
	
		112th CONGRESS
		1st Session
		S. 1867
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal year
		  2012 for military activities of the Department of Defense, for military
		  construction, and for defense activities of the Department of Energy, to
		  prescribe military personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Defense Authorization Act for
			 Fiscal Year 2012.
		2.Organization of Act into divisions; table
			 of contents
			(a)DivisionsThis Act is organized into four divisions
			 as follows:
				(1)Division A–Department of Defense
			 Authorizations.
				(2)Division B–Military Construction
			 Authorizations.
				(3)Division C–Department of Energy National
			 Security Authorizations and Other Authorizations.
				(4)Division D–Funding Tables.
				(5)Division E–SBIR
			 and STTR Reauthorization.
				(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Organization
				of Act into divisions; table of contents.
					Sec. 3. Congressional
				defense committees.
					Sec. 4. Scoring of
				budgetary effects.
				
				
					DIVISION A—Department of
				Defense Authorizations
					TITLE I—Procurement
					Subtitle A—Authorization of
				Appropriations
					Sec. 101. Authorization of
				appropriations.
					Subtitle B—Navy
				Programs
					Sec. 121. Multiyear procurement
				authority for mission avionics and common cockpits for Navy MH–60R/S
				helicopters.
					Subtitle C—Air Force
				Programs
					Sec. 131. Procurement of
				advanced extremely high frequency satellites.
					Sec. 132. Availability of
				fiscal year 2011 funds for research and development relating to the B–2 bomber
				aircraft.
					Sec. 133. Availability of
				fiscal year 2011 funds to support alternative options for extremely high
				frequency terminal Increment 1 program of record.
					Sec. 134. Limitations on use of
				funds to retire B–1 bomber aircraft.
					Sec. 135. Limitation on
				retirement of U–2 aircraft.
					Sec. 136. Strategic airlift
				aircraft force structure.
					Sec. 137. Limitation on retirement of C–23
				aircraft.
					Subtitle D—Joint and
				Multiservice Matters
					Sec. 151. Inclusion of
				information on approved Combat Mission Requirements in quarterly reports on use
				of Combat Mission Requirement funds.
					Sec. 152. F–35 Joint Strike
				Fighter aircraft.
					Sec. 153. Report on plan to
				implement Weapon Systems Acquisition Reform Act of 2009 measures within the
				Joint Strike Fighter aircraft program.
					Sec. 154. Multiyear procurement
				authority for airframes for Army UH–60M/HH–60M helicopters and Navy
				MH–60R/MH–60S helicopters.
					Sec. 155. Designation of
				undersea mobility acquisition program of the United States Special Operations
				Command as a major defense acquisition program.
					Sec. 156. Transfer of Air Force
				C–12 Liberty Intelligence, Surveillance, and Reconnaissance aircraft to the
				Army.
					Sec. 157. Joint Surveillance
				Target Attack Radar System aircraft re-engining program.
					Sec. 158. Report on probationary period in development of short
				take-off, vertical landing variant of the Joint Strike Fighter.
					Sec. 159. Authority for exchange with United Kingdom of
				specified F–35 Lightning II Joint Strike Fighter aircraft.
					TITLE II—Research, Development,
				Test, and Evaluation
					Subtitle A—Authorization of
				Appropriations
					Sec. 201. Authorization of
				appropriations.
					Subtitle B—Program
				Requirements, Restrictions, and Limitations
					Sec. 211. Prohibitions relating
				to use of funds for research, development, test, and evaluation on the F136
				engine.
					Sec. 212. Limitation on use of
				funds for Increment 2 of B–2 bomber aircraft extremely high frequency satellite
				communications program.
					Sec. 213. Unmanned Carrier
				Launched Airborne Surveillance and Strike.
					Sec. 214. Marine Corps ground
				combat vehicles.
					Subtitle C—Missile Defense
				Matters
					Sec. 231. Enhanced oversight of
				missile defense acquisition programs.
					Sec. 232. Ground-based
				Midcourse Defense Program.
					Sec. 233. Missile defense
				cooperation with Russia.
					Sec. 234. Report on the United States missile defense hedging
				strategy.
					Subtitle D—Reports
					Sec. 251. Extension of
				requirements for biennial roadmap and annual review and certification on
				funding for development of hypersonics.
					Subtitle E—Other
				Matters
					Sec. 261. Contractor
				cost-sharing in pilot program to include technology protection features during
				research and development of certain defense systems.
					Sec. 262. Laboratory facilities, Hanover, New
				Hampshire.
					TITLE III—Operation and
				Maintenance
					Subtitle A—Authorization of
				Appropriations
					Sec. 301. Operation and
				maintenance funding.
					Subtitle B—Energy and
				Environmental Provisions
					Sec. 311. Modification of
				energy performance goals.
					Sec. 312. Streamlined annual
				report on defense environmental programs.
					Sec. 313. Payment to
				Environmental Protection Agency of stipulated penalties in connection with
				Jackson Park Housing Complex, Washington.
					Sec. 314. Requirements relating
				to Agency for Toxic Substances and Disease Registry investigation of exposure
				to drinking water contamination at Camp Lejeune, North Carolina.
					Sec. 315. Discharge of wastes
				at sea generated by ships of the Armed Forces.
					Sec. 316. Consideration of energy security and reliability in
				development and implementation of energy performance goals.
					Sec. 317. Installation energy metering
				requirements.
					Sec. 318. Training policy for Department of Defense energy
				managers.
					Subtitle C—Workplace and Depot
				Issues
					Sec. 321. Minimum capital
				investment for certain depots.
					Sec. 322. Limitation on
				revising the definition of depot-level maintenance.
					Sec. 323. Designation of
				military industrial facilities as Centers of Industrial and Technical
				Excellence.
					Sec. 324. Reports on depot-related activities.
					Subtitle D—Reports
					Sec. 331. Study on Air Force
				test and training range infrastructure.
					Sec. 332. Study on training
				range infrastructure for special operations forces.
					Sec. 333. Guidance to establish
				non-tactical wheeled vehicle and equipment service life extension programs to
				achieve cost savings.
					Sec. 334. Modified deadline for
				annual report on budget shortfalls for implementation of operational energy
				strategy.
					Subtitle E—Other
				Matters
					Sec. 341. Extension of
				authority for Army industrial facilities to enter into cooperative agreements
				with non-Army entities.
					Sec. 342. Working-capital fund
				accounting.
					Sec. 343. Commercial sale of
				small arms ammunition and small arms ammunition components in excess of
				military requirements, and fired cartridge cases.
					Sec. 344. Authority to accept
				contributions of funds to study options for mitigating adverse effects of
				proposed obstructions on military installations.
					Sec. 345. Utility disruptions
				to military installations.
					Sec. 346. Eligibility of active and reserve members, retirees,
				gray area retirees, and dependents for space-available travel on military
				aircraft.
					TITLE IV—Military Personnel
				Authorizations
					Subtitle A—Active
				Forces
					Sec. 401. End strengths for
				active forces.
					Subtitle B—Reserve
				Forces
					Sec. 411. End strengths for
				Selected Reserve.
					Sec. 412. End strengths for
				Reserves on active duty in support of the Reserves.
					Sec. 413. End strengths for
				military technicians (dual status).
					Sec. 414. Fiscal year 2012
				limitation on number of non-dual status technicians.
					Sec. 415. Maximum number of
				reserve personnel authorized to be on active duty for operational
				support.
					Subtitle C—Authorization of
				Appropriations
					Sec. 421. Military
				personnel.
					TITLE V—Military Personnel
				Policy
					Subtitle A—Officer Personnel
				Policy Generally
					Sec. 501. Increase in
				authorized strengths for Marine Corps officers on active duty.
					Sec. 502. Voluntary retirement
				incentive.
					Sec. 503. National Defense
				University outplacement waiver.
					Sec. 504. Modification of
				definition of joint duty assignment to include all instructor
				assignments for joint training and education.
					Subtitle B—Reserve Component
				Management
					Sec. 511. Authority for order
				to active duty of members of the Selected Reserve and certain members of the
				Individual Ready Reserve for preplanned missions.
					Sec. 512. Modification of
				eligibility for consideration for promotion for certain reserve officers
				employed as military technicians (dual status).
					Sec. 513. Modification of time
				in which preseparation counseling must be provided to reserve component members
				being demobilized.
					Sec. 514. Report on termination
				of military technician as a distinct personnel management category.
					Sec. 515. Authority to order army reserve, navy reserve, marine
				corps reserve, and air force reserve to active duty to provide assistance in
				response to a major disaster or emergency.
					Subtitle C—General Service
				Authorities
					Sec. 521. Repeal of mandatory
				high-deployment allowance.
					Sec. 522. Prohibition on denial
				of reenlistment of members for unsuitability based on the same medical
				condition for which they were determined to be fit for duty.
					Sec. 523. Expansion of regular
				enlisted members covered by early discharge authority.
					Sec. 524. Extension of
				voluntary separation pay and benefits.
					Sec. 525. Employment skills
				training for members of the Armed Forces on active duty who are transitioning
				to civilian life.
					Sec. 526. Policy on military
				recruitment and enlistment of graduates of secondary schools.
					Sec. 527. Freedom of conscience of military chaplains with
				respect to the performance of marriages.
					Subtitle D—Education and
				Training
					Sec. 541. Enhancement of
				authorities on joint professional military education.
					Sec. 542. Grade of commissioned
				officers in uniformed medical accession programs.
					Sec. 543. Reserve component
				mental health student stipend.
					Sec. 544. Enrollment of certain
				seriously wounded, ill, or injured former or retired enlisted members of the
				Armed Forces in associate degree programs of the Community College of the Air
				Force in order to complete degree program.
					Sec. 545. Consolidation of
				military department authority to issue arms, tentage, and equipment to
				educational institutions not maintaining units of Junior ROTC.
					Sec. 546. Temporary authority
				to waive maximum age limitation on admission to the military service
				academies.
					Sec. 547. Pilot program on receipt of civilian credentialing
				for skills required for military occupational specialties.
					Subtitle E—Military Justice
				and Legal Matters Generally
					Sec. 551. Reform of offenses
				relating to rape, sexual assault, and other sexual misconduct under the Uniform
				Code of Military Justice.
					Sec. 552. Authority to compel
				production of documentary evidence.
					Sec. 553. Procedures for
				judicial review of certain military personnel decisions.
					Sec. 554. Department of Defense
				support for programs on pro bono legal representation for members of the Armed
				Forces.
					Subtitle F—Sexual Assault
				Prevention and Response
					Sec. 561. Director of the
				Sexual Assault Prevention and Response Office.
					Sec. 562. Sexual Assault
				Response Coordinators and Sexual Assault Victim Advocates.
					Sec. 563. Access of sexual
				assault victims to legal assistance and services of Sexual Assault Response
				Coordinators and Sexual Assault Victim Advocates.
					Sec. 564. Requirement for
				privilege in cases arising under Uniform Code of Military Justice against
				disclosure of communications between sexual assault victims and Sexual Assault
				Response Coordinators, Sexual Assault Victim Advocates, and certain other
				persons.
					Sec. 565. Expedited
				consideration and decision-making on requests for permanent change of station
				or unit transfer of victims of sexual assault.
					Sec. 566. Department of Defense
				policy and procedures on retention and access to evidence and records relating
				to sexual assaults involving members of the Armed Forces.
					Subtitle G—Defense Dependents'
				Education
					Sec. 571. Continuation of
				authority to assist local educational agencies that benefit dependents of
				members of the Armed Forces and Department of Defense civilian
				employees.
					Sec. 572. Impact aid for
				children with severe disabilities.
					Sec. 573. Three-year extension
				and enhancement of authorities on transition of military dependent students
				among local educational agencies.
					Subtitle H—Military Family
				Readiness
					Sec. 576. Modification of
				membership of Department of Defense Military Family Readiness
				Council.
					Sec. 577. Comptroller General of the United States report on
				Department of Defense military spouse employment programs.
					Subtitle I—Other
				Matters
					Sec. 581. Cold War Service
				Medal.
					Sec. 582. Enhancement and
				improvement of Yellow Ribbon Reintegration Program.
					Sec. 583. Report on process for
				expedited determination of disability of members of the Armed Forces with
				certain disabling conditions.
					Sec. 584. Report on the
				achievement of diversity goals for the leadership of the Armed
				Forces.
					Sec. 585. Specification of
				period in which application for voter registration or absentee ballot from an
				overseas voter is valid.
					Sec. 586. Authorization and request for award of Medal of Honor
				to Emil Kapaun for acts of valor during the Korean War.
					Sec. 587. Authorization for award of the distinguished service
				cross for captain Fredrick L. Spaulding for acts of valor during the Vietnam
				War.
					TITLE VI—Compensation and Other
				Personnel Benefits
					Subtitle A—Bonuses and Special
				and Incentive Pays
					Sec. 611. One-year extension of
				certain expiring bonus and special pay authorities.
					Sec. 612. Modification of
				qualifying period for payment of hostile fire and imminent danger special pay
				and hazardous duty special pay.
					Subtitle B—Consolidation and
				Reform of Travel and Transportation Authorities
					Sec. 621. Consolidation and
				reform of travel and transportation authorities of the uniformed
				services.
					Sec. 622. Transition
				provisions.
					Subtitle C—Disability, Retired
				Pay, and Survivor Benefits
					Sec. 631. Repeal of automatic
				enrollment in Family Servicemembers' Group Life Insurance for members of the
				Armed Forces married to other members.
					Sec. 632. Limitation on
				availability of certain funds pending report on provision of special
				compensation for members of the uniformed services with injury or illness
				requiring assistance in everyday living.
					Sec. 633. Repeal of sense of
				Congress on age and service requirements for retired pay for non-regular
				service.
					Sec. 634. Death gratuity and related benefits for Reserves who
				die during an authorized stay at their residence during or between successive
				days of inactive duty training.
					Sec. 635. Repeal of requirement of reduction of Survivor
				Benefits Plan survivor annuities by dependency and indemnity
				compensation.
					Subtitle D—Pay and Allowances
					Sec. 641. No reduction in basic allowance for housing for
				National Guard members who transition between active duty and full-time
				National Guard duty without a break in active service.
					TITLE VII—Health Care
				Provisions
					Subtitle A—TRICARE
				Program
					Sec. 701. Annual cost-of-living
				adjustment in enrollment fees in TRICARE Prime.
					Sec. 702. Maintenance of the
				adequacy of provider networks under the TRICARE program.
					Sec. 703. Transition enrollment
				of uniformed services family health plan Medicare-eligible retirees to TRICARE
				for Life.
					Sec. 704. Modification of
				authorities on surveys on continued viability of TRICARE Standard and TRICARE
				Extra.
					Sec. 705. Extension of time limit for submittal of claims under
				the TRICARE program for care provided outside the United States.
					Subtitle B—Other Health Care
				Benefits
					Sec. 711. Travel for anesthesia
				services for childbirth for command-sponsored dependents of members assigned to
				remote locations outside the continental United States.
					Sec. 712. Transitional health
				benefits for certain members with extension of active duty following active
				duty in support of a contingency operation.
					Sec. 713. Codification and
				improvement of procedures for mental health evaluations for members of the
				Armed Forces.
					Subtitle C—Health Care
				Administration
					Sec. 721. Expansion of State
				licensure exceptions for certain mental health-care professionals.
					Sec. 722. Clarification on
				confidentiality of medical quality assurance records.
					TITLE VIII—Acquisition Policy,
				Acquisition Management, and Related Matters
					Subtitle A—Provisions Relating
				to Major Defense Acquisition Programs
					Sec. 801. Waiver of
				requirements relating to new Milestone approval for certain major defense
				acquisition programs experiencing critical cost growth due to change in
				quantity purchased.
					Sec. 802. Modification of
				certain requirements of the Weapon Systems Acquisition Reform Act of
				2009.
					Sec. 803. Assessment,
				management, and control of operating and support costs for major weapon
				systems.
					Sec. 804. Clarification of
				responsibility for cost analyses and targets for contract negotiation
				purposes.
					Sec. 805. Modification of
				requirements for guidance on management of manufacturing risk in major defense
				acquisition programs.
					Sec. 806. Management of
				developmental test and evaluation for major defense acquisition
				programs.
					Sec. 807. Assessment of risk
				associated with development of major weapon systems to be procured under
				cooperative projects with friendly foreign countries.
					Subtitle B—Acquisition Policy
				and Management
					Sec. 821. Inclusion of data on
				contractor performance in past performance databases for source selection
				decisions.
					Sec. 822. Implementation of
				recommendations of Defense Science Board Task Force on Service
				Contracting.
					Sec. 823. Temporary limitation
				on aggregate annual amount available for contract services.
					Sec. 824. Annual report on
				single-award task and delivery order contracts.
					Sec. 825. Incorporation of
				corrosion prevention and control into requirements applicable to development
				and acquisition of weapon systems.
					Sec. 826. Prohibition on use of
				funds for certain programs.
					Sec. 827. Applicability of Buy American Act to procurement of
				photovoltaic devices by Department of Defense.
					Subtitle C—Amendments Relating
				to General Contracting Authorities, Procedures, and Limitations
					Sec. 841. Treatment for
				technical data purposes of independent research and development and bid and
				proposal costs.
					Sec. 842. Limitation on defense contractor
				compensation.
					Sec. 843. Covered contracts for
				purposes of requirements on contractor business systems.
					Sec. 844. Compliance with
				defense procurement requirements for purposes of internal controls of
				non-defense agencies for procurements on behalf of the Department of
				Defense.
					Sec. 845. Prohibition on
				collection of political information.
					Sec. 846. Waiver of Buy
				American requirement for procurement of components otherwise producible
				overseas with specialty metal not produced in the United States.
					Sec. 847. Comptroller General
				of the United States reports on noncompetitive and one-offer contracts awarded
				by the Department of Defense.
					Sec. 848. Detection and avoidance of counterfeit electronic
				parts.
					Sec. 849. Report on authorities available to the Department of
				Defense for multiyear contracts for the purchase of advanced
				biofuels.
					Sec. 850. Comptroller General of the United States reports on
				Department of Defense implementation of justification and approval requirements
				for certain sole-source contracts.
					Subtitle D—Provisions Relating
				to Wartime Contracting
					Sec. 861. Prohibition on
				contracting with the enemy in the United States Central Command theater of
				operations.
					Sec. 862. Additional access to
				contractor and subcontractor records in the United States Central Command
				theater of operations.
					Sec. 863. Joint Urgent
				Operational Needs Fund to rapidly meet urgent operational needs.
					Sec. 864. Inclusion of
				associated support services in rapid acquisition and deployment procedures for
				supplies.
					Sec. 865. Reach-back
				contracting authority for Operation Enduring Freedom and Operation New
				Dawn.
					Sec. 866. Inclusion of
				contractor support requirements in Department of Defense planning
				documents.
					Subtitle E—Other
				Matters
					Sec. 881. Extension of
				availability of funds in the Defense Acquisition Workforce Development
				Fund.
					Sec. 882. Modification of
				delegation of authority to make determinations on entry into cooperative
				research and development agreements with NATO and other friendly organizations
				and countries.
					Sec. 883. Rate of payment for
				airlift services under the Civil Reserve Air Fleet program.
					Sec. 884. Clarification of
				Department of Defense authority to purchase right-hand drive passenger sedan
				vehicles and adjustment of threshold for inflation.
					Sec. 885. Extension and
				expansion of small business programs of the Department of Defense.
					Sec. 886. Three-year extension
				of test program for negotiation of comprehensive small business subcontracting
				plans.
					Sec. 887. Five-year extension
				of Department of Defense Mentor-Protege Program.
					Sec. 888. Report on
				alternatives for the procurement of fire-resistant and fire-retardant fiber and
				materials for the production of military products.
					Sec. 889. Oversight of and reporting requirements with respect
				to Evolved Expendable Launch Vehicle program.
					Sec. 890. Department of Defense assessment of industrial base
				for night vision image intensification sensors.
					Sec. 891. Implementation of acquisition strategy for Evolved
				Expendable Launch Vehicle.
					Sec. 892. Report on impact of foreign boycotts on the defense
				industrial base.
					TITLE IX—Department of Defense
				Organization and Management
					Subtitle A—Department of
				Defense Management
					Sec. 901. Qualifications for
				appointments to the position of Deputy Secretary of Defense.
					Sec. 902. Designation of
				Department of Defense senior official with principal responsibility for airship
				programs.
					Sec. 903. Memoranda of
				agreement on synchronization of enabling capabilities of general purpose forces
				with the requirements of special operations forces.
					Sec. 904. Enhancement of
				administration of the United States Air Force Institute of
				Technology.
					Sec. 905. Defense laboratory
				matters.
					Sec. 906. Assessment of
				Department of Defense access to non-United States citizens with scientific and
				technical expertise vital to the national security interests.
					Sec. 907. Sense of Congress on use of
				modeling and simulation in Department of Defense activities.
					Sec. 908. Sense of Congress on ties
				between Joint Warfighting and Coalition Center and Allied Command
				Transformation of NATO.
					Sec. 909. Report on effects of planned reductions of personnel
				at the Joint Warfare Analysis Center on personnel skills.
					Subtitle B—Space
				Activities
					Sec. 911. Commercial space
				launch cooperation.
					Sec. 912. Authority to
				designate increments or blocks of space vehicles as major subprograms subject
				to acquisition reporting requirements.
					Sec. 913. Review to identify
				interference with national security Global Positioning System receivers by
				commercial communications services.
					Subtitle C—Intelligence
				Matters
					Sec. 921. Expansion of
				authority for exchanges of mapping, charting, and geodetic data to include
				nongovernmental organizations and academic institutions.
					Sec. 922. Facilities for
				intelligence collection or special operations activities abroad.
					Sec. 923. Ozone Widget
				Framework.
					Sec. 924. Plan for
				incorporation of enterprise query and correlation capability into the Defense
				Intelligence Information Enterprise.
					Subtitle D—Cybersecurity
				Matters
					Sec. 931. Strategy to acquire
				capabilities to detect previously unknown cyber attacks.
					Sec. 932. Program in support of
				Department of Defense policy on sustaining and expanding information
				sharing.
					TITLE X—General
				Provisions
					Subtitle A—Financial
				Matters
					Sec. 1001. General transfer
				authority.
					Sec. 1002. Defense business
				systems.
					Sec. 1003. Modification of
				authorities on certification and credential standards for financial management
				positions in the Department of Defense.
					Sec. 1004. Deposit of
				reimbursed funds under reciprocal fire protection agreements.
					Sec. 1005. Audit readiness of financial statements of
				Department of Defense.
					Sec. 1006. Plan to ensure audit readiness of statements of
				budgetary resources.
					Subtitle B—Counter-Drug
				Activities
					Sec. 1011. Five-year extension
				and modification of authority of Department of Defense to provide additional
				support for counterdrug activities of other governmental agencies.
					Sec. 1012. Five-year extension
				and expansion of authority to provide additional support for counter-drug
				activities of certain foreign governments.
					Sec. 1013. Reporting
				requirement on expenditures to support foreign counter-drug
				activities.
					Sec. 1014. Extension of
				authority for joint task forces to provide support to law enforcement agencies
				conducting counter-terrorism activities.
					Sec. 1015. Extension of
				authority to support unified counterdrug and counterterrorism campaign in
				Colombia.
					Subtitle C—Naval Vessels and
				Shipyards
					Sec. 1021. Limitation on
				availability of funds for placing Maritime Prepositioning Ship squadrons on
				reduced operating status.
					Sec. 1022. Modification of
				conditions on status of retired aircraft carrier ex-John F.
				Kennedy.
					Sec. 1023. Authority to provide
				information for maritime safety of forces and hydrographic support.
					Sec. 1024. Report on policies and practices of the Navy for
				naming the vessels of the Navy.
					Sec. 1025. Assessment of stationing of additional DDG–51 class
				destroyers at Naval Station Mayport, Florida.
					Sec. 1026. Transfer of certain high-speed ferries to the
				Navy.
					Subtitle D—Detainee
				Matters
					Sec. 1031. Affirmation of
				authority of the Armed Forces of the United States to detain covered persons
				pursuant to the Authorization for Use of Military Force.
					Sec. 1032. Requirement for
				military custody.
					Sec. 1033. Requirements for
				certifications relating to the transfer of detainees at United States Naval
				Station, Guantanamo Bay, Cuba, to foreign countries and other foreign
				entities.
					Sec. 1034. Prohibition on use
				of funds to construct or modify facilities in the United States to house
				detainees transferred from United States Naval Station, Guantanamo Bay,
				Cuba.
					Sec. 1035. Procedures for
				periodic detention review of individuals detained at United States Naval
				Station, Guantanamo Bay, Cuba.
					Sec. 1036. Procedures for
				status determinations.
					Sec. 1037. Clarification of
				right to plead guilty in trial of capital offense by military
				commission.
					Subtitle E—Miscellaneous
				Authorities and Limitations
					Sec. 1041. Management of
				Department of Defense installations.
					Sec. 1042. Amendments relating
				to the Military Commissions Act of 2009.
					Sec. 1043. Department of
				Defense authority to carry out personnel recovery reintegration and
				post-isolation support activities.
					Sec. 1044. Treatment under Freedom of Information Act of
				certain sensitive national security information.
					Sec. 1045. Clarification of
				airlift service definitions relating to the Civil Reserve Air
				Fleet.
					Sec. 1046. Authority for
				assignment of civilian employees of the Department of Defense as advisors to
				foreign ministries of defense and international peace and security
				organizations.
					Sec. 1047. Net assessment of
				nuclear force levels required with respect to certain proposals to reduce the
				nuclear weapons stockpile of the United States.
					Sec. 1048. Fiscal year 2012
				administration and report on the Troops-to-Teachers Program.
					Sec. 1049. Expansion of
				Operation Hero Miles.
					Subtitle F—Repeal and
				Modification of Reporting Requirements
					PART I—Repeal of Reporting
				Requirements
					Sec. 1061. Repeal of reporting
				requirements under title 10, United States Code.
					Sec. 1062. Repeal of reporting
				requirements under annual defense authorization acts.
					Sec. 1063. Repeal of reporting
				requirements under other laws.
					PART II—Modification of Existing
				Reporting Requirements
					Sec. 1066. Modification of
				reporting requirements under title 10, United States Code.
					Sec. 1067. Modification of
				reporting requirements under other titles of the United States
				Code.
					Sec. 1068. Modification of
				reporting requirements under annual defense authorization acts.
					Sec. 1069. Modification of
				reporting requirements under other laws.
					Subtitle G—Other Study and
				Report Matters
					Sec. 1071. Modification of
				dates of Comptroller General of the United States review of executive agreement
				on joint medical facility demonstration project, North Chicago and Great Lakes,
				Illinois.
					Sec. 1072. Report on plan to
				implement organizational goals recommended in the National Security
				Strategy–2010.
					Sec. 1073. Biennial assessment
				of and report on delivery platforms for nuclear weapons and the nuclear command
				and control system.
					Sec. 1074. Annual report on the
				nuclear weapons stockpile of the United States.
					Sec. 1075. Nuclear employment
				strategy of the United States.
					Sec. 1076. Study on the
				recruitment, retention, and development of cyberspace experts.
					Sec. 1077. Reports on
				resolution restrictions on the commercial sale or dissemination of
				eletro-optical imagery collected by satellites.
					Sec. 1078. Report on
				integration of unmanned aerial systems into the national airspace
				system.
					Sec. 1079. Study on United
				States force posture in East Asia and the Pacific region.
					Sec. 1080. Report on status of implementation of accepted
				recommendations in the Final Report of the 2010 Army Acquisition Review
				panel.
					Sec. 1080A. Report on feasibility of using unmanned aerial
				systems to perform airborne inspection of navigational aids in foreign
				airspace.
					Sec. 1080B. Comptroller General review of medical research and
				development relating to improved combat casualty care.
					Sec. 1080C. Reports to Congress on the modification of the
				force structure for the strategic nuclear weapons delivery systems of the
				United States.
					Sec. 1080D. Comptroller General of the United States reports on
				the major automated information system programs of the Department of
				Defense.
					Sec. 1080E. Comptroller General report on Department of Defense
				science and technology programs.
					Sec. 1080F. Comptroller General report on Science, Technology,
				Engineering, and Math (STEM) initiatives.
					Sec. 1080G. Report on Defense Department analytic capabilities
				regarding foreign ballistic missile threats.
					Sec. 1080H. Report on approval and implementation of Air Sea
				Battle Concept.
					Sec. 1080I. Report on effects of changing flag officer
				positions within the Air Force Material Command.
					Subtitle H—Other
				Matters
					Sec. 1081. Redesignation of
				psychological operations as military information support operations in title
				10, United States Code, to conform to Department of Defense usage.
					Sec. 1082. Termination of
				requirement for appointment of civilian members of National Security Education
				Board by and with the advice and consent of the Senate.
					Sec. 1083. Redesignation of
				Industrial College of the Armed Forces as the Dwight D. Eisenhower School for
				National Security and Resource Strategy.
					Sec. 1084. Designation of
				Fisher House for the Families of the Fallen and Meditation Pavilion, Dover Air
				Force Base, Delaware, as a Fisher House.
					Sec. 1085. Sense of Senate on
				application of moratorium on earmarks to this Act.
					Sec. 1086. Technical amendment
				relating to responsibilities of Deputy Assistant Secretary of Defense for
				Manufacturing and Industrial Base Policy.
					Sec. 1087. Technical
				amendment.
					Sec. 1088. Improving the transition of members of the Armed
				Forces with experience in the operation of certain motor vehicles into careers
				operating commercial motor vehicles in the private sector.
					Sec. 1089. Fire suppression agents.
					Sec. 1090. Acquisition and procurement exchanges between the
				United States and India.
					Sec. 1091. Long-term plan for maintenance of intercontinental
				ballistic missile solid rocket motor production capacity.
					Sec. 1092. Cybersecurity collaboration between the Department
				of Defense and the Department of Homeland Security.
					Sec. 1093. Reemployment rights following certain National Guard
				duty.
					TITLE XI—Civilian Personnel
				Matters
					Sec. 1101. Authority of the
				Secretaries of the military departments to employ up to 10 persons without
				pay.
					Sec. 1102. Extension of
				eligibility to continue Federal employee health benefits for certain employees
				of the Department of Defense.
					Sec. 1103. Authority for waiver
				of recovery of certain payments previously made under civilian employees
				voluntary separation incentive program.
					Sec. 1104. Permanent extension
				and expansion of experimental personnel program for scientific and technical
				personnel.
					Sec. 1105. Modification of
				beneficiary designation authorities for death gratuity payable upon death of a
				United States Government employee in service with the Armed Forces.
					Sec. 1106. Two-year extension
				of discretionary authority to grant allowances, benefits, and gratuities to
				personnel on official duty in a combat zone.
					Sec. 1107. One-year extension
				of authority to waive annual limitation on premium pay and aggregate limitation
				on pay for Federal civilian employees working overseas.
					TITLE XII—Matters Relating to
				Foreign Nations
					Subtitle A—Assistance and
				Training
					Sec. 1201. Expansion of scope
				of humanitarian demining assistance authority to include stockpiled
				conventional munitions.
					Sec. 1202. One-year extension
				and modification of authorities applicable to Commanders' Emergency Response
				Program.
					Sec. 1203. Three-year extension
				of temporary authority to use acquisition and cross-servicing agreements to
				lend military equipment for personnel protection and survivability.
					Sec. 1204. Conditional
				extension and modification of authority to build the capacity of counter
				terrorism forces of Yemen.
					Sec. 1205. Extension of
				authority for support of special operations to combat terrorism.
					Sec. 1206. Limitation on
				availability of funds for authorities relating to program to build the capacity
				of foreign military forces.
					Sec. 1207. Global Security
				Contingency Fund.
					Sec. 1208. Authority to build
				the capacity of certain counterterrorism forces of East African
				countries.
					Sec. 1209. Support of forces
				participating in operations to disarm the Lord’s Resistance Army.
					Subtitle B—Matters Relating to
				Iraq, Afghanistan, and Pakistan
					Sec. 1221. Extension and
				modification of logistical support for coalition forces supporting operations
				in Iraq and Afghanistan.
					Sec. 1222. One-year extension
				of authority to transfer defense articles and provide defense services to the
				military and security forces of Iraq and Afghanistan.
					Sec. 1223. One-year extension
				of authorities applicable to the Pakistan Counterinsurgency Fund.
					Sec. 1224. One-year extension
				of authority to use funds for reintegration activities in
				Afghanistan.
					Sec. 1225. Modification of
				authority on program to develop and carry out infrastructure projects in
				Afghanistan.
					Sec. 1226. One-year extension
				of authority for reimbursement of certain coalition nations for support
				provided to United States military operations.
					Sec. 1227. Two-year extension
				of certain reports on Afghanistan.
					Sec. 1228. Authority to support
				operations and activities of the Office of Security Cooperation in
				Iraq.
					Sec. 1229. Benchmarks to
				evaluate the progress being made toward the transition of security
				responsibilities for Afghanistan to the Government of Afghanistan.
					Sec. 1230. Certification requirement regarding efforts by
				Government of Pakistan to implement a strategy to counter improvised explosive
				devices.
					Sec. 1231. Report on Coalition Support Fund reimbursements to
				the Government of Pakistan for operations conducted in support of Operation
				Enduring Freedom.
					Subtitle C—Reports and Other
				Matters
					Sec. 1241. Report on progress
				of the African Union in operationalizing the African Standby Force.
					Sec. 1242. Comptroller General
				of the United States report on the National Guard State Partnership
				Program.
					Sec. 1243. Man-portable air-defense systems originating from
				Libya.
					Sec. 1244. Defense cooperation with Republic of
				Georgia.
					Sec. 1245. Imposition of sanctions with respect to the
				financial sector of Iran.
					TITLE XIII—COOPERATIVE THREAT
				REDUCTION
					Sec. 1301. Specification of
				Cooperative Threat Reduction programs and funds.
					Sec. 1302. Funding
				allocations.
					Sec. 1303. Limitation on use of
				funds for establishment of centers of excellence in countries outside of the
				former Soviet Union.
					TITLE XIV—Other
				Authorizations
					Subtitle A—Military
				Programs
					Sec. 1401. Working capital
				funds.
					Sec. 1402. National Defense
				Sealift Fund.
					Sec. 1403. Defense Health
				Program.
					Sec. 1404. Chemical Agents and
				Munitions Destruction, Defense.
					Sec. 1405. Drug Interdiction
				and Counter-Drug Activities, Defense-wide.
					Sec. 1406. Defense Inspector
				General.
					Subtitle B—National Defense
				Stockpile
					Sec. 1411. Authorized uses of
				National Defense Stockpile Funds.
					Sec. 1412. Revision to required
				receipt objectives for previously authorized disposals from the National
				Defense Stockpile.
					Subtitle C—Armed Forces
				Retirement Home
					PART I—Authorization of
				Appropriations
					Sec. 1421. Authorization of
				appropriations.
					PART II—Armed Forces Retirement
				Home Authorities
					Sec. 1422. Amendment of Armed
				Forces Retirement Home Act of 1991.
					Sec. 1423. Annual validation of
				multiyear accreditation.
					Sec. 1424. Clarification of
				duties of Senior Medical Advisor.
					Sec. 1425. Replacement of Local
				Boards of Trustees for each facility with single Advisory Council.
					Sec. 1426. Administrators and
				ombudsmen of facilities.
					Sec. 1427. Inspection
				requirements.
					Sec. 1428. Repeal of obsolete
				provisions.
					Sec. 1429. Technical,
				conforming, and clerical amendments.
					Subtitle D—Other
				Matters
					Sec. 1431. Authority for
				transfer of funds to Joint Department of Defense–Department of Veterans Affairs
				Medical Facility Demonstration Fund for Captain James A. Lovell Health Care
				Center, Illinois.
					TITLE XV—Authorization of
				Appropriations for Overseas Contingency Operations
					Subtitle A—Authorization of
				Appropriations
					Sec. 1501. Purpose.
					Sec. 1502.
				Procurement.
					Sec. 1503. Research,
				development, test, and evaluation.
					Sec. 1504. Operation and
				maintenance.
					Sec. 1505. Military
				personnel.
					Sec. 1506. Working capital
				funds.
					Sec. 1507. Defense Health
				Program.
					Sec. 1508. Drug Interdiction
				and Counter-Drug Activities, Defense-wide.
					Sec. 1509. Defense Inspector
				General.
					Subtitle B—Financial
				Matters
					Sec. 1521. Treatment as
				additional authorizations.
					Sec. 1522. Special transfer
				authority.
					Subtitle C—Other
				Matters
					Sec. 1531. One-year extension
				and modification of authority for Task Force for Business and Stability
				Operations in Afghanistan.
					Sec. 1532. Modification of
				availability of funds in Afghanistan Security Forces Fund.
					Sec. 1533. Limitation on
				availability of funds for Trans Regional Web Initiative.
					Sec. 1534. Report on lessons
				learned from Department of Defense participation on interagency teams for
				counterterrorism operations in Afghanistan and Iraq.
					TITLE XVI—National Guard Empowerment
					Sec. 1601. Short title.
					Sec. 1602. Reestablishment of position of Vice Chief of the
				National Guard Bureau and termination of position of Director of the Joint
				Staff of the National Guard Bureau.
					Sec. 1603. Membership of the Chief of the National Guard Bureau
				on the Joint Chiefs of Staff.
					Sec. 1604. Continuation as a permanent program and enhancement
				of activities of Task Force for Emergency Readiness pilot program of the
				Federal Emergency Management Agency.
					Sec. 1605. Report on comparative analysis of costs of
				comparable units of the reserve components and the regular components of the
				Armed Forces.
					Sec. 1606. Display of procurement of equipment for the reserve
				components of the Armed Forces under estimated expenditures for procurement in
				future-years defense programs.
					Sec. 1607. Enhancement of authorities relating to the United
				States Northern Command and other combatant commands.
					Sec. 1608. Requirements relating to National Guard officers in
				certain command positions.
					Sec. 1609. Availability of funds under State Partnership
				Program for additional National Guard contacts on matters within the core
				competencies of the National Guard.
					DIVISION B—Military
				Construction Authorizations
					Sec. 2001. Short
				title.
					Sec. 2002. Expiration of
				authorizations and amounts required to be specified by law.
					Sec. 2003. Funding
				tables.
					TITLE XXI—Army
					Sec. 2101. Authorized Army
				construction and land acquisition projects.
					Sec. 2102. Family
				housing.
					Sec. 2103. Improvements to
				military family housing units.
					Sec. 2104. Authorization of
				appropriations, Army.
					Sec. 2105. Modification of
				authority to carry out certain fiscal year 2009 project.
					Sec. 2106. Modification of
				authority to carry out certain fiscal year 2010 project.
					Sec. 2107. Modification of
				authority to carry out certain fiscal year 2011 projects.
					Sec. 2108. Additional authority
				to carry out certain fiscal year 2012 project.
					Sec. 2109. Extension of
				authorizations of certain fiscal year 2008 projects.
					Sec. 2110. Extension of
				authorizations of certain fiscal year 2009 projects.
					Sec. 2111. Technical amendments
				to correct certain project specifications.
					Sec. 2112. Reduction of Army
				military construction authorization.
					Sec. 2113. Tour
				normalization.
					TITLE XXII—Navy
					Sec. 2201. Authorized Navy
				construction and land acquisition projects.
					Sec. 2202. Family
				housing.
					Sec. 2203. Improvements to
				military family housing units.
					Sec. 2204. Authorization of
				appropriations, Navy.
					Sec. 2205. Extension of
				authorization of certain fiscal year 2008 project.
					Sec. 2206. Extension of
				authorizations of certain fiscal year 2009 projects.
					Sec. 2207. Reduction of Navy
				military construction authorization.
					Sec. 2208. Guam
				realignment.
					TITLE XXIII—Air Force
					Sec. 2301. Authorized Air Force
				construction and land acquisition projects.
					Sec. 2302. Family
				housing.
					Sec. 2303. Improvements to
				military family housing units.
					Sec. 2304. Authorization of
				appropriations, Air Force.
					Sec. 2305. Modification of
				authorization to carry out certain fiscal year 2010 project.
					Sec. 2306. Extension of
				authorization of certain fiscal year 2009 project.
					Sec. 2307. Reduction of Air
				Force military construction authorization.
					TITLE XXIV—Defense
				Agencies
					Subtitle A—Defense Agency
				Authorizations
					Sec. 2401. Authorized Defense
				Agencies construction and land acquisition projects.
					Sec. 2402. Energy conservation
				projects.
					Sec. 2403. Authorization of
				appropriations, Defense Agencies.
					Subtitle B—Chemical
				Demilitarization Authorizations
					Sec. 2411. Authorization of
				appropriations, chemical demilitarization construction,
				Defense-wide.
					Sec. 2412. Reduction of Defense
				Agencies military construction authorization.
					TITLE XXV—North Atlantic Treaty
				Organization Security Investment Program
					Sec. 2501. Authorized NATO
				construction and land acquisition projects.
					Sec. 2502. Authorization of
				appropriations, NATO.
					TITLE XXVI—Guard and Reserve
				Forces Facilities
					Sec. 2601. Authorized Army
				National Guard construction and land acquisition projects.
					Sec. 2602. Authorized Army
				Reserve construction and land acquisition projects.
					Sec. 2603. Authorized Navy
				Reserve and Marine Corps Reserve construction and land acquisition
				projects.
					Sec. 2604. Authorized Air
				National Guard construction and land acquisition projects.
					Sec. 2605. Authorized Air Force
				Reserve construction and land acquisition projects.
					Sec. 2606. Authorization of
				appropriations, National Guard and Reserve.
					Sec. 2607. Extension of
				authorizations of certain fiscal year 2008 projects.
					Sec. 2608. Extension of
				authorizations of certain fiscal year 2009 projects.
					Sec. 2609. Modification of
				authority to carry out certain fiscal year 2009 project.
					TITLE XXVII—Base Closure and
				Realignment Activities
					Sec. 2701. Authorization of
				appropriations for base realignment and closure activities funded through
				Department of Defense Base Closure Account 1990.
					Sec. 2702. Authorized base
				realignment and closure activities funded through Department of Defense Base
				Closure Account 2005.
					Sec. 2703. Authorization of
				appropriations for base realignment and closure activities funded through
				Department of Defense Base Closure Account 2005.
					Sec. 2704. Reduction of
				military construction authorization for base realignment and closure activities
				authorized through the Department of Defense Base Closure Account
				1990.
					TITLE XXVIII—Military
				Construction General Provisions
					Subtitle A—Military
				Construction Program and Military Family Housing Changes
					Sec. 2801. General military
				construction transfer authority.
					Sec. 2802. Extension of
				temporary, limited authority to use operation and maintenance funds for
				construction projects outside the United States.
					Sec. 2803. Clarification of
				authority to use the Pentagon Reservation maintenance revolving fund for minor
				construction and alteration activities at the Pentagon Reservation.
					Subtitle B—Real Property and
				Facilities Administration
					Sec. 2811. Exchange of property
				at military installations.
					Sec. 2812. Clarification of
				authority to limit encroachments.
					Sec. 2813. Department of
				Defense conservation and cultural activities.
					Subtitle C—Land
				Conveyances
					Sec. 2821. Release of
				reversionary interest, Camp Joseph T. Robinson, Arkansas.
					Sec. 2822. Clarification of
				land conveyance authority, Camp Caitlin and Ohana Nui areas,
				Hawaii.
					Sec. 2823. Land conveyance and exchange, Joint Base Elmendorf
				Richardson, Alaska.
					Subtitle D—Other
				Matters
					Sec. 2831. Investment plan for
				the modernization of public shipyards under jurisdiction of Department of the
				Navy.
					Sec. 2832. Data servers and
				centers.
					Sec. 2833. Redesignation of Mike O'Callaghan Federal Hospital
				in Nevada as Mike O'Callaghan Federal Medical Center.
					DIVISION C—DEPARTMENT OF
				ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
					TITLE XXXI—DEPARTMENT OF ENERGY
				NATIONAL SECURITY PROGRAMS
					Subtitle A—National Security
				Programs Authorizations
					Sec. 3101. National Nuclear
				Security Administration.
					Sec. 3102. Defense
				environmental cleanup.
					Sec. 3103. Other defense
				activities.
					Subtitle B—Program
				Authorizations, Restrictions, and Limitations
					Sec. 3111. Review of security
				vulnerabilities of national laboratory computers.
					Sec. 3112. Review by Secretary
				of Energy and Secretary of Defense of Comptroller General assessment of budget
				requests with respect to the modernization and refurbishment of the nuclear
				security complex.
					Sec. 3113. Aircraft
				procurement.
					Sec. 3114. Limitation on use of
				funds for establishment of centers of excellence in countries outside of the
				former Soviet Union.
					Sec. 3115. Recognition and
				status of National Atomic Testing Museum.
					Subtitle C—Reports
					Sec. 3121. Report on
				feasibility of federalizing the security protective forces contract guard
				workforce at certain Department of Energy facilities.
					Sec. 3122. Comptroller General
				study on oversight of Department of Energy defense nuclear
				facilities.
					Sec. 3123. Plan to complete the
				Global Initiatives for Proliferation Prevention program in the Russian
				Federation.
					TITLE XXXII—DEFENSE NUCLEAR
				FACILITIES SAFETY BOARD
					Sec. 3201.
				Authorization.
					Sec. 3202. Authority of the
				Defense Nuclear Facilities Safety Board to review the facility design and
				construction of Construction Project 10–D–904 of the National Nuclear Security
				Administration.
					TITLE XXXIII—MARITIME
				ADMINISTRATION
					Sec. 3301. Maritime
				Administration.
					DIVISION D—Funding
				Tables
					Sec. 4001. Authorization of
				amounts in funding tables.
					TITLE XLI—Procurement
					Sec. 4101.
				Procurement.
					Sec. 4102. Procurement for
				overseas contingency operations.
					TITLE XLII—Research, Development,
				Test, and Evaluation
					Sec. 4201. Research,
				development, test, and evaluation.
					Sec. 4202. Research,
				development, test, and evaluation for overseas contingency
				operations.
					TITLE XLIII—Operation and
				Maintenance
					Sec. 4301. Operation and
				maintenance.
					Sec. 4302. Operation and
				maintenance for overseas contingency operations.
					TITLE XLIV—Other
				Authorizations
					Sec. 4401. Other
				authorizations.
					Sec. 4402. Other authorizations
				for overseas contingency operations.
					TITLE XLV—Military
				Construction
					Sec. 4501. Military
				construction.
					TITLE XLVI—Department of Energy
				National Security Programs
					Sec. 4601. Department of Energy
				national security programs.
					DIVISION E—SBIR and STTR
				Reauthorization
					Sec. 5001. Short title.
					Sec. 5002. Definitions.
					Sec. 5003. Repeal.
					TITLE LI—Reauthorization of the SBIR and
				STTR programs
					Sec. 5101. Extension of termination
				dates.
					Sec. 5102. Status of the Office of
				Technology.
					Sec. 5103. SBIR allocation
				increase.
					Sec. 5104. STTR allocation
				increase.
					Sec. 5105. SBIR and STTR award
				levels.
					Sec. 5106. Agency and program
				flexibility.
					Sec. 5107. Elimination of Phase II
				invitations.
					Sec. 5108. Participation by firms with
				substantial investment from multiple venture capital operating companies in a
				portion of the SBIR program.
					Sec. 5109. SBIR and STTR special
				acquisition preference.
					Sec. 5110. Collaborating with Federal
				laboratories and research and development centers.
					Sec. 5111. Notice requirement.
					Sec. 5112. Express authority for an agency
				to award sequential Phase II awards for SBIR or STTR funded
				projects.
					TITLE LII—Outreach and commercialization
				initiatives
					Sec. 5201. Rural and State
				outreach.
					Sec. 5202. Technical assistance for
				awardees.
					Sec. 5203. Commercialization Readiness
				Program at Department of Defense.
					Sec. 5204. Commercialization Readiness
				Pilot Program for civilian agencies.
					Sec. 5205. Accelerating cures.
					Sec. 5206. Federal agency engagement with
				SBIR and STTR awardees that have been awarded multiple Phase I awards but have
				not been awarded Phase II awards.
					Sec. 5207. Clarifying the definition of
				Phase III.
					Sec. 5208. Shortened period for final
				decisions on proposals and applications.
					TITLE LIII—Oversight and
				evaluation
					Sec. 5301. Streamlining annual evaluation
				requirements.
					Sec. 5302. Data collection from agencies
				for SBIR.
					Sec. 5303. Data collection from agencies
				for STTR.
					Sec. 5304. Public database.
					Sec. 5305. Government
				database.
					Sec. 5306. Accuracy in funding base
				calculations.
					Sec. 5307. Continued evaluation by the
				National Academy of Sciences.
					Sec. 5308. Technology insertion reporting
				requirements.
					Sec. 5309. Intellectual property
				protections.
					Sec. 5310. Obtaining consent from SBIR and
				STTR applicants to release contact information to economic development
				organizations.
					Sec. 5311. Pilot to allow funding for
				administrative, oversight, and contract processing costs.
					Sec. 5312. GAO study with respect to
				venture capital operating company involvement.
					Sec. 5313. Reducing vulnerability of SBIR
				and STTR programs to fraud, waste, and abuse.
					Sec. 5314. Interagency policy
				committee.
					Sec. 5315. Simplified paperwork
				requirements.
					TITLE LIV—Policy directives
					Sec. 5401. Conforming amendments to the
				SBIR and the STTR Policy Directives.
					TITLE LV—Other provisions
					Sec. 5501. Research topics and program
				diversification.
					Sec. 5502. Report on SBIR and STTR program
				goals.
					Sec. 5503. Competitive selection
				procedures for SBIR and STTR programs.
				
			3.Congressional defense
			 committeesFor purposes of
			 this Act, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
		4.Scoring of budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		ADepartment of Defense
			 Authorizations
			IProcurement
				AAuthorization of Appropriations
					101.Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2012 for procurement for
			 the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide
			 activities, as specified in the funding table in section 4101.
					BNavy Programs
					121.Multiyear procurement authority for mission
			 avionics and common cockpits for Navy MH–60R/S helicopters
						(a)Authority for multiyear
			 procurementSubject to
			 section 2306b of title 10, United States Code, the Secretary of the Navy may
			 enter into a multiyear contract or contracts, beginning with the fiscal year
			 2012 program year, for the procurement of mission avionics and common cockpits
			 for MH–60R/S helicopters.
						(b)Condition for out-Year contract
			 paymentsA contract entered
			 into under subsection (a) shall provide that any obligation of the United
			 States to make a payment under the contract for a fiscal year after fiscal year
			 2012 is subject to the availability of appropriations for that purpose for such
			 later fiscal year.
						CAir Force Programs
					131.Procurement of advanced extremely high
			 frequency satellites
						(a)Contract authority
							(1)In generalThe Secretary of the Air Force may procure
			 two advanced extremely high frequency satellites by entering into a fixed-price
			 contract for such procurement.
							(2)Cost
			 reductionThe Secretary may
			 include in a contract entered into under paragraph (1) the following:
								(A)The procurement of material and equipment
			 in economic order quantities if the procurement of such material and equipment
			 in such quantities will result in cost savings.
								(B)Cost reduction initiatives.
								(3)Use of incremental fundingThe Secretary may use incremental funding
			 for a contract entered into under paragraph (1) for a period not to exceed six
			 fiscal years.
							(4)LiabilityA contract entered into under paragraph (1)
			 shall provide that—
								(A)any obligation of the United States to make
			 a payment under the contract is subject to the availability of appropriations
			 for that purpose; and
								(B)the total liability of the Federal
			 Government for the termination of the contract shall be limited to the total
			 amount of funding obligated at the time of the termination of the
			 contract.
								(b)Limitation of costs
							(1)LimitationExcept as provided in subsection (c), and
			 excluding amounts described in paragraph (2), the total amount obligated or
			 expended for the procurement of two advanced extremely high frequency
			 satellites authorized by subsection (a) may not exceed $3,100,000,000.
							(2)ExclusionThe amounts described in this paragraph are
			 amounts associated with the following:
								(A)Plans.
								(B)Technical data packages.
								(C)Post-delivery and program-related support
			 costs.
								(D)Technical support for obsolescence
			 studies.
								(c)Adjustment to limitation amount
							(1)In generalThe Secretary may increase the limitation
			 set forth in subsection (b)(1) by the amount of an increase described in
			 paragraph (2) if the Secretary submits to the congressional defense committees
			 written notification of the increase made to that limitation.
							(2)Increase describedAn increase described in this paragraph is
			 one of the following:
								(A)An increase in costs that is attributable
			 to economic inflation after September 30, 2011.
								(B)An increase in costs that is attributable
			 to compliance with changes in Federal, State, or local laws enacted after
			 September 30, 2011.
								(C)An increase in the cost of an advanced
			 extremely high frequency satellite that is attributable to the insertion of a
			 new technology into the satellite that was not built into such satellites
			 procured before fiscal year 2012, if the Secretary determines, and certifies to
			 the congressional defense committees, that insertion of the new technology into
			 the satellite is—
									(i)expected to decrease the life-cycle cost of
			 the satellite; or
									(ii)required to meet an emerging threat that
			 poses grave harm to the national security of the United States.
									(d)Reports
							(1)Report on contractsNot later than 30 days after the date on
			 which the Secretary enters into a contract under subsection (a), the Secretary
			 shall submit to the congressional defense committees a report on the contract
			 that includes the following:
								(A)The total cost savings resulting from the
			 authority provided by subsection (a).
								(B)The type and duration of the
			 contract.
								(C)The total value of the contract.
								(D)The funding profile under the contract by
			 year.
								(E)The terms of the contract regarding the
			 treatment of changes by the Federal Government to the requirements of the
			 contract, including how any such changes may affect the success of the
			 contract.
								(2)Plan for using cost savingsNot later than 90 days after the date on
			 which the Secretary enters into a contract under subsection (a), the Secretary
			 shall submit to the congressional defense committees a plan for using the cost
			 savings described in paragraph (1)(A) to improve the capability of military
			 satellite communications that includes a description of the following:
								(A)The available funds, by year, resulting
			 from such cost savings.
								(B)The specific activities or subprograms to
			 be funded using such cost savings and the funds, by year, allocated to each
			 such activity or subprogram.
								(C)The objectives for each such activity or
			 subprogram.
								(D)The criteria used by the Secretary to
			 determine which such activities or subprograms to fund.
								(E)The method by which the Secretary will
			 determine which such activities or subprograms to fund, including whether that
			 determination will be on a competitive basis.
								(F)The plan for encouraging participation in
			 such activities and subprograms by small businesses.
								(G)The process for determining how and when
			 such activities and subprograms would transition to an existing program or be
			 established as a new program of record.
								(e)Use of funds available for space vehicle
			 number 5 for space vehicle number 6The Secretary may obligate and expend
			 amounts authorized to be appropriated for fiscal year 2012 by section 101 for
			 procurement for the Air Force as specified in the funding table in section 4101
			 and available for the advanced procurement of long-lead parts and the
			 replacement of obsolete parts for advanced extremely high frequency satellite
			 space vehicle number 5 for the advanced procurement of long-lead parts and the
			 replacement of obsolete parts for advanced extremely high frequency satellite
			 space vehicle number 6.
						(f)Sense of CongressIt is the sense of Congress that the
			 Secretary should not enter into a fixed-price contract under subsection (a) for
			 the procurement of two advanced extremely high frequency satellites unless the
			 Secretary determines that entering into such a contract will save the Air Force
			 not less than 20 percent over the cost of procuring two such satellites
			 separately.
						132.Availability of fiscal year 2011 funds for
			 research and development relating to the B–2 bomber aircraftOf the unobligated balance of amounts
			 appropriated for fiscal year 2011 for the Air Force and available for
			 procurement of B–2 bomber aircraft modifications, post-production support, and
			 other charges, $20,000,000 shall be available for fiscal year 2012 for
			 research, development, test, and evaluation with respect to a conventional
			 mixed load capability for the B–2 bomber aircraft.
					133.Availability of fiscal year 2011 funds to
			 support alternative options for extremely high frequency terminal Increment 1
			 program of record
						(a)In generalOf the unobligated balance of amounts
			 appropriated for fiscal year 2011 for the Air Force and available for
			 procurement of B–2 bomber aircraft aircraft modifications, post-production
			 support, and other charges, $15,000,000 shall be available to support
			 alternative options for the extremely high frequency terminal Increment 1
			 program of record.
						(b)Plan To secure protected
			 communicationsNot later than
			 February 1, 2012, the Secretary of the Air Force shall submit to the
			 congressional defense committees a plan to provide an extremely high frequency
			 terminal for secure protected communications for the B–2 bomber aircraft and
			 other aircraft.
						134.Limitations on use of funds to retire B–1
			 bomber aircraft
						(a)In generalNone of the funds authorized to be
			 appropriated by this Act for fiscal year 2012 for the Department of Defense may
			 be obligated or expended—
							(1)on or before the date on which the
			 Secretary of the Air Force submits to the congressional defense committees the
			 plan described in subsection (b), to retire any B–1 bomber aircraft; or
							(2)after that date, to retire more than six
			 B–1 bomber aircraft.
							(b)Plan
			 describedThe plan described
			 in this subsection is a plan for retiring B–1 bomber aircraft that includes the
			 following:
							(1)An identification of each B–1 bomber
			 aircraft that will be retired and the disposition plan for such
			 aircraft.
							(2)An estimate of the savings that will result
			 from the proposed retirement of six B–1 bomber aircraft in each calendar year
			 through calendar year 2022.
							(3)An estimate of the amount of the savings
			 described in paragraph (2) that will be reinvested in the modernization of B–1
			 bomber aircraft still in service in each calendar year through calendar year
			 2022.
							(4)A modernization plan for sustaining the
			 remaining B–1 bomber aircraft through at least calendar year 2022.
							(5)An estimate of the amount of funding
			 required to fully fund the modernization plan described in paragraph (4) for
			 each calendar year through calendar year 2022.
							(c)Sense of CongressIt is the sense of Congress that—
							(1)an amount that is not less than 60 percent
			 of the savings achieved in each calendar year through calendar year 2022
			 resulting from the retirement of B–1 bomber aircraft should be reinvested in
			 modernizing and sustaining bomber aircraft; and
							(2)an amount that is not less than 35 percent
			 of the amount described in paragraph (1) should be reinvested in modernizing
			 and sustaining the remaining B–1 bomber aircraft through at least calendar year
			 2022.
							135.Limitation on retirement of U–2
			 aircraft
						(a)LimitationThe Secretary of the Air Force may take no
			 action that would prevent the Air Force from maintaining the U–2 aircraft fleet
			 in its current configuration and capability beyond fiscal year 2016 until the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics certifies
			 in writing to the appropriate committees of Congress that the operating and
			 sustainment (O&S) costs for the Global Hawk unmanned aerial vehicle (UAV)
			 are less than the operating and sustainment costs for the U–2 aircraft on a
			 comparable flight-hour cost basis.
						(b)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
							(1)the Committee on Armed Services, the
			 Committee on Appropriations, and the Select Committee on Intelligence of the
			 Senate; and
							(2)the Committee on Armed Services, the
			 Committee on Appropriations, and the Permanent Select Committee on Intelligence
			 of the House of Representatives.
							136.Strategic
			 airlift aircraft force structureSection 8062(g)(1) of title 10, United
			 States Code, is amended—
						(1)by striking
			 October 1, 2009 and inserting October 1, 2011;
			 and
						(2)by striking
			 316 aircraft and inserting 301 aircraft.
						137.Limitation on
			 retirement of C–23 aircraft
						(a)In
			 generalUpon determining to retire a C–23 aircraft, the Secretary
			 of the Army shall first offer title to such aircraft to the chief executive
			 officer of the State in which such aircraft is based.
						(b)Transfer upon
			 acceptance of offerIf the chief executive officer of a State
			 accepts title of an aircraft under subsection (a), the Secretary shall transfer
			 title of the aircraft to the State without charge to the State. The Secretary
			 shall provide a reasonable amount of time for acceptance of the offer.
						(c)UseNotwithstanding
			 the transfer of title to an aircraft to a State under this section, the
			 aircraft may continue to be utilized by the National Guard of the State in
			 State status using National Guard crews in that status.
						(d)SustainmentImmediately
			 upon transfer of title to an aircraft to the State under this section, the
			 State shall assume all costs associated with operating, maintaining,
			 sustaining, and modernizing the aircraft.
						DJoint and Multiservice Matters
					151.Inclusion of information on approved Combat
			 Mission Requirements in quarterly reports on use of Combat Mission Requirement
			 fundsSection 123(b) of the
			 Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4159; 10 U.S.C. 167 note) is amended by adding at the end
			 the following new paragraphs:
						
							(6)A table setting forth the Combat Mission
				Requirements approved during the fiscal year in which such report is submitted
				and the two preceding fiscal years, including for each such Requirement—
								(A)the title of such Requirement;
								(B)the date of approval of such Requirement;
				and
								(C)the amount of funding approved for such
				Requirement, and the source of such approved funds.
								(7)A statement of the amount of any unspent
				Combat Mission Requirements funds from the fiscal year in which such report is
				submitted and the two preceding fiscal
				years.
							.
					152.F–35 Joint Strike Fighter
			 aircraftIn entering into a
			 contract for the procurement of aircraft for the fifth low-rate initial
			 production contract lot (LRIP–5) for the F–35 Lightning II Joint Strike Fighter
			 aircraft, the Secretary of Defense shall ensure each of the following:
						(1)That the contract is a fixed price
			 contract.
						(2)That the contract requires the contractor
			 to assume full responsibility for costs under the contract above the target
			 cost specified in the contract.
						153.Report on plan to implement Weapon Systems
			 Acquisition Reform Act of 2009 measures within the Joint Strike Fighter
			 aircraft programAt the same
			 time the budget of the President for fiscal year 2013 is submitted to Congress
			 pursuant to section 1105 of title 31, United States Code, the Under Secretary
			 for Acquisition, Technology, and Logistics shall submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report on the
			 plans of the Department of Defense to implement the requirements of the Weapon
			 Systems Acquisition Reform Act of 2009 (Public Law 111–23), and the amendments
			 made by that Act, within the Joint Strike Fighter (JSF) aircraft program. The
			 report shall set forth the following:
						(1)Specific goals for implementing the
			 requirements of the Weapon Systems Acquisition Reform Act of 2009, and the
			 amendments made by that Act, within the Joint Strike Fighter aircraft
			 program.
						(2)A schedule for achieving each goal set
			 forth under paragraph (1) for the Joint Strike Fighter aircraft program.
						154.Multiyear procurement authority for
			 airframes for Army UH–60M/HH–60M helicopters and Navy MH–60R/MH–60S
			 helicopters
						(a)Authority for multiyear
			 procurementSubject to
			 section 2306b of title 10, United States Code, the Secretary of the Army may
			 enter into one or more multiyear contracts, beginning with the fiscal year 2012
			 program year, for the procurement of airframes for UH–60M/HH–60M helicopters
			 and, acting as the executive agent for the Department of the Navy, for the
			 procurement of airframes for MH–60R/MH–60S helicopters.
						(b)Condition for out-year
			 paymentsA contract entered
			 into under subsection (a) shall provide that any obligation of the United
			 States to make a payment under the contract for a fiscal year after fiscal year
			 2012 is subject to the availability of appropriations for that purpose for such
			 later fiscal year.
						155.Designation of undersea mobility
			 acquisition program of the United States Special Operations Command as a major
			 defense acquisition program
						(a)DesignationThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall designate the undersea mobility
			 acquisition program of the United States Special Operations Command as a major
			 defense acquisition program (MDAP).
						(b)ElementsThe major defense acquisition program
			 designated under subsection (a) shall consist of the elements as
			 follows:
							(1)The Dry Combat Submersible-Light
			 program.
							(2)The Dry Combat Submersible-Medium
			 program.
							(3)The Shallow Water Combat Submersible
			 program.
							(4)The Next-Generation Submarine Shelter
			 program.
							156.Transfer of Air Force C–12 Liberty
			 Intelligence, Surveillance, and Reconnaissance aircraft to the Army
						(a)Plan for transferThe Secretary of Defense shall develop and
			 carry out a plan for the orderly transfer of the Air Force C–12 Liberty
			 Intelligence, Surveillance, and Reconnaissance (ISR) aircraft to the Army to
			 avoid the need for the Army to procure additional C–12 aircraft for the
			 replacement of the Guardrail aircraft fleet under the Enhanced Medium Altitude
			 Reconnaissance and Surveillance System (EMARSS) program.
						(b)ElementsThe plan required by subsection (a)
			 shall—
							(1)take into account the ability of Army
			 personnel now operating the Guardrail aircraft to take over operation of C–12
			 Liberty aircraft as Guardrail aircraft are retired, freeing up Air Force
			 personnel for reallocation to meet the expanding orbit requirements for
			 Unmanned Aerial Systems;
							(2)take into account the need to sustain
			 intelligence, surveillance, and reconnaissance support for forces deployed to
			 Afghanistan and elsewhere; and
							(3)provide for the modification of the Liberty
			 C–12 aircraft transferred under the plan to meet the long-term needs of the
			 Army for the Enhanced Medium Altitude Reconnaissance and Surveillance System
			 configuration to replace the Guardrail system.
							(c)ReportNot later than the date on which the budget
			 for fiscal year 2013 is submitted to Congress pursuant to section 1105 of title
			 31, United States Code, the Secretary shall submit to the congressional defense
			 and intelligence committees a report on the plan required by subsection (a).
			 The report shall include a description of the plan and an estimate of the costs
			 to be avoided through cancellation of aircraft procurement under the Enhanced
			 Medium Altitude Reconnaissance and Surveillance System program by reason of the
			 transfer of aircraft under the plan.
						157.Joint Surveillance Target Attack Radar
			 System aircraft re-engining program
						(a)Report on audit of funds for
			 program
							(1)In generalNot later than 60 days after the date of
			 the enactment of this Act, the Air Force Audit Agency shall submit to the
			 congressional defense committees the results of a financial audit of the funds
			 previously authorized and appropriated for the Joint Surveillance Target Attack
			 Radar System (JSTARS) aircraft re-engining program.
							(2)ElementsThe report on the audit required by
			 paragraph (1) shall include the following:
								(A)A description of how the funds described in
			 that paragraph were expended, including—
									(i)an assessment of the existence,
			 completeness, and cost of the assets acquired with such funds; and
									(ii)an assessment of the costs that were
			 capitalized as military equipment and inventory and the cost characterized as
			 operating expenses (including payroll, freight and shipment, inspection, and
			 other operating costs).
									(B)A statement of the amount of such funds
			 that remain available for obligation and expenditure, and in which
			 accounts.
								(b)Use of remaining fundsThe Secretary of the Air Force shall take
			 appropriate actions to ensure that any funds described by subsection (a)(2)(B)
			 are obligated and expended for the purpose for which originally authorized and
			 appropriated, including, but not limited to, the installation of two engine
			 shipsets on two operational Joint Surveillance Target Attack Radar System
			 aircraft and the purchase of two spare engines.
						158.Report on
			 probationary period in development of short take-off, vertical landing variant
			 of the Joint Strike FighterNot later than 45 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the development of the short
			 take-off, vertical landing variant of the Joint Strike Fighter (otherwise known
			 as the F–35B Joint Strike Fighter) that includes the following:
						(1)An identification of the criteria that the
			 Secretary determines must be satisfied before the F–35B Joint Strike Fighter
			 can be removed from the two-year probationary status imposed by the Secretary
			 on or about January 6, 2011.
						(2)A mid-probationary period assessment
			 of—
							(A)the performance of the F–35B Joint Strike
			 Fighter based on the criteria described in paragraph (1); and
							(B)the technical issues that remain in the
			 development program for the F–35B Joint Strike Fighter.
							(3)A plan for how the Secretary intends to
			 resolve the issues described in paragraph (2)(B) before January 6, 2013.
						159.Authority for
			 exchange with United Kingdom of specified F–35 Lightning II Joint Strike
			 Fighter aircraft
						(a)Authority
							(1)Exchange
			 authorityIn accordance with subsection (c), the Secretary of
			 Defense may transfer to the United Kingdom of Great Britain and Northern
			 Ireland (in this section referred to as the United Kingdom) all
			 right, title, and interest of the United States in and to an aircraft described
			 in paragraph (2) in exchange for the transfer by the United Kingdom to the
			 United States of all right, title, and interest of the United Kingdom in and to
			 an aircraft described in paragraph (3). The Secretary may execute the exchange
			 under this section on behalf of the United States only with the concurrence of
			 the Secretary of State.
							(2)Aircraft To be
			 exchanged by United StatesThe aircraft authorized to be
			 transferred by the United States under this subsection is an F–35 Lightning II
			 aircraft in the Carrier Variant configuration acquired by the United States for
			 the Marine Corps under a future Joint Strike Fighter program contract referred
			 to as the Low-Rate Initial Production 6 contract.
							(3)Aircraft To be
			 exchanged by United KingdomThe aircraft for which the exchange
			 under paragraph (1) may be made is an F–35 Lightning II aircraft in the
			 Short-Take Off and Vertical Landing configuration that, as of November 19,
			 2010, is being acquired on behalf of the United Kingdom under an existing Joint
			 Strike Fighter program contract referred to as the Low-Rate Initial Production
			 4 contract.
							(b)Funding for
			 production of aircraft
							(1)Funding sources
			 for aircraft To be exchanged by United States
								(A)In
			 generalExcept as provided in subparagraph (B), funds for
			 production of the aircraft to be transferred by the United States (including
			 the propulsion system, long lead-time materials, the production build, and
			 deficiency corrections) may be derived from appropriations for Aircraft
			 Procurement, Navy, for the aircraft under the contract referred to in
			 subsection (a)(2).
								(B)ExceptionCosts
			 for flight test instrumentation of the aircraft to be transferred by the United
			 States and any other non-recurring and recurring costs for that aircraft
			 associated with unique requirements of the United Kingdom may not be borne by
			 the United States.
								(2)Funding sources
			 for aircraft To be exchanged by United KingdomCosts for upgrades
			 and modifications of the aircraft to be transferred to the United States that
			 are necessary to bring that aircraft to the Low-Rate Initial Production 6
			 configuration under the contract referred to in subsection (a)(2) may not be
			 borne by the United States.
							(c)ImplementationThe
			 exchange under this section shall be implemented pursuant to the memorandum of
			 understanding titled Joint Strike Fighter Production, Sustainment, and
			 Follow-on Development Memorandum of Understanding, which entered into
			 effect among nine nations including the United States and the United Kingdom on
			 December 31, 2006, consistent with section 27 of the Arms Export Control Act
			 (22 U.S.C. 2767), and as supplemented as necessary by the United States and the
			 United Kingdom.
						IIResearch, Development, Test, and
			 Evaluation
				AAuthorization of Appropriations
					201.Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2012 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 specified in the funding table in section 4201.
					BProgram Requirements, Restrictions, and
			 Limitations
					211.Prohibitions relating to use of funds for
			 research, development, test, and evaluation on the F136 engine
						(a)Prohibition on use of funds for
			 rDT&ENone of the amounts
			 authorized to be appropriated by this Act may be obligated or expended for
			 research, development, test, or evaluation on the F136 engine.
						(b)Prohibition on treatment of certain
			 expenditures as allowable chargesNo research, development, test, or
			 evaluation on the F136 engine that is conducted and funded by the contractor
			 may be considered an allowable charge on any future government contract,
			 whether as a direct or indirect cost.
						212.Limitation on use of funds for Increment 2
			 of B–2 bomber aircraft extremely high frequency satellite communications
			 programNone of the funds
			 authorized to be appropriated by section 201 for research, development, test,
			 and evaluation for the Air Force as specified in the funding table in section
			 4201 and available for Increment 2 of the B–2 bomber aircraft extremely high
			 frequency satellite communications program may be obligated or expended until
			 the date that is 15 days after the date on which the Secretary of the Air Force
			 submits to the congressional defense committees the following:
						(1)The certification of the Secretary
			 that—
							(A)the United States Government will own the
			 data rights to any extremely high frequency active electronically steered array
			 antenna developed for use as part of a system to support extremely high
			 frequency protected satellite communications for the B–2 bomber aircraft;
			 and
							(B)the use of an extremely high frequency
			 active electronically steered array antenna is the most cost effective and
			 lowest risk option available to support extremely high frequency satellite
			 communications for the B–2 bomber aircraft.
							(2)A detailed plan setting forth the projected
			 cost and schedule for research, development, and testing on the extremely high
			 frequency active electronically steered array antenna.
						213.Unmanned Carrier Launched Airborne
			 Surveillance and StrikeOf the
			 amounts authorized to be appropriated for fiscal year 2012 for the Navy for
			 research, development, test, and evaluation and available for purposes of the
			 Unmanned Carrier Launched Airborne Surveillance and Strike (UCLASS) program (PE
			 64404N) as specified in the funding table in section 4201, not more than 50
			 percent may be obligated or expended for such purposes until the Under
			 Secretary of Defense for Acquisition, Technology, and Logistics certifies to
			 the congressional defense committees that the Under Secretary has approved an
			 acquisition plan for that program at Milestone A approval that requires
			 implementation of open architecture standards for that program.
					214.Marine Corps ground combat
			 vehicles
						(a)Limitation on Milestone B approval for
			 Marine Personnel Carrier pending analysis of alternatives for Amphibious Combat
			 Vehicle
							(1)LimitationMilestone B approval may not be granted for
			 the Marine Personnel Carrier (MPC) until 30 days after the date of the
			 submittal to the congressional defense committees of an Analysis of
			 Alternatives (AoA) for the Amphibious Combat Vehicle (ACV).
							(2)Requirements for analysis of
			 alternativesThe Analysis of
			 Alternatives for the Amphibious Combat Vehicle required by paragraph (1) shall
			 include each of the following:
								(A)An assessment of the ability of the Navy to
			 defend its vessels against attacks at distances from shore ranging from
			 10-to-30 nautical miles during amphibious assault operations in multiple
			 potential future conflict scenarios, based on existing and planned and budgeted
			 defense capabilities. The assessment shall identify the key issues and
			 variables that determine survivability in each of the scenarios
			 assessed.
								(B)An assessment of the amount of time Marines
			 can be expected to ride in a non-planing amphibious assault vehicle without
			 suffering a significant degradation in combat effectiveness. The Marine Corps
			 shall conduct tests to support such assessment using existing Amphibious
			 Assault Vehicles and Expeditionary Fighting Vehicle SDD–2 prototypes.
								(C)An assessment of the armor protection
			 levels the Amphibious Combat Vehicle would require to satisfy the requirements
			 for the Marine Personnel Carrier program, and an assessment whether a
			 non-planing Amphibious Combat Vehicle could practically achieve that armor
			 protection level while meeting other objectives for mobility and cost.
								(D)An assessment of whether an Amphibious
			 Combat Vehicle system could perform the range of amphibious assault and land
			 warfare missions for the Marine Corps at a life-cycle cost approximately equal
			 to or less than the combined cost of the Amphibious Combat Vehicle and Marine
			 Personnel Carrier programs, and an assessment of the extent to which a ground
			 combat vehicle fleet composed entirely of Amphibious Combat Vehicles would
			 enhance the amphibious assault capabilities of the Marine Corps when compared
			 with a fleet composed of a mixture of Amphibious Combat Vehicles and Marine
			 Personnel Carriers.
								(3)Support of analysis of
			 alternativesThe Marine Corps
			 may conduct such technology development and demonstration, and such other
			 pre-acquisition activities, tests, exercises, and modeling, as the Marine Corps
			 considers necessary to support the Analysis of Alternatives required by
			 paragraph (1) and the establishment of requirements for the Amphibious Combat
			 Vehicle.
							(b)Limitation on Milestone B approval for
			 various vehicles pending life-cycle cost assessment
							(1)LimitationMilestone B approval may not be granted for
			 any Marine Corps ground combat vehicle specified in paragraph (2) until 30 days
			 after the date of the submittal to the congressional defense committees of a
			 life-cycle cost assessment of the portfolio of Marine Corps ground vehicles
			 performed by the Director of Cost Assessment and Program Evaluation of the
			 Department of Defense.
							(2)Covered vehiclesThe Marine Corps ground combat vehicles
			 specified in this paragraph are the following:
								(A)The Marine Personnel Carrier.
								(B)The Amphibious Combat Vehicle.
								(C)The Joint Light Tactical Vehicle
			 (JLTV).
								(D)Any other ground combat vehicle of the
			 Marine Corps under development as of the date of the enactment of this Act for
			 which Milestone B approval has not been granted as of that date.
								(c)Availability of fundsOf the amounts authorized to be
			 appropriated for fiscal year 2012 by section 201 and available for research,
			 development, test, and evaluation for the Navy as specified in the funding
			 tables in section 4201 for Program Elements 0603611M and 0206623M for the
			 Amphibious Combat Vehicle, the Assault Amphibious Vehicle 7A1, and the Marine
			 Personnel Carrier, $30,000,000 is available for pre-acquisition activities in
			 support of the Analysis of Alternatives and requirements definition for the
			 Amphibious Combat Vehicle.
						(d)Milestone B approval definedIn this section, the term Milestone B
			 approval has the meaning given that term in section 2366(e)(7) of title
			 10, United States Code.
						CMissile Defense Matters
					231.Enhanced oversight of missile defense
			 acquisition programs
						(a)In generalSection 225 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4170; 10 U.S.C. 233 note) is amended—
							(1)in subsection (d), by striking each
			 report and inserting each of the first three reports;
			 and
							(2)by adding at the end the following new
			 subsection:
								
									(e)Comptroller General
				assessment(1)At the end of each of fiscal years 2012
				through 2015, the Comptroller General of the United States shall review the
				annual reports on acquisition baselines and variances required under subsection
				(c) and assess the extent to which the Missile Defense Agency has achieved its
				acquisition goals and objectives.
										(2)Not later than February 15, 2013, and each
				year thereafter through 2016, the Comptroller General shall submit to the
				congressional defense committees a report on the assessment under paragraph (1)
				with respect to the acquisition baselines for the preceding fiscal year. Each
				report shall include any findings and recommendations on missile defense
				acquisition programs and accountability therefore that the Comptroller General
				considers
				appropriate.
										.
							(b)Repeal of superseded reporting
			 authoritySection 232 of the
			 National Defense Authorization Act for Fiscal Year 2002 (10 U.S.C. 2431 note)
			 is amended by striking subsection (g).
						232.Ground-based Midcourse Defense
			 Program
						(a)FindingsCongress makes the following
			 findings:
							(1)The Ground-based Midcourse Defense (GMD)
			 element of the Ballistic Missile Defense System was deployed initially in 2004
			 as a contingency capability to provide initial protection of the United States
			 homeland against potential limited long-range missile attacks by nations such
			 as North Korea and Iran.
							(2)As the Director of Operational Test and
			 Evaluation has reported, prior to the decision in December 2002 to deploy the
			 system, an operationally representative variant of the Ground-Based Interceptor
			 had not been flight-tested.
							(3)As the Department of Defense and the
			 Government Accountability Office have acknowledged, the Ground-based Midcourse
			 Defense system experienced high levels of concurrency in development and
			 deployment, which led to a number of problems. In April 2011, the Missile
			 Defense Agency acknowledged that the system is still evolving and has
			 not attained a stable configuration between missiles. It is still an
			 ‘operational prototype’ system.
							(4)The Director of Operational Test and
			 Evaluation reported in December 2010 that there have not been enough flight
			 tests of the Ground-based Midcourse Defense system to permit an objective
			 assessment of its operational effectiveness, suitability data remain
			 insufficient, evaluation of survivability remains limited, and a full
			 end-to end performance assessment is still a minimum of 6 years
			 away.
							(5)As is to be expected from a developmental
			 system, the Ground-based Midcourse Defense system has experienced a number of
			 technical problems in flight tests. Many of these problems have been resolved
			 with further development, as demonstrated in successful flight tests. The
			 system has been under continuous improvement since it was first deployed, but
			 has not yet obtained desired levels of effectiveness, suitability, or
			 reliability.
							(6)In 2009, the Secretary of Defense announced
			 that the Department of Defense would refocus efforts on improving the
			 operational capability, reliability, and availability of the Ground-based
			 Midcourse Defense system in order to maintain its ability to stay ahead of
			 projected threats from North Korea and Iran for the foreseeable future.
							(7)In February 2010 the Ballistic Missile
			 Defense Review stated the United States is currently protected against limited
			 intercontinental ballistic missile attacks as a result of investments made over
			 the past decade in the Ground-based Midcourse Defense system and reiterated the
			 commitment to improving the operational capability, reliability, and
			 availability of the Ground-based Midcourse Defense System.
							(8)The two most recent flight tests of the
			 Ground-based Midcourse Defense system, using the newest Capability
			 Enhancement-2 Exo-atmospheric Kill Vehicle (EKV) design, each failed to achieve
			 the intended interception of a target.
							(9)The two most recent flight tests are not
			 indicative of the functionality of the Capability Enhancement-1 Exo-atmospheric
			 Kill Vehicle design, which continues to provide the United States protection
			 against a limited intercontinental ballistic missile attack.
							(10)The Missile Defense Agency established a
			 Failure Review Board to determine the root cause of the December 2010
			 flight-test failure of the Ground-based Midcourse Defense system. Its analysis
			 will inform the proposed correction of the problem causing the flight-test
			 failure.
							(11)The Missile Defense Agency plans to design
			 a correction of the problem causing the December 2010 flight-test failure and
			 to verify the correction through extensive modeling and simulation, ground
			 testing, and two flight tests, the first of which will not be an interception
			 test.
							(12)Until completing the verification of its
			 corrective action, the Missile Defense Agency has suspended further production
			 of Exo-atmospheric Kill Vehicles to ensure that potential flaws are not
			 incorporated into them, and to permit any corrective action that may be needed
			 to Exo-atmospheric Kill Vehicles at minimal cost and schedule risk.
							(13)The Director of the Missile Defense Agency
			 has testified that the Missile Defense Agency has sufficient funding available
			 and planned for fiscal years 2011 and 2012, respectively, to implement the
			 planned correction of the problem causing the December 2010 flight-test
			 failure.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)it is essential for the Ground-based
			 Midcourse Defense element of the Ballistic Missile Defense System to achieve
			 the levels of reliability, availability, sustainability, and operational
			 performance that will allow it to continue providing protection of the United
			 States homeland, throughout its operational service life, against limited
			 future missile attacks from nations such as North Korea and Iran;
							(2)the Missile Defense Agency should, as its
			 highest priority, determine the root cause of the December 2010 flight-test
			 failure of the Ground-based Midcourse Defense system, design a correction of
			 the problem causing the flight-test failure, and verify through extensive
			 testing that such correction is effective and will allow the Ground-based
			 Midcourse Defense system to reach levels described in paragraph (1);
							(3)before verifying the success of the
			 correction of the problem causing the December 2010 flight-test failure, the
			 Missile Defense Agency should suspend further production of Exo-atmospheric
			 Kill Vehicles to ensure that they will not be deployed with any component or
			 design flaws that may have caused the flight-test failure;
							(4)after the Missile Defense Agency has
			 verified the correction of the problem causing the December 2010 flight-test
			 failure, including through the two previously unplanned verification flight
			 tests, the Agency should assess the need for any additional Ground-Based
			 Interceptors and any additional steps needed for the Ground-based Midcourse
			 Defense testing and sustainment program; and
							(5)the Department of Defense should plan for
			 and budget sufficient future funds for the Ground-based Midcourse Defense
			 program to ensure the ability to complete and verify an effective correction of
			 the problem causing the December 2010 flight-test failure, and to mitigate the
			 effects of corrective actions on previously planned program work that is
			 deferred as a result of such corrective actions.
							(c)Reports
							(1)Reports requiredNot later than 120 days after the date of
			 the enactment of this Act, and one year thereafter, the Secretary of Defense
			 shall submit to the congressional defense committees a report describing the
			 plan of the Department of Defense to correct the problem causing the December
			 2010 flight-test failure of the Ground-based Midcourse Defense system, and any
			 progress toward the achievement of that plan.
							(2)ElementsEach report required by paragraph (1) shall
			 include the following:
								(A)A detailed discussion of the plan to
			 correct the problem described in that paragraph, including plans for
			 diagnostic, design, testing, and manufacturing actions.
								(B)A detailed discussion of any results
			 obtained from the plan described in subparagraph (A) as of the date of such
			 report, including diagnostic, design, testing, or manufacturing results.
								(C)A description of any cost or schedule
			 impact of the plan on the Ground-based Midcourse Defense program, including on
			 testing, production, refurbishment, or deferred work.
								(D)A description of any planned adjustments to
			 the Ground-based Midcourse Defense program as a result of the implementation of
			 the plan, including future programmatic, schedule, testing, or funding
			 adjustments.
								(E)A description of any enhancements to the
			 capability of the Ground-based Midcourse Defense system achieved or planned
			 since the submittal of the budget for fiscal year 2010 pursuant to section 1105
			 of title 31, United States Code.
								(3)FormEach report required by paragraph (1) shall
			 be in unclassified form, but may include a classified annex.
							233.Missile defense cooperation with
			 Russia
						(a)FindingsCongress makes the following
			 findings:
							(1)For more than a decade, the United States
			 and Russia have discussed a variety of options for cooperation on shared early
			 warning and ballistic missile defense. For example, on May 1, 2001, President
			 George W. Bush spoke of a new cooperative relationship with
			 Russia and said it should be premised on openness, mutual confidence and
			 real opportunities for cooperation, including the area of missile defense. It
			 should allow us to share information so that each nation can improve its early
			 warning capability, and its capability to defend its people and territory. And
			 perhaps one day, we can even cooperate in a joint defense.
							(2)Section 1231 of the Floyd D. Spence
			 National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by
			 Public Law 106–398; 1654A–329) authorized the Department of Defense to
			 establish in Russia a joint center for the exchange of data from systems
			 to provide early warning of launches of ballistic missiles and for notification
			 of launches of such missiles, also known as the Joint Data Exchange
			 Center (JDEC).
							(3)On March 31, 2008, Deputy Secretary of
			 Defense Gordon England stated that “we have offered Russia a wide-ranging
			 proposal to cooperate on missile defense—everything from modeling and
			 simulation, to data sharing, to joint development of a regional missile defense
			 architecture—all designed to defend the United States, Europe, and Russia from
			 the growing threat of Iranian ballistic missiles. An extraordinary series of
			 transparency measures have also been offered to reassure Russia. Despite some
			 Russian reluctance to sign up to these cooperative missile defense activities,
			 we continue to work toward this goal”.
							(4)On July 6, 2009, President Barack Obama and
			 Russian President Dmitry Medvedev issued a joint statement on missile defense
			 issues, which stated that “Russia and the United States plan to continue the
			 discussion concerning the establishment of cooperation in responding to the
			 challenge of ballistic missile proliferation… We have instructed our experts to
			 work together to analyze the ballistic missile challenges of the 21st century
			 and to prepare appropriate recommendations”.
							(5)The February 2010 report of the Ballistic
			 Missile Defense Review established as one of its central policy pillars that
			 increased international missile defense cooperation is in the national security
			 interest of the United States and, with regard to cooperation with Russia, the
			 United States is pursuing a broad agenda focused on shared early warning
			 of missile launches, possible technical cooperation, and even operational
			 cooperation.
							(6)at the November 2010 Lisbon Summit, the
			 North Atlantic Treaty Organization (NATO) decided to develop a missile defense
			 system to protect NATO European populations, territory and
			 forces and also to seek cooperation with Russia on missile defense. In
			 its Lisbon Summit Declaration, the North Atlantic Treaty Organization
			 reaffirmed its readiness to invite Russia to explore jointly the
			 potential for linking current and planned missile defence systems at an
			 appropriate time in mutually beneficial ways. The new NATO Strategic
			 Concept adopted at the Lisbon Summit states that we will actively seek
			 cooperation on missile defence with Russia, that NATO-Russia
			 cooperation is of strategic importance, and that the security of
			 the North Atlantic Treaty Organization and Russia is
			 intertwined.
							(7)In a December 18, 2010, letter to the
			 leadership of the Senate, President Obama wrote that the North Atlantic Treaty
			 Organization invited Russia to cooperate on missile defense, which could
			 lead to adding Russian capabilities to those deployed by NATO to enhance our
			 common security against common threats. The Lisbon Summit thus demonstrated
			 that the Alliance’s missile defenses can be strengthened by improving
			 NATO-Russian relations. This comes even as we have made clear that the system
			 we intend to pursue with Russia will not be a joint system, and it will not in
			 any way limit United States’ or NATO’s missile defense capabilities. Effective
			 cooperation with Russia could enhance the overall efficiency of our combined
			 territorial missile defenses, and at the same time provide Russia with greater
			 security.
							(8)Section 221(a)(3) of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4167) states that it is the sense of Congress to support the
			 efforts of the United States Government and the North Atlantic Treaty
			 Organization to pursue cooperation with the Russian Federation on ballistic
			 missile defense relative to Iranian missile threats.
							(9)In a speech in Russia on March 21, 2011,
			 Secretary of Defense Robert Gates cited the NATO-Russian decision to
			 cooperate on defense against ballistic missiles. We’ve disagreed before, and
			 Russia still has uncertainties about the European Phased Adaptive Approach, a
			 limited system that poses no challenges to the large Russian nuclear arsenal.
			 However, we’ve mutually committed to resolving these difficulties in order to
			 develop a roadmap toward truly effective anti-ballistic missile collaboration.
			 This collaboration may include exchanging launch information, setting up a
			 joint data fusion center, allowing greater transparency with respect to our
			 missile defense plans and exercises, and conducting a joint analysis to
			 determine areas of future cooperation.
							(10)In testimony to the Committee on Armed
			 Services of the Senate on April 13, 2011, Deputy Assistant Secretary of Defense
			 for Nuclear and Missile Defense Policy Bradley H. Roberts stated that the
			 United States has been pursuing a Defense Technology Cooperation Agreement with
			 Russia since 2004, and that such an agreement is necessary for the
			 safeguarding of sensitive information in support of cooperation on
			 missile defense, and to provide the legal framework for undertaking
			 cooperative efforts. Further, Dr. Roberts stated that the United States
			 would not provide any classified information to Russia without first conducting
			 a National Disclosure Policy review. He also stated that the United States is
			 not considering sharing hit-to-kill technology with
			 Russia.
							(11)The United States and Russia already engage
			 in substantial cooperation on a number of international security efforts,
			 including nuclear nonproliferation, anti-piracy, counter-narcotics, nuclear
			 security, counter-terrorism, and logistics resupply through Russia of coalition
			 forces in Afghanistan. These areas of cooperation require each side to share
			 and protect sensitive information, which they have both done
			 successfully.
							(12)The United States currently has shared
			 early warning agreements and programs of cooperation with eight nations in
			 addition to the North Atlantic Treaty Organization. The United States has
			 developed procedures and mechanisms for sharing early warning information with
			 partner nations while ensuring the protection of sensitive United States
			 information.
							(13)Russia and the United States each have
			 missile launch early warning and detection and tracking sensors that could
			 contribute to and enhance each others’ ability to detect, track, an defend
			 against ballistic missile threats from Iran.
							(14)The Obama Administration has provided
			 regular briefings to Congress on its discussions with Russia on possible
			 missile defense cooperation.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)it is in the national security interest of
			 the United States to pursue efforts at missile defense cooperation with Russia
			 that would enhance the security of the United States, its North Atlantic Treaty
			 Organization allies, and Russia, particularly against missile threats from
			 Iran;
							(2)the United States should pursue ballistic
			 missile defense cooperation with Russia on both a bilateral basis and a
			 multilateral basis with its North Atlantic Treaty Organization allies,
			 particularly through the NATO-Russia Council;
							(3)missile defense cooperation with Russia
			 should not in any way limit United States' or NATO's missile defense
			 capabilities, as acknowledged in the December 18, 2010, letter from
			 President Obama to the leadership of the Senate, and should be mutually
			 beneficial and reciprocal in nature; and
							(4)the United States should pursue missile
			 defense cooperation with Russia in a manner that ensures that—
								(A)United States classified information is
			 appropriately safeguarded and protected from unauthorized disclosure;
								(B)prior to sharing classified information
			 with Russia, the United States conducts a National Disclosure Policy review and
			 determines the types and levels of information that may be shared and whether
			 any additional procedures are necessary to protect such information;
								(C)prior to entering into missile defense
			 technology cooperation projects, the United States enters into a Defense
			 Technology Cooperation Agreement with Russia that establishes the legal
			 framework for a broad spectrum of potential cooperative defense projects;
			 and
								(D)such cooperation does not limit the missile
			 defense capabilities of the United States or its North Atlantic Treaty
			 Organization allies.
								(c)Report
							(1)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the President shall submit to the appropriate
			 committees of Congress a report on the status of efforts to reach agreement
			 with Russia on missile defense cooperation.
							(2)ElementsThe report required under paragraph (1)
			 shall include the following:
								(A)A summary of the status of discussions
			 between the United States and Russia, and between the North Atlantic Treaty
			 Organization and Russia, on efforts to agree on missile defense
			 cooperation.
								(B)A description of any agreements reached
			 pursuant to such discussions, and any specific cooperative measures agreed,
			 implemented, or planned.
								(C)A discussion of the manner in which such
			 cooperative measures would enhance the security of the United States, and the
			 manner in which such cooperative measures fit within the larger context of
			 United States-Russian cooperation on international security.
								(D)A description of the status of efforts to
			 conclude a bilateral Defense Technology Cooperation Agreement with
			 Russia.
								(E)A description of the status of any National
			 Disclosure Policy Review relative to the possible sharing of classified
			 information with Russia concerning missile defense cooperation.
								(F)A discussion of the actions that are being
			 taken or are planned to be taken to safeguard United States classified
			 information in any agreement or discussions with Russia concerning missile
			 defense cooperation.
								(3)Form
			 of reportThe report required
			 by paragraph (1) shall be submitted in unclassified form, but may include a
			 classified annex.
							(4)Appropriate committees of Congress
			 definedIn this subsection,
			 the term appropriate committees of Congress means—
								(A)the Committees on Armed Services, Foreign
			 Relations, and Appropriations of the Senate; and
								(B)the Committees on Armed Services, Foreign
			 Affairs, and Appropriations of the House of Representatives.
								234.Report on the
			 United States missile defense hedging strategy
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report setting forth the findings and conclusions of the homeland
			 missile defense hedging strategy review, including a discussion of the
			 feasibility and advisability of establishing a missile defense site on the East
			 Coast of the United States.
						(b)FormThe
			 report required by subsection (a) shall be submitted in unclassified form, but
			 may include a classified annex.
						DReports
					251.Extension of requirements for biennial
			 roadmap and annual review and certification on funding for development of
			 hypersonicsSection 218(e)(3)
			 of the John Warner National Defense Authorization Act for Fiscal Year 2007
			 (Public Law 109–364; 120 Stat. 2126; 10 U.S.C. 2358 note) is amended by
			 striking 2012 and inserting 2020.
					EOther Matters
					261.Contractor cost-sharing in pilot program to
			 include technology protection features during research and development of
			 certain defense systemsSection 243 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4178; 10 U.S.C. 2358 note) is amended—
						(1)by redesignating subsections (b), (c), and
			 (d) as subsections (c), (d), and (e), respectively; and
						(2)by inserting after subsection (a) the
			 following new subsection (b):
							
								(b)Cost-sharingAny contract for the design or development
				of a system resulting from activities under subsection (a) for the purpose of
				enhancing or enabling the exportability of the system either (1) for the
				development of program protection strategies for the system, or (2) for the
				design and incorporation of exportability features into the system shall
				include a cost-sharing provision that requires the contractor to bear at least
				one half of the cost of such
				activities.
								.
						262.Laboratory
			 facilities, Hanover, New Hampshire
						(a)Acquisition
							(1)In
			 generalSubject to paragraph (3), the Secretary of the Army
			 (referred to in this section as the Secretary) may acquire any
			 real property and associated real property interests in the vicinity of
			 Hanover, New Hampshire, described in paragraph (2) as may be needed for the
			 Engineer Research and Development Center laboratory facilities at the Cold
			 Regions Research and Engineering Laboratory.
							(2)Description of
			 real propertyThe real property described in this paragraph is
			 the real property to be acquired under paragraph (1)—
								(A)consisting of
			 approximately 18.5 acres, identified as Tracts 101–1 and 101–2, together with
			 all necessary easements located entirely within the Town of Hanover, New
			 Hampshire; and
								(B)generally
			 bounded—
									(i)to
			 the east by state route 10-Lyme Road;
									(ii)to
			 the north by the vacant property of the Trustees of Dartmouth College;
									(iii)to the south by
			 Fletcher Circle graduate student housing owned by the Trustees of Dartmouth
			 College; and
									(iv)to
			 the west by approximately 9 acres of real property acquired in fee through
			 condemnation in 1981 by the Secretary.
									(3)Amount paid for
			 propertyThe Secretary shall pay not more than fair market value
			 for any real property and associated real property interest acquired under this
			 subsection.
							(b)Revolving
			 fundThe Secretary—
							(1)through the Plant
			 Replacement and Improvement Program of the Secretary, may use amounts in the
			 revolving fund established by section 101 of the Civil Functions Appropriations
			 Act, 1954 (33 U.S.C. 576) to acquire the real property and associated real
			 property interests described in subsection (a); and
							(2)shall ensure that
			 the revolving fund is appropriately reimbursed from the benefitting
			 appropriations.
							(c)Right of first
			 refusal
							(1)In
			 generalThe Secretary may provide the seller of any real property
			 and associated property interests identified in subsection (a) a right of first
			 refusal—
								(A)a right of first
			 refusal to acquire the property, or any portion of the property, in the event
			 the property or portion is no longer needed by the Department of the Army;
			 and
								(B)a right of first
			 refusal to acquire any real property or associated real property interests
			 acquired by condemnation in Civil Action No. 81–360–L, in the event the
			 property, or any portion of the property, is no longer needed by the Department
			 of the Army.
								(2)Nature of
			 rightA right of first refusal provided to a seller under this
			 subsection shall not inure to the benefit of any successor or assign of the
			 seller.
							(d)Consideration;
			 fair market valueThe purchase of any property by a seller
			 exercising a right of first refusal provided under subsection (c) shall be
			 for—
							(1)consideration
			 acceptable to the Secretary; and
							(2)not less than
			 fair market value at the time at which the property becomes available for
			 purchase.
							(e)DisposalThe
			 Secretary may dispose of any property or associated real property interests
			 that are subject to the exercise of the right of first refusal under this
			 section.
						(f)No effect on
			 compliance with environmental lawsNothing in this section
			 affects or limits the application of or obligation to comply with any
			 environmental law, including section 120(h) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
						IIIOperation and Maintenance
				AAuthorization of Appropriations
					301.Operation and maintenance
			 fundingFunds are hereby
			 authorized to be appropriated for fiscal year 2012 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, as
			 specified in the funding table in section 4301.
					BEnergy and Environmental
			 Provisions
					311.Modification of energy performance
			 goals
						(a)Modification of goalsSection 2911(e) of title 10, United States
			 Code, is amended—
							(1)in the subsection heading, by striking
			 Goal and inserting Goals; and
							(2)in paragraph (1)—
								(A)by redesignating subparagraphs (A) and (B)
			 as subparagraphs (D) and (E), respectively; and
								(B)by inserting before subparagraph (D), as
			 redesignated by subparagraph (A) of this paragraph, the following new
			 subparagraphs:
									
										(A)to produce or procure not less than 12
				percent of the total quantity of facility energy it consumes within its
				facilities during each of fiscal years 2015 through 2017 from renewable energy
				sources;
										(B)to produce or procure not less than 16
				percent of the total quantity of facility energy it consumes within its
				facilities during each of fiscal years 2018 through 2020 from renewable energy
				sources;
										(C)to produce or procure not less than 20
				percent of the total quantity of facility energy it consumes within its
				facilities during each of fiscal years 2021 through 2024 from renewable energy
				sources;
										.
								(b)Inclusion of direct solar as energy
			 efficient productSection
			 2915(e)(2)(A) of such title is amended by inserting direct
			 solar, after Roof-top solar thermal,.
						312.Streamlined annual report on defense
			 environmental programs
						(a)In generalChapter 160 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2711.Annual report on defense environmental
				programs
									(a)Report requiredThe Secretary of Defense shall submit to
				Congress each year, not later than 45 days after the date on which the
				President submits to Congress the budget for a fiscal year, a report on defense
				environmental programs. Each report shall include:
										(1)With respect to environmental restoration
				activities of the Department of Defense, and for each of the military
				departments, the following elements:
											(A)Information on the Installation Restoration
				Program, including the following:
												(i)The total number of sites in the
				IRP.
												(ii)The number of sites in the IRP that have
				reached the Remedy in Place Stage and the Response Complete Stage, and the
				change in such numbers in the preceding calendar year.
												(iii)A statement of the amount of funds
				allocated by the Secretary for, and the anticipated progress in implementing,
				the environmental restoration program during the fiscal year for which the
				budget is submitted.
												(iv)The Secretary's assessment of the overall
				progress of the IRP.
												(B)Information on the Military Munitions
				Restoration Program (MMRP), including the following:
												(i)The total number of sites in the
				MMRP.
												(ii)The number of sites that have reached the
				Remedy in Place Stage and the Response Complete Stage, and the change in such
				numbers in the preceding calendar year.
												(iii)A statement of the amount of funds
				allocated by the Secretary for, and the anticipated progress in implementing,
				the MMRP during the fiscal year for which the budget is submitted.
												(iv)The Secretary's assessment of the overall
				progress of the MMRP.
												(2)With respect to each of the major
				activities under the environmental quality program of the Department of Defense
				and for each of the military departments—
											(A)a statement of the amount expended, or
				proposed to be expended, during the period consisting of the four fiscal years
				preceding the fiscal year in which the report is submitted, the fiscal year for
				which the budget is submitted, and the fiscal year following the fiscal year
				for which the budget is submitted; and
											(B)an explanation for any significant change
				in such amounts during the period covered.
											(3)With respect to the environmental
				technology program of the Department of Defense—
											(A)a report on the progress made by in
				achieving the objectives and goals of its environmental technology program
				during the preceding fiscal year and an overall trend analysis for the program
				covering the previous four fiscal years; and
											(B)a statement of the amount expended, or
				proposed to be expended, during the period consisting of the four fiscal years
				preceding the fiscal year in which the report is submitted, the fiscal year for
				which the budget is submitted, and the fiscal year following the fiscal year
				for which the budget is submitted.
											(b)DefinitionsFor purposes of this section—
										(1)the term environmental quality
				program means a program of activities relating to environmental
				compliance, conservation, pollution prevention, and other activities relating
				to environmental quality as the Secretary may designate; and
										(2)the term major activities with
				respect to an environmental program means—
											(A)environmental compliance activities;
											(B)conservation activities; and
											(C)pollution prevention
				activities.
											.
						(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item relating to section 2710
			 the following new item:
							
								
									2711. Annual report on defense
				environmental
				programs.
								
								.
						313.Payment to Environmental Protection Agency
			 of stipulated penalties in connection with Jackson Park Housing Complex,
			 Washington
						(a)Authority To transfer funds
							(1)Transfer amountUsing funds described in subsection (b) and
			 notwithstanding section 2215 of title 10, United States Code, the Secretary of
			 the Navy may transfer not more than $45,000 to the Hazardous Substance
			 Superfund Jackson Park Housing Complex, Washington, special account.
							(2)Purpose of transferThe payment under paragraph (1) is to pay a
			 stipulated penalty assessed by the Environmental Protection Agency on October
			 7, 2009, against the Jackson Park Housing Complex, Washington, for the failure
			 by the Navy to submit a draft Final Remedial Investigation/Feasibility Study
			 for the Jackson Park Housing Complex Operable Unit (OU–3T–JPHC) in accordance
			 with the requirements of the Interagency Agreement (Administrative Docket No.
			 CERCLA–10–2005–0023).
							(b)Source of fundsAny payment under subsection (a) shall be
			 made using funds authorized to be appropriated by section 301 for operation and
			 maintenance for Environmental Restoration, Navy.
						(c)Use of fundsThe amount transferred under subsection (a)
			 shall be used by the Environmental Protection Agency to pay the penalty
			 described under paragraph (2) of such subsection.
						314.Requirements relating to Agency for Toxic
			 Substances and Disease Registry investigation of exposure to drinking water
			 contamination at Camp Lejeune, North Carolina
						(a)Limitation on use of fundsNone of the funds authorized to be
			 appropriated by this Act may be used to make a final decision on or final
			 adjudication of any claim filed regarding water contamination at Marine Corps
			 Base Camp Lejeune unless the Agency for Toxic Substances and Disease Registry
			 completes all epidemiological and water modeling studies relevant to such
			 contamination that are ongoing as of June 1, 2011, and certifies the completion
			 of all such studies in writing to the Committees on Armed Services for the
			 Senate and the House of Representatives. This provision does not prevent the
			 use of funds for routine administrative tasks required to maintain such claims
			 nor does it prohibit the use of funds for matters pending in Federal
			 court.
						(b)Resolution of certain
			 disputesThe Secretary of the
			 Navy shall make every effort to resolve any dispute arising between the
			 Department of the Navy and the Agency for Toxic Substances and Disease Registry
			 that is covered by the Interagency Agreement between the Department of Health
			 and Human Services Agency for Toxic Substances and Disease Registry and the
			 Department of the Navy or any successor memorandum of understanding and signed
			 agreements not later than 60 days after the date on which the dispute first
			 arises. In the event the Secretary is unable to resolve such a dispute within
			 60 days, the Secretary shall submit to the congressional defense committees a
			 report on the reasons why an agreement has not yet been reached, the actions
			 that the Secretary plans to take to reach agreement, and the schedule for
			 taking such actions.
						(c)Coordination prior to releasing information
			 to the publicThe Secretary
			 of the Navy shall make every effort to coordinate with the Agency for Toxic
			 Substances and Disease Registry on all issues pertaining to water contamination
			 at Marine Corps Base Camp Lejeune, and other exposed pathways before releasing
			 anything to the public.
						315.Discharge of wastes at sea generated by
			 ships of the Armed Forces
						(a)Discharge restrictions for ships of the
			 Armed ForcesSubsection (b)
			 of section 3 of the Act to Prevent Pollution from Ships (33 U.S.C. 1902(b)) is
			 amended to read as follows:
							
								(b)(1)Except as provided in paragraph (3), this
				Act shall not apply to—
										(A)a ship of the Armed Forces described in
				paragraph (2); or
										(B)any other ship specifically excluded by the
				MARPOL Protocol or the Antarctic Protocol.
										(2)A
				ship described in this paragraph is a ship that is owned or operated by the
				Secretary, with respect to the Coast Guard, or by the Secretary of a military
				department, and that, as determined by the Secretary concerned—
										(A)has unique military design, construction,
				manning, or operating requirements; and
										(B)cannot fully comply with the discharge
				requirements of Annex V to the Convention because compliance is not
				technologically feasible or would impair the operations or operational
				capability of the ship.
										(3)(A)Notwithstanding any provision of the MARPOL
				Protocol, the requirements of Annex V to the Convention shall apply to all
				ships referred to in subsection (a) other than those described in paragraph
				(2).
										(B)A
				ship that is described in paragraph (2) shall limit the discharge into the sea
				of garbage as follows:
											(i)The discharge into the sea of plastics,
				including synthetic ropes, synthetic fishing nets, plastic garbage bags, and
				incinerator ashes from plastic products that may contain toxic chemicals or
				heavy metals, or the residues thereof, is prohibited.
											(ii)Garbage consisting of the following
				material may be discharged into the sea, subject to subparagraph (C):
												(I)A non-floating slurry of seawater, paper,
				cardboard, or food waste that is capable of passing through a screen with
				openings no larger than 12 millimeters in diameter.
												(II)Metal and glass that have been shredded and
				bagged (in compliance with clause (i)) so as to ensure negative
				buoyancy.
												(III)With regard to a submersible, nonplastic
				garbage that has been compacted and weighted to ensure negative
				buoyancy.
												(IV)Ash from incinerators or other thermal
				destruction systems not containing toxic chemicals, heavy metals, or
				incompletely burned plastics.
												(C)(i)Garbage described in subparagraph
				(B)(ii)(I) may not be discharged within 3 nautical miles of land.
											(ii)Garbage described in subclauses (II),
				(III), and (IV) of subparagraph (B)(ii) may not be discharged within 12
				nautical miles of land.
											(D)Notwithstanding subparagraph (C), a ship
				described in paragraph (2) that is not equipped with garbage-processing
				equipment sufficient to meet the requirements of subparagraph (B)(ii) may
				discharge garbage that has not been processed in accordance with subparagraph
				(B)(ii) if such discharge occurs as far as practicable from the nearest land,
				but in any case not less than—
											(i)12 nautical miles from the nearest land, in
				the case of food wastes and non-floating garbage, including paper products,
				cloth, glass, metal, bottles, crockery, and similar refuse; and
											(ii)25 nautical miles from the nearest land, in
				the case of all other garbage.
											(E)This paragraph shall not apply when
				discharge of any garbage is necessary for the purpose of securing the safety of
				the ship, the health of the ship’s personnel, or saving life at sea.
										(F)This paragraph shall not apply during time
				of war or a national emergency declared by the President or
				Congress.
										.
						(b)Conforming amendmentsSection 3(f) of the Act to Prevent
			 Pollution from Ships (33 U.S.C. 1902(f)) is amended—
							(1)in paragraph (1), by striking Annex
			 V to the Convention on or before the dates referred to in subsections (b)(2)(A)
			 and (c)(1) and inserting subsection (b); and
							(2)in paragraph (2), by inserting and
			 subsection (b)(3)(B)(i) of this section after Annex V to the
			 Convention.
							316.Consideration
			 of energy security and reliability in development and implementation of energy
			 performance goalsSection
			 2911(c) of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:
						
							(12)Opportunities to
				enhance energy security and reliability of defense facilities and missions,
				including through the ability to operate for extended periods
				off-grid.
							.
					317.Installation
			 energy metering requirementsThe Secretary of Defense shall, to the
			 maximum extent practicable, require that the information generated by the
			 installation energy meters be captured and tracked to determine baseline energy
			 consumption and facilitate efforts to reduce energy consumption.
					318.Training policy
			 for Department of Defense energy managers
						(a)Establishment
			 of training policyThe Secretary of Defense shall establish a
			 training policy for Department of Defense energy managers designated for
			 military installations in order to—
							(1)improve the
			 knowledge, skills, and abilities of energy managers by ensuring understanding
			 of existing energy laws, regulations, mandates, contracting options, local
			 renewable portfolio standards, current renewable energy technology options,
			 energy auditing, and options to reduce energy consumption;
							(2)improve
			 consistency among energy managers throughout the Department in the performance
			 of their responsibilities;
							(3)create
			 opportunities and forums for energy managers to exchange ideas and lessons
			 learned within each military department, as well as across the Department of
			 Defense; and
							(4)collaborate with
			 the Department of Energy regarding energy manager training.
							(b)Issuance of
			 policyNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall issue the training policy for Department of Defense energy
			 managers.
						(c)Briefing
			 requirementNot later than
			 180 days after the date of the enactment of this Act, the Secretary of Defense,
			 or designated representatives of the Secretary, shall brief the Committees on
			 Armed Services of the Senate and House of Representatives regarding the details
			 of the energy manager policy.
						CWorkplace and Depot Issues
					321.Minimum capital investment for certain
			 depotsSection 2476 of title
			 10, United States Code, is amended—
						(1)in subsection (a), by striking Each
			 fiscal year, the Secretary of a military department shall invest and
			 inserting Each fiscal year, it shall be the objective of the Secretary
			 of a military department to invest;
						(2)in subsection (b)—
							(A)by striking includes investment
			 funds spent on depot infrastructure, equipment, and process improvement in
			 direct support and inserting includes investment funds spent to
			 modernize or improve the efficiency of depot facilities, equipment, work
			 environment, or processes in direct support; and
							(B)by adding at the end the following:
			 It does not include funds spent for any other repair or activity to
			 maintain or sustain existing facilities, infrastructure, or
			 equipment.;
							(3)in subsection (d)—
							(A)by striking (1) Not later
			 than and inserting Not later than;
							(B)by striking summarizing the level of
			 capital investment for each military department and inserting
			 summarizing the level of capital investment in the military
			 departments; and
							(C)by striking paragraph (2); and
							(4)in subsection (e)(1), by adding at the end
			 the following new subparagraphs:
							
								(I)Crane Ammunition Activity, Indiana.
								(J)McAlester Ammunition Plant,
				Oklahoma.
								(K)Radford Ammunition Plant, Virginia.
								(L)Lake City Ammunition Plant,
				Missouri.
								(M)Holsten Ammunition Plant, Tennessee.
								(N)Scranton Ammunition Plant,
				Pennsylvania.
								(O)Iowa Ammunition Plant, Iowa.
								(P)Milan Ammunition Plant, Tennessee.
								(Q)Joint System Manufacturing Center, Lima
				Ohio.
								.
						322.Limitation on revising the definition of
			 depot-level maintenance
						(a)LimitationThe Secretary of Defense or any of the
			 Secretaries of the military departments may not issue guidance, regulations,
			 policy, or revisions to any Department of Defense or service instructions
			 containing a revision to the definition of depot-level maintenance unless the
			 Secretary submits to the congressional defense committees the report described
			 in subsection (b).
						(b)ReportThe report referred to in subsection (a) is
			 a report prepared by the Defense Business Board regarding the advisability of
			 establishing a single definition of depot-level maintenance, taking into
			 consideration—
							(1)the total industrial capacity, both in the
			 private sector industry and in the depots;
							(2)the importance of establishing requirements
			 and allocating workload on the basis of sound business case analyses;
			 and
							(3)establishing transparency and
			 accountability in the development of the core workload requirements and in the
			 allocation of workload under the requirements in section 2466 of title 10,
			 United States Code.
							323.Designation of military industrial
			 facilities as Centers of Industrial and Technical ExcellenceSection 2474(a)(1) of title 10, United
			 States Code, is amended by inserting and may designate any military
			 industrial facility after shall designate each depot-level
			 activity.
					324.Reports on
			 depot-related activities
						(a)Report on
			 depot-level maintenance and recapitalization of certain parts and
			 equipment
							(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense in consultation with the military
			 departments, shall submit to the congressional defense committees a report on
			 the status of the Drawdown, Retrograde and Reset Program for the equipment used
			 in support of operations in Iraq and Afghanistan and the status of the overall
			 supply chain management for depot-level activities.
							(2)ElementsThe
			 report required under paragraph (1) shall include the following
			 elements:
								(A)An assessment of
			 the number of backlogged parts for critical warfighter needs, an explanation of
			 why those parts became backlogged, and an estimate of when the backlog is
			 likely to be fully addressed.
								(B)A review of
			 critical warfighter requirements that are being impacted by a lack of supplies
			 and parts and an explanation of steps that the Director plans to take to meet
			 the demand requirements of the military departments.
								(C)An assessment of
			 the feasibility and advisability of working with outside commercial partners to
			 utilize flexible and efficient turn-key rapid production systems to meet
			 rapidly emerging warfighter requirements.
								(D)A review of plans
			 to further consolidate the ordering and stocking of parts and supplies from the
			 military departments at depots under the control of the Defense Logistics
			 Agency.
								(3)Flexible and
			 efficient turn-key rapid production systems definedFor the
			 purposes of this subsection, flexible and efficient turn-key rapid production
			 systems are systems that have demonstrated the capability to reduce the costs
			 of parts, improve manufacturing efficiency, and have the following unique
			 features:
								(A)Virtual and
			 flexibleSystems that provide for flexibility to rapidly respond
			 to requests for low-volume or high-volume machined parts and surge demand by
			 accessing the full capacity of small- and medium-sized manufacturing
			 communities in the United States.
								(B)Speed to
			 marketSystems that provide for flexibility that allows rapid
			 introduction of subassemblies for new parts and weapons systems to the
			 warfighter.
								(C)Risk
			 managementSystems that provide for the electronic archiving and
			 updating of turn-key rapid production packages to provide insurance to the
			 Department of Defense that parts will be available if there is a supply chain
			 disruption.
								(b)Report on the
			 alignment, organizational reporting, and performance rating of Air Force system
			 program managers, sustainment program managers, and product support managers at
			 Air Logistics Centers or Air Logistics Complexes
							(1)Report
			 requiredThe Secretary of the Air Force shall enter into an
			 agreement with a federally funded research and development center to submit to
			 the congressional defense committees, not later than 180 days after the date of
			 the enactment of this Act, a report on the alignment, organizational reporting,
			 and performance rating of Air Force system program managers, sustainment
			 program managers, and product support managers at Air Logistics Centers or Air
			 Logistics Complexes.
							(2)ElementsThe
			 report required under paragraph (1) shall include the following
			 elements:
								(A)Consideration of
			 the proposed reorganization of Air Force Materiel Command announced on November
			 2, 2011.
								(B)An assessment of
			 how various alternatives for aligning the managers described in subsection (a)
			 within Air Force Materiel Command would likely support and impact life cycle
			 management, weapon system sustainment, and overall support to the
			 warfighter.
								(C)With respect to
			 the alignment of the managers described in subsection (A), an examination of
			 how the Air Force should be organized to best conduct life cycle management and
			 weapon system sustainment, with any analysis of cost and savings factors
			 subject to the consideration of overall readiness.
								(D)Recommended
			 alternatives for meeting these objectives.
								(3)Cooperation of
			 Secretary of Air ForceThe Secretary of the Air Force shall
			 provide any necessary information and background materials necessary for
			 completion of the report required under paragraph (1).
							DReports
					331.Study on Air Force test and training range
			 infrastructure
						(a)Study
							(1)In generalThe Secretary of the Air Force shall
			 conduct a study on the ability of the major air test and training range
			 infrastructure, including major military operating area airspace and special
			 use airspace, to support the full spectrum of Air Force operations. The
			 Secretary shall incorporate the results of the study into a master plan for
			 requirements and proposed investments to meet Air Force training and test needs
			 through 2025. The study and the master plan shall be known as the 2025
			 Air Test and Training Range Enhancement Plan.
							(2)ConsultationThe Secretary of the Air Force shall, in
			 conducting the study required under paragraph (1), consult with the Secretaries
			 of the other military departments to determine opportunities for joint use and
			 training of the ranges, and to assess the requirements needed to support
			 combined arms training on the ranges. The Secretary shall also consult with the
			 Department of the Interior, the Department of Agriculture, the Federal Aviation
			 Administration, the Federal Energy Regulation Commission, and the Department of
			 Energy to assess the need for transfers of administrative control of certain
			 parcels of airspace and land to the Department of Defense to protect the
			 missions and control of the ranges.
							(3)Continuation of range infrastructure
			 improvementsThe Secretary of
			 the Air Force may proceed with all ongoing and scheduled range infrastructure
			 improvements while conducting the study required under paragraph (1).
							(b)Reports
							(1)In generalThe Secretary of the Air Force shall submit
			 to the congressional defense committees an interim report and a final report on
			 the plan to meet the requirements under subsection (a) not later than one year
			 and two years, respectively, after the date of the enactment of this
			 Act.
							(2)ContentThe plan submitted under paragraph (1)
			 shall—
								(A)document the current condition and adequacy
			 of the major Air Force test and training range infrastructure in the United
			 States to meet test and training requirements;
								(B)identify potential areas of concern for
			 maintaining the physical safety, security, and current operating environment of
			 such infrastructure;
								(C)identify potential issues and threats
			 related to the sustainability of the test and training infrastructure,
			 including electromagnetic spectrum encroachment, overall bandwidth
			 availability, and protection of classified information;
								(D)assess coordination among ranges and local,
			 state, regional, and Federal entities involved in land use planning, and
			 develop recommendations on how to improve communication and coordination of
			 such entities;
								(E)propose remedies and actions to manage
			 economic development on private lands on or surrounding the test and training
			 infrastructure to preserve current capabilities;
								(F)identify critical parcels of land not
			 currently under the control of the Air Force for acquisition of deed or
			 restrictive easements in order to protect current operations, access and egress
			 corridors, and range boundaries, or to expand the capability of the air test
			 and training ranges;
								(G)identify which parcels identified pursuant
			 to subparagraph (F) could, through the acquisition of conservation easements,
			 serve military interests while also preserving recreational access to public
			 and private lands, protecting wildlife habitat, or preserving opportunities for
			 energy development and energy transmission;
								(H)prioritize improvements and modernization
			 of the facilities, equipment, and technology supporting the infrastructure in
			 order to provide a test and training environment that accurately simulates and
			 or portrays the full spectrum of threats and targets of likely United States
			 adversaries in 2025;
								(I)incorporate emerging requirements generated
			 by requirements for virtual training and new weapon systems, including the
			 F–22, the F–35, space and cyber systems, and Remotely Piloted Aircraft;
								(J)assess the value of State and local
			 legislative initiatives to protect Air Force test and training range
			 infrastructure;
								(K)identify parcels
			 with no value to future military operations;
								(L)propose a list of
			 prioritized projects, easements, acquisitions, or other actions, including
			 estimated costs required to upgrade the test and training range infrastructure,
			 taking into consideration the criteria set forth in this paragraph; and
								(M)explore
			 opportunities to increase foreign military training with United States allies
			 at test and training ranges in the continental United States.
								(3)FormEach report required under this subsection
			 shall be submitted in unclassified form, but may include a classified annex as
			 necessary.
							(4)Rule of constructionThe reports submitted under this section
			 shall not be construed as meeting the requirements of section 2815(d) of the
			 Military Construction Authorization Act for Fiscal Year 2000 (Public Law
			 106–65; 113 Stat. 852).
							332.Study on training range infrastructure for
			 special operations forces
						(a)Study
							(1)In generalThe Commander of the United States Special
			 Operations Command shall conduct a study on the ability of existing training
			 ranges used by special operations forces, including military operating area
			 airspace and special use airspace, to support the full spectrum of missions and
			 operations assigned to special operations forces.
							(2)ConsultationThe Commander shall, in conducting the
			 study required under paragraph (1), consult with the Secretaries of the
			 military departments, the Office of the Secretary of Defense, and the Joint
			 Staff on—
								(A)procedures and priorities for joint use and
			 training on ranges operated by the military services, and to assess the
			 requirements needed to support combined arms training on the ranges; and
								(B)requirements and proposed investments to
			 meet special operations training requirements through 2025.
								(b)Reports
							(1)In generalNot later than one year after the date of
			 the enactment of this Act, the Commander shall submit to the congressional
			 defense committees a report on the plan to meet the requirements under
			 subsection (a).
							(2)ContentThe study submitted under paragraph (1)
			 shall—
								(A)assess the current condition and adequacy
			 of, and access to, all existing training ranges in the United States used by
			 special operations forces;
								(B)identify potential areas of concern for
			 maintaining the physical safety, security, and current operating environment of
			 ranges used by special operations forces;
								(C)identify issues and challenges related to
			 the availability and sustainability of the existing training ranges used by
			 special operations forces, including support of a full spectrum of operations
			 and protection of classified missions and tactics;
								(D)assess coordination among ranges and local,
			 State, regional, and Federal entities involved in land use planning and the
			 protection of ranges from encroachment;
								(E)propose remedies and actions to ensure
			 consistent and prioritized access to existing ranges;
								(F)prioritize improvements and modernization
			 of the facilities, equipment, and technology supporting the ranges in order to
			 adequately simulate the full spectrum of threats and contingencies for special
			 operations forces; and
								(G)propose a list of prioritized projects,
			 easements, acquisitions, or other actions, including estimated costs required
			 to upgrade training range infrastructure.
								(3)FormEach report required under this subsection
			 shall be submitted in unclassified form, but may include a classified annex as
			 necessary.
							333.Guidance to establish non-tactical wheeled
			 vehicle and equipment service life extension programs to achieve cost
			 savingsNot later than 270
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall conduct a survey of the quantity and condition of each class of
			 non-tactical wheeled vehicles and base-level commercial equipment in the fleets
			 of the military departments and report to the congressional defense committees
			 on the advisability of establishing service life extension programs for such
			 classes of vehicles.
					334.Modified deadline for annual report on
			 budget shortfalls for implementation of operational energy
			 strategySection 138c(e)(4) of
			 title 10, United States Code, as transferred and redesignated by section
			 901(b)(7) of the Ike Skelton National Defense Authorization Act for Fiscal Year
			 2011 (Public Law 111–383; 124 Stat. 4320), is amended—
						(1)by striking 10 days after the date
			 on which the budget for a fiscal year is submitted pursuant to section 1105 of
			 title 31 and inserting March 31 each year, beginning March 31,
			 2012; and
						(2)by striking for that fiscal
			 year and inserting for the fiscal year beginning in that
			 calendar year.
						EOther Matters
					341.Extension of authority for Army industrial
			 facilities to enter into cooperative agreements with non-Army entities
						(a)Extension of authoritySection 4544 of title 10, United States
			 Code, is amended—
							(1)in subsection (a), by striking enter
			 into not more than eight contracts or cooperative agreements and all
			 that follows through the period at the end and inserting enter into not
			 more than 15 contracts or cooperative agreements in any fiscal year.;
			 and
							(2)in subsection (k), by striking
			 September 30, 2014 and inserting September 30,
			 2025.
							(b)Approval authoritySubsection (f) of such section is amended
			 by striking exercised at the level of the commander of the major
			 subordinate command and all that follows through The commander
			 may approve and inserting exercised at the level of the
			 Commander of Army Materiel Command. The Commander may approve.
						342.Working-capital fund
			 accountingSection 2208(k) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(3)All capital assets financed by a
				working-capital fund and subject to paragraph (2) shall be capitalized and
				depreciated for budgeting, rate setting, and financial accounting purposes.
				Procurements not subject to paragraph (2) shall be immediately expensed and
				shall not be capitalized or depreciated in financial accounting records or
				reported on financial statements as an
				asset.
							.
					343.Commercial sale of small arms ammunition
			 and small arms ammunition components in excess of military requirements, and
			 fired cartridge casesSection
			 346 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law 111–383; 124 Stat. 4191; 10 U.S.C. 2576 note) is amended to read as
			 follows:
						
							346.Commercial sale of small arms ammunition
				and small arms ammunition components in excess of military requirements, and
				fired cartridge cases
								(a)Commercial sale of small arms ammunition,
				small ammunition components, and fired cartridge casesSmall arms ammunition and small ammunition
				components which are in excess of military requirements, and intact fired small
				arms cartridge cases shall be made available for commercial sale. Such small
				arms ammunition, small arms ammunition components, and intact fired cartridge
				cases shall not be demilitarized, destroyed, or disposed of, unless in excess
				of commercial demands or certified by the Secretary of Defense as unserviceable
				or unsafe. This provision shall not apply to ammunition, ammunition components,
				or fired cartridge cases stored or expended outside the continental United
				States (OCONUS).
								(b)Deadline for guidanceNot later than 90 days after the date of
				the enactment of the National Defense Authorization Act for Fiscal Year 2012,
				the Secretary of Defense shall issue guidance to ensure compliance with
				subsection (a). Not later than 15 days after issuing such guidance, the
				Secretary shall submit to the congressional defense committees a letter of
				compliance providing notice of such guidance.
								(c)PreferenceNo small arms ammunition or small arms
				ammunition components in excess of military requirements, or fired small arms
				cartridge cases may be made available for commercial sale under this section
				before such ammunition and ammunition components are offered for transfer or
				purchase, as authorized by law, to another Federal department or agency or for
				sale to State and local law enforcement, firefighting, homeland security, and
				emergency management agencies pursuant to section 2576 of title 10, United
				States Code, as amended by this Act.
								(d)Sales
				controlsAll small arms
				ammunition and small arms ammunition components, and fired small arms cartridge
				cases made available for commercial sale under this section shall be subject to
				all explosives safety and trade security controls in effect at the time of
				sale.
								(e)DefinitionsIn this section:
									(1)Small arms ammunitionThe term small arms ammunition
				means ammunition or ordnance for firearms up to and including .50 caliber and
				for shotguns.
									(2)Small arms ammunition
				componentsThe term
				small arms ammunition components means components, parts,
				accessories, and attachments associated with small arms ammunition.
									(3)Fired cartridge casesThe term fired cartridge cases
				means expended small arms cartridge cases
				(ESACC).
									.
					344.Authority to accept contributions of funds
			 to study options for mitigating adverse effects of proposed obstructions on
			 military installationsSection
			 358(g) of the Ike Skelton National Defense Authorization Act for Fiscal Year
			 2011 (Public Law 111–383; 124 Stat. 4201; 10 U.S.C. 44718 note) is amended by
			 amending the second sentence to read as follows: Amounts so accepted
			 shall be and will remain available until expended for the purpose of offsetting
			 the cost of measures undertaken by the Secretary of Defense to mitigate adverse
			 impacts of such project on military operations and readiness and the cost of
			 studying options for mitigating such adverse impacts..
					345.Utility disruptions to military
			 installations
						(a)PolicyNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall develop guidance for
			 commanders of military installations inside the United States on planning
			 measures to minimize the effects in the event of a disruption of services by a
			 utility that sells natural gas, water, or electric energy to a military
			 installation in the United States.
						(b)Installation plansThe guidance developed pursuant to
			 subsection (a) shall require that, subject to such exceptions as the Secretary
			 may determine to be appropriate, commanders of military installations inside
			 the United States develop appropriate action plans to minimize the effects of
			 events described in subsection (a).
						(c)Comptroller General reportNot later than 2 years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 review the actions taken pursuant to this section and submit to Congress a
			 report on the guidance developed pursuant to subsection (a), the plans
			 developed pursuant to subsection (b), and any additional measures that may be
			 needed to minimize the effects of an unplanned disruption of services by
			 utilities as described in subsection (a).
						346.Eligibility of
			 active and reserve members, retirees, gray area retirees, and dependents for
			 space-available travel on military aircraft
						(a)In
			 generalChapter 157 of title 10, United States Code, is amended
			 by inserting after section 2641b the following new section:
							
								2641c.Space-available
				travel on department of defense aircraft: eligibility
									(a)Authority To
				establish benefit programThe Secretary of Defense may establish
				a program to provide transportation on Department of Defense aircraft on a
				space-available basis. The program shall be conducted in a budget neutral
				manner.
									(b)BenefitIf
				the Secretary establishes such a program, the Secretary shall, subject to
				section (c), provide the benefit equally to the following individuals:
										(1)Active duty
				members and members of the Selected Reserve holding a valid Uniformed Services
				Identification and Privilege Card.
										(2)A retired member
				of an active or reserve component, including retired members of reserve
				components, who, but for being under the eligibility age applicable to the
				member under section 12731 of this title, would be eligible for retired pay
				under chapter 1223 of this title.
										(3)An unremarried
				widow or widower of an active or reserve component member of the armed
				forces.
										(4)A dependent
				that—
											(A)(i)is the child of an
				active or reserve component member or former member described in paragraph (1)
				or (2); or
												(ii)is the child of a deceased member
				entitled to retired pay holding a valid Uniformed Services Identification and
				Privilege Card and a surviving unremarried spouse; and
												(B)is accompanying
				the member or, in the case of a deceased member, is the surviving unremarried
				spouse of the deceased member or is a dependent accompanying the surviving
				unremarried spouse of the deceased member.
											(5)The surviving
				dependent of a deceased member or former member described in paragraph (2)
				holding a valid Uniformed Services Identification and Privilege Card, if the
				dependent is accompanying the member or, in the case of a deceased member, is
				the surviving unremarried spouse of the deceased member or is a dependent
				accompanying the surviving unremarried spouse of the deceased member.
										(6)Other such
				individuals as determined by the Secretary in the Secretary's
				discretion.
										(c)Discretion To
				establish priority orderThe Secretary, in establishing a program
				under this section, may establish an order of priority that is based on
				considerations of military needs and military
				readiness.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2641b the following
			 new item:
							
								
									2641c. Space-available travel
				on Department of Defense aircraft:
				eligibility.
								
								.
						(c)Requirement for
			 comptroller general review
							(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a review of the Department of Defense system for space-available
			 travel. The review shall determine the capacity of the system presently and as
			 projected in the future and shall examine the efficiency and usage of
			 space-available travel.
							(2)ElementsThe
			 review required under paragraph (1) shall include the following
			 elements:
								(A)A discussion of
			 the efficiency of the system and data regarding usage of available space by
			 category of passengers under existing regulations.
								(B)Estimates of the
			 effect on availability based on future projections.
								(C)A discussion of
			 the logistical and managements problems, including congestion at terminals,
			 waiting times, lodging availability, and personal hardships currently
			 experienced by travelers.
								(D)An evaluation of
			 the cost of the system and whether space-available travel is and can remain
			 cost-neutral.
								(E)Other factors
			 relating to the efficiency and cost effectiveness of space available
			 travel.
								IVMilitary Personnel Authorizations
				AActive Forces
					401.End strengths for active
			 forcesThe Armed Forces are
			 authorized strengths for active duty personnel as of September 30, 2012, as
			 follows:
						(1)The Army, 562,000.
						(2)The Navy, 325,700.
						(3)The Marine Corps, 202,100.
						(4)The Air Force, 332,800.
						BReserve Forces
					411.End strengths for Selected Reserve
						(a)In generalThe Armed Forces are authorized strengths
			 for Selected Reserve personnel of the reserve components as of September 30,
			 2012, as follows:
							(1)The Army National Guard of the United
			 States, 358,200.
							(2)The Army Reserve, 205,000.
							(3)The Navy Reserve, 66,200.
							(4)The Marine Corps Reserve, 39,600.
							(5)The Air National Guard of the United
			 States, 106,700.
							(6)The Air Force Reserve, 71,400.
							(7)The Coast Guard Reserve, 10,000.
							(b)End strength reductionsThe end strengths prescribed by subsection
			 (a) for the Selected Reserve of any reserve component shall be proportionately
			 reduced by—
							(1)the total authorized strength of units
			 organized to serve as units of the Selected Reserve of such component which are
			 on active duty (other than for training) at the end of the fiscal year;
			 and
							(2)the total number of individual members not
			 in units organized to serve as units of the Selected Reserve of such component
			 who are on active duty (other than for training or for unsatisfactory
			 participation in training) without their consent at the end of the fiscal
			 year.
							(c)End strength increasesWhenever units or individual members of the
			 Selected Reserve of any reserve component are released from active duty during
			 any fiscal year, the end strength prescribed for such fiscal year for the
			 Selected Reserve of such reserve component shall be increased proportionately
			 by the total authorized strengths of such units and by the total number of such
			 individual members.
						412.End strengths for Reserves on active duty
			 in support of the ReservesWithin the end strengths prescribed in
			 section 411(a), the reserve components of the Armed Forces are authorized, as
			 of September 30, 2012, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
						(1)The Army National Guard of the United
			 States, 32,060.
						(2)The Army Reserve, 16,261.
						(3)The Navy Reserve, 10,688.
						(4)The Marine Corps Reserve, 2,261.
						(5)The Air National Guard of the United
			 States, 14,584.
						(6)The Air Force Reserve, 2,992.
						413.End strengths for military technicians
			 (dual status)The minimum
			 number of military technicians (dual status) as of the last day of fiscal year
			 2012 for the reserve components of the Army and the Air Force (notwithstanding
			 section 129 of title 10, United States Code) shall be the following:
						(1)For the Army Reserve, 8,395.
						(2)For the Army National Guard of the United
			 States, 27,210.
						(3)For the Air Force Reserve, 10,720.
						(4)For the Air National Guard of the United
			 States, 22,394.
						414.Fiscal year 2012 limitation on number of
			 non-dual status technicians
						(a)Limitations
							(1)National
			 guardWithin the limitation
			 provided in section 10217(c)(2) of title 10, United States Code, the number of
			 non-dual status technicians employed by the National Guard as of September 30,
			 2012, may not exceed the following:
								(A)For the Army National Guard of the United
			 States, 1,600.
								(B)For the Air National Guard of the United
			 States, 350.
								(2)Army reserveThe number of non-dual status technicians
			 employed by the Army Reserve as of September 30, 2012, may not exceed
			 595.
							(3)Air force reserveThe number of non-dual status technicians
			 employed by the Air Force Reserve as of September 30, 2012, may not exceed
			 90.
							(b)Non-dual status technicians
			 definedIn this section, the
			 term non-dual status technician has the meaning given that term
			 in section 10217(a) of title 10, United States Code.
						415.Maximum number of reserve personnel
			 authorized to be on active duty for operational supportDuring fiscal year 2012, the maximum number
			 of members of the reserve components of the Armed Forces who may be serving at
			 any time on full-time operational support duty under section 115(b) of title
			 10, United States Code, is the following:
						(1)The Army National Guard of the United
			 States, 17,000.
						(2)The Army Reserve, 13,000.
						(3)The Navy Reserve, 6,200.
						(4)The Marine Corps Reserve, 3,000.
						(5)The Air National Guard of the United
			 States, 16,000.
						(6)The Air Force Reserve, 14,000.
						CAuthorization of Appropriations
					421.Military personnel
						(a)Authorization of
			 appropriationsThere is
			 hereby authorized to be appropriated for military personnel for fiscal year
			 2012 a total of $142,347,648,000.
						(b)Construction of authorizationThe authorization of appropriations in
			 subsection (a) supersedes any other authorization of appropriations (definite
			 or indefinite) for such purpose for fiscal year 2012.
						VMilitary Personnel Policy
				AOfficer Personnel Policy Generally
					501.Increase in authorized strengths for Marine
			 Corps officers on active dutySection 523(a)(1) of title 10, United States
			 Code, is amended by striking those parts of the table pertaining to the Marine
			 Corps and inserting the following:
						
							
								
									
										Marine
						Corps:
										
										 10,0002,8021,615633
										
										 12,5003,2471,768658
										
										 15,0003,6911,922684
										
										 17,5004,1352,076710
										
										 20,0004,5792,230736
										
										 22,5005,0242,383762
										
										 25,0005,4682,537787
										
									
								
							.
					502.Voluntary retirement incentive
						(a)In generalChapter 36 of title 10, United States Code,
			 is amended by inserting after section 638a the following new section:
							
								638b.Voluntary retirement incentive
									(a)Incentive for voluntary retirement for
				certain officersThe
				Secretary of Defense may authorize the Secretary of a military department to
				provide a voluntary retirement incentive payment in accordance with this
				section to an officer of the armed forces under that Secretary’s jurisdiction
				who is specified in subsection (b) as being eligible for such a payment. Any
				such authority provided the Secretary of a military department under the
				preceding sentence shall expire as specified by the Secretary of Defense, but
				not later than December 31, 2018.
									(b)Eligible officers(1)Except as provided in paragraph (2), an
				officer of the armed forces is eligible for a voluntary retirement incentive
				payment under this section if the officer—
											(A)has served on active duty for more than 20
				years, but not more than 29 years, on the approved date of retirement;
											(B)meets the minimum length of commissioned
				service requirement for voluntary retirement as a commissioned officer in
				accordance with section 3911, 6323, or 8911 of this title, as applicable to
				that officer;
											(C)on
				the approved date of retirement, has 12 months or more remaining on active-duty
				service before reaching the maximum retirement years of active service for the
				member’s grade as specified in section 633 or 634 of this title;
											(D)on
				the approved date of retirement, has 12 months or more remaining on active-duty
				service before reaching the maximum retirement age under any other provision of
				law; and
											(E)meets any additional requirements for such
				eligibility as is specified by the Secretary concerned, including any
				requirement relating to years of service, skill rating, military specialty or
				competitive category, grade, any remaining period of obligated service, or any
				combination thereof.
											(2)The following officers are not eligible for
				a voluntary retirement incentive payment under this section:
											(A)An
				officer being evaluated for disability under chapter 61 of this title.
											(B)An
				officer projected to be retired under section 1201 or 1204 of this
				title.
											(C)An
				officer projected to be discharged with disability severance pay under section
				1212 of this title.
											(D)A
				member transferred to the temporary disability retired list under section 1202
				or 1205 of this title.
											(E)An
				officer subject to pending disciplinary action or subject to administrative
				separation or mandatory discharge under any other provision of law or
				regulation.
											(c)Amount of paymentThe amount of the voluntary retirement
				incentive payment paid an officer under this section shall be an amount
				determined by the Secretary concerned, but not to exceed an amount equal to 12
				times the amount of the officer’s monthly basic pay at the time of the
				officer’s retirement. The amount may be paid in a lump sum at the time of
				retirement.
									(d)Repayment for members who return to active
				duty(1)Except as provided in paragraph (2), a
				member of the armed forces who, after having received all or part of a
				voluntary retirement incentive under this section, returns to active duty shall
				have deducted from each payment of basic pay, in such schedule of monthly
				installments as the Secretary concerned shall specify, until the total amount
				deducted from such basic pay equals the total amount of voluntary retirement
				incentive received.
										(2)Members who are involuntarily recalled to
				active duty or full-time National Guard duty under any provision of law shall
				not be subject to this subsection.
										(3)The Secretary of Defense may waive, in
				whole or in part, repayment required under paragraph (1) if the Secretary
				determines that recovery would be against equity and good conscience or would
				be contrary to the best interest of the United States. The authority in this
				paragraph may be delegated only to the Under Secretary of Defense for Personnel
				and Readiness and the Principal Deputy Under Secretary of Defense of Personnel
				and
				Readiness.
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 subchapter IV of chapter 36 of such title is amended by inserting after the
			 item relating to section 638a the following new item:
							
								
									638b. Voluntary retirement
				incentive.
								
								.
						503.National Defense University outplacement
			 waiver
						(a)Waiver authority for officers not
			 designated as joint qualified officersSubsection (b) of section 663 of title 10,
			 United States Code, is amended—
							(1)in paragraph (1), by inserting after
			 to a joint duty assignment the following: “(or, as authorized by
			 the Secretary in an individual case, to a joint assignment other than a joint
			 duty assignment)”; and
							(2)in paragraph (2)—
								(A)by striking the joint duty
			 assignment and inserting the assignment; and
								(B)by striking a joint duty
			 assignment and inserting such an assignment.
								(b)ExceptionSuch section is further amended by adding
			 at the end the following new subsection:
							
								(d)Exception for officers graduating from
				other-than-in-residence programs(1)Subsection (a) does not apply to an officer
				graduating from a school within the National Defense University specified in
				subsection (c) following pursuit of a program on an other-than-in-residence
				basis.
									(2)Subsection (b) does not apply with respect
				to any group of officers graduating from a school within the National Defense
				University specified in subsection (c) following pursuit of a program on an
				other-than-in-residence
				basis.
									.
						504.Modification of definition of joint
			 duty assignment to include all instructor assignments for joint
			 training and educationSection
			 668(b)(1)(B) of title 10, United States Code, is amended by striking
			 assignments for joint and all that follows through Phase
			 II and inserting student assignments for joint training and
			 education.
					BReserve Component Management
					511.Authority for order to active duty of
			 members of the Selected Reserve and certain members of the Individual Ready
			 Reserve for preplanned missions
						(a)Authority
							(1)In generalChapter 1209 of title 10, United States
			 Code, is amended by inserting after section 12304 the following new
			 section:
								
									12304a.Selected Reserve and certain Individual
				Ready Reserve members: order to active duty for preplanned missions
										(a)AuthorityWhen the Secretary of a military department
				determines that it is necessary to augment the active forces for a preplanned
				mission, the Secretary may, subject to subsection (b), order any unit, and any
				member not assigned to a unit organized to serve as a unit, of the Selected
				Reserve (as defined in section 10143(a) of this title), or any member in the
				Individual Ready Reserve mobilization category and designated as essential
				under regulations prescribed by the Secretary, under the jurisdiction of the
				Secretary, without the consent of the members, to active duty for not more than
				365 consecutive days.
										(b)Limitations(1)Units or members may be ordered to active
				duty under this section only if—
												(A)the manpower and associated costs of such
				active duty are specifically included and identified in the defense budget
				materials for the fiscal year or years in which such units or members are
				anticipated to be ordered to active duty; and
												(B)the budget information on such costs
				includes a description of the mission for which such units or members are
				anticipated to be ordered to active duty and the anticipated length of time of
				the order of such units or members to active duty on an involuntary
				basis.
												(2)Not more than 60,000 members of the reserve
				components of the armed forces may be on active duty under this section at any
				one time.
											(c)Exclusion from strength
				limitationsMembers ordered
				to active duty under this section shall not be counted in computing authorized
				strength in members on active duty or total number of members in grade under
				this title or any other law.
										(d)Notice to CongressWhenever the Secretary of a military
				department orders any unit or member of the Selected Reserve or Individual
				Ready Reserve to active duty under subsection (a), such Secretary shall submit
				to Congress a report, in writing, setting forth the circumstances necessitating
				the action taken under this section and describing the anticipated use of such
				units or members.
										(e)Termination of dutyWhenever any unit of the Selected Reserve
				or any member of the Selected Reserve not assigned to a unit organized to serve
				as a unit, or any member of the Individual Ready Reserve, is ordered to active
				duty under subsection (a), the service of all units or members so ordered to
				active duty may be terminated by—
											(1)order of the Secretary of the military
				department concerned, or
											(2)law.
											(f)Relationship to War Powers
				ResolutionNothing contained
				in this section shall be construed as amending or limiting the application of
				the provisions of the War Powers Resolution (50 U.S.C. 1541 et seq.).
										(g)Considerations for involuntary order to
				active dutyIn determining
				which members of the Selected Reserve and the Individual Ready Reserve will be
				ordered to duty without their consent under this section, appropriate
				consideration shall be given to—
											(1)the length and nature of previous service,
				to assure such sharing of exposure to hazards as the national security and
				military requirements will reasonably allow;
											(2)the frequency of assignments during service
				career;
											(3)family responsibilities; and
											(4)employment necessary to maintain the
				national health, safety, or interest.
											(h)Policies and proceduresThe Secretaries of the military departments
				shall prescribe policies and procedures to carry out this section, including on
				determinations of orders to active duty under subsection (g). Such policies and
				procedures shall not go into effect until approved by the Secretary of
				Defense.
										(i)DefinitionsIn this section:
											(1)The term defense budget
				materials has the meaning given that term in section 231(d)(2) of this
				title.
											(2)The term Individual Ready Reserve
				mobilization category means, in the case of any reserve component, the
				category of the Individual Ready Reserve described in section 10144(b) of this
				title.
											.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 1209 of such title is amended by inserting after the item relating to
			 section 12304 the following new item:
								
									
										12304a. Selected Reserve and certain Individual Ready Reserve
				members: order to active duty for preplanned
				missions.
									
									.
							(b)Clarifying amendments relating to authority
			 To order active duty other than during war or national emergencySection 12304(a) of such title is
			 amended—
							(1)by inserting named before
			 operational mission; and
							(2)by striking 365 days and
			 inserting 365 consecutive days.
							512.Modification of eligibility for
			 consideration for promotion for certain reserve officers employed as military
			 technicians (dual status)Section 14301 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(i)Certain reserve officersA reserve officer who is employed as
				military technician (dual status) under section 10216 of this title, and who
				has been retained beyond the mandatory removal date for years of service under
				section 10216(f) or 14702(a)(2) of this title, is not eligible for
				consideration for promotion by a mandatory promotion board convened under
				section 14101(a) of this
				title.
							.
					513.Modification of time in which preseparation
			 counseling must be provided to reserve component members being
			 demobilizedSection
			 1142(a)(3)(B) of title 10, United States Code, is amended by inserting
			 or in the event a member of a reserve component is being demobilized
			 under circumstances in which (as determined by the Secretary concerned)
			 operational requirements make the 90-day requirement under subparagraph (A)
			 unfeasible, after or separation date,.
					514.Report on termination of military
			 technician as a distinct personnel management category
						(a)Independent study requiredThe Secretary of Defense shall conduct an
			 independent study of the feasibility and advisability of terminating the
			 military technician as a distinct personnel management category of the
			 Department of Defense.
						(b)ElementsIn conducting the study required by
			 subsection (a), the Secretary shall—
							(1)identify various options for deploying
			 units of the Selected Reserve of the Ready Reserve that otherwise use military
			 technicians through use of a combination of active duty personnel, reserve
			 component personnel, State civilian employees, and Federal civilian employees
			 in a manner that meets mission requirements without harming unit
			 readiness;
							(2)identify various means for the management
			 by the Department of the transition of military technicians to a system that
			 relies on traditional personnel categories of active duty personnel, reserve
			 component personnel, and civilian personnel, and for the management of any
			 effects of that transition on the pay and benefits of current military
			 technicians (including means for mitigating or avoiding such effects in the
			 course of such transition);
							(3)determine whether military technicians who
			 are employed at the commencement of the transition described in paragraph (2)
			 should remain as technicians, whether with or without a military status, until
			 separation or retirement, rather than transitioned to such a traditional
			 personnel category;
							(4)identify and take into account the unique
			 needs of the National Guard in the management and use of military
			 technicians;
							(5)determine potential cost savings, if any,
			 to be achieved as a result of the transition described in paragraph (2),
			 including savings in long-term mandatory entitlement costs associated with
			 military and civil service retirement obligations;
							(6)develop a recommendation on the feasibility
			 and advisability of terminating the military technician as a distinct personnel
			 management category, and, if the termination is determined to be feasible and
			 advisable, develop recommendations for appropriate legislative and
			 administrative action to implement the termination;
							(7)address any other matter relating to the
			 management and long-term viability of the military technician as a distinct
			 personnel management category that the Secretary shall specify for purposes of
			 the study; and
							(8)ensure the
			 involvement and input of military technicians (dual status).
							(c)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to the congressional
			 defense committees a report on the study required by subsection (a). The report
			 shall set forth the results of the study, including the matters specified in
			 subsection (b), and include such comments and recommendations on the results of
			 the study as the Secretary considers appropriate.
						515.Authority to
			 order army reserve, navy reserve, marine corps reserve, and air force reserve
			 to active duty to provide assistance in response to a major disaster or
			 emergency
						(a)Authority
							(1)In
			 generalChapter 1209 of title 10, United States Code, as amended
			 by section 511(a)(1), is further amended by inserting after section 12304a the
			 following new section:
								
									12304b.Army
				Reserve, Navy Reserve, Marine Corps Reserve, and Air Force Reserve: order to
				active duty to provide assistance in response to a major disaster or
				emergency
										(a)AuthorityWhen
				a Governor requests Federal assistance in responding to a major disaster or
				emergency (as those terms are defined in section 102 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), the Secretary
				of Defense may, without the consent of the member affected, order any unit, and
				any member not assigned to a unit organized to serve as a unit, of the Army
				Reserve, Navy Reserve, Marine Corps Reserve, and Air Force Reserve to active
				duty for a continuous period of not more than 120 days to respond to the
				Governor’s request.
										(b)Exclusion from
				strength limitationsMembers ordered to active duty under this
				section shall not be counted in computing authorized strength of members on
				active duty or members in grade under this title or any other law.
										(c)Termination of
				dutyWhenever any unit or member of the reserve components is
				ordered to active duty under this section, the service of all units or members
				so ordered to active duty may be terminated by order of the Secretary of
				Defense or
				law.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter,
			 as amended by section 511(a)(2), is further amended by inserting after the item
			 relating to section 12304a the following new item:
								
									
										12304b. Army Reserve, Navy
				Reserve, Marine Corps Reserve, Air Force Reserve: order to active duty to
				provide assistance in response to a major disaster or
				emergency.
									
									.
							(b)Treatment of
			 operations as contingency operationsSection 101(a)(13)(B) of
			 such title is amended by inserting 12304b, after
			 12304,.
						(c)Usual and
			 customary arrangement
							(1)Dual-status
			 commanderWhen the Armed Forces and the National Guard are
			 employed simultaneously in support of civil authorities in the United States,
			 appointment of a commissioned officer as a dual-status commander serving on
			 active duty and duty in, or with, the National Guard of a State under sections
			 315 or 325 of title 32, United States Code, as commander of Federal forces by
			 Federal authorities and as commander of State National Guard forces by State
			 authorities, should be the usual and customary command and control arrangement,
			 including for missions involving a major disaster or emergency as those terms
			 are defined in section 102 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5122). The chain of command for the Armed
			 Forces shall remain in accordance with sections 162(b) and 164(c) of title 10,
			 United States Code.
							(2)State
			 authorities supportedWhen a major disaster or emergency occurs
			 in any area subject to the laws of any State, Territory, or the District of
			 Columbia, the Governor of the State affected normally should be the principal
			 civil authority supported by the primary Federal agency and its supporting
			 Federal entities, and the Adjutant General of the State or his or her
			 subordinate designee normally should be the principal military authority
			 supported by the dual-status commander when acting in his or her State
			 capacity.
							(3)Rule of
			 constructionNothing in paragraphs (1) or (2) shall be construed
			 to preclude or limit, in any way, the authorities of the President, the
			 Secretary of Defense, or the Governor of any State to direct, control, and
			 prescribe command and control arrangements for forces under their
			 command.
							CGeneral Service Authorities
					521.Repeal of mandatory high-deployment
			 allowance
						(a)RepealSection 436 of title 37, United States
			 Code, is repealed.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 7 of such title is amended by striking the item relating to section
			 436.
						522.Prohibition on denial of reenlistment of
			 members for unsuitability based on the same medical condition for which they
			 were determined to be fit for duty
						(a)ProhibitionSubsection (a) of section 1214a of title
			 10, United States Code, is amended by inserting , or deny reenlistment
			 of the member, after a member described in subsection
			 (b).
						(b)Conforming amendmentSubsection (c)(3) of such section is
			 amended by inserting or denial of reenlistment after to
			 warrant administrative separation.
						(c)Clerical amendments
							(1)Heading amendmentThe heading of such section is amended to
			 read as follows:
								
									1214a.Members determined fit for duty in Physical
				Evaluation Board: prohibition on involuntary administrative separation or
				denial of reenlistment due to unsuitability based on medical conditions
				considered in
				evaluation
									.
							(2)Table of sectionsThe table of sections at the beginning of
			 chapter 61 of such title is amended by striking the item relating to section
			 1214a and inserting the following new item:
								
									
										1214a. Members determined fit for duty in Physical Evaluation
				Board: prohibition on involuntary administrative separation or denial of
				reenlistment due to unsuitability based on medical conditions considered in
				evaluation.
									
									.
							523.Expansion of regular enlisted members
			 covered by early discharge authoritySection 1171 of title 10, United States
			 Code, is amended by striking within three months and inserting
			 within one year.
					524.Extension of voluntary separation pay and
			 benefitsSection 1175a(k)(1)
			 of title 10, United States Code, is amended by striking December 31,
			 2012 and inserting December 31, 2018.
					525.Employment skills training for members of
			 the Armed Forces on active duty who are transitioning to civilian
			 lifeSection 1143 of title 10,
			 United States Code, is amended by adding at the end the following new
			 subsection:
						
							(e)Employment
				skills training(1)The Secretary of a military department may
				carry out one or more programs to provide eligible members of the armed forces
				under the jurisdiction of the Secretary with job training and employment skills
				training to help prepare such members for employment in the civilian
				sector.
								(2)A
				member of the armed forces is an eligible member for purposes of a program
				under this subsection if the member—
									(A)has completed at least 180 days on active
				duty in the armed forces; and
									(B)is
				expected to be discharged or released from active duty in the armed forces
				within 180 days of the date of commencement of participation in such a
				program.
									(3)Any program under this subsection shall be
				carried out in accordance with regulations prescribed by the Secretary of
				Defense.
								.
					526.Policy on military recruitment and
			 enlistment of graduates of secondary schools
						(a)Equal treatment for secondary school
			 graduates
							(1)Equal treatmentFor the purposes of recruitment and
			 enlistment in the Armed Forces, the Secretary of a military department shall
			 treat a graduate described in paragraph (2) in the same manner as a graduate of
			 a secondary school (as defined in section 9101(38) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801(38)).
							(2)Covered graduatesParagraph (1) applies with respect to a
			 person who—
								(A)receives a diploma from a secondary school
			 that is legally operating; or
								(B)otherwise completes a program of secondary
			 education in compliance with the education laws of the State in which the
			 person resides.
								(b)Policy on recruitment and
			 enlistmentNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall prescribe a policy on recruitment and enlistment that incorporates the
			 following:
							(1)Means for identifying persons described in
			 subsection (a)(2) who are qualified for recruitment and enlistment in the Armed
			 Forces, which may include the use of a noncognitive aptitude test, adaptive
			 personality assessment, or other operational attrition screening tool to
			 predict performance, behaviors, and attitudes of potential recruits that
			 influence attrition and the ability to adapt to a regimented life in the Armed
			 Forces.
							(2)Means for assessing how qualified persons
			 fulfill their enlistment obligation.
							(3)Means for maintaining data, by each diploma
			 source, which can be used to analyze attrition rates among qualified
			 persons.
							(c)Recruitment planAs part of the policy required by
			 subsection (b), the Secretary of each of the military departments shall develop
			 a recruitment plan that includes a marketing strategy for targeting various
			 segments of potential recruits with all types of secondary education
			 credentials.
						(d)Communication planThe Secretary of each of the military
			 departments shall develop a communication plan to ensure that the policy and
			 recruitment plan are understood by military recruiters.
						527.Freedom of
			 conscience of military chaplains with respect to the performance of
			 marriagesA military chaplain
			 who, as a matter of conscience or moral principle, does not wish to perform a
			 marriage may not be required to do so.
					DEducation and Training
					541.Enhancement of authorities on joint
			 professional military education
						(a)Authority To credit military graduates of
			 the National Defense Intelligence College with completion of joint professional
			 military education Phase I
							(1)Joint professional military education Phase
			 ISection 2154(a)(1) of title
			 10, United States Code, is amended by inserting or at a joint
			 intermediate level school before the period at the end.
							(2)Joint intermediate level school
			 definedSection 2151(b) of
			 such title is amended by adding at the end the following new paragraph:
								
									(3)The term joint intermediate level
				school includes the National Defense Intelligence
				College.
									.
							(b)Authority for other-than-in residence
			 program taught through Joint Forces Staff College
							(1)In generalSection 2154(a)(2) of such title is
			 amended—
								(A)in the matter preceding subparagraph (A),
			 by striking “in residence at”;
								(B)in subparagraph (A), by inserting
			 by after (A); and
								(C)in subparagraph (B), by inserting in
			 residence at after (B).
								(2)Conforming amendmentSection 2156(b) of such title is amended by
			 inserting in residence after course of instruction
			 offered.
							542.Grade of commissioned officers in uniformed
			 medical accession programs
						(a)Medical students of USUHSSection 2114(b) of title 10, United States
			 Code, is amended—
							(1)in paragraph (1), by striking the second
			 sentence and inserting the following new sentences: Each medical student
			 shall be appointed as a regular officer in the grade of second lieutenant or
			 ensign. An officer so appointed may, upon meeting such criteria for promotion
			 as may be prescribed by the Secretary concerned, be appointed in the regular
			 grade of first lieutenant or lieutenant (junior grade). Medical students
			 commissioned under this section shall serve on active duty in their respective
			 grades.; and
							(2)in paragraph (2), by striking grade
			 of second lieutenant or ensign and inserting grade in which the
			 member is serving under paragraph (1).
							(b)Participants in health professions
			 scholarship and financial assistance programSection 2121(c) of such title is
			 amended—
							(1)in paragraph (1), by striking the second
			 sentence and inserting the following new sentences: Each person so
			 commissioned shall be appointed as a reserve officer in the grade of second
			 lieutenant or ensign. An officer so appointed may, upon meeting such criteria
			 for promotion as may be prescribed by the Secretary concerned, be appointed in
			 the reserve grade of first lieutenant or lieutenant (junior grade). Medical
			 students commissioned under this section shall serve on active duty in their
			 respective grades for a period of 45 days during each year of participation in
			 the program.; and
							(2)in paragraph (2), by striking grade
			 of second lieutenant or ensign and inserting grade in which the
			 member is serving under paragraph (1).
							(c)Officers detailed as students at medical
			 schoolsSubsection (e) of
			 section 2004a of such title is amended—
							(1)in the subsection heading, by striking
			 Appointment and treatment
			 of prior active service and inserting
			 Service on active
			 duty; and
							(2)by striking paragraph (1) and inserting the
			 following new paragraph (1):
								
									(1)A
				commissioned officer detailed under subsection (a) shall serve on active duty,
				subject to the limitations on grade specified in section 2114(b)(1) of this
				title and with the entitlement to basic pay as specified in section 2114(b)(2)
				of this
				title.
									.
							543.Reserve component mental health student
			 stipend
						(a)Reserve component mental health student
			 stipendSection 16201 of
			 title 10, United States Code, is amended—
							(1)by redesignating subsection (f) as
			 subsection (g); and
							(2)by inserting after subsection (e) the
			 following new subsection (f):
								
									(f)Mental health professionals in critical
				wartime specialties(1)Under the stipend program under this
				chapter, the Secretary of the military department concerned may enter into an
				agreement with a person who—
											(A)is
				eligible to be appointed as an officer in a reserve component;
											(B)is
				enrolled or has been accepted for enrollment in an institution in a course of
				study that results in a degree in clinical psychology or social work;
											(C)signs an agreement that, unless sooner
				separated, the person will—
												(i)complete the educational phase of the
				program;
												(ii)accept a reappointment or redesignation
				within the person’s reserve component, if tendered, based upon the person’s
				health profession, following satisfactory completion of the educational and
				intern programs; and
												(iii)participate in a residency program if
				required for clinical licensure; and
												(D)if
				required by regulations prescribed by the Secretary of Defense, agrees to apply
				for, if eligible, and accept, if offered, residency training in a health
				profession skill that has been designated by the Secretary as a critically
				needed wartime skill.
											(2)Under the agreement—
											(A)the Secretary of the military department
				concerned shall agree to pay the participant a stipend, in the amount
				determined under subsection (g), for the period or the remainder of the period
				that the student is satisfactorily progressing toward a degree in clinical
				psychology or social work while enrolled in a school accredited in the
				designated mental health discipline;
											(B)the participant shall not be eligible to
				receive such stipend before appointment, designation, or assignment as an
				officer for service in the Ready Reserve;
											(C)the participant shall be subject to such
				active duty requirements as may be specified in the agreement and to active
				duty in time of war or national emergency as provided by law for members of the
				Ready Reserve; and
											(D)the participant shall agree to serve, upon
				successful completion of the program, one year in the Ready Reserve for each
				six months, or part thereof, for which the stipend is provided, to be served in
				the Selected Reserve or in the Individual Ready Reserve as specified in the
				agreement.
											.
							(b)Conforming amendmentsSuch section is further amended—
							(1)in subsections (b)(2)(A), (c)(2)(A), and
			 (d)(2)(A), by striking subsection (f) and inserting
			 subsection (g); and
							(2)in subsection (g), as redesignated by
			 subsection (a)(1) of this section, by striking subsection (b) or
			 (c) and inserting subsection (b), (c), or (f).
							544.Enrollment of certain seriously wounded,
			 ill, or injured former or retired enlisted members of the Armed Forces in
			 associate degree programs of the Community College of the Air Force in order to
			 complete degree program
						(a)In generalSection 9315 of title 10, United States
			 Code, is amended—
							(1)by redesignating subsection (c) as
			 subsection (d); and
							(2)by inserting after subsection (b) the
			 following new subsection (c):
								
									(c)Seriously wounded, ill, or injured former
				and retired enlisted members(1)The Secretary of the Air Force may
				authorize participation in a program of higher education under subsection
				(a)(1) by a person who is a former or retired enlisted member of the armed
				forces who at the time of the person’s separation from active duty—
											(A)had commenced but had not completed a
				program of higher education under subsection (a)(1); and
											(B)is
				categorized by the Secretary concerned as seriously wounded, ill, or
				injured.
											(2)A
				person may not be authorized under paragraph (1) to participate in a program of
				higher education after the end of the 10-year period beginning on the date of
				the person’s separation from active
				duty.
										.
							(b)Conforming amendmentsSubsection (d) of such section, as
			 redesignated by subsection (a)(1), is amended by striking enlisted
			 member both places it appears and inserting
			 person.
						(c)Effective
			 dateSubsection (c) of
			 section 9315 of title 10, United States Code (as added by subsection (a)(2)),
			 shall apply to persons covered by paragraph (1) of such subsection who are
			 categorized by the Secretary concerned as seriously wounded, ill, or injured
			 after September 11, 2001. With respect to any such person who is separated from
			 active duty during the period beginning on September 12, 2001, and ending on
			 the date of the enactment of this Act, the 10-year period specified in
			 paragraph (2) of such subsection shall be deemed to commence on the date of the
			 enactment of this Act.
						545.Consolidation of military department
			 authority to issue arms, tentage, and equipment to educational institutions not
			 maintaining units of Junior ROTC
						(a)ConsolidationChapter 152 of title 10, United States
			 Code, is amended by inserting after section 2552 the following new
			 section:
							
								2552a.Arms, tentage, and equipment: educational
				institutions not maintaining units of Junior R.O.T.C.The Secretary of a military department may
				issue arms, tentage, and equipment to an educational institution at which no
				unit of the Junior Reserve Officers’ Training Corps is maintained if the
				educational institution—
									(1)offers a course in military training
				prescribed by that Secretary; and
									(2)has a student body of at least 100
				physically fit students over 14 years of
				age.
									.
						(b)Conforming repealsSections 4651, 7911, and 9651 of such title
			 are repealed.
						(c)Clerical amendments
							(1)The table of sections at the beginning of
			 chapter 152 of such title is amended by inserting after the item relating to
			 section 2552 the following new item:
								
									
										2552a. Arms, tentage, and equipment: educational institutions
				not maintaining units of Junior
				R.O.T.C.
									
									.
							(2)The table of sections at the beginning of
			 chapter 441 of such title is amended by striking the item relating to section
			 4651.
							(3)The table of sections at the beginning of
			 chapter 667 of such title is amended by striking the item relating to section
			 7911.
							(4)The table of sections at the beginning of
			 chapter 941 of such title is amended by striking the item relating to section
			 9651.
							546.Temporary authority to waive maximum age
			 limitation on admission to the military service academies
						(a)Waiver for certain enlisted
			 membersThe Secretary of the
			 military department concerned may waive the maximum age limitation specified in
			 section 4346(a), 6958(a)(1), or 9346(a) of title 10, United States Code, for
			 the admission of an enlisted member of the Armed Forces to the United States
			 Military Academy, the United States Naval Academy, or the United States Air
			 Force Academy if the member—
							(1)satisfies the eligibility requirements for
			 admission to that academy (other than the maximum age limitation); and
							(2)was or is prevented from being admitted to
			 a military service academy before the member reached the maximum age specified
			 in such sections as a result of service on active duty in a theater of
			 operations for Operation Iraqi Freedom, Operation Enduring Freedom, or
			 Operation New Dawn.
							(b)Maximum age for receipt of
			 waiverA waiver may not be
			 granted under this section if the candidate would pass the candidate’s
			 twenty-sixth birthday by July 1 of the year in which the candidate would enter
			 the military service academy pursuant to the waiver.
						(c)Limitation on number admitted using
			 waiverNot more than five
			 candidates may be admitted to each of the military service academies for an
			 academic year pursuant to a waiver granted under this section.
						(d)Record keeping requirementThe Secretary of each military department
			 shall maintain records on the number of graduates of the military service
			 academy under the jurisdiction of the Secretary who are admitted pursuant to a
			 waiver granted under this section and who remain in the Armed Forces beyond the
			 active duty service obligation assumed upon graduation. The Secretary shall
			 compare their retention rate to the retention rate of graduates of that academy
			 generally.
						(e)ReportsNot later than April 1, 2016, the Secretary
			 of each military department shall submit to the Committees on Armed Services of
			 the Senate and the House of Representatives a report specifying—
							(1)the number of applications for waivers
			 received by the Secretary under this section;
							(2)the number of waivers granted by the
			 Secretary under this section;
							(3)the number of candidates actually admitted
			 to the military service academy under the jurisdiction of the Secretary
			 pursuant to a waiver granted by the Secretary under this section; and
							(4)beginning with the class of 2009, the
			 number of graduates of the military service academy under the jurisdiction of
			 the Secretary who, before admission to that academy, were enlisted members of
			 the Armed Forces and who remain in the Armed Forces beyond the active duty
			 service obligation assumed upon graduation.
							(f)Duration of waiver authorityThe authority to grant a waiver under this
			 section expires on September 30, 2016.
						547.Pilot program
			 on receipt of civilian credentialing for skills required for military
			 occupational specialties
						(a)Pilot program
			 requiredCommencing not later
			 than nine months after the date of the enactment of this Act, the Secretary of
			 Defense shall carry out a pilot program to assess the feasibility and
			 advisability of permitting enlisted members of the Armed Forces to obtain
			 civilian credentialing or licensing for skills required for military
			 occupational specialties (MOS) or qualification for duty specialty
			 codes.
						(b)ElementsIn
			 carrying out the pilot program, the Secretary shall—
							(1)designate not
			 less than three or more than five military occupational specialities or duty
			 speciality codes for coverage under the pilot program; and
							(2)permit enlisted
			 members of the Armed Forces to obtain the credentials or licenses required for
			 the specialities or codes so designated through civilian credentialing or
			 licensing entities, institutions, or bodies selected by the Secretary for
			 purposes of the pilot program, whether concurrently with military training, at
			 the completion of military training, or both.
							(c)ReportNot
			 later than one year after commencement of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program. The report shall set
			 forth the following:
							(1)The number of
			 enlisted members who participated in the pilot program.
							(2)A description of
			 the costs incurred by the Department of Defense in connection with the receipt
			 by members of credentialing or licensing under the pilot program.
							(3)A comparison the
			 cost associated with receipt by members of credentialing or licensing under the
			 pilot program with the cost of receipt of similar credentialing or licensing by
			 recently-discharged veterans of the Armed Forces under programs currently
			 operated by the Department of Veterans Affairs and the Department of
			 Labor.
							(4)The
			 recommendation of the Secretary as to the feasibility and advisability of
			 expanding the pilot program to additional military occupational specialties or
			 duty specialty codes, and, if such expansion is considered feasible and
			 advisable, a list of the military occupational specialties and duty specialty
			 codes recommended for inclusion the expansion.
							EMilitary Justice and Legal Matters
			 Generally
					551.Reform of offenses relating to rape, sexual
			 assault, and other sexual misconduct under the Uniform Code of Military
			 Justice
						(a)Rape and sexual assault
			 generallySection 920 of
			 title 10, United States Code (article 120 of the Uniform Code of Military
			 Justice), is amended as follows:
							(1)Revised offense of rapeSubsection (a) is amended to read as
			 follows:
								
									(a)RapeAny person subject to this chapter who
				commits a sexual act upon another person by—
										(1)using unlawful force against that other
				person;
										(2)using force causing or likely to cause
				death or grievous bodily harm to any person;
										(3)threatening or placing that other person in
				fear that any person will be subjected to death, grievous bodily harm, or
				kidnapping;
										(4)first rendering that other person
				unconscious; or
										(5)administering to that other person by force
				or threat of force, or without the knowledge or consent of that person, a drug,
				intoxicant, or other similar substance and thereby substantially impairing the
				ability of that other person to appraise or control conduct;
										is guilty of rape and shall be
				punished as a court-martial may
				direct..
							(2)Repeal of provisions relating to offenses
			 replaced by new article 120bSubsections (b), (d), (f), (g), (i), (j),
			 and (o) are repealed.
							(3)Revised offense of sexual
			 assaultSubsection (c) is
			 redesignated as subsection (b) and is amended to read as follows:
								
									(b)Sexual
				assaultAny person subject to
				this chapter who—
										(1)commits a sexual act upon another person
				by—
											(A)threatening or placing that other person in
				fear;
											(B)causing bodily harm to that other
				person;
											(C)making a fraudulent representation that the
				sexual act serves a professional purpose; or
											(D)inducing a belief by any artifice,
				pretense, or concealment that the person is another person;
											(2)commits a sexual act upon another person
				when the person knows or reasonably should know that the other person is
				asleep, unconscious, or otherwise unaware that the sexual act is occurring;
				or
										(3)commits a sexual act upon another person
				when the other person is incapable of consenting to the sexual act due
				to—
											(A)impairment by any drug, intoxicant, or
				other similar substance, and that condition is known or reasonably should be
				known by the person; or
											(B)a mental disease or defect, or physical
				disability, and that condition is known or reasonably should be known by the
				person;
											is guilty of sexual assault and
				shall be punished as a court-martial may
				direct..
							(4)Aggravated sexual contactSubsection (e) is redesignated as
			 subsection (c) and is amended—
								(A)by striking engages in and
			 inserting commits; and
								(B)by striking with and
			 inserting upon.
								(5)Abusive sexual contactSubsection (h) is redesignated as
			 subsection (d) and is amended—
								(A)by striking engages in and
			 inserting commits;
								(B)by striking with and
			 inserting upon; and
								(C)by striking subsection (c)
			 (aggravated sexual assault) and inserting subsection (b) (sexual
			 assault).
								(6)Repeal of provisions relating to offenses
			 replaced by new article 120cSubsections (k), (l), (m), and (n) are
			 repealed.
							(7)Proof of threatSubsection (p) is redesignated as
			 subsection (e) and is amended—
								(A)by striking the accused made
			 and inserting a person made;
								(B)by striking the accused
			 actually and inserting the person actually; and
								(C)by inserting before the period at the end
			 the following: or had the ability to carry out the
			 threat.
								(8)DefensesSubsection (q) is redesignated as
			 subsection (f) and is amended to read as follows:
								
									(f)DefensesAn accused may raise any applicable
				defenses available under this chapter or the Rules for Court-Martial. Marriage
				is not a defense for any conduct in issue in any prosecution under this
				section.
									.
							(9)Provisions relating to affirmative
			 defensesSubsections (r) and
			 (s) are repealed.
							(10)DefinitionsSubsection (t) is redesignated as
			 subsection (g) and is amended—
								(A)in paragraph (1)—
									(i)in subparagraph (A), by inserting or
			 anus or mouth after vulva; and
									(ii)in subparagraph (B)—
										(I)by striking genital opening
			 and inserting vulva or anus or mouth,; and
										(II)by striking a hand or finger
			 and inserting any part of the body;
										(B)by striking paragraph (2) and inserting the
			 following:
									
										(2)Sexual
				contactThe term sexual
				contact means—
											(A)touching, or causing another person to
				touch, either directly or through the clothing, the genitalia, anus, groin,
				breast, inner thigh, or buttocks of any person, with an intent to abuse,
				humiliate, or degrade any person; or
											(B)any touching, or causing another person to
				touch, either directly or through the clothing, any body part of any person, if
				done with an intent to arouse or gratify the sexual desire of any
				person.
											Touching may be accomplished by any
				part of the
				body..
								(C)by striking paragraph (4) and redesignating
			 paragraph (3) as paragraph (4);
								(D)by redesignating paragraph (8) as paragraph
			 (3), transferring that paragraph so as to appear after paragraph (2), and
			 amending that paragraph by inserting before the period at the end the
			 following: “, including any nonconsensual sexual act or nonconsensual sexual
			 contact”;
								(E)in paragraph (4), as redesignated by
			 subparagraph (C), by striking the last sentence;
								(F)by striking paragraphs (5) and (7);
								(G)by redesignating paragraph (6) as paragraph
			 (7);
								(H)by inserting after paragraph (4), as
			 redesignated by subparagraph (C), the following new paragraphs (5) and
			 (6):
									
										(5)ForceThe term force means—
											(A)the use of a weapon;
											(B)the use of such physical strength or
				violence as is sufficient to overcome, restrain, or injure a person; or
											(C)inflicting physical harm sufficient to
				coerce or compel submission by the victim.
											(6)Unlawful
				forceThe term unlawful
				force means an act of force done without legal justification or
				excuse.
										;
								(I)in paragraph (7), as redesignated by
			 subparagraph (G)—
									(i)by striking under paragraph
			 (3) and all that follows through contact),; and
									(ii)by striking death, grievous bodily
			 harm, or kidnapping and inserting the wrongful action
			 contemplated by the communication or action.;
									(J)by striking paragraphs (9) through
			 (13);
								(K)by redesignating paragraph (14) as
			 paragraph (8) and in that paragraph—
									(i)by inserting (A) before
			 The term;
									(ii)by striking words or overt acts
			 indicating and sexual in the first sentence;
									(iii)by striking accused’s in the
			 third sentence;
									(iv)by inserting or social or
			 sexual before relationship in the fourth
			 sentence;
									(v)by striking sexual before
			 conduct in the fourth sentence;
									(vi)by striking A person cannot
			 consent and all that follows through the period; and
									(vii)by adding at the end the following new
			 subparagraphs:
										
											(B)A sleeping, unconscious, or incompetent
				person cannot consent. A person cannot consent to force causing or likely to
				cause death or grievous bodily harm or to being rendered unconscious. A person
				cannot consent while under threat or in fear or under the circumstances
				described in subparagraph (C) or (D) of subsection (b)(1).
											(C)Lack of consent may be inferred based on
				the circumstances of the offense. All the surrounding circumstances are to be
				considered in determining whether a person gave consent, or whether a person
				did not resist or ceased to resist only because of another person’s
				actions.
											;
				and
									(L)by striking paragraphs (15) and
			 (16).
								(11)Section headingThe heading of such section (article) is
			 amended to read as follows:
								
									920. Art. 120.Rape and sexual assault
				generally
									.
							(b)Rape and sexual assault of a
			 childChapter 47 of such
			 title (the Uniform Code of Military Justice) is amended by inserting after
			 section 920a (article 120a), as amended by subsection (a), the following new
			 section (article):
							
								920b. Art. 120b.Rape and sexual assault of a child
									(a)Rape of a childAny person subject to this chapter
				who—
										(1)commits a sexual act upon a child who has
				not attained the age of 12 years; or
										(2)commits a sexual act upon a child who has
				attained the age of 12 years by—
											(A)using force against any person;
											(B)threatening or placing that child in
				fear;
											(C)rendering that child unconscious; or
											(D)administering to that child a drug,
				intoxicant, or other similar substance;
											is guilty of rape of a child and
				shall be punished as a court-martial may direct.(b)Sexual assault of a childAny person subject to this chapter who
				commits a sexual act upon a child who has attained the age of 12 years is
				guilty of sexual assault of a child and shall be punished as a court-martial
				may direct.
									(c)Sexual abuse of a childAny person subject to this chapter who
				commits a lewd act upon a child is guilty of sexual abuse of a child and shall
				be punished as a court-martial may direct.
									(d)Age of child
										(1)Under
				12 yearsIn a prosecution
				under this section, it need not be proven that the accused knew the age of the
				other person engaging in the sexual act or lewd act. It is not a defense that
				the accused reasonably believed that the child had attained the age of 12
				years.
										(2)Under
				16 yearsIn a prosecution
				under this section, it need not be proven that the accused knew that the other
				person engaging in the sexual act or lewd act had not attained the age of 16
				years, but it is a defense in a prosecution under subsection (b) (sexual
				assault of a child) or subsection (c) (sexual abuse of a child), which the
				accused must prove by a preponderance of the evidence, that the accused
				reasonably believed that the child had attained the age of 16 years, if the
				child had in fact attained at least the age of 12 years.
										(e)Proof of threatIn a prosecution under this section, in
				proving that a person made a threat, it need not be proven that the person
				actually intended to carry out the threat or had the ability to carry out the
				threat.
									(f)MarriageIn a prosecution under subsection (b)
				(sexual assault of a child) or subsection (c) (sexual abuse of a child), it is
				a defense, which the accused must prove by a preponderance of the evidence,
				that the persons engaging in the sexual act or lewd act were at that time
				married to each other, except where the accused commits a sexual act upon the
				person when the accused knows or reasonably should know that the other person
				is asleep, unconscious, or otherwise unaware that the sexual act is occurring
				or when the other person is incapable of consenting to the sexual act due to
				impairment by any drug, intoxicant, or other similar substance, and that
				condition was known or reasonably should have been known by the accused.
									(g)ConsentLack of consent is not an element and need
				not be proven in any prosecution under this section. A child not legally
				married to the person committing the sexual act, lewd act, or use of force
				cannot consent to any sexual act, lewd act, or use of force.
									(h)DefinitionsIn this section:
										(1)Sexual Act and sexual contactThe terms sexual act and
				sexual contact have the meanings given those terms in section
				920(g) of this title (article 120(g)).
										(2)ForceThe term force means—
											(A)the use of a weapon;
											(B)the use of such physical strength or
				violence as is sufficient to overcome, restrain, or injure a child; or
											(C)inflicting physical harm.
											In the case of a parent-child or
				similar relationship, the use or abuse of parental or similar authority is
				sufficient to constitute the use of force.(3)Threatening or placing that child in
				fearThe term
				threatening or placing that child in fear means a communication or
				action that is of sufficient consequence to cause the child to fear that
				non-compliance will result in the child or another person being subjected to
				the action contemplated by the communication or action.
										(4)ChildThe term child means any
				person who has not attained the age of 16 years.
										(5)Lewd ActThe term lewd act
				means—
											(A)any sexual contact with a child;
											(B)intentionally exposing one’s genitalia,
				anus, buttocks, or female areola or nipple to a child by any means, including
				via any communication technology, with an intent to abuse, humiliate, or
				degrade any person, or to arouse or gratify the sexual desire of any
				person;
											(C)intentionally communicating indecent
				language to a child by any means, including via any communication technology,
				with an intent to abuse, humiliate, or degrade any person, or to arouse or
				gratify the sexual desire of any person; or
											(D)any indecent conduct, intentionally done
				with or in the presence of a child, including via any communication technology,
				that amounts to a form of immorality relating to sexual impurity which is
				grossly vulgar, obscene, and repugnant to common propriety, and tends to excite
				sexual desire or deprave morals with respect to sexual
				relations.
											.
						(c)Other sexual misconductSuch chapter (the Uniform Code of Military
			 Justice) is further amended by inserting after section 920b (article 120b), as
			 added by subsection (b), the following new section:
							
								920c. Art. 120c. Other sexual misconduct
									(a)Indecent viewing, visual recording, or
				broadcastingAny person
				subject to this chapter who, without legal justification or lawful
				authorization—
										(1)knowingly and wrongfully views the private
				area of another person, without that other person’s consent and under
				circumstances in which that other person has a reasonable expectation of
				privacy;
										(2)knowingly photographs, videotapes, films,
				or records by any means the private area of another person, without that other
				person’s consent and under circumstances in which that other person has a
				reasonable expectation of privacy; or
										(3)knowingly broadcasts or distributes any
				such recording that the person knew or reasonably should have known was made
				under the circumstances proscribed in paragraphs (1) and (2);
										is guilty of an offense under this
				section and shall be punished as a court-martial may direct.(b)Forcible panderingAny person subject to this chapter who
				compels another person to engage in an act of prostitution with any person is
				guilty of forcible pandering and shall be punished as a court-martial may
				direct.
									(c)Indecent exposureAny person subject to this chapter who
				intentionally exposes, in an indecent manner, the genitalia, anus, buttocks, or
				female areola or nipple is guilty of indecent exposure and shall by punished as
				a court-martial may direct.
									(d)DefinitionsIn this section:
										(1)Act of prostitutionThe term act of prostitution
				means a sexual act or sexual contact (as defined in section 920(g) of this
				title (article 120(g))) on account of which anything of value is given to, or
				received by, any person.
										(2)Private areaThe term private area means
				the naked or underwear-clad genitalia, anus, buttocks, or female areola or
				nipple.
										(3)Reasonable expectation of
				privacyThe term under
				circumstances in which that other person has a reasonable expectation of
				privacy means—
											(A)circumstances in which a reasonable person
				would believe that he or she could disrobe in privacy, without being concerned
				that an image of a private area of the person was being captured; or
											(B)circumstances in which a reasonable person
				would believe that a private area of the person would not be visible to the
				public.
											(4)BroadcastThe term broadcast means to
				electronically transmit a visual image with the intent that it be viewed by a
				person or persons.
										(5)DistributeThe term distribute means
				delivering to the actual or constructive possession of another, including
				transmission by electronic means.
										(6)Indecent mannerThe term indecent manner means
				conduct that amounts to a form of immorality relating to sexual impurity which
				is grossly vulgar, obscene, and repugnant to common propriety, and tends to
				excite sexual desire or deprave morals with respect to sexual
				relations.
										.
						(d)Repeal of sodomy articleSection 925 of such title (article 125 of
			 the Uniform Code of Military Justice) is repealed.
						(e)Conforming amendmentsChapter 47 of such title (the Uniform Code
			 of Military Justice) is further amended as follows:
							(1)Statute of limitationsSubparagraph (B) of section 843(b)(2)
			 (article 43(b)(2)) is amended—
								(A)in clause (i), by striking section
			 920 of this title (article 120) and inserting section 920, 920a,
			 920b, or 920c of this title (article 120, 120a, 120b, or 120c);
								(B)by striking clause (iii); and
								(C)in clause (v)—
									(i)by striking indecent
			 assault;
									(ii)by striking rape, or sodomy,
			 and inserting or rape,; and
									(iii)by striking or liberties with a
			 child.
									(2)MurderParagraph (4) of section 918 (article 118)
			 is amended—
								(A)by striking sodomy,;
			 and
								(B)by striking aggravated sexual
			 assault, and all that follows through with a child, and
			 inserting sexual assault, sexual assault of a child, aggravated sexual
			 contact, sexual abuse of a child,.
								(f)Clerical amendmentsThe table of sections at the beginning of
			 subchapter X of such chapter (the Uniform Code of Military Justice) is
			 amended—
							(1)by striking the items relating to sections
			 920 and 920a (articles 120 and 120a) and inserting the following new
			 items:
								
									
										920. 120. Rape and sexual assault generally.
										920a. 120a.
				Stalking.
										920b. 120b. Rape and sexual assault of a child.
										920c. 120c. Other sexual
				misconduct.
									
									;
								and(2)by striking the item relating to section
			 925 (article 125).
							(g)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act and
			 shall apply with respect to offenses committed on or after such date.
						552.Authority to compel production of
			 documentary evidence
						(a)Subpoena duces tecumSection 847 of title 10, United States Code
			 (article 47 of the Uniform Code of Military Justice), is amended—
							(1)in subsection (a)(1), by striking
			 board; and inserting board, or has been duly issued a
			 subpoena duces tecum for an investigation, including an investigation pursuant
			 to section 832(b) of this title (article 32(b)); and; and
							(2)in subsection (c), by striking or
			 board and inserting board, trial counsel, or convening
			 authority.
							(b)Repeal of obsolete provisions relating to
			 fees and mileage payable to witnessesSuch section is further amended—
							(1)in subsection (a)—
								(A)by striking paragraph (2); and
								(B)by redesignating paragraph (3) as paragraph
			 (2); and
								(2)by striking subsection (d).
							(c)Technical amendmentsSubsection (a) of such section is further
			 amended by striking subpenaed in paragraphs (1) and (2), as
			 redesignated by subsection (b)(1)(B), and inserting
			 subpoenaed.
						(d)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to subpoenas issued after the date of
			 the enactment of this Act.
						553.Procedures for judicial review of certain
			 military personnel decisions
						(a)Prohibited personnel actionsSection 1034 of title 10, United States
			 Code, is amended—
							(1)in subsection (f), by adding at the end the
			 following new paragraph:
								
									(7)In any case in which the final decision of
				the Secretary concerned results in denial, in whole or in part, of any
				requested correction of the member or former member’s record, the member or
				former member shall be provided a concise written statement of the factual and
				legal basis for the decision, together with a statement of the procedure and
				time for obtaining review of the decision pursuant to section 1560 of this
				title.
									;
							(2)in subsection (g)—
								(A)by inserting (1) before
			 Upon the completion of all; and
								(B)by adding at the end the following new
			 paragraph:
									
										(2)A
				submittal to the Secretary of Defense under paragraph (1) must be made within
				90 days of the receipt of the final decision of the Secretary of the military
				department concerned in the matter. In any case in which the final decision of
				the Secretary of Defense results in denial, in whole or in part, of any
				requested correction of the member or former member’s record, the member or
				former member shall be provided a concise written statement of the basis for
				the decision, together with a statement of the procedure and time for obtaining
				review of the decision pursuant to section 1560 of this
				title.
										;
								(3)by redesignating subsections (h) and (i) as
			 subsections (i) and (j), respectively; and
							(4)by inserting after subsection (g) the
			 following new subsection (h):
								
									(h)Judicial reviewA decision of the Secretary of Defense
				under subsection (g) or, in a case in which review by the Secretary of Defense
				under subsection (g) was not sought or in a case arising out of the Coast Guard
				when the Coast Guard is not operating as a service in the Navy, a decision of
				the Secretary of a military department or the Secretary of Homeland Security
				under subsection (f) shall be subject to judicial review only as provided in
				section 1560 of this
				title.
									.
							(b)Correction of military
			 recordsSection 1552 of such
			 title is amended—
							(1)by redesignating subsection (g) as
			 subsection (j); and
							(2)by inserting after subsection (f) the
			 following new subsections:
								
									(g)In any case in which the final decision of
				the Secretary concerned results in denial, in whole or in part, of any
				requested correction, the claimant shall be provided a concise written
				statement of the factual and legal basis for the decision, together with a
				statement of the procedure and time for obtaining review of the decision
				pursuant to section 1560 of this title.
									(h)If an application for correction of
				military records involves a historically significant military event (as defined
				by the Secretary concerned), or would, if the application is approved,
				substantially modify the results of any disciplinary action or promotion
				decision regarding a general or flag officer which includes in the remedy a
				promotion by and with the advice and consent of the Senate, the Secretary
				concerned shall ensure that an advisory opinion is included in the record of
				the decision that includes a detailed chronology of the events in question and,
				at a minimum, considers the following information:
										(1)A thorough compilation of the information
				available in the historical record, including testimony, contemporary written
				statements, and all available records which formed the basis for the military
				records in question.
										(2)The testimony or written views of
				contemporary decision makers, if available, regarding the matters raised in the
				application for relief regarding the military records in question.
										(3)A summary of the available evidence for and
				against the position taken by the applicant.
										(i)A decision by the Secretary concerned under
				this section shall be subject to judicial review only as provided in section
				1560 of this
				title.
									.
							(c)Judicial review
							(1)In generalChapter 79 of such title is amended by
			 adding at the end the following new section:
								
									1560.Judicial review of decisions
										(a)After a final decision is issued pursuant
				to section 1552 of this title, or is issued by the Secretary of a military
				department or the Secretary of Homeland Security pursuant to section 1034(f) of
				this title or the Secretary of Defense pursuant to section 1034(g) of this
				title, any person aggrieved by the decision may obtain judicial review.
										(b)In exercising its authority under this
				section, the reviewing court shall review the record and may hold unlawful and
				set aside any decision demonstrated by the petitioner in the record to
				be—
											(1)arbitrary or capricious;
											(2)not based on substantial evidence;
											(3)a result of material error of fact or
				material administrative error, but only if the petitioner identified to the
				correction board how the failure to follow procedures substantially prejudiced
				the petitioner’s right to relief, and shows to the reviewing court by a
				preponderance of the evidence that the error was harmful; or
											(4)otherwise contrary to law.
											(c)Upon review under this section, the
				reviewing court shall affirm, modify, vacate, or reverse the decision, or
				remand the matter, as appropriate.
										(d)No judicial review may be made under this
				section unless the petitioner shall first have requested a correction under
				section 1552 of this title, and the Secretary concerned shall have rendered a
				final decision denying that correction in whole or in part. In a case in which
				the final decision of the Secretary concerned is subject to review by the
				Secretary of Defense under section 1034(g) of this title, the petitioner is not
				required to seek such review by the Secretary of Defense before obtaining
				judicial review under this section. If the petitioner seeks review by the
				Secretary of Defense under section 1034(g) of this title, no judicial review
				may be made until the Secretary of Defense shall have rendered a final decision
				denying that request in whole or in part.
										(e)In the case of a final decision described
				in subsection (a) made on or after the date of the enactment of the National
				Defense Authorization Act for Fiscal Year 2012, a petition for judicial review
				under this section must be filed within three years of the date on which the
				final decision was actually received by the petitioner.
										(f)Notwithstanding subsections (a), (b), and
				(c), a reviewing court does not have jurisdiction to entertain any matter or
				issue raised in a petition of review under this section that is not
				justiciable.
										(g)(1)In the case of a cause of action arising
				after the date of the enactment of the National Defense Authorization Act for
				Fiscal Year 2012, no court shall have jurisdiction to entertain any request for
				correction of records cognizable under section 1552 of this title, except as
				provided in this section.
											(2)In the case of a cause of action arising
				after the date of the enactment of the National Defense Authorization Act for
				Fiscal Year 2012, except as provided by chapter 153 of title 28 and this
				chapter, no court shall have jurisdiction over any civil action or claim
				seeking, in whole or in part, to challenge any decision for which
				administrative review is available under section 1552 of this
				title.
											.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 79 of such title is amended by adding at the end the following new
			 item:
								
									
										1560. Judicial review of
				decisions.
									
									.
							(d)Effective
			 dateThe amendments made by
			 this section shall take effect one year after the date of the enactment of this
			 Act. Such amendments shall apply to all final decisions of the Secretary of
			 Defense under section 1034(g) of title 10, United States Code, and of the
			 Secretary of a military department or the Secretary of Homeland Security under
			 section 1034(f) or 1552 of title 10, United States Code, whether rendered
			 before or after the date of the enactment of this Act. During the period
			 between the date of the enactment of this Act and the date on which the
			 amendments made by this section take effect, in any case in which the final
			 decision of the Secretary of Defense under section 1034 of title 10, United
			 States Code, or the Secretary concerned under section 1552 of title 10, United
			 States Code, results in denial, in whole or in part, of any requested
			 correction of a record of a member, former member, or claimant, the individual
			 shall be informed in writing of the time for obtaining review of the decision
			 pursuant to section 1560 of title 10, United States Code, as provided
			 therein.
						(e)ImplementationThe Secretaries concerned may prescribe
			 appropriate regulations, and interim guidance before prescribing such
			 regulations, to implement the amendments made by this section. In the case of
			 the Secretary of a military department, such regulations may not take effect
			 until approved by the Secretary of Defense.
						(f)ConstructionThis section does not affect the authority
			 of any court to exercise jurisdiction over any case which was properly before
			 it before the effective date specified in subsection (d).
						(g)Secretary concerned definedIn this section, the term Secretary
			 concerned has the meaning given that term in section 101(a)(9) of title
			 10, United States Code.
						554.Department of Defense support for programs
			 on pro bono legal representation for members of the Armed Forces
						(a)Support authorizedThe Secretary of Defense may provide
			 support to one or more public or private programs designed to facilitate
			 representation by attorneys who provide pro bono legal assistance of members of
			 the Armed Forces who are in need of such representation.
						(b)Financial support
							(1)In generalThe support provided a program under
			 subsection (a) may include financial support of the program.
							(2)Limitation on amountThe total amount of financial support
			 provided under subsection (a) in any fiscal year may not exceed
			 $500,000.
							(3)DeterminationThe Secretary may not provide financial
			 support under subsection (a) unless the Secretary determines that services
			 available at no cost to the Department of Defense or individual members of the
			 Armed Forces that facilitate representation by attorneys who provide pro bono
			 legal assistance to members of the Armed Forces who are in need of such
			 assistance are not available.
							(4)FundingAmounts for financial support under this
			 section shall be derived from amounts authorized to be appropriated for the
			 Department of Defense for operation and maintenance.
							FSexual Assault Prevention and
			 Response
					561.Director of the Sexual Assault Prevention
			 and Response OfficeSection
			 1611(a) of the Ike Skelton National Defense Authorization Act for Fiscal Year
			 2011 (Public Law 111–383; 124 Stat. 4431; 10 U.S.C. 1561 note) is amended by
			 adding before the period at the end of the first sentence the following:
			 , who shall be appointed from among general or flag officers of the
			 Armed Forces or employees of the Department of Defense in a comparable Senior
			 Executive Service position.
					562.Sexual Assault Response Coordinators and
			 Sexual Assault Victim Advocates
						(a)Guidance requiredNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Defense shall issue guidance to
			 implement the appropriate recommendations of the Report of the Defense Task
			 Force on Sexual Assault in the Military Services (December 2009). Such guidance
			 shall—
							(1)require the Secretary of each military
			 department to determine (which determination shall be based on the unique
			 mission, military population, and force structure of the applicable Armed
			 Force) the appropriate number of Sexual Assault Response Coordinators and
			 Sexual Assault Victim Advocates to be assigned to deployed and non-deployed
			 military units under the jurisdiction of such Secretary;
							(2)require that each installation or similar
			 organizational level have at least one Sexual Assault Response
			 Coordinator;
							(3)establish, or require the Secretary of each
			 military department to establish, credentialing programs for Sexual Assault
			 Response Coordinators and for Sexual Assault Victim Advocates; and
							(4)ensure that, after October 1, 2013, only
			 members of the Armed Forces on active duty or full-time civilian employees of
			 the Department of Defense who have obtained the appropriate credentials under a
			 program under paragraph (3) may be assigned to duty as a Sexual Assault
			 Response Coordinator or a Sexual Assault Victim Advocate.
							(b)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit Congress a
			 report on the status of the implementation of the recommendations of the
			 Defense Task Force on Sexual Assault in the Military Services. The report shall
			 set forth the anticipated date of the completion of the implementation by each
			 military department of the guidance issued under subsection (a).
						563.Access of sexual assault victims to legal
			 assistance and services of Sexual Assault Response Coordinators and Sexual
			 Assault Victim Advocates
						(a)Legal assistance for victims of sexual
			 assaultNot later than 60
			 days after the date of the enactment of this Act, the Secretaries of the
			 military departments shall prescribe regulations on the provision of legal
			 assistance to victims of sexual assault. Such regulations shall require that
			 legal assistance be provided by military or civilian legal assistance counsel
			 pursuant to section 1044 of title 10, United States Code.
						(b)Assistance and reporting
							(1)In generalChapter 80 of title 10, United States Code,
			 is amended by inserting after section 1565a the following new section:
								
									1565b.Victims of sexual assault: access to legal
				assistance and services of Sexual Assault Response Coordinators and Sexual
				Assault Victim Advocates
										(a)Availability of legal assistance and victim
				advocate services(1)A member of the armed forces who is the
				victim of a sexual assault may be provided the following:
												(A)Legal assistance provided by military or
				civilian legal assistance counsel pursuant to section 1044 of this
				title.
												(B)Assistance provided by a Sexual Assault
				Response Coordinator.
												(C)Assistance provided by a Sexual Assault
				Victim Advocate.
												(2)A
				member of the armed forces who is the victim of sexual assault shall be
				informed of the availability of assistance under paragraph (1) as soon as the
				member seeks assistance from a Sexual Assault Response Coordinator, a Sexual
				Assault Victim Advocate, a military criminal investigator, a victim/witness
				liaison, or a trial counsel. The member shall also be informed that the legal
				assistance and the services of a Sexual Assault Response Coordinator or a
				Sexual Assault Victim Advocate under paragraph (1) are optional and may be
				declined, in whole or in part, at any time.
											(3)Legal assistance and the services of Sexual
				Assault Response Coordinators and Sexual Assault Victim Advocates under
				paragraph (1) shall be available to a member regardless of whether the member
				elects unrestricted or restricted (confidential) reporting of the sexual
				assault.
											(b)Restricted reporting(1)Under regulations prescribed by the
				Secretary of Defense, a member of the armed forces who is the victim of a
				sexual assault may elect to confidentially disclose the details of the assault
				to an individual specified in paragraph (2) and receive medical treatment,
				legal assistance under section 1044 of this title, or counseling, without
				initiating an official investigation of the allegations.
											(2)The individuals specified in this paragraph
				are the following:
												(A)A
				military legal assistance counsel.
												(B)A
				Sexual Assault Response Coordinator.
												(C)A
				Sexual Assault Victim Advocate.
												(D)Healthcare personnel specifically
				identified in the regulations required by paragraph (1).
												(E)A
				chaplain.
												.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 80 of such title is amended by inserting after the item relating to
			 section 1565a the following new item:
								
									
										1565b. Victims of sexual assault: access to legal assistance
				and services of Sexual Assault Response Coordinators and Sexual Assault Victim
				Advocates.
									
									.
							564.Requirement for privilege in cases arising
			 under Uniform Code of Military Justice against disclosure of communications
			 between sexual assault victims and Sexual Assault Response Coordinators, Sexual
			 Assault Victim Advocates, and certain other personsNot later than 60 days after the date of the
			 enactment of this Act, the President shall establish in the Manual for
			 Courts-Martial an evidentiary privilege against disclosure of certain
			 communications by victims of sexual assault with Sexual Assault Response
			 Coordinators, Sexual Assault Victim Advocates, and such other persons as the
			 President shall specify for purposes of the privilege.
					565.Expedited consideration and decision-making
			 on requests for permanent change of station or unit transfer of victims of
			 sexual assault
						(a)Expedited consideration and priority for
			 decisionmakingThe
			 Secretaries of the military departments shall provide guidance on expedited
			 consideration and decision-making, to the maximum extent practicable, on
			 requests for a permanent change of station or unit transfer submitted by a
			 member of the Armed Forces serving on active duty who was a victim of a sexual
			 assault.
						(b)RegulationsThe Secretaries of the military departments
			 shall prescribe regulations to carry out this section.
						566.Department of Defense policy and procedures
			 on retention and access to evidence and records relating to sexual assaults
			 involving members of the Armed Forces
						(a)Comprehensive policy on retention and
			 access to recordsNot later
			 than February 1, 2013, the Secretary of Defense shall, in consultation with the
			 Secretary of Veterans Affairs, develop a comprehensive policy for the
			 Department of Defense on the retention of and access to evidence and records
			 relating to sexual assaults involving members of the Armed Forces.
						(b)ObjectivesThe comprehensive policy required by
			 subsection (a) shall include policies and procedures (including systems of
			 records) necessary to ensure preservation of records and evidence for periods
			 of time that ensure that members of the Armed Forces and veterans of military
			 service who were the victims of sexual assault during military service are able
			 to substantiate claims for veterans benefits, to support criminal or civil
			 prosecutions by military or civil authorities, and for such purposes relating
			 to the documentation of the incidence of sexual assault in the Armed Forces as
			 the Secretary of Defense considers appropriate.
						(c)ElementsIn developing the comprehensive policy
			 required by subsection (a), the Secretary of Defense shall consider, at a
			 minimum, the following matters:
							(1)Identification of records, including
			 non-Department of Defense records, relating to an incident of sexual assault,
			 that must be retained.
							(2)Criteria for collection and retention of
			 records.
							(3)Identification of physical evidence and
			 non-documentary forms of evidence relating to sexual assaults that must be
			 retained.
							(4)Length of time records and evidence must be
			 retained, except that the length of time documentary evidence, physical
			 evidence and forensic evidence must be retained shall be not less than five
			 years.
							(5)Locations where records must be
			 stored.
							(6)Media which may be used to preserve records
			 and assure access, including an electronic systems of records.
							(7)Protection of privacy of individuals named
			 in records and status of records under section 552 of title 5, United States
			 Code (commonly referred to as the Freedom of Information Act),
			 section 552a of title 5, United States Code (commonly referred to as the
			 Privacy Act), and laws related to privilege.
							(8)Access to records by victims of sexual
			 assault, the Department of Veterans Affairs, and others, including alleged
			 assailants and law enforcement authorities.
							(9)Responsibilities for record retention by
			 the military departments.
							(10)Education and training on record retention
			 requirements.
							(11)Uniform collection of data on the incidence
			 of sexual assaults and on disciplinary actions taken in substantiated cases of
			 sexual assault.
							(d)Uniform application to military
			 departmentsThe Secretary of
			 Defense shall ensure that, to the maximum extent practicable, the policy
			 developed under subsection (a) is implemented uniformly by the military
			 departments.
						GDefense Dependents' Education
					571.Continuation of authority to assist local
			 educational agencies that benefit dependents of members of the Armed Forces and
			 Department of Defense civilian employees
						(a)Assistance to schools with significant
			 numbers of military dependent studentsOf the amount authorized to be appropriated
			 for fiscal year 2012 by section 301 and available for operation and maintenance
			 for Defense-wide activities as specified in the funding table in section 4301,
			 $25,000,000 shall be available only for the purpose of providing assistance to
			 local educational agencies under subsection (a) of section 572 of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C.
			 7703b).
						(b)Local educational agency
			 definedIn this section, the
			 term ‘local educational agency’ has the meaning given that term
			 in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7713(9)).
						572.Impact aid for children with severe
			 disabilitiesOf the amount
			 authorized to be appropriated for fiscal year 2012 pursuant to section 301 and
			 available for operation and maintenance for Defense-wide activities as
			 specified in the funding table in section 4301, $5,000,000 shall be available
			 for payments under section 363 of the Floyd D. Spence National Defense
			 Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law
			 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).
					573.Three-year extension and enhancement of
			 authorities on transition of military dependent students among local
			 educational agencies
						(a)Additional authoritiesParagraph (2)(B) of section 574(d) of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (20 U.S.C.
			 7703b note) is amended—
							(1)by inserting grant
			 assistance after To provide; and
							(2)by striking “including—“ and all that
			 follows and inserting “including programs on the following:
								
									(i)Access to virtual and distance learning
				capabilities and related applications.
									(ii)Training for teachers.
									(iii)Academic strategies to increase academic
				achievement.
									(iv)Curriculum development.
									(v)Support for practices that minimize the
				impact of transition and deployment.
									(vi)Other appropriate services to improve the
				academic achievement of such
				students.
									.
							(b)Three-year extensionParagraph (3) of such section is amended by
			 striking September 30, 2013 and inserting September 30,
			 2016.
						HMilitary Family Readiness
					576.Modification of membership of Department of
			 Defense Military Family Readiness CouncilSubsection (b) of section 1781a of title 10,
			 United States Code, is amended to read as follows:
						
							(b)Members(1)The Council shall consist of the following
				members:
									(A)The Under Secretary of Defense for
				Personnel and Readiness, who shall serve as chair of the Council and who may
				designate a representative to chair the council in the Under Secretary’s
				absence.
									(B)The following, who shall be appointed or
				designated by the Secretary of Defense:
										(i)One representative of each of the Army,
				Navy, Marine Corps, and Air Force, each of whom may be a member of the armed
				force to be represented, the spouse of such a member, or the parent of such a
				member, and may represent either the regular component or a reserve component
				of that armed force.
										(ii)One representative of the Army National
				Guard or Air National Guard, who may be a member of the National Guard, the
				spouse of such a member, or the parent of such a member.
										(iii)One spouse of a member of each of the Army,
				Navy, Marine Corps, and Air Force, two of whom shall be the spouse of a regular
				component member and two of whom shall be the spouse of a reserve component
				member.
										(iv)Three individuals appointed by the
				Secretary of Defense from among representatives of military family
				organizations, including military family organizations of families of members
				of the regular components and of families of members of the reserve
				components.
										(v)The senior enlisted advisor, or the spouse
				of a senior enlisted member, from each of the Army, Navy, Marine Corps, and Air
				Force.
										(C)The Director of the Office of Community
				Support for Military Families with Special Needs.
									(2)(A)The term on the Council of the members
				appointed or designated under clauses (i) and (iii) of paragraph (1)(B) shall
				be two years and may be renewed by the Secretary of Defense. Representation on
				the Council under clause (ii) of that paragraph shall rotate between the Army
				National Guard and Air National Guard every two years on a calendar year
				basis.
									(B)The term on the Council of the members
				appointed under clause (iv) of paragraph (1)(B) shall be three
				years.
									.
					577.Comptroller
			 General of the United States report on Department of Defense military spouse
			 employment programs
						(a)In
			 generalThe Comptroller General of the United States shall carry
			 out a review of all current Department of Defense military spouse employment
			 programs.
						(b)ElementsThe
			 review required by subsection (a) shall, address, at a minimum, the
			 following:
							(1)The efficacy and
			 effectiveness of Department of Defense military spouse employment
			 programs.
							(2)All current
			 Department programs to support military spouses or dependents for the purposes
			 of employment assistance.
							(3)The types of
			 military spouse employment programs that have been considered or used in the
			 past by the Department.
							(4)The ways in which
			 military spouse employment programs have changed in recent years.
							(5)The benefits or
			 programs that are specifically available to provide employment assistance to
			 spouses of members of the Armed Forces serving in Operation Iraqi Freedom,
			 Operation Enduring Freedom, or Operation New Dawn, or any other contingency
			 operation being conducted by the Armed Forces as of the date of such
			 review.
							(6)Existing
			 mechanisms available to military spouses to express their views on the
			 effectiveness and future direction of Department programs and policies on
			 employment assistance for military spouses.
							(7)The oversight
			 provided by the Office of Personnel and Management regarding preferences for
			 military spouses in Federal employment.
							(c)Comptroller
			 General reportNot later than 180 days after the date of the
			 enactment of this Act, the Comptroller General shall submit to the
			 congressional defense committees a report on the review carried out under
			 subsection (a). The report shall set forth the following:
							(1)The results of
			 the review concerned.
							(2)Such clear and
			 concrete metrics as the Comptroller General considers appropriate for the
			 current and future evaluation and assessment of the efficacy and effectiveness
			 of Department of Defense military spouse employment programs.
							(3)A description of
			 the assumptions utilized in the review, and an assessment of the validity and
			 completeness of such assumptions.
							(4)Such
			 recommendations as the Comptroller General considers appropriate for improving
			 Department of Defense military spouse employment programs.
							(d)Department of
			 Defense reportNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report setting forth the number (or a
			 reasonable estimate if a precise number is not available) of military spouses
			 who have obtained employment following participation in Department of Defense
			 military spouse employment programs. The report shall set forth such number (or
			 estimate) for the Department of Defense military spouse employment programs as
			 a whole and for each such military spouse employment program.
						IOther Matters
					581.Cold War Service Medal
						(a)Medal authorizedThe Secretary of Defense may authorize the
			 issuance by the Secretaries concerned of a service medal, to be known as the
			 Cold War Service Medal, to persons eligible to receive the medal
			 under the regulations under subsection (b).
						(b)Regulations
							(1)In generalThe issuance of a Cold War Service Medal
			 under this section shall be subject to regulations prescribed by Secretary of
			 Defense.
							(2)ElementsThe regulations shall—
								(A)provide for an appropriate design for the
			 Cold War Service Medal; and
								(B)specify the persons eligible to receive the
			 medal.
								(c)Secretaries concerned definedIn this section, the term Secretaries
			 concerned has the meaning given that term in section 101(a)(9) of title
			 10, United States Code.
						582.Enhancement and improvement of Yellow
			 Ribbon Reintegration Program
						(a)Inclusion of programs of outreach in
			 ProgramSubsection (b) of
			 section 582 of the National Defense Authorization Act for Fiscal Year 2008 (10
			 U.S.C. 10101 note) is amended by inserting (including programs of
			 outreach) after informational events and
			 activities.
						(b)Restatement of functions of Center for
			 Excellence in Reintegration and inclusion in functions of identification of
			 best practices in programs of outreachSubsection (d)(2) of such section is
			 amended by striking the second, third, and fourth sentences and inserting the
			 following: “The Center shall have the following functions:
							
								(A)To collect and analyze lessons
				learned and suggestions from State National Guard and Reserve
				organizations with existing or developing reintegration programs.
								(B)To assist in developing training aids and
				briefing materials and training representatives from State National Guard and
				Reserve organizations.
								(C)To develop and implement a process for
				evaluating the effectiveness of the Yellow Ribbon Reintegration Program in
				supporting the health and well-being of members of the Armed Forces and their
				families throughout the deployment cycle described in subsection (g).
								(D)To develop and implement a process for
				identifying best practices in the delivery of information and services in
				programs of outreach as described in subsection
				(j).
								.
						(c)State-led programs of
			 outreachSuch section is
			 further amended by adding at the end the following new subsection:
							
								(j)State-led programs of
				outreachThe Office for
				Reintegration Programs may work with the States, whether acting through or in
				coordination with their National Guard and Reserve organizations, to assist the
				States and such organizations in developing and carrying out programs of
				outreach for members of the Armed Forces and their families to inform and
				educate them on the assistance and services available to them under the Yellow
				Ribbon Reintegration Program, including the assistance and services described
				in subsection
				(h).
								.
						(d)Scope of activities under programs of
			 outreachSuch section is
			 further amended by adding at the end the following new subsection:
							
								(k)Scope of activities under programs of
				outreachFor purposes of this
				section, the activities and services provided under programs of outreach may
				include personalized and substantive care coordination services targeted
				specifically to individual members of the Armed Forces and their
				families.
								.
						583.Report on process for expedited
			 determination of disability of members of the Armed Forces with certain
			 disabling conditions
						(a)In generalNot later than September 1, 2012, the
			 Secretary of Defense shall submit to Congress a report setting forth an
			 assessment of the feasibility and advisability of the establishment by the
			 military departments of a process to expedite the determination of disability
			 with respect members of the Armed Forces, including regular members and members
			 of the reserve components, who suffer from certain disabling diseases or
			 conditions. If the establishment of such a process is considered feasible and
			 advisable, the report shall set forth such recommendations for legislative and
			 administrative action as the Secretary consider appropriate for the
			 establishment of such process.
						(b)Requirements for study for report
							(1)Evaluation of appropriate elements of
			 similar Federal programsIn
			 conducting the study required for purposes of the preparation of the report
			 required by subsection (a), the Secretary of Defense shall evaluate elements of
			 programs for expedited determinations of disability that are currently carried
			 out by other departments and agencies of the Federal Government, including the
			 Quick Disability Determination program and the Compassionate Allowances program
			 of the Social Security Administration.
							(2)ConsultationThe Secretary of Defense shall conduct the
			 study in consultation with the Secretary of Veterans Affairs.
							584.Report on the achievement of diversity
			 goals for the leadership of the Armed Forces
						(a)Report requiredNot later than one year after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report on the achievement of diversity goals for the leadership of the Armed
			 Forces.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)An assessment by each Secretary of a
			 military department of progress towards the achievement of diversity goals for
			 the leadership within each Armed Force under the jurisdiction of such
			 Secretary, including the reserve components of such Armed Force.
							(2)A discussion of the findings and
			 recommendations included in the final report of the Military Leadership
			 Diversity Commission entitled From Representation to Inclusion:
			 Diversity Leadership for the 21st Century Military, and in other
			 relevant policies, studies, reports, evaluations, and assessments.
							585.Specification of period in which
			 application for voter registration or absentee ballot from an overseas voter is
			 validSection 104 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) is
			 amended—
						(1)by inserting or overseas
			 voter after absent uniformed services voter; and
						(2)by striking members of the uniformed
			 services and inserting uniformed services voters or overseas
			 voters.
						586.Authorization and
			 request for award of Medal of Honor to Emil Kapaun for acts of valor during the
			 Korean War
						(a)AuthorizationNotwithstanding the time limitations
			 specified in section 3744 of title 10, United States Code, or any other time
			 limitation with respect to the awarding of certain medals to persons who served
			 in the Armed Forces, the President is authorized and requested to award the
			 Medal of Honor posthumously under section 3741 of such title to Emil Kapaun for
			 the acts of valor during the Korean War described in subsection (b).
						(b)Acts of valor
			 describedThe acts of valor
			 referred to in subsection (a) are the actions of then Captain Emil Kapaun as a
			 member of the 8th Cavalry Regiment during the Battle of Unsan on November 1 and
			 2, 1950, and while a prisoner of war until his death on May 23, 1951, during
			 the Korean War.
						587.Authorization
			 for award of the distinguished service cross for captain Fredrick L. Spaulding
			 for acts of valor during the Vietnam War
						(a)AuthorizationNotwithstanding
			 the time limitations specified in section 3744 of title 10, United States Code,
			 or any other time limitation with respect to the awarding of certain medals to
			 persons who served in the United States Armed Forces, the Secretary of the Army
			 is authorized to award the Distinguished Service Cross under section 3742 of
			 such title to Captain Fredrick L. Spaulding for acts of valor during the
			 Vietnam War described in subsection (b).
						(b)Acts of valor
			 describedThe acts of valor referred to in subsection (a) are the
			 actions of Fredrick L. Spaulding, on July 23, 1970, as a member of the United
			 States Army serving in the grade of Captain in the Republic of Vietnam while
			 assigned with Headquarters and Headquarters Company, 3d Brigade, 101st Airborne
			 Division.
						VICompensation and Other Personnel
			 Benefits
				ABonuses and Special and Incentive
			 Pays
					611.One-year extension of certain expiring
			 bonus and special pay authorities
						(a)Authorities relating to reserve
			 forcesThe following sections
			 of title 37, United States Code, are amended by striking December 31,
			 2011 and inserting December 31, 2012:
							(1)Section 308b(g), relating to Selected
			 Reserve reenlistment bonus.
							(2)Section 308c(i), relating to Selected
			 Reserve affiliation or enlistment bonus.
							(3)Section 308d(c), relating to special pay
			 for enlisted members assigned to certain high-priority units.
							(4)Section 308g(f)(2), relating to Ready
			 Reserve enlistment bonus for persons without prior service.
							(5)Section 308h(e), relating to Ready Reserve
			 enlistment and reenlistment bonus for persons with prior service.
							(6)Section 308i(f), relating to Selected
			 Reserve enlistment and reenlistment bonus for persons with prior
			 service.
							(7)Section 910(g), relating to income
			 replacement payments for reserve component members experiencing extended and
			 frequent mobilization for active duty service.
							(b)Title 10 authorities relating to health
			 care professionalsThe
			 following sections of title 10, United States Code, are amended by striking
			 December 31, 2011 and inserting December 31,
			 2012:
							(1)Section 2130a(a)(1), relating to nurse
			 officer candidate accession program.
							(2)Section 16302(d), relating to repayment of
			 education loans for certain health professionals who serve in the Selected
			 Reserve.
							(c)Title 37 authorities relating to health
			 care professionalsThe
			 following sections of title 37, United States Code, are amended by striking
			 December 31, 2011 and inserting December 31,
			 2012:
							(1)Section 302c–1(f), relating to accession
			 and retention bonuses for psychologists.
							(2)Section 302d(a)(1), relating to accession
			 bonus for registered nurses.
							(3)Section 302e(a)(1), relating to incentive
			 special pay for nurse anesthetists.
							(4)Section 302g(e), relating to special pay
			 for Selected Reserve health professionals in critically short wartime
			 specialties.
							(5)Section 302h(a)(1), relating to accession
			 bonus for dental officers.
							(6)Section 302j(a), relating to accession
			 bonus for pharmacy officers.
							(7)Section 302k(f), relating to accession
			 bonus for medical officers in critically short wartime specialties.
							(8)Section 302l(g), relating to accession
			 bonus for dental specialist officers in critically short wartime
			 specialties.
							(9)Section 335(k), relating to bonus and
			 incentive pay authorities for officers in health professions.
							(d)Authorities relating to nuclear
			 officersThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2011 and inserting December 31,
			 2012:
							(1)Section 312(f), relating to special pay for
			 nuclear-qualified officers extending period of active service.
							(2)Section 312b(c), relating to nuclear career
			 accession bonus.
							(3)Section 312c(d), relating to nuclear career
			 annual incentive bonus.
							(4)Section 333(i), relating to special bonus
			 and incentive pay authorities for nuclear officers.
							(e)Authorities relating to title 37
			 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United
			 States Code, are amended by striking December 31, 2011 and
			 inserting December 31, 2012:
							(1)Section 331(h), relating to general bonus
			 authority for enlisted members.
							(2)Section 332(g), relating to general bonus
			 authority for officers.
							(3)Section 334(i), relating to special
			 aviation incentive pay and bonus authorities for officers.
							(4)Section 351(h), relating to hazardous duty
			 pay.
							(5)Section 352(g), relating to assignment pay
			 or special duty pay.
							(6)Section 353(i), relating to skill incentive
			 pay or proficiency bonus.
							(7)Section 355(h), relating to retention
			 incentives for members qualified in critical military skills or assigned to
			 high priority units.
							(f)Other title 37 bonus and special pay
			 authoritiesThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2011 and inserting December 31,
			 2012:
							(1)Section 301b(a), relating to aviation
			 officer retention bonus.
							(2)Section 307a(g), relating to assignment
			 incentive pay.
							(3)Section 308(g), relating to reenlistment
			 bonus for active members.
							(4)Section 309(e), relating to enlistment
			 bonus.
							(5)Section 324(g), relating to accession bonus
			 for new officers in critical skills.
							(6)Section 326(g), relating to incentive bonus
			 for conversion to military occupational specialty to ease personnel
			 shortage.
							(7)Section 327(h), relating to incentive bonus
			 for transfer between the Armed Forces.
							(8)Section 330(f), relating to accession bonus
			 for officer candidates.
							(g)Increased BAH for areas experiencing
			 disasters or sudden increases in personnelSection 403(b)(7)(E) of title 37, United
			 States Code, is amended by inserting before the period at the end the
			 following: “, except that such an increase may be prescribed for the period
			 beginning on January 1, 2012, and ending on December 31, 2012”.
						612.Modification of qualifying period for
			 payment of hostile fire and imminent danger special pay and hazardous duty
			 special pay
						(a)Hostile fire and imminent danger
			 paySection 310 of title 37,
			 United States Code, is amended—
							(1)in subsection (a), by striking for
			 any month or portion of a month and inserting for any day or
			 portion of a day;
							(2)by striking subsection (b) and inserting
			 the following new subsection (b):
								
									(b)Special pay amountThe amount of special pay authorized by
				subsection (a) for a day or portion of a day may not exceed an amount equal to
				$225 divided by the number of days of the month in which such day
				falls.
									;
							(3)in subsection (c)(1), by inserting
			 for any day (or portion of a day) of before not more than
			 three additional months; and
							(4)in subsection (d)(2), by striking
			 any month and inserting any day.
							(b)Hazardous duty paySection 351(c)(2) of such title is amended
			 by striking receipt of hazardous duty pay, and all that follows
			 and inserting “receipt of hazardous duty pay—
							
								(A)in the case of hazardous duty pay payable
				under paragraph (1) of subsection (a), the Secretary concerned shall prorate
				the payment amount to reflect the duration of the member's actual qualifying
				service during the month; and
								(B)in the case of hazardous duty pay payable
				under paragraph (2) or (3) of subsection (a), the Secretary concerned may
				prorate the payment amount to reflect the duration of the member's actual
				qualifying service during the
				month.
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2011, and shall apply with respect
			 to duty performed on or after that date.
						BConsolidation and Reform of Travel and
			 Transportation Authorities
					621.Consolidation and reform of travel and
			 transportation authorities of the uniformed services
						(a)PurposeThis section establishes general travel and
			 transportation provisions for members of the uniformed services and other
			 travelers authorized to travel under official conditions. Recognizing the
			 complexities and the changing nature of travel, the amendments made by this
			 section provide the Secretary of Defense and the other administering
			 Secretaries with the authority to prescribe and implement travel and
			 transportation policy that is simple, clear, efficient, and flexible, and that
			 meets mission and servicemember needs, while realizing cost savings that should
			 come with a more efficient and less cumbersome system for travel and
			 transportation.
						(b)Consolidated authoritiesTitle 37, United States Code, is amended by
			 inserting after chapter 7 the following new chapter:
							
								8Travel and Transportation
				Allowances
									
										Sec.
										Subchapter I—Travel and
				  Transportation Authorities—New Law
										451. Definitions.
										452. Allowable travel and
				  transportation: general authorities.
										453. Allowable travel and
				  transportation: specific authorities.
										454. Travel and
				  transportation: pilot programs.
										455. Appropriations for
				  travel: may not be used for attendance at certain meetings.
										Subchapter
				  II—Administrative Provisions
										461. Relationship to other
				  travel and transportation authorities.
										462. Travel and
				  transportation allowances paid to members that are unauthorized or in excess of
				  authorized amounts: requirement for repayment.
										463. Program of compliance;
				  electronic processing of travel claims.
										464. Regulations.
										Subchapter III—Travel and
				  Transportation Authorities—Old Law
										471. Travel authorities
				  transition expiration date.
										472. Definitions and other
				  incorporated provisions of chapter 7. 
										474. Travel and
				  transportation allowances: general. 
										474a. Travel and
				  transportation allowances: temporary lodging expenses. 
										474b. Travel and
				  transportation allowances: payment of lodging expenses at temporary duty
				  location during authorized absence of member.
										475. Travel and
				  transportation allowances: per diem while on duty outside the continental
				  United States.
										475a. Travel and
				  transportation allowances: departure allowances.
										476. Travel and
				  transportation allowances: dependents; baggage and household
				  effects.
										476a. Travel and
				  transportation allowances: authorized for travel performed under orders that
				  are canceled, revoked, or modified.
										476b. Travel and
				  transportation allowances: members of the uniformed services attached to a ship
				  overhauling or inactivating.
										476c. Travel and
				  transportation allowances: members assigned to a vessel under
				  construction.
										477. Travel and
				  transportation allowances: dislocation allowance.
										478. Travel and
				  transportation allowances: travel within limits of duty station.
										478a. Travel and
				  transportation allowances: inactive duty training outside of the normal
				  commuting distances.
										479. Travel and
				  transportation allowances: house trailers and mobile homes.
										480. Travel and
				  transportation allowances: miscellaneous categories.
										481. Travel and
				  transportation allowances: administrative provisions.
										481a. Travel and
				  transportation allowances: travel performed in connection with convalescent
				  leave.
										481b. Travel and
				  transportation allowances: travel performed in connection with leave between
				  consecutive overseas tours.
										481c. Travel and
				  transportation allowances: travel performed in connection with rest and
				  recuperative leave from certain stations in foreign countries.
										481d. Travel and
				  transportation allowances: transportation incident to personal emergencies for
				  certain members and dependents.
										481e. Travel and
				  transportation allowances: transportation incident to certain emergencies for
				  members performing temporary duty.
										481f. Travel and
				  transportation allowances: transportation for survivors of deceased member to
				  attend the member’s burial ceremonies.
										481h. Travel and
				  transportation allowances: transportation of designated individuals incident to
				  hospitalization of members for treatment of wounds, illness, or
				  injury.
										481i. Travel and
				  transportation allowances: parking expenses.
										481j. Travel and
				  transportation allowances: transportation of family members incident to the
				  repatriation of members held captive.
										481k. Travel and
				  transportation allowances: non-medical attendants for members determined to be
				  very seriously or seriously wounded, ill, or injured.
										481l. Travel and
				  transportation allowances: attendance of members and others at Yellow Ribbon
				  Reintegration Program events.
										484. Travel and
				  transportation: dependents of members in a missing status; household and
				  personal effects; trailers; additional movements; motor vehicles; sale of bulky
				  items; claims for proceeds; appropriation chargeable.
										488. Allowance for recruiting
				  expenses.
										489. Travel and
				  transportation allowances: minor dependent schooling.
										490. Travel and
				  transportation: dependent children of members stationed overseas.
										491. Benefits for certain
				  members assigned to the Defense Intelligence Agency.
										492. Travel and
				  transportation: members escorting certain dependents.
										494. Subsistence
				  reimbursement relating to escorts of foreign arms control inspection
				  teams.
										495. Funeral honors duty:
				  allowance.
									
									ITravel and Transportation Authorities—New
				Law
										451.Definitions
											(a)Definitions relating to
				personsIn this subchapter
				and subchapter II:
												(1)The term administering
				Secretary or administering Secretaries means the
				following:
													(A)The Secretary of Defense, with respect to
				the armed forces (including the Coast Guard when it is operating as a service
				in the Navy).
													(B)The Secretary of Homeland Security, with
				respect to the Coast Guard when it is not operating as a service in the
				Navy.
													(C)The Secretary of Commerce, with respect to
				the National Oceanic and Atmospheric Administration.
													(D)The Secretary of Health and Human Services,
				with respect to the Public Health Service.
													(2)The term authorized traveler
				means a person who is authorized travel and transportation allowances when
				performing official travel ordered or authorized by the administering
				Secretary. Such term includes the following:
													(A)A member of the uniformed services.
													(B)A family member of a member of the
				uniformed services.
													(C)A person acting as an escort or attendant
				for a member or family member who is traveling on official travel or is
				traveling with the remains of a deceased member.
													(D)A person who participates in a military
				funeral honors detail.
													(E)A Senior Reserve Officers’ Training Corps
				cadet or midshipman.
													(F)An applicant or rejected applicant for
				enlistment.
													(G)Any person whose employment or service is
				considered directly related to a Government official activity or function under
				regulations prescribed under section 464 of this title.
													(H)Any other person not covered by
				subparagraphs (A) through (G) who is determined by the administering Secretary
				pursuant to regulations prescribed under section 464 of this title as
				warranting the provision of travel benefits for purposes of a particular travel
				incident.
													(3)The term family member, with
				respect to a member of the uniformed services, means the following:
													(A)A dependent.
													(B)A child, as defined in section 401(b)(1) of
				this title.
													(C)A parent, as defined in section 401(b)(2)
				of this title.
													(D)A sibling of the member.
													(E)A former spouse of the member.
													(F)Any person not covered by subparagraphs (A)
				through (E) who is in a category specified in regulations prescribed under
				section 464 of this title as having an association, connection, or affiliation
				with a member or the family of a member, including any person specifically
				designated by a member to receive travel benefits for a particular
				purpose.
													(4)The term dependent, with
				respect to a member of the uniformed services, has the meaning given that term
				in section 401(a) of this title.
												(b)Definitions relating to travel and
				transportation allowancesIn
				this subchapter and subchapter II:
												(1)The term official travel means
				the following:
													(A)Military duty or official business
				performed by an authorized traveler away from a duty assignment location or
				other authorized location.
													(B)Travel performed by an authorized traveler
				ordered to relocate from a permanent duty station to another permanent duty
				station.
													(C)Travel performed by an authorized traveler
				ordered to the first permanent duty station, or separated or retired from
				uniformed service.
													(D)Local travel in or around the temporary
				duty or permanent duty station.
													(E)Other travel as authorized or ordered by
				the administering Secretary.
													(2)The term actual and necessary
				expenses means expenses incurred in fact by an authorized traveler as a
				reasonable consequence of official travel.
												(3)The term travel allowances
				means the daily lodging, meals, and other related expenses, including
				relocation expenses, incurred by an authorized traveler while on official
				travel.
												(4)The term transportation
				allowances means the costs of temporarily or permanently moving an
				authorized traveler, the personal property of an authorized traveler, or a
				combination thereof.
												(5)The term transportation-, lodging-,
				or meals-in-kind means transportation, lodging, or meals provided by the
				Government without cost to an authorized traveler.
												(6)The term miscellaneous
				expenses means authorized expenses incurred in addition to authorized
				allowances during the performance of official travel by an authorized
				traveler.
												(7)The term personal property,
				with respect to transportation allowances, includes baggage, furniture, and
				other household items, clothing, privately owned vehicles, house trailers,
				mobile homes, and any other personal items that would not otherwise be
				prohibited by any other provision of law or regulation prescribed under section
				464 of this title.
												(8)The term relocation allowances
				means the costs associated with relocating a member of the uniformed services
				and the member's dependents between an old and new temporary or permanent duty
				assignment location or other authorized location.
												(9)The term dislocation
				allowances means the costs associated with relocation of the household
				of a member of the uniformed services and the member's dependents in relation
				to a change in the member’s permanent duty assignment location ordered for the
				convenience of the Government or incident to an evacuation.
												452.Allowable travel and transportation:
				general authorities
											(a)In generalExcept as otherwise prohibited by law, a
				member of the uniformed services or other authorized traveler may be provided
				transportation-, lodging-, or meals-in-kind, or actual and necessary expenses
				of travel and transportation, for, or in connection with, official travel under
				circumstances as specified in regulations prescribed under section 464 of this
				title.
											(b)Specific circumstancesThe authority under subsection (a) includes
				travel under or in connection with, but not limited to, the following
				circumstances, to the extent specified in regulations prescribed under section
				464 of this title:
												(1)Temporary duty that requires travel between
				a permanent duty assignment location and another authorized temporary duty
				location, and travel in or around the temporary duty location.
												(2)Permanent change of station that requires
				travel between an old and new temporary or permanent duty assignment location
				or other authorized location.
												(3)Temporary duty or assignment relocation
				related to consecutive overseas tours or in-place-consecutive overseas
				tours.
												(4)Recruiting duties for the armed
				forces.
												(5)Assignment or detail to another Government
				department or agency.
												(6)Rest and recuperative leave.
												(7)Convalescent leave.
												(8)Reenlistment leave.
												(9)Reserve component inactive-duty training
				performed outside the normal commuting distance of the member’s permanent
				residence.
												(10)Ready Reserve muster duty.
												(11)Unusual, extraordinary, hardship, or
				emergency circumstances.
												(12)Presence of family members at a military
				medical facility incident to the illness or injury of members.
												(13)Presence of family members at the
				repatriation of members held captive.
												(14)Presence of non-medical attendants for very
				seriously or seriously wounded, ill, or injured members.
												(15)Attendance at Yellow Ribbon Reintegration
				Program events.
												(16)Missing status, as determined by the
				Secretary concerned under chapter 10 of this title.
												(17)Attendance at or participation in
				international sports competitions described under section 717 of title
				10.
												(c)Matters includedTravel and transportation allowances which
				may be provided under subsection (a) include the following:
												(1)Allowances for transportation, lodging, and
				meals.
												(2)Dislocation or relocation allowances paid
				in connection with a change in a member’s temporary or permanent duty
				assignment location.
												(3)Other related miscellaneous
				expenses.
												(d)Mode of providing travel and transportation
				allowancesAny authorized
				travel and transportation may be provided—
												(1)as an actual expense;
												(2)as an authorized allowance;
												(3)in-kind; or
												(4)using a combination of the authorities
				under paragraphs (1), (2), and (3).
												(e)Travel and transportation allowances when
				travel orders are modified, etcAn authorized traveler whose travel and
				transportation order or authorization is canceled, revoked, or modified may be
				allowed actual and necessary expenses or travel and transportation allowances
				in connection with travel performed pursuant to such order or authorization
				before such order or authorization is cancelled, revoked, or modified.
											(f)Advance paymentsAn authorized traveler may be allowed
				advance payments for authorized travel and transportation allowances.
											(g)Responsibility for unauthorized
				expensesAny unauthorized
				travel or transportation expense is not the responsibility of the United
				States.
											(h)Relationship to other
				authoritiesThe administering
				Secretary may not provide payment under this section for an expense for which
				payment may be provided from any other appropriate Government or non-Government
				entity.
											453.Allowable travel and transportation:
				specific authorities
											(a)In generalIn addition to any other authority for the
				provision of travel and transportation allowances, the administering
				Secretaries may provide travel and transportation allowances under this
				subchapter in accordance with this section.
											(b)Authorized absence from temporary duty
				locationAn authorized
				traveler may be paid travel and transportation allowances, or reimbursed for
				actual and necessary expenses of travel, incurred at a temporary duty location
				during an authorized absence from that location.
											(c)Movement of personal property(1)A member of a uniformed service may be
				allowed moving expenses and transportation allowances for self and dependents
				associated with the movement of personal property and household goods,
				including such expenses when associated with a self-move.
												(2)The authority in paragraph (1) includes the
				movement and temporary and non-temporary storage of personal property,
				household goods, and privately owned vehicles (but not to exceed one privately
				owned vehicle per member household) in connection with the temporary or
				permanent move between authorized locations.
												(3)For movement of household goods, the
				administering Secretaries shall prescribe weight allowances in regulations
				under section 464 of this title. The prescribed weight allowances may not
				exceed 18,000 pounds (including packing, crating, and household goods in
				temporary storage), except that the administering Secretary may, on a
				case-by-case basis, authorize additional weight allowances as necessary.
												(4)The administering Secretary may prescribe
				the terms, rates, and conditions that authorize a member of the uniformed
				services to ship or store a privately owned vehicle.
												(5)No carrier, port agent, warehouseman,
				freight forwarder, or other person involved in the transportation of property
				may have any lien on, or hold, impound, or otherwise interfere with, the
				movement of baggage and household goods being transported under this
				section.
												(d)Unusual or emergency
				circumstancesAn authorized
				traveler may be provided travel and transportation allowances under this
				section for unusual, extraordinary, hardship, or emergency circumstances,
				including circumstances warranting evacuation from a permanent duty assignment
				location.
											(e)Particular separation
				provisionsThe administering
				Secretary may provide travel-in-kind and transportation-in-kind for the
				following persons in accordance with regulations prescribed under section 464
				of this title:
												(1)A member who is retired, or is placed on
				the temporary disability retired list, under chapter 61 of title 10.
												(2)A member who is retired with pay under any
				other law or who, immediately following at least eight years of continuous
				active duty with no single break therein of more than 90 days, is discharged
				with separation pay or is involuntarily released from active duty with
				separation pay or readjustment pay.
												(3)A member who is discharged under section
				1173 of title 10.
												(f)Attendance at memorial ceremonies and
				servicesA family member or
				member of the uniformed services who attends a deceased member’s repatriation,
				burial, or memorial ceremony or service may be provided travel and
				transportation allowances to the extent provided in regulations prescribed
				under section 464 of this title.
											454.Travel and transportation: pilot
				programs
											(a)Pilot
				programsExcept as otherwise
				prohibited by law, the Secretary of Defense may conduct pilot programs to
				evaluate alternative travel and transportation programs, policies, and
				processes for Department of Defense authorized travelers. Any such pilot
				program shall be designed to enhance cost savings or other efficiencies that
				accrue to the Government and be conducted so as to evaluate one or more of the
				following:
												(1)Alternative methods for performing and
				reimbursing travel.
												(2)Means for limiting the need for
				travel.
												(3)Means for reducing the environmental impact
				of travel.
												(b)Limitations(1)Not more than three pilot programs may be
				carried out under subsection (a) at any one time.
												(2)The duration of a pilot program may not
				exceed four years.
												(3)The authority to carry out a pilot program
				is subject to the availability of appropriated funds.
												(c)Reports(1)Not later than 30 days before the
				commencement of a pilot program under subsection (a), the Secretary shall
				submit to the congressional defense committees a report on the pilot program.
				The report on a pilot program under this paragraph shall set forth a
				description of the pilot program, including the following:
													(A)The purpose of the pilot program.
													(B)The duration of the pilot program.
													(C)The cost savings or other efficiencies
				anticipated to accrue to the Government under the pilot program.
													(2)Not later than 60 days after the completion
				of a pilot program, the Secretary shall submit to the congressional defense
				committees a report on the pilot program. The report on a pilot program under
				this paragraph shall set forth the following:
													(A)A
				description of results of the pilot program.
													(B)Such recommendations for legislative or
				administrative action as the Secretary considers appropriate in light of the
				pilot program.
													(d)Congressional defense committees
				definedIn this section, the
				term congressional defense committees has the meaning given that
				term in section 101(a)(16) of title 10.
											IIAdministrative Provisions
										461.Relationship to other travel and
				transportation authoritiesAn
				authorized traveler may not be paid travel and transportation allowances or
				receive travel-in-kind and transportation-in-kind, or a combination thereof,
				under both subchapter I and subchapter III for official travel performed under
				a single or related travel and transportation order or authorization by the
				administering Secretary.
										462.Travel and transportation allowances paid
				to members that are unauthorized or in excess of authorized amounts:
				requirement for repayment
											(a)Repayment requiredExcept as provided in subsection (b), a
				member of the uniformed services or other person who is paid travel and
				transportation allowances under subchapter I shall repay to the United States
				any amount of such payment that is determined to be unauthorized or in excess
				of the applicable authorized amount.
											(b)ExceptionThe regulations prescribed under section
				464 of this title shall specify procedures for determining the circumstances
				under which an exception to repayment otherwise required by subsection (a) may
				be granted.
											(c)Effect of bankruptcyAn obligation to repay the United States
				under this section is, for all purposes, a debt owed the United States. A
				discharge in bankruptcy under title 11 does not discharge a person from such
				debt if the discharge order is entered less than five years after the date on
				which the debt was incurred.
											463.Programs of compliance; electronic
				processing of travel claims
											(a)Programs of complianceThe administering Secretaries shall provide
				for compliance with the requirements of this chapter through programs of
				compliance established and maintained for that purpose.
											(b)ElementsThe programs of compliance under subsection
				(a) shall—
												(1)minimize the provision of benefits under
				this chapter based on inaccurate claims, unauthorized claims, overstated or
				inflated claims, and multiple claims for the same benefits through the
				electronic verification of travel claims on a near-time basis and such other
				means as the administering Secretaries may establish for purposes of the
				programs of compliance; and
												(2)ensure that benefits provided under this
				chapter do not exceed reasonable or actual and necessary expenses of travel
				claimed or reasonable allowances based on commercial travel rates.
												(c)Electronic processing of travel
				claims(1)By not later than the date that is five
				years after the date of the enactment of the National Defense Authorization Act
				for Fiscal Year 2012, any travel claim under this chapter shall be processed
				electronically.
												(2)The administering Secretary, or the
				Secretary's designee, may waive the requirement in paragraph (1) with respect
				to a particular claim in the interests of the department concerned.
												(3)The electronic processing of claims under
				this subsection shall be subject to the regulations prescribed by the Secretary
				of Defense under section 464 of this title which shall apply uniformly to all
				members of the uniformed services and, to the extent practicable, to all other
				authorized travelers.
												464.RegulationsThis subchapter and subchapter I shall be
				administered under terms, rates, conditions, and regulations prescribed by the
				Secretary of Defense in consultation with the other administering Secretaries
				for members of the uniformed services. Such regulations shall be uniform for
				the Department of Defense and shall apply as uniformly as practicable to the
				uniformed services under the jurisdiction of the other administering
				Secretaries.
										IIITravel and Transportation Authorities—Old
				Law
										471.Travel authorities transition expiration
				dateIn this subchapter, the
				term travel authorities transition expiration date means the last
				day of the 10-year period beginning on the first day of the first month
				beginning after the date of the enactment of the National Defense Authorization
				Act for Fiscal Year 2012.
										472.Definitions and other incorporated
				provisions of chapter 7
											(a)DefinitionsThe provisions of section 401 of this title
				apply to this subchapter.
											(b)Other provisionsThe provisions of sections 421 and 423 of
				this title apply to this
				subchapter.
											.
						(c)Repeal of obsolete authoritySection 411g of title 37, United States
			 Code, is repealed.
						(d)Transfer of sections
							(1)Transfer to subchapter ISection 412 of title 37, United States
			 Code, is transferred to chapter 8 of such title, as added by subsection (b),
			 inserted after section 454, and redesignated as section 455.
							(2)Transfer of current chapter 7 authorities
			 to subchapter IIISections
			 404, 404a, 404b, 405, 405a, 406, 406a, 406b, 406c, 407, 408, 408a, 409, 410,
			 411, 411a through 411f, 411h through 411l, 428 through 432, 434, and 435 of
			 such title are transferred (in that order) to chapter 8 of such title, as added
			 by subsection (b), inserted after section 472, and redesignated as
			 follows:
								
									
										
											Section:Redesignated Section:
											
											404474
											
											404a474a
											
											404b474b
											
											405475
											
											405a475a
											
											406476
											
											406a476a
											
											406b476b
											
											406c476c
											
											407477
											
											408478
											
											408a478a
											
											409479
											
											410480
											
											411481
											
											411a481a
											
											411b481b
											
											411c481c
											
											411d481d
											
											411e481e
											
											411f481f
											
											411h481h
											
											411i481i
											
											411j481j
											
											411k481k
											
											411l481l
											
											428488
											
											429489
											
											430490
											
											432492
											
											434494
											
											435495
											
										
									
								
							(3)Transfer of section 554Section 554 of such title is transferred to
			 chapter 8 of such title, as added by subsection (b), inserted after section
			 481l (as transferred and redesignated by paragraph (2)), and redesignated as
			 section 484.
							(e)Sunset of old-Law authoritiesProvisions of subchapter III of chapter 8
			 of title 37, United States Code, as transferred and redesignated by paragraphs
			 (2) and (3) of subsection (c), are amended as follows:
							(1)Section 474 is amended by adding at the end
			 the following new subsection:
								
									(k)No travel and transportation allowance or
				reimbursement may be provided under this section for travel that begins after
				the travel authorities transition expiration
				date.
									.
							(2)Section 474a is amended by adding at the
			 end the following new subsection:
								
									(f)TerminationNo payment or reimbursement may be provided
				under this section with respect to a change of permanent station for which
				orders are issued after the travel authorities transition expiration
				date.
									.
							(3)Section 474b is amended by adding at the
			 end the following new subsection:
								
									(e)TerminationNo payment or reimbursement may be provided
				under this section with respect to an authorized absence that begins after the
				travel authorities transition expiration
				date.
									.
							(4)Section 475 is amended by adding at the end
			 the following new subsection:
								
									(f)TerminationDuring and after the travel authorities
				expiration date, no per diem may be paid under this section for any
				period.
									.
							(5)Section 475a is amended by adding at the
			 end the following new subsection:
								
									(c)During and after the travel authorities
				expiration date, no allowance under subsection (a) or transportation or
				reimbursement under subsection (b) may be provided with respect to an authority
				or order to
				depart.
									.
							(6)Section 476 is amended by adding at the end
			 the following new subsection:
								
									(n)No transportation, reimbursement,
				allowance, or per diem may be provided under this section—
										(1)with respect to a change of temporary or
				permanent station for which orders are issued after the travel authorities
				transition expiration date; or
										(2)in a case covered by this section when such
				orders are not issued, with respect to a movement of baggage or household
				effects that begins after such
				date.
										.
							(7)Section 476a is amended—
								(A)by inserting (a)
			 Authority.— before Under uniform
			 regulations; and
								(B)by adding at the end the following new
			 subsection:
									
										(b)TerminationNo transportation or travel or
				transportation allowance may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
										.
								(8)Section 476b is amended by adding at the
			 end the following new subsection:
								
									(e)No transportation or allowance may be
				provided under this section for travel that begins after the travel authorities
				transition expiration
				date.
									.
							(9)Section 476c is amended by adding at the
			 end the following new subsection:
								
									(e)TerminationNo transportation or allowance may be
				provided under this section for travel that begins after the travel authorities
				transition expiration
				date.
									.
							(10)Section 477 is amended by adding at the end
			 the following new subsection:
								
									(i)TerminationNo dislocation allowance may be paid under
				this section for a move that begins after the travel authorities transition
				expiration
				date.
									.
							(11)Section 478 is amended by adding at the end
			 the following new subsection:
								
									(c)No travel or transportation allowance,
				payment, or reimbursement may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
									.
							(12)Section 478a(e) is amended by striking
			 December 31, 2011 and inserting the travel authorities
			 transition expiration date.
							(13)Section 479 is amended by adding at the end
			 the following new subsection:
								
									(e)No transportation of a house trailer or
				mobile home, or storage or payment in connection therewith, may be provided
				under this section for transportation that begins after the travel authorities
				transition expiration
				date.
									.
							(14)Section 480 is amended by adding at the end
			 the following new subsection:
								
									(c)No travel or transportation allowance may
				be provided under this section for travel that begins after the travel
				authorities transition expiration
				date.
									.
							(15)Section 481 is amended by adding at the end
			 the following new subsection:
								
									(e)The regulations prescribed under this
				section shall cease to be in effect as of the travel authorities transition
				expiration
				date.
									.
							(16)Section 481a is amended by adding at the
			 end the following new subsection:
								
									(c)No travel and transportation allowance may
				be provided under this section for travel that is authorized after the travel
				authorities transition expiration
				date.
									.
							(17)Section 481b is amended by adding at the
			 end the following new subsection:
								
									(d)TerminationNo travel and transportation allowance may
				be provided under this section for travel that is authorized after the travel
				authorities transition expiration
				date.
									.
							(18)Section 481c is amended by adding at the
			 end the following new subsection:
								
									(c)No transportation may be provided under
				this section after the travel authorities transition expiration date, and no
				payment may be made under this section for transportation that begins after
				that
				date.
									.
							(19)Section 481d is amended by adding at the
			 end the following new subsection:
								
									(d)No transportation may be provided under
				this section after the travel authorities transition expiration
				date.
									.
							(20)Section 481e is amended by adding at the
			 end the following new subsection:
								
									(c)No travel and transportation allowance or
				reimbursement may be provided under this section for travel that begins after
				the travel authorities transition expiration
				date.
									.
							(21)Section 481f is amended by adding at the
			 end the following new subsection:
								
									(h)TerminationNo travel and transportation allowance or
				reimbursement may be provided under this section for travel that begins after
				the travel authorities transition expiration
				date.
									.
							(22)Section 481h is amended by adding at the
			 end the following new subsection:
								
									(e)TerminationNo transportation, allowance,
				reimbursement, or per diem may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
									.
							(23)Section 481i is amended by adding at the
			 end the following new subsection:
								
									(c)TerminationNo reimbursement may be provided under this
				section for expenses incurred after the travel authorities transition
				expiration
				date.
									.
							(24)Section 481j is amended by adding at the
			 end the following new subsection:
								
									(e)TerminationNo transportation, allowance,
				reimbursement, or per diem may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
									.
							(25)Section 481k is amended by adding at the
			 end the following new subsection:
								
									(e)TerminationNo transportation, allowance,
				reimbursement, or per diem may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
									.
							(26)Section 481l is amended by adding at the
			 end the following new subsection:
								
									(e)TerminationNo transportation, allowance,
				reimbursement, or per diem may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
									.
							(27)Section 484 is amended by adding at the end
			 the following new subsection:
								
									(k)No transportation, allowance, or
				reimbursement may be provided under this section for a move that begins after
				the travel authorities transition expiration
				date.
									.
							(28)Section 488 is amended—
								(A)by inserting (a)
			 Authority.— before In
			 addition; and
								(B)by adding at the end the following new
			 subsection:
									
										(b)TerminationNo reimbursement may be provided under this
				section for expenses incurred after the travel authorities transition
				expiration
				date.
										.
								(29)Section 489 is amended—
								(A)by inserting (a)
			 Authority.— before In
			 addition; and
								(B)by adding at the end the following new
			 subsection:
									
										(b)TerminationNo transportation or allowance may be
				provided under this section for travel that begins after the travel authorities
				transition expiration
				date.
										.
								(30)Section 490 is amended by adding at the end
			 the following new subsection:
								
									(g)TerminationNo transportation, allowance,
				reimbursement, or per diem may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
									.
							(31)Section 492 is amended by adding at the end
			 the following new subsection:
								
									(c)No transportation or allowance may be
				provided under this section for travel that begins after the travel authorities
				transition expiration
				date.
									.
							(32)Section 494 is amended by adding at the end
			 the following new subsection:
								
									(d)TerminationNo reimbursement may be provided under this
				section for expenses incurred after the travel authorities transition
				expiration
				date.
									.
							(33)Section 495 is amended by adding at the end
			 the following new subsection:
								
									(c)TerminationNo allowance may be paid under this section
				for any day after the travel authorities transition expiration
				date.
									.
							(f)Technical and clerical amendments
							(1)Chapter headingThe heading of chapter 7 of such title is
			 amended to read as follows: Chapter 7—Allowances other than travel and transportation
			 allowances.
							(2)Table of chaptersThe table of chapter preceding chapter 1 of
			 such title is amended by striking the item relating to chapter 7 and inserting
			 the following:
								
									
										7.Allowances Other Than Travel and Transportation
				  Allowances401
										
										8.Travel and Transportation
				  Allowances451
									
									.
							(3)Tables of sections
								(A)The table of sections at the beginning of
			 chapter 7 of such title is amended by striking the items relating to sections
			 404 through 412, 428 through 432, 434, and 435.
								(B)The table of sections at the beginning of
			 chapter 9 of such title is amended by striking the item relating to section
			 554.
								(4)Cross-references
								(A)Any section of title 10 or 37, United
			 States Code, that includes a reference to a section of title 37 that is
			 transferred and redesignated by subsection (c) is amended so as to conform the
			 reference to the section number of the section as so redesignated.
								(B)Any reference in a provision of law other
			 than a section of title 10 or 37, United States Code, to a section of title 37
			 that is transferred and redesignated by subsection (c) is deemed to refer to
			 the section as so redesignated.
								622.Transition provisions
						(a)Implementation planThe Secretary of Defense shall develop a
			 plan to implement subchapters I and II of chapter 8 of title 37, United States
			 Code (as added by section 621(b) of this Act), and to transition all of the
			 travel and transportation programs for members of the uniformed services under
			 chapter 7 of title 37, United States Code, solely to provisions of those
			 subchapters by the end of the transition period.
						(b)Authority for modifications to old-Law
			 authorities during transition periodDuring the transition period, the Secretary
			 of Defense and the Secretaries concerned, in using the authorities under
			 subchapter III of chapter 8 of title 37, United States Code (as so added), may
			 apply those authorities subject to the terms of such provisions and such
			 modifications as the Secretary of Defense may include in the implementation
			 plan required under subsection (a) or in any subsequent modification to that
			 implementation plan.
						(c)CoordinationThe Secretary of Defense shall prepare the
			 implementation plan under subsection (a) and any modification to that plan
			 under subsection (b) in coordination with—
							(1)the Secretary of Homeland Security, with
			 respect to the Coast Guard;
							(2)the Secretary of Health and Human Services,
			 with respect to the commissioned corps of the Public Health Service; and
							(3)the Secretary of Commerce, with respect to
			 the National Oceanic and Atmospheric Administration.
							(d)Program of complianceThe Secretary of Defense and the other
			 administering Secretaries shall commence the operation of the programs of
			 compliance required by section 463 of title 37, United States Code (as so
			 added), by not later than one year after the date of the enactment of this
			 Act.
						(e)Transition periodIn this section, the term transition
			 period means the 10-year period beginning on the first day of the first
			 month beginning after the date of the enactment of this Act.
						CDisability, Retired Pay, and Survivor
			 Benefits
					631.Repeal of automatic enrollment in Family
			 Servicemembers' Group Life Insurance for members of the Armed Forces married to
			 other membersSection
			 1967(a)(1) of title 38, United States Code, is amended—
						(1)in subparagraph (A)(ii), by inserting after
			 insurable dependent of the member the following: (other
			 than a dependent who is also a member of a uniformed service and, because of
			 such membership, automatically insured under this paragraph);
			 and
						(2)in subparagraph (C)(ii), by inserting after
			 insurable dependent of the member the following: (other
			 than a dependent who is also a member of a uniformed service and, because of
			 such membership, automatically insured under this paragraph) .
						632.Limitation on availability of certain funds
			 pending report on provision of special compensation for members of the
			 uniformed services with injury or illness requiring assistance in everyday
			 living
						(a)Limitation on funds for travel of
			 USD(PR)Of the amount
			 authorized to be appropriated for fiscal year 2012 for the Department of
			 Defense for operation and maintenance for defense-wide activities as specified
			 in the funding table in section 4301 and available for purposes of travel of
			 the Office of the Under Secretary of Defense for Personnel and Readiness, not
			 more than 50 percent of such amount may be obligated or expended for such
			 purposes until the Under Secretary of Defense for Personnel and Readiness
			 submits to the congressional defense committees a report on the implementation
			 by the Department of Defense of the authorities in section 439 of title 37,
			 United States Code, for payment of special compensation for members of the
			 uniformed services with catastrophic injuries or illnesses requiring assistance
			 in everyday living.
						(b)ElementsThe report described in subsection (a)
			 shall include a detailed description of the implementation by the Department of
			 the authorities in section 439 of title 37, United States Code, including the
			 following:
							(1)A description of the criteria established
			 pursuant to such section for the payment of special compensation under that
			 section.
							(2)An assessment of the training needs of
			 caregivers of members paid special compensation under that section,
			 including—
								(A)a description of the types of training
			 currently provided;
								(B)a description of additional types of
			 training that could be provided; and
								(C)an assessment whether current Department
			 programs are adequate to meet such training needs.
								633.Repeal of sense of Congress on age and
			 service requirements for retired pay for non-regular serviceSection 635 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4241) is repealed.
					634.Death gratuity
			 and related benefits for Reserves who die during an authorized stay at their
			 residence during or between successive days of inactive duty training
						(a)Death
			 gratuity
							(1)Payment
			 authorizedSection 1475(a)(3) of title 10, United States Code, is
			 amended by inserting before the semicolon the following: or while
			 staying at the Reserve's residence, when so authorized by proper authority,
			 during the period of such inactive duty training or between successive days of
			 inactive duty training.
							(2)Treatment as
			 death during inactive duty trainingSection 1478(a) of such title
			 is amended—
								(A)by redesignating
			 paragraphs (4) through (8) as paragraphs (5) through (9), respectively;
			 and
								(B)by inserting
			 after paragraph (3) the following new paragraph (4):
									
										(4)A person covered
				by subsection (a)(3) of section 1475 of this title who died while on authorized
				stay at the person's residence during a period of inactive duty training or
				between successive days of inactive duty training is considered to have been on
				inactive duty training on the date of his
				death.
										.
								(b)Recovery, care,
			 and disposition of remains and related benefitsSection
			 1481(a)(2) of such title is amended—
							(1)by redesignating
			 subparagraph (E) and (F) as subparagraphs (F) and (G), respectively; and
							(2)by inserting
			 after subparagraph (D) the following new subparagraph (E):
								
									(E)staying at the
				member's residence, when so authorized by proper authority, during a period of
				inactive duty training or between successive days of inactive duty
				training;
									.
							(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2010, and shall apply with respect to deaths that occur on or after
			 that date.
						635.Repeal of
			 requirement of reduction of Survivor Benefits Plan survivor annuities by
			 dependency and indemnity compensation
						(a)Repeal
							(1)In
			 generalSubchapter II of chapter 73 of title 10, United States
			 Code, is amended as follows:
								(A)In section 1450,
			 by striking subsection (c).
								(B)In section
			 1451(c)—
									(i)by
			 striking paragraph (2); and
									(ii)by
			 redesignating paragraphs (3) and (4) as paragraphs (2) and (3),
			 respectively.
									(2)Conforming
			 amendmentsSuch subchapter is further amended as follows:
								(A)In section
			 1450—
									(i)by
			 striking subsection (e);
									(ii)by
			 striking subsection (k); and
									(iii)by striking
			 subsection (m).
									(B)In section
			 1451(g)(1), by striking subparagraph (C).
								(C)In section
			 1452—
									(i)in
			 subsection (f)(2), by striking does not apply— and all that
			 follows and inserting does not apply in the case of a deduction made
			 through administrative error.; and
									(ii)by
			 striking subsection (g).
									(D)In section
			 1455(c), by striking , 1450(k)(2),.
								(b)Prohibition on
			 Retroactive BenefitsNo benefits may be paid to any person for
			 any period before the effective date provided under subsection (f) by reason of
			 the amendments made by subsection (a).
						(c)Prohibition on
			 recoupment of certain amounts previously refunded to SBP
			 recipientsA surviving spouse who is or has been in receipt of an
			 annuity under the Survivor Benefit Plan under subchapter II of chapter 73 of
			 title 10, United States Code, that is in effect before the effective date
			 provided under subsection (f) and that is adjusted by reason of the amendments
			 made by subsection (a) and who has received a refund of retired pay under
			 section 1450(e) of title 10, United States Code, shall not be required to repay
			 such refund to the United States.
						(d)Repeal of
			 authority for optional annuity for dependent childrenSection
			 1448(d) of such title is amended—
							(1)in paragraph (1),
			 by striking Except as provided in paragraph (2)(B), the Secretary
			 concerned and inserting The Secretary concerned;
			 and
							(2)in paragraph
			 (2)—
								(A)by striking
			 Dependent
			 children.— and all that follows through In the
			 case of a member described in paragraph (1), and inserting
			 Dependent children annuity
			 when no eligible surviving spouse.—In the case of a member
			 described in paragraph (1),; and
								(B)by striking
			 subparagraph (B).
								(e)Restoration of
			 eligibility for previously eligible spousesThe Secretary of the
			 military department concerned shall restore annuity eligibility to any eligible
			 surviving spouse who, in consultation with the Secretary, previously elected to
			 transfer payment of such annuity to a surviving child or children under the
			 provisions of section 1448(d)(2)(B) of title 10, United States Code, as in
			 effect on the day before the effective date provided under subsection (f). Such
			 eligibility shall be restored whether or not payment to such child or children
			 subsequently was terminated due to loss of dependent status or death. For the
			 purposes of this subsection, an eligible spouse includes a spouse who was
			 previously eligible for payment of such annuity and is not remarried, or
			 remarried after having attained age 55, or whose second or subsequent marriage
			 has been terminated by death, divorce or annulment.
						(f)Effective
			 DateThe sections and the amendments made by this section shall
			 take effect on the later of—
							(1)the first day of
			 the first month that begins after the date of the enactment of this Act;
			 or
							(2)the first day of
			 the fiscal year that begins in the calendar year in which this Act is
			 enacted.
							DPay and
			 Allowances
					641.No reduction in
			 basic allowance for housing for National Guard members who transition between
			 active duty and full-time National Guard duty without a break in active
			 serviceSection 403(g) of
			 title 37, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(6)The rate of basic allowance for
				housing to be paid a member of the Army National Guard of the United States or
				the Air National Guard of the United States shall not be reduced upon the
				transition of the member from active duty under title 10, United States Code,
				to full-time National Guard duty under title 32, United States Code, or from
				full-time National Guard duty under title 32, United States Code, to active
				duty under title 10, United States Code, when the transition occurs without a
				break in active service of at least one calendar
				day
							.
					VIIHealth Care Provisions
				ATRICARE Program
					701.Annual cost-of-living adjustment in
			 enrollment fees in TRICARE Prime
						(a)In generalSection 1097a of title 10, United States
			 Code, is amended—
							(1)by redesignating subsections (c), (d), (e),
			 and (f) as subsections (d), (e), (f), and (g), respectively; and
							(2)by inserting after subsection (b) the
			 following new subsection (c):
								
									(c)Cost-of-living adjustment in enrollment
				fee(1)Whenever after September 30, 2012, the
				Secretary of Defense increases the retired pay of members and former members of
				the armed forces pursuant to section 1401a of this title, the Secretary shall
				increase the amount of the fee payable for enrollment in TRICARE Prime by an
				amount equal to the percentage of such fee payable on the day before the date
				of the increase of such fee that is equal to the percentage increase in such
				retired pay. In determining the amount of the increase in such retired pay for
				purposes of this subsection, the Secretary shall use the amount computed
				pursuant to section 1401a(b)(2) of this title. The increase in such fee shall
				be effective as of January 1 following the date of the increase in such retired
				pay.
										(2)The Secretary shall publish in the Federal
				Register the amount of the fee payable for enrollment in TRICARE Prime whenever
				increased pursuant to this
				subsection.
										.
							(b)Conforming and clerical amendments
							(1)Heading amendmentThe heading of such section is amended to
			 read as follows:
								
									1097a.TRICARE Prime: automatic enrollment;
				enrollment fee; payment
				options
									.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 55 of such title is amended by striking the item relating to section
			 1097a and inserting the following new item:
								
									
										1097a. TRICARE Prime: automatic enrollment; enrollment fee;
				payment
				options.
									
									.
							702.Maintenance of the adequacy of provider
			 networks under the TRICARE programSection 1097b(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(3)In establishing rates and procedures for
				reimbursement of providers and other administrative requirements, including
				those contained in provider network agreements, the Secretary shall to the
				extent practicable maintain adequate networks of providers, including
				institutional, professional, and pharmacy. Network providers under such
				provider network agreements are not considered subcontractors for purposes of
				the Federal Acquisition Regulation or any other
				law.
							.
					703.Transition enrollment of uniformed services
			 family health plan Medicare-eligible retirees to TRICARE for LifeSection 724(e) of the National Defense
			 Authorization Act for Fiscal Year 1997 (10 U.S.C. 1073 note) is amended—
						(1)by striking If a covered
			 beneficiary and inserting (1) Except as provided in paragraph
			 (2), if a covered beneficiary; and
						(2)by adding at the end the following new
			 paragraph:
							
								(2)After September 30, 2011, a covered
				beneficiary (other than a beneficiary under section 1079 of title 10, United
				States Code) who is also entitled to hospital insurance benefits under part A
				of title XVIII of the Social Security Act due to age may not enroll in the
				managed care program of a designated provider unless the beneficiary was
				enrolled in that program on September 30,
				2011.
								.
						704.Modification of authorities on surveys on
			 continued viability of TRICARE Standard and TRICARE Extra
						(a)Scope of certain surveysSubsection (a)(3)(A) of section 711 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 190; 10 U.S.C. 1073 note) by striking 2011 and
			 inserting 2015.
						(b)Frequency of submittal of GAO
			 reviewsSubsection (b)(2) of
			 such section is amended by striking bi-annual basis and
			 inserting biennial basis.
						705.Extension of
			 time limit for submittal of claims under the TRICARE program for care provided
			 outside the United StatesSection 1106(b) of title 10, United States
			 Code, is amended by striking not later than and all that follows
			 and inserting the following: “as follows:
						
							(1)In the case of
				services provided outside the United States, the Commonwealth of Puerto Rico,
				or the possessions of the United States, by not later than three years after
				the services are provided.
							(2)In the case of
				any other services, by not later than one year after the services are
				provided.
							.
					BOther Health Care Benefits
					711.Travel for anesthesia services for
			 childbirth for command-sponsored dependents of members assigned to remote
			 locations outside the continental United StatesSection 1040(a) of title 10, United States
			 Code, is amended—
						(1)by inserting (1) after
			 (a); and
						(2)by adding at the end the following new
			 paragraph:
							
								(2)(A)For purposes of paragraph (1), required
				medical attention of a dependent includes, in the case of a dependent
				authorized to accompany a member at a location described in that paragraph,
				obstetrical anesthesia services for childbirth equivalent to the obstetrical
				anesthesia services for childbirth available in a military treatment facility
				in the United States.
									(B)In the case of a dependent at a remote
				location outside the continental United States who elects services described in
				subparagraph (A) and for whom air transportation would be needed to travel
				under paragraph (1) to the nearest appropriate medical facility in which
				adequate medical care is available, the Secretary may authorize the dependent
				to receive transportation under that paragraph to the continental United States
				and be treated at the military treatment facility that can provide appropriate
				obstetrical services that is nearest to the closest port of entry into the
				continental United States from such remote location.
									(C)The second through sixth sentences of
				paragraph (1) shall apply to a dependent provided transportation by reason of
				this paragraph.
									(D)The total cost incurred by the United
				States for the provision of transportation and expenses (including per diem)
				with respect to a dependent by reason of this paragraph may not exceed the cost
				the United States would otherwise incur for the provision of transportation and
				expenses with respect to that dependent under paragraph (1) if the
				transportation and expenses were provided to that dependent without regard to
				this paragraph.
									(E)The authority under this paragraph shall
				expire on September 30,
				2016.
									.
						712.Transitional health benefits for certain
			 members with extension of active duty following active duty in support of a
			 contingency operationSection
			 1145(a)(4) of title 10, United States Code, is amended by adding at the end the
			 following new sentence: “For purposes of the preceding sentence, in the case of
			 a member on active duty as described in subparagraph (B), (C), or (D) of
			 paragraph (2) who, without a break in service, is extended on active duty for
			 any reason, the 180-day period shall begin on the date on which the member is
			 separated from such extended active duty.”.
					713.Codification and improvement of procedures
			 for mental health evaluations for members of the Armed Forces
						(a)Codification and improvement of
			 procedures
							(1)In generalChapter 55 of title 10, United States Code,
			 is amended by inserting after section 1090 the following new section:
								
									1090a.Commanding officer and supervisor referrals
				of members for mental health evaluations
										(a)RegulationsThe Secretary of Defense shall prescribe
				and maintain regulations relating to commanding officer and supervisor
				referrals of members of the armed forces for mental health evaluations. The
				regulations shall incorporate the requirements set forth in subsections (b),
				(c), and (d) and such other matters as the Secretary considers
				appropriate.
										(b)Reduction of perceived stigmaThe regulations required by subsection (a)
				shall, to the greatest extent possible—
											(1)seek to eliminate perceived stigma
				associated with seeking and receiving mental health services, promoting the use
				of mental health services on a basis comparable to the use of other medical and
				health services; and
											(2)clarify the appropriate action to be taken
				by commanders or supervisory personnel who, in good faith, believe that a
				subordinate may require a mental health evaluation.
											(c)Procedures for inpatient
				evaluationsThe regulations
				required by subsection (a) shall provide that, when a commander or supervise
				determines that it is necessary to refer a member of the armed forces for a
				mental health evaluation—
											(1)the mental health evaluation shall only be
				conducted on an inpatient basis if and when such an evaluation cannot
				appropriately or reasonably be conducted on an outpatient basis, in accordance
				with the least restrictive alternative principle; and
											(2)only a psychiatrist, or, in cases in which
				a psychiatrist is not available, another mental health professional or a
				physician, may admit the member pursuant to the referral for a mental health
				evaluation to be conducted on an inpatient basis.
											(d)Prohibition on use of referrals for mental
				health evaluations To retaliate against whistleblowers(1)The regulations required by subsection (a)
				shall provide that no person may refer a member of the armed forces for a
				mental health evaluation as a reprisal for making or preparing a lawful
				communication of the type described in section 1034(c)(2) of this title, and
				applicable regulations. For purposes of this subsection, such communication
				also shall include a communication to any appropriate authority in the chain of
				command of the member.
											(2)Such regulations shall provide that a
				referral for a mental health evaluation by a commander or supervisor, when
				taken as a reprisal for a communication referred to in paragraph (1), may be
				the basis for a proceeding under section 892 of this title (article 92 of the
				Uniform Code of Military Justice). Persons not subject to chapter 47 of this
				title (the Uniform Code of Military Justice) who fail to comply with the
				provisions of this section are subject to adverse administrative action.
											(3)(A)No person may restrict a member of the
				armed forces in communicating with an Inspector General, attorney, member of
				Congress, or others about the referral of a member of the armed forces for a
				mental health evaluation.
												(B)Subparagraph (A) does not apply to a
				communication that is unlawful.
												(e)DefinitionsIn this section:
											(1)The term Inspector General
				means the following:
												(A)An Inspector General appointed under the
				Inspector General Act of 1978 (5 U.S.C. App.).
												(B)An officer of the armed forces assigned or
				detailed under regulations of the Secretary concerned to serve as an Inspector
				General at any command level in one of the armed forces.
												(2)The term mental health
				professional means a psychiatrist or clinical psychologist, a person
				with a doctorate in clinical social work, or a psychiatric clinical nurse
				specialist.
											(3)The term mental health
				evaluation means a psychiatric examination or evaluation, a
				psychological examination or evaluation, an examination for psychiatric or
				psychological fitness for duty, or any other means of assessing the state of
				mental health of a member of the armed forces.
											(4)The term least restrictive
				alternative principle means a principle under which a member of the
				armed forces committed for hospitalization and treatment shall be placed in the
				most appropriate and therapeutic available setting—
												(A)that is no more restrictive than is
				conducive to the most effective form of treatment; and
												(B)in which treatment is available and the
				risks of physical injury or property damage posed by such placement are
				warranted by the proposed plan of
				treatment.
												.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 55 of such title is amended by inserting after the item relating to
			 section 1090 the following new item:
								
									
										1090a. Commanding officer and supervisor referrals of members
				for mental health
				evaluations.
									
									.
							(b)Conforming repealSection 546 of the National Defense
			 Authorization Act for Fiscal Year 1993 (Public Law 102–484; 106 Stat. 2416; 10
			 U.S.C. 1074 note) is repealed.
						CHealth Care Administration
					721.Expansion of State licensure exceptions for
			 certain mental health-care professionalsSection 1094(d) of title 10, United States
			 Code, is amended—
						(1)in paragraph (1)—
							(A)by inserting (A) after
			 (1); and
							(B)by adding at the end the following new
			 subparagraph:
								
									(B)Notwithstanding any law regarding the
				licensure of health care providers, a health-care professional described in
				paragraph (4) may perform the duties relating to mental health care specified
				in the regulations under subparagraph (B) of that paragraph at any location in
				any State, the District of Columbia, or a Commonwealth, territory or possession
				of the United States, regardless of where such health-care professional or the
				patient are located, so long as the practice is within the scope of the
				authorized Federal duties specified in that
				subparagraph.
									;
				
							(2)in paragraphs (2) and (3), by striking
			 paragraph (1) and inserting paragraph (1)(A);
			 and
						(3)by adding at the end the following new
			 paragraph:
							
								(4)A
				health-care professional referred to in paragraph (1)(B) is a member of the
				armed forces, civilian employee of the Department of Defense, personal services
				contractor under section 1091 of this title, or other health-care professional
				credentialed and privileged at a Federal health care institution or location
				specially designated by the Secretary for purposes of that paragraph
				who—
									(A)has a current license to practice medicine,
				osteopathic medicine, or another health profession; and
									(B)is
				performing such authorized duties relating to mental health care for the
				Department of Defense as the Secretary shall prescribe in regulations for
				purposes of this
				paragraph.
									.
						722.Clarification on confidentiality of medical
			 quality assurance records
						(a)In generalSection 1102(j) of title 10, United States
			 Code, is amended—
							(1)in paragraph (1), by striking “any activity
			 carried out” and inserting any peer review activity carried out;
			 and
							(2)by adding at the end the following new
			 paragraph:
								
									(4)The term peer review means an
				assessment of professional performance by professionally-equivalent health care
				providers.
									.
							(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on January 1, 2012.
						VIIIAcquisition Policy, Acquisition Management,
			 and Related Matters
				AProvisions Relating to Major Defense
			 Acquisition Programs
					801.Waiver of requirements relating to new
			 Milestone approval for certain major defense acquisition programs experiencing
			 critical cost growth due to change in quantity purchasedSection 2433a(c) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(3)(A)The requirements of subparagraphs (B) and
				(C) of paragraph (1) shall not apply to a program or subprogram if—
									(i)the Milestone Decision Authority determines
				in writing, on the basis of a cost assessment and root cause analysis conducted
				pursuant to subsection (a), that—
										(I)but for a change in the quantity of items
				to be purchased under the program or subprogram, the program acquisition unit
				cost or procurement unit cost for the program or subprogram would not have
				increased by a percentage equal to or greater than the cost growth thresholds
				for the program or subprogram set forth in subparagraph (B); and
										(II)the change in quantity of items described
				in subclause (I) was not made as a result of an increase in program cost, a
				delay in the program, or a problem meeting program requirements;
										(ii)the Secretary determines in writing that
				the cost to the Department of Defense of complying with such requirements is
				likely to exceed the benefits to the Department of complying with such
				requirements; and
									(iii)the Secretary submits to Congress, before
				the end of the 60-day period beginning on the day the Selected Acquisition
				Report containing the information described in section 2433(g) of this title is
				required to be submitted under section 2432(f) of this title—
										(I)a copy of the written determination under
				clause (i) and an explanation of the basis for the determination; and
										(II)a copy of the written determination under
				clause (ii) and an explanation of the basis for the determination.
										(B)The cost growth thresholds specified in
				this subparagraph are as follows:
									(i)In
				the case of a major defense acquisition program or designated major defense
				subprogram, a percentage increase in the program acquisition unit cost for the
				program or subprogram of—
										(I)5 percent over the program acquisition unit
				cost for the program or subprogram as shown in the current Baseline Estimate
				for the program or subprogram; and
										(II)10 percent over the program acquisition
				unit cost for the program or subprogram as shown in the original Baseline
				Estimate for the program or subprogram.
										(ii)In the case of a major defense acquisition
				program or designated major defense subprogram that is a procurement program, a
				percentage increase in the procurement unit cost for the program or subprogram
				of—
										(I)5 percent over the procurement unit cost
				for the program or subprogram as shown in the current Baseline Estimate for the
				program or subprogram; and
										(II)10 percent over the procurement unit cost
				for the program or subprogram as shown in the original Baseline Estimate for
				the program or
				subprogram.
										.
					802.Modification of certain requirements of the
			 Weapon Systems Acquisition Reform Act of 2009
						(a)Repeal of certification of compliance of
			 certain major defense acquisition programs with actions on treatment of
			 systemic problems before milestone approvalSubsection (c) of section 204 of the Weapon
			 Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1723; 10
			 U.S.C. 2366a note) is repealed.
						(b)Waiver of requirement To review programs
			 receiving waiver or certain certification requirementsSection 2366b(d) of title 10, United States
			 Code, is amended by adding the following new paragraph:
							
								(3)The requirement in paragraph (2)(B) shall
				not apply to a program for which a certification was required pursuant to
				section 2433a(c) of this title if the milestone decision authority—
									(A)determines in writing that—
										(i)the program has reached a stage in the
				acquisition process at which it would not be practicable to meet the
				certification component that was waived; and
										(ii)the milestone decision authority has taken
				appropriate alternative actions to address the underlying purposes of such
				certification component; and
										(B)submits the written determination, and an
				explanation of the basis for the determination, to the congressional defense
				committees.
									.
						803.Assessment, management, and control of
			 operating and support costs for major weapon systems
						(a)Guidance requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall issue guidance on
			 actions to be taken to assess, manage, and control Department of Defense costs
			 for the operation and support of major weapon systems.
						(b)ElementsThe guidance required by subsection (a)
			 shall, at a minimum—
							(1)require the military departments to retain
			 each estimate of operating and support costs that is developed at any time
			 during the life cycle of a major weapon system, together with supporting
			 documentation used to develop the estimate;
							(2)require the military departments to update
			 estimates of operating and support costs periodically throughout the life cycle
			 of a major weapon system, to determine whether preliminary information and
			 assumptions remain relevant and accurate, and identify and record reasons for
			 variances;
							(3)establish standard requirements for the
			 collection of data on operating and support costs for major weapon systems and
			 require the military departments to revise their Visibility and Management of
			 Operating and Support Costs (VAMOSC) systems to ensure that they collect
			 complete and accurate data in compliance with such requirements and make such
			 data available in a timely manner;
							(4)establish standard requirements for the
			 collection and reporting of data on operating and support costs for major
			 weapon systems by contractors performing weapon system sustainment functions in
			 an appropriate format, and develop contract clauses to ensure that contractors
			 comply with such requirements;
							(5)require the military departments—
								(A)to collect and retain data from operational
			 and developmental testing and evaluation on the reliability and maintainability
			 of major weapon systems; and
								(B)to use such data to inform system design
			 decisions, provide insight into sustainment costs, and inform estimates of
			 operating and support costs for such systems;
								(6)require the military departments to ensure
			 that sustainment factors are fully considered at key life cycle management
			 decision points and that appropriate measures are taken to reduce operating and
			 support costs by influencing system design early in development, developing
			 sound sustainment strategies, and addressing key drivers of costs;
							(7)require the military departments to conduct
			 an independent logistics assessment of each major weapon system prior to key
			 acquisition decision points (including milestone decisions) to identify
			 features that are likely to drive future operating and support costs, changes
			 to system design that could reduce such costs, and effective strategies for
			 managing such costs;
							(8)include—
								(A)reliability metrics for major weapon
			 systems; and
								(B)requirements on the use of metrics under
			 subparagraph (A) as triggers—
									(i)to conduct further investigation and
			 analysis into drivers of those metrics; and
									(ii)to develop strategies for improving
			 reliability, availability, and maintainability of such systems at an affordable
			 cost; and
									(9)require the military departments to conduct
			 periodic reviews of operating and support costs of major weapon systems after
			 such systems achieve initial operational capability to identify and address
			 factors resulting in growth in operating and support costs and adapt support
			 strategies to reduce such costs.
							(c)Retention of data on operating and support
			 costs
							(1)In generalThe Director of Cost Assessment and Program
			 Evaluation shall be responsible for developing and maintaining a database on
			 operating and support estimates, supporting documentation, and actual operating
			 and support costs for major weapon systems.
							(2)SupportThe Secretary of Defense shall ensure that
			 the Director, in carrying out such responsibility—
								(A)promptly receives the results of all cost
			 estimates and cost analyses conducted by the military departments with regard
			 to operating and support costs of major weapon systems;
								(B)has timely access to any records and data
			 of the military departments (including classified and proprietary information)
			 that the Director considers necessary to carry out such responsibility;
			 and
								(C)with the concurrence of the Under Secretary
			 of Defense for Acquisition, Technology, and Logistics, may direct the military
			 departments to collect and retain information necessary to support the
			 database.
								(d)Major weapon system definedIn this section, the term major
			 weapon system has the meaning given that term in section 2379(f) of
			 title 10, United States Code.
						804.Clarification of responsibility for cost
			 analyses and targets for contract negotiation purposesSection 2334(e) of title 10, United States
			 Code, is amended—
						(1)by redesignating paragraphs (2), (3), and
			 (4) as paragraphs (3), (4), and (5), respectively;
						(2)in paragraph (1)—
							(A)by striking shall provide
			 that— and all that follows through cost estimates and
			 inserting shall provide that cost estimates; and
							(B)by striking ; and and
			 inserting a period;
							(3)by redesignating subparagraph (B) as
			 paragraph (2) and indenting such paragraph two ems from the left margin;
						(4)in paragraph (2) as redesignated by
			 paragraph (3) of this section, by striking cost analyses and
			 targets and inserting The Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall, in consultation with the Director
			 of Cost Assessment and Program Evaluation, develop policies, procedures, and
			 guidance to ensure that cost analyses and targets;
						(5)in paragraph (3), as redesignated by
			 paragraph (1) of this section, by striking issued by the Director of
			 Cost Assessment and Program Evaluation and inserting issued by
			 the Under Secretary of Defense for Acquisition, Technology, and Logistics under
			 paragraph (2); and
						(6)in paragraph (5), as redesignated by
			 paragraph (1) of this section, by striking paragraph (3) and
			 inserting paragraph (4).
						805.Modification of requirements for guidance
			 on management of manufacturing risk in major defense acquisition
			 programsSection 812(b) of the
			 Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4264; 10 U.S.C. 2430 note) is amended—
						(1)by striking manufacturing readiness
			 levels each place it appears and inserting manufacturing
			 readiness levels or other manufacturing readiness standards;
						(2)by redesignating paragraphs (4) and (5) as
			 paragraphs (5) and (6), respectively; and
						(3)by inserting after paragraph (3) the
			 following new paragraph (4):
							
								(4)provide for the tailoring of manufacturing
				readiness levels or other manufacturing readiness standards to address the
				unique characteristics of specific industry sectors or weapon system
				portfolios;
								.
						806.Management of developmental test and
			 evaluation for major defense acquisition programs
						(a)Chief developmental testerSection 820(a) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2330), as amended by section 805(c) of the National Defense Authorization Act
			 for Fiscal Year 2010 (Public Law 110–181; 123 Stat. 2403), is further
			 amended—
							(1)by redesignating paragraph (6) as paragraph
			 (7); and
							(2)by inserting after paragraph (5) the
			 following new paragraph (6):
								
									(6)Chief developmental
				tester.
									.
							(b)Responsibilities of chief developmental
			 tester and lead developmental test and evaluation organizationSection 139b of title 10, United States
			 Code, is amended—
							(1)by redesignating subsections (c), (d), and
			 (e) as subsections (d), (e), and (f), respectively; and
							(2)by inserting after subsection (b) the
			 following new subsection (c):
								
									(c)Support of mdaps by chief developmental
				tester and lead developmental test and evaluation organization
										(1)SupportThe Secretary of Defense shall require that
				each major defense acquisition program be supported by—
											(A)a chief developmental tester; and
											(B)a governmental test agency, serving as lead
				developmental test and evaluation organization for the program.
											(2)Responsibilities of chief developmental
				testerThe chief
				developmental tester for a major defense acquisition program shall be
				responsible for—
											(A)coordinating the planning, management, and
				oversight of all developmental test and evaluation activities for the
				program;
											(B)maintaining insight into contractor
				activities under the program and overseeing the test and evaluation activities
				of other participating government activities under the program; and
											(C)helping program managers make technically
				informed, objective judgments about contractor developmental test and
				evaluation results under the program.
											(3)Responsibilities of lead developmental test
				and evaluation organizationThe lead developmental test and evaluation
				organization for a major defense acquisition program shall be responsible
				for—
											(A)providing technical expertise on testing
				and evaluation issues to the chief developmental tester for the program;
											(B)conducting developmental testing and
				evaluation activities for the program, as directed by the chief developmental
				tester; and
											(C)assisting the chief developmental tester in
				providing oversight of contractors under the program and in reaching
				technically informed, objective judgments about contractor developmental test
				and evaluation results under the
				program.
											.
							807.Assessment of risk associated with
			 development of major weapon systems to be procured under cooperative projects
			 with friendly foreign countries
						(a)Assessment of risk required
							(1)In generalNot later than two days after the President
			 transmits a certification to Congress pursuant to section 27(f) of the Arms
			 Export Control Act (22 U.S.C. 2767(f)) regarding a proposed cooperative project
			 agreement that is expected to result in the award of a Department of Defense
			 contract for the engineering and manufacturing development of a major weapon
			 system, the Secretary of Defense shall submit to the Chairmen of the Committees
			 on Armed Services of the Senate and the House of Representatives a report
			 setting forth a risk assessment of the proposed cooperative project.
							(2)PreparationThe Secretary shall prepare each report
			 required by paragraph (1) in consultation with the Under Secretary of Defense
			 for Acquisition, Technology, and Logistics, the Assistant Secretary of Defense
			 for Research and Engineering, and the Director of Cost Assessment and Program
			 Evaluation of the Department of Defense.
							(b)ElementsThe risk assessment on a cooperative
			 project under subsection (a) shall include the following:
							(1)An assessment of the design, technical,
			 manufacturing, and integration risks associated with developing and procuring
			 the weapon system to be procured under the cooperative project.
							(2)A statement identifying any termination
			 liability that would be incurred under the development contract to be entered
			 into under subsection (a)(1), and a statement of the extent to which such
			 termination liability would not be fully funded by appropriations available or
			 sought in the fiscal year in which the agreement for the cooperative project is
			 signed on behalf of the United States.
							(3)An assessment of the advisability of
			 incurring any unfunded termination liability identified under paragraph (2)
			 given the risks identified in the assessment under paragraph (1).
							(4)A listing of which, if any, requirements
			 associated with the oversight and management of a major defense acquisition
			 program (as prescribed under Department of Defense Instruction 5000.02 or
			 related authorities) will be waived, or in any way modified, in carrying out
			 the development contract to be entered into under (a)(1), and a full
			 explanation why such requirements need to be waived or modified.
							(c)DefinitionsIn this section:
							(1)The term engineering and
			 manufacturing development has the meaning given that term in Department
			 of Defense Instruction 5000.02.
							(2)The term major weapon system
			 has the meaning given that term in section 2379(f) of title 10, United States
			 Code.
							BAcquisition Policy and Management
					821.Inclusion of data on contractor performance
			 in past performance databases for source selection decisions
						(a)Strategy on inclusion
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Under Secretary of
			 Defense for Acquisition, Technology, and Logistics shall develop a strategy for
			 ensuring that timely, accurate, and complete information on contractor
			 performance is included in past performance databases used for making source
			 selection decisions.
						(b)ElementsThe strategy required by subsection (a)
			 shall, at a minimum—
							(1)establish standards for the timeliness and
			 completeness of past performance submissions for purposes of databases
			 described in subsection (a);
							(2)assign responsibility and management
			 accountability for the completeness of past performance submissions for such
			 purposes; and
							(3)ensure that past performance submissions
			 for such purposes are consistent with award fee evaluations in cases where such
			 evaluations have been conducted.
							(c)Contractor commentsNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall revise the Defense Supplement to the Federal
			 Acquisition Regulation to require the following:
							(1)That agency evaluations of contractor past
			 performance are included in the relevant past performance database as soon as
			 such evaluations are completed.
							(2)That affected contractors are notified in a
			 timely manner when such agency evaluations are entered into such
			 database.
							(3)That such contractors are afforded a
			 reasonable opportunity to submit comments, rebutting statements, or additional
			 information pertaining to such agency evaluations for inclusion in such
			 database.
							(d)Comptroller General reportNot later than 18 months after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the congressional defense committees a report on the actions taken by
			 the Under Secretary of Defense for Acquisition, Technology, and Logistics
			 pursuant to this section, including an assessment of the extent to which such
			 actions have achieved the objectives of this section.
						822.Implementation of recommendations of
			 Defense Science Board Task Force on Service Contracting
						(a)Plan for implementationNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall, acting pursuant to the Under Secretary's
			 responsibility under section 2330 of title 10, United States Code, develop a
			 plan for implementing the recommendations of the Defense Science Board Task
			 Force on Improvements to Service Contracting.
						(b)ElementsThe plan developed pursuant to subsection
			 (a) shall include, to the extent determined appropriate by the Under Secretary
			 for Acquisition, Technology, and Logistics, the following:
							(1)A meaningful taxonomy to track services,
			 which can be built into the inventory of contract services required by section
			 2330a(c) of title 10, United States Code.
							(2)Standards, definitions, and performance
			 measures for each portfolio of contract services which can be used for the
			 purposes of performance assessments conducted pursuant to section 2548 of title
			 10, United States Code, and independent management reviews conducted pursuant
			 to section 808 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 215; 10 U.S.C. 2330 note).
							(3)Meaningful incentives to service
			 contractors for high performance at low cost, consistent with the objectives of
			 the Better Buying Power Initiative established by the Under Secretary.
							(4)Improved means of communication between the
			 Government and the services contracting industry in the process of developing
			 requirements for services contracts.
							(5)Clear guidance for defense acquisition
			 personnel on the use of appropriate contract types for particular categories of
			 services contracts.
							(6)Formal certification and training
			 requirements for services acquisition personnel, consistent with the
			 requirements of sections 1723 and 1724 of title 10, United States Code.
							(7)Appropriate emphasis on the recruiting and
			 training of services acquisition personnel, consistent with the strategic
			 workforce plan developed pursuant to section 115b of title 10, United States
			 Code, and the funds available through the Department of Defense Acquisition
			 Workforce Development Fund established pursuant to section 1705 of title 10,
			 United States Code.
							(8)Policies and guidance on career development
			 for services acquisition personnel, consistent with the requirements of
			 sections 1722a and 1722b of title 10, United States Code.
							(9)Actions to ensure that the military
			 departments dedicate portfolio-specific commodity managers to coordinate the
			 procurement of key categories of contract services, as required by section
			 2330(b)(3)(C) of title 10, United States Code.
							(10)Actions to ensure that the Department of
			 Defense conducts realistic exercises and training that account for services
			 contracting during contingency operations, as required by section 2333(e) of
			 title 10, United States Code.
							(c)Comptroller General reportNot later than 18 months after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the congressional defense committees a report on the
			 following:
							(1)The actions taken by the Under Secretary of
			 Defense for Acquisition, Technology, and Logistics to carry out the
			 requirements of this section.
							(2)The actions taken by the Under Secretary to
			 carry out the requirements of section 2330 of title 10, United States
			 Code.
							(3)The actions taken by the military
			 departments to carry out the requirements of section 2330 of title 10, United
			 States Code.
							(4)The extent to which the actions described
			 in paragraphs (1), (2), and (3) have resulted in the improved acquisition and
			 management of contract services.
							823.Temporary limitation on aggregate annual
			 amount available for contract services
						(a)LimitationExcept as provided in subsection (b), the
			 total amount obligated by the Department of Defense for contract services in
			 fiscal year 2012 or 2013 may not exceed the total amount requested for the
			 Department for contract services in the budget of the President for fiscal year
			 2010 (as submitted to Congress pursuant to section 1105(b) of title 31, United
			 States Code) adjusted for net transfers from funding for overseas contingency
			 operations.
						(b)ExceptionNotwithstanding the limitation in
			 subsection (a), the total amount obligated by the Department for contract
			 services in fiscal year 2012 or 2013 may exceed the amount otherwise provided
			 pursuant to subsection (a) by an amount elected by the Secretary that is not
			 greater than the cost of any increase in such fiscal year in the number of
			 civilian billets at the Department that has been approved by the Secretary over
			 the number of such billets at the Department in fiscal year 2010.
						(c)GuidanceNot later than 60 days after the date of
			 the enactment of this Act, the Secretary shall issue guidance to the military
			 departments and the Defense Agencies on implementation of this section during
			 fiscal years 2012 and 2013. The guidance shall, at a minimum—
							(1)establish a negotiation objective that
			 labor rates and overhead rates in any contract or task order for contract
			 services with an estimated value in excess of $10,000,000 awarded to a
			 contractor in fiscal year 2012 or 2013 shall not exceed labor rates and
			 overhead rates paid to the contractor for contract services in fiscal year
			 2010;
							(2)require the Secretaries of the military
			 departments and the heads of the Defense Agencies to approve in writing any
			 contract or task order for contract services with an estimated value in excess
			 of $10,000,000 awarded to a contractor in fiscal year 2012 or 2013 that
			 provides for continuing services at an annual cost that exceeds the annual cost
			 paid by the military department or Defense Agency concerned for the same or
			 similar services in fiscal year 2010;
							(3)require the Secretaries of the military
			 departments and the heads of the Defense Agencies to eliminate any contractor
			 positions identified by the military department or Defense Agency concerned as
			 being responsible for the performance of inherently governmental
			 functions;
							(4)require the Secretaries of the military
			 departments and the heads of the Defense Agencies to reduce by 10 percent per
			 fiscal year in each of fiscal years 2012 and 2013 the funding of the military
			 department or Defense Agency concerned for—
								(A)staff augmentation contracts; and
								(B)contracts for the performance of functions
			 closely associated with inherently governmental functions; and
								(5)assign responsibility to the management
			 officials designated pursuant to section 2330 of title 10, United States Code,
			 and section 812(b) of the National Defense Authorization Act for Fiscal Year
			 2006 (Public Law 109–163; 119 Stat. 3378; 10 U.S.C. 2330 note) to provide
			 oversight and ensure the implementation of the requirements of this section
			 during fiscal years 2012 and 2013.
							(d)DefinitionsIn this section:
							(1)The term contract services has
			 the meaning given that term in section 235 of title 10, United States Code,
			 except that the term does not include services that are funded out of amounts
			 available for overseas contingency operations.
							(2)The term function closely associated
			 with inherently governmental functions has the meaning given that term
			 in section 2383(b)(3) of title 10, United States Code.
							(3)The term staff augmentation
			 contracts means contracts for personnel who are subject to the
			 direction of a government official other than the contracting officer for the
			 contract, including, but not limited to, contractor personnel who perform
			 personal services contracts (as that term is defined in section 2330a(g)(5) of
			 title 10, United States Code).
							(4)The term transfers from funding for
			 overseas contingency operations means amounts funded out of amounts
			 available for overseas contingency operations in fiscal year 2010 that are
			 funded out of amounts other than amounts so available in fiscal year 2012 or
			 2013.
							824.Annual report on single-award task and
			 delivery order contracts
						(a)Annual report
							(1)In generalParagraph (2) of section 817(d) of the Bob
			 Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law
			 107–314; 116 Stat. 2611; 10 U.S.C. 2306a note) is amended—
								(A)in subparagraph (A), by striking
			 and at the end;
								(B)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
								(C)by adding at the end the following new
			 subparagraph:
									
										(C)with respect to any determination pursuant
				to section 2304a(d)(3)(D) of title 10, United States Code, that because of
				exceptional circumstances it is necessary in the public interest to award a
				task or delivery order contract with an estimated value in excess of
				$100,000,000 to a single source, an explanation of the basis for the
				determination.
										.
								(2)Conforming amendmentThe heading of such section is amended by
			 striking with price or
			 value greater than $15,000,000.
							(b)Repeal of case-by-Case reporting
			 requirementSection
			 2304a(d)(3) of title 10, United States Code, is amended—
							(1)by striking subparagraph (B);
							(2)by striking (A);
							(3)by redesignating clauses (i), (ii), (iii),
			 and (iv) as subparagraphs (A), (B), (C), and (D), respectively, of paragraph
			 (1); and
							(4)in subparagraph (B), as redesignated by
			 paragraph (3), by redesignating subclauses (I) and (II) as clauses (i) and
			 (ii), respectively.
							825.Incorporation of corrosion prevention and
			 control into requirements applicable to development and acquisition of weapon
			 systems
						(a)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics, in consultation with the Director of Corrosion
			 Policy and Oversight, shall, for purposes of ensuring that corrosion prevention
			 and control are addressed early in the development and acquisition of weapon
			 systems—
							(1)identify and disseminate throughout the
			 Department of Defense recommendations from the 2010 Corrosion Evaluation of the
			 F–22 Raptor and F–35 Lightning II Joint Strike Fighter that are applicable
			 Department-wide;
							(2)commence implementation of any
			 modifications of policies and practices that the Under Secretary considers
			 appropriate in light of such recommendations to improve corrosion prevention
			 and control in new weapon systems; and
							(3)establish a process for monitoring and
			 assessing the effectiveness of the actions taken by the Department pursuant to
			 paragraph (2) to improve corrosion prevention and control in new weapon
			 systems.
							(b)PlanIn carrying out subsection (a), the Under
			 Secretary of Defense for Acquisition, Technology, and Logistics shall develop a
			 plan to achieve, to the extent and in a manner the Under Secretary determines
			 to be feasible and appropriate, the following:
							(1)Investment in research and development that
			 increases the understanding of corrosion on materials and processes for weapon
			 systems.
							(2)Development and dissemination of expertise
			 on corrosion in the acquisition programs for weapon systems and in the
			 processes for developing requirements for weapon systems.
							(3)Reestablishment of appropriate military
			 specifications and standards regarding corrosion resistance in weapon
			 systems.
							(4)Establishment of new test protocols and
			 methodologies with respect to corrosion in new materials and processes for
			 weapon systems.
							(5)Development of contract language, metrics,
			 and incentives to improve the emphasis on corrosion prevention and control and
			 the effects of corrosion on life cycle costs in weapon systems.
							(6)Development of a corrosion-focused design
			 decision methodology to support acquisition programs for weapon systems when
			 required to evaluate alternative designs and help quantify future operation and
			 sustainment costs.
							(c)Corrosion control in certain fighter
			 aircraft programs
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall—
								(A)identify in the Corrosion Evaluation
			 referred to in subsection (a) specific recommendations on corrosion prevention
			 and control that are applicable to the F–22 Raptor aircraft and to the F–35
			 Lightning II Joint Strike Fighter aircraft;
								(B)commence implementation of appropriate
			 actions to put the recommendations described in subparagraph (A) into effect;
			 and
								(C)establish and implement processes for
			 monitoring and assessing the effectiveness of the actions put into effect under
			 subparagraph (B).
								(2)Actions on F–22 Raptor
			 aircraftThe actions
			 implemented under paragraph (1) with respect to the F–22 Raptor aircraft shall
			 include a plan and actions to manage cumulative corrosion damage to F–22 Raptor
			 aircraft in order to mitigate long-term structural risk to such
			 aircraft.
							(3)Actions on F–35 Lightning II Joint Strike
			 Fighter aircraftThe actions
			 implemented under paragraph (1) with respect to the F–35 Lightning II Joint
			 Strike Fighter aircraft shall include actions as follows:
								(A)The updating of the F–35 Corrosion
			 Prevention and Control Plan with lessons learned from corrosion prevention and
			 control for the F–22 Raptor aircraft, guidelines for conducting trade studies,
			 and appropriate test and verification methods.
								(B)Planning for a full climatic test earlier
			 in the acquisition schedule, and ensuring that—
									(i)such test robustly addresses the effects of
			 severe wet weather, temperature extremes, and high humidity; and
									(ii)enclosed areas of the aircraft are opened
			 and inspected for water or moisture intrusion.
									(C)Developing an appropriate corrosion risk
			 mitigation follow-on plan, including the management of the corrosion risk of
			 parts qualified by similarity.
								(D)Expanding the involvement of the Naval Air
			 Systems Command (NAVAIR) corrosion testing capability and the Air Force Reserve
			 Laboratory (AFRL) low observable testing capability as a means to independently
			 test and assess materials and components.
								(E)Reconsidering the selection of materials
			 and coating for corrosion risks.
								(F)Specifying responsibility for management of
			 the Autonomic Logistics Information System (ALIS) link with the Aircraft
			 Structural Integrity Program (ASIP).
								(G)Ensuring that the officials covered by
			 subparagraph (F) are involved in the development of the Autonomic Logistics
			 Information System and are capable of receiving and analyzing the information
			 to support the Aircraft Structural Integrity Program sustainment
			 activity.
								(d)Corrosion certification and assessment for
			 major defense acquisition programs
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall revise Department of
			 Defense Instruction 5000.02 to ensure that the Milestone Decision Authority for
			 a major defense acquisition program is required to consider issues of corrosion
			 and materials degradation for the purpose of any certification under sections
			 2366a and 2366b of title 10, United States Code.
							(2)Test and evaluationIn carrying out section 2399 of title 10,
			 United States Code, the Director of Operational Test and Evaluation
			 shall—
								(A)consider corrosion, environmental severity,
			 and duration in the adequacy of operational test and evaluation plans;
								(B)include in the annual report under
			 subsection (g) of that section an assessment of the adequacy of the
			 consideration of material degradation and corrosion in each major defense
			 acquisition program.
								826.Prohibition on use of funds for certain
			 programsNo amounts authorized
			 to be appropriated by this Act may be obligated or expended to implement or
			 carry out any program that creates a price evaluation adjustment as described
			 in section 2323(e)(3) of title 10, United States Code, or any other authority,
			 that is inconsistent with the holdings in the following:
						(1)Adarand Constructors, Inc. v. Peña, 515
			 U.S. 200 (1995).
						(2)Rothe Development Corporation. v.
			 Department of Defense, 545 F.3d 1023 (2008).
						827.Applicability
			 of Buy American Act to procurement of photovoltaic devices by Department of
			 Defense
						(a)In
			 generalSection 2534 of title 10, United States Code, is amended
			 by adding at the end the following new subsection:
							
								(k)Procurement of
				photovoltaic devices
									(1)Contract
				requirementThe Secretary of Defense shall ensure that each
				contract described in paragraph (2) awarded by the Department of Defense
				includes a provision requiring any photovoltaic devices installed pursuant to
				the contract, or pursuant to a subcontract under the contract, to comply with
				the provisions of chapter 83 of title 41 (commonly known as the Buy
				American Act), without regard to whether the contract results in
				ownership of the photovoltaic devices by the Department.
									(2)Contracts
				describedThe contracts described in this paragraph include
				energy savings performance contracts, utility service contracts, power purchase
				agreements, land leases, and private housing contracts pursuant to which any
				photovoltaic devices are—
										(A)installed on
				property or in a facility owned by the Department of Defense; and
										(B)generate power
				consumed predominantly by the Department of Defense and counted toward federal
				renewable energy purchase requirements.
										(3)Consistency
				with international obligationsParagraph (1) shall be applied in
				a manner consistent with the obligations of the United States under
				international agreements.
									(4)Definition of
				photovoltaic devicesIn this subsection, the term
				photovoltaic devices means devices that convert light directly
				into electricity.
									(5)Effective
				dateThis subsection applies to photovoltaic devices procured or
				installed on or after the date that is 30 days after the date of the enactment
				of the National Defense Authorization Act for Fiscal Year 2012 pursuant to
				contracts entered into or after such date of
				enactment.
									.
						(b)Conforming
			 repealSection 846 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (10 U.S.C. 2534 note) is
			 repealed.
						CAmendments Relating to General Contracting
			 Authorities, Procedures, and Limitations
					841.Treatment for technical data purposes of
			 independent research and development and bid and proposal costs
						(a)TreatmentSection 2320(a) of title 10, United States
			 Code, is amended—
							(1)in paragraph (2)(E), by striking the
			 respective rights and inserting the Government may use, modify,
			 release, reproduce, perform, display, or disclose the data pertaining to such
			 item or process within the Government without restriction, but may release or
			 disclose the data outside the Government only for Government purposes. The
			 respective rights;
							(2)in paragraph (3), by striking and
			 shall specify that amounts spent for independent research and development and
			 bid and proposal costs shall not be considered to be Federal funds for the
			 purposes of paragraph (2)(B), but shall be considered to be Federal funds for
			 the purposes of paragraph (2)(A); and
							(3)by adding at the end the following new
			 paragraph:
								
									(4)(A)Except as provided in subparagraph (B),
				amounts spent for independent research and development and bid and proposal
				costs shall not be treated as Federal funds for the purposes of this
				section.
										(B)An item or process that is developed in
				whole or in part with amounts described in subparagraph (A) shall be treated as
				having been developed in part with Federal funds and in part at private expense
				in the following circumstances:
											(i)In
				the case of an item or process for which the total amount of costs referred to
				in subparagraph (A) allocable to contracts other than Federal contracts and any
				other contractor funds expended is less than 10 percent of the total funds
				provided for the development of such item or process (including all sources of
				Federal funding).
											(ii)In the case an item or process that is
				integrated into a major system for which the rights in technical data are
				otherwise described under paragraph (2)(A) or (2)(E) and for which—
												(I)the total amount of such costs allocable to
				contracts other than Federal contracts and any other contractor funds expended
				is less than 50 percent of the total funds provided for the development of such
				item or process (including all sources of Federal funding); or
												(II)such item or process cannot be segregated
				from other elements of the major system in a practicable manner in order to
				allow the system to be procured using
				competition.
												.
							(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on January 7, 2011, immediately after the
			 enactment of section 824(b)(2) of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4269), to
			 which such amendments relate.
						842.Limitation on
			 defense contractor compensationSection 2324(e)(1)(P) of title 10, United
			 States Code, is amended to read as follows:
						
							(P)Costs of compensation of contractor
				and subcontractor employees for a fiscal year, regardless of the contract
				funding source, to the extent that such compensation exceeds the annual amount
				paid to the President of the United States in accordance with section 102 of
				title
				3.
							.
					843.Covered contracts for purposes of
			 requirements on contractor business systemsParagraph (3) of section 893(f) of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4312; 10 U.S.C. 2302 note) is amended to read as
			 follows:
						
							(3)The term covered contract
				means a contract that is subject to the cost accounting standards promulgated
				pursuant to section 1502 of title 41, United States Code, that could be
				affected if the data produced by a contractor business system has a significant
				deficiency.
							.
					844.Compliance with defense procurement
			 requirements for purposes of internal controls of non-defense agencies for
			 procurements on behalf of the Department of DefenseSection 801(d) of the National Defense
			 Authorization Act for Fiscal Year 2008 (10 U.S.C. 2304 note) is amended by
			 striking with the requirements and all that follows and
			 inserting “with the following:
						
							(1)The Federal Acquisition Regulation and
				other laws and regulations that apply to procurements of property and services
				by Federal agencies.
							(2)Laws and regulations (including applicable
				Department of Defense financial management regulations) that apply to
				procurements of property and services made by the Department of Defense through
				other Federal
				agencies.
							.
					845.Prohibition on collection of political
			 information
						(a)In generalChapter 137 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2335.Prohibition on collection of political
				information
									(a)Prohibition on requiring submission of
				political informationThe
				head of an agency may not require a contractor to submit political information
				related to the contractor or a subcontractor at any tier, or any partner,
				officer, director, or employee of the contractor or subcontractor—
										(1)as part of a solicitation, request for bid,
				request for proposal, or any other form of communication designed to solicit
				offers in connection with the award of a contract for procurement of property
				or services;
										(2)during the course of contract performance
				as part of the process associated with modifying a contract or exercising a
				contract option; or
										(3)any time prior to contract completion and
				final contract closeout.
										(b)ScopeThe prohibition under this section applies
				to the procurement of commercial items, the procurement of
				commercial-off-the-shelf-items, and the non-commercial procurement of supplies,
				property, services, and manufactured items, irrespective of contract vehicle,
				including contracts, purchase orders, task or deliver orders under indefinite
				delivery/indefinite quantity contracts, blanket purchase agreements, and basic
				ordering agreements.
									(c)Rule of constructionNothing in this section shall be construed
				as—
										(1)waiving, superseding, restricting, or
				limiting the application of the Federal Election Campaign Act of 1971 (2 U.S.C.
				431 et seq.) or preventing Federal regulatory or law enforcement agencies from
				collecting or receiving information authorized by law; or
										(2)precluding the Defense Contract Audit
				Agency from accessing and reviewing certain information, including political
				information, for the purpose of identifying unallowable costs and administering
				cost principles established pursuant to section 2324 of this title.
										(d)DefinitionsIn this section:
										(1)ContractorThe term contractor includes
				contractors, bidders, and offerors, and individuals and legal entities who
				would reasonably be expected to submit offers or bids for Federal Government
				contracts.
										(2)Political informationThe term political information
				means information relating to political spending, including any payment
				consisting of a contribution, expenditure, independent expenditure, or
				disbursement for an electioneering communication that is made by the
				contractor, any of its partners, officers, directors or employees, or any of
				its affiliates or subsidiaries to a candidate or on behalf of a candidate for
				election for Federal office, to a political committee, to a political party, to
				a third party entity with the intention or reasonable expectation that it would
				use the payment to make independent expenditures or electioneering
				communications, or that is otherwise made with respect to any election for
				Federal office, party affiliation, and voting history. Each of the terms
				contribution, expenditure, independent
				expenditure, candidate, election,
				electioneering communication, and Federal office has
				the meaning given the term in the Federal Campaign Act of 1971 (2 U.S.C. 431 et
				seq.).
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 137 of such title is amended by inserting after the item relating to
			 section 2334 the following new item:
							
								2335. Prohibition on
				collection of political information..
							
						846.Waiver of Buy American
			 requirement for procurement of components otherwise producible overseas with
			 specialty metal not produced in the United StatesSection 2533b of title 10, United States
			 Code, is amended—
						(1)by redesignating subsections (l) and (m) as
			 subsections (m) and (n), respectively; and
						(2)by inserting after subsection (k) the
			 following new subsection (l):
							
								(l)Additional waiver authority(1)The Secretary of Defense may waive the
				requirement of subsection (a) with regard to the procurement of a component
				containing specialty metal if the Secretary determines that, in the absence of
				the waiver, the component will be produced overseas and will contain specialty
				metal not melted or produced in the United States.
									(2)The Secretary shall establish a process to
				review petitions for waivers under this subsection by interested persons. The
				process shall include an opportunity for comment by persons engaged in melting
				or producing specialty metals in the United States.
									(3)The authority to grant a waiver under
				paragraph (1) may be delegated to any civilian official in the Department of
				Defense or a military department who is appointed by the President, by and with
				the advice and consent of the
				Senate.
									.
						847.Comptroller General of the United States
			 reports on noncompetitive and one-offer contracts awarded by the Department of
			 Defense
						(a)Reports requiredNot later than March 31 of each of 2013,
			 2014, and 2015, the Comptroller General of the United States shall submit to
			 the Committees on Armed Services of the Senate and the House of Representatives
			 a report setting forth a review and assessment by the Comptroller General of
			 the noncompetitive contracts and one-offer contracts awarded by the Department
			 of Defense during the preceding fiscal year.
						(b)ElementsEach report under subsection (a) shall
			 include the following:
							(1)The number of noncompetitive contracts
			 awarded by the Department of Defense during the fiscal year covered by such
			 report, and the percentage of such number to the total number of contracts
			 awarded by the Department during such fiscal year.
							(2)A description of the competition exceptions
			 that served as the basis for the award of such noncompetitive contracts.
							(3)An assessment of the adequacy of the
			 justification and approvals issued under section 2304(f) of title 10, United
			 States Code, in support of such noncompetitive contracts.
							(4)The number of one-offer contracts awarded
			 by the Department during the fiscal year covered by such report, and the
			 percentage of such number to the total number of contracts awarded by the
			 Department during such fiscal year.
							(5)An assessment of the extent to which such
			 one-offer contracts were awarded in compliance with applicable Department
			 guidance on one-offer contracts.
							(6)An assessment whether the contracting
			 practices of the Department during the fiscal year covered by such report were
			 in keeping with the objective of promoting full and open competition in the
			 award of contracts in excess of the simplified acquisition threshold.
							(c)DefinitionsIn this section:
							(1)The term competitive
			 procedures has the meaning given that term in section 2302(2) of title
			 10, United States Code.
							(2)The term noncompetitive
			 contract means a contract awarded through other than competitive
			 procedures.
							(3)The term one-offer contract
			 means a contract awarded after receiving a bid from only one qualified
			 vendor.
							848.Detection and
			 avoidance of counterfeit electronic parts
						(a)Revised
			 regulations required
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall revise the Department of Defense
			 Supplement to the Federal Acquisition Regulation to address the detection and
			 avoidance of counterfeit electronic parts.
							(2)Contractor
			 responsibilitiesThe revised regulations issued pursuant to
			 paragraph (1) shall provide that—
								(A)contractors on
			 Department of Defense contracts for products that include electronic parts are
			 responsible for detecting and avoiding the use or inclusion of counterfeit
			 electronic parts or suspect counterfeit electronic parts in such products and
			 for any rework or corrective action that may be required to remedy the use or
			 inclusion of such parts; and
								(B)the cost of
			 counterfeit electronic parts and suspect counterfeit electronic parts and the
			 cost of rework or corrective action that may be required to remedy the use or
			 inclusion of such parts are not allowable costs under such contracts.
								(3)Trusted
			 suppliersThe revised regulations issued pursuant to paragraph
			 (1) shall—
								(A)require that,
			 whenever possible, the Department of Defense and Department of Defense
			 contractors and subcontractors—
									(i)obtain electronic
			 parts that are in production or currently available in stock from the original
			 manufacturers of the parts or their authorized dealers, or from trusted
			 suppliers who obtain such parts exclusively from the original manufacturers of
			 the parts or their authorized dealers; and
									(ii)obtain
			 electronic parts that are not in production or currently available in stock
			 from trusted suppliers;
									(B)establish
			 requirements for notification of the Department of Defense, inspection, test,
			 and authentication of electronic parts that the Department of Defense or a
			 Department of Defense contractor or subcontractor obtains from any source other
			 than a source described in subparagraph (A);
								(C)establish
			 qualification requirements, consistent with the requirements of section 2319 of
			 title 10, United States Code, pursuant to which the Department of Defense may
			 identify trusted suppliers that have appropriate policies and procedures in
			 place to detect and avoid counterfeit electronic parts and suspect counterfeit
			 electronic parts; and
								(D)authorize
			 Department of Defense contractors and subcontractors to identify and use
			 additional trusted suppliers, provided that—
									(i)the
			 standards and processes for identifying such trusted suppliers complies with
			 established industry standards;
									(ii)the contractor
			 or subcontractor assumes responsibility for the authenticity of parts provided
			 by such supplier as provided in paragraph (2); and
									(iii)the selection
			 of such trusted suppliers is subject to review and audit by appropriate
			 Department of Defense officials.
									(4)Reporting
			 requirementThe revised regulations issued pursuant to paragraph
			 (1) shall require that any Department of Defense contractor or subcontractor
			 who becomes aware, or has reason to suspect, that any end item, component,
			 part, or material contained in supplies purchased by the Department of Defense,
			 or purchased by a contractor of subcontractor for delivery to, or on behalf of,
			 the Department of Defense, contains counterfeit electronic parts or suspect
			 counterfeit electronic parts, shall provide a written report on the matter
			 within 30 calendar days to the Inspector General of the Department of Defense,
			 the contracting officer for the contract pursuant to which the supplies are
			 purchased, and the Government-Industry Data Exchange Program or a similar
			 program designated by the Secretary of Defense.
							(b)Inspection of
			 imported electronic parts
							(1)Inspection
			 programThe Secretary of Homeland Security shall establish a
			 risk-based methodology for the enhanced targeting of electronic parts imported
			 from any country, after consultation with the Secretary of Defense as to
			 sources of counterfeit electronic parts and suspect counterfeit electronic
			 parts in the supply chain for products purchased by the Department of
			 Defense.
							(2)Information
			 sharingIf United States Customs and Border Protection suspects a
			 product of being imported or exported in violation of section 42 of the Lanham
			 Act, and subject to any applicable bonding requirements, the Secretary of
			 Treasury is authorized to share information appearing on, and unredacted
			 samples of, products and their packaging and labels, or photographs of such
			 products, packaging and labels, with the rightholders of the trademarks
			 suspected of being copied or simulated, for purposes of determining whether the
			 products are prohibited from importation pursuant to such section.
							(c)Contractor
			 systems for detection and avoidance of counterfeit and suspect counterfeit
			 electronic parts
							(1)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the Secretary of Defense shall implement a program for the
			 improvement of contractor systems for the detection and avoidance of
			 counterfeit electronic parts and suspect counterfeit electronic parts.
							(2)ElementsThe
			 program developed pursuant to paragraph (1) shall—
								(A)require covered
			 contractors to adopt and implement policies and procedures, consistent with
			 applicable industry standards, for the detection and avoidance of counterfeit
			 electronic parts and suspect counterfeit electronic parts, including policies
			 and procedures for training personnel, designing and maintaining systems to
			 mitigate risks associated with parts obsolescence, making sourcing decisions,
			 prioritizing mission critical and sensitive components, ensuring traceability
			 of parts, developing lists of trusted and untrusted suppliers, flowing down
			 requirements to subcontractors, inspecting and testing parts, reporting and
			 quarantining suspect counterfeit electronic parts and counterfeit electronic
			 parts, and taking corrective action;
								(B)establish
			 processes for the review and approval or disapproval of contractor systems for
			 the detection and avoidance of counterfeit electronic parts and suspect
			 counterfeit electronic parts, comparable to the processes established for
			 contractor business systems under section 893 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4311; 10 U.S.C. 2302 note); and
								(C)effective
			 beginning one year after the date of the enactment of this Act, authorize the
			 withholding of payments as provided in subsection (c) of such section, in the
			 event that a contractor system for detection and avoidance of counterfeit
			 electronic parts is disapproved pursuant to subparagraph (B) and has not
			 subsequently received approval.
								(3)Covered
			 contractor and covered contract definedIn this subsection, the
			 terms covered contractor and covered contract
			 have the meanings given such terms in section 893(f) of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4312; 10 U.S.C. 2302 note).
							(d)Department of
			 defense responsibilitiesNot later than 270 days after the date
			 of the enactment of this Act, the Secretary of Defense shall take steps to
			 address shortcomings in Department of Defense systems for the detection and
			 avoidance of counterfeit electronic parts and suspect counterfeit electronic
			 parts. Such steps shall include, at a minimum, the following:
							(1)Policies and
			 procedures applicable to Department of Defense components engaged in the
			 purchase of electronic parts, including requirements for training personnel,
			 making sourcing decisions, ensuring traceability of parts, inspecting and
			 testing parts, reporting and quarantining suspect counterfeit electronic parts
			 and counterfeit electronic parts, and taking corrective action. The policies
			 and procedures developed by the Secretary under this paragraph shall prioritize
			 mission critical and sensitive components.
							(2)The establishment
			 of a system for ensuring that government employees who become aware of, or have
			 reason to suspect, that any end item, component, part, or material contained in
			 supplies purchased by or for the Department of Defense contains counterfeit
			 electronic parts or suspect counterfeit electronic parts are required to
			 provide a written report on the matter within 30 calendar days to the Inspector
			 General of the Department of Defense, the contracting officer for the contract
			 pursuant to which the supplies are purchased, and the Government-Industry Data
			 Exchange Program or a similar program designated by the Secretary of
			 Defense.
							(3)A process for
			 analyzing, assessing, and acting on reports of counterfeit electronic parts and
			 suspect counterfeit electronic parts that are submitted to the Inspector
			 General of the Department of Defense, contracting officers, and the
			 Government-Industry Data Exchange Program or a similar program designated by
			 the Secretary of Defense.
							(4)Guidance on
			 appropriate remedial actions in the case of a supplier who has repeatedly
			 failed to detect and avoid counterfeit electronic parts and suspect counterfeit
			 electronic parts or otherwise failed to exercise due diligence in the detection
			 and avoidance of such parts, including consideration of whether to suspend or
			 debar a supplier until such time as the supplier has effectively addressed the
			 issues that led to such failures.
							(e)Trafficking
			 in counterfeit military goods or servicesSection 2320 of title
			 18, United States Code, is amended—
							(1)in subsection
			 (a), by adding at the end the following:
								
									(3)Military
				goods or services
										(A)In
				generalA person who commits an offense under paragraph (1) shall
				be punished in accordance with subparagraph (B) if—
											(i)the offense
				involved a good or service described in paragraph (1) that if it malfunctioned,
				failed, or was compromised, could reasonably be foreseen to cause—
												(I)serious
				bodily injury or death;
												(II)disclosure
				of classified information;
												(III)impairment
				of combat operations; or
												(IV)other
				significant harm to a member of the Armed Forces or to national security;
				and
												(ii)the person
				had knowledge that the good or service is falsely identified as meeting
				military standards or is intended for use in a military or national security
				application.
											(B)Penalties
											(i)IndividualAn
				individual who commits an offense described in subparagraph (A) shall be fined
				not more than $5,000,000, imprisoned for not more than 20 years, or
				both.
											(ii)Person
				other than an individualA person other than an individual that
				commits an offense described in subparagraph (A) shall be fined not more than
				$15,000,000.
											(C)Subsequent
				offenses
											(i)IndividualAn
				individual who commits an offense described in subparagraph (A) after the
				individual is convicted of an offense under subparagraph (A) shall be fined not
				more than $15,000,000, imprisoned not more than 30 years, or both.
											(ii)Person
				other than an individualA person other than an individual that
				commits an offense described in subparagraph (A) after the person is convicted
				of an offense under subparagraph (A) shall be fined not more than
				$30,000,000.
											;
				and
							(2)in subsection
			 (e)—
								(A)in paragraph
			 (1), by striking the period at the end and inserting a semicolon;
								(B)in paragraph
			 (3), by striking and at the end;
								(C)in paragraph
			 (4), by striking the period at the end and inserting a semicolon; and
								(D)by adding at
			 the end the following:
									
										(5)the term
				falsely identified as meeting military standards relating to a
				good or service means there is a material misrepresentation that the good or
				service meets a standard, requirement, or specification issued by the
				Department of Defense, an Armed Force, or a reserve component; and
										(6)the term
				use in a military or national security application means the use
				of a good or service, independently, in conjunction with, or as a component of
				another good or service—
											(A)during the
				performance of the official duties of the Armed Forces of the United States or
				the reserve components of the Armed Forces; or
											(B)by the United
				States to perform or directly support—
												(i)combat
				operations; or
												(ii)critical
				national defense or national security
				functions.
												.
								(f)Sentencing
			 guidelines
							(1)DefinitionIn
			 this subsection, the term critical infrastructure has the meaning
			 given that term in application note 13(A) of section 2B1.1 of the Federal
			 Sentencing Guidelines.
							(2)DirectiveThe
			 United States Sentencing Commission shall review and, if appropriate, amend the
			 Federal Sentencing Guidelines and policy statements applicable to persons
			 convicted of an offense under section 2320(a) of title 18, United States Code,
			 to reflect the intent of Congress that penalties for such offenses be increased
			 for defendants that sell infringing products to, or for the use by or for, the
			 Armed Forces or a Federal, State, or local law enforcement agency or for use in
			 critical infrastructure or in national security applications.
							(3)RequirementsIn
			 amending the Federal Sentencing Guidelines and policy statements under
			 paragraph (2), the United States Sentencing Commission shall—
								(A)ensure that
			 the guidelines and policy statements, including section 2B5.3 of the Federal
			 Sentencing Guidelines (and any successor thereto), reflect—
									(i)the serious
			 nature of the offenses described in section 2320(a) of title 18, United States
			 Code;
									(ii)the need for
			 an effective deterrent and appropriate punishment to prevent offenses under
			 section 2320(a) of title 18, United States Code; and
									(iii)the
			 effectiveness of incarceration in furthering the objectives described in
			 clauses (i) and (ii);
									(B)consider an
			 appropriate offense level enhancement and minimum offense level for offenses
			 that involve a product used to maintain or operate critical infrastructure, or
			 used by or for an entity of the Federal Government or a State or local
			 government in furtherance of the administration of justice, national defense,
			 or national security;
								(C)ensure
			 reasonable consistency with other relevant directives and guidelines and
			 Federal statutes;
								(D)make any
			 necessary conforming changes to the guidelines; and
								(E)ensure that
			 the guidelines relating to offenses under section 2320(a) of title 18, United
			 States Code, adequately meet the purposes of sentencing, as described in
			 section 3553(a)(2) of title 18, United States Code.
								(4)Emergency
			 authorityThe United States Sentencing Commission shall—
								(A)promulgate
			 the guidelines, policy statements, or amendments provided for in this Act as
			 soon as practicable, and in any event not later than 180 days after the date of
			 the enactment of this Act, in accordance with the procedure set forth in
			 section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note), as though the
			 authority under that Act had not expired; and
								(B)pursuant to
			 the emergency authority provided under subparagraph (A), make such conforming
			 amendments to the Federal Sentencing Guidelines as the Commission determines
			 necessary to achieve consistency with other guideline provisions and applicable
			 law.
								(g)Definitions
							(1)Counterfeit
			 electronic partThe Secretary of Defense shall define the term
			 counterfeit electronic part for the purposes of this section. Such
			 definition shall include used electronic parts that are represented as
			 new.
							(2)Suspect
			 counterfeit electronic part and electronic partFor the purposes
			 of this section:
								(A)A part is a
			 suspect counterfeit electronic part if visual inspection, testing,
			 or other information provide reason to believe that the part may be a
			 counterfeit part.
								(B)An
			 electronic part means an integrated circuit, a discrete electronic
			 component (including but not limited to a transistor, capacitor, resistor, or
			 diode), or a circuit assembly.
								849.Report on
			 authorities available to the Department of Defense for multiyear contracts for
			 the purchase of advanced biofuelsNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the authorities currently
			 available to the Department of Defense for multiyear contracts for the purchase
			 of advanced biofuels (as defined by section 211(o)(1)(B) of the Clean Air Act
			 (42 U.S.C. 7545(o)(1)(B)). The report shall include a description of such
			 additional authorities, if any, as the Secretary considers appropriate to
			 authorize the Department to enter into contracts for the purchase of advanced
			 biofuels of sufficient length to reduce the impact to the Department of future
			 price or supply shocks in the petroleum market, to benefit taxpayers, and to
			 reduce United States dependence on foreign oil.
					850.Comptroller
			 General of the United States reports on Department of Defense implementation of
			 justification and approval requirements for certain sole-source
			 contractsNot later than 90
			 days after March 1, 2012, and March 1, 2013, the dates on which the Department
			 of Defense submits to Congress a report on its implementation of section 811 of
			 the Fiscal Year 2010 National Defense Authorization Act, the Comptroller
			 General of the United States shall submit to the congressional defense
			 committees a report setting forth an assessment of the extent to which the
			 implementation of such section 811 by the Department ensures that sole-source
			 contracts are awarded in applicable procurements only when those awards have
			 been determined to be in the best interest of the Department.
					DProvisions Relating to Wartime
			 Contracting
					861.Prohibition on contracting with the enemy
			 in the United States Central Command theater of operations
						(a)Prohibition
							(1)In generalNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of Defense shall revise the Department
			 of Defense Supplement to the Federal Acquisition Regulation to authorize the
			 head of a contracting activity, pursuant to a request from the Commander of the
			 United States Central Command under subsection (c)(2)—
								(A)to restrict the award of Department of
			 Defense contracts, grants, or cooperative agreements that the head of the
			 contracting activity determines in writing would provide funding directly or
			 indirectly to a person or entity that has been identified by the Commander of
			 the United States Central Command as actively supporting an insurgency or
			 otherwise actively opposing United States or coalition forces in a contingency
			 operation in the United States Central Command theater of operations;
								(B)to terminate for default any Department
			 contract, grant, or cooperative agreement upon a written determination by the
			 head of the contracting activity that the contractor, or the recipient of the
			 grant or cooperative agreement, has failed to exercise due diligence to ensure
			 that none of the funds received under the contract, grant, or cooperative
			 agreement are provided directly or indirectly to a person or entity who is
			 actively supporting an insurgency or otherwise actively opposing United States
			 or coalition forces in a contingency operation in the United States Central
			 Command theater of operations; or
								(C)to void in whole or in part any Department
			 contract, grant, or cooperative agreement upon a written determination by the
			 head of the contracting activity that the contract, grant, or cooperative
			 agreement provides funding directly or indirectly to a person or entity that
			 has been identified by the Commander of the United States Central Command as
			 actively supporting an insurgency or otherwise actively opposing United States
			 or coalition forces in a contingency operation in the United States Central
			 Command theater of operations.
								(2)Treatment as voidFor purposes of this section:
								(A)A contract, grant, or cooperative agreement
			 that is void is unenforceable as contrary to public policy.
								(B)A contract, grant, or cooperative agreement
			 that is void in part is unenforceable as contrary to public policy with regard
			 to a segregable task or effort under the contract, grant, or cooperative
			 agreement.
								(b)Contract clause
							(1)In generalNot later than 30 days after the date of
			 the enactment of this Act, the Secretary shall revise the Department of Defense
			 Supplement to the Federal Acquisition Regulation to require that—
								(A)the clause described in paragraph (2) shall
			 be included in each covered contract, grant, and cooperative agreement of the
			 Department that is awarded on or after the date of the enactment of this Act;
			 and
								(B)to the maximum extent practicable, each
			 covered contract, grant, and cooperative agreement of the Department that is
			 awarded before the date of the enactment of this Act shall be modified to
			 include the clause described in paragraph (2).
								(2)Clause describedThe clause described in this paragraph is a
			 clause that—
								(A)requires the contractor, or the recipient
			 of the grant or cooperative agreement, to exercise due diligence to ensure that
			 none of the funds received under the contract, grant, or cooperative agreement
			 are provided directly or indirectly to a person or entity who is actively
			 supporting an insurgency or otherwise actively opposing United States or
			 coalition forces in a contingency operation; and
								(B)notifies the contractor, or the recipient
			 of the grant or cooperative agreement, of the authority of the head of the
			 contracting activity to terminate or void the contract, grant, or cooperative
			 agreement, in whole or in part, as provided in subsection (a).
								(3)Covered contract, grant, or cooperative
			 agreementIn this subsection,
			 the term covered contract, grant, or cooperative agreement means a
			 contract, grant, or cooperative agreement with an estimated value in excess of
			 $100,000 that will be performed in the United States Central Command theater of
			 operations.
							(c)Identification of contracts with supporters
			 of the enemy
							(1)In generalNot later than 30 days after the date of
			 the enactment of this Act, the Secretary, acting through the Commander of the
			 United States Central Command, shall establish a program to use available
			 intelligence to review persons and entities who receive United States funds
			 through contracts, grants, and cooperative agreements performed in the United
			 States Central Command theater of operations and identify any such persons and
			 entities who are actively supporting an insurgency or otherwise actively
			 opposing United States or coalition forces in a contingency operation.
							(2)Notice to contracting
			 activitiesIf the Commander
			 of the United States Central Command, acting pursuant to the program required
			 by paragraph (1), identifies a person or entity as actively supporting an
			 insurgency or otherwise actively opposing United States or coalition forces in
			 a contingency operation, the Commander may notify the head of a contracting
			 activity in writing of such identification and request that the head of the
			 contracting activity exercise the authority provided in subsection (a) with
			 regard to any contracts, grants, or cooperative agreements that provide funding
			 directly or indirectly to the person or entity.
							(3)Protection of classified
			 informationClassified
			 information relied upon by the Commander of the United States Central Command
			 to make an identification in accordance with this subsection may not be
			 disclosed to a contractor or a recipient of a grant or cooperative agreement
			 with respect to which an action is taken pursuant to the authority provided in
			 subsection (a), or to their representatives, in the absence of a protective
			 order issued by a court of competent jurisdiction established under Article III
			 of the Constitution of the United States that specifically addresses the
			 conditions upon which such classified information may be so disclosed.
							(d)Nondelegation of responsibilities
							(1)Contract actionsThe authority provided by subsection (a) to
			 restrict, terminate, or void contracts, grants, and cooperative agreements may
			 not be delegated below the level of the head of a contracting activity.
							(2)Identification of support of
			 enemyThe authority to make
			 an identification under subsection (c)(1) may not be delegated below the level
			 of the Commander of the United States Central Command.
							(e)Contracts, grants, and cooperative
			 agreements of other Federal agenciesThis section shall not be construed to
			 preclude the issuance of a government-wide regulation—
							(1)extending the authority in subsection (a)
			 to the heads of contracting agencies outside the Department; or
							(2)requiring the insertion of a contract
			 clause similar to the clause described by subsection (b)(2) into contracts,
			 grants, and cooperative agreements awarded by Federal agencies other than the
			 Department.
							(f)ReportsNot later than March 1 of each of 2013,
			 2014, and 2015, the Secretary shall submit to the congressional defense
			 committees a report on the use of the authority provided by this section in the
			 preceding calendar year. Each report shall identify, for the calendar year
			 covered by such report, each instance in which the Department of Defense
			 exercised the authority to restrict, terminate, or void contracts, grants, and
			 cooperative agreements pursuant to subsection (a) and explain the basis for the
			 action taken. Any report under this subsection may be submitted in classified
			 form.
						(g)Other definitionIn this section, the term contingency
			 operation has the meaning given that term in section 101(a)(13) of title
			 10, United States Code.
						(h)SunsetThe authority to restrict, terminate, or
			 void contracts, grants, and cooperative agreements pursuant to subsection (a)
			 shall cease to be effective on the date that is three years after the date of
			 the enactment of this Act.
						862.Additional access to contractor and
			 subcontractor records in the United States Central Command theater of
			 operations
						(a)Department of Defense contracts, grants,
			 and cooperative agreements
							(1)In generalNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of Defense shall revise the Department
			 of Defense Supplement to the Federal Acquisition Regulation to require
			 that—
								(A)the clause described in paragraph (2) shall
			 be included in each covered contract, grant, and cooperative agreement of the
			 Department of Defense that is awarded on or after the date of the enactment of
			 this Act; and
								(B)to the maximum extent practicable, each
			 covered contract, grant, and cooperative agreement of the Department that is
			 awarded before the date of the enactment of this Act shall be modified to
			 include the clause described in paragraph (2).
								(2)ClauseThe clause described in this paragraph is a
			 clause authorizing the Secretary, upon a written determination pursuant to
			 paragraph (3), to examine any records of the contractor, the recipient of a
			 grant or cooperative agreement, or any subcontractor or subgrantee under such
			 contract, grant, or cooperative agreement to the extent necessary to ensure
			 that funds available under the contract, grant, or cooperative
			 agreement—
								(A)are not subject to extortion or corruption;
			 and
								(B)are not provided directly or indirectly to
			 persons or entities that are actively supporting an insurgency or otherwise
			 actively opposing United States or coalition forces in a contingency
			 operation.
								(3)Written determinationThe authority to examine records pursuant
			 to the contract clause described in paragraph (2) may be exercised only upon a
			 written determination by the contracting officer or comparable official
			 responsible for a grant or cooperative agreement, upon a finding by the
			 Commander of the United States Central Command, that there is reason to believe
			 that funds available under the contract, grant, or cooperative agreement
			 concerned may have been subject to extortion or corruption or may have been
			 provided directly or indirectly to persons or entities that are actively
			 supporting an insurgency or otherwise actively opposing United States or
			 coalition forces in a contingency operation.
							(4)FlowdownA clause described in paragraph (2) shall
			 also be required in any subcontract or subgrant under a covered contract,
			 grant, or cooperative agreement if the subcontract or subgrant has an estimated
			 value in excess of $100,000.
							(b)Contracts, grants, and cooperative
			 agreements of other Federal agenciesThis section shall not be construed to
			 preclude the issuance of a government-wide regulation requiring the insertion
			 of a clause similar to the clause described by subsection (a)(2) into
			 contracts, grants, and cooperative agreements awarded by Federal agencies other
			 than the Department of Defense.
						(c)ReportsNot later than March 1 of each of 2013,
			 2014, and 2015, the Secretary shall submit to the congressional defense
			 committees a report on the use of the authority provided by this section in the
			 preceding calendar year. Each report shall identify, for the calendar year
			 covered by such report, each instance in which the Department of Defense
			 exercised the authority provided under this section to examine records, explain
			 the basis for the action taken, and summarize the results of any examination of
			 records so undertaken, Any report under this subsection may be submitted in
			 classified form.
						(d)DefinitionsIn this section:
							(1)The term contingency operation
			 has the meaning given that term in section 101(a)(13) of title 10, United
			 States Code.
							(2)The term covered contract, grant, or
			 cooperative agreement means a contract, grant, or cooperative agreement
			 with an estimated value in excess of $100,000 that will be performed in the
			 United States Central Command theater of operations in support of a contingency
			 operation.
							(e)Sunset
							(1)In generalThe clause described by subsection (a)(2)
			 shall not be required in any contract, grant, or cooperative agreement that is
			 awarded after the date that is three years after the date of the enactment of
			 this Act.
							(2)Continuing effect of clauses included
			 before sunsetAny clause
			 described by subsection (a)(2) that is included in a contract, grant, or
			 cooperative agreement pursuant this section before the date specified in
			 paragraph (1) shall remain in effect in accordance with its terms.
							863.Joint Urgent Operational Needs Fund to
			 rapidly meet urgent operational needs
						(a)Establishment of fund
							(1)In generalChapter 131 of title 10, United States
			 Code, is amended by inserting after section 2216 the following new
			 section:
								
									2216a.Rapidly meeting urgent needs: Joint Urgent
				Operational Needs Fund
										(a)EstablishmentThere is established in the Treasury an
				account to be known as the Joint Urgent Operational Needs Fund
				(in this section referred to as the Fund).
										(b)ElementsThe Fund shall consist of the
				following:
											(1)Amounts appropriated to the Fund.
											(2)Amounts transferred to the Fund.
											(3)Any other amounts made available to the
				Fund by law.
											(c)Use of funds(1)Amounts in the Fund shall be available to
				the Secretary of Defense for capabilities that are determined by the Secretary,
				pursuant to the review process required by section 804(b) of the Ike Skelton
				National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C. 2302 note),
				to be suitable for rapid fielding in response to urgent operational
				needs.
											(2)The Secretary shall establish a merit-based
				process for identifying equipment, supplies, services, training, and facilities
				suitable for funding through the Fund.
											(3)Nothing in this section shall be
				interpreted to require or enable any official of the Department of Defense to
				provide funding under this section pursuant to a congressional earmark, as
				defined in clause 9 of Rule XXI of the Rules of the House of Representatives,
				or a congressionally directed spending item, as defined in paragraph 5 of Rule
				XLIV of the Standing Rules of the Senate.
											(d)Transfer authority(1)Amounts in the Fund may be transferred by
				the Secretary of Defense from the Fund to any of the following accounts of the
				Department of Defense to accomplish the purpose stated in subsection
				(c):
												(A)Operation and maintenance accounts.
												(B)Procurement accounts.
												(C)Research, development, test, and evaluation
				accounts.
												(2)Upon determination by the Secretary that
				all or part of the amounts transferred from the Fund under paragraph (1) are
				not necessary for the purpose for which transferred, such amounts may be
				transferred back to the Fund.
											(3)The transfer of an amount to an account
				under the authority in paragraph (1) shall be deemed to increase the amount
				authorized for such account by an amount equal to the amount so
				transferred.
											(4)The transfer authority provided by
				paragraphs (1) and (2) is in addition to any other transfer authority available
				to the Department of Defense by law.
											(e)SunsetThe authority to make expenditures or
				transfers from the Fund shall expire on the last day of the third fiscal year
				that begins after the date of the enactment of the National Defense
				Authorization Act for Fiscal Year
				2012.
										.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 131 of such title is amended by inserting after the item relating to
			 section 2216 the following new item:
								
									
										2216a. Rapidly meeting urgent
				needs: Joint Urgent Operational Needs
				Fund.
									
									.
							(b)Limitation on commencement of expenditures
			 from fundNo expenditure may
			 be made from the Joint Urgent Operational Needs Fund established by section
			 2216a of title 10, United States Code (as added by subsection (a)), until the
			 Secretary of Defense certifies to the congressional defense committees that the
			 Secretary has developed and implemented an expedited review process in
			 compliance with the requirements of section 804 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4256; 10 U.S.C. 2302 note).
						864.Inclusion of associated support services in
			 rapid acquisition and deployment procedures for supplies
						(a)InclusionSection 806 of the Bob Stump National
			 Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note) is amended
			 by striking supplies each place it appears (other than
			 subsections (a)(1)(B) and (f)) and inserting supplies and associated
			 support services.
						(b)DefinitionSuch section is further amended by adding
			 at the end the following new subsection:
							
								(g)Associated support services
				definedIn this section, the
				term associated support services means training, operation,
				maintenance, and support services needed in connection with the deployment of
				supplies to be acquired pursuant to the authority of this section. The term
				does not include functions that are inherently governmental or otherwise
				exempted from private sector
				performance.
								.
						(c)Limitation on availability of
			 authorityThe authority to
			 acquire associated support services pursuant to section 806 of the Bob Stump
			 National Defense Authorization Act for Fiscal Year 2003, as amended by this
			 section, shall not take effect until the Secretary of Defense certifies to the
			 congressional defense committees that the Secretary has developed and
			 implemented an expedited review process in compliance with the requirements of
			 section 804 of the Ike Skelton National Defense Authorization Act for Fiscal
			 Year 2011 (Public Law 111–383; 124 Stat. 4256; 10 U.S.C. 2302 note).
						865.Reach-back contracting authority for
			 Operation Enduring Freedom and Operation New Dawn
						(a)Authority To designate lead contracting
			 activityThe Under Secretary
			 of Defense for Acquisition, Technology, and Logistics may designate a single
			 contracting activity inside the United States to act as the lead contracting
			 activity with authority for use of domestic capabilities in support of overseas
			 contracting for Operation Enduring Freedom and Operation New Dawn. The
			 contracting activity so designated shall be known as the lead reach-back
			 contracting authority for such operations.
						(b)Limited authority for use of
			 outside-the-United-States-thresholdsThe head of the contracting authority
			 designated pursuant to subsection (a) may, when awarding a contract inside the
			 United States for performance in the theater of operations for Operation
			 Enduring Freedom or Operation New Dawn, use the overseas increased
			 micro-purchase threshold and the overseas increased simplified acquisition
			 threshold in the same manner and to the same extent as if the contract were to
			 be awarded and performed outside the United States.
						(c)DefinitionsIn this section:
							(1)The term overseas increased
			 micro-purchase threshold means the amount specified in paragraph (1)(B)
			 of section 1903(b) of title 41, United States Code.
							(2)The term overseas increased
			 simplified acquisition threshold means the amount specified in paragraph
			 (2)(B) of section 1903(b) of title 41, United States Code.
							866.Inclusion of contractor support
			 requirements in Department of Defense planning documents
						(a)Elements in QDR reports to
			 CongressSection 118(d) of
			 title 10, United States Code, is amended—
							(1)in paragraph (4)—
								(A)in subparagraph (D), by striking
			 and at the end;
								(B)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
								(C)by adding at the end the following new
			 subparagraph:
									
										(F)the roles and responsibilities that would
				be discharged by
				contractors.
										;
								(2)in paragraph (6), by striking
			 manpower and sustainment and inserting manpower,
			 sustainment, and contractor support; and
							(3)in paragraph (8), by inserting , and
			 the scope of contractor support, after Defense
			 Agencies.
							(b)Chairman of Joint Chiefs of Staff
			 assessments of contractor support of Armed Forces
							(1)Assessments under contingency
			 planningParagraph (3) of
			 subsection (a) of section 153 of such title is amended—
								(A)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E), respectively; and
								(B)by inserting after subparagraph (B) the
			 following new subparagraph (C):
									
										(C)Identifying the support functions that are
				likely to require contractor performance under those contingency plans, and the
				risks associated with the assignment of such functions to
				contractors.
										.
								(2)Assessments under advice on requirements,
			 programs, and budgetParagraph (4)(E) of such subsection is
			 amended by inserting and contractor support after area of
			 manpower.
							(3)Assessments for biennial review of national
			 military strategySubsection
			 (d) of such section is amended—
								(A)in paragraph (2), by adding at the end the
			 following new subparagraph:
									
										(I)Assessment of the requirements for
				contractor support of the armed forces in conducting peacetime training,
				peacekeeping, overseas contingency operations, and major combat operations, and
				the risks associated with such support.
										;
				and
								(B)in paragraph (3)(B), by striking and
			 the levels of support from allies and other friendly nations and
			 inserting the levels of support from allies and other friendly nations,
			 and the levels of contractor support.
								EOther Matters
					881.Extension of availability of funds in the
			 Defense Acquisition Workforce Development Fund
						(a)Extension of availabilitySection 1705(e)(6) of title 10, United
			 States Code, is amended by striking under subsection (d)(2) and
			 inserting (whether by credit in accordance with subsection (d)(2), by
			 transfer pursuant to subsection (d)(3), by direct appropriation, or by
			 deposit).
						(b)Prospective applicabilityThe amendment made by subsection (a) shall
			 not apply to funds appropriated before the date of the enactment of this
			 Act.
						(c)Nature of availabilitySuch section is further amended by striking
			 expenditure and inserting obligation.
						882.Modification of delegation of authority to
			 make determinations on entry into cooperative research and development
			 agreements with NATO and other friendly organizations and
			 countriesSection 2350a(b)(2)
			 of title 10, United States Code, is amended by striking and to one other
			 official of the Department of Defense and inserting , the Under
			 Secretary of Defense for Acquisition, Technology, and Logistics, and the
			 Principal Deputy Under Secretary of Defense for Acquisition, Technology, and
			 Logistics.
					883.Rate of payment for airlift services under
			 the Civil Reserve Air Fleet program
						(a)Rate of payment
							(1)In generalChapter 931 of title 10, United States
			 Code, is amended by inserting after section 9511 the following new
			 section:
								
									9511a.Civil Reserve Air Fleet contracts: payment
				rate
										(a)AuthorityThe Secretary of Defense shall determine a
				fair and reasonable rate of payment for airlift services provided to the
				Department of Defense by air carriers who are participants in the Civil Reserve
				Air Fleet program. Such rate of payment shall be determined in accordance
				with—
											(1)the methodology and ratemaking procedures
				in effect on the date of the enactment of the National Defense Authorization
				Act for Fiscal Year 2012; and
											(2)such other procedures as the Secretary may
				prescribe by regulation.
											(b)RegulationsThe Secretary shall prescribe regulations
				for purposes of subsection (a). Such regulations shall include a process for
				modifying the ratemaking methodology referred to in paragraph (1) of that
				subsection. The Secretary may exclude from the applicability of such
				regulations any airlift services contract made through the use of competitive
				procedures.
										(c)Commitment of aircraft as business
				factorThe Secretary may, in
				determining the quantity of business to be received under an airlift services
				contract for which the rate of payment is determined in accordance with
				subsection (a), use as a factor the relative amount of airlift capability
				committed by each air carrier to the Civil Reserve Air Fleet.
										(d)Inapplicable provisions of
				lawAn airlift services
				contract for which the rate of payment is determined in accordance with
				subsection (a) shall not be subject to the provisions of section 2306a of this
				title or to the provisions of subsections (a) and (b) of section 1502 of title
				41.
										.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 931 of such title is amended by inserting after the item relating to
			 section 9511 the following new item:
								
									
										9511a. Civil Reserve Air Fleet contracts: payment
				rate.
									
									.
							(b)Initial regulationsRegulations shall be prescribed under
			 section 9511a(b) of title 10, United States Code (as added by subsection (a)),
			 not later than 180 days after the date of the enactment of this Act.
						884.Clarification of Department of Defense
			 authority to purchase right-hand drive passenger sedan vehicles and adjustment
			 of threshold for inflation
						(a)Clarification of authoritySection 2253(a)(2) of title 10, United
			 States Code, is amended by striking at a cost of not more than $30,000
			 each and inserting , but at a cost of not more than $40,000 each
			 for passenger sedans.
						(b)Adjustment for inflationThe Department of Defense representative to
			 the Federal Acquisition Regulatory Council established under section 1302 of
			 title 41, United States Code, shall ensure that the threshold established in
			 section 2253 of title 10, United States Code, for the acquisition of right-hand
			 drive passenger sedans is included on the list of dollar thresholds that are
			 subject to adjustment for inflation in accordance with the requirements of
			 section 1908 of title 41, United States Code, and is adjusted pursuant to such
			 provision, as appropriate.
						885.Extension and expansion of small business
			 programs of the Department of Defense
						(a)Extension of SBIR ProgramSection 9(m)(2) of the Small Business Act
			 (15 U.S.C. 638(m)(2)) is amended by striking September 30, 2010
			 and inserting September 30, 2018.
						(b)Extension of STTR ProgramSection 9(n)(1)(A)(ii) of the Small
			 Business Act (15 U.S.C. 638(n)(1)(A)(ii)) is amended by striking
			 2010 and inserting 2018.
						(c)Extension and expansion of
			 Commercialization Pilot ProgramSection 9(y) of the Small Business Act (15
			 U.S.C. 638(y)) is amended—
							(1)in paragraphs (1), (2), and (4), by
			 inserting and the Small Business Technology Transfer Program
			 after Small Business Innovation Research Program; and
							(2)in paragraph (6), by striking
			 2010 and inserting 2018.
							886.Three-year extension of test program for
			 negotiation of comprehensive small business subcontracting plans
						(a)Three-year extensionSubsection (e) of section 834 of the
			 National Defense Authorization Act for Fiscal Years 1990 and 1991 (15 U.S.C.
			 637 note) is amended by striking September 30, 2011 and
			 inserting September 30, 2014.
						(b)Additional reportSubsection (f) of such section is amended
			 by inserting and March 1, 2012, after March 1,
			 1994,.
						887.Five-year extension of Department of
			 Defense Mentor-Protege ProgramSection 831(j) of the National Defense
			 Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note) is amended—
						(1)in paragraph (1), by striking
			 September 30, 2010 and inserting September 30,
			 2015; and
						(2)in paragraph (2), by striking
			 September 30, 2013 and inserting September 30,
			 2018.
						888.Report on alternatives for the procurement
			 of fire-resistant and fire-retardant fiber and materials for the production of
			 military products
						(a)FindingsCongress makes the following
			 findings:
							(1)Vehicle and aircraft fires remain a
			 significant force protection and safety threat for the members of the Armed
			 Forces, whether deployed in support of ongoing military operations or while
			 training for future deployment.
							(2)Since 2003, the United States Army
			 Institute of Surgical Research, the sole burn center within the Department of
			 Defense, has admitted and treated more than 800 combat casualties with burn
			 injuries. The probability of this type of injury remains extremely high with
			 continued operations in Iraq and the surge of forces into Afghanistan and the
			 associated increase in combat operations.
							(3)Advanced fiber products currently in use to
			 protect first responders such as fire fighters and factory and refinery
			 personnel in the United States steel and fuel refinery industries may provide
			 greater protection against burn injuries to members of the Armed Forces.
							(b)ReportNot later than February 28, 2012, the
			 Secretary of Defense shall submit to the Committee on Armed Services of the
			 Senate and the Committee on Armed Services of the House of Representatives a
			 report on fire-resistant and fire-retardant fibers and materials for the
			 production of military products. The report shall include the following:
							(1)An identification of the fire-resistance or
			 fire-retardant properties or capabilities of fibers and materials (whether
			 domestic or foreign) currently used for the production of military products
			 that require such properties or capabilities (including include uniforms,
			 protective equipment, firefighting equipment, lifesaving equipment, and life
			 support equipment), and an assessment of the sufficiency, adequacy,
			 availability, and cost of such fibers and materials for that purpose.
							(2)An identification of the fire-resistance or
			 fire-retardant properties or capabilities of fibers and materials (whether
			 domestic or foreign) otherwise available in the United States that are suitable
			 for use in the production of military products that require such properties or
			 capabilities, and an assessment of the sufficiency, adequacy, availability, and
			 cost of such fibers and materials for that purpose.
							889.Oversight of
			 and reporting requirements with respect to Evolved Expendable Launch Vehicle
			 programThe Secretary of
			 Defense shall—
						(1)redesignate the
			 Evolved Expendable Launch Vehicle program as a major defense acquisition
			 program not in the sustainment phase under section 2430 of title 10, United
			 States Code; or
						(2)require the
			 Evolved Expendable Launch Vehicle program—
							(A)to provide to the
			 congressional defense committees all information with respect to the cost,
			 schedule, and performance of the program that would be required to be provided
			 under sections 2431 (relating to weapons development and procurement
			 schedules), 2432 (relating to Select Acquisition Reports, including updated
			 program life-cycle cost estimates), and 2433 (relating to unit cost reports) of
			 title 10, United States Code, with respect to the program if the program were
			 designated as a major defense acquisition program not in the sustainment phase;
			 and
							(B)to provide to the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics—
								(i)a
			 quarterly cost and status report, commonly known as a Defense Acquisition
			 Executive Summary, which serves as an early-warning of actual and potential
			 problems with a program and provides for possible mitigation plans; and
								(ii)earned value
			 management data that contains measurements of contractor technical, schedule,
			 and cost performance.
								890.Department of
			 Defense assessment of industrial base for night vision image intensification
			 sensors
						(a)Assessment
			 requiredThe Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall undertake an assessment of the current and
			 long-term availability within the United States and international industrial
			 base of critical equipment, components, subcomponents, and materials
			 (including, but not limited to, lenses, tubes, and electronics) needed to
			 support current and future United States military requirements for night vision
			 image intensification sensors. In carrying out the assessment, the Secretary
			 shall—
							(1)identify items in
			 connection with night vision image intensification sensors that the Secretary
			 determines are critical to military readiness, including key components,
			 subcomponents, and materials;
							(2)describe and
			 perform a risk assessment of the supply chain for items identified under
			 paragraph (1) and evaluate the extent to which—
								(A)the supply chain
			 for such items could be disrupted by a loss of industrial capability in the
			 United States; and
								(B)the industrial
			 base obtains such items from foreign sources; and
								(3)describe and
			 assess current and future investment, gaps, and vulnerabilities in the ability
			 of the Department to respond to the potential loss of domestic or international
			 sources that provide items identified under paragraph (1); and
							(4)identify and
			 assess current strategies to leverage innovative night vision image
			 intensification technologies being pursued in both Department of Defense
			 laboratories and the private sector for the next generation of night vision
			 capabilities, including an assessment of the competitiveness and technological
			 advantages of the United States night vision image intensification industrial
			 base.
							(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report containing the results of the
			 assessment required under subsection (a).
						891.Implementation of
			 acquisition strategy for Evolved Expendable Launch Vehicle
						(a)In
			 generalThe Secretary of
			 Defense shall submit, with the budget justification materials submitted to
			 Congress in support of the budget of the Department of Defense for fiscal year
			 2013 (as submitted with the budget of the President under section 1105(a) of
			 title 31, United States Code), the following information:
							(1)A description of
			 how the strategy of the Department to acquire space launch capability under the
			 Evolved Expendable Launch Vehicle program implements each of the
			 recommendations included in the Report of the Government Accountability Office
			 on the Evolved Expendable Launch Vehicle, dated September 15, 2011
			 (GAO–11–641).
							(2)With respect to
			 any such recommendation that the Department does not implement, an explanation
			 of how the Department is otherwise addressing the deficiencies identified in
			 that report.
							(b)Assessment by
			 Comptroller General of the United StatesNot later than 60 days
			 after the submission of the information required by subsection (a), the
			 Comptroller General of the United States shall submit to the congressional
			 defense committees an assessment of that information and any additional
			 findings or recommendations the Comptroller General considers
			 appropriate.
						892.Report on
			 impact of foreign boycotts on the defense industrial base
						(a)In
			 generalNot later than
			 October 1, 2012, the Department of Defense shall submit to the appropriate
			 congressional committees a report setting forth an assessment of the impact of
			 foreign boycotts on the defense industrial base.
						(b)ElementThe report required by subsection (a) shall
			 include a summary of foreign boycotts that posed a material risk to the defense
			 industrial base from January 2008 to the date of the enactment of this
			 Act.
						(c)DefinitionsIn
			 this section:
							(1)Foreign
			 boycottThe term foreign boycott means any policy
			 or practice adopted by a foreign government or foreign business enterprise
			 intended to penalize, disadvantage, or harm any contractor or subcontractor of
			 the Department of Defense on account of the provision by that contractor or
			 subcontractor of any product or service to the Department.
							(2)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
								(A)the congressional
			 defense committees; and
								(B)the Committee on
			 Foreign Relations of the Senate and the Committee on Foreign Affairs of the
			 House of Representatives.
								IXDepartment of Defense Organization and
			 Management
				ADepartment of Defense Management
					901.Qualifications for appointments to the
			 position of Deputy Secretary of DefenseSection 132(a) of title 10, United States
			 Code, is amended by inserting after the first sentence the following new
			 sentence: The Deputy Secretary shall be appointed from among persons
			 most highly qualified for the position by reason of background and experience,
			 including persons with appropriate management experience..
					902.Designation of Department of Defense senior
			 official with principal responsibility for airship programsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall—
						(1)designate a senior official of the
			 Department of Defense as the official with principal responsibility for the
			 airship programs of the Department; and
						(2)set forth the responsibilities of that
			 senior official with respect to such programs.
						903.Memoranda of agreement on synchronization
			 of enabling capabilities of general purpose forces with the requirements of
			 special operations forcesBy
			 not later than 180 days after the date of the enactment of this Act, each
			 Secretary of a military department shall enter into a memorandum of agreement
			 with the Commander of the United States Special Operations Command establishing
			 procedures by which the availability of the enabling capabilities of the
			 general purpose forces of the Armed Forces under the jurisdiction of such
			 Secretary will be synchronized with the training and deployment cycle of
			 special operations forces under the United States Special Operations
			 Command.
					904.Enhancement of administration of the United
			 States Air Force Institute of Technology
						(a)In generalChapter 901 of title 10, United States
			 Code, is amended by inserting after section 9314a the following new
			 section:
							
								9314b.United States Air Force Institute of
				Technology: administration
									(a)Commandant
										(1)SelectionThe Commandant of the United States Air
				Force Institute of Technology shall be selected by the Secretary of the Air
				Force.
										(2)EligibilityThe Commandant shall be one of the
				following:
											(A)An officer of the Air Force on active duty
				in a grade not below the grade of colonel who possesses such qualifications as
				the Secretary considers appropriate and is assigned or detailed to such
				position.
											(B)A member of the Senior Executive Service or
				a civilian individual, including an individual who was retired from the Air
				Force in a grade not below brigadier general, who has the qualifications
				appropriate for the position of Commandant and is selected by the Secretary as
				the best qualified from among candidates for the position in accordance with a
				process and criteria determined by the Secretary.
											(3)Term for civilian commandantAn individual selected for the position of
				Commandant under paragraph (2)(B) shall serve in that position for a term of
				not more than five years and may be continued in that position for an
				additional term of up to five years.
										(b)Provost and Academic Dean
										(1)In generalThere is established at the United States
				Air Force Institute of Technology the civilian position of Provost and Academic
				Dean who shall be appointed by the Secretary.
										(2)TermAn individual appointed to the position of
				Provost and Academic Dean shall serve in that position for a term of five
				years.
										(3)CompensationThe individual serving as Provost and
				Academic Dean is entitled to such compensation for such service as the
				Secretary shall prescribe for purposes of this section, but not more than the
				rate of compensation authorized for level IV of the Executive
				Schedule.
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 901 of such title is amended by inserting after the item relating to
			 section 9314a the following new item:
							
								
									9314b. United States Air Force Institute of Technology:
				administration.
								
								.
						905.Defense laboratory matters
						(a)Repeal of sunset on direct hire authority
			 at personnel demonstration laboratoriesSection 1108 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 1580 prec. note) is
			 amended by striking subsection (e).
						(b)Repeal of sunset on mechanisms To provide
			 funds for laboratories for research and development of technologies for
			 military missionsSection 219
			 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (10 U.S.C. 2358 note) is amended by striking subsection (c).
						(c)Repeal of sunset on authority for
			 unspecified minor military construction for laboratory
			 revitalizationSection
			 2805(d) of title 10, United States Code, is amended by striking paragraph
			 (5).
						(d)Assessment of military construction
			 required for laboratory revitalization and recapitalization
							(1)Assessment requiredThe Secretary of Defense shall conduct an
			 assessment of the current requirements of the defense laboratories for the
			 revitalization and recapitalization of their infrastructure in order to
			 identity required military construction.
							(2)ElementsThe assessment required by paragraph (1)
			 shall—
								(A)identify the military construction
			 requirements of the defense laboratories described in paragraph (1) that cannot
			 be met by current authorities for unspecified minor military construction;
			 and
								(B)establish for each Armed Force a
			 prioritized list of military construction projects to meet the requirements
			 described in subparagraph (A), and identify among the projects so listed each
			 project previously submitted to a military construction review panel and the
			 length of time such project has remained unaddressed.
								(3)Reports
								(A)Status reportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the congressional
			 defense committees a report describing the current status of the assessment
			 required by paragraph (1).
								(B)Final reportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to the congressional
			 defense committees a report on the assessment. The report shall set forth the
			 following:
									(i)The results of the assessment.
									(ii)Such recommendations for legislative or
			 administrative action as the Secretary considers appropriate in light of the
			 results of the assessment.
									(4)Defense laboratory definedIn this subsection, the term defense
			 laboratory means a laboratory (as that term is defined in section
			 2805(d)(4) of title 10, United States Code) that is owned by the United States
			 and under the jurisdiction of the Secretary of a military department.
							906.Assessment of Department of Defense access
			 to non-United States citizens with scientific and technical expertise vital to
			 the national security interests
						(a)Assessment requiredThe Secretary of Defense shall conduct an
			 assessment of current and potential mechanisms to permit the Department of
			 Defense to employ non-United States citizens with critical scientific and
			 technical skills that are vital to the national security interests of the
			 United States.
						(b)ElementsThe assessment required by subsection (a)
			 shall include the following:
							(1)An identification of the critical
			 scientific and technical skills that are vital to the national security
			 interests of the United States and are anticipated to be in short supply over
			 the next 10 years, and an identification of the military positions and civilian
			 positions of the Department of Defense that require such skills.
							(2)An identification of mechanisms and
			 incentives for attracting persons who are non-United States citizens with such
			 skills to such positions, including the expedited extension of United States
			 citizenship.
							(3)An identification and assessment of any
			 concerns associated with the provision of security clearances to such
			 persons.
							(4)An identification and assessment of any
			 concerns associated with the employment of such persons in civilian positions
			 in the United States defense industrial base, including in positions in which
			 United States citizenship, a security clearance, or both are a condition of
			 employment.
							(c)Reports
							(1)Status reportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the congressional
			 defense committees a report describing the current status of the assessment
			 required by subsection (a).
							(2)Final reportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to the congressional
			 defense committees a report on the assessment. The report shall set forth the
			 following:
								(A)The results of the assessment.
								(B)Such recommendations for legislative or
			 administrative action as the Secretary considers appropriate in light of the
			 results of the assessment.
								907.Sense of
			 Congress on use of modeling and simulation in Department of Defense
			 activitiesIt is the sense of
			 Congress to encourage the Department of Defense to continue the use and
			 enhancement of modeling and simulation (M&S) across the spectrum of defense
			 activities, including acquisition, analysis, experimentation, intelligence,
			 planning, medical, test and evaluation, and training.
					908.Sense of Congress
			 on ties between Joint Warfighting and Coalition Center and Allied Command
			 Transformation of NATOIt is
			 the sense of Congress that the successor organization to the United States
			 Joint Forces Command (USJFCOM), the Joint Warfighting and Coalition Center,
			 should establish close ties with the Allied Command Transformation (ACT)
			 command of the North Atlantic Treaty Organization (NATO).
					909.Report on effects
			 of planned reductions of personnel at the Joint Warfare Analysis Center on
			 personnel skillsNot later
			 than 120 days after the date of the enactment of this Act, the Secretary of
			 Defense shall submit to the congressional defense committees a report setting
			 forth a description and assessment of the effects of planned reductions of
			 personnel at the Joint Warfare Analysis Center (JWAC) on the personnel skills
			 to be available at the Center after the reductions. The report shall be in
			 unclassified form, but may contain a classified annex.
					BSpace Activities
					911.Commercial space launch
			 cooperation
						(a)In generalChapter 135 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2275.Commercial space launch
				cooperation
									(a)AuthorityThe Secretary of Defense may, to assist the
				Secretary of Transportation in carrying out responsibilities set forth in
				titles 49 and 51 with respect to private sector involvement in commercial space
				activities and public-private partnerships pertaining to space transportation
				infrastructure, take such actions as the Secretary considers to be in the best
				interests of the Federal Government to do the following:
										(1)Maximize the use of the capacity of the
				space transportation infrastructure of the Department of Defense by the private
				sector in the United States.
										(2)Maximize the effectiveness and efficiency
				of the space transportation infrastructure of the Department of Defense.
										(3)Reduce the cost of services provided by the
				Department of Defense related to space transportation infrastructure at launch
				support facilities and space recovery support facilities.
										(4)Encourage commercial space activities by
				enabling investment in the space transportation infrastructure of the
				Department of Defense by covered entities.
										(5)Foster cooperation between the Department
				of Defense and covered entities.
										(b)Authority for contracts and other
				agreements relating to space transportation infrastructureThe Secretary of Defense—
										(1)may enter into a contract or other
				agreement with a covered entity to provide to the covered entity support and
				services related to the space transportation infrastructure of the Department
				of Defense; and
										(2)upon the request of that covered entity,
				may include such support and services in the space launch and reentry range
				support requirements of the Department of Defense if—
											(A)the Secretary determines that the inclusion
				of such support and services in such requirements—
												(i)is in the best interests of the Federal
				Government;
												(ii)does not interfere with the requirements of
				the Department of Defense; and
												(iii)does not compete with the commercial space
				activities of other covered entities, unless that competition is in the
				national security interests of the United States; and
												(B)any commercial requirement included in a
				contract or other agreement entered into under this subsection has full
				non-Federal funding before the execution of the contract or other
				agreement.
											(c)Contributions
										(1)In generalThe Secretary of Defense may enter into
				contracts or other agreements with covered entities on a cooperative and
				voluntary basis to accept contributions of funds, services, and equipment to
				carry out this section.
										(2)Use of contributionsAny funds, services, or equipment accepted
				by the Secretary under this subsection—
											(A)may be used only for the objectives
				specified in this section in accordance with terms of use set forth in the
				contract or other agreement entered into under this subsection; and
											(B)shall be managed by the Secretary in
				accordance with regulations of the Department of Defense.
											(3)Requirements with respect to
				agreementsA contract or
				other agreement entered into under this subsection shall address terms of use,
				ownership, and disposition of the funds, services, or equipment contributed
				pursuant to the contract or other agreement.
										(d)Defense cooperation space launch
				account
										(1)EstablishmentThere is established in the Treasury of the
				United States a special account to be known as the Defense Cooperation
				Space Launch Account.
										(2)Crediting of fundsFunds received by the Secretary of Defense
				under subsection (c) shall be credited to the Defense Cooperation Space Launch
				Account and shall be available until expended without further authorization or
				appropriation only for the objectives specified in this section.
										(e)Annual reportNot later than January 31 of each year, the
				Secretary of Defense shall submit to the congressional defense committees a
				report on the funds, services, and equipment accepted and used by the Secretary
				under this section during the previous fiscal year.
									(f)DefinitionsIn this section:
										(1)Covered
				entityThe term covered
				entity means a non-Federal entity that—
											(A)is organized under the laws of the United
				States or of any jurisdiction within the United States; and
											(B)is engaged in commercial space
				activities.
											(2)Launch support facilitiesThe term launch support
				facilities has the meaning given that term in section 50501(7) of title
				51.
										(3)Space recovery support
				facilitiesThe term
				space recovery support facilities has the meaning given that term
				in section 50501(11) of title 51.
										(4)Space transportation
				infrastructureThe term
				space transportation infrastructure has the meaning given that
				term in section 50501(12) of title
				51.
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by adding at the end the following new item:
							
								
									2275. Commercial space launch
				cooperation.
								
								.
						(c)RegulationsThe Secretary of Defense shall prescribe
			 regulations relating to the activities of the Department of Defense under
			 section 2275 of title 10, United States Code, as added by subsection
			 (a).
						912.Authority to designate increments or blocks
			 of space vehicles as major subprograms subject to acquisition reporting
			 requirementsSection
			 2430a(a)(1) of title 10, United States Code, is amended—
						(1)by inserting (A) before
			 If the Secretary of Defense determines; and
						(2)by adding at the end the following new
			 subparagraph:
							
								(B)If the Secretary of Defense determines that
				a major defense acquisition program to purchase space vehicles requires the
				delivery of space vehicles in two or more increments or blocks, the Secretary
				may designate each such increment or block as a major subprogram for the
				purposes of acquisition reporting under this
				chapter.
								.
						913.Review to identify interference with
			 national security Global Positioning System receivers by commercial
			 communications services
						(a)Sense of CongressIt is the sense of Congress that—
							(1)the reliable provision of precision
			 navigation and timing signals by Global Positioning System satellites owned and
			 operated by the Department of Defense is critical to the economy, public health
			 and safety, and the national security of the United States;
							(2)any interference with the signals of the
			 Global Positioning System satellites or the various receivers that use those
			 signals would be extraordinarily disruptive; and
							(3)the Federal Communications Commission
			 should ensure that the signals of Global Positioning System satellites can be
			 received without interruption or interference.
							(b)ReviewNot later than 90 days after the date of
			 the enactment of this Act, and every 90 days thereafter until the termination
			 date described in subsection (d), the Secretary of Defense shall conduct a
			 review—
							(1)to assess the ability of national security
			 Global Positioning System receivers to receive the signals of Global
			 Positioning System satellites without interruption or interference; and
							(2)to determine if commercial communications
			 services are causing or will cause widespread or harmful interference with
			 national security Global Positioning System receivers.
							(c)Notification to Congress
							(1)In generalIf the Secretary determines under
			 subsection (b)(2) that commercial communications services are causing or will
			 cause widespread or harmful interference with national security Global
			 Positioning System receivers, the Secretary shall promptly submit to the
			 congressional defense committees a report notifying those committees of the
			 interference.
							(2)ElementsThe report required by paragraph (1) shall
			 include the following:
								(A)A list and description of the national
			 security Global Positioning System receivers that are being or are expected to
			 be interfered with by commercial communications services.
								(B)A description of the source of, and the
			 entity causing or expected to cause, the interference with those
			 receivers.
								(C)A description of the manner in which that
			 source or entity is causing or is expected to cause the interference.
								(D)A description of the magnitude of harm
			 caused or expected to be caused by the interference.
								(E)A description of the duration of and the
			 conditions and circumstances under which the interference is occurring or is
			 expected to occur.
								(F)A description of the impact of the
			 interference on the national security interests of the United States.
								(G)A description of the plans of the Secretary
			 to address, alleviate, or mitigate the interference or the harm caused or
			 expected to be caused by the interference.
								(d)Termination date describedThe requirement that the Secretary conduct
			 the review under subsection (b) and submit the report under subsection (c)
			 shall terminate on the earlier of—
							(1)the date that is 2 years after the date of
			 the enactment of this Act; or
							(2)the date on which the Secretary—
								(A)determines that there is no widespread or
			 harmful interference with national security Global Positioning System receivers
			 by commercial communication services; and
								(B)notifies the congressional defense
			 committees of that determination.
								CIntelligence Matters
					921.Expansion of authority for exchanges of
			 mapping, charting, and geodetic data to include nongovernmental organizations
			 and academic institutions
						(a)Broadening of authoritySection 454 of title 10, United States
			 Code, is amended—
							(1)by inserting (a)
			 Foreign countries and
			 international organizations.— before The
			 Secretary of Defense; and
							(2)by adding at the end the following new
			 subsection:
								
									(b)Nongovernmental organizations and academic
				institutionsThe Secretary
				may authorize the National Geospatial-Intelligence Agency to exchange or
				furnish mapping, charting, and geodetic data, supplies, and services relating
				to areas outside of the United States to a nongovernmental organization or an
				academic institution engaged in geospatial information research or production
				of such areas pursuant to an agreement for the production or exchange of such
				data.
									.
							(b)Conforming amendments
							(1)Section headingThe heading of such section is amended to
			 read as follows:
								
									454.Exchange of mapping, charting, and geodetic
				data with foreign countries, international organizations, nongovernmental
				organizations, and academic
				institutions
									.
							(2)Table of sectionsThe table of sections at the beginning of
			 subchapter II of chapter 22 of such title is amended by striking the item
			 relating to section 454 and inserting the following new item:
								
									
										454. Exchange of mapping, charting, and geodetic data with
				foreign countries, international organizations, nongovernmental organizations,
				and academic
				institutions.
									
									.
							922.Facilities for intelligence collection or
			 special operations activities abroadSection 2682 of title 10, United States
			 Code, is amended—
						(1)by inserting (a)
			 Maintenance and
			 repair.— before The maintenance and
			 repair;
						(2)by designating the second sentence as
			 subsection (b), realigning such subsection so as to be indented two ems from
			 the left margin, and inserting Jurisdiction.— before A real
			 property facility; and
						(3)by adding at the end the following new
			 subsection:
							
								(c)Facilities for intelligence collection or
				for special operations abroadThe Secretary of Defense may maintain and
				repair, and may exercise jurisdiction over, a real property facility if
				necessary to provide security for authorized intelligence collection or special
				operations activities abroad undertaken by the Department of
				Defense.
								.
						923.Ozone Widget Framework
						(a)Mechanism for Internet publication of
			 information for development of analysis tools and applicationsThe Director of the Defense Information
			 Systems Agency shall implement a mechanism to publish and maintain on the
			 public Internet the Application Programming Interface specifications, a
			 developer’s toolkit, source code, and such other information on, and resources
			 for, the Ozone Widget Framework (OWF) as the Director considers necessary to
			 permit individuals and companies to develop, integrate, and test analysis tools
			 and applications for use by the Department of Defense and the elements of the
			 intelligence community.
						(b)Process for voluntary contribution of
			 improvements by private sectorIn addition to the requirement under
			 subsection (a), the Director shall also establish a process by which private
			 individuals and companies may voluntarily contribute the following:
							(1)Improvements to the source code and
			 documentation for the Ozone Widget Framework.
							(2)Alternative or compatible implementations
			 of the published Application Programming Interface specifications for the
			 Framework.
							(c)Encouragement of use and
			 developmentThe Director
			 shall, whenever practicable, encourage and foster the use, support,
			 development, and enhancement of the Ozone Widget Framework by the computer
			 industry and commercial information technology vendors, including the
			 development of tools that are compatible with the Framework.
						924.Plan for incorporation of enterprise query
			 and correlation capability into the Defense Intelligence Information
			 Enterprise
						(a)Plan required
							(1)In generalThe Under Secretary of Defense for
			 Intelligence shall develop a plan for the incorporation of an enterprise query
			 and correlation capability into the Defense Intelligence Information Enterprise
			 (D2IE).
							(2)ElementsThe plan required by paragraph (1)
			 shall—
								(A)include an assessment of all the current
			 and planned advanced query and correlation systems which operate on large
			 centralized databases that are deployed or to be deployed in elements of the
			 Defense Intelligence Information Enterprise; and
								(B)determine where duplication can be
			 eliminated, how use of these systems can be expanded, whether these systems can
			 be operated collaboratively, and whether they can and should be integrated with
			 the enterprisewide query and correlation capability required pursuant to
			 paragraph (1).
								(b)Pilot program
							(1)In generalThe Under Secretary shall conduct a pilot
			 program to demonstrate an enterprisewide query and correlation capability
			 through the Defense Intelligence Information Enterprise program.
							(2)PurposeThe purpose of the pilot program shall be
			 to demonstrate the capability of an enterprisewide query and correlation system
			 to achieve the following:
								(A)To conduct complex, simultaneous queries by
			 a large number of users and analysts across numerous, large distributed data
			 stores with response times measured in seconds.
								(B)To be scaled up to operate effectively on
			 all the data holdings of the Defense Intelligence Information
			 Enterprise.
								(C)To operate across multiple levels of
			 security with data guards.
								(D)To operate effectively on both unstructured
			 data and structured data.
								(E)To extract entities, resolve them, and (as
			 appropriate) mask them to protect sources and methods, privacy, or both.
								(F)To control access to data by means of
			 on-line electronic user credentials, profiles, and authentication.
								(c)ReportNot later than November 1, 2012, the Under
			 Secretary shall submit to the appropriate committees of Congress a report on
			 the actions undertaken by the Under Secretary to carry out this section. The
			 report shall set forth the plan developed under subsection (a) and a
			 description and assessment of the pilot program conducted under subsection
			 (b).
						(d)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
							(1)the Committee on Armed Services, the
			 Committee on Appropriations, and the Select Committee on Intelligence of the
			 Senate; and
							(2)the Committee on Armed Services, the
			 Committee on Appropriations, and the Permanent Select Committee on Intelligence
			 of the House of Representatives.
							DCybersecurity Matters
					931.Strategy to acquire capabilities to detect
			 previously unknown cyber attacks
						(a)In generalThe Secretary of Defense shall develop and
			 implement a plan to augment the cybersecurity strategy of the Department of
			 Defense through the acquisition of advanced capabilities to discover and
			 isolate penetrations and attacks that were previously unknown and for which
			 signatures have not been developed for incorporation into computer intrusion
			 detection and prevention systems and anti-virus software systems.
						(b)Capabilities
							(1)Nature of capabilitiesThe capabilities to be acquired under the
			 plan required by subsection (a) shall—
								(A)be adequate to enable well-trained analysts
			 to discover the sophisticated attacks conducted by nation-state adversaries
			 that are categorized as advanced persistent threats;
								(B)be appropriate for—
									(i)endpoints or hosts;
									(ii)network-level gateways operated by the
			 Defense Information Systems Agency where the Department of Defense network
			 connects to the public Internet; and
									(iii)global networks owned and operated by
			 private sector Tier 1 Internet Service Providers;
									(C)at the endpoints or hosts, add new
			 discovery capabilities to the Host-Based Security System of the Department,
			 including capabilities such as—
									(i)automatic blocking of unauthorized software
			 programs and accepting approved and vetted programs;
									(ii)constant monitoring of all key computer
			 attributes, settings, and operations (such as registry keys, operations running
			 in memory, security settings, memory tables, event logs, and files); and
									(iii)automatic baselining and remediation of
			 altered computer settings and files;
									(D)at the network-level gateways and internal
			 network peering points, include the sustainment and enhancement of a system
			 that is based on full-packet capture, session reconstruction, extended storage,
			 and advanced analytic tools, by—
									(i)increasing the number and skill level of
			 the analysts assigned to query stored data, whether by contracting for security
			 services, hiring and training Government personnel, or both; and
									(ii)increasing the capacity of the system to
			 handle the rates for data flow through the gateways and the storage
			 requirements specified by the United States Cyber Command; and
									(E)include the behavior-based threat detection
			 capabilities of Tier 1 Internet Service Providers and other companies that
			 operate on the global Internet.
								(2)Source of capabilitiesThe capabilities to be acquired shall, to
			 the maximum extent practicable, be acquired from commercial sources. In making
			 decisions on the procurement of such capabilities from among competing
			 commercial and Government providers, the Secretary shall take into
			 consideration the needs of other departments and agencies of the Federal
			 Government, State and local governments, and critical infrastructure owned and
			 operated by the private sector for unclassified, affordable, and sustainable
			 commercial solutions.
							(c)Integration and management of discovery
			 capabilitiesThe plan
			 required by subsection (a) shall include mechanisms for improving the
			 standardization, organization, and management of the security information and
			 event management systems that are widely deployed across the Department of
			 Defense to improve the ability of United States Cyber Command to understand and
			 control the status and condition of Department networks, including mechanisms
			 to ensure that the security information and event management systems of the
			 Department receive and correlate data collected and analyses conducted at the
			 host or endpoint, at the network gateways, and by Internet Service Providers in
			 order to discover new attacks reliably and rapidly.
						(d)Provision for capability
			 demonstrationsThe plan
			 required by subsection (a) shall provide for the conduct of demonstrations,
			 pilot projects, and other tests on cyber test ranges and operational networks
			 in order to determine and verify that the capabilities to be acquired pursuant
			 to the plan are effective, practical, and affordable.
						(e)ReportNot later than April 1, 2012, the Secretary
			 shall submit to the congressional defense committees a report on the plan
			 required by subsection (a). The report shall set forth the plan and include a
			 comprehensive description of the actions being undertaken by the Department to
			 implement the plan.
						932.Program in support of Department of Defense
			 policy on sustaining and expanding information sharing
						(a)Program requiredThe Secretary of Defense shall carry out a
			 program to support the policy of the Department of Defense on sustaining and
			 expanding information sharing which program shall provide for the adoption and
			 improvement of technical and procedural capabilities to detect and prevent
			 personnel without authorization from acquiring and exporting information from
			 classified networks.
						(b)CapabilitiesOptions for the technical and procedural
			 capabilities to be adopted and improved under the program required by
			 subsection (a) shall include, but not be limited to, capabilities for the
			 following:
							(1)Disabling the removable media ports of
			 computers, whether physically or electronically.
							(2)In the case of computers authorized to
			 write to removable media, requiring systems administrator approval for
			 transfers of data.
							(3)Electronic monitoring and reporting of
			 compliance with policies on downloading of information to removable media, and
			 of attempts to circumvent such policies.
							(4)Using public-key infrastructure-based
			 identity authentication and user profiles to control information access and
			 use.
							(5)Electronic auditing and reporting of user
			 activities to deter and detect unauthorized activities.
							(6)Using data-loss-prevention and data-rights
			 management technology to prevent the unauthorized export of information from a
			 network or to render the information unusable in the event of unauthorized
			 export.
							(7)Appropriately implementing and integrating
			 such capabilities to enable efficient management and operations, and effective
			 protection of information, without impairing the work of analysts and users of
			 networks.
							(c)Program within broader approach to
			 cybersecurity challengesIn
			 developing the program required by subsection (a), the Secretary—
							(1)shall take into account that the prevention
			 of security breaches from personnel operating from inside Department networks
			 substantially overlaps with the prevention of cyber attacks (including
			 prevention of theft of information and intellectual property and the
			 destruction of information and network functionality); and
							(2)should make decisions about the utility and
			 affordability of capabilities under subsection (b) for purposes of the program
			 in full contemplation of the broad range of cybersecurity challenges facing the
			 Department.
							(d)Budget
			 mattersThe budget
			 justification documents for the budget of the President for each fiscal year
			 after fiscal year 2012, as submitted to Congress pursuant to section 1105 of
			 title 31, United States Code, shall set forth information on the program
			 required by subsection (a), including the following:
							(1)The amount requested for such fiscal year
			 for the program.
							(2)A description of the objectives and scope
			 of the program for such fiscal year, including management objectives and
			 program milestones and performance metrics for such fiscal year.
							XGeneral Provisions
				AFinancial Matters
					1001.General transfer authority
						(a)Authority To transfer
			 authorizations
							(1)AuthorityUpon determination by the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may transfer amounts of authorizations made available to the Department of
			 Defense in this division for fiscal year 2012 between any such authorizations
			 for that fiscal year (or any subdivisions thereof). Amounts of authorizations
			 so transferred shall be merged with and be available for the same purposes as
			 the authorization to which transferred.
							(2)LimitationExcept as provided in paragraph (3), the
			 total amount of authorizations that the Secretary may transfer under the
			 authority of this section may not exceed $5,000,000,000.
							(3)Exception for transfers between military
			 personnel authorizationsA
			 transfer of funds between military personnel authorizations under title IV
			 shall not be counted toward the dollar limitation in paragraph (2).
							(b)LimitationsThe authority provided by this section to
			 transfer authorizations—
							(1)may only be used to provide authority for
			 items that have a higher priority than the items from which authority is
			 transferred; and
							(2)may not be used to provide authority for an
			 item that has been denied authorization by Congress.
							(c)Effect on authorization
			 amountsA transfer made from
			 one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.
						(d)Notice to CongressThe Secretary shall promptly notify
			 Congress of each transfer made under subsection (a).
						1002.Defense business systems
						(a)Availability of funds for defense business
			 system programs
							(1)Conditions for obligationSubsection (a) of section 2222 of title 10,
			 United States Code, is amended to read as follows:
								
									(a)Conditions for obligation of funds for
				covered defense business system programsAppropriated and nonappropriated funds
				available to the Department of Defense may not be obligated for a covered
				defense business system program unless—
										(1)the appropriate chief management officer
				for the defense business system program has—
											(A)determined that—
												(i)the defense business system program is in
				compliance with the enterprise architecture developed under subsection (c);
				and
												(ii)appropriate business process reengineering
				efforts have been undertaken to ensure that—
													(I)the business process to be supported by the
				defense business system program will be as streamlined and efficient as
				practicable; and
													(II)the need to tailor commercial-off-the-shelf
				systems to meet unique requirements or incorporate unique interfaces has been
				eliminated or reduced to the maximum extent practicable; or
													(B)waived the requirement in subparagraph (A)
				on the basis of a determination by the chief management officer that—
												(i)the defense business system program is
				necessary to achieve a critical national security capability or address a
				critical requirement in an area such as safety or security; or
												(ii)the defense business system program is
				necessary to prevent a significant adverse effect on a project that is needed
				to achieve an essential capability, taking into consideration the alternative
				solutions for preventing such adverse effect;
												(2)the determination or waiver of the chief
				management officer under paragraph (1) has been reviewed, approved, and
				certified by an appropriate investment review board established under
				subsection (g); and
										(3)the certification by the investment review
				board under paragraph (2) has been approved by the Defense Business Systems
				Management
				Committee.
										.
							(2)Treatment of certain obligations of
			 fundsSubsection (b) of such
			 section is amended by striking business system and all that
			 follows through such subsection and inserting covered
			 defense business system program that has not been certified or approved in
			 accordance with subsection (a).
							(b)Enterprise architecture
							(1)In generalSubsection (c) of such section is
			 amended—
								(A)in paragraph (1), by inserting ,
			 known as the defense business enterprise architecture, after an
			 enterprise architecture; and
								(B)in paragraph (2), by striking the
			 enterprise architecture for defense business systems and inserting
			 the defense business enterprise architecture.
								(2)CompositionSubsection (d) of such section is
			 amended—
								(A)in paragraph (1)—
									(i)in subparagraph (A), by striking
			 all and inserting applicable law, including;
			 and
									(ii)in subparagraph (B), by inserting
			 business and before financial information;
									(B)in paragraph (2), by inserting
			 performance measures, after data standards,;
			 and
								(C)by adding at the end the following new
			 paragraph:
									
										(3)A target systems environment, aligned to
				the business enterprise architecture, for each of the major business processes
				conducted by the Department of Defense, as determined by the Chief Management
				Officer of the Department of
				Defense.
										.
								(3)Transition planSubsection (e) of such section is
			 amended—
								(A)in paragraph (1)—
									(i)in subparagraph (A), by striking The
			 acquisition strategy for and inserting A listing of the;
			 and
									(ii)in subparagraph (B)—
										(I)by striking defense business systems
			 as of December 2, 2002 and inserting existing defense business
			 systems; and
										(II)by striking the comma before that
			 will; and
										(B)in paragraph (2), by striking Each
			 of the strategies under paragraph (1) and inserting For each
			 system listed under paragraph (1), the transition plan.
								(c)Responsible senior officials and chief
			 management officersSubsection (f) of such section is
			 amended—
							(1)by striking all the matter preceding
			 subparagraph (A) of paragraph (1) and inserting the following:
								
									(f)Designation of senior officials and chief
				management officers(1)For purposes of subsection (g), the
				appropriate senior Department of Defense official for the functions and
				activities supported by a covered defense business system is as
				follows:
										;
				
							(2)in such paragraph (1), as so
			 amended—
								(A)by striking shall be responsible and
			 accountable for each place it appears and inserting , in the
			 case of;
								(B)in subparagraph (D), by striking
			 Assistant Secretary of Defense for Networks and Information Integration
			 and the; and
								(C)in subparagraph (E), by striking
			 Deputy Secretary of Defense and all that follows through
			 responsible for and inserting Deputy Chief Management
			 Officer of the Department of Defense, in the case of; and
								(3)in paragraph (2)—
								(A)in the matter preceding subparagraph
			 (A)—
									(i)by striking subsection (a)
			 and inserting subsections (a) and (g); and
									(ii)by striking modernization
			 and inserting program;
									(B)in subparagraph (D), by inserting
			 the Director of such Defense Agency, unless otherwise approved
			 by before the Deputy Chief Management Officer;
			 and
								(C)in subparagraph (E), by inserting
			 the designee of before the Deputy Chief Management
			 Officer.
								(d)Investment reviewSubsection (g) of such section is
			 amended—
							(1)by striking paragraph (1) and inserting the
			 following new paragraph (1):
								
									(1)The Secretary of Defense, acting through
				the Chief Management Officer of the Department of Defense, shall establish, by
				not later than March 15, 2012, an investment review board and investment
				management process, consistent with section 11312 of title 40, to review the
				planning, design, acquisition, development, deployment, operation, maintenance,
				modernization, and project cost benefits and risks of covered defense business
				system programs. The investment review process so established shall
				specifically address the requirements of subsection
				(a).
									;
				and
							(2)in paragraph (2)—
								(A)in the matter preceding subparagraph (A),
			 by striking systems and inserting system
			 programs;
								(B)in subparagraph (A), by striking
			 defense business system and all that follows through as
			 an investment and inserting covered defense business system
			 program, in accordance with the requirements of subsection (a),;
								(C)in subparagraph (B), by striking
			 every defense business system and all that follows and inserting
			 covered defense business system programs, grouped in portfolios of
			 defense business systems;;
								(D)by striking subparagraph (C) and inserting
			 the following new subparagraph (C):
									
										(C)Representation on each investment review
				board by appropriate officials from among the Office of the Secretary of
				Defense, the armed forces, the combatant commands, the Joint Chiefs of Staff,
				and the Defense Agencies, including representatives of each of the
				following:
											(i)The appropriate chief management officer
				for the defense business system under review.
											(ii)The appropriate senior Department of
				Defense official for the functions and activities supported by the defense
				business system under review.
											(iii)The Chief Information Officer of the
				Department of Defense.
											;
				and
								(E)in subparagraph (D), by striking
			 investments and inserting programs.
								(e)Budget informationSubsection (h) of such section is
			 amended—
							(1)in paragraph (1), by inserting
			 program after defense business system;
							(2)in paragraph (2)—
								(A)in the matter preceding subparagraph (A),
			 by striking such system and inserting such
			 program; and
								(B)in subparagraph (A), by striking the
			 system and inserting the system covered by such
			 program;
								(3)by striking paragraph (3) and inserting the
			 following new paragraph (3):
								
									(3)For each such program, an identification of
				the appropriate chief management officer and senior Department of Defense
				official designated under subsection
				(f).
									;
				and
							(4)in paragraph (4), by striking such
			 system both places it appears and inserting such
			 program.
							(f)Reports to CongressSubsection (i) of such section is
			 amended—
							(1)in the matter preceding paragraph
			 (1)—
								(A)by striking 2005 through
			 2013 and inserting 2012 through 2016;
								(B)by striking the second sentence; and
								(C)by striking Subsequent
			 reports and inserting Each report;
								(2)by striking modernizations
			 each place it appears in paragraphs (1) and (2) and inserting
			 programs;
							(3)by striking paragraph (3) and inserting the
			 following new paragraph (3):
								
									(3)identify any covered defense business
				system program for which a waiver was granted under subsection (a)(1)(B) during
				the preceding fiscal year, and set forth the reasons for each such waver;
				and
									;
				and
							(4)in paragraph (4), by striking
			 modernization efforts and inserting
			 programs.
							(g)DefinitionsSubsection (j) of such section is
			 amended—
							(1)by striking paragraphs (1) and (3);
							(2)by redesignating paragraphs (2), (4), (5),
			 and (6) as paragraphs (1), (3), (4), and (5), respectively; and
							(3)by inserting after paragraph (1), as
			 redesignated by paragraph (2) of this subsection, the following new paragraph
			 (2):
								
									(2)The term covered defense business
				system program means any program as follows:
										(A)A program for the acquisition or
				development of a new defense business system with a total cost in excess of
				$1,000,000.
										(B)A program for any significant modification
				or enhancement of an existing defense business system with a total cost in
				excess of $1,000,000.
										(C)A program for the operation and maintenance
				of an existing defense business system, if the estimated cost of operation and
				maintenance of such system exceeds $1,000,000 over the period of the current
				future-years defense program submitted to Congress under section 221 of this
				title.
										.
							1003.Modification of authorities on
			 certification and credential standards for financial management positions in
			 the Department of Defense
						(a)In generalSection 1599d of title 10, United States
			 Code, is amended to read as follows:
							
								1599d.Financial management positions: authority
				to prescribe professional certification and credential standards
									(a)Authority To prescribe professional
				certification and credential standardsThe Secretary of Defense may prescribe
				professional certification and credential standards for financial management
				positions within the Department of Defense, including requirements for formal
				education and requirements for certifications that individuals have met
				predetermined qualifications set by an agency of Government or by an industry
				or professional group. Any such professional certification or credential
				standard shall be prescribed as a Department regulation.
									(b)WaiverThe Secretary may waive any standard
				prescribed under subsection (a) whenever the Secretary determines such a waiver
				to be appropriate.
									(c)Applicability(1)Except as provided in paragraph (2), the
				Secretary may, in the Secretary's discretion—
											(A)require that a standard prescribed under
				subsection (a) apply immediately to all personnel holding financial management
				positions designated by the Secretary; or
											(B)delay the imposition of such a standard for
				a reasonable period to permit persons holding financial management positions so
				designated time to comply.
											(2)A
				formal education requirement prescribed under subsection (a) shall not apply to
				any person employed by the Department in a financial management position before
				the standard is prescribed.
										(d)Discharge of authorityThe Secretary shall prescribe any
				professional certification or credential standards under subsection (a) through
				the Under Secretary of Defense (Comptroller), in consultation with the Under
				Secretary of Defense for Personnel and Readiness.
									(e)ReportsNot later than one year after the effective
				date of any regulations prescribed under subsection (a), or any significant
				modification of such regulations, the Secretary shall, in conjunction with the
				Director of the Office of Personnel Management, submit to Congress a report
				setting forth the plans of the Secretary to provide training to appropriate
				Department personnel to meet any new professional certification or credential
				standard under such regulations or modification.
									(f)Financial management position
				definedIn this section, the
				term financial management position means a position or group of
				positions (including civilian and military positions), as designated by the
				Secretary for purposes of this section, that perform, supervise, or manage work
				of a fiscal, financial management, accounting, auditing, cost or budgetary
				nature, or that require the performance of financial management related
				work.
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 81 of such title is amended by striking the item relating to section
			 1599d and inserting the following new item:
							
								
									1599d. Financial management positions: authority to prescribe
				professional certification and credential
				standards.
								
								.
						1004.Deposit of reimbursed funds under
			 reciprocal fire protection agreements
						(a)In generalSection 5(b) of the Act of May 27, 1955
			 (chapter 105; 69 Stat. 67; 42 U.S.C. 1856d(b)), is amended to read as
			 follows:
							
								(b)Notwithstanding subsection (a), all sums
				received as reimbursements for costs incurred by any Department of Defense
				activity for fire protection rendered pursuant to this Act shall be credited to
				the same appropriation or fund from which the expenses were paid or, if the
				period of availability for obligation for that appropriation has expired, to
				the appropriation or fund that is currently available to the activity for the
				same purpose. Amounts so credited shall be subject to the same provisions and
				restrictions as the appropriation or account to which
				credited.
								.
						(b)ApplicabilityThe amendment made by subsection (a) shall
			 apply with respect to reimbursements for expenditures of funds appropriated
			 after the date of the enactment of this Act.
						1005.Audit
			 readiness of financial statements of Department of DefenseSection 1003(a)(2)(A)(ii) of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2440; 10 U.S.C. 2222 note) is amended by inserting , and that a complete
			 and validated full statement of budget resources is ready by not later than
			 September 30, 2014 after validated as ready for audit by not
			 later than September 30, 2017.
					1006.Plan to
			 ensure audit readiness of statements of budgetary resources
						(a)Planning
			 requirementThe report to be issued pursuant to section 1003(b)
			 of the National Defense Authorization Act for 2010 (Public Law 111–84; 123
			 Stat. 2440; 10 U.S.C. 2222 note) and provided by not later than May 15, 2012,
			 shall include a plan, including interim objectives and a schedule of milestones
			 for each military department and for the defense agencies, to ensure that the
			 statement of budgetary resources of the Department of Defense meets the goal
			 established by the Secretary of Defense of being validated for audit by not
			 later than September 30, 2014. Consistent with the requirements of such
			 section, the plan shall ensure that the actions to be taken are systemically
			 tied to process and control improvements and business systems modernization
			 efforts necessary for the Department to prepare timely, reliable, and complete
			 financial management information on a repeatable basis.
						(b)Semiannual
			 updatesThe reports to be issued pursuant to such section after
			 the report described in subsection (a) shall update the plan required by such
			 subsection and explain how the Department has progressed toward meeting the
			 milestones established in the plan.
						BCounter-Drug Activities
					1011.Five-year extension and modification of
			 authority of Department of Defense to provide additional support for
			 counterdrug activities of other governmental agencies
						(a)Five-year extensionSubsection (a) of section 1004 of the
			 National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note) is
			 amended by striking During fiscal years 2002 through 2011 and
			 inserting Until September 30, 2016.
						(b)Coverage of tribal law enforcement
			 agencies
							(1)In generalSuch section is further amended—
								(A)in subsection (a)—
									(i)in the matter preceding paragraph (1), by
			 inserting tribal, after local,; and
									(ii)in paragraph (2), by striking State
			 or local both places it appears and insert State, local, or
			 tribal; and
									(B)in subsection (b)—
									(i)in paragraph (1), by striking State
			 or local and inserting State, local, or tribal;
									(ii)in paragraph (4), by striking State,
			 or local and inserting State, local, or tribal;
			 and
									(iii)in paragraph (5), by striking State
			 and local and inserting State, local, and tribal.
									(2)Tribal government definedSuch section is further amended by adding
			 at the end the following new subsection:
								
									(i)Definitions relating to tribal
				governmentsIn this
				section:
										(1)The term Indian tribe has
				the meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).
										(2)The term tribal government
				means the governing body of an Indian
				tribe.
										.
							1012.Five-year extension and expansion of
			 authority to provide additional support for counter-drug activities of certain
			 foreign governments
						(a)In generalSubsection (a)(2) of section 1033 of the
			 National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111
			 Stat. 1881), as most recently amended by section 1014(a) of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4337), is further amended by striking 2012 and
			 inserting 2017.
						(b)Maximum amount of supportSection (e)(2) of such section, as so
			 amended, is further amended—
							(1)by striking $75,000,000 and
			 inserting $100,000,000; and
							(2)by striking 2012 and
			 inserting 2017 .
							(c)Additional governments eligible To receive
			 supportSubsection (b) of
			 such section, as most recently amended by section 1024(b) of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417;
			 122 Stat. 4587), is further amended by adding at the end the following new
			 paragraphs:
							
								(23)Government of Benin.
								(24)Government of Cape Verde.
								(25)Government of The Gambia.
								(26)Government of Ghana.
								(27)Government of Guinea.
								(28)Government of Ivory Coast.
								(29)Government of Jamaica.
								(30)Government of Liberia.
								(31)Government of Mauritania.
								(32)Government of Nicaragua.
								(33)Government of Nigeria.
								(34)Government of Sierra Leone.
								(35)Government of
				Togo.
								.
						1013.Reporting requirement on expenditures to
			 support foreign counter-drug activitiesSection 1022(a) of the Floyd D. Spence
			 National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by
			 Public Law 106–398; 114 Stat. 1654A–255), as most recently amended by the
			 section 1013 of the Ike Skelton National Defense Authorization Act for Fiscal
			 Year 2011 (Public Law 111–383; 124 Stat. 4347), is further amended by striking
			 February 15, 2011 and inserting February 15,
			 2012.
					1014.Extension of authority for joint task
			 forces to provide support to law enforcement agencies conducting
			 counter-terrorism activities
						(a)ExtensionSection 1022(b) of the National Defense
			 Authorization Act for Fiscal Year 2004 (10 U.S.C. 371 note) is amended by
			 striking 2011 and inserting 2012.
						(b)Limitation on exercise of
			 authorityThe authority in
			 section 1022 of the National Defense Authorization Act for Fiscal Year 2004, as
			 amended by subsection (a), may not be exercised after September 30, 2011,
			 unless the Secretary of Defense certifies to Congress, in writing, that the
			 Department of Defense is in compliance with the provisions of paragraph (2) of
			 subsection (d) of such section, as added by section 1012(b) of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4346).
						1015.Extension of authority to support unified
			 counterdrug and counterterrorism campaign in ColombiaSection 1021(a)(1) of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375;
			 118 Stat. 2042), as most recently amended by section 1011 of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4346), is further amended by striking 2011 and
			 inserting 2012.
					CNaval Vessels and Shipyards
					1021.Limitation on availability of funds for
			 placing Maritime Prepositioning Ship squadrons on reduced operating
			 statusNo amounts authorized
			 to be appropriated by this Act may be obligated or expended to place a Maritime
			 Prepositioning Ship squadron, or any component thereof, on reduced operating
			 status until the later of the following:
						(1)The date on which the Commandant of the
			 Marine Corps submits to the congressional defense committees a report setting
			 forth an assessment of the impact on military readiness of the plans of the
			 Navy for placing such Maritime Prepositioning Ship squadron, or component
			 thereof, on reduced operating status.
						(2)The date on which the Chief of Naval
			 Operations submits to the congressional defense committees a report
			 that—
							(A)describes the plans of the Navy for placing
			 such Maritime Prepositioning Ship squadron, or component thereof, on reduced
			 operating status; and
							(B)sets forth comments of the Chief of Naval
			 Operations on the assessment described in paragraph (1).
							(3)The date on which the Secretary of Defense
			 certifies to the congressional defense committees that the risks to readiness
			 of placing such Maritime Prepositioning squadron, or component thereof, on
			 reduced operating status are acceptable.
						1022.Modification of conditions on status of
			 retired aircraft carrier ex-John F. KennedySection 1011(c)(2) of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2374) is amended by striking shall require and all
			 that follows and inserting may, notwithstanding paragraph (1),
			 demilitarize the vessel in preparation for the transfer..
					1023.Authority to provide information for
			 maritime safety of forces and hydrographic support
						(a)AuthorityPart IV of subtitle C of title 10, United
			 States Code, is amended by adding at the end the following new chapter:
							
								669Maritime Safety of Forces
									
										Sec.
										7921. Safety and
				  effectiveness information; hydrographic information.
									
									7921.Safety and effectiveness information;
				hydrographic information
										(a)Safety and effectiveness
				information(1)The Secretary of the Navy shall maximize
				the safety and effectiveness of all maritime vessels, aircraft, and forces of
				the armed forces by means of—
												(A)marine data collection;
												(B)numerical weather and ocean prediction;
				and
												(C)forecasting of hazardous weather and ocean
				conditions.
												(2)The Secretary may extend similar support to
				forces of the North Atlantic Treaty Organization, and to coalition forces, that
				are operating with the armed forces.
											(b)Hydrographic informationThe Secretary of the Navy shall collect,
				process, and provide to the Director of the National Geospatial-Intelligence
				Agency hydrographic information to support preparation of maps, charts, books,
				and geodetic products by that
				Agency.
										.
						(b)Clerical amendmentThe table of chapters at the beginning of
			 subtitle C of such title, and the table of chapters at the beginning of part IV
			 of such subtitle, are each amended by inserting after the item relating to
			 chapter 667 the following new item:
							
								
									669. Maritime Safety of
				  Forces7921
								
								.
						1024.Report on
			 policies and practices of the Navy for naming the vessels of the Navy
						(a)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to Congress a report on the policies and practices of the Navy for
			 naming vessels of the Navy.
						(b)ElementsThe
			 report required by subsection (a) shall set forth the following:
							(1)A description of
			 the current policies and practices of the Navy for naming vessels of the
			 Navy.
							(2)A description of
			 the extent to which the policies and practices described under paragraph (1)
			 vary from historical policies and practices of the Navy for naming vessels of
			 the Navy, and an explanation for such variances (if any).
							(3)An assessment of
			 the feasibility and advisability of establishing fixed policies for the naming
			 of one or more classes of vessels of the Navy, and a statement of the policies
			 recommended to apply to each class of vessels recommended to be covered by such
			 fixed policies if the establishment of such fixed policies is considered
			 feasible and advisable.
							(4)Any other matters
			 relating to the policies and practices of the Navy for naming vessels of the
			 Navy that the Secretary of Defense considers appropriate.
							1025.Assessment of
			 stationing of additional DDG–51 class destroyers at Naval Station Mayport,
			 Florida
						(a)Navy assessment
			 required
							(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of the Navy shall conduct an analysis of the costs
			 and benefits of stationing additional DDG–51 class destroyers at Naval Station
			 Mayport, Florida.
							(2)ElementsThe
			 analysis required by paragraph (1) shall include, at a minimum, the
			 following:
								(A)Consideration of
			 the negative effects on the ship repair industrial base at Naval Station
			 Mayport caused by the retirement of FFG–7 class frigates and the procurement
			 delays of the Littoral Combat Ship, including, in particular, the increase in
			 costs (which would be passed on to the taxpayer) of reconstituting the ship
			 repair industrial base at Naval Station Mayport following the projected drastic
			 decrease in workload.
								(B)Updated
			 consideration of life extensions of FFG–7 class frigates in light of continued
			 delays in deliveries of the Littoral Combat Ship deliveries.
								(C)Consideration of
			 the possibility of bringing additional surface warships to Naval Station
			 Mayport for maintenance with the consequence of spreading the ship repair
			 workload appropriately amongst the various public and private shipyards and
			 ensuring the long-term health of the shipyard in Mayport.
								(b)Comptroller
			 General of the United States assessmentNot later than 120 days
			 after the submittal of the report required by subsection (a), the Comptroller
			 General of the United States shall submit to Congress an assessment by the
			 Comptroller General of the report, including a determination whether or not the
			 report complies with applicable best practices.
						1026.Transfer of
			 certain high-speed ferries to the Navy
						(a)Transfer from
			 MARAD authorizedThe Secretary of the Navy may, subject to
			 appropriations, from funds available for the Department of Defense for fiscal
			 year 2012, provide to the Maritime Administration of the Department of
			 Transportation an amount not to exceed $35,000,000 for the transfer by the
			 Maritime Administration to the Department of the Navy of jurisdiction and
			 control over the vessels as follows:
							(1)M/V
			 HUAKAI.
							(2)M/V
			 ALAKAI.
							(b)Use as
			 Department of Defense sealift vesselsEach vessel transferred to
			 the Department of the Navy under subsection (a) shall be administered as a
			 Department of Defense sealift vessel (as such term is defined in section
			 2218(k)(2) of title 10, United States Code).
						DDetainee Matters
					1031.Affirmation of authority of the Armed
			 Forces of the United States to detain covered persons pursuant to the
			 Authorization for Use of Military Force
						(a)In generalCongress affirms that the authority of the
			 President to use all necessary and appropriate force pursuant to the
			 Authorization for Use of Military Force (Public Law 107–40) includes the
			 authority for the Armed Forces of the United States to detain covered persons
			 (as defined in subsection (b)) pending disposition under the law of war.
						(b)Covered personsA covered person under this section is any
			 person as follows:
							(1)A person who planned, authorized,
			 committed, or aided the terrorist attacks that occurred on September 11, 2001,
			 or harbored those responsible for those attacks.
							(2)A person who was a part of or substantially
			 supported al-Qaeda, the Taliban, or associated forces that are engaged in
			 hostilities against the United States or its coalition partners, including any
			 person who has committed a belligerent act or has directly supported such
			 hostilities in aid of such enemy forces.
							(c)Disposition under law of warThe disposition of a person under the law
			 of war as described in subsection (a) may include the following:
							(1)Detention under the law of war without
			 trial until the end of the hostilities authorized by the Authorization for Use
			 of Military Force.
							(2)Trial under chapter 47A of title 10, United
			 States Code (as amended by the Military Commissions Act of 2009 (title XVIII of
			 Public Law 111–84)).
							(3)Transfer for trial by an alternative court
			 or competent tribunal having lawful jurisdiction.
							(4)Transfer to the custody or control of the
			 person's country of origin, any other foreign country, or any other foreign
			 entity.
							(d)ConstructionNothing in this section is intended to
			 limit or expand the authority of the President or the scope of the
			 Authorization for Use of Military Force.
						(e)AuthoritiesNothing in this
			 section shall be construed to affect existing law or authorities, relating to
			 the detention of United States citizens, lawful resident aliens of the United
			 States or any other persons who are captured or arrested in the United
			 States.
						(f)Requirement for briefings of
			 CongressThe Secretary of
			 Defense shall regularly brief Congress regarding the application of the
			 authority described in this section, including the organizations, entities, and
			 individuals considered to be covered persons for purposes of
			 subsection (b)(2).
						1032.Requirement for military custody
						(a)Custody pending disposition under law of
			 war
							(1)In generalExcept as provided in paragraph (4), the
			 Armed Forces of the United States shall hold a person described in paragraph
			 (2) who is captured in the course of hostilities authorized by the
			 Authorization for Use of Military Force (Public Law 107–40) in military custody
			 pending disposition under the law of war.
							(2)Covered personsThe requirement in paragraph (1) shall
			 apply to any person whose detention is authorized under section 1031 who is
			 determined—
								(A)to be a member of, or part of, al-Qaeda or
			 an associated force that acts in coordination with or pursuant to the direction
			 of al-Qaeda; and
								(B)to have participated in the course of
			 planning or carrying out an attack or attempted attack against the United
			 States or its coalition partners.
								(3)Disposition under law of warFor purposes of this subsection, the
			 disposition of a person under the law of war has the meaning given in section
			 1031(c), except that no transfer otherwise described in paragraph (4) of that
			 section shall be made unless consistent with the requirements of section
			 1033.
							(4)Waiver for national securityThe Secretary of Defense may, in
			 consultation with the Secretary of State and the Director of National
			 Intelligence, waive the requirement of paragraph (1) if the Secretary submits
			 to Congress a certification in writing that such a waiver is in the national
			 security interests of the United States.
							(b)Applicability to United States citizens and
			 lawful resident aliens
							(1)United States citizensThe requirement to detain a person in
			 military custody under this section does not extend to citizens of the United
			 States.
							(2)Lawful resident aliensThe requirement to detain a person in
			 military custody under this section does not extend to a lawful resident alien
			 of the United States on the basis of conduct taking place within the United
			 States, except to the extent permitted by the Constitution of the United
			 States.
							(c)Implementation procedures
							(1)In generalNot later than 60 days after the date of
			 the enactment of this Act, the President shall issue, and submit to Congress,
			 procedures for implementing this section.
							(2)ElementsThe procedures for implementing this
			 section shall include, but not be limited to, procedures as follows:
								(A)Procedures designating the persons
			 authorized to make determinations under subsection (a)(2) and the process by
			 which such determinations are to be made.
								(B)Procedures providing that the requirement
			 for military custody under subsection (a)(1) does not require the interruption
			 of ongoing surveillance or intelligence gathering with regard to persons not
			 already in the custody or control of the United States.
								(C)Procedures providing that a determination
			 under subsection (a)(2) is not required to be implemented until after the
			 conclusion of an interrogation session which is ongoing at the time the
			 determination is made and does not require the interruption of any such ongoing
			 session.
								(D)Procedures providing that the requirement
			 for military custody under subsection (a)(1) does not apply when intelligence,
			 law enforcement, or other government officials of the United States are granted
			 access to an individual who remains in the custody of a third country.
								(E)Procedures providing that a certification
			 of national security interests under subsection (a)(4) may be granted for the
			 purpose of transferring a covered person from a third country if such a
			 transfer is in the interest of the United States and could not otherwise be
			 accomplished.
								(d)Effective
			 dateThis section shall take
			 effect on the date that is 60 days after the date of the enactment of this Act,
			 and shall apply with respect to persons described in subsection (a)(2) who are
			 taken into the custody or brought under the control of the United States on or
			 after that effective date.
						1033.Requirements for certifications relating to
			 the transfer of detainees at United States Naval Station, Guantanamo Bay, Cuba,
			 to foreign countries and other foreign entities
						(a)Certification required prior to
			 transfer
							(1)In generalExcept as provided in paragraph (2) and
			 subsection (d), the Secretary of Defense may not use any amounts authorized to
			 be appropriated or otherwise available to the Department of Defense for fiscal
			 year 2012 to transfer any individual detained at Guantanamo to the custody or
			 control of the individual's country of origin, any other foreign country, or
			 any other foreign entity unless the Secretary submits to Congress the
			 certification described in subsection (b) not later than 30 days before the
			 transfer of the individual.
							(2)ExceptionParagraph (1) shall not apply to any action
			 taken by the Secretary to transfer any individual detained at Guantanamo to
			 effectuate—
								(A)an order affecting the disposition of the
			 individual that is issued by a court or competent tribunal of the United States
			 having lawful jurisdiction (which the Secretary shall notify Congress of
			 promptly after issuance); or
								(B)a pre-trial agreement entered in a military
			 commission case prior to the date of the enactment of this Act.
								(b)CertificationA certification described in this
			 subsection is a written certification made by the Secretary of Defense, with
			 the concurrence of the Secretary of State and in consultation with the Director
			 of National Intelligence, that the government of the foreign country or the
			 recognized leadership of the foreign entity to which the individual detained at
			 Guantanamo is to be transferred—
							(1)is not a designated state sponsor of
			 terrorism or a designated foreign terrorist organization;
							(2)maintains control over each detention
			 facility in which the individual is to be detained if the individual is to be
			 housed in a detention facility;
							(3)is not, as of the date of the
			 certification, facing a threat that is likely to substantially affect its
			 ability to exercise control over the individual;
							(4)has taken or agreed to take effective
			 actions to ensure that the individual cannot take action to threaten the United
			 States, its citizens, or its allies in the future;
							(5)has taken or agreed to take such actions as
			 the Secretary of Defense determines are necessary to ensure that the individual
			 cannot engage or reengage in any terrorist activity; and
							(6)has agreed to share with the United States
			 any information that—
								(A)is related to the individual or any
			 associates of the individual; and
								(B)could affect the security of the United
			 States, its citizens, or its allies.
								(c)Prohibition in cases of prior confirmed
			 recidivism
							(1)ProhibitionExcept as provided in paragraph (2) and
			 subsection (d), the Secretary of Defense may not use any amounts authorized to
			 be appropriated or otherwise made available to the Department of Defense to
			 transfer any individual detained at Guantanamo to the custody or control of the
			 individual's country of origin, any other foreign country, or any other foreign
			 entity if there is a confirmed case of any individual who was detained at
			 United States Naval Station, Guantanamo Bay, Cuba, at any time after September
			 11, 2001, who was transferred to such foreign country or entity and
			 subsequently engaged in any terrorist activity.
							(2)ExceptionParagraph (1) shall not apply to any action
			 taken by the Secretary to transfer any individual detained at Guantanamo to
			 effectuate—
								(A)an order affecting the disposition of the
			 individual that is issued by a court or competent tribunal of the United States
			 having lawful jurisdiction (which the Secretary shall notify Congress of
			 promptly after issuance); or
								(B)a pre-trial agreement entered in a military
			 commission case prior to the date of the enactment of this Act.
								(d)National security waiver
							(1)In generalThe Secretary of Defense may waive the
			 applicability to a detainee transfer of a certification requirement specified
			 in paragraph (4) or (5) of subsection (b) or the prohibition in subsection (c)
			 if the Secretary, with the concurrence of the Secretary of State and in
			 consultation with the Director of National Intelligence, determines
			 that—
								(A)alternative actions will be taken to
			 address the underlying purpose of the requirement or requirements to be
			 waived;
								(B)in the case of a waiver of paragraph (4) or
			 (5) of subsection (b), it is not possible to certify that the risks addressed
			 in the paragraph to be waived have been completely eliminated, but the actions
			 to be taken under subparagraph (A) will substantially mitigate such risks with
			 regard to the individual to be transferred;
								(C)in the case of a waiver of subsection (c),
			 the Secretary has considered any confirmed case in which an individual who was
			 transferred to the country subsequently engaged in terrorist activity, and the
			 actions to be taken under subparagraph (A) will substantially mitigate the risk
			 of recidivism with regard to the individual to be transferred; and
								(D)the transfer is in the national security
			 interests of the United States.
								(2)ReportsWhenever the Secretary makes a
			 determination under paragraph (1), the Secretary shall submit to the
			 appropriate committees of Congress, not later than 30 days before the transfer
			 of the individual concerned, the following:
								(A)A copy of the determination and the waiver
			 concerned.
								(B)A statement of the basis for the
			 determination, including—
									(i)an explanation why the transfer is in the
			 national security interests of the United States; and
									(ii)in the case of a waiver of paragraph (4) or
			 (5) of subsection (b), an explanation why it is not possible to certify that
			 the risks addressed in the paragraph to be waived have been completely
			 eliminated.
									(C)A summary of the alternative actions to be
			 taken to address the underlying purpose of, and to mitigate the risks addressed
			 in, the paragraph or subsection to be waived.
								(e)DefinitionsIn this section:
							(1)The term appropriate committees of
			 Congress means—
								(A)the Committee on Armed Services, the
			 Committee on Appropriations, and the Select Committee on Intelligence of the
			 Senate; and
								(B)the Committee on Armed Services, the
			 Committee on Appropriations, and the Permanent Select Committee on Intelligence
			 of the House of Representatives.
								(2)The term individual detained at
			 Guantanamo means any individual located at United States Naval Station,
			 Guantanamo Bay, Cuba, as of October 1, 2009, who—
								(A)is not a citizen of the United States or a
			 member of the Armed Forces of the United States; and
								(B)is—
									(i)in the custody or under the control of the
			 Department of Defense; or
									(ii)otherwise under detention at United States
			 Naval Station, Guantanamo Bay, Cuba.
									(3)The term foreign terrorist
			 organization means any organization so designated by the Secretary of
			 State under section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189).
							(f)Repeal of superseded
			 authoritySection 1033 of the
			 Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4351) is repealed.
						1034.Prohibition on use of funds to construct or
			 modify facilities in the United States to house detainees transferred from
			 United States Naval Station, Guantanamo Bay, Cuba
						(a)In generalNo amounts authorized to be appropriated or
			 otherwise made available to the Department of Defense for fiscal year 2012 may
			 be used to construct or modify any facility in the United States, its
			 territories, or possessions to house any individual detained at Guantanamo for
			 the purposes of detention or imprisonment in the custody or under the control
			 of the Department of Defense unless authorized by Congress.
						(b)ExceptionThe prohibition in subsection (a) shall not
			 apply to any modification of facilities at United States Naval Station,
			 Guantanamo Bay, Cuba.
						(c)Individual detained at Guantanamo
			 definedIn this section, the
			 term individual detained at Guantanamo has the meaning given that
			 term in section 1033(e)(2).
						(d)Repeal of superseded
			 authoritySection 1034 of the
			 Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4353) is amended by striking subsections (a), (b), and
			 (c).
						1035.Procedures for periodic detention review of
			 individuals detained at United States Naval Station, Guantanamo Bay,
			 Cuba
						(a)Procedures requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 appropriate committees of Congress a report setting forth procedures for
			 implementing the periodic review process required by Executive Order No. 13567
			 for individuals detained at United States Naval Station, Guantanamo Bay, Cuba,
			 pursuant to the Authorization for Use of Military Force (Public Law
			 107–40).
						(b)Covered mattersThe procedures submitted under subsection
			 (a) shall, at a minimum—
							(1)clarify that the purpose of the periodic
			 review process is not to determine the legality of any detainee's law of war
			 detention, but to make discretionary determinations whether or not a detainee
			 represents a continuing threat to the security of the United States;
							(2)clarify that the Secretary of Defense is
			 responsible for any final decision to release or transfer an individual
			 detained in military custody at United States Naval Station, Guantanamo Bay,
			 Cuba, pursuant to the Executive Order referred to in subsection (a), and that
			 in making such a final decision, the Secretary shall consider the
			 recommendation of a periodic review board or review committee established
			 pursuant to such Executive Order, but shall not be bound by any such
			 recommendation; and
							(3)ensure that appropriate consideration is
			 given to factors addressing the need for continued detention of the detainee,
			 including—
								(A)the likelihood the detainee will resume
			 terrorist activity if transferred or released;
								(B)the likelihood the detainee will
			 reestablish ties with al-Qaeda, the Taliban, or associated forces that are
			 engaged in hostilities against the United States or its coalition partners if
			 transferred or released;
								(C)the likelihood of family, tribal, or
			 government rehabilitation or support for the detainee if transferred or
			 released;
								(D)the likelihood the detainee may be subject
			 to trial by military commission; and
								(E)any law enforcement interest in the
			 detainee.
								(c)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
							(1)the Committee on Armed Services and the
			 Select Committee on Intelligence of the Senate; and
							(2)the Committee on Armed Services and the
			 Permanent Select Committee on Intelligence of the House of
			 Representatives.
							1036.Procedures for status
			 determinations
						(a)In generalNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 appropriate committees of Congress a report setting forth the procedures for
			 determining the status of persons detained pursuant to the Authorization for
			 Use of Military Force (Public Law 107–40) for purposes of section 1031.
						(b)Elements of proceduresThe procedures required by this section
			 shall provide for the following in the case of any unprivileged enemy
			 belligerent who will be held in long-term detention under the law of war
			 pursuant to the Authorization for Use of Military Force:
							(1)A military judge shall preside at
			 proceedings for the determination of status of an unprivileged enemy
			 belligerent.
							(2)An unprivileged enemy belligerent may, at
			 the election of the belligerent, be represented by military counsel at
			 proceedings for the determination of status of the belligerent.
							(c)Report on modification of
			 proceduresThe Secretary of
			 Defense shall submit to the appropriate committees of Congress a report on any
			 modification of the procedures submitted under this section. The report on any
			 such modification shall be so submitted not later than 60 days before the date
			 on which such modification goes into effect.
						(d)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
							(1)the Committee on Armed Services and the
			 Select Committee on Intelligence of the Senate; and
							(2)the Committee on Armed Services and the
			 Permanent Select Committee on Intelligence of the House of
			 Representatives.
							1037.Clarification of right to plead guilty in
			 trial of capital offense by military commission
						(a)Clarification of rightSection 949m(b)(2) of title 10, United
			 States Code, is amended—
							(1)in subparagraph (C), by inserting before
			 the semicolon the following: , or a guilty plea was accepted and not
			 withdrawn prior to announcement of the sentence in accordance with section
			 949i(b) of this title; and
							(2)in subparagraph (D), by inserting on
			 the sentence after vote was taken.
							(b)Pre-trial agreementsSection 949i of such title is amended by
			 adding at the end the following new subsection:
							
								(c)Pre-trial agreements(1)A plea of guilty made by the accused that
				is accepted by a military judge under subsection (b) and not withdrawn prior to
				announcement of the sentence may form the basis for an agreement reducing the
				maximum sentence approved by the convening authority, including the reduction
				of a sentence of death to a lesser punishment, or that the case will be
				referred to a military commission under this chapter without seeking the
				penalty of death. Such an agreement may provide for terms and conditions in
				addition to a guilty plea by the accused in order to be effective.
									(2)A
				plea agreement under this subsection may not provide for a sentence of death
				imposed by a military judge alone. A sentence of death may only be imposed by
				the unanimous vote of all members of a military commission concurring in the
				sentence of death as provided in section 949m(b)(2)(D) of this
				title.
									.
						EMiscellaneous Authorities and
			 Limitations
					1041.Management of Department of Defense
			 installations
						(a)Secretary of Defense
			 authorityChapter 159 of
			 title 10, United States Code, is amended by inserting after section 2671 the
			 following new section:
							
								2672.Protection of property
									(a)In generalThe Secretary of Defense shall protect the
				buildings, grounds, and property that are under the jurisdiction, custody, or
				control of the Department of Defense and the persons on that property.
									(b)Officers and agents
										(1)Designation(A)The Secretary may designate military or
				civilian personnel of the Department of Defense as officers and agents to
				perform the functions of the Secretary under subsection (a), including, with
				regard to civilian officers and agents, duty in areas outside the property
				specified in that subsection to the extent necessary to protect that property
				and persons on that property.
											(B)A
				designation under subparagraph (A) may be made by individual, by position, by
				installation, or by such other category of personnel as the Secretary
				determines appropriate.
											(C)In
				making a designation under subparagraph (A) with respect to any category of
				personnel, the Secretary shall specify each of the following:
												(i)The personnel or positions to be included
				in the category.
												(ii)Which authorities provided for in paragraph
				(2) may be exercised by personnel in that category.
												(iii)In the case of civilian personnel in that
				category—
													(I)which authorities provided for in paragraph
				(2), if any, are authorized to be exercised outside the property specified in
				subsection (a); and
													(II)with respect to the exercise of any such
				authorities outside the property specified in subsection (a), the circumstances
				under which coordination with law enforcement officials outside of the
				Department of Defense should be sought in advance.
													(D)The Secretary may make a designation under
				subparagraph (A) only if the Secretary determines, with respect to the category
				of personnel to be covered by that designation, that—
												(i)the exercise of each specific authority
				provided for in paragraph (2) to be delegated to that category of personnel is
				necessary for the performance of the duties of the personnel in that category
				and such duties cannot be performed as effectively without such authorities;
				and
												(ii)the necessary and proper training for the
				authorities to be exercised is available to the personnel in that
				category.
												(2)PowersSubject to subsection (h) and to the extent
				specifically authorized by the Secretary, while engaged in the performance of
				official duties pursuant to this section, an officer or agent designated under
				this subsection may—
											(A)enforce Federal laws and regulations for
				the protection of persons and property;
											(B)carry firearms;
											(C)make arrests—
												(i)without a warrant for any offense against
				the United States committed in the presence of the officer or agent; or
												(ii)for any felony cognizable under the laws of
				the United States if the officer or agent has reasonable grounds to believe
				that the person to be arrested has committed or is committing a felony;
												(D)serve warrants and subpoenas issued under
				the authority of the United States; and
											(E)conduct investigations, on and off the
				property in question, of offenses that may have been committed against property
				under the jurisdiction, custody, or control of the Department of Defense or
				persons on such property.
											(c)Regulations
										(1)In generalThe Secretary may prescribe regulations,
				including traffic regulations, necessary for the protection and administration
				of property under the jurisdiction, custody, or control of the Department of
				Defense and persons on that property. The regulations may include reasonable
				penalties, within the limits prescribed in paragraph (2), for violations of the
				regulations. The regulations shall be posted and remain posted in a conspicuous
				place on the property to which they apply.
										(2)PenaltiesA person violating a regulation prescribed
				under this subsection shall be fined under title 18, imprisoned for not more
				than 30 days, or both.
										(d)Limitation on delegation of
				authorityThe authority of
				the Secretary of Defense under subsections (b) and (c) may be exercised only by
				the Secretary or Deputy Secretary of Defense.
									(e)Disposition of persons
				arrestedA person who is
				arrested pursuant to authority exercised under subsection (b) may not be held
				in a military confinement facility, other than in the case of a person who is
				subject to chapter 47 of this title (the Uniform Code of Military
				Justice).
									(f)Facilities and services of other
				agenciesIn implementing this
				section, when the Secretary determines it to be economical and in the public
				interest, the Secretary may utilize the facilities and services of Federal,
				State, tribal, and local law enforcement agencies, with the consent of those
				agencies, and may reimburse those agencies for the use of their facilities and
				services.
									(g)Authority outside Federal
				propertyFor the protection
				of property under the jurisdiction, custody, or control of the Department of
				Defense and persons on that property, the Secretary may enter into agreements
				with Federal agencies and with State, tribal, and local governments to obtain
				authority for civilian officers and agents designated under this section to
				enforce Federal laws and State, tribal, and local laws concurrently with other
				Federal law enforcement officers and with State, tribal, and local law
				enforcement officers.
									(h)Attorney general approvalThe powers granted pursuant to subsection
				(b)(2) to officers and agents designated under subsection (b)(1) shall be
				exercised in accordance with guidelines approved by the Attorney
				General.
									(i)Limitation on statutory
				constructionNothing in this
				section shall be construed—
										(1)to preclude or limit the authority of any
				Federal law enforcement agency;
										(2)to restrict the authority of the Secretary
				of Homeland Security or of the Administrator of General Services to promulgate
				regulations affecting property under the custody and control of that Secretary
				or the Administrator, respectively;
										(3)to expand or limit section 21 of the
				Internal Security Act of 1950 (50 U.S.C. 797);
										(4)to affect chapter 47 of this title;
				or
										(5)to restrict any other authority of the
				Secretary of Defense or the Secretary of a military
				department.
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item relating to section 2671
			 the following new item:
							
								
									2672. Protection of
				property.
								
								.
						1042.Amendments relating to the Military
			 Commissions Act of 2009
						(a)Reference to how charges are
			 madeSection 949a(b)(2)(C) of
			 title 10, United States Code, is amended by striking preferred
			 in clauses (i) and (ii) and inserting sworn.
						(b)Judges of United States Court of Military
			 Commission ReviewSection
			 949b(b) of such title is amended—
							(1)in paragraph (1)(A), by striking a
			 military appellate judge or other duly appointed judge under this chapter
			 on and inserting a judge on;
							(2)in paragraph (2), by striking a
			 military appellate judge on and inserting a judge on;
			 and
							(3)in paragraph (3)(B), by striking an
			 appellate military judge or a duly appointed appellate judge on and
			 inserting a judge on.
							(c)Panels of United States Court of Military
			 Commission ReviewSection
			 950f(a) of such title is amended by striking appellate military
			 judges in the second sentence and inserting judges on the
			 Court.
						(d)Review of final judgments by United States
			 court of appeals for the D.C. circuit
							(1)Clarification of matter subject to
			 reviewSubsection (a) of
			 section 950g of such title is amended by inserting as affirmed or set
			 aside as incorrect in law by after where
			 applicable,.
							(2)Clarification on time for seeking
			 reviewSubsection (c) of such
			 section is amended—
								(A)in the matter preceding paragraph (1), by
			 striking by the accused and all that follows through
			 which— and inserting in the Court of
			 Appeals—;
								(B)in paragraph (1)—
									(i)by inserting not later than 20 days
			 after the date on which after (1); and
									(ii)by striking on the accused or on
			 defense counsel and inserting on the parties; and
									(C)in paragraph (2)—
									(i)by inserting if after
			 (2); and
									(ii)by inserting before the period the
			 following: , not later than 20 days after the date on which such notice
			 is submitted.
									1043.Department of Defense authority to carry
			 out personnel recovery reintegration and post-isolation support
			 activities
						(a)In generalChapter 53 of title 10, United States Code,
			 is amended by inserting after section 1056 the following new section:
							
								1056a.Reintegration of recovered Department of
				Defense personnel; post-isolation support activities for other recovered
				personnel
									(a)Reintegration and support
				authorizedThe Secretary of
				Defense may carry out the following:
										(1)Reintegration activities for recovered
				persons who are Department of Defense personnel.
										(2)Post-isolation support activities for or on
				behalf of other recovered persons who are officers or employees of the United
				States Government, military or civilian officers or employees of an allied or
				coalition partner of the United States, or other United States or foreign
				nationals.
										(b)Activities authorized(1)The activities authorized by subsection (a)
				for or on behalf of a recovered person may include the following:
											(A)The provision of food, clothing, necessary
				medical support, and essential sundry items for the recovered person.
											(B)In
				accordance with regulations prescribed by the Secretary of Defense, travel and
				transportation allowances for not more than three family members, or other
				designated individuals, determined by the commander or head of a military
				medical treatment facility to be beneficial for the reintegration of the
				recovered person and whose presence may contribute to improving the physical
				and mental health of the recovered person.
											(C)Transportation or reimbursement for
				transportation in connection with the attendance of the recovered person at
				events or functions determined by the commander or head of a military medical
				treatment facility to contribute to the physical and mental health of the
				recovered person.
											(2)Medical support may be provided under
				paragraph (1)(A) to a recovered person who is not a member of the armed forces
				for not more than 20 days.
										(c)DefinitionsIn this section:
										(1)The term post-isolation
				support, in the case of a recovered person, means—
											(A)the debriefing of the recovered person
				following a separation as described in paragraph (2);
											(B)activities to promote or support the
				physical and mental health of the recovered person following such a separation;
				and
											(C)other activities to facilitate return of
				the recovered person to military or civilian life as expeditiously as possible
				following such a separation.
											(2)The term recovered person
				means an individual who is returned alive from separation (whether as an
				individual or a group) while participating in or in association with a United
				States-sponsored military activity or mission in which the individual was
				detained in isolation or held in captivity by a hostile entity.
										(3)The term reintegration, in the
				case of a recovered person, means—
											(A)the debriefing of the recovered person
				following a separation as described in paragraph (2);
											(B)activities to promote or support for the
				physical and mental health of the recovered person following such a separation;
				and
											(C)other activities to facilitate return of
				the recovered person to military duty or employment with the Department of
				Defense as expeditiously as possible following such a
				separation.
											.
						(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 53 of such title is amended by inserting after the item relating to
			 section 1056 the following new item:
							
								
									1056a. Reintegration of recovered Department of Defense
				personnel; post-isolation support activities for other recovered
				personnel.
								
								.
						1044.Treatment
			 under Freedom of Information Act of certain sensitive national security
			 information
						(a)Critical
			 infrastructure security information
							(1)In
			 generalThe Secretary of Defense may exempt certain Department of
			 Defense information from disclosure under section 552 of title 5, United States
			 Code, upon a written determination that—
								(A)the information
			 is Department of Defense critical infrastructure security information;
			 and
								(B)the public
			 interest in the disclosure of such information does not outweigh the
			 Government’s interest in withholding such information from the public.
								(2)Information
			 provided to State or local first respondersCritical
			 infrastructure security information covered by a written determination under
			 this subsection that is provided to a State or local government to assist first
			 responders in the event that emergency assistance should be required shall be
			 deemed to remain under the control of the Department of Defense.
							(b)Military Flight
			 Operations Quality Assurance SystemThe Secretary of Defense may
			 exempt information contained in any data file of the Military Flight Operations
			 Quality Assurance system of a military department from disclosure under section
			 552 of title 5, United States Code, upon a written determination that the
			 disclosure of such information in the aggregate (and when combined with other
			 information already in the public domain) would reveal sensitive information
			 regarding the tactics, techniques, procedures, processes, or operational and
			 maintenance capabilities of military combat aircraft, units, or aircrews.
			 Information covered by a written determination under this subsection shall be
			 exempt from disclosure under such section 552 even when such information is
			 contained in a data file that is not exempt in its entirety from such
			 disclosure.
						(c)DelegationThe
			 Secretary of Defense may delegate the authority to make a determination under
			 subsection (a) or (b) to any civilian official in the Department of Defense or
			 a military department who is appointed by the President, by and with the advice
			 and consent of the Senate.
						(d)TransparencyEach
			 determination of the Secretary, or the Secretary's designee, under subsection
			 (a) or (b) shall be made in writing and accompanied by a statement of the basis
			 for the determination. All such determinations and statements of basis shall be
			 available to the public, upon request, through the office of the Assistant
			 Secretary of Defense for Public Affairs.
						(e)DefinitionsIn
			 this section:
							(1)The term
			 Department of Defense critical infrastructure security information
			 means sensitive but unclassified information that, if disclosed, would reveal
			 vulnerabilities in Department of Defense critical infrastructure that, if
			 exploited, would likely result in the significant disruption, destruction, or
			 damage of or to Department of Defense operations, property, or facilities,
			 including information regarding the securing and safeguarding of explosives,
			 hazardous chemicals, or pipelines, related to critical infrastructure or
			 protected systems owned or operated by or on behalf of the Department of
			 Defense, including vulnerability assessments prepared by or on behalf of the
			 Department, explosives safety information (including storage and handling), and
			 other site-specific information on or relating to installation security.
							(2)The term
			 data file means a file of the Military Flight Operations Quality
			 Assurance system that contains information acquired or generated by the
			 Military Flight Operations Quality Assurance system, including the
			 following:
								(A)Any data base
			 containing raw Military Flight Operations Quality Assurance data.
								(B)Any analysis or
			 report generated by the Military Flight Operations Quality Assurance system or
			 which is derived from Military Flight Operations Quality Assurance data.
								1045.Clarification of airlift service
			 definitions relating to the Civil Reserve Air Fleet
						(a)ClarificationSection 41106 of title 49, United States
			 Code, is amended—
							(1)by striking transport category
			 aircraft in subsections (a)(1), (b), and (c) and inserting
			 CRAF-eligible aircraft; and
							(2)in subsection (c), by striking that
			 has aircraft in the civil reserve air fleet and inserting
			 referred to in subsection (a).
							(b)CRAF-eligible aircraft
			 definedSuch section is
			 further amended by adding at the end the following new subsection:
							
								(e)CRAF-eligible aircraft
				definedIn this section, the
				term CRAF-eligible aircraft means aircraft of a type the Secretary
				of Defense has determined to be eligible to participate in the Civil Reserve
				Air
				Fleet.
								.
						1046.Authority for assignment of civilian
			 employees of the Department of Defense as advisors to foreign ministries of
			 defense and international peace and security organizations
						(a)AuthorityThe Secretary of Defense may, with the
			 concurrence of the Secretary of State, carry out a program to assign civilian
			 employees of the Department of Defense as advisors to the ministries of defense
			 (or security agencies serving a similar defense function) of foreign countries
			 and international peace and security organizations in order to—
							(1)provide institutional, ministerial-level
			 advice, and other training to personnel of the ministry or organization to
			 which assigned in support of stabilization or post-conflict activities;
			 or
							(2)assist such ministry or organization in
			 building core institutional capacity, competencies, and capabilities to manage
			 defense-related processes.
							(b)Termination of authority
							(1)In generalThe authority of the Secretary of Defense
			 to assign civilian employees under the program under subsection (a) terminates
			 at the close of September 30, 2014.
							(2)Continuation of assignmentsAny assignment of a civilian employee under
			 subsection (a) before the date specified in paragraph (1) may continue after
			 that date, but only using funds available for fiscal year 2012, 2013, or
			 2014.
							(c)Annual reportNot later than December 30 each year
			 through 2014, the Secretary of Defense shall submit to the Committee on Armed
			 Services of the Senate and the Committee on Armed Services of the House of
			 Representatives a report on activities under the program under subsection (a)
			 during the preceding fiscal year. Each report shall include, for the fiscal
			 year covered by such report, the following:
							(1)A list of the defense ministries and
			 international peace and security organizations to which civilian employees were
			 assigned under the program.
							(2)A statement of the number of such employees
			 so assigned.
							(3)A statement of the duration of the various
			 assignments of such employees.
							(4)A brief description of the activities
			 carried out such by such employees pursuant to such assignments.
							(5)A statement of the cost of each such
			 assignment.
							(d)Comptroller General reportNot later than December 30, 2013, the
			 Comptroller General of the United States shall submit to the committees of
			 Congress specified in subsection (c) a report setting forth an assessment of
			 the effectiveness of the advisory services provided by civilian employees
			 assigned under the program under subsection (a) as of the date of the report in
			 meeting the purposes of the program.
						1047.Net assessment of nuclear force levels
			 required with respect to certain proposals to reduce the nuclear weapons
			 stockpile of the United States
						(a)In generalIf, on or after the date of the enactment
			 of this Act, the President makes a proposal described in subsection (b), the
			 President shall—
							(1)conduct a net assessment of the current and
			 proposed nuclear forces of the United States and of other countries that
			 possess nuclear weapons to determine whether the nuclear forces of the United
			 States are anticipated to be capable of meeting the objectives of the United
			 States with respect to nuclear deterrence, extended deterrence, assurance of
			 allies, and defense; and
							(2)as soon as practicable after the date on
			 which the President makes such a proposal, submit that assessment to the
			 congressional defense committees.
							(b)Proposal described
							(1)In generalA proposal described in this subsection is
			 a proposal—
								(A)to reduce the number of deployed nuclear
			 weapons of the United States to a level that is lower than the level described
			 in the Treaty between the United States of America and the Russian Federation
			 on Measures for the Further Reduction and Limitation of Strategic Offensive
			 Arms, signed at Prague April 8, 2010; or
								(B)except as provided in paragraph (2), to
			 reduce, in a calendar year before 2022, the number of non-deployed nuclear
			 weapons held by the United States as a hedge.
								(2)Exception for routine stockpile stewardship
			 activitiesThe requirement to
			 conduct the net assessment under subsection (a) does not apply with respect to
			 a proposal described in paragraph (1)(B) to reduce the number of non-deployed
			 nuclear weapons held by the United States if that reduction is associated with
			 routine stockpile stewardship activities.
							(3)Hedge definedFor purposes of paragraph (1)(B), the term
			 hedge means the retention of non-deployed nuclear weapons in both
			 the active and inactive nuclear weapons stockpiles to respond to a technical
			 failure in the stockpile or a change in the geopolitical environment.
							1048.Fiscal year 2012 administration and report
			 on the Troops-to-Teachers Program
						(a)Fiscal year 2012
			 administrationNotwithstanding section 2302(c) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6672(c)), the
			 Secretary of Defense may administer the Troops-to-Teachers Program during
			 fiscal year 2012. Amounts authorized to be appropriated for the Department of
			 Defense by this Act shall be available to the Secretary of Defense for that
			 purpose.
						(b)ReportNot later than April 1, 2012, the Secretary
			 of Defense and the Secretary of Education shall jointly submit to the
			 appropriate committees of Congress a report on the Troops-to-Teachers Program.
			 The report shall include the following:
							(1)A summary of the funding of the
			 Troops-to-Teachers Program since its inception and projected funding of the
			 program during the period covered by the future-years defense program submitted
			 to Congress during 2011.
							(2)The number of past participants in the
			 Troops-to-Teachers Program by year, the number of past participants who have
			 fulfilled, and have not fulfilled, their service obligation under the program,
			 and the number of waivers of such obligations (and the reasons for such
			 waivers).
							(3)A discussion and assessment of the current
			 and anticipated effects of recent economic circumstances in the United States,
			 and cuts nationwide in State and local budgets, on the ability of participants
			 in the Troops-to-Teachers Program to obtain teaching positions.
							(4)A discussion of the youth education goals
			 in the Troops-to-Teachers Program and the record of the program to date in
			 producing teachers in high-need and other eligible schools.
							(5)An assessment of the extent to which the
			 Troops-to-Teachers Program achieves its purpose as a military transition
			 assistance program and, in particular, as transition assistance program for
			 members of the Armed Forces who are nearing retirement or who are voluntarily
			 or involuntarily separating from military service.
							(6)An assessment of the performance of the
			 Troops-to-Teachers Program in providing qualified teachers to high-need public
			 schools, and reasons for expanding the program to additional school
			 districts.
							(7)A discussion and assessment of the
			 advisability of the administration of the Troops-to-Teachers Program by the
			 Department of Education in consultation with the Department of Defense.
							(c)DefinitionsIn this section:
							(1)Appropriate committees of
			 CongressThe term
			 appropriate committees of Congress means—
								(A)the Committees on Armed Services and
			 Health, Education, Labor, and Pensions of the Senate; and
								(B)the Committees on Armed Services and
			 Education and Labor of the House of Representatives.
								(2)Troops-to-Teachers ProgramThe term Troops-to-Teachers
			 Program means the Troops-to-Teachers Program authorized by chapter A of
			 subpart 1 of part C of title II of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6671 et seq.).
							1049.Expansion of
			 Operation Hero Miles
						(a)Expanded
			 definition of travel benefitSubsection (b) of section 2613 of title 10,
			 United States Code, is amended to read as follows:
							
								(b)Travel benefit
				definedIn this section, the
				term travel benefit means—
									(1)frequent traveler
				miles, credits for tickets, or tickets for air or surface transportation issued
				by an air carrier or a surface carrier, respectively, that serves the public;
				and
									(2)points or awards for free or reduced-cost
				accommodations issued by an inn, hotel, or other commercial establishment that
				provides lodging to transient
				guests.
									.
						(b)Condition on
			 authority To accept donationSubsection (c) of such section is
			 amended—
							(1)by striking
			 the air or surface carrier and inserting the business
			 entity referred to in subsection (b);
							(2)by striking
			 the surface carrier and inserting the business
			 entity; and
							(3)by striking the carrier and
			 inserting the business entity.
							(c)AdministrationSubsection (e)(3) of such section is
			 amended by striking the air carrier or surface carrier and
			 inserting the business entity referred to in subsection
			 (b).
						(d)Stylistic
			 amendments
							(1)Section
			 headingThe heading of such
			 section is amended to read as follows:
								
									2613.Acceptance of
				frequent traveler miles, credits, points, and tickets: use to facilitate rest
				and recuperation travel of deployed members and their
				families
									.
							(2)Table of
			 sectionsThe table of sections at the beginning of chapter 155 of
			 such title is amended by striking the item relating to section 2613 and
			 inserting the following new item:
								
									
										2613. Acceptance of frequent traveler
				miles, credits, points, and tickets: use to facilitate rest and recuperation
				travel of deployed members and their
				families.
									
									.
							FRepeal and Modification of Reporting
			 Requirements
					IRepeal of Reporting Requirements
						1061.Repeal of reporting requirements under
			 title 10, United States CodeTitle 10, United States Code, is amended as
			 follows:
							(1)Section 127a(a) is amended—
								(A)by striking paragraph (3); and
								(B)by redesignating paragraph (4) as paragraph
			 (3).
								(2)Section 184 is amended by striking
			 subsection (h).
							(3)(A)Section 427 is repealed.
								(B)The table of sections at the beginning of
			 subchapter I of chapter 21 is amended by striking the item relating to section
			 427.
								(4)Section 437 is amended by striking
			 subsection (c).
							(5)(A)Section 483 is repealed.
								(B)The table of sections at the beginning of
			 chapter 23 is amended by striking the item relating to section 483.
								(6)(A)Section 484 is repealed.
								(B)The table of sections at the beginning of
			 chapter 23 is amended by striking the item relating to section 484.
								(7)(A)Section 485 is repealed.
								(B)The table of sections at the beginning of
			 chapter 23 is amended by striking the item relating to section 485.
								(8)(A)Section 486 is repealed.
								(B)The table of sections at the beginning of
			 chapter 23 is amended by striking the item relating to section 486.
								(9)(A)Section 487 is repealed.
								(B)The table of sections at the beginning of
			 chapter 23 is amended by striking the item relating to section 487.
								(10)Section 983(e)(1) is amended—
								(A)by striking the comma after
			 Secretary of Education and inserting and;
			 and
								(B)by striking , and to
			 Congress.
								(11)Section 1781b is amended by striking
			 subsection (d).
							(12)Section 2010 is amended—
								(A)by striking subsection (b); and
								(B)by redesignating subsections (c), (d), and
			 (e) as subsections (b), (c), and (d), respectively.
								(13)Section 2244a(c) is amended by striking the
			 second sentence.
							(14)(A)Section 2282 is repealed.
								(B)The table of sections at the beginning of
			 chapter 136 is amended by striking the item relating to section 2282.
								(15)Section 2350a(g) is amended by striking
			 paragraph (3).
							(16)Section 2410m is amended by striking
			 subsection (c).
							(17)Section 2485(a) is amended—
								(A)by striking (1); and
								(B)by striking paragraph (2).
								(18)Section 2493 is amended by striking
			 subsection (g).
							(19)Section 2515 is amended by striking
			 subsection (d).
							(20)(A)Section 2582 is repealed.
								(B)the table of sections at the beginning of
			 chapter 153 is amended by striking the item relating to section 2582.
								(21)Section 2583 is amended—
								(A)by striking subsection (f); and
								(B)by redesignating subsection (g) as
			 subsection (f).
								(22)Section 2688 is amended—
								(A)in subsection (a)—
									(i)by striking (1) before
			 The Secretary of a military department; and
									(ii)by striking paragraphs (2) and (3);
									(B)in subsection (d)(2), by striking the
			 second sentence;
								(C)by striking subsection (f); and
								(D)in subsection (h), by striking the last
			 sentence.
								(23)(A)Section 2706 is repealed.
								(B)The table of sections at the beginning of
			 chapter 160 is amended by striking the item relating to section 2706.
								(24)(A)Section 2815 is repealed.
								(B)The table of sections at the beginning of
			 subchapter I of chapter 169 is amended by striking the item relating to section
			 2815.
								(25)Section 2825(c)(1) is amended—
								(A)by inserting and at the end
			 of subparagraph (A);
								(B)by striking the semicolon at the end of
			 subparagraph (B) and inserting a period; and
								(C)by striking subparagraphs (C) and
			 (D).
								(26)Section 2826 is amended—
								(A)by striking (a)
			 Local
			 comparability.—; and
								(B)by striking subsection (b).
								(27)Section 2827 is amended—
								(A)by striking (a) Subject to
			 subsection (b), the Secretary and inserting The
			 Secretary; and
								(B)by striking subsection (b).
								(28)Section 2836 is amended—
								(A)in subsection (b)—
									(i)by striking (1) before
			 The Secretary of a military department; and
									(ii)by striking paragraph (2);
									(B)by striking subsection (f); and
								(C)by redesignating subsection (g) as
			 subsection (f).
								(29)Section 2837(c) is amended—
								(A)by striking (1) after
			 Opportunities.—; and
								(B)by striking paragraph (2).
								(30)Section 2854a is amended by striking
			 subsection (c).
							(31)Section 2861 is amended by striking
			 subsection (d).
							(32)(A)Section 7296 is repealed.
								(B)The table of sections at the beginning of
			 chapter 633 is amended by striking the item relating to section 7296.
								(33)(A)Section 10504 is repealed.
								(B)The table of sections at the beginning of
			 chapter 1011 is amended by striking the item relating to section 10504.
								(34)Section 12302(b) is amended by striking the
			 last sentence.
							(35)(A)Section 16137 is repealed.
								(B)The table of sections at the beginning of
			 chapter 1606 is amended by striking the item relating to section 16137.
								1062.Repeal of reporting requirements under
			 annual defense authorization acts
							(a)Fiscal year 2010The National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84) is amended as follows:
								(1)Section 219 (123 Stat. 2228) is amended by
			 striking subsection (c).
								(2)Section 1113(e)(1) (123 Stat. 2502) is
			 amended by striking , which information shall be and all that
			 follows through semiannual basis.
								(3)Section 1245 (123 Stat. 2542) is
			 repealed.
								(b)Fiscal year 2009Section 1504 of The Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 2358 note) is amended
			 by striking subsection (c).
							(c)Fiscal year 2008The National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181) is amended as follows:
								(1)Section 885 (10 U.S.C. 2304 note) is
			 amended—
									(A)in subsection (a), by striking the last
			 sentence of paragraph (2); and
									(B)in subsection (b), by striking the
			 date of the enactment of this Act both places it appears and inserting
			 January 28, 2008.
									(2)Section 2864 (10 U.S.C. 2911 note) is
			 repealed.
								(d)Fiscal year 2007The John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (Public Law 109–364) is amended as
			 follows:
								(1)Section 347 (10 U.S.C. 221 note) is
			 repealed.
								(2)Section 731 (10 U.S.C. 1095c note) is
			 amended—
									(A)by striking subsection (d); and
									(B)by redesignating subsection (e) as
			 subsection (d).
									(3)Section 732 (10 U.S.C. 1073 note) is
			 amended by striking subsection (d).
								(4)Section 1231 (22 U.S.C. 2776a) is
			 repealed.
								(5)Section 1402 (10 U.S.C. 113 note) is
			 repealed.
								(e)Fiscal year 2006Section 716 of the National Defense
			 Authorization Act for Fiscal Year 2006 (10 U.S.C. 1073 note) is amended—
								(1)by striking subsection (b); and
								(2)by redesignating subsection (c) as
			 subsection (b).
								(f)Fiscal year 2005The Ronald W. Reagan National Defense
			 Authorization Act for Fiscal Year 2005 (Public Law 108–375) is amended as
			 follows:
								(1)Section 731 (10 U.S.C. 1074 note) is
			 amended by striking subsection (c).
								(2)Section 1041 (10 U.S.C. 229 note) is
			 repealed.
								(g)Fiscal year 2004The National Defense Authorization Act for
			 Fiscal Year 2004 (Public Law 108–136) is amended as follows:
								(1)Section 586 (117 Stat. 1493) is
			 repealed.
								(2)Section 812 (117 Stat. 1542) is amended by
			 striking subsection (c).
								(3)Section 1601(d) (10 U.S.C. 2358 note) is
			 amended—
									(A)by striking paragraph (5); and
									(B)by redesignating paragraphs (6) and (7) as
			 paragraphs (5) and (6), respectively.
									(h)Fiscal year 2003Section 221 of the Bob Stump National
			 Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2431 note) is
			 repealed.
							(i)Fiscal year 2002Section 232 of the National Defense
			 Authorization Act for Fiscal Year 2002 (10 U.S.C. 2431 note) is amended by
			 striking subsections (c) and (d).
							(j)Fiscal year 2001The Floyd D. Spence National Defense
			 Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law
			 106–398) is amended as follows:
								(1)Section 374 (10 U.S.C. 2851 note) is
			 repealed.
								(2)Section 1212 (114 Stat. 1654A–326) is
			 amended by striking subsections (c) and (d).
								(3)Section 1213 (114 Stat. 1654A–327) is
			 repealed.
								(k)Fiscal year 2000The National Defense Authorization Act for
			 Fiscal Year 2000 (Public Law 106–65) is amended as follows:
								(1)Section 723 (10 U.S.C. 1071 note) is
			 amended—
									(A)in subsection (d)—
										(i)by striking paragraph (5); and
										(ii)by redesignating paragraphs (6) and (7) as
			 paragraphs (5) and (6), respectively; and
										(B)by striking subsection (e).
									(2)Section 1025 (10 U.S.C. 113 note) is
			 repealed.
								(3)Section 1035 (113 Stat. 753), as amended by
			 section 1211 of the Floyd D. Spence National Defense Authorization Act for
			 Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat.
			 1654A–325), is repealed.
								(l)Fiscal year 1999Section 1101 of the Strom Thurmond National
			 Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) is amended
			 by striking subsection (g).
							(m)Fiscal year 1998The National Defense Authorization Act for
			 Fiscal Year 1998 (Public Law 105–85) is amended as follows:
								(1)Section 234 (50 U.S.C. 2367) is
			 repealed.
								(2)Section 349 (10 U.S.C. 2702 note) is
			 amended by striking subsection (e).
								(3)Section 743 (111 Stat. 1817) is amended by
			 striking subsection (f).
								(n)Fiscal year 1997Section 218 of the National Defense
			 Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2455) is
			 repealed.
							(o)Fiscal years 1992 and 1993Section 2868 of the National Defense
			 Authorization Act for Fiscal Years 1992 and 1993 (10 U.S.C. 2802 note) is
			 repealed.
							(p)Fiscal year 1991Section 831 of the National Defense
			 Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note) is amended—
								(1)by striking subsection (l); and
								(2)by redesignating subsection (m) as
			 subsection  (1).
								1063.Repeal of reporting requirements under
			 other laws
							(a)Title 37Section 402a of title 37, United States
			 Code, is amended—
								(1)by striking subsection (f); and
								(2)by redesignating subsections (g) and (h) as
			 subsections (f) and (g), respectively.
								(b)Title 38Section 3020 of title 38, United States
			 Code, is amended—
								(1)by striking subsection (l); and
								(2)by redesignating subsection (m) as
			 subsection  (1).
								(c)National and Community Service Act of
			 1990Section 172 of the
			 National and Community Service Act of 1990 (42 U.S.C. 12632) is amended by
			 striking subsection (c).
							IIModification of Existing Reporting
			 Requirements
						1066.Modification of reporting requirements
			 under title 10, United States CodeTitle 10, United States Code, is amended as
			 follows:
							(1)Section 113(j) is amended—
								(A)in paragraph (1)—
									(i)by striking subparagraphs (A) and
			 (C);
									(ii)by redesignating subparagraph (B) as
			 subparagraph (A); and
									(iii)by inserting after subparagraph (A), as
			 redesignated by clause (ii), the following new subparagraph (B):
										
											(B)The amount of direct and indirect support
				for the stationing of United States forces provided by each host
				nation.
											;
									(B)by striking paragraph (2); and
								(C)by redesignating paragraph (3) as paragraph
			 (2).
								(2)(A)Section 115b is amended—
									(i)in subsection (a)—
										(I)in the subsection caption, by striking
			 Annualand inserting Biennial; and
										(II)by striking on an annual
			 basis and inserting in every even-numbered year;
			 and
										(ii)in subsection (b)(1)(A), by striking
			 during the seven-year period following the year in which the plan is
			 submitted and inserting during the five-year period
			 corresponding to the current future-years defense plan under section 221 of
			 this title.
									(B)(i)The heading of such section is amended to
			 read as follows:
										
											115b.Biennial strategic workforce
				plan
											.
									(ii)The table of sections at the beginning of
			 chapter 2 is amended by striking the item relating to section 115b and
			 inserting the following new item:
										
											
												115b. Biennial strategic workforce
				plan.
											
											.
									(3)Section 116 is amended—
								(A)by redesignating subsection (b) as
			 subsection (c); and
								(B)by inserting after subsection (a) the
			 following new subsection (b):
									
										(b)The Secretary may submit the report
				required by subsection (a) by including the materials required in the report as
				an exhibit to the defense authorization request submitted pursuant to section
				113a of this title in the fiscal year
				concerned.
										.
								(4)Section 127b(f) is amended by striking
			 December 1 and inserting February 1.
							(5)Section 138c(e)(4) is amended—
								(A)by striking Not later than 10
			 days and all that follows through title 31, and
			 inserting Not later than March 31 in any year,; and
								(B)by striking that fiscal year
			 and inserting the fiscal year beginning in the year in which such report
			 is submitted.
								(6)(A)Section 228 is amended—
									(i)in subsection (a)—
										(I)by striking Quarterly
			 report.— and inserting Biannual
			 report.—;
										(II)by striking a quarterly
			 report and inserting a biannual report; and
										(III)by striking fiscal-year
			 quarter and inserting two fiscal-year quarters;
			 and
										(ii)in subsection (c)—
										(I)by striking (1);
										(II)by striking a quarter of a fiscal
			 year after the first quarter of that fiscal year and inserting
			 the second two fiscal-year quarters of a fiscal year;
										(III)by striking the first quarter of
			 that fiscal year and inserting the first two fiscal-year
			 quarters of that fiscal year; and
										(IV)by striking paragraph (2).
										(B)(i)The heading of such section is amended to
			 read as follows:
										
											228.Biannual reports on allocation of funds
				within operation and maintenance budget
				subactivities
											.
									(ii)The table of sections at the beginning of
			 chapter 9 is amended by striking the item relating to section 228 and inserting
			 the following new item:
										
											
												228. Biannual reports on allocation of funds within operation
				and maintenance budget
				subactivities.
											
											.
									(7)Subsection (f) of section 408 is amended to
			 read as follows:
								
									(f)Congressional oversightWhenever the Secretary of Defense provides
				assistance to a foreign nation under this section, the Secretary shall submit
				to the congressional defense committees a report on the assistance provided.
				Each such report shall identify the nation to which the assistance was provided
				and include a description of the type and amount of the assistance
				provided.
									.
							(8)(A)Section 488—
									(i)in subsection (a), by striking Every
			 other year and inserting Every fourth year;
									(ii)in subsection (b), by striking an
			 even-numbered fiscal year and inserting every other
			 even-numbered fiscal year beginning with fiscal year 2012; and
									(iii)by adding at the end the following new
			 subsection:
										
											(c)Biennial notice on changes to strategic
				planIf the Secretary
				modifies a strategic plan under subsection (a) during the two-year period
				beginning on the date of its submittal to Congress under subsection (b), the
				Secretary shall submit to Congress a written notice on the modifications at the
				end of such two-year
				period.
											.
									(B)(i)The heading of such section is amended to
			 read as follows:
										
											488.Management of electromagnetic spectrum:
				quadrennial strategic
				plan
											.
									(ii)The table of sections at the beginning of
			 chapter 23 is amended by striking the item relating to section 488 and
			 inserting the following new item:
										
											
												488. Management of electromagnetic spectrum: quadrennial
				strategic
				plan.
											
											.
									(9)Section 490(b)(1) is amended by inserting
			 through 2014 after every even-numbered
			 year.
							(10)Section 2401(h) is amended—
								(A)by striking only if— and all
			 that follows through of the proposed and inserting only
			 if the Secretary has notified the congressional defense committees of the
			 proposed;
								(B)by striking paragraph (2);
								(C)by redesignating subparagraphs (A), (B),
			 and (C) as paragraphs (1), (2), and (3), respectively, and realigning those
			 paragraphs so as to be indented two ems from the left margin; and
								(D)by striking ; and at the end
			 of paragraph (3), as so redesignated, and inserting a period.
								(11)Section 2482(d)(1) is amended by inserting
			 in the United States after commissary
			 store.
							(12)Section 2608(e)(1) is amended—
								(A)by striking each quarter and
			 inserting the second quarter and the fourth quarter; and
								(B)by striking the preceding
			 quarter and inserting the preceding two quarters.
								(13)Section 2645(d) is amended by striking
			 $1,000,000 and inserting $10,000,000.
							(14)Section 2803(b) is amended by striking
			 21-day period and inserting seven-day
			 period.
							(15)Section 2811(d) is amended by striking
			 $7,500,000 and inserting $10,000,000.
							(16)Section 9514(c) is amended by striking
			 $1,000,000 and inserting $10,000,000.
							(17)Section 10541(a) is amended by striking
			 February 15 and inserting April 15.
							(18)Section 10543(c)(3) is amended by striking
			 15 days and inserting 90 days.
							1067.Modification of reporting requirements
			 under other titles of the United States Code
							(a)Title 32Section 908(a) of title 32, United States
			 Code, is amended by striking After the end of each fiscal year,
			 and inserting After the end of any fiscal year during which any
			 assistance was provided or activities were carried out under this
			 chapter,.
							(b)Title 37Section 316a(f) of title 37, United States
			 Code, is amended by striking January 1, 2010 and inserting
			 April 1, 2012.
							1068.Modification of reporting requirements
			 under annual defense authorization acts
							(a)Fiscal year 2010Section 121(e) of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2212) is
			 amended by striking paragraph (5).
							(b)Fiscal year 2008The National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181) is amended as follows:
								(1)Section 958 (122 Stat. 297) is
			 amended—
									(A)in subsection (a), by striking 240
			 days after the date of the enactment of this Act and inserting
			 June 30, 2012; and
									(B)in subsection (d), by striking
			 December 31, 2013 and inserting June 30,
			 2014.
									(2)Section 1107 (10 U.S.C. 2358 note) is
			 amended—
									(A)in subsection (d)—
										(i)by striking beginning with March 1,
			 2008,; and
										(ii)by inserting a report
			 containing after to Congress; and
										(B)in subsection (e)—
										(i)in paragraph (1), by striking Not
			 later than and all that follows through the information
			 and inserting The Secretary shall include in each report under
			 subsection (d) the information; and
										(ii)in paragraph (2), by striking under
			 this subsection and inserting under subsection
			 (d).
										(3)Section 1674(c) (122 Stat. 483) is
			 amended—
									(A)by striking After submission
			 and all the follows through that patients, and inserting
			 Patients,; and
									(B)by striking have not been moved or
			 disestablished until and inserting may not be moved or
			 disestablished until the Secretary of Defense has certified to the
			 congressional defense committees that.
									(c)Fiscal year 2007Subsection (a) of section 1104 of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (10 U.S.C. note
			 prec. 711) is amended to read as follows:
								
									(a)Reports on details and fellowships of long
				durationWhenever a member of
				the Armed Forces or a civilian employee of the Department of Defense serves
				continuously in the Legislative Branch for more than 12 consecutive months in
				one or a combination of covered legislative details or fellowships, the
				Secretary of Defense shall submit to the congressional defense committees,
				within 90 days, and quarterly thereafter for as long as the service continues,
				a report on the service of the member or
				employee.
									.
							(d)Fiscal year 2001Section 1308(c) of the Floyd D. Spence
			 National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 5959(c)) is
			 amended—
								(1)by striking paragraph (7); and
								(2)by redesignating paragraph (8) as paragraph
			 (7).
								(e)Fiscal year 2000The National Defense Authorization Act for
			 Fiscal Year 2000 (Public Law 106–65) is amended as follows:
								(1)Section 1202(b)(11) (10 U.S.C. 113 note) is
			 amended by adding at the end the following new subparagraph:
									
										(G)The Secretary's certification whether or
				not any military-to-military exchange or contact was conducted during the
				period covered by the report in violation of section
				1201(a).
										.
								(2)Section 1201 (10 U.S.C. 168 note) is
			 amended by striking subsection (d).
								1069.Modification of reporting requirements
			 under other laws
							(a)Small Business ActSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended—
								(1)in subsection (b)(7), by inserting
			 and including an accounting of funds, initiatives, and outcomes under
			 the Commercialization Pilot Program after and (o)(15),;
			 and
								(2)in subsection (y), by striking paragraph
			 (5).
								(b)Uniformed and Overseas Citizens Absentee
			 Voting ActSection 105A(b)
			 The Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–4a(b)) is amended—
								(1)in the subsection heading, by striking
			 Annual
			 report and inserting Biennial report;
								(2)in the matter preceding paragraph
			 (1)—
									(A)by striking March 31 of each
			 year and inserting September 30 of each odd-numbered
			 year; and
									(B)by striking the following
			 information and inserting the following information with respect
			 to the Federal election held during the preceding calendar year;
			 and
									(3)in paragraph (3), by striking In the
			 case of and all that follows through a description and
			 inserting A description.
								(c)Implementing Recommendations of the 9/11
			 Commission Act of 2007Section 1821(b)(2) of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 2911(b)(2)) is
			 amended in the first sentence by striking of each year and
			 inserting of each even-numbered year.
							GOther Study and Report Matters
					1071.Modification of dates of Comptroller
			 General of the United States review of executive agreement on joint medical
			 facility demonstration project, North Chicago and Great Lakes,
			 IllinoisSection 1701(e)(1) of
			 the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84;
			 123 Stat. 2568) is amended by striking and annually thereafter
			 and inserting not later than two years after the execution of the
			 executive agreement, and not later than September 30, 2015.
					1072.Report on plan to implement organizational
			 goals recommended in the National Security Strategy–2010
						(a)FindingsCongress makes the following
			 findings:
							(1)An urgent need exists to transform the
			 United States national security system in order to employ all elements of
			 national power effectively and efficiently to meet the challenges of the 21st
			 century security environment.
							(2)The Quadrennial Defense Review Independent
			 Panel emphasized this need in its July 2010 report, writing that the
			 Panel notes with extreme concern that our current Federal Government
			 structures—both executive and legislative, and in particular those related to
			 security—were fashioned in the 1940s and, at best, they work imperfectly
			 today …  A new approach is needed.
							(3)The National Security Strategy–May 2010
			 calls for such a transformation of the United States national security system
			 through its identification of organizational changes already underway, its
			 recommendation of additional organizational changes to be undertaken, and its
			 commitment to strengthening national capacity through a whole-of-government
			 approach.
							(4)The realization of these organizational
			 goals can best be assured by the preparation of a report by the President on
			 progress being made on organizational changes already underway and on an
			 implementation plan for the organizational changes newly recommended in the
			 National Security Strategy.
							(b)Plan To implement recommendations
			 required
							(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the President shall submit to the appropriate
			 committees of Congress a report setting forth a plan to implement the
			 organizational goals recommended in the National Security Strategy–May
			 2010.
							(2)ElementsThe report required under this subsection
			 shall include the following:
								(A)A progress report identifying each
			 organizational change identified by the National Security Strategy as already
			 underway, including for each such change the following:
									(i)The goal such organizational change seeks
			 to achieve.
									(ii)The actions required of the Executive
			 Branch to achieve such goal.
									(iii)The actions required of Congress to achieve
			 such goal.
									(iv)The preferred sequencing of the executive
			 and legislative actions specified under clauses (ii) and (iii).
									(v)The preferred timetable for such executive
			 and legislative actions and for achievement of such goal.
									(vi)The progress that has already been achieved
			 toward such goal, and the obstacles that have been encountered.
									(B)An implementation plan addressing each
			 organizational change newly recommended by the National Security Strategy,
			 including for each such change the following:
									(i)The goal such organizational change seeks
			 to achieve.
									(ii)The actions required of the Executive
			 Branch to achieve such goal.
									(iii)The actions required of Congress to achieve
			 such goal.
									(iv)The preferred sequencing of the executive
			 and legislative actions specified under clauses (ii) and (iii).
									(v)The preferred timetable for such executive
			 and legislative actions and for achievement of such goal.
									(c)Annual updateNot later than December 1 in each year
			 following the year in which the report required by subsection (b) is submitted,
			 the President shall submit to the appropriate committees of Congress an update
			 of the report setting forth a description of the following:
							(1)The progress made in achieving each
			 organizational goal covered by the report required by subsection (b).
							(2)The modifications necessary to the plan
			 required by subsection (b) in light of the experience of the Executive Branch
			 in implementing the plan.
							(d)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
							(1)the Committee on Armed Services, Committee
			 on Foreign Relations, Committee on Homeland Security and Government Affairs,
			 Committee on the Budget, Committee on the Judiciary, Committee on
			 Appropriations, and Select Committee on Intelligence of the Senate; and
							(2)the Committee on Armed Services, Committee
			 on Foreign Affairs, Committee on Homeland Security, Committee on the Budget,
			 Committee on the Judiciary, Committee on Oversight and Government Reform,
			 Committee on Appropriations, and Permanent Select Committee on Intelligence of
			 the House of Representatives.
							1073.Biennial assessment of and report on
			 delivery platforms for nuclear weapons and the nuclear command and control
			 system
						(a)In generalThe Secretary of Defense shall, in each
			 odd-numbered year beginning with calendar year 2013, conduct an assessment of
			 the safety, security, reliability, sustainability, performance, and military
			 effectiveness of each type of platform for the delivery of nuclear weapons and
			 of the nuclear command and control system of the United States.
						(b)Report requiredNot later than March 1 of each odd-numbered
			 year beginning with calendar year 2013, the Secretary of Defense shall submit
			 to the congressional defense committees a report on the assessment conducted
			 under subsection (a) that includes the following:
							(1)The results of the assessment.
							(2)An identification and assessment of any
			 gaps or shortfalls in the capabilities of the platforms or the system described
			 in subsection (a).
							(3)An identification and assessment of any
			 risks with respect to whether any of those platforms or that system will meet
			 the mission or capability requirements of those platforms or that system, as
			 the case may be.
							(4)Recommendations of the Secretary of Defense
			 with respect to measures to mitigate any gaps or shortfalls identified under
			 paragraph (2) and any risks identified under paragraph (3).
							(c)ConsultationsThe Secretary of Defense shall consult with
			 the Commander of the United States Strategic Command in conducting assessments
			 under subsection (a) and preparing reports under subsection (b).
						1074.Annual report on the nuclear weapons
			 stockpile of the United States
						(a)FindingsCongress makes the following
			 findings:
							(1)In response to a question for the record
			 from a March 29, 2011, hearing of the Committee on Armed Services of the
			 Senate, General C. Robert Kehler stated, The stockpile under New START
			 is appropriately sized to meet our deterrence requirements and manage risk
			 associated with our aging systems and infrastructure. A recapitalized nuclear
			 infrastructure could also support potential reductions in the future
			 non-deployed stockpile..
							(2)In response to an additional question for
			 the record from that hearing, General Kehler stated, Completion of
			 critical stockpile sustainment activities and restoration of [the National
			 Nuclear Security Administration's] production infrastructure could enable
			 future reductions in the quantity of non-deployed warheads currently held to
			 mitigate weapon and infrastructure risk..
							(b)Sense of CongressIt is the sense of Congress that—
							(1)sustained investments in the nuclear
			 weapons stockpile and the nuclear security complex are needed to ensure a
			 reliable nuclear deterrent; and
							(2)such investments could enable additional
			 future reductions in the hedge stockpile.
							(c)Report requiredNot later than March 1, 2012, and annually
			 thereafter, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the nuclear weapons stockpile of the United States that
			 includes the following:
							(1)An accounting of the weapons in the
			 stockpile as of the end of the fiscal year preceding the submission of the
			 report that includes deployed and non-deployed weapons, including each category
			 of non-deployed weapon.
							(2)The planned force levels for each category
			 of nuclear weapon over the course of the future-years defense program submitted
			 to Congress under section 221 of title 10, United States Code, for the fiscal
			 year following the fiscal year in which the report is submitted.
							1075.Nuclear employment strategy of the United
			 States
						(a)Sense of CongressIt is the sense of Congress that any future
			 modification to the nuclear employment strategy of the United States should
			 maintain or enhance the ability of the nuclear forces of the United States to
			 support the goals of the United States with respect to nuclear deterrence,
			 extended deterrence, and assurances for allies, and the defense of the United
			 States.
						(b)Reports on modification of
			 strategy
							(1)In generalChapter 23 title 10, United States Code, is
			 amended by adding at the end the following new section:
								
									491.Nuclear employment strategy of the United
				States: reports on modification of strategyNot later than 30 days after the date on
				which the President issues a nuclear employment strategy of the United States
				that differs from the nuclear employment strategy of the United States then in
				force, the President shall submit to Congress a report setting forth the
				following:
										(1)A description of the modifications to
				nuclear employment strategy of the United States made by the strategy so
				issued.
										(2)An assessment of effects of such
				modification for the nuclear posture of the United
				States.
										.
							(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 23 of such title is amended by adding at the end the following new
			 item:
								
									
										491. Nuclear employment strategy of the United States: reports
				on modification of
				strategy.
									
									.
							1076.Study on the recruitment, retention, and
			 development of cyberspace experts
						(a)StudyThe Secretary of Defense shall conduct an
			 independent study examining the availability of military and civilian personnel
			 for Department of Defense defensive and offensive cyberspace operations,
			 identifying any gaps in meeting personnel needs, and recommending available
			 mechanisms to fill such gaps, including permanent and temporary
			 positions.
						(b)Report
							(1)In generalNot later than one year after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report containing the results of the study
			 conducted under subsection (a).
							(2)Matters to be coveredThe report required under paragraph (1)
			 shall include the following elements:
								(A)A statement of capabilities and number of
			 cyberspace operations personnel required to meet the defensive and offensive
			 cyberspace operation requirements of the Department of Defense.
								(B)An assessment of the sufficiency of the
			 numbers and types of personnel available for cyberspace operations, including
			 an assessment of the balance of military personnel, Department of Defense
			 civilian employees, and contractor positions, and the availability of personnel
			 with expertise in matters related to cyberspace operations from outside of the
			 Department of Defense.
								(C)A description of the obstacles to adequate
			 recruitment and retention of such personnel.
								(D)An exploration of the various recruiting,
			 training, and affiliation mechanisms, such as the reserve components, including
			 the individual ready reserves, the civilian expeditionary workforce, corporate
			 and university partnerships, the Reserve Officers' Training Corps, and civilian
			 auxiliaries to address challenges to recruitment, retention, and
			 training.
								(E)A description of incentives that enable and
			 encourage individuals with cyber skills from outside the Department of Defense
			 to affiliate with the Armed Forces and civilian employees of the Department of
			 Defense through other types of service agreements, as well as obstacles that
			 discourage cyberspace experts and the Department of Defense from implementing
			 new organizational constructs.
								(F)Identification of legal, policy, or
			 administrative impediments to attracting and retaining cyberspace operations
			 personnel.
								(G)Recommendations for legislative or policy
			 changes necessary to increase the availability of cyberspace operations
			 personnel.
								(3)Submission of commentsThe Secretary of Defense shall include with
			 the report submitted under paragraph (1) comments on the findings and
			 recommendations contained in the report, including comments from the
			 Secretaries of each of the military departments.
							(c)Cyberspace operations personnel
			 definedIn this section, the
			 term cyberspace operations personnel refers to members of the
			 Armed Forces and civilian employees of the Department of Defense involved with
			 the operations and maintenance of a computer network connected to the global
			 information grid, as well as offensive, defensive, and exploitation functions
			 of such a network.
						1077.Reports on resolution restrictions on the
			 commercial sale or dissemination of eletro-optical imagery collected by
			 satellites
						(a)Secretary of Commerce report
							(1)Report requiredNot later than April 15, 2012, the
			 Secretary of Commerce shall submit to Congress a report setting forth the
			 results of a comprehensive review of current restrictions on the resolution of
			 electro-optical (EO) imagery collected from satellites that commercial
			 companies may sell or disseminate. The report shall include such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate in light of the results of the review.
							(2)ConsiderationsIn conducting the review required for
			 purposes of the report under paragraph (1), the Secretary shall take into
			 consideration the following:
								(A)Increases in sales of commercial satellite
			 imagery that would result from a relaxation of resolution restrictions, and the
			 ensuing benefit to the United States Government, commerce, and academia from an
			 expanding market in satellite imagery.
								(B)Current and anticipated deployments of
			 satellites built in foreign countries that can or will be able to collect
			 imagery at a resolution greater than .5 meter resolution, and the sale or
			 dissemination of such imagery.
								(C)The lead-time involved in securing
			 financing, designing, building, and launching the new satellite imagery
			 collection capabilities that would be required to enable United States
			 commercial satellite companies to match current and anticipated foreign
			 satellite imagery collection capabilities.
								(D)Inconsistencies between the current
			 resolution restrictions on the sale or dissemination of imagery collected by
			 United States commercial companies, the availability of higher resolution
			 imagery from foreign sources, and the National Space Policy of the United
			 States, released by the President on June 28, 2010.
								(E)The lack of restrictions on the sale or
			 dissemination of high-resolution imagery collected by aircraft.
								(F)The utility that higher resolution imagery
			 would bring to the United States Armed Forces, the production of military
			 geo-spatial information, intelligence analysis, cooperation with allies,
			 scientific research efforts, and domestic disaster monitoring and
			 relief.
								(b)Intelligence assessment
							(1)Assessment requiredNot later than 15 days after the date of
			 the enactment of this Act, the Director of National Intelligence and the Under
			 Secretary of Defense for Intelligence shall jointly submit to the appropriate
			 committees of Congress a report setting forth an assessment of the benefits and
			 risks of relaxing current resolution restrictions on the electro-optical
			 imagery from satellites that commercial United States companies may sell or
			 disseminate, together with recommendations for means of protecting national
			 security related information in the event of the relaxation of such resolution
			 restrictions.
							(2)Appropriate committees of Congress
			 definedIn this subsection,
			 the term appropriate committees of Congress means—
								(A)the Committee on Armed Services, the
			 Committee on Appropriations, and the Select Committee on Intelligence of the
			 Senate; and
								(B)the Committee on Armed Services, the
			 Committee on Appropriations, and the Permanent Select Committee on Intelligence
			 of the House of Representatives.
								1078.Report on integration of unmanned aerial
			 systems into the national airspace system
						(a)Report requiredNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall, in consultation with
			 the Administrator of the Federal Aviation Administration and on behalf of the
			 UAS Executive Committee, submit to the appropriate committees of Congress a
			 report setting forth the following:
							(1)A description and assessment of the rate of
			 progress in integrating unmanned aircraft systems into the national airspace
			 system.
							(2)An assessment of the potential for one or
			 more pilot program or programs on such integration at certain test ranges to
			 increase that rate of progress.
							(b)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
							(1)the Committee on Armed Services, the
			 Committee on Commerce, Science, and Transportation, and the Committee on
			 Appropriations of the Senate; and
							(2)the Committee on Armed Services, the
			 Committee on Transportation and Infrastructure, the Committee on Science,
			 Space, and Technology, and the Committee on Appropriations of the House of
			 Representatives.
							1079.Study on United States force posture in
			 East Asia and the Pacific region
						(a)Independent assessment
							(1)In generalThe Secretary of Defense, in consultation
			 with the Chairmen and Ranking Members of the Committees on Armed Services of
			 the Senate and the House of Representatives, shall commission an independent
			 assessment of America's security interests in East Asia and the Pacific region.
			 The assessment shall be conducted by an independent, non-governmental institute
			 which is described in section 501(c)(3) of the Internal Revenue Code of 1986
			 and exempt from tax under section 501(a) of such Code, and has recognized
			 credentials and expertise in national security and military affairs with ready
			 access to policy experts throughout the country and from the region.
							(2)ElementsThe assessment conducted pursuant to
			 paragraph (1) shall include the following elements:
								(A)A review of current and emerging United
			 States national security interests in the East Asia and Pacific region.
								(B)A review of current United States military
			 force posture and deployment plans, with an emphasis on the current plans for
			 United States force realignments in Okinawa and Guam.
								(C)Options for the realignment of United
			 States forces in the region to respond to new opportunities presented by allies
			 and partners.
								(D)The views of noted policy leaders and
			 regional experts, including military commanders in the region.
								(b)ReportNot later than 90 days after the date of
			 the enactment of this Act, the designated private entity shall provide an
			 unclassified report, with a classified annex, containing its findings to the
			 Secretary of Defense. Not later than 90 days after the date of receipt of the
			 report, the Secretary of Defense shall transmit the report to the congressional
			 defense committees, together with such comments on the report as the Secretary
			 considers appropriate.
						(c)Authorization of
			 appropriationsOf the amounts
			 authorized to be appropriated under section 301 for operation and maintenance
			 for Defense-wide activities, up to $1,000,000, shall be made available for the
			 completion of the study required under this section.
						1080.Report on
			 status of implementation of accepted recommendations in the Final Report of the
			 2010 Army Acquisition Review panelNot later than 1 October 2012, the Secretary
			 of the Army shall submit to the congressional defense committees a report
			 describing the plan and implementation status of the recommendations contained
			 in the Final Report of the 2010 Army Acquisition Review panel (also known as
			 the Decker-Wagner Report) that the Army agreed to
			 implement.
					1080A.Report on
			 feasibility of using unmanned aerial systems to perform airborne inspection of
			 navigational aids in foreign airspaceNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of the Air Force shall submit to the
			 congressional defense committees a report on the feasibility of using unmanned
			 aerial systems to perform airborne flight inspection of electronic
			 signals-in-space from ground-based navigational aids that support aircraft
			 departure, en route, and arrival flight procedures in foreign airspace in
			 support of United States military operations.
					1080B.Comptroller
			 General review of medical research and development relating to improved combat
			 casualty care
						(a)Study
			 requiredThe Comptroller General of the United States shall
			 conduct a review of Department of Defense programs and organizations related
			 to, and resourcing of, medical research and development in support of improved
			 combat casualty care designed to save lives on the battlefield.
						(b)ReportNot
			 later than January 1, 2013, the Comptroller General shall submit to the
			 congressional defense committees a report on the review conducted under
			 subsection (a), including the following elements:
							(1)A description of
			 current medical combat casualty care research and development programs
			 throughout the Department of Defense, including basic and applied medical
			 research, technology development, and clinical research.
							(2)An identification
			 of organizational elements within the Department that have responsibility for
			 planning and oversight of combat casualty care research and development.
							(3)A description of
			 the means by which the Department applies combat casualty care research
			 findings, including development of new medical devices, to improve battlefield
			 care.
							(4)An assessment of
			 the adequacy of the coordination by the Department of planning for combat
			 casualty care medical research and development and whether or not the
			 Department has a coordinated combat casualty care research and development
			 strategy.
							(5)An assessment of
			 the adequacy of resources provided for combat casualty care research and
			 development across the Department.
							(6)An assessment of
			 the programmatic, organizational, and resource challenges and gaps faced by the
			 Department in optimizing investments in combat casualty care medical research
			 and development in order to save lives on the battlefield.
							(7)The extent to
			 which the Department utilizes expertise from experts and entities outside the
			 Department with expertise in combat casualty care medical research and
			 development.
							(8)An assessment of
			 the challenges faced in rapidly applying research findings and technology
			 developments to improved battlefield care.
							(9)Recommendations
			 regarding—
								(A)the need for a
			 coordinated combat casualty care medical research and development
			 strategy;
								(B)organizational
			 obstacles or realignments to improve effectiveness of combat casualty care
			 medical research and development; and
								(C)adequacy of
			 resource support.
								1080C.Reports to
			 Congress on the modification of the force structure for the strategic nuclear
			 weapons delivery systems of the United States
						(a)FindingsCongress
			 makes the following findings:
							(1)Since the early
			 1960s, the United States has developed and maintained a triad of strategic
			 nuclear weapons delivery systems.
							(2)The triad
			 includes sea-based, land-based, and air-based strategic nuclear weapons
			 delivery systems.
							(b)Report on
			 modificationWhenever after the date of the enactment of this Act
			 the President proposes a modification of the force structure for the strategic
			 nuclear weapons delivery systems of the United States, the President shall
			 submit to Congress a report on the modification. The report shall include a
			 description of the manner in which such modification will maintain for the
			 United States a range of strategic nuclear weapons delivery systems appropriate
			 for the current and anticipated threats faced by the United States when
			 compared with the current force structure of strategic nuclear weapons delivery
			 systems.
						1080D.Comptroller
			 General of the United States reports on the major automated information system
			 programs of the Department of Defense
						(a)Assessment
			 reports required
							(1)In
			 generalNot later than March
			 30 of each year from 2013 through 2018, the Comptroller General of the United
			 States shall submit to the appropriate committees of Congress a report setting
			 forth an assessment of the performance of the major automated information
			 system programs of the Department of Defense.
							(2)ElementsEach
			 report under subsection (a) shall include the following:
								(A)An assessment by
			 the Comptroller General of the cost, schedule, and performance of a
			 representative variety of major automated information system programs selected
			 by the Comptroller General for purposes of such report.
								(B)An assessment by
			 the Comptroller General of the level of risk associated with the programs
			 selected under subparagraph (A) for purposes of such report, and a description
			 of the actions taken by the Department to manage or reduce such risk.
								(C)An assessment by
			 the Comptroller General of the extent to which the programs selected under
			 subparagraph (A) for purposes of such report employ best practices for the
			 acquisition of information technology systems, as identified by the Comptroller
			 General, the Defense Science Board, and the Department.
								(b)Preliminary
			 report
							(1)In
			 generalNot later than September 30, 2012, the Comptroller
			 General shall submit to the appropriate committees of Congress a report setting
			 forth the following:
								(A)The metrics to be
			 used by the Comptroller General for the reports submitted under subsection
			 (a).
								(B)A preliminary
			 assessment on the matters set forth under subsection (a)(2).
								(2)BriefingsIn
			 developing metrics for purposes of the report required by paragraph (1)(A), the
			 Comptroller General shall provide the appropriate committees of Congress with
			 periodic briefings on the development of such metrics.
							(c)DefinitionsIn
			 this section:
							(1)The term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Homeland Security and Governmental Affairs,
			 and the Committee on Appropriations of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Oversight and Government Reform, and the
			 Committee on Appropriations of the House of Representatives.
								(2)The term
			 major automated information system program has the meaning given
			 that term in section 2445a of title 10, United States Code.
							1080E.Comptroller
			 General report on Department of Defense science and technology
			 programs
						(a)StudyThe
			 Comptroller General of the United States shall conduct a study on unnecessary
			 redundancies, inefficiencies, and gaps in Department of Defense 6.1–6.3 Science
			 and Technology (S&T) programs. The study shall—
							(1)focus on S&T
			 programs within the Army, Navy, and Air Force, as well as programs run by the
			 Office of the Secretary of Defense;
							(2)describe options
			 for consolidation and cost-savings, if any;
							(3)assess how the
			 military departments and the Office of the Secretary of Defense are aligning
			 their programs with the seven S&T strategic investment priorities
			 identified by the Assistant Secretary of Defense for Research and Engineering:
			 Data to Decisions, Engineered Resilient Systems, Cyber Science and Technology,
			 Electronic Warfare/Electronic Protection, Counter Weapons of Mass Destruction,
			 Autonomy, and Human Systems; and
							(4)assess how the
			 military departments and the Office of the Secretary of Defense are
			 coordinating efforts with respect to duplicative programs, if any.
							(b)ReportNot
			 later than January 1, 2013, the Comptroller General shall submit to the
			 congressional defense committees a report on the findings of the study
			 conducted under subsection (a).
						1080F.Comptroller
			 General report on Science, Technology, Engineering, and Math (STEM)
			 initiatives
						(a)StudyThe
			 Comptroller General of the United States shall conduct a study assessing
			 Science, Technology, Engineering, and Math (STEM) initiatives of the Department
			 of Defense. The study shall—
							(1)determine which
			 programs are ineffective, and which are unnecessarily redundant within the
			 Department of Defense;
							(2)describe options
			 for consolidation and elimination of programs identified under paragraph (1);
			 and
							(3)describe options
			 for how the Department and other Federal departments and agencies can work
			 together on similar initiatives without unnecessary duplication of
			 funding.
							(b)ReportNot
			 later than January 1, 2013, the Comptroller General shall submit to the
			 congressional defense committees a report on the findings of the study
			 conducted under subsection (a).
						1080G.Report on
			 Defense Department analytic capabilities regarding foreign ballistic missile
			 threats
						(a)Report
			 requiredNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the analytic capabilities of the Department of Defense
			 regarding threats from foreign ballistic missiles of all ranges.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description of
			 the current capabilities of the Department of Defense to analyze threats from
			 foreign ballistic missiles of all ranges, including the degree of coordination
			 among the relevant analytic elements of the Department.
							(2)A description of
			 any current or foreseeable gaps in the analytic capabilities of the Department
			 regarding threats from foreign ballistic missiles of all ranges.
							(3)A plan to address
			 any gaps identified pursuant to paragraph (2) during the 5-year period
			 beginning on the date of the report.
							(c)FormThe
			 report required by subsection (a) shall be submitted in unclassified form, but
			 may include a classified annex.
						1080H.Report on
			 approval and implementation of Air Sea Battle Concept
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to Congress a report on the
			 approved Air Sea Battle Concept, as required by the 2010 Quadrennial Defense
			 Review Report, and a plan for the implementation of the concept.
						(b)ElementsThe
			 report required by subsection (a) shall include, at a minimum, the
			 following:
							(1)The approved Air
			 Sea Battle Concept.
							(2)An identification
			 and assessment of risks related to gaps between Air Sea Battle Concept
			 requirements and the current force structure and capabilities of the Department
			 of Defense.
							(3)The plan and
			 assessment of the Department on the risks to implementation of the approved
			 concept within the current force structure and capabilities.
							(4)A description and
			 assessment of how current research, development, and acquisition priorities in
			 the program of record meet or fail to meet current and future requirements for
			 implementation of the Air Sea Battle Concept.
							(5)An
			 identification, in order of priority, of the five most critical force structure
			 or capabilities requiring increased or sustained investment for the
			 implementation of the Air Sea Battle Concept.
							(6)An
			 identification, in order of priority, of how the Department will offset the
			 increased costs for force structure and capabilities required by implementation
			 of the Air Sea Battle Concept, including an explanation of what force
			 structure, capabilities, and programs will be reduced and how potentially
			 increased risks based on those reductions will be managed relative to other
			 strategic requirements.
							(7)A description and
			 assessment of the estimated incremental increases in costs and savings from
			 implementing the Air Sea Battle Concept, including the most significant reasons
			 for those increased costs and savings.
							(8)A description and
			 assessment of the contributions required from allies and other international
			 partners, including the identification and plans for management of related
			 risks, in order to implement the Air Sea Battle Concept.
							(9)Such other
			 matters relating to the development and implementation of the Air Sea Battle
			 Concept as the Secretary considers appropriate.
							(c)FormThe
			 report required by subsection (a) shall be submitted in both unclassified and
			 classified form.
						1080I.Report on
			 effects of changing flag officer positions within the Air Force Material
			 Command
						(a)Report
			 requiredNot later than 60 days after the date of the enactment
			 of this Act, the Secretary of the Air Force shall conduct an analysis and
			 submit to the congressional defense committees a report on the effects of
			 changing flag officer positions within the Air Force Materiel Command (AFMC),
			 including consideration of the following issues:
							(1)The effect on the
			 weapons testing mission of AFMC.
							(2)The potential for
			 lack of oversight if flag positions are reduced or eliminated.
							(3)The reduced
			 experience level of general officers managing challenging weapons development
			 programs under a new command structure.
							(4)The additional
			 duties of base management functions impacting the test wing commander’s ability
			 to manage actual weapons testing under the new structure.
							(b)Comptroller
			 General assessmentNot later than 60 days after the submittal of
			 the report under subsection (a), the Comptroller General of the United States
			 shall submit to Congress an assessment by the Comptroller General of the
			 report, including a determination whether or not the report complies with
			 applicable best practices.
						HOther Matters
					1081.Redesignation of psychological operations
			 as military information support operations in title 10, United States Code, to
			 conform to Department of Defense usageTitle 10, United States Code, is amended as
			 follows:
						(1)In section 167(j), by striking paragraph
			 (6) and inserting the following new paragraph:
							
								(6)Military information support
				operations.
								.
						(2)Section 2011(d)(1) is amended by striking
			 psychological operations and inserting military
			 information support operations.
						1082.Termination of requirement for appointment
			 of civilian members of National Security Education Board by and with the advice
			 and consent of the Senate
						(a)TerminationSubsection (b)(7) of section 803 of the
			 David L. Boren National Security Education Act of 1991 (50 U.S.C. 1903) is
			 amended by striking by and with the advice and consent of the
			 Senate,.
						(b)Technical amendmentSubsection (c) of such section is amended
			 by striking subsection (b)(6) and inserting subsection
			 (b)(7).
						1083.Redesignation of Industrial College of the
			 Armed Forces as the Dwight D. Eisenhower School for National Security and
			 Resource Strategy
						(a)RedesignationThe Industrial College of the Armed Forces
			 is hereby renamed the Dwight D. Eisenhower School for National Security
			 and Resource Strategy.
						(b)Conforming amendmentParagraph (2) of section 2165(b) of title
			 10, United States Code, is amended to read as follows:
							
								(2)The Dwight D. Eisenhower School for
				National Security and Resource
				Strategy.
								.
						(c)ReferencesAny reference to the Industrial College of
			 the Armed Forces in any law, regulation, map, document, record, or other paper
			 of the United States shall be deemed to be a reference to the Dwight D.
			 Eisenhower School for National Security and Resource Strategy.
						1084.Designation of Fisher House for the
			 Families of the Fallen and Meditation Pavilion, Dover Air Force Base, Delaware,
			 as a Fisher HouseThe Fisher
			 House for the Families of the Fallen and Meditation Pavilion at Dover Air Force
			 Base, Delaware, is hereby designated as a Fisher House for purposes of section
			 2493 of title 10, United States Code.
					1085.Sense of Senate on application of
			 moratorium on earmarks to this ActIt is the sense of the Senate that the
			 moratorium on congressionally-directed spending items in the Senate, and on
			 congressional earmarks in the House of Representatives, should be fully
			 enforced in this Act.
					1086.Technical amendment relating to
			 responsibilities of Deputy Assistant Secretary of Defense for Manufacturing and
			 Industrial Base PolicySection
			 139e(b)(12) of title 10, United States Code, is amended by striking
			 titles I and II and inserting titles I and
			 III.
					1087.Technical amendmentSection 382 of title 10, United States Code,
			 is amended by striking biological or chemical each place it
			 appears in subsections (a) and (b).
					1088.Improving the
			 transition of members of the Armed Forces with experience in the operation of
			 certain motor vehicles into careers operating commercial motor vehicles in the
			 private sector
						(a)Study
							(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense and the Secretary of Transportation shall
			 jointly conduct a study to identify the legislative and regulatory actions that
			 can be taken for purposes as follows:
								(A)To facilitate the
			 obtaining of commercial driver's licenses (within the meaning of section 31302
			 of title 49, United States Code) by former members of the Armed Forces who
			 operated qualifying motor vehicles as members of the Armed Forces.
								(B)To improve the
			 transition of members of the Armed Forces who operate qualifying motor vehicles
			 as members of the Armed Forces into careers operating commercial motor vehicles
			 (as defined in section 31301 of such title) in the private sector after
			 separation from service in the Armed Forces.
								(2)ElementsThe
			 study required by paragraph (1) shall include the following:
								(A)Identification of
			 any training, qualifications, or experiences of members of the Armed Forces
			 described in paragraph (1)(B) that satisfy the minimum standards prescribed by
			 the Secretary of Transportation for the operation of commercial motor vehicles
			 under section 31305 of title 49, United States Code.
								(B)Identification of
			 the actions the Secretary of Defense can take to document the training,
			 qualifications, and experiences of such members for the purposes described in
			 paragraph (1).
								(C)Identification of
			 the actions the Secretary of Defense can take to modify the training and
			 education programs of the Department of Defense for the purposes described in
			 paragraph (1).
								(D)An assessment of
			 the feasibility and advisability of each of the legislative and regulatory
			 actions identified under the study.
								(E)Development of
			 recommendations for legislative and regulatory actions to further the purposes
			 described in paragraph (1).
								(b)ImplementationUpon
			 completion of the study required by subsection (a), the Secretary of Defense
			 and the Secretary of Transportation shall carry out the actions identified
			 under the study which the Secretaries—
							(1)can carry out
			 without legislative action; and
							(2)jointly consider
			 both feasible and advisable.
							(c)Report
							(1)In
			 generalUpon completion of the study required by subsection
			 (a)(1), the Secretary of Defense and the Secretary of Transportation shall
			 jointly submit to Congress a report on the findings of the Secretaries with
			 respect to the study.
							(2)ElementsThe
			 report required by paragraph (1) shall include the following:
								(A)A description of
			 the legislative and regulatory actions identified under the study.
								(B)A description of
			 the actions described in subparagraph (A) that can be carried out by the
			 Secretary of Defense and the Secretary of Transportation without any
			 legislative action.
								(C)A description of
			 the feasibility and advisability of each of the legislative and regulatory
			 actions identified by the study.
								(D)The
			 recommendations developed under subsection (a)(2)(E).
								(d)DefinitionsIn
			 this section:
							(1)Motor
			 vehicleThe term motor vehicle means a vehicle,
			 machine, tractor, trailer, or semitrailer propelled or drawn by mechanical
			 power and used on land, but does not include a vehicle, machine, tractor,
			 trailer, or semitrailer operated only on a rail line or custom harvesting farm
			 machinery.
							(2)Qualifying
			 motor vehicleThe term qualifying motor vehicle
			 means a motor vehicle or combination of motor vehicles used to transport
			 passengers or property that—
								(A)has a gross
			 combination vehicle weight rating of 26,001 pounds or more, inclusive of a
			 towed unit with a gross vehicle weight rating of more than 10,000
			 pounds;
								(B)has a gross
			 vehicle weight rating of 26,001 pounds or more;
								(C)is designed to
			 transport 16 or more passengers, including the driver; or
								(D)is of any size
			 and is used in the transportation of materials found to be hazardous under
			 chapter 51 of title 49, United States Code, and which require the motor vehicle
			 to be placarded under subpart F of part 172 of title 49, Code of Federal
			 Regulations, or any corresponding similar regulation or ruling.
								1089.Fire
			 suppression agentsSection
			 605(a) of the Clean Air Act (42 U.S.C. 7671d(a)) is amended—
						(1)in paragraph (2),
			 by striking or at the end;
						(2)in paragraph (3),
			 by striking the period at the end and inserting ; or; and
						(3)by adding at the
			 end the following:
							
								(4)is listed as
				acceptable for use as a fire suppression agent for nonresidential applications
				in accordance with section
				612(c).
								.
						1090.Acquisition
			 and procurement exchanges between the United States and IndiaThe Secretary of Defense should seek to
			 establish exchanges between acquisition and procurement officials of the
			 Department of Defense and defense officials of the Government of India to
			 increase mutual understanding regarding best practices in defense
			 acquisition.
					1091.Long-term
			 plan for maintenance of intercontinental ballistic missile solid rocket motor
			 production capacityThe
			 Secretary of Defense shall submit, with the budget justification materials
			 submitted to Congress in support of the budget of the Department of Defense for
			 fiscal year 2013 (as submitted with the budget of the President under section
			 1105(a) of title 31, United States Code), a long-term plan for maintaining a
			 minimal capacity to produce intercontinental ballistic missile solid rocket
			 motors.
					1092.Cybersecurity
			 collaboration between the Department of Defense and the Department of Homeland
			 Security
						(a)Interdepartmental
			 collaboration
							(1)In
			 generalThe Secretary of Defense and the Secretary of Homeland
			 Security shall provide personnel, equipment, and facilities in order to
			 increase interdepartmental collaboration with respect to—
								(A)strategic
			 planning for the cybersecurity of the United States;
								(B)mutual support
			 for cybersecurity capabilities development; and
								(C)synchronization
			 of current operational cybersecurity mission activities.
								(2)EfficienciesThe
			 collaboration provided for under paragraph (1) shall be designed—
								(A)to improve the
			 efficiency and effectiveness of requirements formulation and requests for
			 products, services, and technical assistance for, and coordination and
			 performance assessment of, cybersecurity missions executed across a variety of
			 Department of Defense and Department of Homeland Security elements; and
								(B)to leverage the
			 expertise of each individual Department and to avoid duplicating, replicating,
			 or aggregating unnecessarily the diverse line organizations across technology
			 developments, operations, and customer support that collectively execute the
			 cybersecurity mission of each Department.
								(b)Responsibilities
							(1)Department of
			 Homeland SecurityThe Secretary of Homeland Security shall
			 identify and assign, in coordination with the Department of Defense, a Director
			 of Cybersecurity Coordination within the Department of Homeland Security to
			 undertake collaborative activities with the Department of Defense.
							(2)Department of
			 DefenseThe Secretary of Defense shall identify and assign, in
			 coordination with the Department of Homeland Security, one or more officials
			 within the Department of Defense to coordinate, oversee, and execute
			 collaborative activities and the provision of cybersecurity support to the
			 Department of Homeland Security.
							1093.Reemployment
			 rights following certain National Guard dutySection 4312(c)(4) of title 38, United
			 States Code, is amended—
						(1)in subparagraph
			 (D), by striking or at the end;
						(2)in subparagraph
			 (E), by striking the period at the end and inserting ; or;
			 and
						(3)by adding at the
			 end the following new subparagraph:
							
								(F)ordered to
				full-time National Guard duty (other than for training) under section 502(f) of
				title 32 when authorized by the President or the Secretary of Defense for the
				purpose of responding to a national emergency declared by the President and
				supported by Federal funds, as determined by the Secretary
				concerned.
								.
						XICivilian Personnel Matters
				1101.Authority of the Secretaries of the
			 military departments to employ up to 10 persons without paySection 1583 of title 10, United States
			 Code, is amended in the first sentence—
					(1)by inserting and the Secretaries of
			 the military departments after the Secretary of Defense;
			 and
					(2)by inserting each after
			 may.
					1102.Extension of eligibility to continue
			 Federal employee health benefits for certain employees of the Department of
			 Defense
					(a)Extension for Department of
			 DefenseSubparagraph (B) of
			 section 8905a(d)(4) of title 5, United States Code, is amended—
						(1)in clause (i), by striking December
			 31, 2011 and inserting October 1, 2015; and
						(2)in clause (ii)—
							(A)by striking February 1, 2012
			 and inserting February 1, 2016; and
							(B)by striking December 31,
			 2011 and inserting the date specified in clause
			 (i).
							(b)Technical amendment To delete obsolete
			 authority applicable to Department of EnergySubparagraph (A) of such section is amended
			 by striking , or the Department of Energy due to a reduction in force
			 resulting from the establishment of the National Nuclear Security
			 Administration.
					1103.Authority for waiver of recovery of certain
			 payments previously made under civilian employees voluntary separation
			 incentive program
					(a)Authority for waiverSubject to subsection (c), the Secretary of
			 Defense may waive the requirement under subsection (f)(6)(B) of section 9902 of
			 title 5, United States Code, for repayment to the Department of Defense of a
			 voluntary separation incentive payment made under subsection (f)(1) of that
			 section in the case of an employee or former employee of the Department of
			 Defense described in subsection (b).
					(b)Persons coveredSubsection (a) applies to any employee or
			 former employee of the Department of Defense—
						(1)who during the period beginning on April 1,
			 2004, and ending on March 1, 2008, received a voluntary separation incentive
			 payment under subsection (f)(1) of section 9902 of title 5, United States
			 Code;
						(2)who was reappointed to a position in the
			 Department of Defense to support a declared national emergency related to
			 terrorism or a natural disaster during the period beginning on June 1, 2004,
			 and ending on March 1, 2008; and
						(3)with respect to whom the Secretary
			 determines—
							(A)that the employee or former employee,
			 before accepting the reappointment referred to in paragraph (2), received a
			 representation from an officer or employee of the Department of Defense that
			 recovery of the amount of the payment referred to in paragraph (1) would not be
			 required or would be waived; and
							(B)that the employee or former employee
			 reasonably relied on that representation when accepting reappointment.
							(c)Required determinationThe Secretary of Defense may grant a waiver
			 under subsection (a) in the case of any individual only if the Secretary
			 determines that recovery of the amount of the payment otherwise required would
			 be against equity and good conscience because of the circumstances of that
			 individual’s reemployment after receiving a voluntary separation incentive
			 payment.
					(d)Treatment of prior repaymentsThe Secretary of Defense may, pursuant to a
			 determination under subsection (c) specific to an individual, provide for
			 reimbursement to that individual for any amount the individual has previously
			 repaid to the United States for a voluntary separation incentive payment
			 covered by this section. The reimbursement shall be paid either from the
			 appropriations into which the repayment was deposited, if such appropriations
			 remain available, or from appropriations currently available for the purposes
			 of the appropriation into which the repayment was deposited.
					(e)Expiration of authorityThe authority to grant a waiver under this
			 section shall expire on December 31, 2012.
					1104.Permanent extension and expansion of
			 experimental personnel program for scientific and technical personnel
					(a)Permanent extensionSection 1101 of the Strom Thurmond National
			 Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) is
			 amended—
						(1)in subsection (a), by striking
			 During the program period and all that follows through
			 use of the and inserting The Secretary of Defense may
			 carry out a program to use the; and
						(2)by striking subsections (e), (f), and
			 (g).
						(b)Expansion of availability of personnel
			 management authoritySubsection (b)(1) of such section is
			 amended—
						(1)in subparagraph (A), by striking
			 40 and inserting 50;
						(2)in subparagraph (C), by striking
			 and at the end;
						(3)in subparagraph (D), by adding
			 and at the end; and
						(4)by adding at the end the following new
			 subparagraph:
							
								(E)not more than a total of 10 scientific and
				engineering positions in the Office of the Director of Operational Test and
				Evaluation;
								.
						1105.Modification of beneficiary designation
			 authorities for death gratuity payable upon death of a United States Government
			 employee in service with the Armed Forces
					(a)Authority To designate more than 50 percent
			 of death gratuity to unrelated persons
						(1)In generalParagraph (4) of section 8102a(d) of title
			 5, United States Code, is amended—
							(A)by striking the first sentence and
			 inserting A person covered by this section may designate another person
			 to receive an amount payable under this section.; and
							(B)in the second sentence, by striking
			 up to the maximum of 50 percent.
							(2)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date of enactment of this Act and
			 apply to the payment of a death gratuity based on any death occurring on or
			 after that date.
						(b)Notice to spouse of designation of another
			 person To receive portion of death gratuitySuch section is further amended by adding
			 at the end the following new paragraph:
						
							(6)If a person covered by this section has a
				spouse, but designates a person other than the spouse to receive all or a
				portion of the amount payable under this section, the head of the agency, or
				other entity, in which that person is employed shall provide notice of the
				designation to the
				spouse.
							.
					1106.Two-year extension of discretionary
			 authority to grant allowances, benefits, and gratuities to personnel on
			 official duty in a combat zoneParagraph (2) of section 1603(a) of the
			 Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as
			 added by section 1102 of the Duncan Hunter National Defense Authorization Act
			 for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616), is amended by
			 striking fiscal years 2009, 2010, and 2011 and inserting
			 fiscal years 2009 through 2013.
				1107.One-year extension of authority to waive
			 annual limitation on premium pay and aggregate limitation on pay for Federal
			 civilian employees working overseasEffective January 1, 2012, section 1101(a)
			 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1103
			 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law 111–383; 124 Stat. 4382), is further amended by striking
			 through 2011 and inserting through 2012.
				XIIMatters Relating to Foreign
			 Nations
				AAssistance and Training
					1201.Expansion of scope of humanitarian demining
			 assistance authority to include stockpiled conventional munitions
						(a)ExpansionSection 407 of title 10, United States
			 Code, is amended—
							(1)in subsection (a)—
								(A)in paragraph (1), by inserting and
			 stockpiled conventional munitions assistance after humanitarian
			 demining assistance;
								(B)in paragraph (2), by inserting and
			 stockpiled conventional munitions assistance after Humanitarian
			 demining assistance; and
								(C)in paragraph (3)—
									(i)in the matter preceding subparagraph (A),
			 by inserting or stockpiled conventional munitions assistance
			 after humanitarian demining assistance; and
									(ii)in subparagraph (A), by inserting ,
			 or stockpiled conventional munitions, as applicable, after
			 explosive remnants of war;
									(2)in subsection (b)—
								(A)in paragraph (1), by inserting and
			 stockpiled conventional munitions assistance after humanitarian
			 demining assistance; and
								(B)in paragraph (2), by inserting or
			 stockpiled conventional munitions assistance after humanitarian
			 demining assistance;
								(3)in subsection (c)—
								(A)in paragraph (1), by inserting or
			 stockpiled conventional munitions assistance after humanitarian
			 demining assistance; and
								(B)in paragraph (2)(B)—
									(i)by inserting or stockpiled
			 conventional munitions activities after humanitarian demining
			 activities; and
									(ii)by inserting , or stockpiled
			 conventional munitions, as applicable, after explosive remnants
			 of war; and
									(4)in subsection (d), by inserting or
			 stockpiled conventional munitions assistance after humanitarian
			 demining assistance each place it appears.
							(b)DefinitionsSubsection (e) of such section is amended
			 to read as follows:
							
								(e)DefinitionsIn this section:
									(1)Humanitarian demining
				assistanceThe term
				humanitarian demining assistance, as it relates to training and
				support, means detection and clearance of landmines and other explosive
				remnants of war.
									(2)Stockpiled conventional munitions
				assistanceThe term
				stockpiled conventional munitions assistance, as it relates to
				support of humanitarian assistance efforts, means training and support in the
				disposal, demilitarization, physical security, and stockpile management of
				potentially dangerous stockpiles of explosive ordnance.
									(3)Included activitiesThe terms in paragraphs (1) and (2) include
				activities related to the furnishing of education, training, and technical
				assistance with respect to explosive safety, the detection and clearance of
				landmines and other explosive remnants of war, and the disposal,
				demilitarization, physical security, and stockpile management of potentially
				dangerous stockpiles of explosive
				ordnance.
									.
						(c)Clerical amendments
							(1)Section headingThe heading of such section is amended to
			 read as follows:
								
									407.Humanitarian demining assistance and
				stockpiled conventional munitions assistance: authority;
				limitations
									.
							(2)Table of sectionsThe table of sections at the beginning of
			 chapter 20 of such title is amended by striking the item relating to section
			 407 and inserting the following new item:
								
									
										407. Humanitarian demining assistance and stockpiled
				conventional munitions assistance: authority;
				limitations.
									
									.
							1202.One-year extension and modification of
			 authorities applicable to Commanders' Emergency Response Program
						(a)One-year extension of authority
							(1)In generalSubsection (a) of section 1202 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3455), as most recently amended by section 1212 of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4389), is further amended—
								(A)in the subsection heading, by striking
			 fiscal year
			 2011 and inserting fiscal year
			 2012;
								(B)by striking fiscal year 2011,
			 from and inserting fiscal year 2012; and
								(C)by striking operation and
			 maintenance and all that follows and inserting operation and
			 maintenance, not to exceed $400,000,000 may be used by the Secretary of Defense
			 to provide funds for the Commanders’ Emergency Response Program in
			 Afghanistan..
								(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect on October 1, 2011.
							(b)Extension of due date for quarterly reports
			 to CongressSubsection (b)(1)
			 of such section, as most recently amended by section 1222 of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2518), is further amended by striking 30 days and inserting
			 45 days.
						(c)Authority To accept
			 contributionsSuch section,
			 as so amended by section 1212 of the Ike Skelton National Defense Authorization
			 Act for Fiscal Year 2011, is further amended—
							(1)by redesignating subsection (i) as
			 subsection (j); and
							(2)by inserting after subsection (h) the
			 following new subsection (i):
								
									(i)Authority To accept
				contributionsThe Secretary
				of Defense may accept cash contributions from any person, foreign government,
				or international organization for the purposes specified in subsection (a).
				Funds received by the Secretary may be credited to the operation and
				maintenance account from which funds are made available to carry out the
				authority in subsection (a), and may be used for such purposes until expended
				in addition to the funds specified in that
				subsection.
									.
							1203.Three-year extension of temporary authority
			 to use acquisition and cross-servicing agreements to lend military equipment
			 for personnel protection and survivabilitySection 1202(e) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2413), as most recently amended by section 1204(b) of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417;
			 122 Stat. 4623), is further amended by striking September 30,
			 2011 and inserting September 30, 2014.
					1204.Conditional extension and modification of
			 authority to build the capacity of counter terrorism forces of Yemen
						(a)ExtensionSubsection (a) of section 1205 of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4387) is amended by striking fiscal year 2011
			 and inserting fiscal years 2011 and 2012.
						(b)Assistance through minor military
			 constructionSubsection (b)
			 of such section is amended—
							(1)in paragraph (1), by inserting and
			 minor military construction before the period at the end;
							(2)by redesignating paragraph (3) as paragraph
			 (4); and
							(3)by inserting after paragraph (2) the
			 following new paragraph (3):
								
									(3)Limitations on minor military
				constructionMinor military
				construction may be provided under subsection (a) only after September 30,
				2011. The total amount that may be obligated and expended on such construction
				in any fiscal year may not exceed $10,000,000. Minor military construction may
				not be provided under subsection (a) in the city of Sana'a or in the Sana'a
				Governate,
				Yemen.
									.
							(c)FundingSubsection (c) of that section is amended
			 by striking by section 301 and all that follows through
			 for fiscal year 2011 and inserting for the fiscal year
			 concerned for operation and maintenance (other than operation and maintenance
			 for overseas contingency operations).
						(d)Condition on use of authorities
							(1)Notice and waitAn authority specified in paragraph (2) may
			 not be used until 60 days after the date on which the Secretary of Defense and
			 the Secretary of State jointly certify, in writing, to the appropriate
			 committees of Congress that the use of such authority is important to the
			 national security interests of the United States. The certification on an
			 authority shall include the following:
								(A)The reasons why the use of such authority
			 is important to the national security interests of the United States.
								(B)A justification for the provision of
			 assistance pursuant to such authority.
								(C)An acknowledgment by the Secretary of
			 Defense and the Secretary of State that they have received assurance from the
			 Government of Yemen that any assistance provided pursuant to such authority
			 will be utilized in manner consistent with subsection (b)(2) of the applicable
			 section.
								(2) Covered authoritiesThe authorities referred to in this
			 paragraph are the following:
								(A)The authority in section 1205 of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011, as amended by
			 this section.
								(B)The authority in section 1206 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 2456), as amended.
								(3)Appropriate committees of Congress
			 definedIn this subsection,
			 the term appropriate committees of Congress means the committees
			 of Congress specified in section 1205(d)(2) of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011.
							1205.Extension of authority for support of
			 special operations to combat terrorism
						(a)ExtensionSubsection (h) of section 1208 of the
			 Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375), as most recently amended by section 1208(c) of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4626), is further amended by striking 2013
			 and inserting 2017.
						(b)Clarification of limitation on
			 fundingSubsection (g) of
			 such section, as amended by section 1202(b) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 364), is
			 further amended—
							(1)by striking each fiscal year
			 and inserting any fiscal year; and
							(2)by striking pursuant to title XV of
			 this Act and inserting for that fiscal year.
							1206.Limitation on availability of funds for
			 authorities relating to program to build the capacity of foreign military
			 forcesOf the funds available
			 for fiscal year 2012 for building the capacity of foreign military forces under
			 section 1206 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 3456), as most recently amended by section 1207
			 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law 111–383; 124 Stat. 4389), not more than $100,000,000 may be
			 obligated and expended until the Secretary of Defense and the Secretary of
			 State submit the report required by section 1237 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4642).
					1207.Global Security Contingency Fund
						(a)EstablishmentThere is established on the books of the
			 Treasury of the United States an account to be known as the Global
			 Security Contingency Fund.
						(b)AuthorityAmounts in the Fund shall be available to
			 either the Secretary of State or the Secretary of Defense, notwithstanding any
			 other provision of law, to provide assistance to countries designated by the
			 Secretary of State, with the concurrence of the Secretary of Defense, for
			 purposes of this section, as follows:
							(1)Assistance under this section may be
			 provided to enhance the capabilities of a foreign country’s national military
			 forces, and other national security forces that conduct border and maritime
			 security, internal security, and counterterrorism operations, as well as the
			 government agencies responsible for such forces, to—
								(A)conduct border and maritime security,
			 internal defense, and counterterrorism operations; and
								(B)participate in or support military,
			 stability, or peace support operations consistent with United States foreign
			 policy and national security interests.
								(2)Assistance may be provided for the justice
			 sector (including law enforcement and prisons), rule of law programs, and
			 stabilization efforts in those cases in which the Secretary of State, in
			 consultation with the Secretary of Defense, determines that conflict or
			 instability in a country or region challenges the existing capability of
			 civilian providers to deliver such assistance.
							(c)Types of assistance
							(1)Authorized elementsA program to provide the assistance under
			 subsection (b)(1) may include the provision of equipment, supplies, and
			 training.
							(2)Required elementsA program to provide the assistance under
			 subsection (b)(1) shall include elements that promote—
								(A)observance of and respect for human rights
			 and fundamental freedoms; and
								(B)respect for legitimate civilian authority
			 within that country.
								(d)Limitations
							(1)Assistance otherwise prohibited by
			 lawThe Secretary of Defense
			 and the Secretary of State may not use the authority provided under subsection
			 (b) to provide any type of assistance that is otherwise prohibited by any
			 provision of law.
							(2)Limitation on eligible
			 countriesThe Secretary of
			 Defense and the Secretary of State may not use the authority provided under
			 subsection (b) to provide assistance to any foreign country that is otherwise
			 prohibited from receiving such type of assistance under any other provision of
			 law.
							(e)Formulation and approval of assistance
			 programs
							(1)Security programsThe Secretary of State and the Secretary of
			 Defense shall jointly formulate assistance programs under subsection (b)(1).
			 Assistance programs to be carried out pursuant to subsection (b)(1) shall be
			 approved by the Secretary of State, with the concurrence of the Secretary of
			 Defense, prior to implementation.
							(2)Justice sector and stabilization
			 programsThe Secretary of
			 State, in consultation with the Secretary of Defense, shall formulate
			 assistance programs under subsection (b)(2). Assistance programs to be carried
			 out under the authority in subsection (b)(2) shall be approved by the Secretary
			 of State, with the concurrence of the Secretary of Defense, prior to
			 implementation.
							(f)Relation to other authoritiesThe authority to provide assistance under
			 this section is in addition to any other authority to provide assistance to
			 foreign nations. The administrative authorities of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151 et seq.) shall be available to the Secretary of State
			 with respect to funds made available to carry out this section.
						(g)Transfer authority
							(1)Foreign assistance and other
			 fundsFunds available to the
			 Department of State for foreign assistance may be transferred to the Fund by
			 the Secretary of State. Funds available to the Department of Defense may be
			 transferred to the Fund by the Secretary of Defense in accordance with
			 established procedures for reprogramming under section 1001 of this Act and
			 successor provisions of law. Amounts transferred under this paragraph shall be
			 merged with funds made available under this section and remain available until
			 expended as provided in subsection (i) for the purposes specified in subsection
			 (b).
							(2)LimitationThe total amount of funds appropriated and
			 transferred to the Fund in any fiscal year shall not exceed $300,000,000. This
			 limitation does not apply to amounts contributed to the Fund under subsection
			 (h).
							(3)Transfers to other accountsFunds made available to carry out
			 assistance activities approved pursuant to subsection (c) may be transferred to
			 accounts under the following authorities:
								(A)Section 1206 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456;
			 relating to program to build the capacity of foreign military forces).
								(B)Section 23 of the Arms Export Control Act
			 (22 U.S.C. 2763; relating to foreign military financing program).
								(C)Section 481 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2291; relating to international narcotics control and law
			 enforcement).
								(D)Chapter 5 of part II of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2347 et seq.; relating to international
			 military education and training program).
								(E)Chapter 8 of part II of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2349aa et seq.; relating to antiterrorism
			 assistance).
								(F)Complex Crises Fund of the Foreign
			 Assistance Act of 1961 (title III of the Department of State, Foreign
			 Operations, and Related Programs Appropriations Act, 2010 (division F of Public
			 Law 111–117; 123 Stat. 3327)).
								(4)Additional authoritiesThe transfer authorities in paragraphs (1)
			 and (3) are in addition to any other transfer authority available to the
			 Department of State or the Department of Defense.
							(5)Effect on Authorization
			 AmountsA transfer of an
			 amount to an account under the authority provided in paragraph (3) shall be
			 deemed to increase the amount authorized for such account by an amount equal to
			 the amount transferred.
							(h)Authority To accept giftsThe Secretary of State may use money,
			 funds, property, and services accepted pursuant to the authority of section
			 635(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2395(d)) to fulfill the
			 purposes of subsection (b).
						(i)Availability of fundsAmounts in the Fund shall remain available
			 until September 30, 2015.
						(j)Congressional notification
							(1)Security programsNot less than 15 days before initiating
			 activities under a program of assistance under subsection (b)(1), the Secretary
			 of Defense, with the concurrence of the Secretary of State, shall notify the
			 specified congressional committees of the program to be initiated.
							(2)Justice sector and stabilization
			 programsNot less than 15
			 days before initiating activities under a program of assistance under
			 subsection (b)(2), the Secretary of State, with the concurrence of the
			 Secretary of Defense, shall notify the specified congressional committees of
			 the program to be initiated.
							(3)Exercise of transfer
			 authorityNot less than 15
			 days before a transfer under the authority of subsection (g), the Secretary of
			 State and the Secretary of Defense shall jointly notify the specified
			 congressional committees of the transfer of funds into the Fund.
							(k)Reporting requirementThe Secretary of State and the Secretary of
			 Defense jointly shall provide a report quarterly to the specified congressional
			 committees on obligations of funds or transfers into the Fund made during the
			 preceding quarter.
						(l)Specified congressional
			 committeesIn this section,
			 the term specified congressional committees means—
							(1)the Committee on Armed Services, the
			 Committee on Foreign Affairs, and the Committee on Appropriations of the House
			 of Representatives; and
							(2)the Committee on Armed Services, the
			 Committee on Foreign Relations, and the Committee on Appropriations of the
			 Senate.
							(m)ExpirationThe authority provided under this section
			 may not be exercised after September 30, 2014, except with respect to amounts
			 appropriated or transferred to the Fund prior to such date, which can continue
			 to be obligated and expended as provided in subsection (i).
						(n)Administrative expensesAmounts in the Fund may be used for
			 necessary administrative expenses.
						1208.Authority to build the capacity of certain
			 counterterrorism forces of East African countries
						(a)AuthorityThe Secretary of Defense may, with the
			 concurrence of the Secretary of State, provide assistance during fiscal years
			 2012 and 2013 as follows:
							(1)To enhance the capacity of the national
			 military forces, security agencies serving a similar defense function, and
			 border security forces of Djibouti, Ethiopia, and Kenya to conduct
			 counterterrorism operations against al Qaeda, al Qaeda affiliates, and al
			 Shabaab.
							(2)To enhance the capacity of national
			 military forces participating in the African Union Mission in Somalia to
			 conduct counterterrorism operations described in paragraph (1).
							(b)Types of assistance
							(1)Authorized elementsAssistance under subsection (a) may include
			 the provision of equipment, supplies, training, and minor military
			 construction.
							(2)Required elementsAssistance under subsection (a) shall be
			 provided in a manner that promotes—
								(A)observance of and respect for human rights
			 and fundamental freedoms; and
								(B)respect for legitimate civilian authority
			 in the country receiving such assistance.
								(3)Assistance otherwise prohibited by
			 lawThe Secretary of Defense
			 may not use the authority in subsection (a) to provide any type of assistance
			 described in this subsection that is otherwise prohibited by any provision of
			 law.
							(c)Funding
							(1)In generalOf the amount authorized to be appropriated
			 for each of fiscal years 2012 and 2103 for the Department of Defense for
			 operation and maintenance (other than operation and maintenance for overseas
			 contingency operations), $75,000,000 may be utilized to provide assistance
			 under subsection (a).
							(2)Availability of funds for assistance across
			 fiscal yearsAmounts
			 available under this subsection for the authority in subsection (a) for a
			 fiscal year may be used for assistance under that authority that begins in such
			 fiscal year but ends in the next fiscal year.
							(d)Notice to Congress
							(1)In generalNot later than 30 days before providing
			 assistance under subsection (a), the Secretary of Defense shall submit to the
			 committees of Congress specified in paragraph (2) a notice setting forth the
			 assistance to be provided, including the types of such assistance, the budget
			 for such assistance, and the completion date for the provision of such
			 assistance.
							(2)Committees of CongressThe committees of Congress specified in
			 this paragraph are—
								(A)the Committee on Armed Services, the
			 Committee on Foreign Relations, and the Committee on Appropriations of the
			 Senate; and
								(B)the Committee on Armed Services, the
			 Committee on Foreign Affairs, and the Committee on Appropriations of the House
			 of Representatives.
								1209.Support of forces participating in
			 operations to disarm the Lord’s Resistance Army
						(a)AuthorityPursuant to the policy established by the
			 Lord’s Resistance Army Disarmament and Northern Uganda Recovery Act of 2009
			 (Public Law 111–172; 124 Stat. 1209), the Secretary of Defense may, with the
			 concurrence of Secretary of State, provide logistic support, supplies, and
			 services and intelligence support for forces participating in operations to
			 mitigate and eliminate the threat posed by the Lord’s Resistance Army as
			 follows:
							(1)The national military forces of
			 Uganda.
							(2)The national military forces of any other
			 country determined by the Secretary of Defense, with the concurrence of the
			 Secretary of State, to be participating in such operations.
							(b)Participation of United States
			 personnelNo United States
			 Armed Forces personnel, United States civilian employees, or United States
			 civilian contractor personnel may participate in combat operations in
			 connection with the provision of support under subsection (a), except for the
			 purpose of acting in self-defense or of rescuing any United States citizen
			 (including any member of the United States Armed Forces, any United States
			 civilian employee, or any United States civilian contractor).
						(c)FundingOf the amount authorized to be appropriated
			 for the Department of Defense for each of fiscal years 2012 and 2013 for
			 operation and maintenance, not more than $35,000,000 may be utilized in each
			 such fiscal year to provide support under subsection (a).
						(d)Limitations
							(1)In generalThe Secretary of Defense may not use the
			 authority in subsection (a) to provide any type of support that is otherwise
			 prohibited by any provision of law.
							(2)Eligible countriesThe Secretary of Defense may not use the
			 authority in subsection (a) to provide support to any foreign country that is
			 otherwise prohibited from receiving such type of support under any other
			 provision of law.
							(e)Notice to Congress on eligible
			 countriesThe Secretary of
			 Defense may not provide support under subsection (a) for the national military
			 forces of a country determined to be eligible for such support under that
			 subsection until the Secretary notifies the appropriate committees of Congress
			 of the eligibility of the country for such support.
						(f)Notice to Congress on support To be
			 providedNot later than 5
			 days after the date on which funds are obligated to provide support under
			 subsection (a), the Secretary of Defense shall submit to the appropriate
			 committees of Congress a notice setting forth the following:
							(1)The type of support to be provided.
							(2)The national military forces to be
			 supported.
							(3)The objectives of such support.
							(4)The estimated cost of such support.
							(5)The intended duration of such
			 support.
							(g)Quarterly reports to CongressThe Secretary of State and the Secretary of
			 Defense shall jointly submit to the appropriate committees of Congress on a
			 quarterly basis a report on the obligation of funds under this section during
			 the preceding quarter.
						(h)DefinitionsIn this section:
							(1)The term appropriate committees of
			 Congress means—
								(A)the Committee on Armed Services, the
			 Committee on Foreign Relations, and the Committee on Appropriations of the
			 Senate; and
								(B)the Committee on Armed Services, the
			 Committee on Foreign Affairs, and the Committee on Appropriations of the House
			 of Representatives.
								(2)The term logistic support, supplies,
			 and services has the meaning given that term in section 2350(1) of title
			 10, United States Code.
							(i)ExpirationThe authority provided under this section
			 may not be exercised after September 30, 2013.
						BMatters Relating to Iraq, Afghanistan, and
			 Pakistan
					1221.Extension and modification of logistical
			 support for coalition forces supporting operations in Iraq and
			 Afghanistan
						(a)ExtensionSection 1234 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394), as
			 amended by section 1218 of the Ike Skelton National Defense Authorization Act
			 for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4394), is further amended
			 by striking fiscal year 2011 each place it appears and inserting
			 fiscal year 2012.
						(b)Amount of funds availableSubsection (d) of such section is amended
			 by striking $400,000,000 and inserting
			 $450,000,000.
						(c)Additional limitation on availability of
			 fundsOf the funds available
			 for logistical support under such section during fiscal year 2012, not more
			 than $200,000,000 may be obligated and expended until the Secretary of Defense
			 submits the report required by section 1234 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (124 Stat. 4397).
						1222.One-year extension of authority to transfer
			 defense articles and provide defense services to the military and security
			 forces of Iraq and Afghanistan
						(a)Extension of authoritySubsection (h) of section 1234 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2532), as amended by section 1214 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4391), is
			 further amended by striking December 31, 2011 and inserting
			 December 31, 2012.
						(b)Quarterly reportsSubsection (f)(1) of such section, as so
			 amended, is further amended by striking and every 90 days thereafter
			 through March 31, 2012 and inserting every 90 days thereafter
			 through March 31, 2012, and at the end of each calendar quarter, if any,
			 thereafter through March 31, 2013, in which the authority in subsection (a) is
			 implemented.
						1223.One-year extension of authorities
			 applicable to the Pakistan Counterinsurgency Fund
						(a)One-year extensionSubsection (h) of section 1224 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2521), as amended by section 1220(a) of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4395), is
			 further amended by striking September 30, 2011 both places it
			 appears and inserting September 30, 2012.
						(b)Clarification of source of funds for
			 FundSubsection (a)(1)(A) of
			 such section is amended by striking for fiscal year 2009.
						1224.One-year extension of authority to use
			 funds for reintegration activities in AfghanistanSection 1216 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4392) is amended—
						(1)in subsection (a), by striking
			 fiscal year 2011 and inserting in each of fiscal years
			 2011 and 2012; and
						(2)in subsection (e), by striking
			 December 31, 2011 and inserting December 31,
			 2012.
						1225.Modification of authority on program to
			 develop and carry out infrastructure projects in Afghanistan
						(a)FundingSubsection (f) of section 1217 of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4393; 22 U.S.C. 7513 note) is amended—
							(1)in paragraph (1), by inserting or
			 2012 after fiscal year 2011; and
							(2)in paragraph (2), by striking until
			 September 30, 2012. and inserting “as follows:
								
									(A)In the case of funds for fiscal year 2011,
				until September 30, 2012.
									(B)In the case of funds for fiscal year 2012,
				until September 30,
				2013.
									.
							(b)Notice to CongressSubsection (g) of such section is amended
			 by striking 30 days and inserting 15 days.
						1226.One-year extension of authority for
			 reimbursement of certain coalition nations for support provided to United
			 States military operations
						(a)ExtensionSubsection (a) of section 1233 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 393), as amended by section 1223 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2519) and
			 section 1213 of the Ike Skelton National Defense Authorization Act for Fiscal
			 Year 2011 (Public Law 111–383; 12 Stat. 4391), is further amended by striking
			 by section 1510 of the Ike Skelton National Defense Authorization Act
			 for Fiscal Year 2011 and inserting for fiscal year 2012 for
			 overseas contingency operations.
						(b)Limitation on amount
			 availableSubsection (d)(1)
			 of such section, as so amended, is further amended—
							(1)by striking fiscal year 2010 or
			 2011 and inserting fiscal year 2012; and
							(2)by striking $1,600,000,000
			 and inserting $1,750,000,000.
							(c)Technical amendmentSubsection (c)(2) of such section, as so
			 amended, is further amended by inserting a comma after
			 Budget.
						(d)Extension of notice requirement relating to
			 reimbursement of Pakistan for support provided by PakistanSection 1232(b)(6) of the National Defense
			 Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently
			 amended by section 1213(d) of the Ike Skelton National Defense Authorization
			 Act for Fiscal Year 2011, is further amended by striking September 30,
			 2012 and inserting September 30, 2013.
						1227.Two-year extension of certain reports on
			 Afghanistan
						(a)Report on progress toward security and
			 stability in AfghanistanSection 1230(a) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385), as
			 most recently amended by section 1231 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4395), is
			 further amended by striking 2012 and inserting
			 2014.
						(b)Report on United States plan for sustaining
			 Afghanistan National Security ForcesSection 1231(a) of the National Defense
			 Authorization Act for Fiscal Year 2008 (122 Stat. 390), as amended by section
			 1232 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (124 Stat. 4395), is further amended by striking 2012 and
			 inserting 2014.
						1228.Authority to support operations and
			 activities of the Office of Security Cooperation in Iraq
						(a)AuthorityThe Secretary of Defense may support United
			 States Government transition activities in Iraq by providing funds for the
			 following:
							(1)Operations and activities of the Office of
			 Security Cooperation in Iraq.
							(2)Operations and activities of security
			 assistance teams in Iraq.
							(b)Types of supportThe operations and activities for which the
			 Secretary may provide funds under the authority in subsection (a) may include
			 life support, transportation and personal security, and minor construction and
			 renovation of facilities.
						(c)Limitation on amountThe total amount of funds provided under
			 the authority in subsection (a) in fiscal year 2012 may not exceed
			 $524,000,000.
						(d)Source of fundsFunds for purposes of subsection (a) for
			 fiscal year 2012 shall be derived from amounts available for that fiscal year
			 for operation and maintenance for the Air Force.
						(e)Coverage of costs of OSCI in connection
			 with sales of defense articles or defense services to IraqThe President shall ensure that any letter
			 of offer for the sale to Iraq of any defense articles or defense services
			 issued after the date of the enactment of this Act includes, consistent with
			 the provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.), charges
			 for administrative services sufficient to recover the pro rata costs of
			 operations and activities of the Office of Security Cooperation in Iraq and
			 associated security assistance teams in Iraq in connection with such
			 sale.
						1229.Benchmarks to evaluate the progress being
			 made toward the transition of security responsibilities for Afghanistan to the
			 Government of Afghanistan
						(a)FindingsCongress makes the following
			 findings:
							(1)October 7, 2011, will mark the 10-year
			 anniversary of the start of Operation Enduring Freedom in Afghanistan.
							(2)Military operations in Afghanistan have
			 cost United States taxpayers more than $300,000,000,000 to date.
							(3)As of June 6, 2011, 1,599 members of the
			 United States Armed Forces have lost their lives in support of Operation
			 Enduring Freedom in Afghanistan and more than 11,000 have been wounded.
							(4)On December 1, 2009, at a speech at the
			 United States Military Academy at West Point, New York, President Barack Obama
			 stated that the United States would begin the transfer of United States Armed
			 Forces out of Afghanistan in July 2011 with the pace of reductions to be based
			 upon conditions on the ground.
							(5)In the December 2010 Afghanistan-Pakistan
			 Annual Review, President Obama reaffirmed that the core goal of the United
			 States strategy in Afghanistan is to disrupt, dismantle, and defeat al
			 Qaeda.
							(6)In January 2010, participants at the London
			 Conference pledged to develop a plan for phased transition to Afghan security
			 lead. The North Atlantic Treaty Organization (NATO) and foreign ministers of
			 the constituent elements of the International Security Assistance Force (ISAF)
			 endorsed the Joint Framework for Transition in April 2010, and President Obama
			 and President Karzai of Afghanistan committed to the process in a May 2010
			 joint statement.
							(7)At the Kabul Conference in July 2010, the
			 international community expressed its support for the objective of President
			 Karzai that the Afghanistan National Security Forces (ANSF) should lead and
			 conduct all military operations in all provinces in Afghanistan by the end of
			 2014, support that was later re-affirmed by North Atlantic Treaty Organization
			 and International Security Assistance Force member nations at the Lisbon Summit
			 in November 2010.
							(8)On May 1, 2011, in support of the goal to
			 disrupt, dismantle, and defeat al Qaeda, President Obama authorized a United
			 States operation that killed Osama bin Laden, leader of al Qaeda. While the
			 impact of his death on al Qaeda remains to be seen, Secretary of Defense Robert
			 Gates called the death of bin Laden a game changer in a speech
			 on May 6, 2011.
							(b)Benchmarks requiredThe President shall establish, and may
			 update from time to time, a comprehensive set of benchmarks to evaluate
			 progress being made toward the objective of transitioning and transferring lead
			 security responsibilities in Afghanistan to the Government of Afghanistan by
			 December 31, 2014.
						(c)Transition
			 planThe President shall devise a plan based on inputs from
			 military commanders, NATO and Coalition allies, the diplomatic missions in the
			 region, and appropriate members of the Cabinet, along with the consultation of
			 Congress, for expediting the drawdown of United States combat troops in
			 Afghanistan and accelerating the transfer of security authority to Afghan
			 authorities.
						(d)Submittal to
			 CongressThe President shall include the most current set of
			 benchmarks established pursuant to subsection (b) and the plan pursuant to
			 subsection (c) with each report on progress toward security and stability in
			 Afghanistan that is submitted to Congress under sections 1230 and 1231 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 385, 390).
						1230.Certification
			 requirement regarding efforts by Government of Pakistan to implement a strategy
			 to counter improvised explosive devices
						(a)Certification
			 requirement
							(1)In
			 generalNone of the amounts authorized to be appropriated under
			 this Act for the Pakistan Counterinsurgency Fund or transferred to the Pakistan
			 Counterinsurgency Fund from the Pakistan Counterinsurgency Capability Fund
			 should be made available for the Government of Pakistan until the Secretary of
			 Defense, in consultation with the Secretary of State, certifies to the
			 congressional defense committees and the Committee on Foreign Relations of the
			 Senate and the Committee on Foreign Affairs of the House of Representatives
			 that the Government of Pakistan is demonstrating a continuing commitment to and
			 is making significant efforts towards the implementation of a strategy to
			 counter improvised explosive devices (IEDs).
							(2)Significant
			 implementation effortsFor purposes of this subsection,
			 significant implementation efforts include attacking IED networks, monitoring
			 of known precursors used in IEDs, and the development of a strict protocol for
			 the manufacture of explosive materials, including calcium ammonium nitrate, and
			 accessories and their supply to legitimate end users.
							(b)WaiverThe
			 Secretary of Defense, in consultation with the Secretary of State, may waive
			 the requirements of subsection (a) if the Secretary determines it is in the
			 national security interest of the United States to do so.
						1231.Report on
			 Coalition Support Fund reimbursements to the Government of Pakistan for
			 operations conducted in support of Operation Enduring Freedom
						(a)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit a report to the
			 congressional defense committees and the Committee on Foreign Relations of the
			 Senate and the Committee on Foreign Affairs of the House of Representatives
			 assessing the effectiveness of the Coalition Support Fund reimbursements to the
			 Government of Pakistan for operations conducted in support of Operation
			 Enduring Freedom.
						(b)ElementsThe
			 report required under subsection (a) shall include the following
			 elements:
							(1)A description of
			 the types of reimbursements requested by the Government of Pakistan.
							(2)The total amount
			 reimbursed to the Government of Pakistan since the beginning of Operation
			 Enduring Freedom, in the aggregate and by fiscal year.
							(3)The percentage
			 and types of reimbursement requests made by the Government of Pakistan for
			 which the United States Government has deferred or not provided payment.
							(4)An assessment of
			 the effectiveness of Coalition Support Fund reimbursements in supporting
			 operations conducted by the Government of Pakistan in support of Operation
			 Enduring Freedom and of the impact of those operations in containing the
			 ability of terrorist organizations to threaten the stability of Afghanistan and
			 Pakistan and to impede the operations of the United States in
			 Afghanistan.
							(5)Recommendations,
			 if any, relative to potential alternatives to or termination of reimbursements
			 from the Coalition Support Fund to the Government of Pakistan taking into
			 account the transition plan for Afghanistan.
							(c)FormThe
			 report required under subsection (a) shall be submitted in unclassified form,
			 but may contain a classified annex.
						CReports and Other Matters
					1241.Report on progress of the African Union in
			 operationalizing the African Standby Force
						(a)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary of Defense for Policy shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on the progress of the African Union in
			 operationalizing the African Standby Force.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)An assessment of the existing personnel
			 strengths and capabilities of each of the five regional brigades of the African
			 Standby Force and their brigade-level headquarters.
							(2)An assessment of the specific
			 capacity-building needs of the African Standby Force, including with respect to
			 supply management, information management, strategic planning, and other
			 critical components.
							(3)A description of the functionality of the
			 supply depots of each brigade referred to in paragraph (1), and current
			 information on existing stocks of each such brigade.
							(4)An assessment of the capacity of the
			 African Union to manage the African Standby Force.
							(5)An assessment of inter-organizational
			 coordination on assistance to the African Union and the African Standby Force
			 between multilateral donors, including the United Nations, the European Union,
			 and the North Atlantic Treaty Organization.
							(6)An assessment of the capacity of the
			 African Union to absorb additional international assistance toward the
			 development of a fully functional African Standby Force.
							1242.Comptroller General of the United States
			 report on the National Guard State Partnership Program
						(a)Report requiredNot later than March 31, 2012, the
			 Comptroller General of the United States shall submit to the Committee on Armed
			 Services of the Senate and the Committee on Armed Services of the House of
			 Representatives a report on the National Guard State Partnership
			 Program.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)A summary of the sources of funds for the
			 State Partnership Program over the last five years.
							(2)An analysis of the types and frequency of
			 activities performed by participants in the State Partnership Program.
							(3)A description of the objectives of the
			 State Partnership Program and the manner in which objectives under the program
			 are established and coordinated with the Office of the Secretary of Defense,
			 the geographic combatant commands, United States Country Teams, and other
			 departments and agencies of the United States Government.
							(4)A description of the manner in which the
			 Department of Defense selects and designates particular State and foreign
			 country partnerships under the State Partnership Program.
							(5)A description of the manner in which the
			 Department measures the effectiveness of the activities under the State
			 Partnership Program in meeting the objectives of the program.
							(6)An assessment by the Comptroller General of
			 the United States of the effectiveness of the activities under the State
			 Partnership Program in meeting the objectives of the program.
							1243.Man-portable
			 air-defense systems originating from Libya
						(a)Statement of
			 policyPursuant to section 11 of the Department of State
			 Authorities Act of 2006 (22 U.S.C. 2349bb–6), the following is the policy of
			 the United States:
							(1)To reduce and
			 mitigate, to the greatest extent feasible, the threat posed to United States
			 citizens and citizens of allies of the United States by man-portable
			 air-defense systems (MANPADS) that were in Libya as of March 19, 2011.
							(2)To seek the
			 cooperation of, and to assist, the Government of Libya and governments of
			 neighboring countries and other countries (as determined by the President) to
			 secure, remove, or eliminate stocks of man-portable air-defense systems
			 described in paragraph (1) that pose a threat to United States citizens and
			 citizens of allies of the United States.
							(3)To pursue, as a
			 matter of priority, an agreement with the Government of Libya and governments
			 of neighboring countries and other countries (as determined by the Secretary of
			 State) to formalize cooperation with the United States to limit the
			 availability, transfer, and proliferation of man-portable air-defense systems
			 described in paragraph (1).
							(b)Intelligence
			 Community Assessment on MANPADS in Libya
							(1)In
			 generalThe Director of National Intelligence shall submit to the
			 appropriate committees of Congress an assessment by the intelligence community
			 that accounts for the disposition of, and the threat to United States citizens
			 and citizens of allies of the United States posed by man-portable air-defense
			 systems that were in Libya as of March 19, 2011. The assessment shall be
			 submitted as soon as practicable, but not later than the end of the 45-day
			 period beginning on the date of the enactment of this Act.
							(2)ElementsThe
			 assessment submitted under this subsection shall include the following:
								(A)An estimate of
			 the number of man-portable air-defense systems that were in Libya as of March
			 19, 2011.
								(B)An estimate of
			 the number of man-portable air-defense systems in Libya as of March 19, 2011,
			 that are currently in the secure custody of the Government of Libya, the United
			 States, an ally of the United States, a member of the North Atlantic Treaty
			 Organization (NATO), or the United Nations.
								(C)An estimate of
			 the number of man-portable air-defense systems in Libya as of March 19, 2011,
			 that were destroyed, disabled, or otherwise rendered unusable during Operation
			 Unified Protector and since the end of Operation Unified Protector.
								(D)An assessment of
			 the number of man-portable air-defense systems that is the difference between
			 the number of man-portable air-defense systems in Libya as of March 19, 2011,
			 and the cumulative number of man-portable air-defense systems accounted for
			 under subparagraphs (B) and (C), and the current disposition and locations of
			 such man-portable air-defense systems.
								(E)An assessment of
			 the number of man-portable air-defense systems that are currently in the
			 custody of militias in Libya.
								(F)A list of any
			 organizations designated as terrorist organizations by the Department of State,
			 or affiliate organizations or members of such organizations, that are known or
			 believed to have custody of any man-portable air-defense systems that were in
			 the custody of the Government of Libya as of March 19, 2011.
								(G)An assessment of
			 the threat posed to United States citizens and citizens of allies of the United
			 States from unsecured man-portable air-defense systems (as defined in section
			 11 of the Department of State Authorities Act of 2006) originating from
			 Libya.
								(H)An assessment of
			 the effect of the proliferation of man-portable air-defense systems that were
			 in Libya as of March 19, 2011, on the price and availability of man-portable
			 air-defense systems that are on the global arms market.
								(3)Notice
			 regarding delay in submittalIf, before the end of the 45-day
			 period specified in paragraph (1), the Director determines that the assessment
			 required by that paragraph cannot be submitted by the end of that period as
			 required by that paragraph, the Director shall (before the end of that period)
			 submit to the appropriate committees of Congress a report setting forth—
								(A)the reasons why
			 the assessment cannot be submitted by the end of that period; and
								(B)an estimated date
			 for the submittal of the assessment.
								(c)Comprehensive
			 strategy on threat of MANPADS originating from Libya
							(1)Strategy
			 requiredThe President shall develop and implement, and from time
			 to time update, a comprehensive strategy, pursuant to section 11 of the
			 Department of State Authorities Act of 2006, to reduce and mitigate the threat
			 posed to United States citizens and citizens of allies of the United States
			 from man-portable air-defense systems that were in Libya as of March 19,
			 2011.
							(2)Report
			 required
								(A)In
			 generalNot later than 45 days after the assessment required by
			 subsection (b) is submitted to the appropriate committees of Congress, the
			 President shall submit to the appropriate committees of Congress a report
			 setting forth the strategy required by paragraph (1).
								(B)ElementsThe
			 report required by this paragraph shall include the following:
									(i)An
			 assessment of the effectiveness of efforts undertaken to date by the United
			 States, Libya, Mauritania, Egypt, Algeria, Tunisia, Mali, Morocco, Niger, Chad,
			 the United Nations, the North Atlantic Treaty Organization, and any other
			 country or entity (as determined by the President) to reduce the threat posed
			 to United States citizens and citizens of allies of the United States from
			 man-portable air-defense systems that were in Libya as of March 19,
			 2011.
									(ii)A
			 timeline for future efforts by the United States, Libya, and neighboring
			 countries to—
										(I)secure, remove,
			 or disable any man-portable air-defense systems that remain in Libya;
										(II)counter
			 proliferation of man-portable air-defense systems originating from Libya that
			 are in the region; and
										(III)disrupt the
			 ability of terrorists, non-state actors, and state sponsors of terrorism to
			 acquire such man-portable air-defense systems.
										(iii)A
			 description of any additional funding required to address the threat of
			 man-portable air-defense systems originating from Libya.
									(iv)A
			 description of technologies currently available to reduce the susceptibility
			 and vulnerability of civilian aircraft to man-portable air-defense systems,
			 including an assessment of the feasibility of using aircraft-based anti-missile
			 systems to protect United States passenger jets.
									(v)Recommendations
			 for the most effective policy measures that can be taken to reduce and mitigate
			 the threat posed to United States citizens and citizens of allies of the United
			 States from man-portable air-defense systems that were in Libya as of March 19,
			 2011.
									(vi)Such
			 recommendations for legislative or administrative action as the President
			 considers appropriate to implement the strategy required by paragraph
			 (1).
									(C)FormThe
			 report required by this paragraph shall be submitted in unclassified form, but
			 may include a classified annex.
								(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate; and
							(2)the Committee on
			 Armed Services, the Committee on Foreign Affairs, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
							1244.Defense
			 cooperation with Republic of Georgia
						(a)Plan for
			 normalizationNot later than 90 days after the date of the
			 enactment of this Act, the President shall develop and submit to the
			 congressional defense committees and the Committee on Foreign Relations of the
			 Senate and the Committee on Foreign Affairs of the House of Representatives a
			 plan for the normalization of United States defense cooperation with the
			 Republic of Georgia, including the sale of defensive arms.
						(b)ObjectivesThe
			 plan required under subsection (a) shall address the following
			 objectives:
							(1)To establish a
			 normalized defense cooperation relationship between the United States and the
			 Republic of Georgia, taking into consideration the progress of the Government
			 of the Republic of Georgia on democratic and economic reforms and the capacity
			 of the Georgian armed forces.
							(2)To support the
			 Government of the Republic of Georgia in providing for the defense of its
			 government, people, and sovereign territory, consistent with the continuing
			 commitment of the Government of the Republic of Georgia to its nonuse-of-force
			 pledge and consistent with Article 51 of the Charter of the United
			 Nations.
							(3)To provide for
			 the sale by the United States of defense articles and services in support of
			 the efforts of the Government of the Republic of Georgia to provide for its own
			 self-defense consistent with paragraphs (1) and (2).
							(4)To continue to
			 enhance the ability of the Government of the Republic of Georgia to participate
			 in coalition operations and meet NATO partnership goals.
							(5)To encourage NATO
			 member and candidate countries to restore and enhance their sales of defensive
			 articles and services to the Republic of Georgia as part of a broader NATO
			 effort to deepen its defense relationship and cooperation with the Republic of
			 Georgia.
							(6)To ensure maximum
			 transparency in the United States-Georgia defense relationship.
							(c)Included
			 informationThe plan required under subsection (a) shall include
			 the following information:
							(1)A needs-based
			 assessment, or an update to an existing needs-based assessment, of the defense
			 requirements of the Republic of Georgia, which shall be prepared by the
			 Department of Defense.
							(2)A description of
			 each of the requests by the Government of the Republic of Georgia for purchase
			 of defense articles and services during the two-year period ending on the date
			 of the report.
							(3)A summary of the
			 defense needs asserted by the Government of the Republic of Georgia as
			 justification for its requests for defensive arms purchases.
							(4)A description of
			 the action taken on any defensive arms sale request by the Government of the
			 Republic of Georgia and an explanation for such action.
							(d)FormThe
			 plan required under subsection (a) shall be submitted in unclassified form, but
			 may contain a classified annex.
						1245.Imposition of
			 sanctions with respect to the financial sector of Iran
						(a)FindingsCongress
			 makes the following findings:
							(1)On November 21,
			 2011, the Secretary of the Treasury issued a finding under section 5318A of
			 title 31, United States Code, that identified Iran as a jurisdiction of primary
			 money laundering concern.
							(2)In that finding,
			 the Financial Crimes Enforcement Network of the Department of the Treasury
			 wrote, The Central Bank of Iran, which regulates Iranian banks, has
			 assisted designated Iranian banks by transferring billions of dollars to these
			 banks in 2011. In mid-2011, the CBI transferred several billion dollars to
			 designated banks, including Saderat, Mellat, EDBI and Melli, through a variety
			 of payment schemes. In making these transfers, the CBI attempted to evade
			 sanctions by minimizing the direct involvement of large international banks
			 with both CBI and designated Iranian banks..
							(3)On November 22,
			 2011, the Under Secretary of the Treasury for Terrorism and Financial
			 Intelligence, David Cohen, wrote, Treasury is calling out the entire
			 Iranian banking sector, including the Central Bank of Iran, as posing terrorist
			 financing, proliferation financing, and money laundering risks for the global
			 financial system..
							(b)Designation of
			 financial sector of Iran as of primary money laundering
			 concernThe financial sector of Iran, including the Central Bank
			 of Iran, is designated as of primary money laundering concern for purposes of
			 section 5318A of title 31, United States Code, because of the threat to
			 government and financial institutions resulting from the illicit activities of
			 the Government of Iran, including its pursuit of nuclear weapons, support for
			 international terrorism, and efforts to deceive responsible financial
			 institutions and evade sanctions.
						(c)Freezing of
			 assets of Iranian financial institutionsThe President shall,
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.), block and prohibit all transactions in all property and interests in
			 property of an Iranian financial institution if such property and interests in
			 property are in the United States, come within the United States, or are or
			 come within the possession or control of a United States person.
						(d)Imposition of
			 sanctions with respect to the Central Bank of Iran and other Iranian financial
			 institutions
							(1)In
			 generalExcept as specifically provided in this subsection,
			 beginning on the date that is 60 days after the date of the enactment of this
			 Act, the President—
								(A)shall prohibit
			 the opening or maintaining in the United States of a correspondent account or a
			 payable-through account by a foreign financial institution that the President
			 determines has knowingly conducted or facilitated any significant financial
			 transaction with the Central Bank of Iran or another Iranian financial
			 institution designated by the Secretary of the Treasury for the imposition of
			 sanctions pursuant to the International Emergency Economic Powers Act (50
			 U.S.C. 1701 et seq.); and
								(B)may impose
			 sanctions pursuant to the International Emergency Economic Powers Act (50
			 U.S.C. 1701 et seq.) with respect to the Central Bank of Iran.
								(2)Exception for
			 sales of food, medicine, and medical devicesThe President may
			 not impose sanctions under paragraph (1) with respect to any person for
			 conducting or facilitating a transaction for the sale of food, medicine, or
			 medical devices to Iran.
							(3)Applicability
			 of sanctions with respect to foreign central banksExcept as
			 provided in paragraph (4), sanctions imposed under paragraph (1)(A) shall apply
			 with respect to a foreign financial institution owned or controlled by the
			 government of a foreign country, including a central bank of a foreign country,
			 only insofar as it engages in a financial transaction for the sale or purchase
			 of petroleum or petroleum products to or from Iran conducted or facilitated on
			 or after that date that is 180 days after the date of the enactment of this
			 Act.
							(4)Applicability
			 of sanctions with respect to petroleum transactions
								(A)Report
			 requiredNot later than 60 days after the date of the enactment
			 of this Act, and every 60 days thereafter, the Administrator of the Energy
			 Information Administration, in consultation with the Secretary of the Treasury,
			 shall submit to Congress a report on the availability and price of petroleum
			 and petroleum products produced in countries other than Iran in the 60-day
			 period preceding the submission of the report.
								(B)Determination
			 requiredNot later than 90 days after the date of the enactment
			 of the Act, and every 180 days thereafter, the President shall make a
			 determination, based on the reports required by subparagraph (A), of whether
			 the price and supply of petroleum and petroleum products produced in countries
			 other than Iran is sufficient to permit purchasers of petroleum and petroleum
			 products from Iran to reduce significantly in volume their purchases from
			 Iran.
								(C)Application of
			 sanctionsExcept as provided in subparagraph (D), sanctions
			 imposed under paragraph (1)(A) shall apply with respect to a financial
			 transaction conducted or facilitated by a foreign financial institution on or
			 after the date that is 180 days after the date of the enactment of this Act for
			 the purchase of petroleum or petroleum products from Iran if the President
			 determines pursuant to subparagraph (B) that there is a sufficient supply of
			 petroleum and petroleum products from countries other than Iran to permit a
			 significant reduction in the volume of petroleum and petroleum products
			 purchased from Iran by or through foreign financial institutions.
								(D)ExceptionSanctions
			 imposed pursuant to paragraph (1) shall not apply with respect to a foreign
			 financial institution if the President determines and reports to Congress, not
			 later than 90 days after the date on which the President makes the
			 determination required by subparagraph (B), and every 180 days thereafter, that
			 the country with primary jurisdiction over the foreign financial institution
			 has significantly reduced its volume of crude oil purchases from Iran during
			 the period beginning on the date on which the President submitted the last
			 report with respect to the country under this subparagraph.
								(5)WaiverThe
			 President may waive the imposition of sanctions under paragraph (1) for a
			 period of not more than 120 days, and may renew that waiver for additional
			 periods of not more than 120 days, if the President—
								(A)determines that
			 such a waiver is vital to the national security of the United States;
			 and
								(B)submits to
			 Congress a report—
									(i)providing a
			 justification for the waiver; and
									(ii)that includes
			 any concrete cooperation the President has received or expects to receive as a
			 result of the waiver.
									(e)Multilateral
			 diplomacy initiative
							(1)In
			 generalThe President shall—
								(A)carry out an
			 initiative of multilateral diplomacy to persuade countries purchasing oil from
			 Iran—
									(i)to
			 limit the use by Iran of revenue from purchases of oil to purchases of
			 non-luxury consumers goods from the country purchasing the oil; and
									(ii)to
			 prohibit purchases by Iran of—
										(I)military or
			 dual-use technology, including items—
											(aa)in
			 the Annex to the to the Missile Technology Control Regime Guidelines;
											(bb)in
			 the Annex on Chemicals to the Convention on the Prohibition of the Development,
			 Production, Stockpiling and Use of Chemical Weapons and on their Destruction,
			 done at Paris January 13, 1993, and entered into force April 29, 1997 (commonly
			 known as the Chemical Weapons Convention);
											(cc)in
			 Part 1 or 2 of the Nuclear Suppliers Group Guidelines; or
											(dd)on a
			 control list of the Wassenaar Arrangement on Export Controls for Conventional
			 Arms and Dual-Use Goods and Technologies; or
											(II)any other item
			 that could contribute to Iran’s conventional, nuclear, chemical or biological
			 weapons program; and
										(B)conduct outreach
			 to petroleum-producing countries to encourage those countries to increase their
			 output of crude oil to ensure there is a sufficient supply of crude oil from
			 countries other than Iran and to minimize any impact on the price of oil
			 resulting from the imposition of sanctions under this section.
								(2)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, and every 180 days thereafter, the President shall submit to
			 Congress a report on the efforts of the President to carry out the initiative
			 described in paragraph (1)(A) and conduct the outreach described in paragraph
			 (1)(B) and the results of those efforts.
							(f)Form of
			 reportsEach report submitted under this section shall be
			 submitted in unclassified form, but may contain a classified annex.
						(g)DefinitionsIn this section:
							(1)Account;
			 correspondent account; payable-through accountThe terms
			 account, correspondent account, and
			 payable-through account have the meanings given those terms in
			 section 5318A of title 31, United States Code.
							(2)Foreign
			 financial institutionThe
			 term foreign financial institution has the meaning of that term as
			 determined by the Secretary of the Treasury pursuant to section 104(i) of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513(i)).
							(3)United States personThe term United States person
			 means—
								(A)a natural person
			 who is a citizen or resident of the United States or a national of the United
			 States (as defined in section 101(a) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)); and
								(B)an entity that is
			 organized under the laws of the United States or jurisdiction within the United
			 States.
								XIIICOOPERATIVE THREAT REDUCTION
				1301.Specification of Cooperative Threat
			 Reduction programs and funds
					(a)Specification of Cooperative Threat
			 Reduction programsFor
			 purposes of section 301 and other provisions of this Act, Cooperative Threat
			 Reduction programs are the programs specified in section 1501 of the National
			 Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2632 note).
					(b)Fiscal year 2012 Cooperative Threat
			 Reduction funds definedAs
			 used in this title, the term fiscal year 2012 Cooperative Threat
			 Reduction funds means the funds appropriated pursuant to the
			 authorization of appropriations in section 301 and made available by the
			 funding table in section 4301 for Cooperative Threat Reduction programs.
					(c)Availability of fundsFunds appropriated pursuant to the
			 authorization of appropriations in section 301 and made available by the
			 funding table in section 4301 for Cooperative Threat Reduction programs shall
			 be available for obligation for fiscal years 2012, 2013, and 2014.
					1302.Funding allocations
					(a)Funding for specific purposesOf the $508,219,000 authorized to be
			 appropriated to the Department of Defense for fiscal year 2012 in section 301
			 and made available by the funding table in section 4301 for Cooperative Threat
			 Reduction programs, the following amounts may be obligated for the purposes
			 specified:
						(1)For strategic offensive arms elimination,
			 $63,221,000.
						(2)For chemical weapons destruction,
			 $9,804,000.
						(3)For global nuclear security,
			 $121,143,000.
						(4)For cooperative biological engagement,
			 $259,470,000.
						(5)For proliferation prevention,
			 $28,080,000.
						(6)For threat reduction engagement,
			 $2,500,000.
						(7)For other assessments/administrative
			 support, $24,001,000.
						(b)Report on obligation or expenditure of
			 funds for other purposesNo
			 fiscal year 2012 Cooperative Threat Reduction funds may be obligated or
			 expended for a purpose other than a purpose listed in paragraphs (1) through
			 (7) of subsection (a) until 15 days after the date that the Secretary of
			 Defense submits to Congress a report on the purpose for which the funds will be
			 obligated or expended and the amount of funds to be obligated or expended.
			 Nothing in the preceding sentence shall be construed as authorizing the
			 obligation or expenditure of fiscal year 2012 Cooperative Threat Reduction
			 funds for a purpose for which the obligation or expenditure of such funds is
			 specifically prohibited under this title or any other provision of law.
					(c)Limited authority To vary individual
			 amounts
						(1)In generalSubject to paragraph (2), in any case in
			 which the Secretary of Defense determines that it is necessary to do so in the
			 national interest, the Secretary may obligate amounts appropriated for fiscal
			 year 2012 for a purpose listed in paragraphs (1) through (7) of subsection (a)
			 in excess of the specific amount authorized for that purpose.
						(2)Notice-and-wait requiredAn obligation of funds for a purpose stated
			 in paragraphs (1) through (7) of subsection (a) in excess of the specific
			 amount authorized for such purpose may be made using the authority provided in
			 paragraph (1) only after—
							(A)the Secretary submits to Congress
			 notification of the intent to do so together with a complete discussion of the
			 justification for doing so; and
							(B)15 days have elapsed following the date of
			 the notification.
							1303.Limitation on use of funds for
			 establishment of centers of excellence in countries outside of the former
			 Soviet UnionNot more than
			 $500,000 of the fiscal year 2012 Cooperative Threat Reduction funds may be
			 obligated or expended to establish a center of excellence in a country that is
			 not a state of the former Soviet Union until the date that is 15 days after the
			 date on which the Secretary of Defense submits to the congressional defense
			 committees a report that includes the following:
					(1)An identification of the country in which
			 the center will be located.
					(2)A description of the purpose for which the
			 center will be established.
					(3)The agreement under which the center will
			 operate.
					(4)A funding plan for the center,
			 including—
						(A)the amount of funds to be provided by the
			 government of the country in which the center will be located; and
						(B)the percentage of the total cost of
			 establishing and operating the center the funds described in subparagraph (A)
			 will cover.
						XIVOther Authorizations
				AMilitary Programs
					1401.Working capital fundsFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for the use of the Armed Forces and other
			 activities and agencies of the Department of Defense for providing capital for
			 working capital and revolving funds, as specified in the funding table in
			 section 4401.
					1402.National Defense Sealift FundFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for the National Defense Sealift Fund, as
			 specified in the funding table in section 4401.
					1403.Defense Health ProgramFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2012 for expenses,
			 not otherwise provided for, for the Defense Health Program, as specified in the
			 funding table in section 4401.
					1404.Chemical Agents and Munitions Destruction,
			 Defense
						(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2012 for expenses, not otherwise provided for, for Chemical Agents and
			 Munitions Destruction, Defense, as specified in the funding table in section
			 4401.
						(b)UseAmounts authorized to be appropriated under
			 subsection (a) are authorized for—
							(1)the destruction of lethal chemical agents
			 and munitions in accordance with section 1412 of the Department of Defense
			 Authorization Act, 1986 (50 U.S.C. 1521); and
							(2)the destruction of chemical warfare
			 materiel of the United States that is not covered by section 1412 of such
			 Act.
							1405.Drug Interdiction and Counter-Drug
			 Activities, Defense-wideFunds
			 are hereby authorized to be appropriated for the Department of Defense for
			 fiscal year 2012 for expenses, not otherwise provided for, for Drug
			 Interdiction and Counter-Drug Activities, Defense-wide, as specified in the
			 funding table in section 4401.
					1406.Defense Inspector GeneralFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2012 for expenses,
			 not otherwise provided for, for the Office of the Inspector General of the
			 Department of Defense, as specified in the funding table in section
			 4401.
					BNational Defense Stockpile
					1411.Authorized uses of National Defense
			 Stockpile Funds
						(a)Obligation of Stockpile fundsDuring fiscal year 2012, the National
			 Defense Stockpile Manager may obligate up to $50,107,320 of the funds in the
			 National Defense Stockpile Transaction Fund established under subsection (a) of
			 section 9 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C.
			 98h) for the authorized uses of such funds under subsection (b)(2) of such
			 section, including the disposal of hazardous materials that are environmentally
			 sensitive.
						(b)Additional obligationsThe National Defense Stockpile Manager may
			 obligate amounts in excess of the amount specified in subsection (a) if the
			 National Defense Stockpile Manager notifies Congress that extraordinary or
			 emergency conditions necessitate the additional obligations. The National
			 Defense Stockpile Manager may make the additional obligations described in the
			 notification after the end of the 45-day period beginning on the date on which
			 Congress receives the notification.
						(c)LimitationsThe authorities provided by this section
			 shall be subject to such limitations as may be provided in appropriations
			 Acts.
						1412.Revision to required receipt objectives for
			 previously authorized disposals from the National Defense
			 StockpileSection 3402(b) of
			 the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65;
			 50 U.S.C. 98d note), as most recently amended by section 1412 of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4412), is further amended by striking $730,000,000 by
			 the end of fiscal year 2013 in paragraph (5) and inserting
			 $830,000,000 by the end of fiscal year 2016.
					CArmed Forces Retirement Home
					IAuthorization of Appropriations
						1421.Authorization of
			 appropriationsThere is hereby
			 authorized to be appropriated for fiscal year 2012 from the Armed Forces
			 Retirement Home Trust Fund the sum of $67,700,000 for the operation of the
			 Armed Forces Retirement Home.
						IIArmed Forces Retirement Home
			 Authorities
						1422.Amendment of Armed Forces Retirement Home
			 Act of 1991Except as
			 otherwise expressly provided, whenever in this part an amendment or repeal is
			 expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Armed Forces Retirement Home Act of 1991 (title XV of Public
			 Law 101–510; 24 U.S.C. 401 et seq.).
						1423.Annual validation of multiyear
			 accreditation
							(a)In generalSection 1511(g) (24 U.S.C. 411(g)) is
			 amended—
								(1)by inserting (1) before
			 The Chief Operating Officer shall; and
								(2)by adding at the end the following new
			 paragraph:
									
										(2)(A)If the Chief Operating Officer secures
				accreditation for a facility of the Retirement Home (or for any aspect of a
				facility of the Retirement Home) that is effective for a period of more than
				one year, for each year after the first year for which such accreditation is in
				effect, the Chief Operating Officer shall seek to obtain, from the organization
				that awarded the accreditation, a validation of the accreditation. The
				requirement in the preceding sentence shall not apply with respect to a
				facility of the Retirement Home for any year for which the Inspector General of
				the Department of Defense conducts an inspection of that facility under section
				1518(b).
											(B)In carrying out subparagraph (A) with
				respect to validation of an accreditation, the Chief Operating Officer may
				substitute another nationally recognized civilian accrediting organization if
				the organization that awarded the accreditation is not
				available.
											.
								(b)Conforming amendmentThe heading of such section is amended by
			 inserting and annual
			 validation after accreditation.
							1424.Clarification of duties of Senior Medical
			 AdvisorSection 1513A(c) (24
			 U.S.C. 413a(c)) is amended—
							(1)in paragraph (3)—
								(A)by striking and inspect
			 after Periodically visit; and
								(B)by inserting before the period the
			 following: and review medical reports, inspections, and records audits
			 to make sure appropriate follow-up has been made; and
								(2)by striking paragraphs (4) and (5).
							1425.Replacement of Local Boards of Trustees for
			 each facility with single Advisory Council
							(a)Establishment of AFRH Advisory
			 CouncilSection 1516 (24
			 U.S.C. 416) is amended to read as follows:
								
									1516.Advisory Council
										(a)EstablishmentThe Retirement Home shall have an Advisory
				Council, to be known as the Armed Forces Retirement Home Advisory
				Council. The Advisory Council shall serve the interests of both
				facilities of the Retirement Home.
										(b)Composition; Terms of service(1)The Advisory Council shall consist of at
				least 11 members, each of whom shall be a full or part-time Federal employee
				and at least one of whom shall be from the Department of Veterans Affairs.
				Members of the Advisory Council shall be designated by the Secretary of
				Defense, except that a member who is an employee of a department or agency
				outside of the Department of Defense shall be designated by the head of such
				department or agency in consultation with the Secretary of Defense.
											(2)(A)Except as provided in subparagraphs (B) and
				(C), the term of service of a member of the Advisory Council shall be two
				years. A member may be designated to serve one additional term.
												(B)Unless earlier terminated by the Secretary
				of Defense, a person may continue to serve as a member of the Advisory Council
				after the expiration of the member’s term until a successor is
				designated.
												(C)The Secretary of Defense may terminate the
				appointment of a member of the Advisory Council before the expiration of the
				member’s term for any reason that the Secretary determines appropriate.
												(3)The Secretary of Defense shall designate
				one member of the Advisory Council to serve as the chair of the Advisory
				Council.
											(c)Duties(1)The Advisory Council shall provide to the
				Chief Operating Officer and the Administrator of each facility such
				observations, advice, and recommendations regarding the Retirement Home as the
				Advisory Council considers appropriate.
											(2)Not less often than annually, the Advisory
				Council shall submit to the Secretary of Defense a report summarizing its
				activities during the preceding year and providing such observations and
				recommendations with respect to the Retirement Home as the Advisory Council
				considers appropriate.
											(3)In carrying out its duties, the Advisory
				Council shall provide for participation in its activities by a representative
				of the resident advisory committee of each facility of the Retirement
				Home.
											.
							(b)Conforming amendments
								(1)DefinitionParagraph (2) of section 1502 (24 U.S.C.
			 401) is amended to read as follows:
									
										(2)The term Advisory Council
				means the Armed Forces Retirement Home Advisory Council established by section
				1516.
										.
								(2)Responsibilities and duties of Senior
			 Medical AdvisorSection
			 1513A(b) (24 U.S.C. 413a(b)) is amended—
									(A)in paragraph (1), by striking and
			 the Chief Operating Officer and inserting , the Chief Operating
			 Officer, and the Advisory Council; and
									(B)in paragraph (2), by striking to the
			 Local Board and all that follows and inserting to the Advisory
			 Council regarding all medical and medical administrative matters of each
			 facility of the Retirement Home..
									(3)Responsibilities of Chief Operating
			 OfficerSection 1515(c)(2)
			 (24 U.S.C. 415(c)(2)) is amended by striking , including the Local
			 Boards of those facilities.
								(4)Inspection of Retirement HomeSection 1518 (24 U.S.C. 418) is amended by
			 striking Local Board for the facility each place it appears and
			 inserting Advisory Council.
								1426.Administrators and ombudsmen of
			 facilities
							(a)Leadership of facilities of the retirement
			 homeSection 1517 (24 U.S.C.
			 417) is amended—
								(1)in subsection (a), by striking a
			 Director, a Deputy Director, and an Associate Director and inserting
			 an Administrator and an Ombudsman;
								(2)in subsections (b) and (c), by striking
			 Director each place it appears and inserting
			 Administrator;
								(3)by striking subsections (d) and (e) and
			 redesignating subsections (f), (g), (h), and (i) as subsections (d), (e), (f),
			 and (g), respectively;
								(4)in subsection (d), as so redesignated, by
			 striking Associate Director each place it appears and inserting
			 Ombudsman;
								(5)in subsection (e), as so
			 redesignated—
									(A)by striking Associate
			 Director and inserting Ombudsman;
									(B)by striking Director and Deputy
			 Director and inserting Administrator; and
									(C)by striking Director may and
			 inserting Administrator may;
									(6)in subsection (f), as so redesignated, by
			 striking Director each place it appears and inserting
			 Administrator; and
								(7)in subsection (g), as so
			 redesignated—
									(A)in paragraph (1), by striking
			 Directors and inserting Administrators;
			 and
									(B)in paragraph (2), by striking a
			 Director and inserting an Administrator.
									(b)Clerical amendmentsSuch section is further amended—
								(1)in the headings of subsections (b) and (c),
			 by striking Director and inserting
			 Administrator;
								(2)in the headings of subsection (d) and (e),
			 as redesignated by subsection (a)(3), by striking Associate Director and
			 inserting Ombudsman; and
								(3)in the heading of subsection (g), as so
			 redesignated, by striking Directors and inserting
			 Administrators.
								(c)Conforming amendments
								(1)The following provisions are amended by
			 striking Director each place it appears and inserting
			 Administrator: sections 1511(d)(2), 1512(c), 1514(a),
			 1518(b)(4), 1518(c), 1518(d)(2), 1520, 1522, and 1523(b) (24 U.S.C. 411(d)(2),
			 412(c), 414(a), 418(c), 418(d)(2), 420, 422, 423(b)).
								(2)Sections 1514(b) and 1520(c) (24 U.S.C.
			 414(b), 420(c)) are amended by striking Directors and inserting
			 Administrators.
								1427.Inspection requirementsSection 1518 (24 U.S.C. 418) is
			 amended—
							(1)in subsection (b)—
								(A)in paragraph (1)—
									(i)by striking In any year in which a
			 facility of the Retirement Home is not inspected by a nationally recognized
			 civilian accrediting organization, and inserting Not less often
			 than every three years,;
									(ii)by striking of that facility
			 and inserting of each facility of the Retirement Home;
									(iii)by inserting long-term care,
			 after assisted living,; and
									(iv)by striking or council;
			 and
									(B)in paragraph (3), by striking or
			 council ;
								(2)in subsection (c)—
								(A)by striking paragraph (2);
								(B)by designating the second sentence as a new
			 paragraph (2) and indenting such paragraph, as so designated, two ems from the
			 left margin; and
								(C)in such paragraph (2), as so
			 designated—
									(i)by striking 45 days and
			 inserting 90 days; and
									(ii)by adding at the end the following new
			 sentence: The report shall include the plan of the Chief Operating
			 Officer to address the recommendations and other matters set forth in the
			 report.; and
									(3)in subsection (e)(1)—
								(A)by striking 45 days and
			 inserting 60 days;
								(B)by striking Director of the facility
			 concerned and inserting Chief Operating Officer;
			 and
								(C)by striking , the Chief Operating
			 Officer, after Secretary of Defense.
								1428.Repeal of obsolete provisionsPart B, relating to transitional provisions
			 for the Armed Forces Retirement Home Board and the Directors and Deputy
			 Directors of the facilities of the Armed Forces Retirement Home, is
			 repealed.
						1429.Technical, conforming, and clerical
			 amendments
							(a)Correction of obsolete references to
			 retirement home board
								(1)Armed forces retirement home
			 ActSection 1519(a)(2) (24
			 U.S.C. 419(a)(2)) is amended by striking Retirement Home Board
			 and inserting Chief Operating Officer.
								(2)Title 10, USCSection 2772(b) of title 10, United States
			 Code, is amended by striking Armed Forces Retirement Home Board
			 and inserting Chief Operating Officer of the Armed Forces Retirement
			 Home.
								(b)Section headings
								(1)Section 1501The heading of section 1501 is amended to
			 read as follows:
									
										1501.Short title; table of
				contents
										.
								(2)Section 1513The heading of section 1513 is amended to
			 read as follows:
									
										1513.Services provided to
				residents
										.
								(3)Section 1513AThe heading of section 1513A is amended to
			 read as follows:
									
										1513A.Oversight of health care provided to
				residents
										.
								(4)Section 1517The heading of section 1517 is amended to
			 read as follows:
									
										1517.Administrators, ombudsmen, and staff of
				facilities
										.
								(5)Section 1518The heading of section 1518 is amended to
			 read as follows:
									
										1518.Periodic inspection of retirement home
				facilities by Department of Defense Inspector General and outside
				inspectors
										.
								(6)PunctuationThe headings of sections 1512 and 1520 are
			 each amended by adding a period at the end.
								(c)Part A headerThe heading for part A is repealed.
							(d)Table of contentsThe table of contents in section 1501(b) is
			 amended—
								(1)by striking the item relating to the
			 heading for part A;
								(2)by striking the items relating to sections
			 1513 and 1513A and inserting the following new items:
									
										
											Sec. 1513. Services provided to
				residents.
											Sec. 1513A. Oversight of health
				care provided to
				residents.
										
										;
								(3)by striking the items relating to sections
			 1516, 1517, and 1518 and inserting the following new items:
									
										
											Sec. 1516. Advisory
				Council.
											Sec. 1517. Administrators,
				Ombudsmen, and staff of facilities.
											Sec. 1518. Periodic inspection
				of Retirement Home facilities by Department of Defense Inspector General and
				outside inspectors.
										
										; and
				  
								(4)by striking the items relating to part B
			 (including the items relating to sections 1531, 1532, and 1533).
								DOther Matters
					1431.Authority for transfer of funds to Joint
			 Department of Defense–Department of Veterans Affairs Medical Facility
			 Demonstration Fund for Captain James A. Lovell Health Care Center,
			 Illinois
						(a)Authority for transfer of
			 fundsFunds authorized to be
			 appropriated by section 1403 and available for Defense Health Program for
			 operation and maintenance as specified in the funding table in section 4401 may
			 be transferred by the Secretary of Defense to the Joint Department of
			 Defense–Department of Veterans Affairs Medical Facility Demonstration Fund
			 established by subsection (a)(1) of section 1704 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For
			 purposes of subsection (a)(2) of such section 1704, any funds so transferred
			 shall be treated as amounts authorized and appropriated for the Department of
			 Defense specifically for such transfer.
						(b)Use of transferred fundsFor purposes of subsection (b) of such
			 section 1704, facility operations for which funds transferred under subsection
			 (a) may be used are operations of the Captain James A. Lovell Federal Health
			 Care Center, consisting of the North Chicago Veterans Affairs Medical Center,
			 the Navy Ambulatory Care Center, and supporting facilities designated as a
			 combined Federal medical facility under an operational agreement pursuant to
			 section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 455).
						XVAuthorization of Appropriations for
			 Overseas Contingency Operations
				AAuthorization of Appropriations
					1501.PurposeThe purpose of this subtitle is to authorize
			 appropriations for the Department of Defense for fiscal year 2012 to provide
			 additional funds for overseas contingency operations being carried out by the
			 Armed Forces.
					1502.ProcurementFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for procurement accounts for the Army, the
			 Navy and the Marine Corps, the Air Force, and Defense-wide activities, as
			 specified in the funding table in section 4102.
					1503.Research, development, test, and
			 evaluationFunds are hereby
			 authorized to be appropriated for fiscal year 2012 for the use of the
			 Department of Defense for research, development, test, and evaluation, as
			 specified in the funding table in section 4202.
					1504.Operation and maintenanceFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for the use of the Armed Forces and other
			 activities and agencies of the Department of Defense for expenses, not
			 otherwise provided for, for operation and maintenance, as specified in the
			 funding table in section 4302.
					1505.Military personnelFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for the Department of Defense for military
			 personnel in the amount of $10,228,566,000.
					1506.Working capital fundsFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for the use of the Armed Forces and other
			 activities and agencies of the Department of Defense for providing capital for
			 working capital and revolving funds, as specified in the funding table in
			 section 4402.
					1507.Defense Health ProgramFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2012 for expenses,
			 not otherwise provided for, for the Defense Health Program, as specified in the
			 funding table in section 4402.
					1508.Drug Interdiction and Counter-Drug
			 Activities, Defense-wideFunds
			 are hereby authorized to be appropriated for the Department of Defense for
			 fiscal year 2012 for expenses, not otherwise provided for, for Drug
			 Interdiction and Counter-Drug Activities, Defense-wide, as specified in the
			 funding table in section 4402.
					1509.Defense Inspector GeneralFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2012 for expenses,
			 not otherwise provided for, for the Office of the Inspector General of the
			 Department of Defense, as specified in the funding table in section
			 4402.
					BFinancial Matters
					1521.Treatment as additional
			 authorizationsThe amounts
			 authorized to be appropriated by this title are in addition to amounts
			 otherwise authorized to be appropriated by this Act.
					1522.Special transfer authority
						(a)Authority To transfer
			 authorizations
							(1)AuthorityUpon determination by the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may transfer amounts of authorizations made available to the Department of
			 Defense in this title for fiscal year 2012 between any such authorizations for
			 that fiscal year (or any subdivisions thereof). Amounts of authorizations so
			 transferred shall be merged with and be available for the same purposes as the
			 authorization to which transferred.
							(2)LimitationThe total amount of authorizations that the
			 Secretary may transfer under the authority of this subsection may not exceed
			 $4,000,000,000.
							(b)Terms and conditionsTransfers under this section shall be
			 subject to the same terms and conditions as transfers under section
			 1001.
						(c)Additional authorityThe transfer authority provided by this
			 section is in addition to the transfer authority provided under section
			 1001.
						COther Matters
					1531.One-year extension and modification of
			 authority for Task Force for Business and Stability Operations in
			 Afghanistan
						(a)Enhancement of authoritySubsection (a) of section 1535 of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4426) is amended—
							(1)in paragraph (3), by striking may
			 include projects and all that follows and inserting may include
			 projects that facilitate private investment, mining sector development,
			 industrial development, and other projects determined by the Secretary of
			 Defense, with the concurrence of the Secretary of State, as strengthening
			 stability or providing strategic support to the counterinsurgency campaign in
			 Afghanistan.;
							(2)in paragraph (4), by striking
			 The and inserting During each of fiscal years 2011 and
			 2012, the;
							(3)by redesignating paragraphs (5), (6), and
			 (7) as paragraphs (6), (7), and (8), respectively; and
							(4)by inserting after paragraph (4) the
			 following new paragraph (5):
								
									(5)Availability of funds for activities across
				fiscal yearsAmounts
				available to carry out the authority in paragraph (1) shall be available for
				projects under that authority that begin in a fiscal year and end in the
				following fiscal
				year.
									.
							(b)One-year extension of
			 authorityParagraph (8) of
			 such subsection, as redesignated by subsection (a)(3) of this section, is
			 further amended to read as follows:
							
								(8)Expiration of authorityA project may not be commenced under the
				authority in paragraph (1) after September 30,
				2012.
								.
						(c)Annual
			 reportsParagraph (7) of such
			 subsection, as so redesignated, is further amended—
							(1)in the matter preceding subparagraph (A),
			 by striking , 2011 and inserting of each year following a
			 fiscal year in which the authority in paragraph (1) is exercised;
			 and
							(2)in subparagraph (A), by striking
			 during fiscal year 2011 and inserting during that fiscal
			 year.
							(d)Authority for additional representatives on
			 Task ForceSuch section is
			 further amended—
							(1)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
							(2)by inserting after subsection (b) the
			 following new subsection (c):
								
									(c)Additional membersThe members of the Task Force for Business
				and Stability Operations in Afghanistan may include the following:
										(1)A representative of the Department of
				State, designated by the Secretary of State.
										(2)A representative of the United States
				Agency for International Development, designated by the Administrator of the
				United States Agency for International
				Development.
										.
							1532.Modification of availability of funds in
			 Afghanistan Security Forces Fund
						(a)LimitationsFunds available to the Department of
			 Defense for the Afghanistan Security Forces Fund for fiscal year 2012 shall be
			 subject to the conditions contained in subsections (b) through (g) of section
			 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4424).
						(b)Availability for literacy instruction and
			 trainingAssistance provided
			 utilizing funds in the Afghanistan Security Forces Fund may include literacy
			 instruction and training to build the logistical, management, and
			 administrative capacity of military and civilian personnel of the Ministry of
			 Defense and Ministry of Interior, including through instruction at training
			 facilities of the North Atlantic Treaty Organization Training Mission in
			 Afghanistan.
						1533.Limitation on availability of funds for
			 Trans Regional Web InitiativeNone of the amounts authorized to be
			 appropriated by this Act may be obligated or expended on any program under the
			 Trans Regional Web Initiative of the Department of Defense, or any similar
			 initiative, until the Secretary of Defense certifies, in writing, to the
			 Committees on Armed Services of the Senate and the House of Representatives
			 that such program—
						(1)appropriately defines its target
			 audience;
						(2)is determined to be the most effective
			 method to reach such target audience;
						(3)is the most cost-effective means of
			 reaching such target audience; and
						(4)includes measurement mechanisms to ensure
			 such target audience is being reached.
						1534.Report on lessons learned from Department
			 of Defense participation on interagency teams for counterterrorism operations
			 in Afghanistan and Iraq
						(a)Report requiredNot later than one year after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the lessons learned from
			 Department of Defense participation on interagency teams for counterterrorism
			 operations on Afghanistan and Iraq.
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)An assessment of the value of interagency
			 teams in counterterrorism operations.
							(2)A description of the best practices of such
			 interagency teams.
							(3)A description of efforts to codify the best
			 practices of interagency teams described under paragraph (2) in military
			 doctrine.
							(4)An assessment whether the lessons learned
			 through Department of Defense participation on such interagency teams is
			 applicable to other interagency teams in which Department personnel
			 participate.
							(5)An assessment of the feasibility and
			 advisability of adding a skill identifier to track Department civilian and
			 military personnel who have successfully supported, participated on, or led an
			 interagency team.
							(6)A description of the additional
			 authorities, if any, needed to permit Department personnel to more effectively
			 support, participate on, or lead an interagency team.
							XVINational Guard
			 Empowerment
				1601.Short
			 titleThis title may be cited
			 as the National Guard Empowerment and
			 State-National Defense Integration Act of 2011.
				1602.Reestablishment
			 of position of Vice Chief of the National Guard Bureau and termination of
			 position of Director of the Joint Staff of the National Guard Bureau
					(a)Reestablishment
			 and termination of positionsSection 10505 of title 10, United
			 States Code, is amended to read as follows:
						
							10505.Vice Chief
				of the National Guard Bureau
								(a)Appointment(1)There is a Vice Chief of the National Guard
				Bureau, selected by the Secretary of Defense from officers of the Army National
				Guard of the United States or the Air National Guard of the United States
				who—
										(A)are recommended for such appointment
				by their respective Governors or, in the case of the District of Columbia, the
				commanding general of the District of Columbia National Guard;
										(B)have had at least 10 years of
				federally recognized service in an active status in the National Guard;
				and
										(C)are in a grade above the grade of
				brigadier general.
										(2)The Chief and Vice Chief of the
				National Guard Bureau may not both be members of the Army or of the Air
				Force.
									(3)(A)Except as provided in
				subparagraph (B), an officer appointed as Vice Chief of the National Guard
				Bureau serves for a term of four years, but may be removed from office at any
				time for cause.
										(B)The term of the Vice Chief of the
				National Guard Bureau shall end within a reasonable time (as determined by the
				Secretary of Defense) following the appointment of a Chief of the National
				Guard Bureau who is a member of the same armed force as the Vice Chief.
										(b)DutiesThe
				Vice Chief of the National Guard Bureau performs such duties as may be
				prescribed by the Chief of the National Guard Bureau.
								(c)GradeThe
				Vice Chief of the National Guard Bureau shall be appointed to serve in the
				grade of lieutenant general.
								(d)Functions as
				Acting ChiefWhen there is a vacancy in the office of the Chief
				of the National Guard Bureau or in the absence or disability of the Chief, the
				Vice Chief of the National Guard Bureau acts as Chief and performs the duties
				of the Chief until a successor is appointed or the absence of disability
				ceases.
								.
					(b)Conforming
			 amendments
						(1)Section 10502 of
			 such title is amended by striking subsection (e).
						(2)Section
			 10506(a)(1) of such title is amended by striking and the Director of the
			 Joint Staff of the National Guard Bureau and inserting and the
			 Vice Chief of the National Guard Bureau.
						(c)Clerical
			 amendments
						(1)Heading
			 amendmentThe heading of section 10502 of such title is amended
			 to read as follows:
							
								10502. Chief of the National Guard Bureau:
				appointment; advisor on National Guard matters;
				grade
								.
						(2)Table of
			 sectionsThe table of sections at the beginning of chapter 1011
			 of such title is amended—
							(A)by striking the
			 item relating to section 10502 and inserting the following new item:
								
									
										10502. Chief of the National Guard Bureau:
				appointment; advisor on National Guard matters;
				grade.
									
									;
				  
								and(B)by striking the
			 item relating to section 10505 and inserting the following new item:
								
									
										10505. Vice Chief of the National Guard
				Bureau.
									
									.
							1603.Membership of the
			 Chief of the National Guard Bureau on the Joint Chiefs of Staff
					(a)Membership on
			 Joint Chiefs of StaffSection 151(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(7)The Chief of the National Guard
				Bureau.
							.
					(b)Conforming
			 amendmentsSection 10502 of such title, as amended by section
			 2(b)(1) of this Act, is further amended—
						(1)by redesignating subsection (d) as
			 subsection (e); and
						(2)by inserting after subsection (c) the
			 following new subsection (d):
							
								(d)Member of Joint
				Chiefs of StaffThe Chief of
				the National Guard Bureau shall perform the duties prescribed for him or her as
				a member of the Joint Chiefs of Staff under section 151 of this
				title.
								.
						1604.Continuation
			 as a permanent program and enhancement of activities of Task Force for
			 Emergency Readiness pilot program of the Federal Emergency Management
			 Agency
					(a)Continuation
						(1)Continuation as
			 permanent programThe Administrator of the Federal Emergency
			 Management Agency shall continue the Task Force for Emergency Readiness (TFER)
			 pilot program of the Federal Emergency Management Agency as a permanent program
			 of the Agency.
						(2)Limitation on
			 terminationThe Administrator may not terminate the Task Force
			 for Emergency Readiness program, as so continued, until authorized or required
			 to terminate the program by law.
						(b)Expansion of
			 program scopeAs part of the continuation of the Task Force for
			 Emergency Readiness program pursuant to subsection (a), the Administrator shall
			 carry out the program in at least five States in addition to the five States in
			 which the program is carried out as of the date of the enactment of this
			 Act.
					(c)Additional FEMA
			 activitiesAs part of the continuation of the Task Force for
			 Emergency Readiness program pursuant to subsection (a), the Administrator
			 shall—
						(1)establish
			 guidelines and standards to be used by the States in strengthening the planning
			 and planning capacities of the States with respect to responses to catastrophic
			 disaster emergencies; and
						(2)develop a
			 methodology for implementing the Task Force for Emergency Readiness that
			 includes goals and standards for assessing the performance of the Task
			 Force.
						(d)National Guard
			 Bureau activitiesAs part of the continuation of the Task Force
			 for Emergency Readiness program pursuant to subsection (a), the Chief of the
			 National Guard Bureau shall—
						(1)assist the
			 Administrator in the establishment of the guidelines and standards,
			 implementation methodology, and performance goals and standards required by
			 subsection (c);
						(2)in coordination
			 with the Administrator—
							(A)identify, using
			 catastrophic disaster response plans for each State developed under the
			 program, any gaps in State civilian and military response capabilities that
			 Federal military capabilities are unprepared to fill; and
							(B)notify the
			 Secretary of Defense, the Commander of the United States Northern Command, and
			 the Commander of the United States Pacific Command of any gaps in capabilities
			 identified under subparagraph (A); and
							(3)acting through
			 and in coordination with the Adjutants General of the States, assist the States
			 in the development of State plans on responses to catastrophic disaster
			 emergencies.
						(e)Annual
			 reportsThe Administrator and the Chief of the National Guard
			 Bureau shall jointly submit to the appropriate committees of Congress each year
			 a report on activities under the Task Force for Emergency Readiness program
			 during the preceding year. Each report shall include a description of the
			 activities under the program during the preceding year and a current assessment
			 of the effectiveness of the program in meeting its purposes.
					(f)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
						(1)the Committee on
			 Armed Services and the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and
						(2)the Committee on
			 Armed Services and the Committee on Homeland Security of the House of
			 Representatives.
						1605.Report on
			 comparative analysis of costs of comparable units of the reserve components and
			 the regular components of the Armed Forces
					(a)Report
			 required
						(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report setting forth a comparative analysis of the costs of units
			 of the regular components of the Armed Forces with the costs of similar units
			 of the reserve components of the Armed Forces. The analysis shall include a
			 separate comparison of the costs of units in the aggregate and of the costs of
			 units solely when on active duty.
						(2)Similar
			 unitsFor purposes of this subsection, units of the regular
			 components and reserve components shall be treated as similar if such units
			 have the same general structure, personnel, or function, or are substantially
			 composed of personnel having identical or similar military occupational
			 specialties (MOS).
						(b)Assessment of
			 increased reserve component presence in total force structureThe
			 Secretary shall include in the report required by subsection (a) an assessment
			 of the advisability of increasing the number of units and members of the
			 reserve components of the Armed Forces within the total force structure of the
			 Armed Forces. The assessment shall take into account the comparative analysis
			 conducted for purposes of subsection (a) and such other matters as the
			 Secretary considers appropriate for purposes of the assessment.
					(c)Comptroller
			 General reportNot later than 180 days after the date of the
			 submittal of the report required by subsection (a), the Comptroller General of
			 the United States shall submit to the congressional defense committees a report
			 setting forth a review of such report by the Comptroller General. The report of
			 the Comptroller General shall include an assessment of the comparative analysis
			 contained in the report required by subsection (a) and of the assessment of the
			 Secretary pursuant to subsection (b).
					1606.Display of
			 procurement of equipment for the reserve components of the Armed Forces under
			 estimated expenditures for procurement in future-years defense
			 programsEach future-years
			 defense program submitted to Congress under section 221 of title 10, United
			 States Code, shall, in setting forth estimated expenditures and item quantities
			 for procurement for the Armed Forces for the fiscal years covered by such
			 program, display separately under such estimated expenditures and item
			 quantities the estimated expenditures for each such fiscal year for equipment
			 for each reserve component of the Armed Forces that will receive items in any
			 fiscal year covered by such program.
				1607.Enhancement
			 of authorities relating to the United States Northern Command and other
			 combatant commands
					(a)Commands
			 responsible for support to civil authorities in the United
			 StatesThe United States Northern Command and the United States
			 Pacific Command shall be the combatant commands of the Armed Forces that are
			 principally responsible for the support of civil authorities in the United
			 States by the Armed Forces.
					(b)Discharge of
			 responsibilityIn discharging the responsibility set forth in
			 subsection (a), the Commander of the United States Northern Command and the
			 Commander of the United States Pacific Command shall each—
						(1)in consultation
			 with and acting through the Chief of the National Guard Bureau and the Joint
			 Force Headquarters of the National Guard of the State or States concerned,
			 assist the States in the employment of the National Guard under State control,
			 including National Guard operations conducted in State active duty or under
			 title 32, United States Code; and
						(2)facilitate the
			 deployment of the Armed Forces on active duty under title 10, United States
			 Code, as necessary to augment and support the National Guard in its support of
			 civil authorities when National Guard operations are conducted under State
			 control, whether in State active duty or under title 32, United States
			 Code.
						(c)Memorandum of
			 understanding
						(1)Memorandum
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Commander of the United States Northern Command, the Commander
			 of the United States Pacific Command, and the Chief of the National Guard
			 Bureau shall, with the approval of the Secretary of Defense, jointly enter into
			 a memorandum of understanding setting forth the operational relationships, and
			 individual roles and responsibilities, during responses to domestic emergencies
			 among the United States Northern Command, the United States Pacific Command,
			 and the National Guard Bureau.
						(2)ModificationThe
			 Commander of the United States Northern Command, the Commander of the United
			 States Pacific Command, and the Chief of the National Guard Bureau may from
			 time to time modify the memorandum of understanding under this subsection to
			 address changes in circumstances and for such other purposes as the Commander
			 of the United States Northern Command, the Commander of the United States
			 Pacific Command, and the Chief of the National Guard Bureau jointly consider
			 appropriate. Each such modification shall be subject to the approval of the
			 Secretary of Defense.
						(d)Authority To
			 modify assignment of command responsibilityNothing in this
			 section shall be construed as altering or limiting the power of the President
			 or the Secretary of Defense to modify the Unified Command Plan in order to
			 assign all or part of the responsibility described in subsection (a) to a
			 combatant command other than the United States Northern Command or the United
			 States Pacific Command.
					(e)RegulationsThe
			 Secretary of Defense shall prescribe regulations for purposes of aiding the
			 expeditious implementation of the authorities and responsibilities in this
			 section.
					1608.Requirements
			 relating to National Guard officers in certain command positions
					(a)Commander of
			 Army North CommandThe officer serving in the position of
			 Commander, Army North Command, shall be an officer in the Army National Guard
			 of the United States.
					(b)Commander of
			 Air Force North CommandThe officer serving in the position of
			 Commander, Air Force North Command, shall be an officer in the Air National
			 Guard of the United States.
					(c)Sense of
			 CongressIt is the sense of Congress that, in assigning officers
			 to the command positions specified in subsections (a) and (b), the President
			 should afford a preference in assigning officers in the Army National Guard of
			 the United States or Air National Guard of the United States, as applicable,
			 who have served as the adjutant general of a State.
					1609.Availability
			 of funds under State Partnership Program for additional National Guard contacts
			 on matters within the core competencies of the National GuardThe Secretary of Defense shall, in
			 consultation with the Secretary of State, modify the regulations prescribed
			 pursuant to section 1210 of the National Defense Authorization Act for Fiscal
			 Year 2010 (Public Law 111–84; 123 Stat. 2517; 32 U.S.C. 107 note) to provide
			 for the use of funds available pursuant to such regulations for contacts
			 between members of the National Guard and civilian personnel of foreign
			 governments outside the ministry of defense on matters within the core
			 competencies of the National Guard such as the following:
					(1)Disaster response
			 and mitigation.
					(2)Defense support
			 to civilian authorities.
					(3)Consequence
			 management and installation protection.
					(4)Chemical,
			 biological, radiological, or nuclear event (CBRNE) response.
					(5)Border and port
			 security and cooperation with civilian law enforcement.
					(6)Search and
			 rescue.
					(7)Medical
			 matters.
					(8)Counterdrug and
			 counternarcotics activities.
					(9)Public
			 affairs.
					(10)Employer and
			 family support of reserve forces.
					(11)Such other
			 matters within the core competencies of the National Guard and suitable for
			 contacts under the State Partnership Program as the Secretary of Defense shall
			 specify.
					BMilitary Construction
			 Authorizations
			2001.Short titleThis division may be cited as the
			 Military Construction Authorization
			 Act for Fiscal Year 2012.
			2002.Expiration of authorizations and amounts
			 required to be specified by law
				(a)Expiration of authorizations after three
			 yearsExcept as provided in
			 subsection (b), all authorizations contained in titles XXI through XXVII for
			 military construction projects, land acquisition, family housing projects and
			 facilities, and contributions to the North Atlantic Treaty Organization
			 Security Investment Program (and authorizations of appropriations therefor)
			 shall expire on the later of—
					(1)October 1, 2014; or
					(2)the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2015.
					(b)ExceptionSubsection (a) shall not apply to
			 authorizations for military construction projects, land acquisition, family
			 housing projects and facilities, and contributions to the North Atlantic Treaty
			 Organization Security Investment Program (and authorizations of appropriations
			 therefor), for which appropriated funds have been obligated before the later
			 of—
					(1)October 1, 2014; or
					(2)the date of the enactment of an Act
			 authorizing funds for fiscal year 2015 for military construction projects, land
			 acquisition, family housing projects and facilities, or contributions to the
			 North Atlantic Treaty Organization Security Investment Program.
					2003.Funding tables
				(a)In generalThe amounts authorized to be appropriated
			 by sections 2104, 2204, 2304, 2403, 2411, 2502, and 2606 shall be available in
			 the amounts specified in the funding table in section 4501.
				(b)Base closure and realignment
			 activitiesThe amounts
			 authorized to be appropriated by section 2703 shall be available in the amounts
			 specified in the funding table in section 4501.
				XXIArmy
				2101.Authorized Army construction and land
			 acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									AlabamaFort
					 Rucker$11,600,000
									
									AlaskaFort
					 Wainwright$114,000,000
									
									Joint Base
					 Elmendorf-Richardson$103,600,000
									
									CaliforniaPresidio of
					 Monterey$3,000,000
									
									Fort Irwin$23,000,000
									
									ColoradoFort
					 Carson$238,600,000
									
									GeorgiaFort
					 Benning$66,700,000
									
									Fort
					 Gordon$1,450,000
									
									Fort
					 Stewart$2,600,000
									
									HawaiiFort
					 Shafter$17,500,000
									
									Schofield
					 Barracks$105,000,000
									
									KansasFort Riley$83,400,000
									
									Forbes Air
					 Field$5,300,000
									
									KentuckyFort
					 Campbell$247,500,000
									
									Fort Knox$55,000,000
									
									LouisianaFort
					 Polk$70,100,000
									
									MarylandAberdeen Proving Ground$78,500,000
									
									Fort Meade$79,000,000
									
									MissouriFort
					 Leonard Wood$49,000,000
									
									New YorkFort
					 Drum$13,300,000
									
									North CarolinaFort Bragg$186,000,000
									
									OklahomaFort
					 Sill$184,600,000
									
									McAlester Army
					 Ammunition Plant$8,000,000
									
									South
					 CarolinaFort Jackson$63,900,000
									
									TexasFort Bliss$110,900,000
									
									Fort Hood$132,000,000
									
									Joint Base San
					 Antonio$10,400,000
									
									Red River Army
					 Depot$44,000,000
									
									UtahDugway Proving
					 Ground$32,000,000
									
									VirginiaFort
					 Belvoir$52,000,000
									
									Joint Base Langley
					 Eustis$26,000,000
									
									WashingtonJoint Base Lewis McChord$296,300,000
									
								
							
						
					(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallation or
					 LocationAmount
									
								
								
									AfghanistanBagram Air
					 Base$80,000,000
									
									GermanyGrafenwoehr$22,500,000
									
									Landstuhl$63,000,000
									
									Oberdachstetten$12,200,000
									
									Kelley
					 Barracks$12,200,000
									
									Vilseck$20,000,000
									
									KoreaCamp
					 Carroll$41,000,000
									
									Camp Henry$48,000,000
									
								
							
						
					2102.Family housing
					(a)Construction and acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(5)(A), the Secretary of the
			 Army may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Army: Family Housing
							
								
									CountryInstallation or
					 LocationUnitsAmount
									
								
								
									GermanyBaumholder64$34,329,000
									
									Illesheim80$41,000,000
									
									Vilseck22$12,000,000
									
								
							
						
					(b)Planning and designUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(5)(A), the Secretary of the
			 Army may carry out architectural and engineering services and construction
			 design activities with respect to the construction or improvement of family
			 housing units in an amount not to exceed $7,897,000.
					2103.Improvements to military family housing
			 unitsSubject to section 2825
			 of title 10, United States Code, and using amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(5)(A), the Secretary of the
			 Army may improve existing military family housing units in an amount not to
			 exceed $103,000,000.
				2104.Authorization of appropriations,
			 ArmyFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2011, for military construction, land acquisition, and military family housing
			 functions of the Department of the Army in the total amount of $3,643,146,000,
			 as follows:
					(1)For military construction projects inside
			 the United States authorized by section 2101(a), $2,400,250,000.
					(2)For military construction projects outside
			 the United States authorized by section 2101(b), $298,900,000.
					(3)For unspecified minor military construction
			 projects authorized by section 2805 of title 10, United States Code,
			 $20,000,000.
					(4)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $195,241,000.
					(5)For military family housing
			 functions:
						(A)For construction and acquisition, planning
			 and design, and improvement of military family housing and facilities,
			 $176,897,000.
						(B)For support of military family housing
			 (including the functions described in section 2833 of title 10, United States
			 Code), $494,858,000.
						(6)For the construction of increment 1 of an
			 aviation complex, phase 3A at Fort Wainwright, Alaska, authorized by section
			 2101(a) of this Act, $57,000,000.
					2105.Modification of authority to carry out
			 certain fiscal year 2009 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4658) for
			 Fort Benning, Georgia, for construction of a Multipurpose Training Range at the
			 installation, the Secretary of the Army may construct up to 1,802 square feet
			 of loading dock consistent with the Army’s construction guidelines for
			 Multipurpose Training Ranges.
				2106.Modification of authority to carry out
			 certain fiscal year 2010 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2629) for
			 Joint Base Lewis-McChord, Washington, for construction of an access road
			 adjoining McChord Air Force Base and Fort Lewis, the Secretary of the Army may
			 construct a secure elevated roadway over the existing railroad and public road
			 in lieu of an on-grade road and access control point.
				2107.Modification of authority to carry out
			 certain fiscal year 2011 projects
					(a)HawaiiIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4437) for
			 Schofield Barracks, Hawaii, for renovations of buildings 450 and 452, the
			 Secretary of the Army may renovate building 451 in lieu of building 452.
					(b)New YorkIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4437) for
			 Fort Drum, New York, for construction of an Aircraft Maintenance Hangar at the
			 installation, the Secretary of the Army may construct up to 39,049 square yards
			 of parking apron consistent with the Army’s construction guidelines for
			 Aircraft Maintenance Hangars and associated parking aprons.
					(c)GermanyIn the case of the authorization contained
			 in the table in section 2101(b) of the Military Construction Authorization Act
			 for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4438) for
			 Wiesbaden Air Base, Germany, for construction of an Information Processing
			 Center at the installation, the Secretary of the Army may construct up to 9,400
			 square yards of vehicle parking garage consistent with the Army’s construction
			 guidelines for parking garages, in lieu of renovating 9,400 square yards of
			 parking area.
					2108.Additional authority to carry out certain
			 fiscal year 2012 project
					(a)Project authorizationThe Secretary of the Army may carry out a
			 military construction project to construct a water treatment facility for Fort
			 Irwin, California, in the amount of $115,000,000.
					(b)Use of unobligated prior-year army military
			 construction fundsThe
			 Secretary may use available, unobligated Army military construction funds
			 appropriated for a fiscal year before fiscal year 2012 for the project
			 described in subsection (a).
					(c)Congressional notificationThe Secretary of the Army shall provide
			 information in accordance with section 2851(c) of title 10, United States Code,
			 regarding the project described in subsection (a). If it becomes necessary to
			 exceed the estimated project cost, the Secretary shall utilize the authority
			 provided by section 2853 of such title regarding authorized cost and scope of
			 work variations.
					2109.Extension of authorizations of certain
			 fiscal year 2008 projects
					(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. 503), authorizations set forth in the table in
			 subsection (b), as provided in section 2101 of that Act (122 Stat. 504), shall
			 remain in effect until October 1, 2012, or the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2013, whichever is
			 later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Army: Extension of 2008 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									LouisianaFort PolkChild Care
					 Facility$6,100,000
									
									MissouriFort Leonard
					 Wood Multipurpose Machine Gun Range$4,150,000 
									
								
							
						
					2110.Extension of authorizations of certain
			 fiscal year 2009 projects
					(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4658), authorizations set forth in the table in
			 subsection (b), as provided in section 2101 of that Act (122 Stat. 504), shall
			 remain in effect until October 1, 2012, or the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2013, whichever is
			 later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Army: Extension of 2009 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									AlabamaAnniston Army
					 DepotLake Yard Interchange$1,400,000
									
									HawaiiSchofield
					 BarracksBrigade Complex$65,000,000
									
									Schofield BarracksBattalion
					 Complex$69,000,000
									
									Schofield BarracksBattalion
					 Complex$27,000,000
									
									Schofield BarracksInfrastructure Expansion$76,000,000
									
									New
					 JerseyPicatinny ArsenalBallistic Evaluation Facility Phase
					 I$9,900,000
									
									VirginiaFort
					 EustisVehicle Paint Facility$3,900,000
									
								
							
						
					2111.Technical amendments to correct certain
			 project specificationsThe
			 table in section 3002 of the Ike Skelton National Defense Authorization Act for
			 Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4503) is amended—
					(1)in the item for the Army relating to
			 Entry Control Point and Access Roads that appears immediately
			 below the item relating to Vet Clinic & Kennel at Bagram Air
			 Force Base, by striking Delaram Ii in the State/Country and
			 Installation column and inserting Delaram II; and
					(2)in the item for the Army that appears
			 immediately below the item relating to Electrical Utility Systems,
			 Ph.2 at the Shank installation, by striking Expand Extended
			 Cooperation Programme I and Extended Cooperation Programme 2 in the
			 Project Title column and inserting Expand Entry Control Point 1 and
			 Entry Control Point 2.
					2112.Reduction of Army military construction
			 authorizationAmounts
			 previously authorized for military construction, land acquisition, and military
			 family housing functions of the Department of the Army for fiscal years prior
			 to fiscal year 2012 are hereby reduced by $100,000,000.
				2113.Tour normalizationNone of the funds authorized to be
			 appropriated under this Act may be obligated or expended for tour normalization
			 until—
					(1)the Director of Cost Assessment and Program
			 Evaluation conducts an analysis of alternatives to tour normalization that
			 identifies alternative courses of action and their associated life cycle costs,
			 potential benefits, advantages, and disadvantages;
					(2)the Secretary of the Army submits to the
			 congressional defense committees a master plan for completing all phases of
			 tour normalization that includes a detailed description of all costs and a
			 schedule for the construction of necessary facilities and infrastructure;
			 and
					(3)legislation enacted after the date of the
			 enactment of this Act authorizes the obligation of funds for such
			 purpose.
					XXIINavy
				2201.Authorized Navy construction and land
			 acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(1), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									ArizonaMarine Corps Air
					 Station, Yuma$162,785,000
									
									CaliforniaMarine
					 Corps Base, Camp Pendleton$335,080,000
									
									Naval Base,
					 Coronado$93,735,000
									
									Marine Corps Base,
					 Twentynine Palms$67,109,000
									
									Marine Corps Logistics
					 Base, Barstow$8,590,000
									
									Marine Corps Mountain Warfare
					 Training Center, Bridgeport$16,138,000
									
									Naval Base Ventura
					 County Point Mugu$15,377,000
									
									FloridaNaval Air
					 Station, Jacksonville$36,552,000
									
									Naval Station,
					 Mayport$14,998,000
									
									Naval Air Station, Whiting Field
					 (Eglin Air Force Base)$20,620,000
									
									GeorgiaNaval
					 Submarine Base, Kings Bay$86,063,000
									
									HawaiiMarine
					 Corps Base, Kaneohe Bay$57,704,000
									
									Pacific Missile Range Facility,
					 Barking Sands$9,679,000
									
									Joint Base Pearl
					 Harbor-Hickam$7,492,000
									
									IllinoisNaval
					 Station, Great Lakes$91,042,000
									
									MarylandNaval
					 Support Facility, Indian Head$67,779,000
									
									Naval Air Station,
					 Patuxent River$45,844,000
									
									North CarolinaMarine Corps Base, Camp
					 Lejeune$200,482,000
									
									Marine Corps Air Station, Cherry
					 Point$17,760,000
									
									Marine Corps Air Station, New
					 River$78,930,000
									
									South CarolinaMarine Corps Air Station,
					 Beaufort$21,096,000
									
									VirginiaNaval
					 Station, Norfolk$81,304,000
									
									Naval Support Activity,
					 Norfolk$26,924,000
									
									Naval Ship Yard,
					 Portsmouth$74,864,000
									
									Marine Corps Base,
					 Quantico$183,690,000
									
									WashingtonNaval Base Kitsap, Bremerton (Puget
					 Sound Ship Yard)$13,341,000
									
									Naval Base Kitsap,
					 Bremerton (Bangor)$758,842,000
									
								
							
						
					(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(2), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installation or location outside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									DjiboutiCamp Lemonier$89,499,000
									
									Diego GarciaNaval Support Facility, Diego
					 Garcia$35,444,000
									
								
							
						
					2202.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2204(5)(A), the Secretary of the Navy may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $3,199,000.
				2203.Improvements to military family housing
			 unitsSubject to section 2825
			 of title 10, United States Code, and using amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(5)(A), the Secretary of the
			 Navy may improve existing military family housing units in an amount not to
			 exceed $97,773,000.
				2204.Authorization of appropriations,
			 NavyFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2011, for military construction, land acquisition, and military family housing
			 functions of the Department of the Navy in the total amount of $2,641,457,000,
			 as follows:
					(1)For military construction projects inside
			 the United States authorized by section 2201(a), $1,956,822,000.
					(2)For military construction projects outside
			 the United States authorized by section 2201(b), $124,943,000.
					(3)For unspecified minor military construction
			 projects authorized by section 2805 of title 10, United States Code,
			 $21,495,000.
					(4)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $69,362,000.
					(5)For military family housing
			 functions:
						(A)For construction and acquisition, planning
			 and design, and improvement of military family housing and facilities,
			 $100,972,000.
						(B)For support of military family housing
			 (including functions described in section 2833 of title 10, United States
			 Code), $367,863,000.
						2205.Extension of authorization of certain
			 fiscal year 2008 project
					(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. 503), the authorization set forth in the table in
			 subsection (b), as provided in section 2201(c) of that Act (122 Stat. 511) and
			 extended by section 2206 of the Military Construction Authorization Act for
			 Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4443), shall
			 remain in effect until October 1, 2012, or the date of an Act authorizing funds
			 for military construction for fiscal year 2013, whichever is later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Navy: Extension of 2008 Project Authorization
			 
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									Worldwide
					 UnspecifiedVariousHost Nation
					 Infrastructure$2,700,000 
									
								
							
						
					(c)Technical amendment for consistency in
			 project authorization displayThe table in section 2201(c) of the
			 Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. 511) is amended to read as follows:
						
							Navy: Worldwide Unspecified
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									Worldwide
					 UnspecifiedVariousWharf Utilities
					 Upgrade$8,900,000
									
									Worldwide
					 UnspecifiedVariousHost Nation
					 Infrastructure$2,700,000
									
								
							
						
					2206.Extension of authorizations of certain
			 fiscal year 2009 projects
					(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4658), the authorization set forth in the table
			 in subsection (b), as provided in section 2201 of that Act (122 Stat 4670),
			 shall remain in effect until October 1, 2012, or the date of an Act authorizing
			 funds for military construction for fiscal year 2013, whichever is
			 later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Navy: Extension of 2009 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									CaliforniaMarine Corps
					 Base, Camp PendeltonOperations Assess
					 Points, Red Beach$11,970,000
									
									Marine Corps Air Station,
					 MiramarEmergency Response
					 Station$6,530,000
									
									District of
					 ColumbiaWashington Navy YardChild Development
					 Center$9,340,000
									
								
							
						
					2207.Reduction of Navy military construction
			 authorizationAmounts
			 previously authorized for military construction, land acquisition, and military
			 family housing functions of the Department of the Navy for fiscal years prior
			 to fiscal year 2012 are hereby reduced by $25,000,000.
				2208.Guam realignmentNone of the funds authorized to be
			 appropriated under this title, or amounts provided by the Government of Japan
			 for military construction activities on land under the jurisdiction of the
			 Department of Defense, may be obligated or expended to implement the
			 realignment of United States Marine Corps forces from Okinawa to Guam as
			 envisioned in the United States–Japan Roadmap for Realignment Implementation
			 issued May 1, 2006, until—
					(1)the Commandant of the Marine Corps provides
			 the congressional defense committees the Commandant's preferred force lay-down
			 for the United States Pacific Command Area of Responsibility;
					(2)the Secretary of Defense submits to the
			 congressional defense committees a master plan for the construction of
			 facilities and infrastructure to execute the Commandant’s preferred force
			 lay-down on Guam, including a detailed description of costs and a schedule for
			 such construction;
					(3)the Secretary of Defense certifies to the
			 congressional defense committees that tangible progress has been made regarding
			 the relocation of Marine Corps Air Station Futenma; and
					(4)a plan coordinated by all pertinent Federal
			 agencies is provided to the congressional defense committees detailing
			 descriptions of work, costs, and a schedule for completion of construction,
			 improvements, and repairs to the non-military utilities, facilities, and
			 infrastructure on Guam affected by the realignment of forces.
					XXIIIAir Force
				2301.Authorized Air Force construction and land
			 acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(1), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									AlaskaEielson Air Force Base$45,000,000
									
									Joint Base
					 Elmendorf-Richardson$97,000,000
									
									ArizonaDavis-Monthan Air Force Base$33,000,000
									
									Luke Air Force
					 Base$24,000,000
									
									CaliforniaTravis Air
					 Force Base$22,000,000
									
									Vandenberg Air Force
					 Base$14,200,000
									
									ColoradoU.S. Air Force Academy$13,400,000
									
									DelawareDover Air Force Base$2,800,000
									
									KansasFort Riley, Kansas$7,600,000
									
									LouisianaBarksdale
					 Air Force Base$23,500,000
									
									MissouriWhiteman
					 Air Force Base$4,800,000
									
									NebraskaOffutt Air
					 Force Base$564,000,000
									
									NevadaNellis Air Force Base$35,850,000
									
									New MexicoCannon Air Force Base$22,598,000
									
									Holloman Air Force
					 Base$29,200,000
									
									Kirtland Air Force
					 Base$25,000,000
									
									North CarolinaPope Air Force Base$6,000,000
									
									North
					 DakotaMinot Air Force Base$67,800,000
									
									TexasJoint Base San Antonio $110,000,000
									
									UtahHill Air Force Base$16,500,000
									
									VirginiaJoint Base Langley Eustis$50,000,000
									
									WashingtonFairchild Air Force Base$27,600,000
									
								
							
						
					(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(2), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations outside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									GermanyRamstein Air Base$34,697,000
									
									GreenlandThule Air Base$28,000,000
									
									GuamJoint Region Marianas$64,400,000
									
									ItalyNaval Air Station,
					 Signonella$15,000,000
									
									KoreaOsan Air Base$23,000,000
									
								
							
						
					2302.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2304(5)(A), the Secretary of the Air Force may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,208,000.
				2303.Improvements to military family housing
			 unitsSubject to section 2825
			 of title 10, United States Code, and using amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(5)(A), the Secretary of the Air
			 Force may improve existing military family housing units in an amount not to
			 exceed $80,596,000.
				2304.Authorization of appropriations, Air
			 ForceFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2011, for military construction, land acquisition, and military family housing
			 functions of the Department of the Air Force in the total amount of
			 $1,619,423,000, as follows:
					(1)For military construction projects inside
			 the United States authorized by section 2301(a), $677,848,000.
					(2)For military construction projects outside
			 the United States authorized by section 2301(b), $165,897,000.
					(3)For unspecified minor military construction
			 projects authorized by section 2805 of title 10, United States Code,
			 $20,000,000.
					(4)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $67,913,000.
					(5)For military family housing
			 functions:
						(A)For construction and acquisition, planning
			 and design, and improvement of military family housing and facilities,
			 $84,804,000.
						(B)For support of military family housing
			 (including functions described in section 2833 of title 10, United States
			 Code), $404,761,000.
						(6)For the construction of increment 2 of the
			 Air Force Technical Applications Center at Patrick Air Force Base, Florida, as
			 authorized by section 2301(a) of the Military Construction Authorization Act
			 for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4444),
			 $79,000,000.
					(7)For the construction of increment 1 of a
			 STRATCOM replacement facility at Offutt Air Force Base, Nebraska, authorized by
			 section 2301(a) of this Act, $120,000,000.
					2305.Modification of authorization to carry out
			 certain fiscal year 2010 projectIn the case of the authorization contained
			 in the table in section 2301(a) of the National Defense Authorization Act for
			 Fiscal Year 2010 (Division B of Public Law 111–84; 123 Stat. 2636) for Hickam
			 Air Force Base, Hawaii, for construction of a Ground Control Tower at the
			 installation, the Secretary of the Air Force may construct 43 vertical meters
			 (141 vertical feet) in lieu of 111 square meters (1,195 square feet),
			 consistent with the Air Force’s construction guidelines for control towers,
			 using amounts appropriated pursuant to authorizations of appropriations in
			 prior years.
				2306.Extension of authorization of certain
			 fiscal year 2009 project
					(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4658), the authorization set forth in the table
			 in subsection (b), as provided in section 2301(b) of that Act (122 Stat. 4680)
			 shall remain in effect until October 1, 2012, or the date of the enactment of
			 an Act authorizing funds for military construction for fiscal year 2013,
			 whichever is later:
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Air Force: Extension of 2009 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									GermanySpangdahlem
					 ABConstruct Child Development Center$11,400,000
									
								
							
						
					2307.Reduction of Air Force military
			 construction authorizationAmounts previously authorized for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Air Force for fiscal years prior to fiscal year 2012 are
			 hereby reduced by $32,000,000.
				XXIVDefense Agencies
				ADefense Agency Authorizations
					2401.Authorized Defense Agencies construction
			 and land acquisition projects
						(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(1), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Agencies: Inside the United
			 States
								
									
										StateInstallation or LocationAmount
										
									
									
										AlabamaRedstone Arsenal$58,800,000
										
										AlaskaAnchorage$18,400,000
										
										Eielson Air
					 Force Base$14,800,000
										
										ArizonaDavis-Monthan Air Force Base$23,000,000
										
										CaliforniaDefense Distribution Depot Tracy$15,500,000
										
										Marine Corps
					 Base, Camp Pendleton$12,141,000
										
										Naval Base,
					 Coronado$42,000,000
										
										Naval Base,
					 Coronado (San Clemente)$21,800,000
										
										ColoradoBuckley Air Force Base$140,932,000
										
										District of ColumbiaBolling Air Force Base$16,736,000
										
										FloridaEglin
					 Air Force Base$61,100,000
										
										Macdill Air
					 Force Base$15,200,000
										
										Naval Air
					 Station, Whiting Field$3,800,000
										
										GeorgiaFort
					 Benning$37,205,000
										
										Fort
					 Gordon$17,705,000
										
										Fort
					 Stewart$72,300,000
										
										HawaiiJoint
					 Base Pearl Harbor-Hickam$14,400,000
										
										IllinoisNaval Station, Great Lakes$16,900,000
										
										KentuckyFort
					 Campbell$138,500,000
										
										Fort
					 Knox$38,845,000
										
										LouisianaBarksdale Air Force Base$6,200,000
										
										MarylandJoint Base Andrews$265,700,000
										
										National
					 Naval Medical Center, Bethesda$18,000,000
										
										MassachusettsHanscom Air Force Base$34,040,000
										
										Westover Air
					 Reserve Base$23,300,000
										
										MississippiColumbus Air Force Base$2,600,000
										
										Construction
					 Battalion Center, Gulfport$34,700,000
										
										MissouriArnold$9,253,000
										
										New
					 MexicoCannon Air Force
					 Base$132,997,000
										
										New
					 YorkFort Drum$20,400,000
										
										North CarolinaCamp Lejeune$6,670,000
										
										Fort
					 Bragg$206,274,000
										
										Marine Corps
					 Air Station, New River$22,687,000
										
										Pope Air
					 Force Base$5,400,000
										
										OhioDefense
					 Supply Center Columbus$10,000,000
										
										OklahomaAltus Air Force Base$8,200,000
										
										PennsylvaniaDefense Distribution Depot New
					 Cumberland$17,500,000
										
										Defense
					 Supply Center Philadelphia$8,000,000
										
										South CarolinaJoint Base Charleston$24,868,000
										
										TexasJoint
					 Base Antonio$194,300,000
										
										VirginiaCharlottesville$10,805,000
										
										Joint Expeditionary Base Little
					 Creek-Fort Story$37,000,000
										
										Marine Corps
					 Base, Quantico$46,727,000
										
										Naval Air
					 Station, Oceana (Dam Neck)$23,116,000
										
										Dahlgren$1,988,000
										
										Pentagon
					 Reservation$8,742,000
										
										WashingtonJoint Base Lewis-McChord$35,000,000
										
										Naval Air
					 Station, Whidbey Island$25,000,000
										
										West VirginiaCamp Dawson$2,200,000
										
									
								
							
						(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(2), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Agencies: Outside the United
			 States
								
									
										CountryInstallation or LocationAmount
										
									
									
										GermanyAnsbach$11,672,000
										
										Grafenwoehr$6,529,000
										
										Spangdahlem
					 Air Base$129,043,000
										
										Stuttgart-Patch Barracks$2,434,000
										
										ItalyVicenza$41,864,000
										
										JapanYokota Air Base$61,842,000
										
										United KingdomMenwith Hill Station$68,601,000
										
										Royal Air Force Alconbury$35,030,000
										
									
								
							
						2402.Energy conservation projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(6), the Secretary of Defense
			 may carry out energy conservation projects under chapter 173 of title 10,
			 United States Code, in the amount of $135,000,000.
					2403.Authorization of appropriations, Defense
			 AgenciesFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2011, for military construction, land acquisition, and military family housing
			 functions of the Department of Defense (other than the military departments) in
			 the total amount of $3,212,498,000, as follows:
						(1)For military construction projects inside
			 the United States authorized by section 2401(a), $1,476,499,000.
						(2)For military construction projects outside
			 the United States authorized by section 2401(b), $357,004,000.
						(3)For unspecified minor military construction
			 projects under section 2805 of title 10, United States Code,
			 $32,964,000.
						(4)For contingency construction projects of
			 the Secretary of Defense under section 2804 of title 10, United States Code,
			 $10,000,000.
						(5)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $399,602,000.
						(6)For energy conservation projects under
			 chapter 173 of title 10, United States Code, $135,000,000.
						(7)For military family housing
			 functions:
							(A)For support of military family housing
			 (including functions described in section 2833 of title 10, United States
			 Code), $50,723,000.
							(B)For credits to the Department of Defense
			 Family Housing Improvement Fund under section 2883 of title 10, United States
			 Code, and the Homeowners Assistance Fund established under section 1013 of the
			 Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374),
			 $3,468,000.
							(8)For the construction of increment 6 of the
			 Army Medical Research Institute of Infectious Diseases Stage I at Fort Detrick,
			 Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120
			 Stat. 2457), $137,600,000.
						(9)For the construction of increment 4 of
			 replacement fuel storage facilities at Point Loma Annex, California, authorized
			 by section 2401(a) of the Military Construction Authorization Act for Fiscal
			 Year 2008 (division B of Public Law 110–181; 122 Stat. 521), as amended by
			 section 2406 of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2646), $27,000,000.
						(10)For the construction of increment 4 of the
			 United States Army Medical Research Institute of Chemical Defense replacement
			 facility at Aberdeen Proving Ground, Maryland, authorized by section 2401(a) of
			 the Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4689), $22,850,000.
						(11)For the construction of increment 3 of a
			 National Security Agency data center at Camp Williams, Utah, authorized as a
			 Military Construction, Defense-Wide project by title IX of the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888),
			 $123,201,000.
						(12)For the construction of increment 3 of the
			 hospital at Fort Bliss, Texas, authorized by section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 2010 (division B of Public Law
			 111–84; 123 Stat. 2642), $109,400,000.
						(13)For the construction of increment 1 of a
			 Mountainview operations facility at Buckley Air Force Base, Colorado,
			 authorized by section 2401(a) of this Act, $70,432,000.
						(14)For the construction of increment 1 of an
			 ambulatory care center at Joint Base Andrews, Maryland, authorized by section
			 2401(a) of this Act, $121,500,000.
						(15)For the construction of increment 1 of an
			 ambulatory care center, phase 3 at Fort Bliss, Texas, authorized by section
			 2401(a) of this Act, $80,600,000.
						BChemical Demilitarization
			 Authorizations
					2411.Authorization of appropriations, chemical
			 demilitarization construction, Defense-wideFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2011, for military
			 construction and land acquisition for chemical demilitarization in the total
			 amount of $75,312,000, as follows:
						(1)For the construction of phase 13 of a
			 chemical munitions demilitarization facility at Pueblo Chemical Activity,
			 Colorado, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110
			 Stat. 2775), as amended by section 2406 of the Military Construction
			 Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113
			 Stat. 839), section 2407 of the Military Construction Authorization Act for
			 Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and
			 section 2413 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4697), $15,338,000.
						(2)For the construction of phase 12 of a
			 munitions demilitarization facility at Blue Grass Army Depot, Kentucky,
			 authorized by section 2401(a) of the Military Construction Authorization Act
			 for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as
			 amended by section 2405 of the Military Construction Authorization Act for
			 Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section
			 2405 of the Military Construction Authorization Act for Fiscal Year 2003
			 (division B of Public Law 107–314; 116 Stat. 2698), section 2414 of the
			 Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4697), and section 2412 of the Military
			 Construction Authorization Act for Fiscal Year 2011 (division B Public Law
			 111–383; 124 Stat. 4450), $59,974,000.
						2412.Reduction of Defense Agencies military
			 construction authorizationAmounts previously authorized for military
			 construction, land acquisition, and military family housing functions of the
			 Department of Defense (other than the military departments) for fiscal years
			 prior to fiscal year 2012 are hereby reduced by $131,000,000.
					XXVNorth Atlantic Treaty Organization Security
			 Investment Program
				2501.Authorized NATO construction and land
			 acquisition projectsThe
			 Secretary of Defense may make contributions for the North Atlantic Treaty
			 Organization Security Investment Program as provided in section 2806 of title
			 10, United States Code, in an amount not to exceed the sum of the amount
			 authorized to be appropriated for this purpose in section 2502 and the amount
			 collected from the North Atlantic Treaty Organization as a result of
			 construction previously financed by the United States.
				2502.Authorization of appropriations,
			 NATOFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2011, for contributions by the Secretary of Defense under section 2806 of title
			 10, United States Code, for the share of the United States of the cost of
			 projects for the North Atlantic Treaty Organization Security Investment Program
			 authorized by section 2501, in the amount of $240,611,000.
				XXVIGuard and Reserve Forces
			 Facilities
				2601.Authorized Army National Guard construction
			 and land acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army National Guard locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army National Guard: Inside the United
			 States
							
								
									StateLocationAmount
									
								
								
									AlabamaFort
					 McClellan$16,500,000
									
									ArizonaPapago Military
					 Reservation$17,800,000
									
									ArkansasFort
					 Chafee$3,500,000
									
									CaliforniaCamp
					 Roberts$38,160,000
									
									Camp San Luis
					 Obispo$8,000,000
									
									ColoradoAlamosa$6,400,000
									
									Aurora$3,600,000
									
									Fort
					 Carson$43,000,000
									
									District of ColumbiaAnacostia$5,300,000
									
									FloridaCamp
					 Blanding$5,500,000
									
									GeorgiaAtlanta$11,000,000
									
									Hinesville$17,500,000
									
									Macon$14,500,000
									
									HawaiiKalaeloa$33,000,000
									
									IllinoisNormal$10,000,000
									
									IndianaCamp
					 Atterbury$81,900,000
									
									Indianapolis$25,700,000
									
									MaineBangor$15,600,000
									
									Brunswick$23,000,000
									
									MarylandDundalk$16,000,000
									
									La Plata$9,000,000
									
									Westminster$10,400,000
									
									MassachusettsNatick$9,000,000
									
									MinnesotaCamp
					 Ripley$8,400,000
									
									MississippiCamp
					 Shelby$64,600,000
									
									NebraskaGrand
					 Island$22,000,000
									
									Mead$9,100,000
									
									NevadaLas
					 Vegas$23,000,000
									
									New JerseyLakehurst$49,000,000
									
									New MexicoSanta Fe$5,200,000
									
									North
					 CarolinaGreensboro$3,700,000
									
									OklahomaCamp
					 Gruber$13,361,000
									
									OregonThe Dalles$13,800,000
									
									South CarolinaAllendale$4,300,000
									
									UtahCamp
					 Williams$6,500,000
									
									VirginiaFort
					 Pickett$11,000,000
									
									West VirginiaBuckhannon$10,000,000
									
									WisconsinCamp
					 Williams$7,000,000
									
									WyomingCheyenne$8,900,000
									
								
							
						
					(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army National Guard locations outside the United States, and in the amounts,
			 set forth in the following table:
						
							Army National Guard: Outside the United
			 States
							
								
									CountryLocationAmount
									
								
								
									Puerto RicoFort Buchanan$57,000,000
									
								
							
						
					2602.Authorized Army Reserve construction and
			 land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army Reserve locations inside the United States, and in the amounts, set forth
			 in the following table:
					
						Army Reserve
						
							
								StateLocationAmount
								
							
							
								CaliforniaFort Hunter Liggett$5,200,000
								
								ColoradoFort Collins$13,600,000
								
								IllinoisHomewood$16,000,000
								
								Rockford$12,800,000
								
								IndianaFort Benjamin Harrison$57,000,000
								
								KansasKansas City$13,000,000
								
								MassachusettsAttleboro$22,000,000
								
								MinnesotaSaint Joseph$11,800,000
								
								MissouriWeldon Springs$19,000,000
								
								New YorkSchenectady$20,000,000
								
								North CarolinaGreensboro$19,000,000
								
								South CarolinaOrangeburg$12,000,000
								
								WisconsinFort McCoy$27,300,000
								
							
						
					
				2603.Authorized Navy Reserve and Marine Corps
			 Reserve construction and land acquisition projectsUsing
			 amounts appropriated pursuant to the authorization of appropriations in section
			 2606(3), the Secretary of the Navy may acquire real property and carry out
			 military construction projects for the Navy Reserve and Marine Corps Reserve
			 locations inside the United States, and in the amounts, set forth in the
			 following table:
					
						Navy Reserve and Marine Corps Reserve
						
							
								StateLocationAmount
								
							
							
								PennsylvaniaPittsburgh$13,759,000
								
								TennesseeMemphis$7,949,000
								
							
						
					
				2604.Authorized Air National Guard construction
			 and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(4), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air National Guard locations inside the United States, and in the
			 amounts, set forth in the following table:
					
						Air National Guard
						
							
								StateLocationAmount
								
							
							
								CaliforniaBeale Air Force Base$6,100,000
								
								Moffett
					 Field$26,000,000
								
								HawaiiJoint Base Pearl
					 Harbor-Hickam$39,521,000
								
								IndianaFort Wayne International
					 Airport$4,000,000
								
								MarylandMartin State Airport$4,900,000
								
								MassachusettsOtis Air National Guard Base$7,800,000
								
								OhioSpringfield
					 Beckley-Municipal Airport$6,700,000
								
							
						
					
				2605.Authorized Air Force Reserve construction
			 and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(5), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air Force Reserve locations inside the United States, and in the
			 amounts, set forth in the following table:
					
						Air Force Reserve
						
							
								StateLocationAmount
								
							
							
								CaliforniaMarch Air Force Base$16,393,000
								
								South CarolinaCharleston Air Force Base$9,593,000
								
							
						
					
				2606.Authorization of appropriations, National
			 Guard and ReserveFunds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2011, for the costs of acquisition, architectural and engineering services,
			 and construction of facilities for the Guard and Reserve Forces, and for
			 contributions therefor, under chapter 1803 of title 10, United States Code
			 (including the cost of acquisition of land for those facilities), in the
			 following amounts:
					(1)For the Department of the Army, for the
			 Army National Guard of the United States, $773,592,000.
					(2)For the Department of the Army, for the
			 Army Reserve, $280,549,000.
					(3)For the Department of the Navy, for the
			 Navy and Marine Corps Reserve, $26,299,000.
					(4)For the Department of the Air Force, for
			 the Air National Guard of the United States, $116,246,000.
					(5)For the Department of the Air Force, for
			 the Air Force Reserve, $33,620,000.
					2607.Extension of authorizations of certain
			 fiscal year 2008 projects
					(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. 503), the authorization set forth in the table in
			 subsection (b), as provided in section 2601 and 2604 of that Act (122 Stat.
			 527–528), shall remain in effect until October 1, 2012, or the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2013, whichever is later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Army National Guard: Extension of 2008 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									PennsylvaniaCoatesville Readiness
					 Center$ 8,300,000
									
								
							
						
					2608.Extension of authorizations of certain
			 fiscal year 2009 projects
					(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4658), the authorization set forth in the tables
			 in subsection (b), as provided in sections 2601, 2602, and 2603 of that Act,
			 shall remain in effect until October 1, 2012, or the date of the enactment of
			 an Act authorizing funds for military construction for fiscal year 2013,
			 whichever is later.
					(b)TablesThe tables referred to in subsection (a)
			 are as follows:
						
							Air National Guard: Extension of 2009 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									IndianaCamp
					 AtterburyMultipurpose Machine Gun Range$5,800,000
									
									NevadaElkoReadiness Center$11,375,000
									
								
							
						
						
							Air National Guard: Extension of 2009 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									MississippiGulfport-Biloxi
					 International AirportRelocate munitions storage
					 complex$3,400,000
									
								
							
						
						
							Air Reserve: Extension of 2009 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									New YorkStaten
					 IslandArmy Reserve Center$18,550,000
									
								
							
						
						
							Navy Reserve and Marine Corps Reserve: Extension of 2009
			 Project Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									DelawareWilmingtonArmed Forces Reserve
					 Center$11,530,000
									
								
							
						
					2609.Modification of authority to carry out
			 certain fiscal year 2009 projectIn the case of the authorization contained
			 in the table in section 2601(a) of the Military Construction Authorization Act
			 for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4701) for
			 Elko, Nevada, for construction of an Army Reserve Center, the Secretary of the
			 Army may instead construct the Army Reserve Center at Carlin, Nevada.
				XXVIIBase Closure and Realignment
			 Activities
				2701.Authorization of appropriations for base
			 realignment and closure activities funded through Department of Defense Base
			 Closure Account 1990Funds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2011, for base closure and realignment activities, including real property
			 acquisition and military construction projects, as authorized by the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base
			 Closure Account 1990 established by section 2906 of such Act, in the total
			 amount of $323,543,000, as follows:
					(1)For the Department of the Army,
			 $70,716,000.
					(2)For the Department of the Navy,
			 $129,351,000.
					(3)For the Department of the Air Force,
			 $123,476,000.
					2702.Authorized base realignment and closure
			 activities funded through Department of Defense Base Closure Account
			 2005Using amounts
			 appropriated pursuant to the authorization of appropriations in section 2703,
			 the Secretary of Defense may carry out base closure and realignment activities,
			 including real property acquisition and military construction projects, as
			 authorized by the Defense Base Closure and Realignment Act of 1990 (part A of
			 title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the
			 Department of Defense Base Closure Account 2005 established by section 2906A of
			 such Act, in the amount of $258,776,000.
				2703.Authorization of appropriations for base
			 realignment and closure activities funded through Department of Defense Base
			 Closure Account 2005Funds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2011, for base closure and realignment activities, including real property
			 acquisition and military construction projects, as authorized by the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base
			 Closure Account 2005 established by section 2906A of such Act, in the total
			 amount of $258,776,000 as follows:
					(1)For the Department of the Army,
			 $229,190,000.
					(2)For the Department of the Navy,
			 $25,829,000.
					(3)For the Department of the Air Force,
			 $1,966,000.
					(4)For the Defense Agencies,
			 $1,791,000.
					2704.Reduction of military construction
			 authorization for base realignment and closure activities authorized through
			 the Department of Defense Base Closure Account 1990Amounts previously authorized for base
			 closure and realignment activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 1990 established by section 2906 of such Act for fiscal years prior to fiscal
			 year 2012 are hereby reduced by $100,000,000.
				XXVIIIMilitary Construction General
			 Provisions
				AMilitary Construction Program and Military
			 Family Housing Changes
					2801.General military construction transfer
			 authority
						(a)Authority To transfer authorization of
			 appropriations
							(1)AuthorityUpon a determination by the Secretary of a
			 military department, or with respect to the Defense Agencies, the Secretary of
			 Defense, that such action is necessary in the national interest, the Secretary
			 concerned may transfer amounts of authorization of appropriations made
			 available to that military department or Defense Agency in this division for
			 fiscal year 2012 between any such authorization of appropriations for that
			 military department or Defense Agency for that fiscal year. Amounts of
			 authorization of appropriations so transferred shall be merged with and be
			 available for the same purposes as the authorization of appropriations to which
			 transferred.
							(2)Aggregate limitThe aggregate amount of authorizations that
			 the Secretaries concerned may transfer under the authority of this section may
			 not exceed $400,000,000.
							(b)LimitationThe authority provided by this section to
			 transfer authorizations may only be used to fund increases in the cost of
			 military construction projects that have been authorized by law.
						(c)Effect on authorization
			 amountsA transfer made from
			 one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for appropriation for the account to which the
			 amount is transferred by an amount equal to the amount transferred.
						(d)Notice to CongressThe Secretary concerned shall promptly
			 notify the congressional defense committees of each transfer made by that
			 Secretary under subsection (a).
						2802.Extension of temporary, limited authority
			 to use operation and maintenance funds for construction projects outside the
			 United States
						(a)One-year extension of
			 authoritySection 2808 of the
			 Military Construction Authorization Act for Fiscal Year 2004 (division B of
			 Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2804
			 of the Military Construction Authorization Act for Fiscal Year 2011 (division B
			 of Public Law 111–383; 124 Stat. 4459), is amended—
							(1)in subsection (c)(2), by striking
			 fiscal year 2011 and inserting fiscal year 2012;
			 and
							(2)in subsection (h)—
								(A)in paragraph (1), by striking
			 September 30, 2011 and inserting September 30,
			 2012; and
								(B)in paragraph (2), by striking fiscal
			 year 2012 and inserting fiscal year 2013.
								(b)Modification of quarterly reporting
			 requirementSubsection (g) of
			 such section is amended—
							(1)by striking Quarterly reports or in
			 the subsection heading;
							(2)by striking the report for a
			 fiscal-year quarter under subsection (d) or; and
							(3)by striking report
			 or.
							(c)Technical amendmentsSubsections (a) and (i) of such section are
			 amended by striking Combined Task Force-Horn of Africa each
			 place it appears and inserting Combined Joint Task Force-Horn of
			 Africa.
						2803.Clarification of authority to use the
			 Pentagon Reservation maintenance revolving fund for minor construction and
			 alteration activities at the Pentagon ReservationSection 2674(e)(4) of title 10, United
			 States Code, is amended—
						(1)by striking The authority
			 and inserting (A) Except as provided in subparagraph (B), the
			 authority; and
						(2)by adding at the end the following new
			 subparagraph:
							
								(B)The Secretary may use monies from the Fund
				to support construction or alteration activities at the Pentagon Reservation
				within the limits stated in section 2805 of this
				title.
								.
						BReal Property and Facilities
			 Administration
					2811.Exchange of property at military
			 installations
						(a)Exchange authoritySection 2869 of title 10, United States
			 Code, is amended—
							(1)in the section heading, by striking
			 Conveyance of property at
			 military installations to limit encroachment and
			 inserting Exchange of
			 property at military installations; and
							(2)in subsection (a)—
								(A)in the subsection heading, by striking
			 Conveyance authorized;
			 consideration and inserting Exchange authorized;
			 and
								(B)in paragraph (1), by striking to any
			 person who agrees, in exchange for the real property, to carry out a land
			 acquisition and inserting to any eligible entity who agrees, in
			 exchange for the real property, to transfer to the United States all right,
			 title, and interest of the entity in and to a parcel of real property,
			 including any improvements thereon under their control, or to carry out a land
			 acquisition.
								(b)Extension of authoritySuch section is further amended—
							(1)by striking subsection (f); and
							(2)by redesignating subsections (g) and (h) as
			 subsections (f) and (g), respectively.
							(c)Clerical amendmentThe table of sections at the beginning of
			 chapter 169 of such title is amended by striking the item relating to section
			 2869 and inserting the following new item:
							
								
									2869. Exchange of property at
				military
				installations.
								
								.
						2812.Clarification of authority to limit
			 encroachments
						(a)Inapplicability of certain contract
			 requirementsSubsection (c)
			 of section 2684a of title 10, United States Code, is amended to read as
			 follows:
							
								(c)Inapplicability of certain contract
				requirementsNotwithstanding
				chapter 63 of title 31, an agreement under this section that is a cooperative
				agreement or a grant may be used to acquire property or services for the direct
				benefit or use of the United States
				Government.
								.
						(b)Acquisition and acceptance of property and
			 interestsSubsection (d) of
			 such section is amended—
							(1)in paragraph (3)—
								(A)by inserting , and the monitoring
			 and enforcement of any right, title, or interest in, after
			 resources on;
								(B)by inserting and monitoring and
			 enforcement after natural resource management;
			 and
								(C)by adding at the end the
			 following:
									
										Any such payment by the United
			 States—(A)may be paid in a lump sum and include an
				amount intended to cover the future costs of natural resource management and
				monitoring and enforcement; and
										(B)shall be placed by the eligible entity in
				an interest-bearing account, and any interest shall be applied for the same
				purposes as the principal.
										;
				and
								(2)in paragraph (5)—
								(A)inserting (A) after
			 (5);
								(B)by inserting after the first sentence the
			 following: No such requirement need be included in the agreement if the
			 property or interest is being transferred to a State, or the agreement requires
			 it to be subsequently transferred to a State, and the Secretary concerned
			 determines that the laws and regulations applicable to the future use of such
			 property or interest provide adequate assurance that the property concerned
			 will be developed and used in a manner appropriate for purposes of this
			 section.; and
								(C)by adding at the end the following new
			 subparagraph:
									
										(B)Notwithstanding subparagraph (A), if all or
				a portion of the property or interest acquired under the agreement is
				subsequently transferred to the United States and administrative jurisdiction
				over the property is under a Federal official other than a Secretary concerned,
				the Secretary concerned and that Federal official shall enter into a memorandum
				of agreement providing, to the satisfaction of the Secretary concerned, for the
				management of the property or interest concerned in a manner appropriate for
				purposes of this section. Such memorandum of agreement shall also provide that,
				should it be proposed that the property or interest concerned be developed or
				used in a manner not appropriate for purposes of this section, including
				declaring the property to be excess to the agency’s needs or proposing to
				exchange the property for other property, the Secretary concerned may request
				that administrative jurisdiction over the property be transferred to the
				Secretary concerned at no cost, and, upon such a request being made, the
				administrative jurisdiction over the property shall be transferred
				accordingly.
										.
								2813.Department of Defense conservation and
			 cultural activitiesSection
			 2694(b)(2) of title 10, United States Code, is amended—
						(1)in subparagraph (B), by inserting
			 and sustainability after safety; and
						(2)by adding at the end the following new
			 subparagraph:
							
								(F)The implementation of ecosystem-wide land
				management plans—
									(i)for a single ecosystem that encompasses at
				least two non-contiguous military installations, if those military
				installations are not all under the administrative jurisdiction of the same
				Secretary of a military department; and
									(ii)providing synergistic benefits unavailable
				if the installations acted
				separately.
									.
						CLand Conveyances
					2821.Release of reversionary interest, Camp
			 Joseph T. Robinson, ArkansasSection 2852 of the Military Construction
			 Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123
			 Stat. 2685) is amended by striking to be acquired by the United States
			 of America and inserting to be acquired by the Military
			 Department of Arkansas.
					2822.Clarification of land conveyance authority,
			 Camp Caitlin and Ohana Nui areas, HawaiiSection 2856(a) of the Military Construction
			 Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123
			 Stat. 2689) is amended by inserting before the period at the end the following:
			 , before the property or portion thereof is made available for transfer
			 pursuant to the Hawaiian Home Lands Recovery Act (title II of Public Law
			 104–42; 109 Stat. 357), for use by any other Federal agency, or for disposal
			 under applicable laws.
					2823.Land
			 conveyance and exchange, Joint Base Elmendorf Richardson, Alaska
						(a)Conveyances
			 authorized
							(1)Municipality of
			 AnchorageThe Secretary of the Air Force may, in consultation
			 with the Secretary of the Interior, convey to the Municipality of Anchorage (in
			 this section referred to as the Municipality) all right, title,
			 and interest of the United States in and to all or any part of a parcel of real
			 property, including any improvements thereon, consisting of approximately 220
			 acres at JBER situated to the west of and adjacent to the Anchorage Regional
			 Landfill in Anchorage, Alaska, for solid waste management purposes, including
			 reclamation thereof, and for alternative energy production, and other related
			 activities. This authority may not be exercised unless and until the March 15,
			 1982, North Anchorage Land Agreement is amended by the parties thereto to
			 specifically permit the conveyance under this subparagraph.
							(2)Eklutna,
			 Inc.The Secretary of the Air Force may, in consultation with the
			 Secretary of the Interior, upon terms mutually agreeable to the Secretary of
			 the Air Force and Eklutna, Inc., an Alaska Native village corporation organized
			 pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)
			 (in this section referred to as Eklutna), convey to Eklutna all
			 right, title, and interest of the United States in and to all or any part of a
			 parcel of real property, including any improvements thereon, consisting of
			 approximately 130 acres situated on the northeast corner of the Glenn Highway
			 and Boniface Parkway in Anchorage, Alaska, or such other property as may be
			 identified in consultation with the Secretary of the Interior, for any use
			 compatible with JBER’s current and reasonably foreseeable mission as determined
			 by the Secretary of the Air Force.
							(3)Right to
			 withhold transferThe Secretary may withhold transfer of any
			 portion of the real property described in paragraphs (1) and (2) based on
			 public interest or military mission requirements.
							(b)Consideration
							(1)Municipality
			 propertyAs consideration for the conveyance under subsection
			 (a)(1), the Secretary of the Air Force shall receive in-kind solid waste
			 management services at the Anchorage Regional Landfill or such other
			 consideration as determined satisfactory by the Secretary equal to at least
			 fair market value of the property conveyed.
							(2)Eklutna
			 propertyAs consideration for the conveyance under subsection
			 (a)(2), the Secretary of the Air Force is authorized to receive, upon terms
			 mutually agreeable to the Secretary and Eklutna, such interests in the surface
			 estate of real property owned by Eklutna and situated at the northeast boundary
			 of JBER and other consideration as considered satisfactory by the Secretary
			 equal to at least fair market value of the property conveyed.
							(c)Payment of
			 costs of conveyance
							(1)Payment
			 requiredThe Secretary of the Air Force shall require the
			 Municipality and Eklutna to reimburse the Secretary to cover costs (except
			 costs for environmental remediation of the property) to be incurred by the
			 Secretary, or to reimburse the Secretary for costs incurred by the Secretary,
			 to carry out the conveyances under subsection (a), including survey costs,
			 costs for environmental documentation, and any other administrative costs
			 related to the conveyance.
							(2)Treatment of
			 amounts receivedAmounts received as reimbursement under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 those costs incurred by the Secretary in carrying out the conveyance. Amounts
			 so credited shall be merged with amounts in such fund or account, and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
							(d)Treatment of
			 cash consideration receivedAny cash payment received by the
			 United States as consideration for the conveyances under subsection (a) shall
			 be deposited in the special account in the Treasury established under
			 subsection (b) of section 572 of title 40, United States Code, and shall be
			 available in accordance with paragraph (5)(B) of such subsection.
						(e)Description of
			 propertyThe exact acreage and legal description of the real
			 property to be conveyed under subsection (a) shall be determined by surveys
			 satisfactory to the Secretary.
						(f)Other or
			 additional terms and conditionsThe Secretary may require such
			 additional terms and conditions in connection with the conveyances under
			 subsection (a) as the Secretary considers appropriate to protect the interests
			 of the United States.
						DOther Matters
					2831.Investment plan for the modernization of
			 public shipyards under jurisdiction of Department of the Navy
						(a)Plan RequiredNot later than March 1, 2012, the Secretary
			 of the Navy shall submit to the congressional defense committees a plan to
			 address the facilities and infrastructure requirements at each public shipyard
			 under the jurisdiction of the Department of the Navy.
						(b)ContentThe report required under subsection (a)
			 shall include the following elements:
							(1)A description of the operations and support
			 required at each shipyard under the control of the Secretary, including the
			 location, year constructed, the classes of ships serviced, number of personnel
			 assigned, and the average age of facilities at each location.
							(2)A review of all workload requirements in
			 the past 5 years, an assessment of the efficiency in the use of existing
			 facilities to meet the workload, and an estimate of the workload planned for
			 each shipyard through the current Future Years Defense plan.
							(3)An assessment of the adequacy of each
			 facility—
								(A)to carry out efficient depot-level ship
			 maintenance with modern technology and equipment;
								(B)to ensure workplace safety;
								(C)to support nuclear-related activities
			 (where applicable);
								(D)to maintain the quality of life of the
			 workforce; and
								(E)to meet the energy savings goals of the
			 Secretary of the Navy for military installations.
								(4)An assessment of the existing condition of
			 each facility at each shipyard to include a review of existing and projected
			 deficiencies or inadequate conditions at each facility, and whether any of the
			 facilities listed are temporary structures.
							(5)A description and cost estimate for each
			 project to improve, repair, renovate, or modernize facilities or
			 infrastructure.
							(6)A description of the facility improvements
			 or new construction projects at each shipyard that would improve the efficiency
			 of the facility’s operations or generate energy savings based upon a business
			 case analysis.
							(7)An investment strategy planned for each
			 shipyard to correct deficiencies identified in paragraph (4), including
			 timelines to complete each project and cost estimates and timelines necessary
			 to complete the projects identified in paragraph (6).
							(8)A list of projects, costs, and timelines
			 through the future years defense plan to meet the requirements of the minimum
			 capital investment percentage required under section 2476 of title 10, United
			 States Code.
							2832.Data servers and centers
						(a)Limitations on obligation of funds
							(1)Limitations
								(A)Before performance planDuring the period beginning on the date of
			 the enactment of this Act and ending on May 1, 2012, a department, agency, or
			 component of the Department of Defense may not obligate funds for a data
			 server, data server upgrade, data server farm, or data center unless approved
			 by the Chief Information Officer of the Department of Defense or the Chief
			 Information Officer of a component of the Department to whom the Chief
			 Information Officer of the Department has specifically delegated such approval
			 authority.
								(B)Under performance planAfter May 1, 2012, a department, agency, or
			 component of the Department may not obligate funds for a data center, or any
			 information systems technology used therein, unless that obligation is in
			 accordance with the performance plan required by subsection (b) and is approved
			 as described in subparagraph (A).
								(2)Requirements for approvals
								(A)Before performance planAn approval of the obligation of funds may
			 not be granted under paragraph (1)(A) unless the official granting the approval
			 determines, in writing, that existing resources of the agency, component, or
			 element concerned cannot affordably or practically be used or modified to meet
			 the requirements to be met through the obligation of funds.
								(B)Under performance planAn approval of the obligation of funds may
			 not be granted under paragraph (1)(B) unless the official granting the approval
			 determines that—
									(i)existing resources of the Department do not
			 meet the operation requirements to be met through the obligation of funds;
			 and
									(ii)the proposed obligation is in accordance
			 with the performance standards and measures established by the Chief
			 Information Officer of the Department under subsection (b).
									(3)ReportsNot later than 30 days after the end of
			 each calendar quarter, each Chief Information Officer of a component of the
			 Department who grants an approval under paragraph (1) during such calendar
			 quarter shall submit to the Chief Information Officer of the Department a
			 report on the approval or approvals so granted during such calendar
			 quarter.
							(b)Performance plan for reduction of resources
			 required for data servers and centers
							(1)Component plans
								(A)In generalNot later than January 15, 2012, the
			 Secretaries of the military departments and the heads of the Defense Agencies
			 shall each submit to the Chief Information Officer of the Department a plan for
			 the department or agency concerned to achieve the following:
									(i)A reduction in the square feet of floor
			 space devoted to information systems technologies, attendant support
			 technologies, and operations within data centers.
									(ii)A reduction in the use of all utilities
			 necessary to power and cool information systems technologies and data
			 centers.
									(iii)An increase in multi-organizational
			 utilization of data centers, information systems technologies, and associated
			 resources.
									(iv)A
			 reduction in the investment for capital infrastructure or equipment required to
			 support data centers as measured in cost per megawatt of data storage.
									(v)A
			 reduction in the number of commercial and government developed applications
			 running on data servers and within data centers.
									(vi)A
			 reduction in the number of government and vendor provided full-time equivalent
			 personnel, and in the cost of labor, associated with the operation of data
			 servers and data centers.
									(B)Specification
			 of required elementsThe Chief Information Officer of the
			 Department shall specify the particular performance standards and measures and
			 implementation elements to be included in the plans submitted under this
			 paragraph, including specific goals and schedules for achieving the matters
			 specified in subparagraph (A).
								(2)Defense-wide
			 plan
								(A)In
			 generalNot later than April 1, 2012, the Chief Information
			 Officer of the Department shall submit to the congressional defense committees
			 a performance plan for a reduction in the resources required for data centers
			 and information systems technologies Department-wide. The plan shall be based
			 upon and incorporate appropriate elements of the plans submitted under
			 paragraph (1).
								(B)ElementsThe
			 performance plan required under this paragraph shall include the
			 following:
									(i)A
			 Department-wide performance plan for achieving the matters specified in
			 paragraph (1)(A), including performance standards and measures for data centers
			 and information systems technologies, goals and schedules for achieving such
			 matters, and an estimate of cost savings anticipated through implementation of
			 the plan.
									(ii)A
			 Department-wide strategy for each of the following:
										(I)Desktop, laptop,
			 and mobile device virtualization.
										(II)Transitioning to
			 cloud computing.
										(III)Migration of
			 Defense data and government-provided services from Department-owned and
			 operated data centers to cloud computing services generally available within
			 the private sector that provide a better capability at a lower cost with the
			 same or greater degree of security.
										(IV)Utilization of
			 private sector-managed security services for data centers and cloud computing
			 services.
										(V)A finite set of
			 metrics to accurately and transparently report on data center infrastructure
			 (space, power and cooling): age, cost, capacity, usage, energy efficiency and
			 utilization, accompanied with the aggregate data for each data center site in
			 use by the Department in excess of 100 kilowatts of information technology
			 power demand.
										(VI)Transitioning to
			 just-in-time delivery of Department-owned data center infrastructure (space,
			 power and cooling) through use of modular data center technology and integrated
			 data center infrastructure management software.
										(3)ResponsibilityThe Chief Information Officer of the
			 Department shall discharge the responsibility for establishing performance
			 standards and measures for data centers and information systems technologies
			 for purposes of this subsection. Such responsibility may not be
			 delegated.
							(c)ExceptionThe Chief Information Officer of the
			 Department and the Chief Information Officer of the Office of the Director of
			 National Intelligence may jointly exempt from the applicability of this section
			 such intelligence components of the Department of Defense (and the programs and
			 activities thereof) that are funded through the National Intelligence Program
			 (NIP) as the Chief Information Officers consider appropriate.
						(d)Reports on cost savings
							(1)In generalNot later than March 1 of each fiscal year,
			 and ending in fiscal year 2016, the Chief Information Officer of the Department
			 shall submit to the appropriate committees of Congress a report on the cost
			 savings, cost reductions, cost avoidances, and performance gains achieved, and
			 anticipated to be achieved, as of the date of such report as a result of
			 activities undertaken under this section.
							(2)Appropriate committees of Congress
			 definedIn this subsection,
			 the term appropriate committees of Congress means—
								(A)the Committee on Armed Services, the
			 Committee on Appropriations, and the Select Committee on Intelligence of the
			 Senate; and
								(B)the Committee on Armed Services, the
			 Committee on Appropriations, and the Permanent Select Committee on Intelligence
			 of the House of Representatives.
								2833.Redesignation
			 of Mike O'Callaghan Federal Hospital in Nevada as Mike O'Callaghan Federal
			 Medical Center
						(a)RedesignationSection 2867 of the Military Construction
			 Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110
			 Stat. 2806), as amended by section 8135(a) of the Department of Defense
			 Appropriations Act, 1997 (section 101(b) of division A of the Omnibus
			 Consolidated Appropriations Act, 1997 (Public Law 104–208; 110 Stat.
			 3009–118)), is further amended by striking Mike O'Callaghan Federal
			 Hospital each place it appears and inserting Mike O'Callaghan
			 Federal Medical Center.
						(b)Conforming
			 amendmentThe heading of such section 2867 is amended to read as
			 follows:
							
								2867.Mike
				O'Callaghan Federal Medical
				Center
								.
						CDEPARTMENT OF ENERGY NATIONAL SECURITY
			 AUTHORIZATIONS AND OTHER AUTHORIZATIONS
			XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY
			 PROGRAMS
				ANational Security Programs
			 Authorizations
					3101.National Nuclear Security
			 Administration
						(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated to the Department of Energy for fiscal
			 year 2012 for the activities of the National Nuclear Security Administration in
			 carrying out programs as specified in the funding table in section 4601.
						(b)Authorization of new plant
			 projectsFrom funds referred
			 to in subsection (a) that are available for carrying out plant projects, the
			 Secretary of Energy may carry out the following new plant project for the
			 National Nuclear Security Administration:
							
								Project 12–D–301, Transuranic (TRU) Waste Facility,
				Los Alamos National Laboratory, Los Alamos, New Mexico,
				$13,481,000.
						3102.Defense environmental cleanupFunds are hereby authorized to be
			 appropriated to the Department of Energy for fiscal year 2012 for defense
			 environmental cleanup activities in carrying out programs as specified in the
			 funding table in section 4601.
					3103.Other defense activitiesFunds are hereby authorized to be
			 appropriated to the Department of Energy for fiscal year 2012 for other defense
			 activities in carrying out programs as specified in the funding table in
			 section 4601.
					BProgram Authorizations, Restrictions, and
			 Limitations
					3111.Review of security vulnerabilities of
			 national laboratory computers
						(a)In generalSection 4508 of the Atomic Energy Defense
			 Act (50 U.S.C. 2659) is amended to read as follows:
							
								4508.Review of security vulnerabilities of
				national laboratory computers
									(a)In generalThe Secretary of Energy shall—
										(1)not later than one year after the date of
				the enactment of the National Defense Authorization Act for Fiscal Year 2012,
				and annually thereafter, review the security vulnerabilities of the computers
				of each national laboratory; and
										(2)if, in conducting a review under paragraph
				(1), the Secretary discovers a significant vulnerability in a national
				laboratory computer, promptly notify the congressional defense committees of
				the vulnerability.
										(b)ElementsA notification submitted under subsection
				(a) with respect to a significant vulnerability of a national laboratory
				computer shall include the following:
										(1)A description of the vulnerability.
										(2)An assessment of the loss, if any, of
				classified or unclassified data as a result of the vulnerability.
										(3)An assessment of the harm to national
				security or individual privacy resulting from the loss, if any, of such
				data.
										(4)A description of the actions taken to
				address the vulnerability.
										(c)National laboratory definedIn this section, the term national
				laboratory has the meaning given that term in section
				4502(g)(3).
									.
						(b)Clerical amendmentThe table of contents for the Atomic Energy
			 Defense Act is amended by striking the item relating to section 4508 and
			 inserting the following new item:
							
								
									Sec. 4508. Review of security
				vulnerabilities of national laboratory
				computers.
								
								.
						3112.Review by Secretary of Energy and Secretary
			 of Defense of Comptroller General assessment of budget requests with respect to
			 the modernization and refurbishment of the nuclear security
			 complexSection 3255(a) of the
			 National Nuclear Security Administration Act (50 U.S.C. 2455(a)) is amended by
			 adding at the end the following new paragraph:
						
							(3)The Secretary of Energy shall, in
				consultation with the Secretary of Defense—
								(A)review the report submitted by the
				Comptroller General under paragraph (2); and
								(B)not later than 30 days after receiving that
				report, submit to the congressional defense committees a report that
				includes—
									(i)the results of the review conducted under
				subparagraph (A);
									(ii)the views of the Secretary of Energy and
				the Secretary of Defense with respect to—
										(I)the findings of the Comptroller General in
				the report submitted under paragraph (2); and
										(II)whether the actual funding level for the
				fiscal year in which the report is submitted under this subparagraph is
				sufficient for the modernization of the nuclear security complex and the
				refurbishment of the nuclear weapons stockpile; and
										(iii)a description of any measures the
				Administration plans to take in response to the findings of the Comptroller
				General.
									.
					3113.Aircraft procurementOf the amounts authorized to be appropriated
			 and made available for obligation under section 3101 for weapons activities for
			 any fiscal year before fiscal year 2013, the Secretary of Energy may procure
			 not more than one aircraft.
					3114.Limitation on use of funds for
			 establishment of centers of excellence in countries outside of the former
			 Soviet UnionNot more than
			 $500,000 of the funds authorized to be appropriated by section 3101 and made
			 available by the funding table in section 4601 for defense nuclear
			 nonproliferation activities may be obligated or expended to establish a center
			 of excellence in a country that is not a state of the former Soviet Union until
			 the date that is 15 days after the date on which the Administrator for Nuclear
			 Security submits to the congressional defense committees a report that includes
			 the following:
						(1)An identification of the country in which
			 the center will be located.
						(2)A description of the purpose for which the
			 center will be established.
						(3)The agreement under which the center will
			 operate.
						(4)A funding plan for the center,
			 including—
							(A)the amount of funds to be provided by the
			 government of the country in which the center will be located; and
							(B)the percentage of the total cost of
			 establishing and operating the center the funds described in subparagraph (A)
			 will cover.
							3115.Recognition and status of National Atomic
			 Testing MuseumSection 3137 of
			 the National Defense Authorization Act for Fiscal Years 1992 and 1993 (42
			 U.S.C. 7142) is amended—
						(1)in the section heading, by inserting
			 and National Atomic Testing
			 Museum after Atomic Museum; and
						(2)by adding at the end the following new
			 subsection:
							
								(d)Recognition and status of National Atomic
				Testing MuseumThe museum
				operated by the Nevada Test Site Historical Foundation and located in Las
				Vegas, Nevada—
									(1)is recognized as the official atomic
				testing museum of the United Sates;
									(2)shall be known as the National
				Atomic Testing Museum; and
									(3)shall have the sole right throughout the
				United States and its possessions to have and use the name National
				Atomic Testing
				Museum.
									.
						CReports
					3121.Report on feasibility of federalizing the
			 security protective forces contract guard workforce at certain Department of
			 Energy facilities
						(a)In generalNot later than one year after the date of
			 the enactment of this Act, the Secretary of Energy and the Administrator for
			 Nuclear Security shall jointly submit to the congressional defense
			 committees—
							(1)a report on the feasibility of federalizing
			 some or all of the security protective forces contract guard workforce at the
			 facilities specified in subsection (d); and
							(2)the comments of the Comptroller General of
			 the United States on that report required under subsection (b).
							(b)Comments by Comptroller
			 GeneralThe Secretary and the
			 Administrator shall provide the draft text of the report required by subsection
			 (a)(1) to the Comptroller General of the United States for review and comment
			 before submitting the report to the congressional defense committees.
						(c)ElementsThe report required by subsection (a)(1)
			 shall include the following:
							(1)An evaluation of the feasibility of
			 converting the security protective forces contract workforce at the facilities
			 specified in subsection (d) into a force made up, in whole or in part, of
			 full-time Federal employees.
							(2)An estimate of the immediate and projected
			 costs of any such conversion.
							(3)An estimate of the immediate and projected
			 costs of maintaining guards under contract status and of maintaining guards as
			 full-time Federal employee.
							(4)An assessment of the effects of any such
			 conversion on security, including an analysis of the effects of using a Federal
			 security guard, a Federal police officer, or a Federal protective service
			 officer instead of a contract guard.
							(5)An estimate of the hourly and annual costs
			 of—
								(A)contract guards, including benefits and
			 overtime; and
								(B)any comparably trained and equipped Federal
			 force with comparable physical and other requirements.
								(6)A comparison of similar conversions of
			 large groups of contract workers to full-time Federal employees and an
			 assessment of the potential benefits and challenges of such conversions.
							(7)The views of the Secretary and the
			 Administrator on the feasibility of—
								(A)converting the security protective forces
			 contract workforce at the facilities specified in subsection (d) into a force
			 made up, in whole or in part, of full-time Federal employees;
								(B)maintaining the security protective forces
			 contract workforce in its current form; and
								(C)instituting some or all of the changes
			 recommended in the Implementation Plan for the 29 Recommendations of the
			 Protective Force Career Options Study Group prepared pursuant to the Report of
			 the Committee on Appropriations of the House of Representatives (House Report
			 No. 111–230) accompanying the Department of Defense Appropriations Act, 2010
			 (Public Law 111–118; 123 Stat. 3409).
								(d)Facilities specifiedThe facilities specified in this subsection
			 are the following:
							(1)The Albuquerque National Nuclear Security
			 Administration Service Center, Albuquerque, New Mexico.
							(2)The Argonne National Laboratory and the
			 Argonne Site Office, Argonne, Illinois, and the Chicago Service Center,
			 Chicago, Illinois.
							(3)The Brookhaven National Laboratory and
			 Brookhaven Site Office, Upton, New York.
							(4)The Idaho National Laboratory and the Idaho
			 Site Office, Idaho Falls, Idaho.
							(5)The Kansas City Plant and the Kansas City
			 Site Office, Kansas City, Missouri.
							(6)The Lawrence Livermore National Laboratory
			 and the Livermore Site Office, Livermore, California.
							(7)The Los Alamos National Laboratory and the
			 Los Alamos Site Office, Los Alamos, New Mexico.
							(8)The National Energy Technology
			 Laboratory.
							(9)The Nevada Site Office and the Nevada
			 National Security Site, Nevada.
							(10)The Oak Ridge National Laboratory, the Oak
			 Ridge Office of the Department of Energy, and the East Tennessee Technology
			 Park of the Department of Energy, Oak Ridge, Tennessee.
							(11)The Office of Secure Transportation of the
			 Department of Energy and associated field locations.
							(12)The Pantex Plant and Pantex Site Office,
			 Amarillo, Texas.
							(13)The Pittsburgh Naval Reactors Office, the
			 Bettis Atomic Power Laboratory, the Idaho Naval Reactors Facility, and the
			 Knolls Atomic Power Laboratory.
							(14)The Portsmouth Gaseous Diffusion Plant,
			 Piketon, Ohio, and the Paducah Gaseous Diffusion Plant, Paducah,
			 Kentucky.
							(15)The Richland Operations Office and the
			 Hanford Site, Richland, Washington.
							(16)The Sandia National Laboratories and the
			 Sandia Site Office, Albuquerque, New Mexico.
							(17)The Savannah River Plant and the Savannah
			 River Site Office of the Office of Environmental Management of the Department
			 of Energy, Aiken, South Carolina.
							(18)The Savannah River National Laboratory,
			 Aiken, South Carolina.
							(19)The National Savannah River Site Office and
			 the Tritium Extraction Facility and Mixed Oxide Fuel Fabrication Facility of
			 the National Nuclear Security Administration, Aiken, South Carolina.
							(20)The Strategic Petroleum Reserve Project
			 Office and the Strategic Petroleum Reserve Sites.
							(21)The Waste Isolation Pilot Plant, Carlsbad,
			 New Mexico.
							(22)The Y–12 Site Office and the Y–12 National
			 Security Complex of the National Nuclear Security Administration, Oak Ridge,
			 Tennessee.
							3122.Comptroller General study on oversight of
			 Department of Energy defense nuclear facilities
						(a)In generalThe Comptroller General of the United
			 States shall conduct a study of the value of and the need for external
			 regulation or external oversight of the safety of nuclear operations and the
			 design and construction of nuclear facilities at the Department of Energy
			 defense nuclear facilities to protect the public health and safety.
						(b)ElementsThe study required by subsection (a) shall
			 include the following:
							(1)An assessment of the value of and the need
			 for external regulation or external oversight, or a combination of both, of the
			 safety of nuclear operations and the design and construction of nuclear
			 facilities at the Department of Energy defense nuclear facilities.
							(2)An assessment of the ability of existing
			 regulatory authorities to regulate safety at the Department of Energy defense
			 nuclear facilities.
							(3)An assessment of the ability of the Defense
			 Nuclear Facilities Safety Board to regulate safety at the Department of Energy
			 defense nuclear facilities.
							(4)An assessment of the current functions of
			 the Board and whether those functions should be modified or amended, including
			 whether the Department of Energy should pay an oversight fee to the
			 Board.
							(5)An assessment of the relative advantages
			 and disadvantages to the Department of Energy and the public of—
								(A)continuing the oversight functions of the
			 Board; or
								(B)replacing the oversight functions of the
			 Board with external regulation of some or all of the Department of Energy
			 defense nuclear facilities.
								(6)A list of all existing or planned
			 Department of Energy defense nuclear facilities that are similar to facilities
			 under the regulatory jurisdiction of the Nuclear Regulatory Commission.
							(7)(A)A list of each existing Department of
			 Energy defense nuclear facility or activity relating to such a facility that
			 the Comptroller General recommends should—
									(i)remain within the oversight jurisdiction of
			 the Board for a period of time or indefinitely; or
									(ii)be transferred to the jurisdiction of an
			 outside regulatory authority; and
									(B)the basis for the recommendations of the
			 Comptroller General.
								(8)For any existing Department of Energy
			 defense nuclear facilities that the Comptroller General recommends should be
			 transferred to the jurisdiction of an outside regulatory authority—
								(A)the date by which that transfer should
			 occur and the period of time necessary for the transfer; and
								(B)whether the regulatory authority should be
			 an existing or new regulatory authority.
								(9)A list of any proposed Department of Energy
			 defense nuclear facilities and a recommendation of the Comptroller General with
			 respect to whether each such facility—
								(A)should come under the oversight
			 jurisdiction of the Board or be transferred to the jurisdiction of an outside
			 regulatory authority; and
								(B)if the Comptroller General recommends that
			 the facility be transferred to the jurisdiction of any outside regulatory
			 authority, whether the regulatory authority should be an existing or new
			 regulatory authority.
								(10)An assessment of the comparative advantages
			 and disadvantages to the Department of Energy and to public health and safety
			 of the transfer of some or all of the Department of Energy defense nuclear
			 facilities from the oversight jurisdiction of the Board to the jurisdiction of
			 an outside regulatory authority.
							(11)An assessment of the comparative costs
			 associated with external oversight or external regulation of safety at
			 Department of Energy defense nuclear facilities.
							(12)Any other recommendations of the
			 Comptroller General with respect to external regulation or oversight of safety
			 at the Department of Energy.
							(c)Interim
			 reportNot later than 180
			 days after the date of the enactment of this Act, the Comptroller General shall
			 submit to the congressional defense committees an interim report on the status
			 of the study conducted under subsection (a).
						(d)Final reportNot later than one year after the date of
			 the enactment of this Act, the Comptroller General shall submit to the
			 congressional defense committees, the Secretary of Energy, the Defense Nuclear
			 Facilities Safety Board, and the Nuclear Regulatory Commission the final report
			 of the Comptroller General that contains the findings and recommendations of
			 the Comptroller General resulting from the study conducted under subsection
			 (a).
						(e)Comments on reportNot later than 180 days after receiving the
			 final report from the Comptroller General under subsection (d), the Secretary
			 of Energy, the Defense Nuclear Facilities Safety Board, and the Nuclear
			 Regulatory Commission shall submit to the congressional defense committees the
			 comments of the Secretary, the Board, or the Commission (as the case may be) on
			 the report.
						(f)Department of Energy defense nuclear
			 facility definedIn this
			 section, the term Department of Energy defense nuclear facility
			 has the meaning given that term in section 318 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2286g).
						3123.Plan to complete the Global Initiatives for
			 Proliferation Prevention program in the Russian FederationAt or about the same time that the budget of
			 the President for fiscal year 2013 is submitted to Congress under section
			 1105(a) of title 31, United States Code, the Administrator for Nuclear Security
			 shall submit to Congress a plan to complete the Global Initiatives for
			 Proliferation Prevention program in the Russian Federation by the end of
			 calendar year 2013.
					XXXIIDEFENSE NUCLEAR FACILITIES SAFETY
			 BOARD
				3201.AuthorizationThere are authorized to be appropriated for
			 fiscal year 2012, $33,317,000 for the operation of the Defense Nuclear
			 Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2286 et seq).
				3202.Authority of the Defense Nuclear Facilities
			 Safety Board to review the facility design and construction of Construction
			 Project 10–D–904 of the National Nuclear Security AdministrationNotwithstanding section 318(1)(A) of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2286g(1)(A)), the Defense Nuclear
			 Facilities Safety Board shall exercise the authority of the Board under section
			 312(a)(4) of that Act (42 U.S.C. 2286a(a)(4)) to review the design of, and
			 review and monitor construction with respect to, Construction Project 10–D–904
			 of the National Nuclear Security Administration.
				XXXIIIMARITIME ADMINISTRATION
				3301.Maritime AdministrationSection 109 of title 49, United States Code,
			 is amended to read as follows:
					
						109.Maritime Administration
							(a)OrganizationThe Maritime Administration is an
				administration in the Department of Transportation.
							(b)Maritime administratorThe head of the Maritime Administration is
				the Maritime Administrator, who is appointed by the President by and with the
				advice and consent of the Senate. The Administrator shall report directly to
				the Secretary of Transportation and carry out the duties prescribed by the
				Secretary.
							(c)Deputy maritime administratorThe Maritime Administration shall have a
				Deputy Maritime Administrator, who is appointed in the competitive service by
				the Secretary, after consultation with the Administrator. The Deputy
				Administrator shall carry out the duties prescribed by the Administrator. The
				Deputy Administrator shall be Acting Administrator during the absence or
				disability of the Administrator and, unless the Secretary designates another
				individual, during a vacancy in the office of Administrator.
							(d)Duties and powers vested in
				secretaryAll duties and
				powers of the Maritime Administration are vested in the Secretary.
							(e)Regional officesThe Maritime Administration shall have
				regional offices for the Atlantic, Gulf, Great Lakes, and Pacific port ranges,
				and may have other regional offices as necessary. The Secretary shall appoint a
				qualified individual as Director of each regional office. The Secretary shall
				carry out appropriate activities and programs of the Maritime Administration
				through the regional offices.
							(f)Interagency and industry
				relationsThe Secretary shall
				establish and maintain liaison with other agencies, and with representative
				trade organizations throughout the United States, concerned with the
				transportation of commodities by water in the export and import foreign
				commerce of the United States, for the purpose of securing preference to
				vessels of the United States for the transportation of those
				commodities.
							(g)Detailing officers from armed
				forcesTo assist the
				Secretary in carrying out duties and powers relating to the Maritime
				Administration, not more than five officers of the armed forces may be detailed
				to the Secretary at any one time, in addition to details authorized by any
				other law. During the period of a detail, the Secretary shall pay the officer
				an amount that, when added to the officer's pay and allowances as an officer in
				the armed forces, makes the officer's total pay and allowances equal to the
				amount that would be paid to an individual performing work the Secretary
				considers to be of similar importance, difficulty, and responsibility as that
				performed by the officer during the detail.
							(h)Contracts, cooperative agreements, and
				audits
								(1)Contracts and cooperative
				agreementsIn the same manner
				that a private corporation may make a contract within the scope of its
				authority under its charter, the Secretary may make contracts and cooperative
				agreements for the United States Government and disburse amounts to—
									(A)carry out the Secretary's duties and powers
				under this section, subtitle V of title 46, and all other Maritime
				Administration programs; and
									(B)protect, preserve, and improve collateral
				held by the Secretary to secure indebtedness.
									(2)AuditsThe financial transactions of the Secretary
				under paragraph (1) shall be audited by the Comptroller General. The
				Comptroller General shall allow credit for an expenditure shown to be necessary
				because of the nature of the business activities authorized by this section or
				subtitle V of title 46. At least once a year, the Comptroller General shall
				report to Congress any departure by the Secretary from this section or subtitle
				V of title 46.
								(i)Grant administrative expensesExcept as otherwise provided by law, the
				administrative and related expenses for the administration of any grant
				programs by the Maritime Administrator may not exceed 3 percent.
							(j)Authorization of appropriations
								(1)In generalExcept as otherwise provided in this
				subsection, there are authorized to be appropriated such amounts as may be
				necessary to carry out the duties and powers of the Secretary relating to the
				Maritime Administration.
								(2)LimitationsOnly those amounts specifically authorized
				by law may be appropriated for the use of the Maritime Administration
				for—
									(A)acquisition, construction, or
				reconstruction of vessels;
									(B)construction-differential subsidies
				incident to the construction, reconstruction, or reconditioning of
				vessels;
									(C)costs of national defense features;
									(D)payments of obligations incurred for
				operating-differential subsidies;
									(E)expenses necessary for research and
				development activities, including reimbursement of the Vessel Operations
				Revolving Fund for losses resulting from expenses of experimental vessel
				operations;
									(F)the Vessel Operations Revolving
				Fund;
									(G)National Defense Reserve Fleet
				expenses;
									(H)expenses necessary to carry out part B of
				subtitle V of title 46; and
									(I)other operations and training expenses
				related to the development of waterborne transportation systems, the use of
				waterborne transportation systems, and general administration.
									(3)Training vesselsAmounts may not be appropriated for the
				purchase or construction of training vessels for State maritime academies
				unless the Secretary has approved a plan for sharing training vessels between
				State maritime
				academies.
								.
				DFunding Tables
			4001.Authorization of amounts in funding
			 tables
				(a)In generalWhenever a funding table in this division
			 specifies a dollar amount authorized for a project, program, or activity, the
			 obligation and expenditure of the specified dollar amount for the project,
			 program, or activity is hereby authorized, subject to the availability of
			 appropriations.
				(b)Merit-based decisionsDecisions by agency heads to commit,
			 obligate, or expend funds with or to a specific entity on the basis of a dollar
			 amount authorized pursuant to subsection (a) shall be based on authorized,
			 transparent, statutory criteria, or merit-based selection procedures in
			 accordance with the requirements of sections 2304(k) and 2374 of title 10,
			 United States Code, and other applicable provisions of law.
				(c)Relationship To transfer and programming
			 authorityAn amount specified
			 in the funding tables in this division may be transferred or reprogrammed under
			 a transfer or reprogramming authority provided by another provision of this Act
			 or by other law. The transfer or reprogramming of an amount specified in such
			 funding tables shall not count against a ceiling on such transfers or
			 reprogrammings under section 1001 of this Act or any other provision of law,
			 unless such transfer or reprogramming would move funds between appropriation
			 accounts.
				(d)Oral and written
			 communicationsNo oral or
			 written communication concerning any amount specified in the funding tables in
			 this division shall supercede the requirements of this
			 section.
					
						
							
								TITLE
					 XLI—PROCUREMENT
								
							
						
					
					
						
							
								SEC. 4101.
					 PROCUREMENT.
								
							
						
					
					
						
							
								SEC. 4101. PROCUREMENT (In
					 Thousands of Dollars)
								
								LineItemFY 2012
					 RequestSenate
					 Authorized
								
							
							
								AIRCRAFT PROCUREMENT,
					 ARMY
								
								1 UTILITY F/W AIRCRAFT14,57214,572
								
								2 C–12 CARGO AIRPLANE00
								
								3 AERIAL COMMON SENSOR (ACS) (MIP)539,5740
								
								 Terminate EMARRS[–539,574]
								
								4 MQ–1 UAV658,7980
								
								 Transfer to OCO[–658,798]
								
								5 RQ–11 (RAVEN)70,76258,862
								
								 Army offered program
					 reduction[–11,900]
								
								6 BCT UNMANNED AERIAL VEH (UAVS) INCR 100
								
								7 HELICOPTER, LIGHT UTILITY (LUH)250,415250,415
								
								8 AH–64 BLOCK II/WRA00
								
								9 AH–64 APACHE BLOCK IIIA REMAN572,155395,155
								
								 Army offered program
					 reduction[–177,000]
								
								9 AH–64 APACHE BLOCK IIIA REMAN–161,150–161,150
								
								10 AH–64 APACHE BLOCK IIIA REMAN192,764192,764
								
								11 AH–64 APACHE BLOCK IIIB NEW BUILD104,263104,263
								
								12 UH–60 BLACKHAWK M MODEL (MYP)1,426,1981,418,198
								
								 Unjustified program management
					 growth[–8,000]
								
								12 UH–60 BLACKHAWK M MODEL (MYP)–100,532–100,532
								
								13 UH–60 BLACKHAWK M MODEL (MYP)199,781199,781
								
								14 CH–47 HELICOPTER1,363,1161,297,116
								
								 Army requested transfer to APA Line
					 15 for correct execution[–66,000]
								
								14 CH–47 HELICOPTER–57,756–57,756
								
								15 CH–47 HELICOPTER54,956120,956
								
								 Army requested transfer from APA Line
					 14 for correct execution[66,000]
								
								16 HELICOPTER NEW TRAINING00
								
								17 KIOWA WARRIOR UPGRADE (OH–58 D)/WRA00
								
								18 C12 AIRCRAFT MODS00
								
								19 MQ–1 PAYLOAD—UAS136,1830
								
								 Administration
					 recommendation[–29,000]
								
								 Transfer to OCO[–107,183]
								
								20 MQ–1 WEAPONIZATION—UAS00
								
								21 GUARDRAIL MODS (MIP)27,57527,575
								
								22 MULTI SENSOR ABN RECON (MIP)8,3628,362
								
								23 AH–64 MODS331,230331,230
								
								23 AH–64 MODS00
								
								24 CH–47 CARGO HELICOPTER MODS (MYP)79,71257,012
								
								 Cargo and ballistic protection
					 contract delays[–22,700]
								
								24 CH–47 CARGO HELICOPTER MODS (MYP)00
								
								25 UTILITY/CARGO AIRPLANE MODS22,10712,107
								
								 Contract delays[–10,000]
								
								26 AIRCRAFT LONG RANGE MODS00
								
								27 UTILITY HELICOPTER MODS80,74574,745
								
								 Contract delays[–6,000]
								
								28 KIOWA WARRIOR162,052162,052
								
								29 AIRBORNE AVIONICS00
								
								30 NETWORK AND MISSION PLAN138,832136,432
								
								 Aviation Data Exploitation Capability
					 ahead of need[–2,400]
								
								31 COMMS, NAV SURVEILLANCE132,855117,855
								
								 JTRS Integreation ahead of
					 need[–15,000]
								
								32 GATM ROLLUP105,519105,519
								
								33 RQ–7 UAV MODS126,23976,239
								
								 Administration
					 recommendation[–50,000]
								
								34 SPARE PARTS (AIR)00
								
								35 AIRCRAFT SURVIVABILITY EQUIPMENT35,99335,993
								
								36 SURVIVABILITY CM00
								
								37 CMWS162,811104,251
								
								 Production and installation contract
					 delays[–58,560]
								
								38 AVIONICS SUPPORT EQUIPMENT4,8404,840
								
								39 COMMON GROUND EQUIPMENT176,21295,417
								
								 Army offered program
					 reduction[–19,100]
								
								 Aviation Light Utility Mobile
					 Maintenance (ALUMMC) no longer required[–3,287]
								
								 Aviation Sets, Kits, Outfits, Tools
					 contract delay[–58,408]
								
								40 AIRCREW INTEGRATED SYSTEMS82,88362,746
								
								 Air Soldier System early to
					 need[–20,137]
								
								41 AIR TRAFFIC CONTROL114,844102,444
								
								 Army offered program
					 reduction[–12,400]
								
								42 INDUSTRIAL FACILITIES1,5931,593
								
								43 LAUNCHER, 2.75 ROCKET2,8782,878
								
								44 AIRBORNE COMMUNICATIONS00
								
								
								
								TOTAL, AIRCRAFT PROCUREMENT, ARMY7,061,3815,251,934
								
								
								
								MISSILE PROCUREMENT,
					 ARMY
								
								1 PATRIOT SYSTEM SUMMARY662,231662,231
								
								2 MSE MISSILE74,95374,953
								
								3 SURFACE-LAUNCHED AMRAAM SYSTEM SUMMARY:00
								
								3 SURFACE-LAUNCHED AMRAAM SYSTEM SUMMARY:00
								
								4 HELLFIRE SYS SUMMARY1,4101,410
								
								5 JAVELIN (AAWS-M) SYSTEM SUMMARY160,767140,767
								
								 Army offered program
					 reduction[–20,000]
								
								6 TOW 2 SYSTEM SUMMARY84,10881,108
								
								 Unit cost efficiencies[–3,000]
								
								6 TOW 2 SYSTEM SUMMARY–22,432–22,432
								
								7 TOW 2 SYSTEM SUMMARY19,88619,886
								
								8 BCT NON LINE OF SIGHT LAUNCH SYSTEM—INCREM00
								
								9 GUIDED MLRS ROCKET (GMLRS)314,167164,167
								
								 Program reduction[–150,000]
								
								10 MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)18,17518,175
								
								11 HIGH MOBILITY ARTILLERY ROCKET SYSTEM (HIMARS31,67420,674
								
								 Army offered program
					 reduction[–11,000]
								
								12 PATRIOT MODS66,92566,925
								
								13 STINGER MODS14,495–5
								
								 Transfer at Army request to RDTE Army
					 PE 23801A  [–14,500]
								
								14 ITAS/TOW MODS13,57713,577
								
								15 MLRS MODS8,2368,236
								
								16 HIMARS MODIFICATIONS11,67011,670
								
								17 HELLFIRE MODIFICATIONS00
								
								18 SPARES AND REPAIR PARTS8,7008,700
								
								19 AIR DEFENSE TARGETS3,6743,674
								
								20 ITEMS LESS THAN $5.0M (MISSILES)1,4591,459
								
								21 PRODUCTION BASE SUPPORT5,0435,043
								
								
								
								TOTAL, MISSILE PROCUREMENT, ARMY1,478,7181,280,218
								
								
								
								PROCUREMENT OF W&TCV,
					 ARMY
								
								1 STRYKER VEHICLE632,994606,894
								
								 Prior year unobligated funds
					 available [–26,100]
								
								2 FUTURE COMBAT SYSTEMS: (FCS)00
								
								2 FUTURE COMBAT SYSTEMS: (FCS)00
								
								3 FCS SPIN OUTS00
								
								3 FCS SPIN OUTS00
								
								4 FCS SPIN OUTS00
								
								5 STRYKER (MOD)52,79751,497
								
								 Excess program
					 management[–1,300]
								
								6 FIST VEHICLE (MOD)43,96235,162
								
								 Funding ahead of need[–8,800]
								
								7 BRADLEY PROGRAM (MOD)250,710250,710
								
								8 HOWITZER, MED SP FT 155MM M109A6 (MOD)46,87646,876
								
								9 IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)10,4526,452
								
								 Excess contractor
					 engineering[–4,000]
								
								10 ASSAULT BREACHER VEHICLE99,90495,904
								
								 Unjustified growth in matrix support
					 and engineering change proposals[–4,000]
								
								11 M88 FOV MODS32,48332,483
								
								12 JOINT ASSAULT BRIDGE00
								
								13 M1 ABRAMS TANK (MOD)160,578131,178
								
								 Unjustified technical support
					 costs[–29,400]
								
								14 ABRAMS UPGRADE PROGRAM181,329421,329
								
								 Program increase to add 49 tanks to
					 bridge production gap[240,000]
								
								15 PRODUCTION BASE SUPPORT (TCV-WTCV)1,0731,073
								
								16 HOWITZER, LIGHT, TOWED, 105MM, M11900
								
								17 INTEGRATED AIR BURST WEAPON SYSTEM FAMILY16,0460
								
								 Transfer at Army's request to RDTE,
					 Army PE 64601A[–16,046]
								
								18 M240 MEDIUM MACHINE GUN (7.62MM)00
								
								19 MACHINE GUN, CAL .50 M2 ROLL65,1020
								
								 Transfer at Army request to WTCV line
					 34[–34,000]
								
								 Transfer to OCO[–31,102]
								
								20 LIGHTWEIGHT .50 CALIBER MACHINE GUN28,79613,931
								
								 Transfer at Army request to RDTE Army
					 PE 64601A [–1,700]
								
								 Army revised lower
					 quantity[–13,165]
								
								21 M249 SAW MACHINE GUN (5.56MM)00
								
								22 MK–19 GRENADE MACHINE GUN (40MM)00
								
								23 MORTAR SYSTEMS12,47710,177
								
								 Excess production
					 engineering[–2,300]
								
								24 M107, CAL. 50, SNIPER RIFLE00
								
								25 XM320 GRENADE LAUNCHER MODULE (GLM)12,05512,055
								
								26 M110 SEMI-AUTOMATIC SNIPER SYSTEM (SASS)00
								
								27 M4 CARBINE35,01535,015
								
								28 SHOTGUN, MODULAR ACCESSORY SYSTEM (MASS)6,7074,207
								
								 Army offered program
					 reduction[–2,500]
								
								29 COMMON REMOTELY OPERATED WEAPONS STATION (CRO00
								
								30 HANDGUN00
								
								31 HOWITZER LT WT 155MM (T)13,0660
								
								 Transfer to OCO[–13,066]
								
								32 MK–19 GRENADE MACHINE GUN MODS00
								
								33 M4 CARBINE MODS25,09225,092
								
								34 M2 50 CAL MACHINE GUN MODS14,8560
								
								 Transfer at Army request from WTCV
					 line 19[34,000]
								
								 Transfer to OCO[–48,856]
								
								35 M249 SAW MACHINE GUN MODS8,4808,480
								
								36 M240 MEDIUM MACHINE GUN MODS15,71815,718
								
								37 SNIPER RIFLES MODIFICATIONS1,9941,994
								
								38 M119 MODIFICATIONS38,70138,701
								
								39 M16 RIFLE MODS3,4763,476
								
								40 M14 7.62 RIFLE MODS00
								
								41 MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)2,9732,973
								
								42 ITEMS LESS THAN $5.0M (WOCV-WTCV)00
								
								43 PRODUCTION BASE SUPPORT (WOCV-WTCV)10,08010,080
								
								44 INDUSTRIAL PREPAREDNESS424424
								
								45 SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)2,4532,453
								
								46 SPARES AND REPAIR PARTS (WTCV)106,843106,843
								
								
								
								TOTAL, PROCUREMENT OF W&TCV, ARMY1,933,5121,971,177
								
								
								
								PROCUREMENT OF AMMUNITION,
					 ARMY
								
								1 CTG, 5.56MM, ALL TYPES210,758210,758
								
								2 CTG, 7.62MM, ALL TYPES83,73083,730
								
								3 CTG, 7.62MM, 4 BALL M80 FS, 1 DIM TRCR M276,00
								
								4 CTG, HANDGUN, ALL TYPES9,0647,064
								
								 Funding ahead of need.[–2,000]
								
								5 CTG, .50 CAL, ALL TYPES131,775131,775
								
								6 CTG, 20MM, ALL TYPES00
								
								7 CTG, 25MM, ALL TYPES14,89410,594
								
								 Army offered reduction.[–4,300]
								
								8 OBJECTIVE FAMILY OF WEAPONS AMMUNITION, ALL T3,3990
								
								 Funding ahead of need.[–3,399]
								
								9 CTG, 30MM, ALL TYPES118,966105,966
								
								 Program growth
					 adjustment.[–13,000]
								
								10 CTG, 40MM, ALL TYPES84,79934,799
								
								 Army offered reduction.[–50,000]
								
								11 CTG, CAL .300 WIN MAG, MK 248 MOD 0 (7.62X67M00
								
								12 60MM MORTAR, ALL TYPES31,28731,287
								
								13 81MM MORTAR, ALL TYPES12,18712,187
								
								14 120MM MORTAR, ALL TYPES108,41698,416
								
								 Army offered reduction.[–10,000]
								
								15 CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES105,704105,205
								
								 Unjustified request.[–499]
								
								16 CTG, TANK, 120MM, ALL TYPES00
								
								17 ARTILLERY CARTRIDGES, 75MM AND 105MM, ALL TYP103,227103,227
								
								18 CTG, ARTY, 105MM: ALL TYPES00
								
								19 ARTILLERY PROJECTILE, 155MM, ALL TYPES32,88732,887
								
								20 PROJ 155MM EXTENDED RANGE XM98269,07448,074
								
								 Program restructure.[–21,000]
								
								21 ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL48,20546,705
								
								 Pricing adjustment.[–1,500]
								
								22 ARTILLERY FUZES, ALL TYPES00
								
								23 MINES & CLEARING CHARGES, ALL TYPES2,5182,518
								
								24 MINE, CLEARING CHARGE, ALL TYPES00
								
								25 SPIDER NETWORK MUNITIONS, ALL TYPES43,12315,423
								
								 Full rate production
					 delay.[–27,700]
								
								26 SCORPION, INTELLIGENT MUNITIONS SYSTEM , ALL00
								
								27 SHOULDER LAUNCHED MUNITIONS, ALL TYPES19,25417,854
								
								 Excess production
					 engineering.[–1,400]
								
								28 ROCKET, HYDRA 70, ALL TYPES127,265127,265
								
								29 DEMOLITION MUNITIONS, ALL TYPES53,68553,685
								
								30 GRENADES, ALL TYPES42,55840,558
								
								 Grenade Rifle Entry Munition—Army
					 offered reduction.[–2,000]
								
								31 SIGNALS, ALL TYPES26,17326,173
								
								32 SIMULATORS, ALL TYPES14,1086,108
								
								 Army offered reduction—M115A2
					 Simulators[–4,000]
								
								 Army offered reduction—M116A1
					 Simulators[–4,000]
								
								33 ALL OTHER (AMMO)5050
								
								34 AMMO COMPONENTS, ALL TYPES18,29618,296
								
								35 NON-LETHAL AMMUNITION, ALL TYPES14,86414,864
								
								36 CAD/PAD ALL TYPES5,4495,449
								
								37 ITEMS LESS THAN $5 MILLION11,00911,009
								
								38 AMMUNITION PECULIAR EQUIPMENT24,20024,200
								
								39 FIRST DESTINATION TRANSPORTATION (AMMO)13,71113,711
								
								40 CLOSEOUT LIABILITIES103103
								
								41 PROVISION OF INDUSTRIAL FACILITIES199,841199,841
								
								42 LAYAWAY OF INDUSTRIAL FACILITIES9,4519,451
								
								43 MAINTENANCE OF INACTIVE FACILITIES5,5331,533
								
								 Army offered reduction.[–4,000]
								
								44 CONVENTIONAL MUNITIONS DEMILITARIZATION, ALL189,789177,789
								
								 Contract award delay.[–12,000]
								
								45 ARMS INITIATIVE3,2733,273
								
								
								
								TOTAL, PROCUREMENT OF AMMUNITION, ARMY1,992,6251,831,827
								
								
								
								OTHER PROCUREMENT,
					 ARMY
								
								1 TACTICAL TRAILERS/DOLLY SETS00
								
								2 SEMITRAILERS, FLATBED:13,496596
								
								 Early to need[–12,900]
								
								3 SEMITRAILERS, TANKERS00
								
								4 HI MOB MULTI-PURP WHLD VEH (HMMWV)00
								
								5 FAMILY OF MEDIUM TACTICAL VEH (FMTV)432,936422,936
								
								 Unjustified program management cost
					 growth[–10,000]
								
								6 FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP21,93021,930
								
								7 FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)627,294555,294
								
								 Army offered program
					 reduction[–72,000]
								
								8 PLS ESP251,667251,667
								
								9 ARMORED SECURITY VEHICLES (ASV)00
								
								10 MINE PROTECTION VEHICLE FAMILY56,6710
								
								 Army offered program
					 reduction[–48,000]
								
								 Transfer to OCO[–8,671]
								
								11 FAMILY OF MINE RESISTANT AMBUSH PROTEC (MRAP)00
								
								12 TRUCK, TRACTOR, LINE HAUL, M915/M9161,4610
								
								 Prior year unobligated funds
					 available[–1,461]
								
								13 HVY EZPANDED MOBILE TACTICAL TRUCK EXT SERV156,747156,747
								
								14 HMMWV RECAPITALIZATION PROGRAM161,6314,313
								
								 Funding provided in approved prior
					 year reprogramming action[–157,318]
								
								15 TACTICAL WHEELED VEHICLE PROTECTION KITS39,9080
								
								 Transfer to OCO[–39,908]
								
								16 MODIFICATION OF IN SVC EQUIP362,672344,772
								
								 HMMWV installation early to
					 need[–3,900]
								
								 Excessive program support
					 costs[–14,000]
								
								17 MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS142,8620
								
								 Excessive program support
					 costs[–15,000]
								
								 Transfer to OCO[–127,862]
								
								18 ITEMS LESS THAN $5.0M (TAC VEH)00
								
								19 TOWING DEVICE-FIFTH WHEEL00
								
								20 AMC CRITICAL ITEMS, OPA120,1560
								
								 Unjustified request[–20,156]
								
								21 HEAVY ARMORED SEDAN1,1611,161
								
								22 PASSENGER CARRYING VEHICLES3,2223,222
								
								23 NONTACTICAL VEHICLES, OTHER19,86919,869
								
								24 JOINT COMBAT IDENTIFICATION MARKING SYSTEM9,9849,984
								
								25 WIN-T—GROUND FORCES TACTICAL NETWORK974,186865,186
								
								 Increment 2 contract
					 delay[–109,000]
								
								26 JCSE EQUIPMENT (USREDCOM)4,8264,826
								
								28 DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS123,859123,859
								
								29 SHF TERM8,9108,910
								
								30 SAT TERM, EMUT (SPACE)00
								
								31 NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)29,56825,168
								
								 Army offered program
					 reduction[–4,400]
								
								32 SMART-T (SPACE)49,70449,704
								
								33 SCAMP (SPACE)2,4152,415
								
								34 GLOBAL BRDCST SVC—GBS73,37464,774
								
								 Excessive unit cost
					 growth[–8,600]
								
								35 MOD OF IN-SVC EQUIP (TAC SAT)31,79931,799
								
								36 MOD-IN-SERVICE PROFILER969969
								
								37 ARMY GLOBAL CMD & CONTROL SYS (AGCCS)18,78818,788
								
								38 ARMY DATA DISTRIBUTION SYSTEM (DATA RADIO)3,9943,994
								
								39 JOINT TACTICAL RADIO SYSTEM775,832206,087
								
								 Ground Mobile Radio program
					 restructure[–153,833]
								
								 Airborne, Maritime, Fixed Station
					 program delay[–108,000]
								
								 Manpack radio program
					 delay[–256,912]
								
								 Army requested transfer to RDTE Navy
					 line 100[–51,000]
								
								40 RADIO TERMINAL SET, MIDS LVT(2)8,3368,336
								
								41 SINCGARS FAMILY4,992500
								
								 Prior year unobligated funds
					 available[–4,492]
								
								42 AMC CRITICAL ITEMS—OPA200
								
								43 TRACTOR DESK10,82710,827
								
								44 COMMS-ELEC EQUIP FIELDING00
								
								45 SPIDER APLA REMOTE CONTROL UNIT36,22414,024
								
								 Program delay[–22,200]
								
								46 IMS REMOTE CONTROL UNIT00
								
								47 SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS1,8431,843
								
								48 COMBAT SURVIVOR EVADER LOCATOR (CSEL)00
								
								49 GUNSHOT DETECTION SYSTEM (GDS)3,9393,939
								
								50 RADIO, IMPROVED HF (COTS) FAMILY38,53529,435
								
								 Army offered program
					 reduction[–9,100]
								
								51 MEDICAL COMM FOR CBT CASUALTY CARE (MC4)26,23226,232
								
								53 CI AUTOMATION ARCHITECTURE1,5471,547
								
								54 RESERVE CA/MISO GPF EQUIPMENT28,26628,266
								
								55 TSEC—ARMY KEY MGT SYS (AKMS)12,54111,441
								
								 Army offered program
					 reduction[–1,100]
								
								56 INFORMATION SYSTEM SECURITY PROGRAM-ISSP39,34939,349
								
								57 TERRESTRIAL TRANSMISSION2,2322,232
								
								58 BASE SUPPORT COMMUNICATIONS37,78037,780
								
								59 WW TECH CON IMP PROG (WWTCIP)12,80512,805
								
								60 INFORMATION SYSTEMS187,227131,227
								
								 Prior year unobligated funds
					 available[–56,000]
								
								61 DEFENSE MESSAGE SYSTEM (DMS)4,3934,393
								
								62 INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM(310,761310,761
								
								63 PENTAGON INFORMATION MGT AND TELECOM4,9924,992
								
								66 JTT/CIBS-M4,6574,657
								
								67 PROPHET GROUND72,04172,041
								
								68 DIGITAL TOPOGRAPHIC SPT SYS (DTSS)00
								
								69 DRUG INTERDICTION PROGRAM (DIP) (TIARA)00
								
								70 DCGS-A (MIP)144,5480
								
								 unjustified growth[–20,000]
								
								 Transfer to OCO[–124,548]
								
								71 JOINT TACTICAL GROUND STATION (JTAGS)1,1991,199
								
								72 TROJAN (MIP)32,70732,707
								
								73 MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)9,1639,163
								
								74 CI HUMINT AUTO REPRTING AND COLL(CHARCS) (MIP3,4933,493
								
								75 ITEMS LESS THAN $5.0M (MIP)802802
								
								76 LIGHTWEIGHT COUNTER MORTAR RADAR33,8100
								
								 Requirement met with prior year
					 funds[–33,810]
								
								77 CREW24,1040
								
								 Requirement met with prior year
					 funds[–24,104]
								
								78 BCT UNATTENDED GROUND SENSOR00
								
								79 FAMILY OF PERSISTENT SURVEILLANCE CAPABILITES00
								
								80 COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES1,2521,252
								
								81 CI MODERNIZATION1,3321,332
								
								82 FAAD GBS7,9587,958
								
								83 SENTINEL MODS41,65741,657
								
								84 SENSE THROUGH THE WALL (STTW)47,49847,498
								
								85 NIGHT VISION DEVICES156,204151,704
								
								 Army offered program
					 reduction[–4,500]
								
								86 LONG RANGE ADVANCED SCOUT SURVEILLANCE SYSTEM102,334102,334
								
								87 NIGHT VISION, THERMAL WPN SIGHT186,859143,059
								
								 Army offered program
					 reduction[–43,800]
								
								88 SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF10,2278,027
								
								 Army offered program
					 reduction[–2,200]
								
								89 RADIATION MONITORING SYSTEMS00
								
								90 COUNTER-ROCKET, ARTILLERY & MORTAR (C-RAM)15,7740
								
								 Transfer to OCO[–15,774]
								
								91 BASE EXPEDITIONARY TARGETING AND SURV SYS00
								
								92 GREEN LASER INTERDICTION SYSTEM25,3560
								
								 Army offered program
					 reduction[–6,300]
								
								 Transfer to OCO[–19,056]
								
								93 ARTILLERY ACCURACY EQUIP00
								
								94 ENHANCED PORTABLE INDUCTIVE ARTILLERY FUZE SE00
								
								95 PROFILER3,3123,312
								
								96 MOD OF IN-SVC EQUIP (FIREFINDER RADARS)3,0053,005
								
								97 FORCE
					 XXI BATTLE CMD BRIGADE & BELOW (FBCB2)00
								
								98 JOINT BATTLE COMMAND—PLATFORM (JBC-P)69,51420,014
								
								 Army offered program
					 reduction[–49,500]
								
								99 LIGHTWEIGHT LASER DESIGNATOR/RANGEFINDER58,04258,042
								
								100COMPUTER BALLISTICS: LHMBC XM3200
								
								101MORTAR FIRE CONTROL SYSTEM21,02221,022
								
								102COUNTERFIRE RADARS227,629170,529
								
								 Army offered program
					 reduction[–57,100]
								
								103ENHANCED SENSOR & MONITORING SYSTEM2,2262,226
								
								104TACTICAL OPERATIONS CENTERS54,90754,907
								
								105FIRE SUPPORT C2 FAMILY54,22337,423
								
								 Army offered program
					 reduction[–16,800]
								
								106BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM (BC12,4547,754
								
								 Army offered program
					 reduction[–4,700]
								
								107FAAD C25,0305,030
								
								108AIR
					 & MSL DEFENSE PLANNING & CONTROL SYS62,71054,910
								
								 Army offered program
					 reduction[–7,800]
								
								109KNIGHT FAMILY51,48832,202
								
								 Program growth
					 adjustment[–19,286]
								
								110LIFE CYCLE SOFTWARE SUPPORT (LCSS)1,8071,807
								
								111AUTOMATIC IDENTIFICATION TECHNOLOGY28,92419,524
								
								 Army offered program
					 reduction[–9,400]
								
								112TC AIMS II00
								
								113TACTICAL INTERNET MANAGER00
								
								114NETWORK MANAGEMENT INITIALIZATION AND SERVICE00
								
								115MANEUVER CONTROL SYSTEM (MCS)34,03134,031
								
								116SINGLE ARMY LOGISTICS ENTERPRISE (SALE)210,312124,026
								
								 Army requested transfer to RDTE Army
					 line 177[–9,251]
								
								 Army requested transfer to OMA Budget
					 Activity 04[–60,240]
								
								 Army requested transfer to OPA line
					 119[–1,795]
								
								 Army identified excess[–15,000]
								
								117RECONNAISSANCE AND SURVEYING INSTRUMENT SET19,11319,113
								
								118MOUNTED BATTLE COMMAND ON THE MOVE (MBCOTM)00
								
								119GENERAL FUND ENTERPRISE BUSINESS SYSTEM23,66425,459
								
								 Army requested transfer from OPA line
					 116[1,795]
								
								120ARMY TRAINING MODERNIZATION11,19211,192
								
								121AUTOMATED DATA PROCESSING EQUIP220,250174,772
								
								 Prior year unobligated funds
					 available[–45,478]
								
								122CSS COMMUNICATIONS39,31039,310
								
								123RESERVE COMPONENT AUTOMATION SYS (RCAS)41,24841,248
								
								124ITEMS LESS THAN $5.0M (A/V)10,43710,437
								
								125ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)7,4804,395
								
								 Excessive design engineering
					 costs[–3,085]
								
								126PRODUCTION BASE SUPPORT (C-E)571571
								
								127BCT NETWORK00
								
								127ACLASSIFIED PROGRAMS4,2734,273
								
								128PROTECTIVE SYSTEMS00
								
								129FAMILY OF NON-LETHAL EQUIPMENT (FNLE)8,6365,213
								
								 Accoustic hailing device contract
					 delay[–3,423]
								
								130BASE DEFENSE SYSTEMS (BDS)41,2040
								
								 Transfer to OCO[–41,204]
								
								131CBRN SOLDIER PROTECTION10,70010,700
								
								132SMOKE
					 & OBSCURANT FAMILY: SOF (NON AAO ITEM)362362
								
								133TACTICAL BRIDGING77,42877,428
								
								134TACTICAL BRIDGE, FLOAT-RIBBON49,15445,454
								
								 Excessive program support cost
					 growth[–3,700]
								
								135HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST39,26339,263
								
								136GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)20,67820,678
								
								137ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)30,2970
								
								 M160 incremental
					 funding[–8,000]
								
								 Transfer to OCO[–22,297]
								
								138EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)17,62617,626
								
								139REMOTE DEMOLITION SYSTEMS14,67214,672
								
								140< $5M, COUNTERMINE EQUIPMENT7,3527,352
								
								141AERIAL DETECTION00
								
								142HEATERS AND ECU'S10,10910,109
								
								143LAUNDRIES, SHOWERS AND LATRINES00
								
								144SOLDIER ENHANCEMENT9,5919,591
								
								145LIGHTWEIGHT MAINTENANCE ENCLOSURE (LME)00
								
								146PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)8,5098,509
								
								147GROUND SOLDIER SYSTEM184,0724,000
								
								 Army requested transfer to RDTE Army
					 line 119[–7,600]
								
								 Program delay[–172,472]
								
								148MOUNTED SOLDIER SYSTEM43,41919
								
								 Army offered program
					 reduction[–43,400]
								
								149FORCE PROVIDER00
								
								150FIELD FEEDING EQUIPMENT26,86026,860
								
								151CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM68,39255,392
								
								 Army offered program
					 reduction[–13,000]
								
								152MOBILE INTEGRATED REMAINS COLLECTION SYSTEM:7,3847,384
								
								153FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS54,19054,190
								
								154ITEMS LESS THAN $5M (ENG SPT)12,48212,482
								
								155QUALITY SURVEILLANCE EQUIPMENT00
								
								156DISTRIBUTION SYSTEMS, PETROLEUM & WATER75,45775,457
								
								157WATER PURIFICATION SYSTEMS00
								
								158COMBAT SUPPORT MEDICAL53,45053,450
								
								159MOBILE MAINTENANCE EQUIPMENT SYSTEMS16,57216,572
								
								160ITEMS LESS THAN $5.0M (MAINT EQ)3,8523,852
								
								161GRADER, ROAD MTZD, HVY, 6X4 (CCE)2,2012,201
								
								162SKID STEER LOADER (SSL) FAMILY OF SYSTEM8,5843,984
								
								 Excessive unit cost and program
					 support cost growth[–4,600]
								
								163SCRAPERS, EARTHMOVING21,03121,031
								
								164MISSION MODULES—ENGINEERING43,43243,432
								
								165COMPACTOR2,8590
								
								 Army offered program
					 reduction[–2,859]
								
								166LOADERS00
								
								167HYDRAULIC EXCAVATOR00
								
								168TRACTOR, FULL TRACKED59,53450,434
								
								 Unjustified program support cost
					 growth[–9,100]
								
								169PLANT, ASPHALT MIXING8,314614
								
								 Prior year unobligated funds
					 available[–7,700]
								
								170HIGH MOBILITY ENGINEER EXCAVATOR TYPE—FOS18,97418,974
								
								171ENHANCED RAPID AIRFIELD CONSTRUCTION CAPA15,8330
								
								 Unexecutable acquisition
					 strategy[–15,833]
								
								172CONST EQUIP ESP9,7719,771
								
								173ITEMS LESS THAN $5.0M (CONST EQUIP)12,65412,654
								
								174JOINT HIGH SPEED VESSEL (JHSV)223,845223,845
								
								175HARBORMASTER COMMAND AND CONTROL CENTER (HCCC00
								
								176ITEMS LESS THAN $5.0M (FLOAT/RAIL)10,17510,175
								
								177GENERATORS AND ASSOCIATED EQUIP31,89731,897
								
								178ROUGH TERRAIN CONTAINER HANDLER (RTCH)00
								
								179FAMILY OF FORKLIFTS10,94410,944
								
								180ALL TERRAIN LIFTING ARMY SYSTEM21,85921,859
								
								181COMBAT TRAINING CENTERS SUPPORT133,17847,878
								
								 Army offered program
					 reduction[–85,300]
								
								182TRAINING DEVICES, NONSYSTEM168,392168,392
								
								183CLOSE COMBAT TACTICAL TRAINER17,76013,290
								
								 Prior year unobligated funds
					 available[–4,470]
								
								184AVIATION COMBINED ARMS TACTICAL TRAINER9,4139,413
								
								185GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING00
								
								186CALIBRATION SETS EQUIPMENT13,61813,618
								
								187INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)49,43736,937
								
								 Prior year unobligated funds
					 available[–12,500]
								
								188TEST EQUIPMENT MODERNIZATION (TEMOD)30,45130,451
								
								189RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT4,9234,923
								
								190PHYSICAL SECURITY SYSTEMS (OPA3)69,31619,606
								
								 Prior year unobligated funds
					 available[–49,710]
								
								191BASE LEVEL COMMON EQUIPMENT1,5911,591
								
								192MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)72,27172,271
								
								193PRODUCTION BASE SUPPORT (OTH)2,3252,325
								
								194SPECIAL EQUIPMENT FOR USER TESTING17,41117,411
								
								195AMC CRITICAL ITEMS OPA334,50034,500
								
								196TRACTOR YARD3,7403,740
								
								197BCT UNMANNED GROUND VEHICLE24,8050
								
								 Program adjustment[–24,805]
								
								198BCT TRAINING/LOGISTICS/MANAGEMENT149,30826,008
								
								 Program cancelation[–123,300]
								
								199BCT TRAINING/LOGISTICS/MANAGEMENT INC 257,1033
								
								 Program cancelation[–57,100]
								
								200BCT UNMANNED GROUND VEHICLE INC 211,92424
								
								 Program cancelation[–11,900]
								
								201INITIAL SPARES—C&E21,64721,647
								
								
								
								TOTAL, OTHER PROCUREMENT, ARMY9,682,5927,050,774
								
								
								
								JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND
								
								1 ATTACK THE NETWORK00
								
								2 DEFEAT THE DEVICE00
								
								3 TRAIN THE FORCE00
								
								4 OPERATIONS220,6340
								
								 Transfer to OCO: JIEDDO
					 Operations[–220,634]
								
								
								
								TOTAL, JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND220,6340
								
								
								
								AIRCRAFT PROCUREMENT,
					 NAVY
								
								1 EA–18G1,134,4451,127,445
								
								 Reduce Engineering Change Orders
					 (ECO) to fiscal year 2010 levels[–7,000]
								
								1 EA–18G–55,081–55,081
								
								2 EA–18G28,11928,119
								
								3 F/A–18E/F (FIGHTER) HORNET2,369,0471,774,347
								
								 Funded in H. R. 1473[–495,000]
								
								 ECO excess[–21,000]
								
								 Government furnished equipment engine
					 cost growth[–10,700]
								
								 Multi-year procurement
					 savings[–68,000]
								
								3 F/A–18E/F (FIGHTER) HORNET–2,295–2,295
								
								4 F/A–18E/F (FIGHTER) HORNET64,96263,262
								
								 Airframe termination liability
					 growth[–1,700]
								
								5 JOINT STRIKE FIGHTER CV1,722,9911,722,991
								
								5 JOINT STRIKE FIGHTER CV–219,895–219,895
								
								6 JOINT STRIKE FIGHTER CV217,666217,666
								
								7 JSF STOVL1,428,2591,428,259
								
								7 JSF STOVL–286,326–286,326
								
								8 JSF STOVL117,229117,229
								
								9 V–22 (MEDIUM LIFT)2,365,5612,365,561
								
								9 V–22 (MEDIUM LIFT)–140,744–151,244
								
								 Reduce ECO[–10,500]
								
								10 V–22 (MEDIUM LIFT)84,00884,008
								
								11 UH–1Y/AH–1Z769,666733,666
								
								 Unjustified support
					 increase[–30,000]
								
								 Reduce ECO[–6,000]
								
								11 UH–1Y/AH–1Z–69,360–69,360
								
								12 UH–1Y/AH–1Z68,31068,310
								
								13 MH–60S (MYP)479,001479,001
								
								13 MH–60S (MYP)–70,080–70,080
								
								14 MH–60S (MYP)74,04074,040
								
								15 MH–60R953,031948,831
								
								 Reduce ECO[–4,200]
								
								15 MH–60R–162,006–162,006
								
								16 MH–60R209,431209,431
								
								17 P–8A POSEIDON2,185,0042,185,004
								
								17 P–8A POSEIDON–166,153–166,153
								
								18 P–8A POSEIDON256,594256,594
								
								19 E–2D ADV HAWKEYE1,033,5111,013,511
								
								 Excess funding reserve[–20,000]
								
								19 E–2D ADV HAWKEYE–118,619–118,619
								
								20 E–2D ADV HAWKEYE157,942157,942
								
								21 C–40A00
								
								22 JPATS266,906256,906
								
								 Excess ECO[–10,000]
								
								23 HC–130J00
								
								24 KC–130J87,28887,288
								
								24 KC–130J00
								
								25 RQ–7 UAV00
								
								26 MQ–8 UAV191,986191,986
								
								27 STUASL0 UAV12,7720
								
								 Low rate initial production contract
					 award slip[–12,772]
								
								28 OTHER SUPPORT AIRCRAFT00
								
								29 EA–6 SERIES27,73427,734
								
								30 AEA SYSTEMS34,06531,765
								
								 Air launched decoy
					 jammer[–2,300]
								
								31 AV–8 SERIES30,76230,762
								
								32 F–18 SERIES499,597445,597
								
								 Integrated Logistics Support excess
					 to need[–20,900]
								
								 Digital Communications System reduce
					 quantities[–14,000]
								
								 Other support growth[–12,800]
								
								 Net Centric Operations reduce A
					 kits[–6,300]
								
								33 H–46 SERIES27,11224,612
								
								 Unjustified Request[–2,500]
								
								34 AH–1W SERIES15,82815,828
								
								35 H–53 SERIES62,82061,820
								
								 DIRCM Other support
					 excess[–1,000]
								
								36 SH–60 SERIES83,39483,394
								
								37 H–1 SERIES11,0128,412
								
								 Obsolescence install unjustified
					 growth[–2,600]
								
								38 EP–3 SERIES83,18183,181
								
								39 P–3 SERIES171,466169,766
								
								 Other support growth[–1,700]
								
								40 E–2 SERIES29,21529,215
								
								41 TRAINER A/C SERIES22,09018,790
								
								 Training equipment
					 growth[–3,300]
								
								42 C–2A16,30216,302
								
								43 C–130 SERIES27,13927,139
								
								44 FEWSG2,7731,773
								
								 Other support growth[–1,000]
								
								45 CARGO/TRANSPORT A/C SERIES16,46316,463
								
								46 E–6 SERIES165,253130,653
								
								 Service life extension program
					 install early to need[–7,800]
								
								 Block I install cost
					 savings[–1,200]
								
								 Block II FAB-T non-recurring
					 engineering early to need[–5,200]
								
								 Block Recapture program
					 delay[–20,400]
								
								47 EXECUTIVE HELICOPTERS SERIES58,01182,011
								
								 Navy requested transfer
					 fromRDT&E, Navy line 98, for VH–3/VH–60 sustainment[24,000]
								
								48 SPECIAL PROJECT AIRCRAFT12,24811,048
								
								 Install equipment nonrecurring
					 unjustified growth[–1,200]
								
								49 T–45 SERIES57,77945,179
								
								 Correction of Deficiencies contract
					 support growth[–6,600]
								
								 Avionics Obsolescence contract
					 support growth[–6,000]
								
								50 POWER PLANT CHANGES21,84721,847
								
								51 JPATS SERIES1,524524
								
								 Unobligated balances[–1,000]
								
								52 AVIATION LIFE SUPPORT MODS1,0691,069
								
								53 COMMON ECM EQUIPMENT92,07289,272
								
								 DIRCM A kit savings[–2,800]
								
								54 COMMON AVIONICS CHANGES147,093138,293
								
								 CNS/ATM Other support
					 growth[–8,800]
								
								55 COMMON DEFENSIVE WEAPON SYSTEM00
								
								56 ID SYSTEMS37,33032,030
								
								 Other support growth[–5,300]
								
								57 P–8 SERIES2,9300
								
								 P–8 modifications ahead of
					 need[–2,930]
								
								58 MAGTF EW FOR AVIATION489489
								
								59 RQ–7 SERIES11,41911,419
								
								60 V–22 (TILT/ROTOR ACFT) OSPREY60,26455,764
								
								 Deficiencies modifications other
					 support growth[–2,500]
								
								 Reliability modifications other
					 support growth[–2,000]
								
								61 SPARES AND REPAIR PARTS1,331,9611,171,994
								
								 F/A–18E/F initial spares cost
					 growth[–23,967]
								
								 F–35 initial spares
					 execution[–100,000]
								
								 P–8A initial spares
					 execution[–36,000]
								
								62 COMMON GROUND EQUIPMENT351,685363,685
								
								 Transfer from PE 64273N (RDN 98) for
					 VH–60 trainer[12,000]
								
								63 AIRCRAFT INDUSTRIAL FACILITIES22,35822,358
								
								64 WAR CONSUMABLES27,3000
								
								 Transfer to OCO[–27,300]
								
								65 OTHER PRODUCTION CHARGES10,12410,124
								
								66 SPECIAL SUPPORT EQUIPMENT24,39521,395
								
								 Unjustified support
					 increase[–3,000]
								
								67 FIRST DESTINATION TRANSPORTATION1,7191,719
								
								68 CANCELLED ACCOUNT ADJUSTMENTS00
								
								
								
								TOTAL, AIRCRAFT PROCUREMENT, NAVY18,587,03317,593,764
								
								
								
								WEAPONS PROCUREMENT,
					 NAVY
								
								1 TRIDENT II MODS1,309,1021,309,102
								
								2 MISSILE INDUSTRIAL FACILITIES3,4923,492
								
								3 TOMAHAWK303,306303,306
								
								4 AMRAAM188,494119,494
								
								 Production Backlog[–69,000]
								
								5 SIDEWINDER47,09847,098
								
								6 JSOW137,722137,722
								
								7 STANDARD MISSILE420,324362,278
								
								 Unit Cost efficiencies[–58,046]
								
								8 RAM66,19766,197
								
								9 HELLFIRE22,70322,703
								
								10 STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)00
								
								11 AERIAL TARGETS46,35946,359
								
								12 OTHER MISSILE SUPPORT3,5613,561
								
								13 ESSM48,48648,486
								
								14 HARM MODS73,06173,061
								
								15 STANDARD MISSILES MODS00
								
								16 WEAPONS INDUSTRIAL FACILITIES1,9791,979
								
								17 FLEET SATELLITE COMM FOLLOW-ON238,21533,215
								
								 Booster for SV4 early to
					 need[–205,000]
								
								17 FLEET SATELLITE COMM FOLLOW-ON00
								
								18 FLEET SATELLITE COMM FOLLOW-ON00
								
								19 ORDNANCE SUPPORT EQUIPMENT52,25552,255
								
								20 ASW TARGETS31,80331,803
								
								21 MK–54 TORPEDO MODS78,04578,045
								
								22 MK–48 TORPEDO ADCAP MODS42,49342,493
								
								23 QUICKSTRIKE MINE5,7705,770
								
								24 TORPEDO SUPPORT EQUIPMENT43,00343,003
								
								25 ASW RANGE SUPPORT9,2199,219
								
								26 FIRST DESTINATION TRANSPORTATION3,5533,553
								
								27 SMALL ARMS AND WEAPONS15,03715,037
								
								28 CIWS MODS37,55037,550
								
								29 COAST GUARD WEAPONS17,52517,525
								
								30 GUN MOUNT MODS43,95743,957
								
								31 LCS MODULE WEAPONS00
								
								32 CRUISER MODERNIZATION WEAPONS50,01350,013
								
								33 AIRBORNE MINE NEUTRALIZATION SYSTEMS12,20312,203
								
								34 CANCELLED ACCOUNT ADJUSTMENTS00
								
								35 SPARES AND REPAIR PARTS55,95355,953
								
								
								
								TOTAL, WEAPONS PROCUREMENT, NAVY3,408,4783,076,432
								
								
								
								PROCUREMENT OF AMMO, NAVY &
					 MC
								
								1 GENERAL PURPOSE BOMBS64,76663,666
								
								 BLU–109 cost growth.[–1,100]
								
								2 JDAM00
								
								3 AIRBORNE ROCKETS, ALL TYPES38,26437,264
								
								 Support funding
					 carryover.[–1,000]
								
								4 MACHINE GUN AMMUNITION17,78817,788
								
								5 PRACTICE BOMBS35,28935,289
								
								6 CARTRIDGES & CART ACTUATED DEVICES49,41649,416
								
								7 AIR EXPENDABLE COUNTERMEASURES60,67760,677
								
								8 JATOS2,7662,766
								
								9 5
					 INCH/54 GUN AMMUNITION19,00610,901
								
								 Excess prior year multi-option fuze
					 support funding.[–7,105]
								
								 Support funding
					 carryover.[–1,000]
								
								10 INTERMEDIATE CALIBER GUN AMMUNITION19,3201,112
								
								 MK295 cartridge contract
					 delay.[–18,208]
								
								11 OTHER SHIP GUN AMMUNITION21,93819,018
								
								 Production engineering
					 growth.[–2,920]
								
								12 SMALL ARMS & LANDING PARTY AMMO51,81946,039
								
								 Production engineering
					 growth.[–1,200]
								
								 A131 complete rounds cost
					 growth.[–2,500]
								
								 A576 LAP kit cost
					 growth.[–2,080]
								
								13 PYROTECHNIC AND DEMOLITION10,19910,199
								
								14 AMMUNITION LESS THAN $5 MILLION4,1074,107
								
								15 SMALL ARMS AMMUNITION58,81258,812
								
								16 LINEAR CHARGES, ALL TYPES21,43417,660
								
								 M913 LAP kit contract
					 delay.[–3,774]
								
								17 40 MM, ALL TYPES84,86472,864
								
								 Program execution—USMC offered
					 reduction.[–12,000]
								
								18 60MM, ALL TYPES937937
								
								19 81MM, ALL TYPES26,32418,100
								
								 M913 LAP kit contract
					 delay.[–8,224]
								
								20 120MM, ALL TYPES9,3877,387
								
								 Program execution—USMC offered
					 reduction.[–2,000]
								
								21 CTG 25MM, ALL TYPES3,8893,889
								
								22 GRENADES, ALL TYPES13,45213,452
								
								23 ROCKETS, ALL TYPES15,55615,556
								
								24 ARTILLERY, ALL TYPES42,52642,526
								
								25 DEMOLITION MUNITIONS, ALL TYPES22,7861,786
								
								 Program execution—USMC offered
					 reduction.[–21,000]
								
								26 FUZE, ALL TYPES9,2669,266
								
								27 NON LETHALS2,9272,927
								
								28 AMMO MODERNIZATION8,5578,557
								
								29 ITEMS LESS THAN $5 MILLION3,8803,880
								
								
								
								TOTAL, PROCUREMENT OF AMMO, NAVY & MC719,952635,841
								
								
								
								SHIPBUILDING & CONVERSION,
					 NAVY
								
								1 CARRIER REPLACEMENT PROGRAM00
								
								2 CARRIER REPLACEMENT PROGRAM554,798554,798
								
								3 VIRGINIA CLASS SUBMARINE5,142,7655,142,765
								
								3 VIRGINIA CLASS SUBMARINE–1,910,550–1,910,550
								
								4 VIRGINIA CLASS SUBMARINE1,524,7611,524,761
								
								5 CVN REFUELING OVERHAULS00
								
								6 CVN REFUELING OVERHAULS529,652529,652
								
								7 SSBN ERO00
								
								8 DDG 1000453,727453,727
								
								9 DDG–512,028,6932,028,693
								
								9 DDG–51–47,984–47,984
								
								10 DDG–51100,723100,723
								
								11 LITTORAL COMBAT SHIP1,921,3861,921,386
								
								11 LITTORAL COMBAT SHIP–119,293–119,293
								
								12 LITTORAL COMBAT SHIP00
								
								13 LPD–172,031,4302,031,430
								
								13 LPD–17–183,986–183,986
								
								14 LPD–1700
								
								15 LHA REPLACEMENT2,018,6912,018,691
								
								16 LHA REPLACEMENT00
								
								17 JOINT HIGH SPEED VESSEL185,106185,106
								
								18 OCEANOGRAPHIC SHIPS89,00089,000
								
								19 MOORED TRAINING SHIP155,200155,200
								
								20 OUTFITTING292,871292,871
								
								21 SERVICE CRAFT3,8633,863
								
								22 LCAC SLEP84,07684,076
								
								23 COMPLETION OF PY SHIPBUILDING PROGRAMS73,99273,992
								
								
								
								TOTAL, SHIPBUILDING & CONVERSION,
					 NAVY14,928,92114,928,921
								
								
								
								OTHER PROCUREMENT,
					 NAVY
								
								1 LM–2500 GAS TURBINE13,79413,794
								
								2 ALLISON 501K GAS TURBINE8,6438,643
								
								3 OTHER NAVIGATION EQUIPMENT22,98222,982
								
								4 SUB PERISCOPES & IMAGING EQUIP60,86060,860
								
								5 DDG MOD119,522119,522
								
								6 FIREFIGHTING EQUIPMENT17,63717,637
								
								7 COMMAND AND CONTROL SWITCHBOARD3,0493,049
								
								8 POLLUTION CONTROL EQUIPMENT22,26622,266
								
								9 SUBMARINE SUPPORT EQUIPMENT15,89215,892
								
								10 VIRGINIA CLASS SUPPORT EQUIPMENT100,693100,693
								
								11 SUBMARINE BATTERIES42,29642,296
								
								12 STRATEGIC PLATFORM SUPPORT EQUIP25,22825,228
								
								13 DSSP EQUIPMENT2,6002,600
								
								14 CG MODERNIZATION590,349585,349
								
								 Shore Site Upgrades--Excessive
					 Growth[–5,000]
								
								15 LCAC00
								
								16 UNDERWATER EOD PROGRAMS18,49918,499
								
								17 ITEMS LESS THAN $5 MILLION113,80999,470
								
								 LCS Waterjet Impellers--No Longer
					 Required[–10,859]
								
								 Auto Voltage Regulators--Ahead of
					 Need[–3,480]
								
								18 CHEMICAL WARFARE DETECTORS5,5085,508
								
								19 SUBMARINE LIFE SUPPORT SYSTEM13,39713,397
								
								20 REACTOR POWER UNITS436,838436,838
								
								21 REACTOR COMPONENTS271,600271,600
								
								22 DIVING AND SALVAGE EQUIPMENT11,24411,244
								
								23 STANDARD BOATS39,79339,793
								
								24 OTHER SHIPS TRAINING EQUIPMENT29,91329,913
								
								25 OPERATING FORCES IPE54,64254,642
								
								26 NUCLEAR ALTERATIONS144,175144,175
								
								27 LCS MODULES79,58368,163
								
								 AN/AQS–20A--Contract
					 Delay[–8,920]
								
								 Production Support--Excess to
					 Need[–2,500]
								
								28 LSD MIDLIFE143,483143,483
								
								29 RADAR SUPPORT18,81818,818
								
								30 SPQ–9B RADAR24,61324,613
								
								31 AN/SQQ–89 SURF ASW COMBAT SYSTEM73,82973,829
								
								32 SSN ACOUSTICS212,913212,913
								
								33 UNDERSEA WARFARE SUPPORT EQUIPMENT29,68629,686
								
								34 SONAR SWITCHES AND TRANSDUCERS13,53713,537
								
								35 ELECTRONIC WARFARE MILDEC18,14118,141
								
								36 SUBMARINE ACOUSTIC WARFARE SYSTEM20,55420,554
								
								37 SSTD2,2572,257
								
								38 FIXED SURVEILLANCE SYSTEM60,14160,141
								
								39 SURTASS29,24727,047
								
								 Integrated Common Processor [ICP]
					 Procurement--Ahead of Need[–2,200]
								
								40 MARITIME PATROL AND RECONNAISANCE FORCE13,45313,453
								
								41 AN/SLQ–3243,09639,902
								
								 Block 1B3 Units--No Longer
					 Required[–3,194]
								
								42 SHIPBOARD IW EXPLOIT103,645100,745
								
								 Paragon Systems--Change to
					 Procurement Strategy[–2,900]
								
								43 AUTOMATED IDENTIFICATION SYSTEM (AIS)1,3641,364
								
								44 SUBMARINE SUPPORT EQUIPMENT PROG100,793100,793
								
								45 COOPERATIVE ENGAGEMENT CAPABILITY23,33217,032
								
								 PAAA Backfit Installation Funding--No
					 Longer Required[–2,000]
								
								 Signal Data Processors
					 Backfits--Ahead of Need[–2,000]
								
								 Signal Data Processors Backfits
					 [AN/USG–2A]--Ahead of Need[–2,300]
								
								46 TRUSTED INFORMATION SYSTEM (TIS)426426
								
								47 NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)33,01733,017
								
								48 ATDLS942942
								
								49 NAVY COMMAND AND CONTROL SYSTEM (NCCS)7,8967,896
								
								50 MINESWEEPING SYSTEM REPLACEMENT27,86827,868
								
								51 SHALLOW WATER MCM1,0481,048
								
								52 NAVSTAR GPS RECEIVERS (SPACE)9,9269,926
								
								53 AMERICAN FORCES RADIO AND TV SERVICE4,3704,370
								
								54 STRATEGIC PLATFORM SUPPORT EQUIP4,1434,143
								
								55 OTHER TRAINING EQUIPMENT45,98945,989
								
								56 MATCALS8,1368,136
								
								57 SHIPBOARD AIR TRAFFIC CONTROL7,3947,394
								
								58 AUTOMATIC CARRIER LANDING SYSTEM18,51818,518
								
								59 NATIONAL AIR SPACE SYSTEM26,05426,054
								
								60 FLEET AIR TRAFFIC CONTROL SYSTEMS7,2137,213
								
								61 LANDING SYSTEMS7,1387,138
								
								62 ID SYSTEMS33,17031,470
								
								 Mark XII Mode 5–-Ahead of
					 Need[–1,700]
								
								63 NAVAL MISSION PLANNING SYSTEMS8,9418,941
								
								64 DEPLOYABLE JOINT COMMAND AND CONT8,9948,994
								
								65 MARITIME INTERGRATED BROADCAST SYSTEM13,52913,529
								
								66 TACTICAL/MOBILE C4I SYSTEMS12,77610,876
								
								 Tactical/Mobile C4I Systems Increment
					 2.1 Ahead of Need[–1,900]
								
								67 DCGS-N11,20111,201
								
								68 CANES195,141105,541
								
								 Transfer to Ship Communications
					 Automation (OPN 76) per USN request[–77,600]
								
								 Transfer to PE 33138N (RDN 201) per
					 USN request[–12,000]
								
								69 RADIAC6,2016,201
								
								70 CANES-INTELL75,08475,084
								
								71 GPETE6,0106,010
								
								72 INTEG COMBAT SYSTEM TEST FACILITY4,4414,441
								
								73 EMI CONTROL INSTRUMENTATION4,7414,741
								
								74 ITEMS LESS THAN $5 MILLION51,71651,716
								
								75 SHIPBOARD TACTICAL COMMUNICATIONS26,1971,494
								
								 JTRS AMF--Program Delay[–24,703]
								
								76 SHIP COMMUNICATIONS AUTOMATION177,510255,110
								
								 Transfer from CANES (OPN 68) pe USN
					 request[77,600]
								
								77 MARITIME DOMAIN AWARENESS (MDA)24,02224,022
								
								78 COMMUNICATIONS ITEMS UNDER $5M33,64427,544
								
								 HMS Radios--Contract
					 Delays[–3,300]
								
								 BFTN--Installations Ahead of
					 Need[–2,800]
								
								79 SUBMARINE BROADCAST SUPPORT10,35710,357
								
								80 SUBMARINE COMMUNICATION EQUIPMENT75,44775,447
								
								81 SATELLITE COMMUNICATIONS SYSTEMS25,52225,522
								
								82 NAVY MULTIBAND TERMINAL (NMT)109,02294,022
								
								 Revised Pricing[–15,000]
								
								83 JCS COMMUNICATIONS EQUIPMENT2,1862,186
								
								84 ELECTRICAL POWER SYSTEMS1,3291,329
								
								85 NAVAL SHORE COMMUNICATIONS2,4182,418
								
								86 INFO SYSTEMS SECURITY PROGRAM (ISSP)119,857114,257
								
								 EKMS Afloat--KMI Ahead of
					 Need[–1,000]
								
								 VACM Program Delay[–4,600]
								
								87 CRYPTOLOGIC COMMUNICATIONS EQUIP14,82014,820
								
								88 COAST GUARD EQUIPMENT6,8486,848
								
								89 OTHER DRUG INTERDICTION SUPPORT2,2902,290
								
								90 SONOBUOYS—ALL TYPES96,31484,464
								
								 AN/SSQ–125–-Ahead of
					 Need[–11,850]
								
								91 WEAPONS RANGE SUPPORT EQUIPMENT40,69740,697
								
								92 EXPEDITIONARY AIRFIELDS8,5618,561
								
								93 AIRCRAFT REARMING EQUIPMENT8,9418,941
								
								94 AIRCRAFT LAUNCH & RECOVERY EQUIPMENT19,77719,777
								
								95 METEOROLOGICAL EQUIPMENT22,00322,003
								
								96 DCRS/DPL1,5951,595
								
								97 AVIATION LIFE SUPPORT66,03166,031
								
								98 AIRBORNE MINE COUNTERMEASURES49,66842,765
								
								 AN/AQS–20A--Contract
					 Delay[–6,903]
								
								99 LAMPS MK III SHIPBOARD EQUIPMENT18,47118,471
								
								100PORTABLE ELECTRONIC MAINTENANCE AIDS7,8757,875
								
								101OTHER AVIATION SUPPORT EQUIPMENT12,55312,553
								
								102NAVAL FIRES CONTROL SYSTEM2,0492,049
								
								103GUN FIRE CONTROL EQUIPMENT4,4884,488
								
								104NATO SEASPARROW8,9268,926
								
								105RAM GMLS4,3214,321
								
								106SHIP SELF DEFENSE SYSTEM60,70054,381
								
								 SSDS COTS Conversion Kits Ahead of
					 Need[–6,319]
								
								107AEGIS SUPPORT EQUIPMENT43,14843,148
								
								108TOMAHAWK SUPPORT EQUIPMENT72,86172,861
								
								109VERTICAL LAUNCH SYSTEMS732732
								
								110MARITIME INTEGRATED PLANNING SYSTEM-MIPS4,8234,823
								
								111STRATEGIC MISSILE SYSTEMS EQUIP187,807187,807
								
								112SSN COMBAT CONTROL SYSTEMS81,59681,596
								
								113SUBMARINE ASW SUPPORT EQUIPMENT5,2415,241
								
								114SURFACE ASW SUPPORT EQUIPMENT5,8165,816
								
								115ASW RANGE SUPPORT EQUIPMENT7,8427,842
								
								116EXPLOSIVE ORDNANCE DISPOSAL EQUIP98,84798,847
								
								117ITEMS LESS THAN $5 MILLION4,0734,073
								
								118ANTI-SHIP MISSILE DECOY SYSTEM32,71632,716
								
								119SURFACE TRAINING DEVICE MODS5,8145,814
								
								120SUBMARINE TRAINING DEVICE MODS36,77736,777
								
								121PASSENGER CARRYING VEHICLES6,2713,771
								
								 Unjustified Growth[–2,500]
								
								122GENERAL PURPOSE TRUCKS3,2022,202
								
								 Unjustified Growth[–1,000]
								
								123CONSTRUCTION & MAINTENANCE EQUIP9,8506,850
								
								 Contract Delays[–3,000]
								
								124FIRE FIGHTING EQUIPMENT14,31514,315
								
								125TACTICAL VEHICLES16,50216,502
								
								126AMPHIBIOUS EQUIPMENT3,2353,235
								
								127POLLUTION CONTROL EQUIPMENT7,1757,175
								
								128ITEMS UNDER $5 MILLION20,72710,727
								
								 Contract Delays[–10,000]
								
								129PHYSICAL SECURITY VEHICLES1,1421,142
								
								130MATERIALS HANDLING EQUIPMENT14,9729,972
								
								 Contract Delays[–5,000]
								
								131OTHER SUPPLY SUPPORT EQUIPMENT4,4534,453
								
								132FIRST DESTINATION TRANSPORTATION6,4166,416
								
								133SPECIAL PURPOSE SUPPLY SYSTEMS51,89451,894
								
								134TRAINING SUPPORT EQUIPMENT16,35316,353
								
								135COMMAND SUPPORT EQUIPMENT28,69327,693
								
								 SPAWAR--Excess to Need[–1,000]
								
								136EDUCATION SUPPORT EQUIPMENT2,1972,197
								
								137MEDICAL SUPPORT EQUIPMENT7,1754,175
								
								 Unjustified Growth[–3,000]
								
								138NAVAL MIP SUPPORT EQUIPMENT1,4571,457
								
								140OPERATING FORCES SUPPORT EQUIPMENT15,33015,330
								
								141C4ISR EQUIPMENT136136
								
								142ENVIRONMENTAL SUPPORT EQUIPMENT18,63918,639
								
								143PHYSICAL SECURITY EQUIPMENT177,240177,240
								
								144ENTERPRISE INFORMATION TECHNOLOGY143,022143,022
								
								147JUDGMENT FUND REIMBURSEMENT00
								
								148CANCELLED ACCOUNT ADJUSTMENTS00
								
								148ACLASSIFIED PROGRAMS14,40214,402
								
								149SPARES AND REPAIR PARTS208,384208,384
								
								
								
								TOTAL, OTHER PROCUREMENT, NAVY6,285,4516,122,523
								
								
								
								PROCUREMENT, MARINE
					 CORPS
								
								1 AAV7A1 PIP9,8949,894
								
								2 LAV PIP147,051147,051
								
								3 EXPEDITIONARY FIRE SUPPORT SYSTEM11,96111,961
								
								4 155MM LIGHTWEIGHT TOWED HOWITZER5,5525,552
								
								5 HIGH MOBILITY ARTILLERY ROCKET SYSTEM14,69514,695
								
								6 WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION14,86814,868
								
								7 MODIFICATION KITS53,93253,932
								
								8 WEAPONS ENHANCEMENT PROGRAM13,79513,795
								
								9 GROUND BASED AIR DEFENSE12,28712,287
								
								10 JAVELIN00
								
								11 FOLLOW ON TO SMAW46,56346,563
								
								12 ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)19,60619,606
								
								13 MODIFICATION KITS4,1404,140
								
								14 UNIT OPERATIONS CENTER16,75516,755
								
								15 REPAIR AND TEST EQUIPMENT24,07124,071
								
								16 COMBAT SUPPORT SYSTEM25,46125,461
								
								17 MODIFICATION KITS00
								
								18 ITEMS UNDER $5 MILLION (COMM & ELEC)5,9265,926
								
								19 AIR OPERATIONS C2 SYSTEMS44,15244,152
								
								20 RADAR SYSTEMS40,35240,352
								
								21 FIRE SUPPORT SYSTEM8,7934,470
								
								 Excess to need [–4,323]
								
								22 INTELLIGENCE SUPPORT EQUIPMENT64,27632,276
								
								 Marine Corps
					 recommendation[–32,000]
								
								24 RQ–11 UAV2,1042,104
								
								25 DCGS-MC10,78910,789
								
								28 NIGHT VISION EQUIPMENT6,8476,847
								
								29 COMMON COMPUTER RESOURCES218,869196,869
								
								 Marine Corps
					 recommendation[–22,000]
								
								30 COMMAND POST SYSTEMS84,85684,856
								
								31 RADIO SYSTEMS89,47979,770
								
								 Equipment upgrade for CBNIRF
					 (UFR)[1,000]
								
								 Marine Corps
					 recommendation[–10,709]
								
								32 COMM SWITCHING & CONTROL SYSTEMS16,59816,598
								
								33 COMM & ELEC INFRASTRUCTURE SUPPORT47,50547,505
								
								33ACLASSIFIED PROGRAMS1,6061,606
								
								34 COMMERCIAL PASSENGER VEHICLES894894
								
								35 COMMERCIAL CARGO VEHICLES14,23114,231
								
								36 5/4T TRUCK HMMWV (MYP)00
								
								37 MOTOR TRANSPORT MODIFICATIONS8,3898,389
								
								38 MEDIUM TACTICAL VEHICLE REPLACEMENT5,8335,833
								
								39 LOGISTICS VEHICLE SYSTEM REP972972
								
								40 FAMILY OF TACTICAL TRAILERS21,84821,848
								
								41 TRAILERS00
								
								42 ITEMS LESS THAN $5 MILLION4,5034,503
								
								43 ENVIRONMENTAL CONTROL EQUIP ASSORT2,5992,599
								
								44 BULK LIQUID EQUIPMENT16,25516,255
								
								45 TACTICAL FUEL SYSTEMS26,85326,853
								
								46 POWER EQUIPMENT ASSORTED27,24727,247
								
								47 AMPHIBIOUS SUPPORT EQUIPMENT5,5335,533
								
								48 EOD SYSTEMS61,75329,753
								
								 Marine Corps
					 recommendation[–32,000]
								
								49 PHYSICAL SECURITY EQUIPMENT16,62716,627
								
								50 GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)10,82710,827
								
								51 MATERIAL HANDLING EQUIP37,05537,055
								
								52 FIRST DESTINATION TRANSPORTATION1,4621,462
								
								53 FIELD MEDICAL EQUIPMENT24,07924,079
								
								54 TRAINING DEVICES10,27710,277
								
								55 CONTAINER FAMILY3,1233,123
								
								56 FAMILY OF CONSTRUCTION EQUIPMENT18,13718,137
								
								57 FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)00
								
								58 BRIDGE BOATS00
								
								59 RAPID DEPLOYABLE KITCHEN5,0265,026
								
								60 ITEMS LESS THAN $5 MILLION5,2065,206
								
								61 SPARES AND REPAIR PARTS9090
								
								
								
								TOTAL, PROCUREMENT, MARINE CORPS1,391,6021,291,570
								
								
								
								AIRCRAFT PROCUREMENT, AIR
					 FORCE
								
								1 F–353,597,6153,597,615
								
								1 F–35–257,000–257,000
								
								2 F–35323,477323,477
								
								3 F–22A104,118104,118
								
								3 F–22A00
								
								4 C–17A (MYP)00
								
								5 C–130J120,879120,879
								
								5 C–130J–48,000–48,000
								
								6 C–130J00
								
								7 HC–130J342,899342,899
								
								7 HC–130J–10,000–10,000
								
								8 HC–130J00
								
								9 MC–130J642,466642,466
								
								9 MC–130J–60,000–60,000
								
								10 MC–130J00
								
								11 HC/MC–130 RECAP00
								
								11 HC/MC–130 RECAP00
								
								12 HC/MC–130 RECAP00
								
								13 C–27J479,896479,896
								
								14 LIGHT MOBILITY AIRCRAFT00
								
								15 USAFA POWERED FLIGHT PROGRAM1,0601,060
								
								16 T–600
								
								17 COMMON VERTICAL LIFT SUPPORT59,23259,232
								
								17 COMMON VERTICAL LIFT SUPPORT–6,432–6,432
								
								18 COMMON VERTICAL LIFT SUPPORT00
								
								19 V22 OSPREY362,407362,407
								
								19 V22 OSPREY–22,542–22,542
								
								20 V22 OSPREY20,00020,000
								
								21 C–12 A00
								
								22 C–4000
								
								23 CIVIL AIR PATROL A/C2,1902,190
								
								24 HH–60M104,71134,811
								
								 Combat losses funded in
					 FY11[–69,900]
								
								25 LIGHT ATTACK ARMED RECON ACFT158,5490
								
								 Defer production pending R&D
					 completion [–158,549]
								
								26 RQ–1100
								
								27 STUASL000
								
								28 ITERIM GATEWAY00
								
								29 TARGET DRONES64,26864,268
								
								30 C–37A77,84277,842
								
								31 RQ–4414,164414,164
								
								31 RQ–4–90,200–90,200
								
								32 RQ–471,50071,500
								
								33 MC 130 IN BA 04108,470108,470
								
								34 MQ–9813,0920
								
								 ASIP 2C early to need[–29,500]
								
								 Transfer to OCO[–783,592]
								
								35 B–2A41,31541,315
								
								35 B–2A00
								
								36 B–1B198,007198,007
								
								37 B–5293,89793,897
								
								38 A–10153,1287,328
								
								 Program reduction--Wing replacement
					 program[–145,800]
								
								39 F–15222,386208,386
								
								 Early to need--Mode 5
					 IFF[–14,000]
								
								40 F–1673,34656,746
								
								 Mode 5 procurement ahead of need
					 [–16,600]
								
								41 F–22A232,032232,032
								
								42 F–35 MODIFICATIONS00
								
								43 C–5178,641178,641
								
								43 C–5–166,900–166,900
								
								44 C–500
								
								45 C–5M851,859851,859
								
								46 C–5M112,200112,200
								
								47 C–9C99
								
								48 C–17A202,179202,179
								
								49 C–21328328
								
								50 C–32A12,1571,757
								
								 Program
					 reduction--SLC3S--A[–10,400]
								
								51 C–37A21,986486
								
								 Program
					 reduction--SLC3S--A[–21,500]
								
								52 C–130 AMP235,635208,135
								
								 Early to need--kit
					 installs[–27,500]
								
								53 GLIDER MODS123123
								
								54 T–615,08615,086
								
								55 T–1238238
								
								56 T–3831,03231,032
								
								57 KC–10A (ATCA)27,2209,820
								
								 Early to need--CNS/ATM[–17,400]
								
								58 C–121,7771,777
								
								59 MC–12W16,76716,767
								
								60 C–20 MODS241241
								
								61 VC–25A MOD387387
								
								62 C–40206206
								
								63 C–13045,87645,876
								
								64 C–130 INTEL3,5933,593
								
								65 C–130J MODS38,17438,174
								
								66 C–13562,21062,210
								
								67 COMPASS CALL MODS256,624256,624
								
								68 RC–135162,211162,211
								
								69 E–3135,031135,031
								
								70 E–457,82957,829
								
								71 E–829,05829,058
								
								72 H–15,2805,280
								
								73 H–6034,37188,971
								
								 Transfer from PE 65299F (RDAF 81) per
					 USAF request[54,600]
								
								74 RQ–4 MODS89,17789,177
								
								75 HC/MC–130 MODIFICATIONS43110,831
								
								 Transfer from PE 65299F (RDAF 81) per
					 USAF request[10,400]
								
								76 OTHER AIRCRAFT115,33868,238
								
								 EHF SATCOM, FAB-T advance
					 procurement-AF program change (non-add)[]
								
								 Early to need in FAB-T[–47,100]
								
								77 MQ–1 MODS158,446158,446
								
								78 MQ–9 MODS181,302181,302
								
								79 MQ–9 UAS PAYLOADS74,86674,866
								
								80 CV–22 MODS14,71514,715
								
								81 INITIAL SPARES/REPAIR PARTS1,030,364927,364
								
								 Program reduction--poor
					 execution[–103,000]
								
								82 AIRCRAFT REPLACEMENT SUPPORT EQUIP92,39492,394
								
								83 B–14,7434,743
								
								84 B–2A101101
								
								85 B–2A49,31949,319
								
								86 B–5200
								
								87 C–5521521
								
								88 C–500
								
								89 KC–10A (ATCA)5,6915,691
								
								90 C–17A183,69675,115
								
								 Transition to post
					 production[–108,581]
								
								91 C–13025,64625,646
								
								92 EC–130J00
								
								93 C–1352,4342,434
								
								94 F–152,0762,076
								
								95 F–164,5374,537
								
								96 T–600
								
								97 OTHER AIRCRAFT40,02540,025
								
								98 INDUSTRIAL RESPONSIVENESS21,05021,050
								
								99 WAR CONSUMABLES87,2200
								
								 Transfer to OCO[–87,220]
								
								100OTHER PRODUCTION CHARGES1,072,8581,072,858
								
								104U–248,87548,875
								
								104ACLASSIFIED PROGRAMS16,50216,502
								
								
								
								TOTAL, AIRCRAFT PROCUREMENT, AIR FORCE14,082,52712,506,885
								
								
								
								MISSILE PROCUREMENT, AIR
					 FORCE
								
								1 MISSILE REPLACEMENT EQ-BALLISTIC67,74567,745
								
								2 JASSM236,193236,193
								
								3 SIDEWINDER (AIM–9X)88,76988,769
								
								4 AMRAAM309,561208,561
								
								 Production Backlog[–101,000]
								
								5 PREDATOR HELLFIRE MISSILE46,83046,830
								
								6 SMALL DIAMETER BOMB7,5237,523
								
								7 INDUSTR'L PREPAREDNS/POL PREVENTION726726
								
								8 ADVANCED CRUISE MISSILE3939
								
								9 MM III MODIFICATIONS125,953125,953
								
								10 AGM–65D MAVERICK266266
								
								11 AGM–88A HARM25,64225,642
								
								12 AIR LAUNCH CRUISE MISSILE (ALCM)14,98714,987
								
								13 INITIAL SPARES/REPAIR PARTS43,24143,241
								
								14 ADVANCED EHF761,353761,353
								
								14 ADVANCED EHF–208,520–208,520
								
								15 ADVANCED EHF00
								
								16 WIDEBAND GAPFILLER SATELLITES(SPACE)526,855526,855
								
								16 WIDEBAND GAPFILLER SATELLITES(SPACE)–58,110–58,110
								
								17 WIDEBAND GAPFILLER SATELLITES(SPACE)00
								
								18 GPS III SPACE SEGMENT556,016556,016
								
								18 GPS III SPACE SEGMENT–122,490–122,490
								
								19 GPS III SPACE SEGMENT81,81141,811
								
								 Excess advance procurement—AF program
					 change[–40,000]
								
								20 SPACEBORNE EQUIP (COMSEC)21,56821,568
								
								21 GLOBAL POSITIONING (SPACE)67,68967,689
								
								22 DEF METEOROLOGICAL SAT PROG(SPACE)101,397101,397
								
								23 EVOLVED EXPENDABLE LAUNCH VEH(SPACE)1,740,2221,740,222
								
								24 SBIR HIGH (SPACE)351,389351,389
								
								24 SBIR HIGH (SPACE)–270,000–270,000
								
								25 SBIR HIGH (SPACE)243,500243,500
								
								26 NATL POLAR-ORBITING OP ENV SATELLITE00
								
								29 DEFENSE SPACE RECONN PROGRAM00
								
								31 SPECIAL UPDATE PROGRAMS154,727154,727
								
								31ACLASSIFIED PROGRAMS1,159,135746,980
								
								 Classified Adjustment[–412,155]
								
								
								
								TOTAL, MISSILE PROCUREMENT, AIR FORCE6,074,0175,520,862
								
								
								
								PROCUREMENT OF AMMUNITION, AIR
					 FORCE
								
								1 ROCKETS23,91923,919
								
								2 CARTRIDGES89,77189,771
								
								3 PRACTICE BOMBS38,75638,756
								
								4 GENERAL PURPOSE BOMBS168,557168,557
								
								5 JOINT DIRECT ATTACK MUNITION76,64976,649
								
								6 CAD/PAD42,41042,410
								
								7 EXPLOSIVE ORDINANCE DISPOSAL (EOD)3,1193,119
								
								8 SPARES AND REPAIR PARTS998998
								
								9 MODIFICATIONS1,1321,132
								
								10 ITEMS LESS THAN $5,000,0005,0755,075
								
								11 FLARES46,74946,749
								
								12 FUZES34,73534,735
								
								13 SMALL ARMS7,1957,195
								
								14 ADJ TO MATCH CONTINUING RESOLUTION00
								
								
								
								TOTAL, PROCUREMENT OF AMMUNITION, AIR
					 FORCE539,065539,065
								
								
								
								OTHER PROCUREMENT, AIR
					 FORCE
								
								1 PASSENGER CARRYING VEHICLES5,6215,621
								
								2 MEDIUM TACTICAL VEHICLE18,41118,411
								
								3 CAP VEHICLES917917
								
								4 ITEMS LESS THAN $5,000,000 (CARGO18,69418,694
								
								5 SECURITY AND TACTICAL VEHICLES5,98285
								
								 HMMWV--In Excess of
					 Need[–2,956]
								
								 Guardian Angel Contract
					 Delay[–2,941]
								
								6 ITEMS LESS THAN $5,000,000 (SPECIA20,67720,677
								
								7 FIRE FIGHTING/CRASH RESCUE VEHICLES22,88122,881
								
								8 ITEMS LESS THAT $5,000,00014,97814,978
								
								9 RUNWAY SNOW REMOV AND CLEANING EQU16,55616,556
								
								10 ITEMS LESS THAN $5M BASE MAINT/CONST30,22530,225
								
								11 COMSEC EQUIPMENT135,169135,169
								
								12 MODIFICATIONS (COMSEC)1,2631,263
								
								13 AIR FORCE PHYSICAL SECURITY00
								
								14 INTELLIGENCE TRAINING EQUIPMENT2,6452,645
								
								15 INTELLIGENCE COMM EQUIPMENT21,76221,762
								
								16 ADVANCE TECH SENSORS899899
								
								17 MISSION PLANNING SYSTEMS18,52918,529
								
								18 AIR TRAFFIC CONTROL & LANDING SYS32,47332,473
								
								19 NATIONAL AIRSPACE SYSTEM51,42651,426
								
								20 BATTLE CONTROL SYSTEM—FIXED32,46832,468
								
								21 THEATER AIR CONTROL SYS IMPROVEMEN22,81322,813
								
								22 WEATHER OBSERVATION FORECAST14,61914,619
								
								23 STRATEGIC COMMAND AND CONTROL39,14439,144
								
								24 CHEYENNE MOUNTAIN COMPLEX25,99225,992
								
								25 TAC SIGNIT SPT217217
								
								26 DRUG INTERDICTION SUPPORT00
								
								27 GENERAL INFORMATION TECHNOLOGY52,26352,263
								
								28 AF GLOBAL COMMAND & CONTROL SYS16,95116,951
								
								29 MOBILITY COMMAND AND CONTROL26,43319,033
								
								 SLICC/Viper II Excess of
					 Need[–7,400]
								
								30 AIR FORCE PHYSICAL SECURITY SYSTEM90,01590,015
								
								31 COMBAT TRAINING RANGES23,95523,955
								
								32 C3 COUNTERMEASURES7,5187,518
								
								33 GCSS-AF FOS72,64172,641
								
								34 THEATER BATTLE MGT C2 SYSTEM22,30122,301
								
								35 AIR & SPACE OPERATIONS CTR-WPN SYS15,52515,525
								
								36 INFORMATION TRANSPORT SYSTEMS49,37749,377
								
								37 BASE INFO INFRASTRUCTURE41,23941,239
								
								38 AFNET228,978108,978
								
								 Reduce Program Growth[–120,000]
								
								39 VOICE SYSTEMS43,60323,603
								
								 Reduce Program Growth[–20,000]
								
								40 USCENTCOM30,98330,983
								
								41 SPACE BASED IR SENSOR PGM SPACE49,57049,570
								
								42 NAVSTAR GPS SPACE2,0082,008
								
								43 NUDET DETECTION SYS SPACE4,8634,863
								
								44 AF SATELLITE CONTROL NETWORK SPACE61,38661,386
								
								45 SPACELIFT RANGE SYSTEM SPACE125,947125,947
								
								46 MILSATCOM SPACE104,72036,570
								
								 EHF SATCOM, FAB-T advance
					 procurement-AF program change (non-add)[]
								
								 Early to need in FAB-T[–68,150]
								
								47 SPACE MODS SPACE28,07528,075
								
								48 COUNTERSPACE SYSTEM20,71820,718
								
								49 TACTICAL C-E EQUIPMENT227,866153,590
								
								 JTRS AMF Milestone C
					 Delay[–12,636]
								
								 JTRS Handheld / Manpack Cost
					 Increases[–44,500]
								
								 JTC Training and Rehearsal Schedule
					 Ahead of Need[–17,140]
								
								50 COMBAT SURVIVOR EVADER LOCATER22,1847,184
								
								 CSEL Contract Delay[–15,000]
								
								51 RADIO EQUIPMENT11,40811,408
								
								52 CCTV/AUDIOVISUAL EQUIPMENT11,55911,559
								
								53 BASE COMM INFRASTRUCTURE105,97780,977
								
								 Slow Execution[–25,000]
								
								54 COMM ELECT MODS76,81076,810
								
								55 NIGHT VISION GOGGLES20,0081,008
								
								 Night Vision Cueing and Display
					 Contract Delay[–19,000]
								
								56 ITEMS LESS THAN $5,000,000 (SAFETY)25,49912,598
								
								 Laser Eye Protection Contract
					 Delay[–5,800]
								
								 MACH Early to Need[–7,101]
								
								57 MECHANIZED MATERIAL HANDLING EQUIP37,82937,829
								
								58 BASE PROCURED EQUIPMENT16,48316,483
								
								59 CONTINGENCY OPERATIONS16,75416,754
								
								60 PRODUCTIVITY CAPITAL INVESTMENT3,653903
								
								 Unjustified Program
					 Growth[–2,750]
								
								61 MOBILITY EQUIPMENT30,34520,345
								
								 Power Generation--Reduce
					 Growth[–10,000]
								
								62 ITEMS LESS THAN $5,000,000 (BASE S)2,8192,819
								
								64 DARP RC13523,34123,341
								
								65 DCGS-AF212,146212,146
								
								67 SPECIAL UPDATE PROGRAM410,069410,069
								
								68 DEFENSE SPACE RECONNAISSANCE PROG.41,06641,066
								
								68ACLASSIFIED PROGRAMS14,618,16014,788,852
								
								 Classified Adjustment[170,692]
								
								69 SPARES AND REPAIR PARTS14,63014,630
								
								
								
								TOTAL,
					 OTHER PROCUREMENT, AIR FORCE17,602,03617,392,354
								
								
								
								PROCUREMENT,
					 DEFENSE-WIDE
								
								1 MAJOR EQUIPMENT, BTA00
								
								2 ITEMS LESS THAN $5 MILLION1,4731,473
								
								3 MAJOR EQUIPMENT2,0762,076
								
								4 PERSONNEL ADMINISTRATION11,01911,019
								
								13 INTERDICTION SUPPORT00
								
								14 INFORMATION SYSTEMS SECURITY19,95219,952
								
								15 GLOBAL COMMAND AND CONTROL SYSTEM5,3245,324
								
								16 GLOBAL COMBAT SUPPORT SYSTEM2,9552,955
								
								17 TELEPORT PROGRAM54,74354,743
								
								18 ITEMS LESS THAN $5 MILLION174,805174,805
								
								19 NET CENTRIC ENTERPRISE SERVICES (NCES)3,4293,429
								
								20 DEFENSE INFORMATION SYSTEM NETWORK500,932200,932
								
								 Other alternatives not evaluated;
					 need to conduct AOA[–300,000]
								
								21 PUBLIC KEY INFRASTRUCTURE1,7881,788
								
								22 CYBER SECURITY INITIATIVE24,08524,085
								
								23 MAJOR EQUIPMENT11,53711,537
								
								24 MAJOR EQUIPMENT14,54214,542
								
								25 AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,4441,444
								
								26 EQUIPMENT971971
								
								27 OTHER CAPITAL EQUIPMENT974974
								
								28 VEHICLES200200
								
								29 OTHER MAJOR EQUIPMENT12,80612,806
								
								30 MAJOR EQUIPMENT447447
								
								31 THAAD PROCUREMENT00
								
								32 AEGIS BMD PROCUREMENT00
								
								33 THAAD833,150713,150
								
								 Excess to production
					 capacity[–120,000]
								
								34 AEGIS BMD565,393250,393
								
								 Production delay; transfer to R&D
					 for fixes[–315,000]
								
								35 BMDS AN/TPY–2 RADARS380,195380,195
								
								43 INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)5,7875,787
								
								45 MAJOR EQUIPMENT, OSD47,12347,123
								
								46 MAJOR EQUIPMENT, INTELLIGENCE20,17620,176
								
								47 MAJOR EQUIPMENT, TJS29,72929,729
								
								48 MAJOR EQUIPMENT, WHS31,97431,974
								
								48ACLASSIFIED PROGRAMS554,408554,408
								
								49 ROTARY WING UPGRADES AND SUSTAINMENT41,41141,411
								
								50 MH–47 SERVICE LIFE EXTENSION PROGRAM00
								
								51 MH–60 MODERNIZATION PROGRAM171,456171,456
								
								52 NON-STANDARD AVIATION272,623176,023
								
								 NSAV-M Unjustified
					 Requirement[–50,100]
								
								 AvFID Funding ahead of
					 need[–55,000]
								
								 NSAV-L Transfer from
					 OCO[8,500]
								
								53 TANKER RECAPITALIZATION00
								
								54 U–285,1005,100
								
								55 MH–47 CHINOOK142,783142,783
								
								56 RQ–11 UNMANNED AERIAL VEHICLE486486
								
								57 CV–22 MODIFICATION118,002118,002
								
								58 MQ–1 UNMANNED AERIAL VEHICLE3,0253,025
								
								59 MQ–9 UNMANNED AERIAL VEHICLE3,0243,024
								
								60 RQ–7 UNMANNED AERIAL VEHICLE450450
								
								61 STUASL012,27612,276
								
								62 AC/MC–130J74,89174,891
								
								63 C–130 MODIFICATIONS19,66519,665
								
								64 AIRCRAFT SUPPORT6,2076,207
								
								65 UNDERWATER SYSTEMS6,9996,999
								
								66 SEAL DELIVERY VEHICLE00
								
								67 ORDNANCE REPLENISHMENT116,009116,009
								
								68 ORDNANCE ACQUISITION28,28128,281
								
								69 COMMUNICATIONS EQUIPMENT AND ELECTRONICS87,48987,489
								
								70 INTELLIGENCE SYSTEMS74,70285,702
								
								 VSO/ALP Unfunded
					 Requirement[15,600]
								
								 VSO/ALP Unfunded
					 Requirement[–4,600]
								
								71 SMALL ARMS AND WEAPONS9,19613,196
								
								 VSO/ALP Unfunded
					 Requirement[4,000]
								
								72 DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS15,62115,621
								
								74 MARITIME EQUIPMENT MODIFICATIONS00
								
								76 COMBATANT CRAFT SYSTEMS6,89921,899
								
								 HSAC Unfunded
					 Requirement[15,000]
								
								77 SPARES AND REPAIR PARTS594594
								
								78 TACTICAL VEHICLES33,91541,315
								
								 VSO/ALP Unfunded
					 Requirement[27,800]
								
								 VSO/ALP Unfunded
					 Requirement[–20,400]
								
								79 MISSION TRAINING AND PREPARATION SYSTEMS00
								
								80 MISSION TRAINING AND PREPARATION SYSTEMS46,24246,242
								
								81 COMBAT MISSION REQUIREMENTS50,00020,000
								
								 Reduction to growth[–30,000]
								
								82 MILCON COLLATERAL EQUIPMENT18,72318,723
								
								84 CLASSIFIED PROGRAMS00
								
								85 AUTOMATION SYSTEMS51,23251,232
								
								86 GLOBAL VIDEO SURVEILLANCE ACTIVITIES7,7827,782
								
								87 OPERATIONAL ENHANCEMENTS INTELLIGENCE22,96022,960
								
								88 SOLDIER PROTECTION AND SURVIVAL SYSTEMS3622,962
								
								 VSO/ALP Unfunded
					 Requirement[2,600]
								
								89 VISUAL AUGMENTATION LASERS AND SENSOR SYSTEMS15,75815,758
								
								90 TACTICAL RADIO SYSTEMS76,45976,459
								
								91 MARITIME EQUIPMENT00
								
								92 DRUG INTERDICTION00
								
								93 MISCELLANEOUS EQUIPMENT1,8951,895
								
								94 OPERATIONAL ENHANCEMENTS246,893246,893
								
								95 MILITARY INFORMATION SUPPORT OPERATIONS4,1424,142
								
								95ACLASSIFIED PROGRAMS4,0124,012
								
								96 INSTALLATION FORCE PROTECTION15,90014,817
								
								 Underexecution[–1,083]
								
								97 INDIVIDUAL PROTECTION71,37670,484
								
								 Underexecution[–892]
								
								98 DECONTAMINATION6,4666,208
								
								 Underexecution[–258]
								
								99 JOINT BIO DEFENSE PROGRAM (MEDICAL)11,14311,019
								
								 Underexecution[–124]
								
								100COLLECTIVE PROTECTION9,4149,085
								
								 Underexecution[–329]
								
								101CONTAMINATION AVOIDANCE139,948138,322
								
								 Underexecution[–1,626]
								
								
								
								TOTAL, PROCUREMENT, DEFENSE-WIDE5,365,2484,539,336
								
								
								
								JOINT URGENT OPERATIONAL NEEDS
					 FUND
								
								1 JOINT URGENT OPERATIONAL NEEDS FUND100,000100,000
								
								
								
								TOTAL, JOINT URGENT OPERATIONAL NEEDS
					 FUND100,000100,000
								
								
								
								TOTAL, PROCUREMENT111,453,792101,633,483
								
							
						
					
					
						
							
								SEC. 4102.
					 PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS.
								
							
						
					
					
						
							
								SEC. 4102. PROCUREMENT FOR OVERSEAS
					 CONTINGENCY OPERATIONS(In Thousands of Dollars)
								
								LineItemFY 2012
					 RequestSenate
					 Authorized
								
							
							
								AIRCRAFT PROCUREMENT,
					 ARMY
								
								2 C–12 CARGO AIRPLANE10,5000
								
								 No justified
					 requirement[–10,500]
								
								04MQ–1 UAV0658,798
								
								 Transfer from Base[658,798]
								
								05RQ–11 (RAVEN) 00
								
								8 AH–64 BLOCK II/WRA35,5000
								
								 Program reduction[–35,500]
								
								12 UH–60 BLACKHAWK M MODEL (MYP)72,00054,500
								
								 Combat Loss funded in
					 FY11[–17,500]
								
								17 KIOWA WARRIOR UPGRADE (OH–58 D)/WRA145,500145,500
								
								19 MQ–1 PAYLOAD—UAS10,800117,983
								
								 Transfer from Base[107,183]
								
								22 MULTI SENSOR ABN RECON (MIP)54,50054,500
								
								33 RQ–7 UAV MODS94,60094,600
								
								34RQ–7 UAV MODS–79,000
								
								 VADER ISR payload not compatible with
					 host platform[–79,000]
								
								
								
								TOTAL, AIRCRAFT PROCUREMENT, ARMY423,4001,046,881
								
								
								
								MISSILE PROCUREMENT,
					 ARMY
								
								4 HELLFIRE SYS SUMMARY107,556107,556
								
								9 GUIDED MLRS ROCKET (GMLRS)19,00019,000
								
								
								
								TOTAL, MISSILE PROCUREMENT, ARMY126,556126,556
								
								
								
								PROCUREMENT OF W&TCV,
					 ARMY
								
								19MACHINE GUN, CAL . 50 M2 ROLL031,102
								
								 Transfer from Base[31,102]
								
								20 LIGHTWEIGHT .50 CALIBER MACHINE GUN5,4275,427
								
								29 COMMON REMOTELY OPERATED WEAPONS STATION (CRO14,89014,890
								
								31HOWITZER LT WT 155MM (T)013,066
								
								 Transfer from Base[13,066]
								
								33 M4 CARBINE MODS16,80016,800
								
								34M2 50 CAL MACHINE GUN MODS048,856
								
								 Transfer from Base[48,856]
								
								
								
								TOTAL, PROCUREMENT OF W&TCV, ARMY37,117130,141
								
								
								
								PROCUREMENT OF AMMUNITION,
					 ARMY
								
								4 CTG, HANDGUN, ALL TYPES1,2001,200
								
								9 CTG, 30MM, ALL TYPES4,8004,800
								
								10 CTG, 40MM, ALL TYPES38,00038,000
								
								13 81MM MORTAR, ALL TYPES8,0008,000
								
								14 120MM MORTAR, ALL TYPES49,14049,140
								
								19 ARTILLERY PROJECTILE, 155MM, ALL TYPES10,00010,000
								
								22 ARTILLERY FUZES, ALL TYPES5,0005,000
								
								27 SHOULDER LAUNCHED MUNITIONS, ALL TYPES5,0005,000
								
								28 ROCKET, HYDRA 70, ALL TYPES53,84153,841
								
								29 DEMOLITION MUNITIONS, ALL TYPES16,00016,000
								
								31 SIGNALS, ALL TYPES7,0007,000
								
								32 SIMULATORS, ALL TYPES8,0008,000
								
								36 CAD/PAD ALL TYPES2,0002,000
								
								37 ITEMS LESS THAN $5 MILLION400400
								
								
								
								TOTAL, PROCUREMENT OF AMMUNITION, ARMY208,381208,381
								
								
								
								OTHER PROCUREMENT,
					 ARMY
								
								5 FAMILY OF MEDIUM TACTICAL VEH (FMTV)11,09411,094
								
								7 FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)47,21447,214
								
								10MINE PROTECTION VEHICLE FAMILY08,671
								
								 Transfer from Base[8,671]
								
								15TACTICAL WHEELED VEHICLE PROTECTION KITS039,908
								
								 Transfer from Base[39,908]
								
								17MINE-RESISTANT AMBUSH-PROTECTED MODS0127,862
								
								 Transfer from Base[127,862]
								
								23 NONTACTICAL VEHICLES, OTHER3,6003,600
								
								25 WIN-T—GROUND FORCES TACTICAL NETWORK547547
								
								39 JOINT TACTICAL RADIO SYSTEM450450
								
								42 AMC CRITICAL ITEMS—OPA28,1418,141
								
								49 GUNSHOT DETECTION SYSTEM (GDS)44,1000
								
								 Concurrent development and
					 procurement[–44,100]
								
								51 MEDICAL COMM FOR CBT CASUALTY CARE (MC4)6,4436,443
								
								56 INFORMATION SYSTEM SECURITY PROGRAM-ISSP54,73054,730
								
								58 BASE SUPPORT COMMUNICATIONS5,0005,000
								
								62 INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM(169,500169,500
								
								70 DCGS-A (MIP)83,000207,548
								
								 Transfer from Base[124,548]
								
								72 TROJAN (MIP)61,10061,100
								
								76 LIGHTWEIGHT COUNTER MORTAR RADAR54,10054,100
								
								79 FAMILY OF PERSISTENT SURVEILLANCE CAPABILITES53,00053,000
								
								80 COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES48,60048,600
								
								84 SENSE THROUGH THE WALL (STTW)10,00010,000
								
								90COUNTER-ROCKET, ARTILLERY & MORTAR015,774
								
								 Transfer from Base[15,774]
								
								92GREEN LASER INTERDICTION SYSTEM025,356
								
								 Transfer from Base[25,356]
								
								95 PROFILER2,0002,000
								
								96 MOD OF IN-SVC EQUIP (FIREFINDER RADARS)30,40030,400
								
								98 JOINT BATTLE COMMAND—PLATFORM (JBC-P)148,335148,335
								
								102COUNTERFIRE RADARS110,548110,548
								
								105FIRE SUPPORT C2 FAMILY15,08115,081
								
								106BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM (BC10,00010,000
								
								108AIR
					 & MSL DEFENSE PLANNING & CONTROL SYS28,00028,000
								
								109KNIGHT FAMILY42,00042,000
								
								114NETWORK MANAGEMENT INITIALIZATION AND SERVICE32,80032,800
								
								115MANEUVER CONTROL SYSTEM (MCS)44,00044,000
								
								116SINGLE ARMY LOGISTICS ENTERPRISE (SALE)18,00018,000
								
								121AUTOMATED DATA PROCESSING EQUIP10,00010,000
								
								127ACLASSIFIED PROGRAMS795795
								
								128PROTECTIVE SYSTEMS11,47211,472
								
								129FAMILY OF NON-LETHAL EQUIPMENT (FNLE)30,00030,000
								
								130BASE DEFENSE SYSTEMS (BDS)041,204
								
								 Transfer from Base[41,204]
								
								131CBRN SOLDIER PROTECTION1,2001,200
								
								133TACTICAL BRIDGING15,00015,000
								
								134TACTICAL BRIDGE, FLOAT-RIBBON26,90026,900
								
								137ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)022,297
								
								 Transfer from Base[22,297]
								
								138EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)3,2053,205
								
								149FORCE PROVIDER68,00068,000
								
								158COMBAT SUPPORT MEDICAL15,01115,011
								
								159MOBILE MAINTENANCE EQUIPMENT SYSTEMS25,12925,129
								
								180ALL TERRAIN LIFTING ARMY SYSTEM1,8001,800
								
								189RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT43,00022,000
								
								 Prior year unobligated funds
					 available[–21,000]
								
								190PHYSICAL SECURITY SYSTEMS (OPA3)4,9004,900
								
								
								
								TOTAL, OTHER PROCUREMENT, ARMY1,398,1951,738,715
								
								
								
								JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND
								
								1 ATTACK THE NETWORK1,368,8001,211,800
								
								 Undistributed efficiencies
					 reduction[–90,000]
								
								 BAA S&T Response—unjustified
					 request[–50,000]
								
								 Information Fusion—unjustified
					 program growth[–17,000]
								
								2 DEFEAT THE DEVICE961,200811,200
								
								 Undistributed efficiencies
					 reduction[–150,000]
								
								3 TRAIN THE FORCE247,500224,450
								
								 Undistributed efficiencies
					 reduction[–5,000]
								
								 Train the Force Response—unjustified
					 program growth[–18,050]
								
								04OPERATIONS200,634
								
								 Transfer from Base:
					 Operations[220,634]
								
								 Undistributed efficiencies
					 reduction[–20,000]
								
								
								
								TOTAL, JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND2,577,5002,448,084
								
								
								
								AIRCRAFT PROCUREMENT,
					 NAVY
								
								11 UH–1Y/AH–1Z30,00024,875
								
								 Excessive unit cost
					 growth[–5,125]
								
								19 E–2D ADV HAWKEYE163,5000
								
								 Combat loss funded in fiscal year
					 2011[–163,500]
								
								28 OTHER SUPPORT AIRCRAFT21,88221,882
								
								30 AEA SYSTEMS53,10053,100
								
								31 AV–8 SERIES53,48553,485
								
								32 F–18 SERIES46,99246,992
								
								34 AH–1W SERIES39,41837,918
								
								 ANVIS HUD install kit
					 pricing[–1,500]
								
								35 H–53 SERIES70,74763,747
								
								 Excess hardware support[–2,000]
								
								 Excess NRE for Bue Force Tracker
					 modifications[–5,000]
								
								37 H–1 SERIES6,4206,420
								
								38 EP–3 SERIES20,80020,800
								
								43 C–130 SERIES59,62545,825
								
								 LAIRCM install unit cost
					 [–3,600]
								
								 Targeting Sight Systems exceed
					 requirement[–10,200]
								
								45 CARGO/TRANSPORT A/C SERIES25,88018,280
								
								 Excess C–20G installation
					 NRE[–4,000]
								
								 UC–12W excess to need[–3,600]
								
								48 SPECIAL PROJECT AIRCRAFT11,18411,184
								
								53 COMMON ECM EQUIPMENT27,20024,200
								
								 Other support excess[–3,000]
								
								54 COMMON AVIONICS CHANGES13,46711,467
								
								 OSIP 10–11 other support
					 growth[–2,000]
								
								55 COMMON DEFENSIVE WEAPON SYSTEM3,3003,300
								
								60 V–22 (TILT/ROTOR ACFT) OSPREY30,00025,500
								
								 Deficiencies modifications other
					 support growth[–2,500]
								
								 Reliability modifications other
					 support growth[–2,000]
								
								61 SPARES AND REPAIR PARTS39,06039,060
								
								62 COMMON GROUND EQUIPMENT10,80010,800
								
								64WAR CONSUMABLES027,300
								
								 Transfer from Base[27,300]
								
								65 OTHER PRODUCTION CHARGES4,1004,100
								
								
								
								TOTAL, AIRCRAFT PROCUREMENT, NAVY730,960550,235
								
								
								
								WEAPONS PROCUREMENT,
					 NAVY
								
								9 HELLFIRE14,00014,000
								
								10 STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)20,00020,000
								
								27 SMALL ARMS AND WEAPONS7,0707,070
								
								
								
								TOTAL, WEAPONS PROCUREMENT, NAVY41,07041,070
								
								
								
								PROCUREMENT OF AMMO, NAVY &
					 MC
								
								3 AIRBORNE ROCKETS, ALL TYPES80,20080,200
								
								4 MACHINE GUN AMMUNITION22,40022,400
								
								7 AIR EXPENDABLE COUNTERMEASURES20,00020,000
								
								11 OTHER SHIP GUN AMMUNITION182182
								
								12 SMALL ARMS & LANDING PARTY AMMO4,5454,545
								
								13 PYROTECHNIC AND DEMOLITION1,6561,656
								
								14 AMMUNITION LESS THAN $5 MILLION6,0006,000
								
								15 SMALL ARMS AMMUNITION19,57519,575
								
								16 LINEAR CHARGES, ALL TYPES6,6916,691
								
								17 40 MM, ALL TYPES12,18412,184
								
								18 60MM, ALL TYPES10,98810,988
								
								19 81MM, ALL TYPES24,51524,515
								
								20 120MM, ALL TYPES11,22711,227
								
								21 CTG 25MM, ALL TYPES802802
								
								22 GRENADES, ALL TYPES5,9115,911
								
								23 ROCKETS, ALL TYPES18,87118,871
								
								24 ARTILLERY, ALL TYPES57,00357,003
								
								25 DEMOLITION MUNITIONS, ALL TYPES7,8317,831
								
								26 FUZE, ALL TYPES5,1775,177
								
								27 NON LETHALS712712
								
								29 ITEMS LESS THAN $5 MILLION630630
								
								
								
								TOTAL, PROCUREMENT OF AMMO, NAVY & MC317,100317,100
								
								
								
								OTHER PROCUREMENT,
					 NAVY
								
								23 STANDARD BOATS13,72913,729
								
								56 MATCALS7,2327,232
								
								66 TACTICAL/MOBILE C4I SYSTEMS4,0004,000
								
								92 EXPEDITIONARY AIRFIELDS47,00047,000
								
								95 METEOROLOGICAL EQUIPMENT10,80010,800
								
								97 AVIATION LIFE SUPPORT14,00014,000
								
								101OTHER AVIATION SUPPORT EQUIPMENT18,22618,226
								
								112SSN COMBAT CONTROL SYSTEMS7,5007,500
								
								116EXPLOSIVE ORDNANCE DISPOSAL EQUIP15,70015,700
								
								121PASSENGER CARRYING VEHICLES2,6281,155
								
								 Unjustified Growth[–1,473]
								
								123CONSTRUCTION & MAINTENANCE EQUIP13,29013,290
								
								124FIRE FIGHTING EQUIPMENT3,6723,672
								
								128ITEMS UNDER $5 MILLION1,0021,002
								
								130MATERIALS HANDLING EQUIPMENT3,6443,644
								
								134TRAINING SUPPORT EQUIPMENT5,7890
								
								 Funding No Longer
					 Required[–5,789]
								
								135COMMAND SUPPORT EQUIPMENT3,3103,310
								
								140OPERATING FORCES SUPPORT EQUIPMENT6,9776,977
								
								141C4ISR EQUIPMENT24,76224,762
								
								143PHYSICAL SECURITY EQUIPMENT78,24170,641
								
								 Intelligence Kits—Funding No Longer
					 Required Due to Force Structure Reductions[–7,600]
								
								149SPARES AND REPAIR PARTS473473
								
								
								
								TOTAL, OTHER PROCUREMENT, NAVY281,975267,113
								
								
								
								PROCUREMENT, MARINE
					 CORPS
								
								2 LAV PIP23,96223,962
								
								4 155MM LIGHTWEIGHT TOWED HOWITZER16,00016,000
								
								5 HIGH MOBILITY ARTILLERY ROCKET SYSTEM10,48810,488
								
								6 WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION27,37327,373
								
								10 JAVELIN2,5272,527
								
								13 MODIFICATION KITS59,73059,730
								
								15 REPAIR AND TEST EQUIPMENT19,04019,040
								
								17 MODIFICATION KITS2,3312,331
								
								18 ITEMS UNDER $5 MILLION (COMM & ELEC)3,0903,090
								
								19 AIR OPERATIONS C2 SYSTEMS5,2365,236
								
								20 RADAR SYSTEMS26,50626,506
								
								21 FIRE SUPPORT SYSTEM3535
								
								22 INTELLIGENCE SUPPORT EQUIPMENT47,13247,132
								
								28 NIGHT VISION EQUIPMENT9,8509,850
								
								29 COMMON COMPUTER RESOURCES18,62918,629
								
								30 COMMAND POST SYSTEMS31,49131,491
								
								31 RADIO SYSTEMS87,02787,027
								
								32 COMM SWITCHING & CONTROL SYSTEMS54,177124,177
								
								 Digital technical control
					 shelters[20,000]
								
								 Data distribution system
					 modules[50,000]
								
								33 COMM & ELEC INFRASTRUCTURE SUPPORT2,2002,200
								
								37 MOTOR TRANSPORT MODIFICATIONS95,80095,800
								
								38 MEDIUM TACTICAL VEHICLE REPLACEMENT392,39192,391
								
								 MTVR Reduction[–300,000]
								
								39 LOGISTICS VEHICLE SYSTEM REP38,38238,382
								
								40 FAMILY OF TACTICAL TRAILERS24,82624,826
								
								43 ENVIRONMENTAL CONTROL EQUIP ASSORT18,77518,775
								
								44 BULK LIQUID EQUIPMENT7,3617,361
								
								46 POWER EQUIPMENT ASSORTED51,895106,895
								
								 Advanced power sources[20,000]
								
								 Mobile power equipment[35,000]
								
								48 EOD SYSTEMS57,23757,237
								
								49 PHYSICAL SECURITY EQUIPMENT42,90042,900
								
								51 MATERIAL HANDLING EQUIP42,55342,553
								
								53 FIELD MEDICAL EQUIPMENT8,3078,307
								
								54 TRAINING DEVICES5,2005,200
								
								55 CONTAINER FAMILY1212
								
								56 FAMILY OF CONSTRUCTION EQUIPMENT28,53328,533
								
								
								
								TOTAL, PROCUREMENT, MARINE CORPS1,260,9961,085,996
								
								
								
								AIRCRAFT PROCUREMENT, AIR
					 FORCE
								
								19 V22 OSPREY70,0000
								
								 Combat Loss funded in
					 FY11[–70,000]
								
								24 HH–60M39,30039,300
								
								27 STUASL02,4722,472
								
								34MQ–9 (REAPER)0783,592
								
								 Transfer from Base[783,592]
								
								43 C–559,29959,299
								
								59 MC–12W17,30017,300
								
								63 C–130164,041164,041
								
								64 C–130 INTEL4,6004,600
								
								65 C–130J MODS27,98327,983
								
								67 COMPASS CALL MODS12,00012,000
								
								75 HC/MC–130 MODIFICATIONS34,00034,000
								
								76 OTHER AIRCRAFT15,00015,000
								
								77 MQ–1 MODS2,8002,800
								
								81 INITIAL SPARES/REPAIR PARTS2,8002,800
								
								90 C–17A10,97010,970
								
								99WAR CONSUMABLES (OCO)087,220
								
								 Transfer from Base[87,220]
								
								100OTHER PRODUCTION CHARGES23,00023,000
								
								104U–242,30013,400
								
								 Sensors[–28,900]
								
								
								
								TOTAL, AIRCRAFT PROCUREMENT, AIR FORCE527,8651,299,777
								
								
								
								MISSILE PROCUREMENT, AIR
					 FORCE
								
								5 PREDATOR HELLFIRE MISSILE16,12016,120
								
								6 SMALL DIAMETER BOMB12,30012,300
								
								
								
								TOTAL, MISSILE PROCUREMENT, AIR FORCE28,42028,420
								
								
								
								PROCUREMENT OF AMMUNITION, AIR
					 FORCE
								
								1 ROCKETS329329
								
								2 CARTRIDGES8,0148,014
								
								4 GENERAL PURPOSE BOMBS17,38517,385
								
								5 JOINT DIRECT ATTACK MUNITION34,10034,100
								
								7 EXPLOSIVE ORDINANCE DISPOSAL (EOD)1,2001,200
								
								11 FLARES11,21711,217
								
								12 FUZES8,7658,765
								
								13 SMALL ARMS11,50011,500
								
								
								
								TOTAL, PROCUREMENT OF AMMUNITION, AIR
					 FORCE92,51092,510
								
								
								
								OTHER PROCUREMENT, AIR
					 FORCE
								
								1 PASSENGER CARRYING VEHICLES2,6582,658
								
								4 ITEMS LESS THAN $5,000,000 (CARGO32,82432,824
								
								6 ITEMS LESS THAN $5,000,000 (SPECIA110110
								
								7 FIRE FIGHTING/CRASH RESCUE VEHICLES1,6621,662
								
								8 ITEMS LESS THAT $5,000,000772772
								
								10 ITEMS LESS THAN $5M BASE MAINT/CONST13,98313,983
								
								13 AIR FORCE PHYSICAL SECURITY500500
								
								22 WEATHER OBSERVATION FORECAST1,8001,800
								
								25 TAC SIGNIT SPT7,0207,020
								
								30 AIR FORCE PHYSICAL SECURITY SYSTEM25,92025,920
								
								49 TACTICAL C-E EQUIPMENT9,4459,445
								
								55 NIGHT VISION GOGGLES12,90012,900
								
								59 CONTINGENCY OPERATIONS18,10018,100
								
								61 MOBILITY EQUIPMENT9,8009,800
								
								62 ITEMS LESS THAN $5,000,000 (BASE S)8,4008,400
								
								65 DCGS-AF3,0003,000
								
								68 DEFENSE SPACE RECONNAISSANCE PROG.64,40064,400
								
								68ACLASSIFIED PROGRAMS2,991,3472,890,685
								
								 Classified Adjustment[–100,662]
								
								
								
								TOTAL,
					 OTHER PROCUREMENT, AIR FORCE3,204,6413,103,979
								
								
								
								PROCUREMENT,
					 DEFENSE-WIDE
								
								17 TELEPORT PROGRAM3,3073,307
								
								43 INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)3,0003,000
								
								46 MAJOR EQUIPMENT, INTELLIGENCE8,3008,300
								
								48ACLASSIFIED PROGRAMS101,548101,548
								
								50 MH–47 SERVICE LIFE EXTENSION PROGRAM40,5000
								
								 Combat Loss funded in
					 FY11[–40,500]
								
								51 MH–60 MODERNIZATION PROGRAM7,8000
								
								 Combat Loss funded in
					 FY11[–7,800]
								
								52 NON-STANDARD AVIATION8,5000
								
								 NSAV-L Transfer to Base[–8,500]
								
								57 CV–22 MODIFICATION15,0000
								
								 Combat Loss funded in
					 FY11[–15,000]
								
								63 C–130 MODIFICATIONS4,8004,800
								
								67 ORDNANCE REPLENISHMENT71,65971,659
								
								68 ORDNANCE ACQUISITION25,40025,400
								
								69 COMMUNICATIONS EQUIPMENT AND ELECTRONICS2,3252,325
								
								70 INTELLIGENCE SYSTEMS43,55836,758
								
								 Funded by reprogramming[–6,800]
								
								71 SMALL ARMS AND WEAPONS6,4886,488
								
								72 DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS2,6012,601
								
								78 TACTICAL VEHICLES15,81815,818
								
								85 AUTOMATION SYSTEMS13,38713,387
								
								87 OPERATIONAL ENHANCEMENTS INTELLIGENCE5,8004,800
								
								 Funded by reprogramming[–1,000]
								
								88 SOLDIER PROTECTION AND SURVIVAL SYSTEMS34,90034,900
								
								89 VISUAL AUGMENTATION LASERS AND SENSOR SYSTEMS3,5313,531
								
								90 TACTICAL RADIO SYSTEMS2,8942,894
								
								93 MISCELLANEOUS EQUIPMENT7,2207,220
								
								94 OPERATIONAL ENHANCEMENTS41,63241,632
								
								
								
								TOTAL, PROCUREMENT, DEFENSE-WIDE469,968390,368
								
								
								
								JOINT URGENT OPERATIONAL NEEDS
					 FUND
								
								1 JOINT URGENT OPERATIONAL NEEDS FUND100,000100,000
								
								
								
								TOTAL, JOINT URGENT OPERATIONAL NEEDS
					 FUND100,000100,000
								
								
								
								MINE RESISTANT AMBUSH PROT VEH
					 FUND
								
								1 MINE RESISTANT AMBUSH PROT VEH FUND3,195,1703,195,170
								
								
								
								TOTAL, MINE RESISTANT AMBUSH PROT VEH
					 FUND3,195,1703,195,170
								
								
								
								TOTAL, PROCUREMENT15,021,82416,170,496
								
							
						
					
					
						
							
								TITLE
					 XLII—RESEARCH, DEVELOPMENT, TEST, AND
					 EVALUATION
								
							
						
					
					
						
							
								SEC. 4201.
					 RESEARCH, DEVELOPMENT, TEST, AND EVALUATION.
								
							
						
					
					
						
							
								SEC. 4201. RESEARCH, DEVELOPMENT,
					 TEST, AND EVALUATION(In Thousands of Dollars)
								
								LineProgramElementItemFY 2012
					 RequestSenate Authorized
								
							
							
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, ARMY
								
								
								
								BASIC RESEARCH,
					 ARMY
								
								1 0601101AIN-HOUSE LABORATORY INDEPENDENT
					 RESEARCH21,06421,064
								
								2 0601102ADEFENSE RESEARCH SCIENCES213,942213,942
								
								3 0601103AUNIVERSITY RESEARCH INITIATIVES80,97780,977
								
								4 0601104AUNIVERSITY AND INDUSTRY RESEARCH
					 CENTERS120,937120,937
								
								
								
								TOTAL, BASIC RESEARCH,
					 ARMY436,920436,920
								
								
								
								APPLIED RESEARCH,
					 ARMY
								
								5 0602105AMATERIALS TECHNOLOGY30,25830,258
								
								6 0602120ASENSORS AND ELECTRONIC SURVIVABILITY43,52143,521
								
								7 0602122ATRACTOR HIP14,23014,230
								
								8 0602211AAVIATION TECHNOLOGY44,61044,610
								
								9 0602270AELECTRONIC WARFARE TECHNOLOGY15,79015,790
								
								10 0602303AMISSILE TECHNOLOGY50,68550,685
								
								11 0602307AADVANCED WEAPONS TECHNOLOGY20,03420,034
								
								12 0602308AADVANCED CONCEPTS AND SIMULATION20,93320,933
								
								13 0602601ACOMBAT VEHICLE AND AUTOMOTIVE
					 TECHNOLOGY64,30664,306
								
								14 0602618ABALLISTICS TECHNOLOGY59,21459,214
								
								15 0602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING
					 TECHNOLOGY4,8774,877
								
								16 0602623AJOINT SERVICE SMALL ARMS PROGRAM8,2448,244
								
								17 0602624AWEAPONS AND MUNITIONS TECHNOLOGY39,81339,813
								
								18 0602705AELECTRONICS AND ELECTRONIC DEVICES62,96262,962
								
								19 0602709ANIGHT VISION TECHNOLOGY57,20357,203
								
								20 0602712ACOUNTERMINE SYSTEMS20,28020,280
								
								21 0602716AHUMAN FACTORS ENGINEERING TECHNOLOGY21,80121,801
								
								22 0602720AENVIRONMENTAL QUALITY TECHNOLOGY20,83720,837
								
								23 0602782ACOMMAND, CONTROL, COMMUNICATIONS
					 TECHNOLOGY26,11626,116
								
								24 0602783ACOMPUTER AND SOFTWARE TECHNOLOGY8,5918,591
								
								25 0602784AMILITARY ENGINEERING TECHNOLOGY80,31780,317
								
								26 0602785AMANPOWER/PERSONNEL/TRAINING
					 TECHNOLOGY18,94618,946
								
								27 0602786AWARFIGHTER TECHNOLOGY29,83529,835
								
								28 0602787AMEDICAL TECHNOLOGY105,929105,929
								
								
								
								TOTAL, APPLIED RESEARCH,
					 ARMY869,332869,332
								
								
								
								ADVANCED TECHNOLOGY
					 DEVELOPMENT, ARMY
								
								29 0603001AWARFIGHTER ADVANCED TECHNOLOGY52,97952,979
								
								30 0603002AMEDICAL ADVANCED TECHNOLOGY68,17168,171
								
								31 0603003AAVIATION ADVANCED TECHNOLOGY62,19362,193
								
								32 0603004AWEAPONS AND MUNITIONS ADVANCED
					 TECHNOLOGY77,07777,077
								
								33 0603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED
					 TECHNOLOGY106,145106,145
								
								34 0603006ACOMMAND, CONTROL, COMMUNICATIONS ADVANCED
					 TECHNOLOGY5,3125,312
								
								35 0603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED
					 TECHNOLOGY10,29810,298
								
								36 0603008AELECTRONIC WARFARE ADVANCED
					 TECHNOLOGY57,96353,963
								
								 Program
					 Decrease[–4,000]
								
								37 0603009ATRACTOR HIKE8,1558,155
								
								38 0603015ANEXT GENERATION TRAINING & SIMULATION
					 SYSTEMS17,93617,936
								
								39 0603020ATRACTOR ROSE12,59712,597
								
								40 0603105AMILITARY HIV RESEARCH6,7966,796
								
								41 0603125ACOMBATING TERRORISM, TECHNOLOGY
					 DEVELOPMENT12,19112,191
								
								42 0603130ATRACTOR NAIL4,2784,278
								
								43 0603131ATRACTOR EGGS2,2612,261
								
								44 0603270AELECTRONIC WARFARE TECHNOLOGY23,67723,677
								
								45 0603313AMISSILE AND ROCKET ADVANCED
					 TECHNOLOGY90,60290,602
								
								46 0603322ATRACTOR CAGE10,31510,315
								
								47 0603461AHIGH PERFORMANCE COMPUTING MODERNIZATION
					 PROGRAM183,150183,150
								
								48 0603606ALANDMINE WARFARE AND BARRIER ADVANCED
					 TECHNOLOGY31,54131,541
								
								49 0603607AJOINT SERVICE SMALL ARMS PROGRAM7,6867,686
								
								50 0603710ANIGHT VISION ADVANCED TECHNOLOGY42,41442,414
								
								51 0603728AENVIRONMENTAL QUALITY TECHNOLOGY
					 DEMONSTRATIONS15,95915,959
								
								52 0603734AMILITARY ENGINEERING ADVANCED
					 TECHNOLOGY36,51636,516
								
								53 0603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR
					 TECHNOLOGY30,60030,600
								
								
								
								TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT,
					 ARMY976,812972,812
								
								
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES, ARMY
								
								54 0603024AUNIQUE ITEM IDENTIFICATION (UID)00
								
								55 0603305AARMY MISSILE DEFENSE SYSTEMS INTEGRATION(NON
					 SPACE)36,00924,009
								
								 Excess growth and
					 delays[–12,000]
								
								56 0603308AARMY MISSILE DEFENSE SYSTEMS INTEGRATION
					 (SPACE)9,6129,612
								
								57 0603327AAIR AND MISSILE DEFENSE SYSTEMS
					 ENGINEERING00
								
								58 0603619ALANDMINE WARFARE AND BARRIER—ADV DEV35,38319,293
								
								 Excess to Army
					 requirement[–16,090]
								
								59 0603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV
					 DEV9,5015,265
								
								 Projected and
					 Generated Obscuration System unexecutable[–4,236]
								
								60 0603639ATANK AND MEDIUM CALIBER AMMUNITION39,69339,693
								
								61 0603653AADVANCED TANK ARMAMENT SYSTEM (ATAS)101,40864,408
								
								 Program growth
					 adjustment[–37,000]
								
								62 0603747ASOLDIER SUPPORT AND SURVIVABILITY9,7479,747
								
								63 0603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV
					 DEV5,7665,766
								
								64 0603774ANIGHT VISION SYSTEMS ADVANCED
					 DEVELOPMENT00
								
								65 0603779AENVIRONMENTAL QUALITY TECHNOLOGY4,9464,946
								
								66 0603782AWARFIGHTER INFORMATION
					 NETWORK-TACTICAL297,955182,955
								
								 Program reduction
					 Increment III[–115,000]
								
								67 0603790ANATO RESEARCH AND DEVELOPMENT4,7654,765
								
								68 0603801AAVIATION—ADV DEV7,1077,107
								
								69 0603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV
					 DEV19,50912,509
								
								 Army requested
					 transfer LAMPS to RDTE Army line 109[–7,000]
								
								70 0603805ACOMBAT SERVICE SUPPORT CONTROL SYSTEM EVALUATION
					 AND ANALYSIS5,2585,258
								
								71 0603807AMEDICAL SYSTEMS—ADV DEV34,99734,997
								
								72 0603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT19,59819,598
								
								73 0603850AINTEGRATED BROADCAST SERVICE1,4961,496
								
								74 0604115ATECHNOLOGY MATURATION INITIATIVES10,18110,181
								
								75 0604131ATRACTOR JUTE15,6090
								
								 Unjustified
					 requirement[–15,609]
								
								76 0604284AJOINT COOPERATIVE TARGET IDENTIFICATION—GROUND
					 (JCTI-G) / TECHNOLOGY DEVELOPME41,6520
								
								 Army offered
					 program reduction[–41,652]
								
								77 0305205AENDURANCE UAVS42,89242,892
								
								
								
								TOTAL, ADVANCED COMPONENT DEVELOPMENT &
					 PROTOTYPES, ARMY753,084504,497
								
								
								
								SYSTEM DEVELOPMENT
					 & DEMONSTRATION, ARMY
								
								78 0604201AAIRCRAFT AVIONICS144,687119,187
								
								 JTRS AMF delays and
					 JPALS excessive growth[–25,500]
								
								79 0604220AARMED, DEPLOYABLE HELOS166,13292,203
								
								 Army offered
					 program reduction[–73,929]
								
								80 0604270AELECTRONIC WARFARE DEVELOPMENT101,26526,872
								
								 Army offered
					 program reduction[–74,393]
								
								81 0604280AJOINT TACTICAL RADIO00
								
								82 0604321AALL SOURCE ANALYSIS SYSTEM17,4127,412
								
								 Machine—Foreign
					 Language Translation System contract delay[–10,000]
								
								83 0604328ATRACTOR CAGE26,57726,577
								
								84 0604601AINFANTRY SUPPORT WEAPONS73,72891,474
								
								 Transfer at Army
					 request from WTCV line 17[16,000]
								
								 Transfer at Army
					 request from WTCV line 20[1,700]
								
								 Army requested
					 transfer from WTCV Army line 17[46]
								
								85 0604604AMEDIUM TACTICAL VEHICLES3,9613,961
								
								86 0604609ASMOKE, OBSCURANT AND TARGET DEFEATING
					 SYS-SDD00
								
								87 0604611AJAVELIN17,3409,940
								
								 Excess to
					 requirement[–7,400]
								
								88 0604622AFAMILY OF HEAVY TACTICAL VEHICLES5,4785,478
								
								89 0604633AAIR TRAFFIC CONTROL22,92222,922
								
								90 0604642ALIGHT TACTICAL WHEELED VEHICLES020,000
								
								 Army requested
					 transfer from RDTE line 109[20,000]
								
								91 0604646ANON-LINE OF SIGHT LAUNCH SYSTEM00
								
								92 0604660AFCS MANNED GRD VEHICLES & COMMON GRD
					 VEHICLE00
								
								93 0604661AFCS SYSTEMS OF SYSTEMS ENGR & PROGRAM
					 MGMT383,872283,872
								
								 Unjustified
					 requirement[–100,000]
								
								94 0604662AFCS RECONNAISSANCE (UAV) PLATFORMS00
								
								95 0604663AFCS UNMANNED GROUND VEHICLES143,84026,840
								
								 Program
					 adjustment[–117,000]
								
								96 0604664AFCS UNATTENDED GROUND SENSORS4990
								
								 Program
					 termination[–499]
								
								97 0604665AFCS SUSTAINMENT & TRAINING
					 R&D00
								
								98 0604710ANIGHT VISION SYSTEMS—SDD59,26559,265
								
								99 0604713ACOMBAT FEEDING, CLOTHING, AND
					 EQUIPMENT2,0752,075
								
								100 0604715ANON-SYSTEM TRAINING DEVICES—SDD30,02130,021
								
								101 0604716ATERRAIN INFORMATION—SDD1,5961,596
								
								102 0604741AAIR DEFENSE COMMAND, CONTROL AND
					 INTELLIGENCE—SDD83,01083,010
								
								103 0604742ACONSTRUCTIVE SIMULATION SYSTEMS
					 DEVELOPMENT28,30528,305
								
								104 0604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT14,37514,375
								
								105 0604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS
					 (DIS)—SDD15,80315,803
								
								106 0604778APOSITIONING SYSTEMS DEVELOPMENT
					 (SPACE)00
								
								107 0604780ACOMBINED ARMS TACTICAL TRAINER (CATT)
					 CORE22,22622,226
								
								108 0604802AWEAPONS AND MUNITIONS—SDD13,82813,828
								
								109 0604804ALOGISTICS AND ENGINEER EQUIPMENT—SDD251,104238,104
								
								 Army requested
					 transfer to RDTE Army line 90[–20,000]
								
								 Army request
					 transfer from RDTE line 69[7,000]
								
								110 0604805ACOMMAND, CONTROL, COMMUNICATIONS
					 SYSTEMS—SDD137,81181,811
								
								 Excessive growth
					 Joint Battle Command-Platform[–56,000]
								
								111 0604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE
					 EQUIPMENT—SDD27,16027,160
								
								112 0604808ALANDMINE WARFARE/BARRIER—SDD87,42666,326
								
								 Explosive Hazard
					 Pre-Detonation (EHP) Roller contract delay[–21,100]
								
								113 0604814AARTILLERY MUNITIONS42,62735,627
								
								 Program growth
					 adjustment[–7,000]
								
								114 0604817ACOMBAT IDENTIFICATION00
								
								115 0604818AARMY TACTICAL COMMAND & CONTROL HARDWARE &
					 SOFTWARE123,93593,935
								
								 Excessive
					 Growth[–30,000]
								
								116 0604820ARADAR DEVELOPMENT2,8902,890
								
								117 0604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM
					 (GFEBS)794794
								
								118 0604823AFIREFINDER10,35810,358
								
								119 0604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL48,30955,909
								
								 Transfer at Army
					 request from OPA line 147[7,600]
								
								120 0604854AARTILLERY SYSTEMS120,146120,146
								
								121 0604869APATRIOT/MEADS COMBINED AGGREGATE PROGRAM
					 (CAP)406,6050
								
								 Program
					 Decrease[–406,605]
								
								122 0604870ANUCLEAR ARMS CONTROL MONITORING SENSOR
					 NETWORK7,3987,398
								
								123 0605013AINFORMATION TECHNOLOGY DEVELOPMENT37,09832,098
								
								 Unjustified cost
					 growth[–5,000]
								
								124 0605018AARMY INTEGRATED MILITARY HUMAN RESOURCES SYSTEM
					 (A-IMHRS)68,69368,693
								
								125 0605450AJOINT AIR-TO-GROUND MISSILE (JAGM)127,095127,095
								
								126 0605455ASLAMRAAM19,9311,531
								
								 Excess to program
					 termination requrements[–18,400]
								
								127 0605456APAC–3/MSE MISSILE88,99388,993
								
								128 0605457AARMY INTEGRATED AIR AND MISSILE DEFENSE
					 (AIAMD)270,607270,607
								
								129 0605625AMANNED GROUND VEHICLE884,387884,387
								
								130 0605626AAERIAL COMMON SENSOR31,4650
								
								 Program termination
								
								131 0303032ATROJAN—RH123,9203,920
								
								132 0304270AELECTRONIC WARFARE DEVELOPMENT13,81913,819
								
								
								
								TOTAL, SYSTEM DEVELOPMENT &
					 DEMONSTRATION, ARMY4,190,7883,238,843
								
								
								
								RDT&E MANAGEMENT
					 SUPPORT, ARMY
								
								133 0604256ATHREAT SIMULATOR DEVELOPMENT16,99216,992
								
								134 0604258ATARGET SYSTEMS DEVELOPMENT11,24711,247
								
								135 0604759AMAJOR T&E INVESTMENT49,43749,437
								
								136 0605103ARAND ARROYO CENTER20,38420,384
								
								137 0605301AARMY KWAJALEIN ATOLL145,606145,606
								
								138 0605326ACONCEPTS EXPERIMENTATION PROGRAM28,80028,800
								
								139 0605502ASMALL BUSINESS INNOVATIVE RESEARCH00
								
								140 0605601AARMY TEST RANGES AND FACILITIES262,456312,456
								
								 Program
					 Increase[50,000]
								
								141 0605602AARMY TECHNICAL TEST INSTRUMENTATION AND
					 TARGETS70,22770,227
								
								142 0605604ASURVIVABILITY/LETHALITY ANALYSIS43,48343,483
								
								143 0605605ADOD HIGH ENERGY LASER TEST FACILITY1818
								
								144 0605606AAIRCRAFT CERTIFICATION5,6305,630
								
								145 0605702AMETEOROLOGICAL SUPPORT TO RDT&E
					 ACTIVITIES7,1827,182
								
								146 0605706AMATERIEL SYSTEMS ANALYSIS19,66919,669
								
								147 0605709AEXPLOITATION OF FOREIGN ITEMS5,4455,445
								
								148 0605712ASUPPORT OF OPERATIONAL TESTING68,78668,786
								
								149 0605716AARMY EVALUATION CENTER63,30263,302
								
								150 0605718AARMY MODELING & SIM X-CMD COLLABORATION &
					 INTEG3,4203,420
								
								151 0605801APROGRAMWIDE ACTIVITIES83,05483,054
								
								152 0605803ATECHNICAL INFORMATION ACTIVITIES63,87263,872
								
								153 0605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND
					 SAFETY57,14257,142
								
								154 0605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT
					 SUPPORT4,9614,961
								
								155 0605898AMANAGEMENT HQ—R&D17,55817,558
								
								156 0909980AJUDGMENT FUND REIMBURSEMENT00
								
								157 0909999AFINANCING FOR CANCELLED ACCOUNT
					 ADJUSTMENTS00
								
								
								
								TOTAL, RDT&E MANAGEMENT SUPPORT,
					 ARMY1,048,6711,098,671
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT, ARMY
								
								158 0603778AMLRS PRODUCT IMPROVEMENT PROGRAM66,64166,641
								
								159 0603820AWEAPONS CAPABILITY MODIFICATIONS UAV24,1427,500
								
								 Excess funds only
					 to the analysis of alternatives[–16,642]
								
								160 0102419AAEROSTAT JOINT PROJECT OFFICE344,655327,855
								
								 Excess program
					 growth[–16,800]
								
								161 0203347AINTELLIGENCE SUPPORT TO CYBER (ISC)
					 MIP00
								
								162 0203726AADV FIELD ARTILLERY TACTICAL DATA
					 SYSTEM29,54629,546
								
								163 0203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS53,30753,307
								
								164 0203740AMANEUVER CONTROL SYSTEM65,00242,414
								
								 Unjustified program
					 growth[–22,588]
								
								165 0203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT
					 PROGRAMS163,205149,705
								
								 Excess funds to
					 Black Hawk Recapitalization/Modernization for analysis of
					 alternatives[–13,500]
								
								166 0203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT
					 PROGRAM823823
								
								167 0203758ADIGITIZATION8,0298,029
								
								168 0203759AFORCE XXI BATTLE COMMAND, BRIGADE AND BELOW
					 (FBCB2)00
								
								169 0203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT
					 PROGRAM44,56059,060
								
								 Transfer at Army
					 Request from MPA line 13[14,500]
								
								170 0203802AOTHER MISSILE PRODUCT IMPROVEMENT
					 PROGRAMS00
								
								171 0203808ATRACTOR CARD42,55442,554
								
								172 0208053AJOINT TACTICAL GROUND SYSTEM27,63027,630
								
								173 0208058AJOINT HIGH SPEED VESSEL (JHSV)3,0443,044
								
								175 0303028ASECURITY AND INTELLIGENCE ACTIVITIES2,8542,854
								
								176 0303140AINFORMATION SYSTEMS SECURITY PROGRAM61,22058,720
								
								 Army offered
					 program reduction[–2,500]
								
								177 0303141AGLOBAL COMBAT SUPPORT SYSTEM100,505160,745
								
								 Army requested
					 transfer for GCSS-Army from OPA line 116[47,240]
								
								 Army requested
					 transfer for AESIP from OPA line 116[13,000]
								
								178 0303142ASATCOM GROUND ENVIRONMENT (SPACE)12,10412,104
								
								179 0303150AWWMCCS/GLOBAL COMMAND AND CONTROL
					 SYSTEM23,93723,937
								
								181 0305204ATACTICAL UNMANNED AERIAL VEHICLES40,65026,550
								
								 Contract award
					 delays[–14,100]
								
								182 0305208ADISTRIBUTED COMMON GROUND/SURFACE
					 SYSTEMS44,19831,699
								
								 Unjustified
					 requirements growth[–12,499]
								
								183 0305219AMQ–1 SKY WARRIOR A UAV137,038122,038
								
								 Excessive
					 growth[–15,000]
								
								184 0305232ARQ–11 UAV1,9381,938
								
								185 0305233ARQ–7 UAV31,94031,940
								
								186 0307207AAERIAL COMMON SENSOR (ACS)00
								
								187 0307665ABIOMETRICS ENABLED INTELLIGENCE15,01815,018
								
								188 0708045AEND ITEM INDUSTRIAL PREPAREDNESS
					 ACTIVITIES59,29759,297
								
								9999999999999CLASSIFIED PROGRAMS4,5364,536
								
								
								
								TOTAL, OPERATIONAL SYSTEMS DEVELOPMENT,
					 ARMY1,408,3731,369,484
								
								
								
								TOTAL, RDT&E ARMY9,683,9808,490,559
								
								
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, NAVY
								
								
								
								BASIC RESEARCH,
					 NAVY
								
								1 0601103NUNIVERSITY RESEARCH INITIATIVES113,157113,157
								
								2 0601152NIN-HOUSE LABORATORY INDEPENDENT
					 RESEARCH18,09218,092
								
								3 0601153NDEFENSE RESEARCH SCIENCES446,123446,123
								
								
								
								TOTAL, BASIC RESEARCH,
					 NAVY577,372577,372
								
								
								
								APPLIED RESEARCH,
					 NAVY
								
								4 0602114NPOWER PROJECTION APPLIED RESEARCH104,80464,804
								
								 Program Decrease-
					 Free Electron Laser[–30,000]
								
								 Program Decrease-
					 Electromagnetic railgun[–10,000]
								
								5 0602123NFORCE PROTECTION APPLIED RESEARCH156,901156,901
								
								6 0602131MMARINE CORPS LANDING FORCE
					 TECHNOLOGY44,84544,845
								
								7 0602234NMATERIALS, ELECTRONICS AND COMPUTER
					 TECHNOLOGY00
								
								8 0602235NCOMMON PICTURE APPLIED RESEARCH65,44865,448
								
								9 0602236NWARFIGHTER SUSTAINMENT APPLIED
					 RESEARCH101,205101,205
								
								10 0602271NELECTROMAGNETIC SYSTEMS APPLIED
					 RESEARCH108,329108,329
								
								11 0602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED
					 RESEARCH50,07650,076
								
								12 0602651MJOINT NON-LETHAL WEAPONS APPLIED
					 RESEARCH5,9375,937
								
								13 0602747NUNDERSEA WARFARE APPLIED RESEARCH108,666108,666
								
								14 0602782NMINE AND EXPEDITIONARY WARFARE APPLIED
					 RESEARCH37,58337,583
								
								
								
								TOTAL, APPLIED RESEARCH,
					 NAVY783,794743,794
								
								
								
								ADVANCED TECHNOLOGY
					 DEVELOPMENT
								
								15 0603114NPOWER PROJECTION ADVANCED TECHNOLOGY114,27059,370
								
								 Program Decrease-
					 Electromagnetic railgun[–16,900]
								
								 Underexecution—Navy
					 recommendation [–38,000]
								
								16 0603123NFORCE PROTECTION ADVANCED TECHNOLOGY64,05745,234
								
								 Transfer MRMUAS to
					 line 220[–18,823]
								
								17 0603235NCOMMON PICTURE ADVANCED TECHNOLOGY49,06849,068
								
								18 0603236NWARFIGHTER SUSTAINMENT ADVANCED
					 TECHNOLOGY71,23271,232
								
								19 0603271NELECTROMAGNETIC SYSTEMS ADVANCED
					 TECHNOLOGY102,535102,535
								
								20 0603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION
					 (ATD)124,324124,324
								
								21 0603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY
					 DEVELOPMENT11,28611,286
								
								22 0603729NWARFIGHTER PROTECTION ADVANCED
					 TECHNOLOGY18,11918,119
								
								23 0603747NUNDERSEA WARFARE ADVANCED TECHNOLOGY37,12137,121
								
								24 0603758NNAVY WARFIGHTING EXPERIMENTS AND
					 DEMONSTRATIONS50,15750,157
								
								25 0603782NMINE AND EXPEDITIONARY WARFARE ADVANCED
					 TECHNOLOGY6,0486,048
								
								
								
								TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT,
					 NAVY648,217574,494
								
								
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES, NAVY
								
								26 0603207NAIR/OCEAN TACTICAL APPLICATIONS94,97273,672
								
								 JMAPS unjustified
					 request[–21,300]
								
								27 0603216NAVIATION SURVIVABILITY10,89310,893
								
								28 0603237NDEPLOYABLE JOINT COMMAND AND CONTROL3,7023,702
								
								29 0603251NAIRCRAFT SYSTEMS10,49710,497
								
								30 0603254NASW SYSTEMS DEVELOPMENT7,9157,915
								
								31 0603261NTACTICAL AIRBORNE RECONNAISSANCE5,9785,978
								
								32 0603382NADVANCED COMBAT SYSTEMS TECHNOLOGY1,4181,418
								
								33 0603502NSURFACE AND SHALLOW WATER MINE
					 COUNTERMEASURES142,657142,657
								
								34 0603506NSURFACE SHIP TORPEDO DEFENSE118,764118,764
								
								35 0603512NCARRIER SYSTEMS DEVELOPMENT54,07254,072
								
								36 0603513NSHIPBOARD SYSTEM COMPONENT
					 DEVELOPMENT00
								
								37 0603525NPILOT FISH96,01296,012
								
								38 0603527NRETRACT LARCH73,42173,421
								
								39 0603536NRETRACT JUNIPER130,267130,267
								
								40 0603542NRADIOLOGICAL CONTROL1,3381,338
								
								41 0603553NSURFACE ASW29,79729,797
								
								42 0603561NADVANCED SUBMARINE SYSTEM
					 DEVELOPMENT856,326856,326
								
								43 0603562NSUBMARINE TACTICAL WARFARE SYSTEMS9,2539,253
								
								44 0603563NSHIP CONCEPT ADVANCED DESIGN14,30814,308
								
								45 0603564NSHIP PRELIMINARY DESIGN & FEASIBILITY
					 STUDIES22,21322,213
								
								46 0603570NADVANCED NUCLEAR POWER SYSTEMS463,683463,683
								
								47 0603573NADVANCED SURFACE MACHINERY SYSTEMS18,24918,249
								
								48 0603576NCHALK EAGLE584,159584,159
								
								49 0603581NLITTORAL COMBAT SHIP (LCS)286,784282,784
								
								 Defer development
					 of Irregular Warfare mission package[–4,000]
								
								50 0603582NCOMBAT SYSTEM INTEGRATION34,15734,157
								
								51 0603609NCONVENTIONAL MUNITIONS4,7534,753
								
								52 0603611MMARINE CORPS ASSAULT VEHICLES12,00012,000
								
								53 0603635MMARINE CORPS GROUND COMBAT/SUPPORT
					 SYSTEM79,85879,858
								
								54 0603654NJOINT SERVICE EXPLOSIVE ORDNANCE
					 DEVELOPMENT33,65433,654
								
								55 0603658NCOOPERATIVE ENGAGEMENT54,78354,783
								
								56 0603713NOCEAN ENGINEERING TECHNOLOGY
					 DEVELOPMENT9,9969,996
								
								57 0603721NENVIRONMENTAL PROTECTION21,71421,714
								
								58 0603724NNAVY ENERGY PROGRAM70,53870,538
								
								59 0603725NFACILITIES IMPROVEMENT3,7543,754
								
								60 0603734NCHALK CORAL79,41579,415
								
								61 0603739NNAVY LOGISTIC PRODUCTIVITY4,1374,137
								
								62 0603746NRETRACT MAPLE276,383276,383
								
								63 0603748NLINK PLUMERIA52,72152,721
								
								64 0603751NRETRACT ELM160,964160,964
								
								65 0603755NSHIP SELF DEFENSE00
								
								66 0603764NLINK EVERGREEN144,985144,985
								
								67 0603787NSPECIAL PROCESSES43,70443,704
								
								68 0603790NNATO RESEARCH AND DEVELOPMENT9,1409,140
								
								69 0603795NLAND ATTACK TECHNOLOGY421421
								
								70 0603851MNONLETHAL WEAPONS40,99240,992
								
								71 0603860NJOINT PRECISION APPROACH AND LANDING
					 SYSTEMS121,455121,455
								
								72 0603879NSINGLE INTEGRATED AIR PICTURE (SIAP) SYSTEM
					 ENGINEER (SE)00
								
								73 0603889NCOUNTERDRUG RDT&E PROJECTS00
								
								74 0603925NDIRECTED ENERGY AND ELECTRIC WEAPON
					 SYSTEMS00
								
								75 0604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES
					 (TADIRCM)64,10764,107
								
								76 0604279NASE SELF-PROTECTION OPTIMIZATION711711
								
								77 0604653NJOINT COUNTER RADIO CONTROLLED IED ELECTRONIC
					 WARFARE (JCREW)62,04462,044
								
								78 0604659NPRECISION STRIKE WEAPONS DEVELOPMENT
					 PROGRAM22,6654,450
								
								 FMU–164 fuze
					 program termination [–18,215]
								
								79 0604707NSPACE AND ELECTRONIC WARFARE (SEW)
					 ARCHITECTURE/ENGINEERING SUPPORT33,62133,621
								
								80 0303354NASW SYSTEMS DEVELOPMENT—MIP1,0781,078
								
								81 0303562NSUBMARINE TACTICAL WARFARE
					 SYSTEMS—MIP00
								
								82 0304270NELECTRONIC WARFARE DEVELOPMENT—MIP625625
								
								
								
								TOTAL, ADVANCED COMPONENT DEVELOPMENT &
					 PROTOTYPES, NAVY4,481,0534,437,538
								
								
								
								SYSTEM DEVELOPMENT
					 & DEMONSTRATION, NAVY
								
								83 0604212NOTHER HELO DEVELOPMENT35,65142,651
								
								 Navy requested
					 transfer from line 98 for VH–3/VH–60 sustainment[7,000]
								
								84 0604214NAV–8B AIRCRAFT—ENG DEV30,67630,676
								
								85 0604215NSTANDARDS DEVELOPMENT51,19151,191
								
								86 0604216NMULTI-MISSION HELICOPTER UPGRADE
					 DEVELOPMENT17,67317,673
								
								87 0604218NAIR/OCEAN EQUIPMENT ENGINEERING5,9225,922
								
								88 0604221NP–3 MODERNIZATION PROGRAM3,4173,417
								
								89 0604230NWARFARE SUPPORT SYSTEM9,9449,944
								
								90 0604231NTACTICAL COMMAND SYSTEM81,25777,257
								
								 NTCSS--reduce
					 program growth[–4,000]
								
								91 0604234NADVANCED HAWKEYE110,994110,994
								
								92 0604245NH–1 UPGRADES72,56972,569
								
								93 0604261NACOUSTIC SEARCH SENSORS56,50956,509
								
								94 0604262NV–22A84,47784,477
								
								95 0604264NAIR CREW SYSTEMS DEVELOPMENT3,2493,249
								
								96 0604269NEA–1817,10017,100
								
								97 0604270NELECTRONIC WARFARE DEVELOPMENT89,41889,418
								
								98 0604273NVH–71A EXECUTIVE HELO DEVELOPMENT180,07060,770
								
								 Navy requested
					 transfer to line 83[–7,000]
								
								 Navy requested
					 transfer to APN line 47[–24,000]
								
								 Navy requested
					 transfer to APN line 62[–12,000]
								
								 Early to
					 need[–76,300]
								
								99 0604274NNEXT GENERATION JAMMER (NGJ)189,919154,919
								
								 Technology
					 Development late contract award[–35,000]
								
								100 0604280NJOINT TACTICAL RADIO SYSTEM—NAVY
					 (JTRS-NAVY)688,146568,146
								
								 Unjustified
					 request: HMS capability enhancements[–120,000]
								
								101 0604307NSURFACE COMBATANT COMBAT SYSTEM
					 ENGINEERING223,283223,283
								
								102 0604311NLPD–17 CLASS SYSTEMS INTEGRATION884884
								
								103 0604329NSMALL DIAMETER BOMB (SDB)47,63529,635
								
								 Defer Integration
					 on Joint Strike Fighter[–18,000]
								
								104 0604366NSTANDARD MISSILE IMPROVEMENTS46,70546,705
								
								105 0604373NAIRBORNE MCM41,14241,142
								
								106 0604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS
					 ENGINEERING24,89824,898
								
								107 0604404NFUTURE UNMANNED CARRIER-BASED STRIKE
					 SYSTEM121,15051,150
								
								 Delay to Technology
					 Development contract award[–70,000]
								
								108 0604501NADVANCED ABOVE WATER SENSORS227,358227,358
								
								109 0604503NSSN–688 AND TRIDENT MODERNIZATION100,59195,671
								
								 TB–33 program
					 cancellation [–4,920]
								
								110 0604504NAIR CONTROL5,5215,521
								
								111 0604512NSHIPBOARD AVIATION SYSTEMS45,44545,445
								
								112 0604518NCOMBAT INFORMATION CENTER CONVERSION3,4003,400
								
								113 0604558NNEW DESIGN SSN97,23597,235
								
								114 0604562NSUBMARINE TACTICAL WARFARE SYSTEM48,46648,466
								
								115 0604567NSHIP CONTRACT DESIGN/ LIVE FIRE
					 T&E161,09998,099
								
								 Ship-to-Shore
					 Connector--contract award delay[–63,000]
								
								116 0604574NNAVY TACTICAL COMPUTER RESOURCES3,8483,848
								
								117 0604601NMINE DEVELOPMENT3,9333,933
								
								118 0604610NLIGHTWEIGHT TORPEDO DEVELOPMENT32,59232,592
								
								119 0604654NJOINT SERVICE EXPLOSIVE ORDNANCE
					 DEVELOPMENT9,9609,960
								
								120 0604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN
					 FACTORS12,99212,992
								
								121 0604727NJOINT STANDOFF WEAPON SYSTEMS7,5067,506
								
								122 0604755NSHIP SELF DEFENSE (DETECT &
					 CONTROL)71,22271,222
								
								123 0604756NSHIP SELF DEFENSE (ENGAGE: HARD
					 KILL)6,6316,631
								
								124 0604757NSHIP SELF DEFENSE (ENGAGE: SOFT
					 KILL/EW)184,095184,095
								
								125 0604761NINTELLIGENCE ENGINEERING2,2172,217
								
								126 0604771NMEDICAL DEVELOPMENT12,98412,984
								
								127 0604777NNAVIGATION/ID SYSTEM50,17850,178
								
								128 0604800MJOINT STRIKE FIGHTER (JSF)—EMD670,723651,786
								
								 Block IV
					 development ahead of need[–18,937]
								
								129 0604800NJOINT STRIKE FIGHTER (JSF)677,486658,549
								
								 Block IV
					 development ahead of need[–18,937]
								
								130 0605013MINFORMATION TECHNOLOGY DEVELOPMENT27,46119,461
								
								 Prgram
					 underexecution[–8,000]
								
								131 0605013NINFORMATION TECHNOLOGY DEVELOPMENT58,76429,764
								
								 Reduction to fourth
					 quarter contract awards[–29,000]
								
								132 0605018NNAVY INTEGRATED MILITARY HUMAN RESOURCES SYSTEM
					 (N-IMHRS)55,05055,050
								
								133 0605212NCH–53K RDTE629,461629,461
								
								134 0605430NC/KC–130 AVIONICS MODERNIZATION PROGRAM
					 (AMP)00
								
								135 0605450NJOINT AIR-TO-GROUND MISSILE (JAGM)118,395118,395
								
								136 0605500NMULTI-MISSION MARITIME AIRCRAFT
					 (MMA)622,713608,713
								
								 Increment
					 3–-development ahead of need[–14,000]
								
								137 0204201NCG(X)00
								
								138 0204202NDDG–1000261,604261,604
								
								139 0304231NTACTICAL COMMAND SYSTEM—MIP979979
								
								140 0304503NSSN–688 AND TRIDENT
					 MODERNIZATION—MIP00
								
								141 0304785NTACTICAL CRYPTOLOGIC SYSTEMS31,74031,740
								
								
								
								TOTAL, SYSTEM DEVELOPMENT &
					 DEMONSTRATION, NAVY6,475,5285,959,434
								
								
								
								RDT&E MANAGEMENT
					 SUPPORT, NAVY
								
								142 0604256NTHREAT SIMULATOR DEVELOPMENT28,31828,318
								
								143 0604258NTARGET SYSTEMS DEVELOPMENT44,70044,700
								
								144 0604759NMAJOR T&E INVESTMENT37,95737,957
								
								145 0605126NJOINT THEATER AIR AND MISSILE DEFENSE
					 ORGANIZATION2,9702,970
								
								146 0605152NSTUDIES AND ANALYSIS SUPPORT—NAVY23,45417,454
								
								 Reduction to
					 growth[–6,000]
								
								147 0605154NCENTER FOR NAVAL ANALYSES47,12747,127
								
								148 0605502NSMALL BUSINESS INNOVATIVE RESEARCH1010
								
								149 0605804NTECHNICAL INFORMATION SERVICES571571
								
								150 0605853NMANAGEMENT, TECHNICAL & INTERNATIONAL
					 SUPPORT68,30158,301
								
								 OASUW--defer new
					 start[–10,000]
								
								151 0605856NSTRATEGIC TECHNICAL SUPPORT3,2773,277
								
								152 0605861NRDT&E SCIENCE AND TECHNOLOGY
					 MANAGEMENT73,91773,917
								
								153 0605863NRDT&E SHIP AND AIRCRAFT SUPPORT136,531136,531
								
								154 0605864NTEST AND EVALUATION SUPPORT335,367335,367
								
								155 0605865NOPERATIONAL TEST AND EVALUATION
					 CAPABILITY16,63416,634
								
								156 0605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW)
					 SUPPORT4,2284,228
								
								157 0605867NSEW SURVEILLANCE/RECONNAISSANCE
					 SUPPORT7,6427,642
								
								158 0605873MMARINE CORPS PROGRAM WIDE SUPPORT25,65525,655
								
								159 0305885NTACTICAL CRYPTOLOGIC ACTIVITIES2,7642,764
								
								160 0804758NSERVICE SUPPORT TO JFCOM, JNTC00
								
								161 0909980NJUDGMENT FUND REIMBURSEMENT00
								
								162 0909999NFINANCING FOR CANCELLED ACCOUNT
					 ADJUSTMENTS00
								
								
								
								TOTAL, RDT&E MANAGEMENT SUPPORT,
					 NAVY859,423843,423
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT, NAVY
								
								164 0604402NUNMANNED COMBAT AIR VEHICLE (UCAV) ADVANCED
					 COMPONENT AND PROTOTYPE DEVELOPMENT198,298198,298
								
								165 0604717MMARINE CORPS COMBAT SERVICES SUPPORT400400
								
								166 0604766MMARINE CORPS DATA SYSTEMS1,6501,650
								
								167 0101221NSTRATEGIC SUB & WEAPONS SYSTEM
					 SUPPORT88,87388,873
								
								168 0101224NSSBN SECURITY TECHNOLOGY PROGRAM33,55333,553
								
								169 0101226NSUBMARINE ACOUSTIC WARFARE
					 DEVELOPMENT6,3606,360
								
								170 0101402NNAVY STRATEGIC COMMUNICATIONS23,20823,208
								
								171 0203761NRAPID TECHNOLOGY TRANSITION (RTT)30,02130,021
								
								172 0204136NF/A–18 SQUADRONS151,030151,030
								
								173 0204152NE–2 SQUADRONS6,6966,696
								
								174 0204163NFLEET TELECOMMUNICATIONS (TACTICAL)1,7391,739
								
								175 0204228NSURFACE SUPPORT3,3773,377
								
								176 0204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER
					 (TMPC)8,8198,819
								
								177 0204311NINTEGRATED SURVEILLANCE SYSTEM21,25921,259
								
								178 0204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT
					 CRAFT)5,2145,214
								
								179 0204571NCONSOLIDATED TRAINING SYSTEMS
					 DEVELOPMENT42,24442,244
								
								180 0204574NCRYPTOLOGIC DIRECT SUPPORT1,4471,447
								
								181 0204575NELECTRONIC WARFARE (EW) READINESS
					 SUPPORT18,14218,142
								
								182 0205601NHARM IMPROVEMENT11,14711,147
								
								183 0205604NTACTICAL DATA LINKS69,22469,224
								
								184 0205620NSURFACE ASW COMBAT SYSTEM
					 INTEGRATION22,01022,010
								
								185 0205632NMK–48 ADCAP39,28839,288
								
								186 0205633NAVIATION IMPROVEMENTS123,012123,012
								
								187 0205658NNAVY SCIENCE ASSISTANCE PROGRAM1,9571,957
								
								188 0205675NOPERATIONAL NUCLEAR POWER SYSTEMS82,70582,705
								
								189 0206313MMARINE CORPS COMMUNICATIONS SYSTEMS320,864320,864
								
								190 0206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS
					 SYSTEMS209,396184,396
								
								 Amphibious Combat
					 Vehicle (non-add)[]
								
								 Excess funds for
					 Marine Personnel Carrier & AAV Upgrade[–25,000]
								
								191 0206624MMARINE CORPS COMBAT SERVICES SUPPORT45,17245,172
								
								192 0206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS
					 (MIP)14,10114,101
								
								193 0207161NTACTICAL AIM MISSILES8,7658,765
								
								194 0207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE
					 (AMRAAM)2,9132,913
								
								195 0208058NJOINT HIGH SPEED VESSEL (JHSV)4,1084,108
								
								200 0303109NSATELLITE COMMUNICATIONS (SPACE)263,712263,712
								
								201 0303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES
					 (CANES)12,90624,906
								
								 Transfer from CANES
					 (OPN 68) per USN request[12,000]
								
								202 0303140NINFORMATION SYSTEMS SECURITY PROGRAM25,22925,229
								
								203 0303150MWWMCCS/GLOBAL COMMAND AND CONTROL
					 SYSTEM1,2501,250
								
								204 0303238NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES
					 (CANES)—MIP6,6026,602
								
								206 0305149NCOBRA JUDY40,60540,605
								
								207 0305160NNAVY METEOROLOGICAL AND OCEAN SENSORS-SPACE
					 (METOC)904904
								
								208 0305192NMILITARY INTELLIGENCE PROGRAM (MIP)
					 ACTIVITIES4,0994,099
								
								209 0305204NTACTICAL UNMANNED AERIAL VEHICLES9,3539,353
								
								210 0305206NAIRBORNE RECONNAISSANCE SYSTEMS00
								
								211 0305207NMANNED RECONNAISSANCE SYSTEMS00
								
								212 0305208MDISTRIBUTED COMMON GROUND/SURFACE
					 SYSTEMS23,78523,785
								
								213 0305208NDISTRIBUTED COMMON GROUND/SURFACE
					 SYSTEMS25,48725,487
								
								214 0305220NRQ–4 UAV548,482548,482
								
								215 0305231NMQ–8 UAV108,2483,648
								
								 ECP for SOCOM
					 urgent needs statement--transfer to Title XV[–104,600]
								
								216 0305232MRQ–11 UAV979979
								
								217 0305233NRQ–7 UAV872872
								
								218 0305234MSMALL (LEVEL 0) TACTICAL UAS
					 (STUASL0)00
								
								219 0305234NSMALL (LEVEL 0) TACTICAL UAS
					 (STUASL0)22,69822,698
								
								220 0305237NMEDIUM RANGE MARITIME UAS15,00033,823
								
								 Transfer from line
					 16[18,823]
								
								221 0305239MRQ–21A26,30121,301
								
								 Program
					 delays[–5,000]
								
								222 0307217NEP–3E REPLACEMENT (EPX)00
								
								223 0308601NMODELING AND SIMULATION SUPPORT8,2928,292
								
								224 0702207NDEPOT MAINTENANCE (NON-IF)21,60921,609
								
								225 0702239NAVIONICS COMPONENT IMPROVEMENT
					 PROGRAM00
								
								226 0708011NINDUSTRIAL PREPAREDNESS54,03154,031
								
								227 0708730NMARITIME TECHNOLOGY (MARITECH)5,0005,000
								
								227A9999999999CLASSIFIED PROGRAMS1,308,6081,306,945
								
								 Classified
					 Adjustment[–1,663]
								
								
								
								TOTAL, OPERATIONAL SYSTEMS DEVELOPMENT,
					 NAVY4,131,0444,025,604
								
								
								
								TOTAL, RDT&E NAVY17,956,43117,161,659
								
								
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, AIR FORCE
								
								
								
								BASIC RESEARCH, AIR
					 FORCE
								
								1 0601102FDEFENSE RESEARCH SCIENCES364,328364,328
								
								2 0601103FUNIVERSITY RESEARCH INITIATIVES140,273140,273
								
								3 0601108FHIGH ENERGY LASER RESEARCH
					 INITIATIVES14,25814,258
								
								
								
								TOTAL, BASIC RESEARCH, AIR
					 FORCE518,859518,859
								
								
								
								APPLIED RESEARCH,
					 AIR FORCE
								
								4 0602102FMATERIALS136,230136,230
								
								5 0602201FAEROSPACE VEHICLE TECHNOLOGIES147,628147,628
								
								6 0602202FHUMAN EFFECTIVENESS APPLIED RESEARCH86,66386,663
								
								7 0602203FAEROSPACE PROPULSION207,508207,508
								
								8 0602204FAEROSPACE SENSORS134,787134,787
								
								9 0602601FSPACE TECHNOLOGY115,285115,285
								
								10 0602602FCONVENTIONAL MUNITIONS60,69260,692
								
								11 0602605FDIRECTED ENERGY TECHNOLOGY111,156111,156
								
								12 0602788FDOMINANT INFORMATION SCIENCES AND
					 METHODS127,866127,866
								
								13 0602890FHIGH ENERGY LASER RESEARCH54,05954,059
								
								
								
								TOTAL, APPLIED RESEARCH, AIR
					 FORCE1,181,8741,181,874
								
								
								
								ADVANCED TECHNOLOGY
					 DEVELOPMENT, AIR FORCE
								
								14 0603112FADVANCED MATERIALS FOR WEAPON
					 SYSTEMS39,73849,738
								
								 Program Increase-
					 Metals Affordability Initiative[10,000]
								
								15 0603199FSUSTAINMENT SCIENCE AND TECHNOLOGY
					 (S&T)5,7805,780
								
								16 0603203FADVANCED AEROSPACE SENSORS53,07553,075
								
								17 0603211FAEROSPACE TECHNOLOGY DEV/DEMO67,47467,474
								
								18 0603216FAEROSPACE PROPULSION AND POWER
					 TECHNOLOGY120,953120,953
								
								19 0603270FELECTRONIC COMBAT TECHNOLOGY22,26822,268
								
								20 0603401FADVANCED SPACECRAFT TECHNOLOGY74,63674,636
								
								21 0603444FMAUI SPACE SURVEILLANCE SYSTEM
					 (MSSS)13,55513,555
								
								22 0603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY
					 DEVELOPMENT25,31925,319
								
								23 0603601FCONVENTIONAL WEAPONS TECHNOLOGY54,04234,042
								
								 Program Decrease-
					 Unjustified growth[–20,000]
								
								24 0603605FADVANCED WEAPONS TECHNOLOGY28,68328,683
								
								25 0603680FMANUFACTURING TECHNOLOGY PROGRAM40,10340,103
								
								26 0603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND
					 DEMONSTRATION38,65638,656
								
								27 0603924FHIGH ENERGY LASER ADVANCED TECHNOLOGY
					 PROGRAM1,1221,122
								
								
								
								TOTAL ADVANCED TECHNOLOGY DEVELOPMENT, AIR
					 FORCE585,404575,404
								
								
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES, AIR FORCE
								
								28 0603260FINTELLIGENCE ADVANCED DEVELOPMENT4,0134,013
								
								29 0603287FPHYSICAL SECURITY EQUIPMENT3,5863,586
								
								30 0603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL
					 SEGMENT00
								
								31 0603430FADVANCED EHF MILSATCOM (SPACE)421,687421,687
								
								32 0603432FPOLAR MILSATCOM (SPACE)122,991122,991
								
								33 0603438FSPACE CONTROL TECHNOLOGY45,75545,755
								
								34 0603742FCOMBAT IDENTIFICATION TECHNOLOGY38,49638,496
								
								35 0603790FNATO RESEARCH AND DEVELOPMENT4,4244,424
								
								36 0603791FINTERNATIONAL SPACE COOPERATIVE
					 R&D642642
								
								37 0603830FSPACE PROTECTION PROGRAM (SPP)9,8199,819
								
								38 0603850FINTEGRATED BROADCAST SERVICE20,04620,046
								
								39 0603851FINTERCONTINENTAL BALLISTIC MISSILE67,20272,202
								
								 Program
					 Increase[20,000]
								
								 ICBM[–15,000]
								
								40 0603854FWIDEBAND GLOBAL SATCOM RDT&E
					 (SPACE)12,80412,804
								
								41 0603859FPOLLUTION PREVENTION2,0752,075
								
								42 0603860FJOINT PRECISION APPROACH AND LANDING
					 SYSTEMS20,11220,112
								
								43 0604015FNEXT GENERATION BOMBER197,023197,023
								
								44 0604283FBATTLE MGMT COM & CTRL SENSOR
					 DEVELOPMENT60,25031,250
								
								 3DELRR Contract
					 Delays[–29,000]
								
								45 0604317FTECHNOLOGY TRANSFER2,5532,553
								
								46 0604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM
					 (HDBTDS) PROGRAM38,24838,248
								
								47 0604330FJOINT DUAL ROLE AIR DOMINANCE
					 MISSILE29,75929,759
								
								48 0604337FREQUIREMENTS ANALYSIS AND MATURATION24,21724,217
								
								49 0604436FNEXT-GENERATION MILSATCOM TECHNOLOGY
					 DEVELOPMENT00
								
								50 0604635FGROUND ATTACK WEAPONS FUZE
					 DEVELOPMENT24,46724,467
								
								51 0604796FALTERNATIVE FUELS00
								
								52 0604830FAUTOMATED AIR-TO-AIR REFUELING00
								
								53 0604857FOPERATIONALLY RESPONSIVE SPACE86,54386,543
								
								54 0604858FTECH TRANSITION PROGRAM2,7732,773
								
								55 0305178FNATIONAL POLAR-ORBITING OPERATIONAL ENVIRONMENTAL
					 SATELLITE SYSTEM (NPOESS)444,900444,900
								
								
								
								TOTAL, ADVANCED COMPONENT DEVELOPMENT &
					 PROTOTYPES, AIR FORCE1,684,3851,660,385
								
								
								
								SYSTEM DEVELOPMENT
					 & DEMONSTRATION, AIR FORCE
								
								56 0603840FGLOBAL BROADCAST SERVICE (GBS)5,6805,680
								
								57 0604222FNUCLEAR WEAPONS SUPPORT18,53818,538
								
								58 0604233FSPECIALIZED UNDERGRADUATE FLIGHT
					 TRAINING21,78021,780
								
								59 0604270FELECTRONIC WARFARE DEVELOPMENT26,88016,880
								
								 MALD-J Increment
					 2–-Technology Development Contract Delay[–10,000]
								
								60 0604280FJOINT TACTICAL RADIO00
								
								61 0604281FTACTICAL DATA NETWORKS ENTERPRISE52,35548,105
								
								 STRATCOM DNC2
					 Contract Delays[–3,000]
								
								 CLIP--Contract
					 Delays[–1,250]
								
								62 0604287FPHYSICAL SECURITY EQUIPMENT5151
								
								63 0604329FSMALL DIAMETER BOMB (SDB)132,891132,891
								
								64 0604421FCOUNTERSPACE SYSTEMS31,91331,913
								
								65 0604425FSPACE SITUATION AWARENESS SYSTEMS273,689273,689
								
								 Space Surveillance
					 Telescope military utility assessment[6,000]
								
								 Space Surveillance
					 Telescope[–6,000]
								
								66 0604429FAIRBORNE ELECTRONIC ATTACK47,10039,000
								
								 Electronic Attack
					 Pod--Delayed Start[–3,500]
								
								 AEA SoS--Contract
					 Delays[–4,600]
								
								67 0604441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH
					 EMD621,629621,629
								
								 Data
					 explotation[15,000]
								
								 SABRS integration
					 on SV 5 and 6[20,000]
								
								 SSABRS integration
					 on SV 5 and 6[–20,000]
								
								 Data
					 exploitation[–15,000]
								
								68 0604443FTHIRD GENERATION INFRARED SURVEILLANCE
					 (3GIRS)00
								
								69 0604602FARMAMENT/ORDNANCE DEVELOPMENT10,0556,055
								
								 Universal Armament
					 Interface Contract Delay[–4,000]
								
								70 0604604FSUBMUNITIONS2,4272,427
								
								71 0604617FAGILE COMBAT SUPPORT11,8783,920
								
								 BEAR--Ahead of
					 Need[–3,900]
								
								 Airfield Damage
					 Repair--Ahead of Need[–4,058]
								
								72 0604618FJOINT DIRECT ATTACK MUNITION00
								
								73 0604706FLIFE SUPPORT SYSTEMS11,2809,280
								
								 Integrated Aircrew
					 Ensemble--Contract Award Delays[–2,000]
								
								74 0604735FCOMBAT TRAINING RANGES28,1068,106
								
								 Joint Threat
					 Emitter Increment 2–-Rephased Program[–12,000]
								
								 Air Combat Training
					 Systems (P5) Upgrades--Contract Deleay[–8,000]
								
								75 0604740FINTEGRATED COMMAND & CONTROL APPLICATIONS
					 (IC2A)1010
								
								76 0604750FINTELLIGENCE EQUIPMENT995995
								
								77 0604800FJOINT STRIKE FIGHTER (JSF)1,387,9261,387,926
								
								78 0604851FINTERCONTINENTAL BALLISTIC MISSILE158,477158,477
								
								79 0604853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM
					 (SPACE)20,02820,028
								
								80 0605221FNEXT GENERATION AERIAL REFUELING
					 AIRCRAFT877,084742,084
								
								 Align funding to
					 signed KC–46A contract[–127,100]
								
								 Excess to
					 Requirement[–7,900]
								
								81 0605229FCSAR HH–60 RECAPITALIZATION94,11311,000
								
								 Transfer to HC–130
					 modifications (APAF 75) per USAF request[–10,400]
								
								 Transfer to HH–60
					 modifications (APAF 73) per USAF request[–54,600]
								
								 Program reduction
					 to reflect new acquisition strategy[–18,113]
								
								82 0605277FCSAR-X RDT&E00
								
								83 0605278FHC/MC–130 RECAP RDT&E27,07122,071
								
								 Contract
					 Savings[–5,000]
								
								84 0605452FJOINT SIAP EXECUTIVE PROGRAM OFFICE00
								
								85 0101125FNUCLEAR WEAPONS MODERNIZATION93,86793,867
								
								86 0207100FLIGHT ATTACK ARMED RECONNAISSANCE (LAAR)
					 SQUADRONS23,72123,721
								
								87 0207451FSINGLE INTEGRATED AIR PICTURE (SIAP)00
								
								88 0207701FFULL COMBAT MISSION TRAINING39,82625,826
								
								 Block 40/50 Mission
					 Training Center--Excess to need[–14,000]
								
								89 0401138FJOINT CARGO AIRCRAFT (JCA)27,08927,089
								
								90 0401318FCV–2220,72310,723
								
								 Contract
					 Delay[–10,000]
								
								91 0401845FAIRBORNE SENIOR LEADER C3 (SLC3S)12,5350
								
								 Program
					 Termination[–12,535]
								
								
								
								TOTAL, SYSTEM DEVELOPMENT &
					 DEMONSTRATION, AIR FORCE4,079,7173,763,761
								
								
								
								RDT&E MANAGEMENT
					 SUPPORT, AIR FORCE
								
								
								
								92 0604256FTHREAT SIMULATOR DEVELOPMENT22,42022,420
								
								93 0604759FMAJOR T&E INVESTMENT62,20662,206
								
								94 0605101FRAND PROJECT AIR FORCE27,57927,579
								
								95 0605502FSMALL BUSINESS INNOVATION RESEARCH00
								
								96 0605712FINITIAL OPERATIONAL TEST &
					 EVALUATION17,76717,767
								
								97 0605807FTEST AND EVALUATION SUPPORT654,475704,475
								
								 Program
					 Increase[50,000]
								
								98 0605860FROCKET SYSTEMS LAUNCH PROGRAM
					 (SPACE)158,096158,096
								
								99 0605864FSPACE TEST PROGRAM (STP)47,92647,926
								
								100 0605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND
					 EVALUATION SUPPORT44,54744,547
								
								101 0605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION
					 SUPPORT27,95327,953
								
								102 0606323FMULTI-SERVICE SYSTEMS ENGINEERING
					 INITIATIVE13,95313,953
								
								103 0702806FACQUISITION AND MANAGEMENT SUPPORT31,96631,966
								
								104 0804731FGENERAL SKILL TRAINING1,5101,510
								
								105 0909999FFINANCING FOR CANCELLED ACCOUNT
					 ADJUSTMENTS00
								
								106 1001004FINTERNATIONAL ACTIVITIES3,7983,798
								
								
								
								TOTAL, RDT&E MANAGEMENT SUPPORT, AIR
					 FORCE1,114,1961,164,196
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT, AIR FORCE
								
								107 0603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL
					 SEGMENT390,889366,889
								
								 Slow
					 execution[–24,000]
								
								108 0604263FCOMMON VERTICAL LIFT SUPPORT
					 PLATFORM5,3655,365
								
								109 0605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM
					 (AF-IPPS)91,86691,866
								
								110 0605024FANTI-TAMPER TECHNOLOGY EXECUTIVE
					 AGENCY35,46735,467
								
								112 0101113FB–52 SQUADRONS133,261133,261
								
								113 0101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)803803
								
								114 0101126FB–1B SQUADRONS33,01133,011
								
								115 0101127FB–2 SQUADRONS340,819226,836
								
								 Delay in EHF
					 communications development due to FAB-T delay[–113,983]
								
								116 0101313FSTRAT WAR PLANNING SYSTEM—USSTRATCOM23,07223,072
								
								117 0101314FNIGHT FIST—USSTRATCOM5,4215,421
								
								119 0102325FATMOSPHERIC EARLY WARNING SYSTEM4,4854,485
								
								120 0102326FREGION/SECTOR OPERATION CONTROL CENTER
					 MODERNIZATION PROGRAM12,67212,672
								
								121 0102823FSTRATEGIC AEROSPACE INTELLIGENCE SYSTEM
					 ACTIVITIES1414
								
								122 0203761FWARFIGHTER RAPID ACQUISITION PROCESS (WRAP) RAPID
					 TRANSITION FUND19,93419,934
								
								123 0205219FMQ–9 UAV146,824126,824
								
								 Contract
					 Delays[–20,000]
								
								124 0207040FMULTI-PLATFORM ELECTRONIC WARFARE
					 EQUIPMENT00
								
								125 0207131FA–10 SQUADRONS11,05111,051
								
								126 0207133FF–16 SQUADRONS143,869131,069
								
								 SLEP Contract
					 Delay[–12,800]
								
								127 0207134FF–15E SQUADRONS207,531194,831
								
								 ADCP--Excess to
					 Requirement[–12,700]
								
								128 0207136FMANNED DESTRUCTIVE SUPPRESSION13,25313,253
								
								129 0207138FF–22A SQUADRONS718,432511,432
								
								 Provide funds that
					 Air Force can execute in FY12[–140,000]
								
								 Program
					 Growth[–67,000]
								
								130 0207142FF–35 SQUADRONS47,8410
								
								 Block IV
					 Development--Ahead of need[–47,841]
								
								131 0207161FTACTICAL AIM MISSILES8,0238,023
								
								132 0207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE
					 (AMRAAM)77,83077,830
								
								133 0207170FJOINT HELMET MOUNTED CUEING SYSTEM
					 (JHMCS)1,4361,436
								
								134 0207224FCOMBAT RESCUE AND RECOVERY2,2922,292
								
								135 0207227FCOMBAT RESCUE—PARARESCUE927927
								
								136 0207247FAF TENCAP20,72720,727
								
								137 0207249FPRECISION ATTACK SYSTEMS PROCUREMENT3,1283,128
								
								138 0207253FCOMPASS CALL18,50918,509
								
								139 0207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT
					 PROGRAM182,967172,967
								
								 Excess to
					 Requirement[–10,000]
								
								140 0207277FISR INNOVATIONS00
								
								141 0207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE
					 (JASSM)5,7965,796
								
								142 0207410FAIR & SPACE OPERATIONS CENTER
					 (AOC)121,880121,880
								
								143 0207412FCONTROL AND REPORTING CENTER (CRC)3,9543,954
								
								144 0207417FAIRBORNE WARNING AND CONTROL SYSTEM
					 (AWACS)135,96191,961
								
								 NGIFF--Contract
					 Delays[–20,000]
								
								 DRAGON--Contract
					 Delays[–24,000]
								
								145 0207418FTACTICAL AIRBORNE CONTROL SYSTEMS8,3098,309
								
								146 0207423FADVANCED COMMUNICATIONS SYSTEMS90,08344,883
								
								 JTRS Integration
					 and Engineering Support--Schedule Delays[–5,200]
								
								 Common Processing
					 Environment--Schedule Delays[–40,000]
								
								148 0207431FCOMBAT AIR INTELLIGENCE SYSTEM
					 ACTIVITIES5,4285,428
								
								149 0207438FTHEATER BATTLE MANAGEMENT (TBM) C4I15,52815,528
								
								150 0207444FTACTICAL AIR CONTROL PARTY-MOD15,9789,678
								
								 VCS--Program
					 Termination and Restructure[–4,300]
								
								 JETS Contract
					 Delays[–2,000]
								
								151 0207445FFIGHTER TACTICAL DATA LINK00
								
								152 0207448FC2ISR TACTICAL DATA LINK1,5361,536
								
								153 0207449FCOMMAND AND CONTROL (C2)
					 CONSTELLATION18,10218,102
								
								154 0207581FJOINT SURVEILLANCE/TARGET ATTACK RADAR SYSTEM
					 (JSTARS)121,61088,610
								
								 Unjustified Request
					 Based on Program Restructure[–33,000]
								
								155 0207590FSEEK EAGLE18,59918,599
								
								156 0207601FUSAF MODELING AND SIMULATION23,09123,091
								
								157 0207605FWARGAMING AND SIMULATION CENTERS5,7795,779
								
								158 0207697FDISTRIBUTED TRAINING AND EXERCISES5,2643,264
								
								 Unjustified
					 growth[–2,000]
								
								159 0208006FMISSION PLANNING SYSTEMS69,91863,418
								
								 CAF Increment
					 IV--Critical Change Delay[–6,500]
								
								160 0208021FINFORMATION WARFARE SUPPORT2,3222,322
								
								161 0208059FCYBER COMMAND ACTIVITIES702702
								
								168 0301400FSPACE SUPERIORITY INTELLIGENCE11,8668,866
								
								 Program
					 underexecution due to schedule delays[–3,000]
								
								169 0302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER
					 (NAOC)5,8455,845
								
								170 0303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK
					 (MEECN)43,81143,811
								
								171 0303140FINFORMATION SYSTEMS SECURITY PROGRAM101,78892,788
								
								 Delay due to
					 protest[–9,000]
								
								172 0303141FGLOBAL COMBAT SUPPORT SYSTEM449449
								
								173 0303150FGLOBAL COMMAND AND CONTROL SYSTEM3,8543,854
								
								174 0303158FJOINT COMMAND AND CONTROL PROGRAM
					 (JC2)00
								
								175 0303601FMILSATCOM TERMINALS238,729188,729
								
								 Transfer to FAB-T
					 alternative line 175a[–50,000]
								
								175a0303601FFAB-T ALTERNATIVE050,000
								
								 Transfer from FAB-T
					 line 175[50,000]
								
								177 0304260FAIRBORNE SIGINT ENTERPRISE121,748108,248
								
								 Contract/Program
					 Delays[–13,500]
								
								180 0305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,6044,604
								
								181 0305103FCYBER SECURITY INITIATIVE2,0262,026
								
								182 0305105FDOD CYBER CRIME CENTER282282
								
								183 0305110FSATELLITE CONTROL NETWORK (SPACE)18,33718,337
								
								184 0305111FWEATHER SERVICE31,08431,084
								
								185 0305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM
					 (ATCALS)63,3679,867
								
								 D--RAPCON Contract
					 Delay[–53,500]
								
								186 0305116FAERIAL TARGETS50,62045,620
								
								 QF–16–-Excess to
					 Need[–5,000]
								
								189 0305128FSECURITY AND INVESTIGATIVE
					 ACTIVITIES366366
								
								190 0305146FDEFENSE JOINT COUNTERINTELLIGENCE
					 ACTIVITIES3939
								
								1910305159FENTERPRISE QUERY & CORRELATION010,000
								
								 Enterprise query
					 & correlation[20,000]
								
								 Classified
					 Adjustment [–10,000]
								
								192 0305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT)
					 (SPACE)133,60142,601
								
								 Contract delay
					 [–91,000]
								
								193 0305165FNAVSTAR GLOBAL POSITIONING SYSTEM (SPACE AND
					 CONTROL SEGMENTS)17,89317,893
								
								195 0305173FSPACE AND MISSILE TEST AND EVALUATION
					 CENTER196,254196,254
								
								196 0305174FSPACE INNOVATION AND DEVELOPMENT
					 CENTER2,9612,961
								
								197 0305182FSPACELIFT RANGE SYSTEM (SPACE)9,9409,940
								
								198 0305193FINTELLIGENCE SUPPORT TO INFORMATION OPERATIONS
					 (IO)1,2711,271
								
								199 0305202FDRAGON U–200
								
								200 0305205FENDURANCE UNMANNED AERIAL VEHICLES52,42515,925
								
								 Funded via
					 reprogramming action[–6,500]
								
								 Program
					 reduction[–30,000]
								
								201 0305206FAIRBORNE RECONNAISSANCE SYSTEMS106,87799,677
								
								 Unjustified
					 request[–7,200]
								
								202 0305207FMANNED RECONNAISSANCE SYSTEMS13,04913,049
								
								203 0305208FDISTRIBUTED COMMON GROUND/SURFACE
					 SYSTEMS90,72485,724
								
								 Contract
					 delays[–5,000]
								
								204 0305219FMQ–1 PREDATOR A UAV14,11211,642
								
								 Common Sensor
					 Payload--Ahead of Need[–2,470]
								
								205 0305220FRQ–4 UAV423,462383,462
								
								 Contract
					 delays[–40,000]
								
								206 0305221FNETWORK-CENTRIC COLLABORATIVE
					 TARGETING7,3487,348
								
								207 0305265FGPS III SPACE SEGMENT463,081463,081
								
								208 0305614FJSPOC MISSION SYSTEM118,95083,950
								
								 JMS program
					 restructure[–35,000]
								
								209 0305887FINTELLIGENCE SUPPORT TO INFORMATION
					 WARFARE14,73614,736
								
								210 0305913FNUDET DETECTION SYSTEM (SPACE)81,98981,989
								
								211 0305924FNATIONAL SECURITY SPACE OFFICE00
								
								212 0305940FSPACE SITUATION AWARENESS OPERATIONS31,95631,956
								
								213 0307141FINFORMATION OPERATIONS TECHNOLOGY INTEGRATION
					 & TOOL DEVELOPMENT23,93123,931
								
								214 0308699FSHARED EARLY WARNING (SEW)1,6631,663
								
								215 0401115FC–130 AIRLIFT SQUADRON24,5096,509
								
								 Contract
					 Delays[–18,000]
								
								216 0401119FC–5 AIRLIFT SQUADRONS (IF)24,94112,941
								
								 RERP Program
					 Rephased[–12,000]
								
								217 0401130FC–17 AIRCRAFT (IF)128,16994,269
								
								 Contract
					 Delays[–33,900]
								
								218 0401132FC–130J PROGRAM39,53739,537
								
								219 0401134FLARGE AIRCRAFT IR COUNTERMEASURES
					 (LAIRCM)7,4387,438
								
								220 0401139FLIGHT MOBILITY AIRCRAFT (LIMA)1,3080
								
								 Funded in Public
					 Law 112–10[–1,308]
								
								221 0401218FKC–135S6,1616,161
								
								222 0401219FKC–10S30,86830,868
								
								223 0401314FOPERATIONAL SUPPORT AIRLIFT82,59137,591
								
								 VC–25A--Funding
					 Ahead of Need[–45,000]
								
								224 0401315FC-STOL AIRCRAFT00
								
								225 0408011FSPECIAL TACTICS / COMBAT CONTROL7,1185,218
								
								 Line of
					 Sight--Contract Delay[–1,900]
								
								226 0702207FDEPOT MAINTENANCE (NON-IF)1,5311,531
								
								227 0702976FFACILITIES RESTORATION &
					 MODERNIZATION—LOGISTICS00
								
								228 0708012FLOGISTICS SUPPORT ACTIVITIES944944
								
								229 0708610FLOGISTICS INFORMATION TECHNOLOGY
					 (LOGIT)140,284140,284
								
								230 0708611FSUPPORT SYSTEMS DEVELOPMENT10,99010,990
								
								231 0801711FRECRUITING ACTIVITIES00
								
								232 0804743FOTHER FLIGHT TRAINING322322
								
								233 0804757FJOINT NATIONAL TRAINING CENTER1111
								
								234 0804772FTRAINING DEVELOPMENTS00
								
								235 0808716FOTHER PERSONNEL ACTIVITIES113113
								
								236 0901202FJOINT PERSONNEL RECOVERY AGENCY2,4832,483
								
								237 0901218FCIVILIAN COMPENSATION PROGRAM1,5081,508
								
								238 0901220FPERSONNEL ADMINISTRATION8,0411,041
								
								 Contract
					 Delays[–7,000]
								
								239 0901226FAIR FORCE STUDIES AND ANALYSIS
					 AGENCY928928
								
								240 0901279FFACILITIES OPERATION—ADMINISTRATIVE12,11812,118
								
								241 0901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS
					 DEVELOPMENT101,31776,317
								
								 DEAMS--Excess to
					 Requirement[–25,000]
								
								242 0902998FMANAGEMENT HQ—ADP SUPPORT (AF)299299
								
								242A9999999999CLASSIFIED PROGRAMS12,063,14011,829,329
								
								 Classified
					 Adjustment [–233,811]
								
								
								
								TOTAL, OPERATIONAL SYSTEMS DEVELOPMENT, AIR
					 FORCE18,573,26617,318,853
								
								
								
								TOTAL, RDT&E AIR
					 FORCE27,737,70126,183,332
								
								
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, DW
								
								
								
								BASIC RESEARCH,
					 DW
								
								1 0601000BRDTRA BASIC RESEARCH
					 INITIATIVE47,73747,737
								
								2 0601101EDEFENSE RESEARCH SCIENCES290,773290,773
								
								3 0601110D8ZBASIC RESEARCH INITIATIVES14,73114,731
								
								4 0601111D8ZGOVERNMENT/INDUSTRY COSPONSORSHIP OF UNIVERSITY
					 RESEARCH00
								
								5 0601117EBASIC OPERATIONAL MEDICAL RESEARCH
					 SCIENCE37,87037,870
								
								6 0601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM101,59186,591
								
								 Program
					 Decrease[–15,000]
								
								7 0601384BPCHEMICAL AND BIOLOGICAL DEFENSE
					 PROGRAM52,61752,617
								
								
								
								TOTAL, BASIC RESEARCH,
					 DW545,319530,319
								
								
								
								APPLIED RESEARCH,
					 DW
								
								
								
								8 0602000D8ZJOINT MUNITIONS TECHNOLOGY21,59220,592
								
								 Excessive
					 growth[–1,000]
								
								9 0602115EBIOMEDICAL TECHNOLOGY110,000110,000
								
								10 0602228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES
					 (HBCU) SCIENCE00
								
								11 0602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM37,91637,916
								
								12 0602250D8ZSYSTEMS 2020 APPLIED RESEARCH4,3814,381
								
								13 0602303EINFORMATION & COMMUNICATIONS
					 TECHNOLOGY400,499400,499
								
								14 0602304ECOGNITIVE COMPUTING SYSTEMS49,36549,365
								
								15 0602305EMACHINE INTELLIGENCE61,35161,351
								
								16 0602383EBIOLOGICAL WARFARE DEFENSE30,42130,421
								
								17 0602384BPCHEMICAL AND BIOLOGICAL DEFENSE
					 PROGRAM219,873219,873
								
								18 0602663D8ZDATA TO DECISIONS APPLIED RESEARCH9,2355,235
								
								 Program
					 Decrease[–4,000]
								
								19 0602668D8ZCYBER SECURITY RESEARCH9,7354,735
								
								 Program
					 Decrease[–5,000]
								
								20 0602670D8ZHUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB)
					 APPLIED RESEARCH14,92310,923
								
								 Excessive
					 growth[–4,000]
								
								21 0602702ETACTICAL TECHNOLOGY206,422206,422
								
								22 0602715EMATERIALS AND BIOLOGICAL TECHNOLOGY237,837237,837
								
								23 0602716EELECTRONICS TECHNOLOGY215,178215,178
								
								24 0602718BRWEAPONS OF MASS DESTRUCTION DEFEAT
					 TECHNOLOGIES196,954186,501
								
								 Due to slow
					 execution[–10,453]
								
								25 1160401BBSPECIAL OPERATIONS TECHNOLOGY
					 DEVELOPMENT26,59126,591
								
								26 1160407BBSOF MEDICAL TECHNOLOGY
					 DEVELOPMENT00
								
								
								
								TOTAL, APPLIED RESEARCH,
					 DW1,852,2731,827,820
								
								
								
								ADVANCED TECHNOLOGY
					 DEVELOPMENT (ATD), DW
								
								27 0603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY24,77120,271
								
								 Excessive
					 growth[–4,500]
								
								28 0603121D8ZSO/LIC ADVANCED DEVELOPMENT45,02845,028
								
								29 0603122D8ZCOMBATING TERRORISM TECHNOLOGY
					 SUPPORT77,01977,019
								
								30 0603160BRCOUNTERPROLIFERATION
					 INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT283,073271,123
								
								 Due to slow
					 execution[–11,950]
								
								31 0603175CBALLISTIC MISSILE DEFENSE TECHNOLOGY75,00375,003
								
								32 0603200D8ZJOINT ADVANCED CONCEPTS7,9037,903
								
								33 0603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY
					 DEVELOPMENT20,37220,372
								
								34 0603250D8ZSYSTEMS 2020 ADVANCED TECHNOLOGY
					 DEVELOPMENT4,3814,381
								
								35 0603264SAGILE TRANSPORTATION FOR THE 21ST CENTURY
					 (AT21)—THEATER CAPABILITY998998
								
								36 0603274CSPECIAL PROGRAM—MDA TECHNOLOGY61,45861,458
								
								37 0603286EADVANCED AEROSPACE SYSTEMS98,87898,878
								
								38 0603287ESPACE PROGRAMS AND TECHNOLOGY97,54197,541
								
								39 0603384BPCHEMICAL AND BIOLOGICAL DEFENSE
					 PROGRAM—ADVANCED DEVELOPMENT229,235229,235
								
								40 0603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY7,2877,287
								
								41 0603648D8ZJOINT CAPABILITY TECHNOLOGY
					 DEMONSTRATIONS187,707177,707
								
								 Program Decrease-
					 Unjustified growth[–10,000]
								
								42 0603662D8ZNETWORKED COMMUNICATIONS
					 CAPABILITIES23,89023,890
								
								43 0603663D8ZDATA TO DECISIONS ADVANCED TECHNOLOGY
					 DEVELOPMENT9,2355,235
								
								 Program Decrease
					 [–4,000]
								
								44 0603665D8ZBIOMETRICS SCIENCE AND TECHNOLOGY10,76210,762
								
								45 0603668D8ZCYBER SECURITY ADVANCED RESEARCH10,7095,709
								
								 Program
					 Decrease[–5,000]
								
								46 0603670D8ZHUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB)
					 ADVANCED DEVELOPMENT18,17914,179
								
								 Excessive
					 growth[–4,000]
								
								47 0603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY
					 PROGRAM17,88847,888
								
								 Program Increase-
					 Industrial Base Innovation Fund program[30,000]
								
								48 0603699D8ZEMERGING CAPABILITIES TECHNOLOGY
					 DEVELOPMENT26,97213,972
								
								 Cargo airship
					 demonstration[2,000]
								
								
					 Pelican[–15,000]
								
								49 0603711D8ZJOINT ROBOTICS PROGRAM/AUTONOMOUS
					 SYSTEMS9,7569,756
								
								50 0603712SGENERIC LOGISTICS R&D TECHNOLOGY
					 DEMONSTRATIONS23,88723,887
								
								51 0603713SDEPLOYMENT AND DISTRIBUTION ENTERPRISE
					 TECHNOLOGY41,97635,976
								
								 Excessive
					 growth[–6,000]
								
								52 0603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH
					 PROGRAM66,40966,409
								
								53 0603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND
					 SUPPORT91,13261,132
								
								 Program
					 reduction[–30,000]
								
								54 0603727D8ZJOINT WARFIGHTING PROGRAM10,54710,547
								
								55 0603739EADVANCED ELECTRONICS TECHNOLOGIES160,286160,286
								
								56 0603745D8ZSYNTHETIC APERTURE RADAR (SAR) COHERENT CHANGE
					 DETECTION (CDD)00
								
								57 0603755D8ZHIGH PERFORMANCE COMPUTING MODERNIZATION
					 PROGRAM00
								
								58 0603760ECOMMAND, CONTROL AND COMMUNICATIONS
					 SYSTEMS296,537296,537
								
								59 0603765ECLASSIFIED DARPA PROGRAMS107,226107,226
								
								60 0603766ENETWORK-CENTRIC WARFARE TECHNOLOGY235,245235,245
								
								61 0603767ESENSOR TECHNOLOGY271,802271,802
								
								61A0604775D8ZDEFENSE RAPID INNOVATION PROGRAM0200,000
								
								 Program
					 Increase[200,000]
								
								62 0603768EGUIDANCE TECHNOLOGY00
								
								63 0603769SEDISTRIBUTED LEARNING ADVANCED
					 TECHNOLOGY DEVELOPMENT13,57913,579
								
								64 0603781D8ZSOFTWARE ENGINEERING INSTITUTE30,42430,424
								
								65 0603826D8ZQUICK REACTION SPECIAL PROJECTS89,92579,925
								
								 Program
					 Decrease[–10,000]
								
								66 0603828D8ZJOINT EXPERIMENTATION58,13048,130
								
								 Program
					 adjustment[–10,000]
								
								67 0603832D8ZDOD MODELING AND SIMULATION MANAGEMENT
					 OFFICE37,02931,029
								
								 Program
					 Decrease[–6,000]
								
								68 0603901CDIRECTED ENERGY RESEARCH96,32936,329
								
								 Program
					 Decrease—ALTB[–60,000]
								
								69 0603902CNEXT GENERATION AEGIS MISSILE123,456123,456
								
								70 0603941D8ZTEST & EVALUATION SCIENCE &
					 TECHNOLOGY99,59399,593
								
								71 0603942D8ZTECHNOLOGY TRANSFER00
								
								 Program Increase-
					 Technology Transition Initiative[10,000]
								
								 Technology
					 Transition Initiative[–10,000]
								
								72 0604055D8ZOPERATIONAL ENERGY CAPABILITY
					 IMPROVEMENT20,44420,444
								
								73 0303310D8ZCWMD SYSTEMS7,7887,788
								
								74 1160402BBSPECIAL OPERATIONS ADVANCED
					 TECHNOLOGY DEVELOPMENT35,24230,242
								
								 Excess to
					 need[–5,000]
								
								75 1160422BBAVIATION ENGINEERING
					 ANALYSIS837837
								
								76 1160472BBSOF INFORMATION AND BROADCAST SYSTEMS
					 ADVANCED TECHNOLOGY4,9244,924
								
								
								
								TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT
					 (ATD), DW3,270,7923,321,342
								
								
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES, DW
								
								77 0603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY
					 EQUIPMENT RDT&E ADC&P36,79836,798
								
								78 0603527D8ZRETRACT LARCH21,04021,040
								
								79 0603600D8ZWALKOFF112,142112,142
								
								80 0603709D8ZJOINT ROBOTICS PROGRAM11,12911,129
								
								81 0603714D8ZADVANCED SENSOR APPLICATIONS PROGRAM18,40818,408
								
								82 0603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION
					 PROGRAM63,60663,606
								
								83 0603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE
					 SEGMENT290,452310,452
								
								 THAAD production
					 improvements[20,000]
								
								84 0603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE
					 SEGMENT1,161,0011,161,001
								
								85 0603883CBALLISTIC MISSILE DEFENSE BOOST DEFENSE
					 SEGMENT00
								
								86 0603884BPCHEMICAL AND BIOLOGICAL DEFENSE
					 PROGRAM261,143234,155
								
								 JPID program
					 restructure[–13,988]
								
								 INATS schedule
					 delays[–13,000]
								
								87 0603884CBALLISTIC MISSILE DEFENSE SENSORS222,374222,374
								
								88 0603888CBALLISTIC MISSILE DEFENSE TEST &
					 TARGETS1,071,0391,022,039
								
								 Program
					 Decrease—Excess funds[–40,000]
								
								 Excess to
					 need[–9,000]
								
								89 0603890CBMD ENABLING PROGRAMS373,563373,563
								
								90 0603891CSPECIAL PROGRAMS—MDA296,554296,554
								
								91 0603892CAEGIS BMD960,2671,250,267
								
								 SM–3 Block IB
					 production improvements[30,000]
								
								 Transfer from
					 procurement to correct test failures[260,000]
								
								92 0603893CSPACE TRACKING & SURVEILLANCE
					 SYSTEM96,35396,353
								
								93 0603895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE
					 PROGRAMS7,9517,951
								
								94 0603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL,
					 BATTLE MANAGEMENT AND COMMUNICATI364,103364,103
								
								95 0603897CBALLISTIC MISSILE DEFENSE HERCULES00
								
								96 0603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER
					 SUPPORT41,22541,225
								
								97 0603904CMISSILE DEFENSE INTEGRATION & OPERATIONS
					 CENTER (MDIOC)69,32569,325
								
								98 0603906CREGARDING TRENCH15,79715,797
								
								99 0603907CSEA BASED X-BAND RADAR (SBX)177,058157,058
								
								 Program
					 Decrease—Excess funds[–20,000]
								
								100 0603911CBMD EUROPEAN CAPABILITY00
								
								101 0603913CISRAELI COOPERATIVE PROGRAMS106,100156,100
								
								 David's Sling
					 development[25,000]
								
								 Arrow System
					 Improvement Program[20,000]
								
								 Arrow–3 interceptor
					 development[5,000]
								
								102 0603920D8ZHUMANITARIAN DEMINING14,99614,996
								
								103 0603923D8ZCOALITION WARFARE12,74312,743
								
								104 0604016D8ZDEPARTMENT OF DEFENSE CORROSION
					 PROGRAM3,22135,321
								
								 Program
					 increase—funding shortfall[32,100]
								
								105 0604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED AIRCRAFT
					 SYSTEM (UAS) COMMON DEVELOPMENT25,12025,120
								
								106 0604648D8ZJOINT CAPABILITY TECHNOLOGY
					 DEMONSTRATIONS00
								
								107 0604670D8ZHUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB)
					 RESEARCH AND ENGINEERING10,3098,309
								
								 Program
					 Decrease[–2,000]
								
								108 0604787D8ZJOINT SYSTEMS INTEGRATION COMMAND
					 (JSIC)13,0248,024
								
								 Program
					 Decrease[–5,000]
								
								109 0604828D8ZJOINT FIRES INTEGRATION AND INTEROPERABILITY
					 TEAM9,2909,290
								
								110 0604880CLAND-BASED SM–3 (LBSM3)306,595306,595
								
								111 0604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT424,454444,454
								
								 Program Increase-
					 software Integration[20,000]
								
								112 0604883CPRECISION TRACKING SPACE SENSOR
					 RDT&E160,818160,818
								
								113 0604884CAIRBORNE INFRARED (ABIR)46,87746,877
								
								114 0605017D8ZREDUCTION OF TOTAL OWNERSHIP COST00
								
								115 0303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET)
					 PROGRAM3,3583,358
								
								
								
								TOTAL, ADVANCED COMPONENT DEVELOPMENT &
					 PROTOTYPES, DW6,808,2337,117,345
								
								
								
								SYSTEM DEVELOPMENT
					 AND DEMONSTRATION (SDD), DW
								
								116 0604051D8ZDEFENSE ACQUISITION CHALLENGE PROGRAM
					 (DACP)00
								
								117 0604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY
					 EQUIPMENT RDT&E SDD7,2207,220
								
								118 0604165D8ZPROMPT GLOBAL STRIKE CAPABILITY
					 DEVELOPMENT204,824204,824
								
								119 0604384BPCHEMICAL AND BIOLOGICAL DEFENSE
					 PROGRAM400,608390,608
								
								 Decontamination FOS
					 delays[–10,000]
								
								120 0604709D8ZJOINT ROBOTICS PROGRAM2,7822,782
								
								121 0604764KADVANCED IT SERVICES JOINT PROGRAM OFFICE
					 (AITS-JPO)49,19844,198
								
								 Cyber threat
					 discovery[20,000]
								
								 Program
					 growth[–25,000]
								
								122 0604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM
					 (JTIDS)17,39517,395
								
								123 0605000BRWEAPONS OF MASS DESTRUCTION DEFEAT
					 CAPABILITIES5,8885,285
								
								 Due to slow
					 execution[–603]
								
								124 0605013BLINFORMATION TECHNOLOGY
					 DEVELOPMENT12,22812,228
								
								125 0605018BTADEFENSE INTEGRATED MILITARY HUMAN RESOURCES SYSTEM
					 (DIMHRS)00
								
								126 0605020BTABUSINESS TRANSFORMATION AGENCY R&D
					 ACTIVITIES00
								
								127 0605021SEHOMELAND PERSONNEL SECURITY
					 INITIATIVE389389
								
								128 0605022D8ZDEFENSE EXPORTABILITY PROGRAM1,9291,929
								
								129 0605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES4,9934,993
								
								130 0605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND
					 DEMONSTRATION134,28584,285
								
								 Program
					 Growth[–50,000]
								
								131 0605075D8ZDCMO POLICY AND INTEGRATION41,80831,808
								
								 Program
					 Growth[–10,000]
								
								132 0605140D8ZTRUSTED FOUNDRY00
								
								133 0605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT
					 CAPABILITIES14,95014,950
								
								134 0605648D8ZDEFENSE ACQUISITION EXECUTIVE (DAE) PILOT
					 PROGRAM00
								
								135 0303141KGLOBAL COMBAT SUPPORT SYSTEM19,83719,837
								
								136 0807708D8ZWOUNDED ILL AND INJURED SENIOR OVERSIGHT COMMITTEE
					 (WII-SOC) STAFF OFFICE00
								
								
								
								TOTAL, SYSTEM DEVELOPMENT AND DEMONSTRATION
					 (SDD), DW918,334842,731
								
								
								
								RDT&E MANAGEMENT
					 SUPPORT, DW
								
								137 0604774D8ZDEFENSE READINESS REPORTING SYSTEM
					 (DRRS)6,6586,658
								
								138 0604875D8ZJOINT SYSTEMS ARCHITECTURE
					 DEVELOPMENT4,7314,731
								
								139 0604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT
					 (CTEIP)140,231140,231
								
								140 0604942D8ZASSESSMENTS AND EVALUATIONS2,7572,757
								
								141 0604943D8ZTHERMAL VICAR7,8277,827
								
								142 0605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY
					 (JMETC)10,47910,479
								
								143 0605104D8ZTECHNICAL STUDIES, SUPPORT AND
					 ANALYSIS34,21328,213
								
								 OSD recommendation
					 due to underexecution[–6,000]
								
								144 0605110D8ZUSD(A&T)--CRITICAL TECHNOLOGY
					 SUPPORT1,4861,486
								
								145 0605117D8ZFOREIGN MATERIAL ACQUISITION AND
					 EXPLOITATION64,52464,524
								
								146 0605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE
					 ORGANIZATION (JIAMDO)79,85961,490
								
								
					 Underexecution[–18,369]
								
								147 0605128D8ZCLASSIFIED PROGRAM USD(P)00
								
								148 0605130D8ZFOREIGN COMPARATIVE TESTING19,08019,080
								
								149 0605142D8ZSYSTEMS ENGINEERING41,88441,884
								
								150 0605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY4,2614,261
								
								151 0605170D8ZSUPPORT TO NETWORKS AND INFORMATION
					 INTEGRATION9,4379,437
								
								152 0605200D8ZGENERAL SUPPORT TO USD
					 (INTELLIGENCE)6,5496,549
								
								153 0605384BPCHEMICAL AND BIOLOGICAL DEFENSE
					 PROGRAM92,80692,806
								
								154 0605502BPSMALL BUSINESS INNOVATIVE
					 RESEARCH—CHEMICAL BIOLOGICAL DEF00
								
								155 0605502BRSMALL BUSINESS INNOVATION
					 RESEARCH00
								
								156 0605502CSMALL BUSINESS INNOVATIVE
					 RESEARCH—MDA00
								
								157 0605502D8ZSMALL BUSINESS INNOVATIVE RESEARCH00
								
								158 0605502ESMALL BUSINESS INNOVATIVE RESEARCH00
								
								159 0605502SSMALL BUSINESS INNOVATIVE RESEARCH00
								
								160 0605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL
					 BUSINESS TECHNOLOGY TRANSFER (S1,9241,924
								
								161 0605798D8ZDEFENSE TECHNOLOGY ANALYSIS16,13516,135
								
								162 0605799D8ZEMERGING CAPABILITIES00
								
								163 0605801KADEFENSE TECHNICAL INFORMATION CENTER
					 (DTIC)56,26952,269
								
								 Program
					 Decrease[–4,000]
								
								164 0605803SER&D IN SUPPORT OF DOD ENLISTMENT,
					 TESTING AND EVALUATION49,81049,810
								
								165 0605804D8ZDEVELOPMENT TEST AND EVALUATION15,80520,805
								
								 Program
					 Increase[5,000]
								
								166 0605897EDARPA AGENCY RELOCATION1,0001,000
								
								167 0605898EMANAGEMENT HQ—R&D66,68966,689
								
								168 0606100D8ZBUDGET AND PROGRAM ASSESSMENTS4,5284,528
								
								169 0606301D8ZAVIATION SAFETY TECHNOLOGIES6,9256,925
								
								170 0203345D8ZOPERATIONS SECURITY (OPSEC)1,7771,777
								
								171 0204571JJOINT STAFF ANALYTICAL SUPPORT1818
								
								174 0303166D8ZSUPPORT TO INFORMATION OPERATIONS (IO)
					 CAPABILITIES12,20912,209
								
								175 0303169D8ZINFORMATION TECHNOLOGY RAPID
					 ACQUISITION4,2884,288
								
								176 0305103ECYBER SECURITY INITIATIVE10,0005,000
								
								 Execution
					 delays[–5,000]
								
								177 0305193D8ZINTELLIGENCE SUPPORT TO INFORMATION OPERATIONS
					 (IO)15,00215,002
								
								179 0305400D8ZWARFIGHTING AND INTELLIGENCE-RELATED
					 SUPPORT861861
								
								180 0804767D8ZCOCOM EXERCISE ENGAGEMENT AND TRAINING
					 TRANSFORMATION (CE2T2)59,95859,958
								
								181 0901585CPENTAGON RESERVATION00
								
								182 0901598CMANAGEMENT HQ—MDA28,90828,908
								
								183 0901598D8WIT SOFTWARE DEV INITIATIVES167167
								
								
								
								184A9999999999CLASSIFIED PROGRAMS82,62782,627
								
								
								
								TOTAL, RDT&E MANAGEMENT SUPPORT,
					 DW961,682933,313
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT, DW
								
								185 0604130VENTERPRISE SECURITY SYSTEM (ESS)8,7068,706
								
								186 0605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND
					 PARTNERSHIP FOR PEACE INFORMATION MANA2,1652,165
								
								187 0605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED
					 INFORMATION SYSTEM (OHASIS)288288
								
								188 0607384BPCHEMICAL AND BIOLOGICAL DEFENSE
					 (OPERATIONAL SYSTEMS DEVELOPMENT)15,95615,956
								
								189 0607828D8ZJOINT INTEGRATION AND
					 INTEROPERABILITY29,88029,880
								
								190 0208043JCLASSIFIED PROGRAMS2,4022,402
								
								191 0208045KC4I INTEROPERABILITY72,40372,403
								
								193 0301144KJOINT/ALLIED COALITION INFORMATION
					 SHARING7,0937,093
								
								200 0302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE
					 SUPPORT481481
								
								201 0302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND
					 INTEGRATION8,36618,366
								
								 Cybersecurity
					 pilots[20,000]
								
								 Cybersecurity
					 pilots[–10,000]
								
								202 0303126KLONG-HAUL COMMUNICATIONS—DCS11,32411,324
								
								203 0303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK
					 (MEECN)12,51412,514
								
								204 0303135GPUBLIC KEY INFRASTRUCTURE (PKI)6,5486,548
								
								205 0303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)33,75133,751
								
								206 0303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM11,75311,753
								
								207 0303140GINFORMATION SYSTEMS SECURITY PROGRAM348,593351,593
								
								 File sanitization
					 tool (FiST)[3,000]
								
								208 0303140KINFORMATION SYSTEMS SECURITY PROGRAM5,5005,500
								
								209 0303148KDISA MISSION SUPPORT OPERATIONS00
								
								210 0303149JC4I FOR THE WARRIOR00
								
								211 0303150KGLOBAL COMMAND AND CONTROL SYSTEM54,73954,739
								
								212 0303153KDEFENSE SPECTRUM ORGANIZATION29,15429,154
								
								213 0303170KNET-CENTRIC ENTERPRISE SERVICES
					 (NCES)1,8301,830
								
								214 0303260D8ZJOINT MILITARY DECEPTION INITIATIVE1,2411,241
								
								215 0303610KTELEPORT PROGRAM6,4186,418
								
								217 0304210BBSPECIAL APPLICATIONS FOR
					 CONTINGENCIES5,0455,045
								
								220 0305103D8ZCYBER SECURITY INITIATIVE411411
								
								222 0305103KCYBER SECURITY INITIATIVE4,3414,341
								
								223 0305125D8ZCRITICAL INFRASTRUCTURE PROTECTION
					 (CIP)13,00813,008
								
								227 0305186D8ZPOLICY R&D PROGRAMS6,6032,892
								
								 OSD recommendation
					 due to underexecution[–3,711]
								
								229 0305199D8ZNET CENTRICITY14,92611,693
								
								 OSD recommendation
					 due to underexecution[–3,233]
								
								232 0305208BBDISTRIBUTED COMMON GROUND/SURFACE
					 SYSTEMS4,3034,303
								
								235 0305208KDISTRIBUTED COMMON GROUND/SURFACE
					 SYSTEMS3,1543,154
								
								237 0305219BBMQ–1 PREDATOR A UAV2,4992,499
								
								239 0305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER
					 PROGRAM2,6602,660
								
								240 0305600D8ZINTERNATIONAL INTELLIGENCE TECHNOLOGY AND
					 ARCHITECTURES1,4441,444
								
								248 0708011SINDUSTRIAL PREPAREDNESS23,10323,103
								
								249 0708012SLOGISTICS SUPPORT ACTIVITIES2,4662,466
								
								250 0902298JMANAGEMENT HEADQUARTERS (JCS)2,7302,730
								
								251 1001018D8ZNATO AGS00
								
								252 1105219BBMQ–9 UAV2,4992,499
								
								253 1105232BBRQ–11 UAV3,0003,000
								
								254 1105233BBRQ–7 UAV450450
								
								255 1160279BBSMALL BUSINESS INNOVATIVE
					 RESEARCH/SMALL BUS TECH TRANSFER PILOT PROG00
								
								256 1160403BBSPECIAL OPERATIONS AVIATION SYSTEMS
					 ADVANCED DEVELOPMENT89,38289,382
								
								257 1160404BBSPECIAL OPERATIONS TACTICAL SYSTEMS
					 DEVELOPMENT799799
								
								258 1160405BBSPECIAL OPERATIONS INTELLIGENCE
					 SYSTEMS DEVELOPMENT27,91627,916
								
								259 1160408BBSOF OPERATIONAL
					 ENHANCEMENTS60,91560,915
								
								260 1160421BBSPECIAL OPERATIONS CV–22
					 DEVELOPMENT10,77510,775
								
								261 1160423BBJOINT MULTI-MISSION
					 SUBMERSIBLE00
								
								262 1160426BBOPERATIONS ADVANCED SEAL DELIVERY
					 SYSTEM (ASDS) DEVELOPMENT00
								
								263 1160427BBMISSION TRAINING AND PREPARATION
					 SYSTEMS (MTPS)4,6174,617
								
								264 1160428BBUNMANNED VEHICLES (UV)00
								
								265 1160429BBAC/MC–130J18,57118,571
								
								266 1160474BBSOF COMMUNICATIONS EQUIPMENT AND
					 ELECTRONICS SYSTEMS1,3921,392
								
								267 1160476BBSOF TACTICAL RADIO
					 SYSTEMS00
								
								268 1160477BBSOF WEAPONS SYSTEMS2,6102,610
								
								269 1160478BBSOF SOLDIER PROTECTION AND SURVIVAL
					 SYSTEMS2,9712,971
								
								270 1160479BBSOF VISUAL AUGMENTATION, LASERS AND
					 SENSOR SYSTEMS3,0003,000
								
								271 1160480BBSOF TACTICAL VEHICLES3,5223,522
								
								272 1160481BBSOF MUNITIONS1,5001,500
								
								273 1160482BBSOF ROTARY WING
					 AVIATION51,12351,123
								
								274 1160483BBSOF UNDERWATER SYSTEMS92,42492,424
								
								275 1160484BBSOF SURFACE CRAFT14,47514,475
								
								276 1160488BBSOF MILITARY INFORMATION SUPPORT
					 OPERATIONS2,9902,990
								
								277 1160489BBSOF GLOBAL VIDEO SURVEILLANCE
					 ACTIVITIES8,9238,923
								
								278 1160490BBSOF OPERATIONAL ENHANCEMENTS
					 INTELLIGENCE9,4739,473
								
								278A9999999999CLASSIFIED PROGRAMS4,227,9204,263,700
								
								 Classified
					 Adjustment[35,780]
								
								
								
								TOTAL OPERATIONAL SYSTEMS DEVELOPMENT,
					 DW5,399,0455,440,881
								
								
								
								DARPA--UNDISTRIBUTED0–200,000
								
								 Undistributed
					 reduction--Underexecution [–150,000]
								
								 Undistributed
					 reduction--additional unrestricted cut to DARPA topline[–50,000]
								
								
								
								TOTAL, RDT&E DW19,755,67819,813,751
								
								
								
								OPERATIONAL TEST
					 & EVAL, DEFENSE
								
								1 0605118OTEOPERATIONAL TEST AND EVALUATION60,44460,444
								
								2 0605131OTELIVE FIRE TEST AND EVALUATION12,12612,126
								
								3 0605814OTEOPERATIONAL TEST ACTIVITIES AND
					 ANALYSES118,722118,722
								
								
								
								TOTAL, OPERATIONAL TEST & EVAL,
					 DEFENSE191,292191,292
								
								
								
								TOTAL RDT&E75,325,08271,840,593
								
							
						
					
					
						
							
								SEC. 4202.
					 RESEARCH, DEVELOPMENT, TEST, AND
								
								EVALUATION FOR OVERSEAS
					 CONTINGENCY 
								
								OPERATIONS.
								
							
						
					
					
						
							
								SEC. 4202. RESEARCH, DEVELOPMENT,
					 TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY
					 OPERATIONS(In Thousands of Dollars)
								
								LineProgramElementItemFY 2012
					 RequestSenate Authorized
								
							
							
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, ARMY
								
								
								
								RDT&E MANAGEMENT
					 SUPPORT, ARMY
								
								140 0605601AARMY TEST RANGES AND FACILITIES8,5138,513
								
								
								
								TOTAL, RDT&E MANAGEMENT SUPPORT,
					 ARMY8,5138,513
								
								
								
								TOTAL, RDT&E ARMY8,5138,513
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, NAVY
								
								
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES, NAVY
								
								54 0603654NJOINT SERVICE EXPLOSIVE ORDNANCE
					 DEVELOPMENT1,5001,500
								
								
								
								TOTAL, ADVANCED COMPONENT DEVELOPMENT &
					 PROTOTYPES, NAVY1,5001,500
								
								
								
								SYSTEM DEVELOPMENT
					 & DEMONSTRATION, NAVY
								
								97 0604270NELECTRONIC WARFARE DEVELOPMENT5,6005,600
								
								119 0604654NJOINT SERVICE EXPLOSIVE ORDNANCE
					 DEVELOPMENT3,5003,500
								
								126 0604771NMEDICAL DEVELOPMENT1,9501,950
								
								
								
								TOTAL, SYSTEM DEVELOPMENT &
					 DEMONSTRATION, NAVY11,05011,050
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT, NAVY
								
								172 0204136NF/A–18 SQUADRONS2,0002,000
								
								189 0206313MMARINE CORPS COMMUNICATIONS SYSTEMS1,5001,500
								
								192 0206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS
					 (MIP)4,0504,050
								
								2160305231NMQ–8 UAV0104,600
								
								 ECP for SOCOM
					 urgent needs statement—transfer from Title II[104,600]
								
								227A9999999999CLASSIFIED PROGRAMS33,78433,784
								
								
								
								TOTAL, OPERATIONAL SYSTEMS DEVELOPMENT,
					 NAVY41,334145,934
								
								
								
								TOTAL, RDT&E NAVY53,884158,484
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, AIR FORCE
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT, AIR FORCE
								
								200 0305205FENDURANCE UNMANNED AERIAL VEHICLES73,00058,000
								
								 Blue Devil ARGUS
					 Sensors—Already Funded Through Reprogramming Actions[–15,000]
								
								242A9999999999CLASSIFIED PROGRAMS69,00069,000
								
								
								
								TOTAL, OPERATIONAL SYSTEMS DEVELOPMENT, AIR
					 FORCE142,000127,000
								
								
								
								TOTAL, RDT&E AIR
					 FORCE142,000127,000
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, DW
								
								
								
								RDT&E MANAGEMENT
					 SUPPORT, DW
								
								152 0605200D8ZGENERAL SUPPORT TO USD
					 (INTELLIGENCE)9,2009,200
								
								
								
								TOTAL, RDT&E MANAGEMENT SUPPORT,
					 DW9,2009,200
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT, DW
								
								202 0303126KLONG-HAUL COMMUNICATIONS—DCS10,50010,500
								
								207 0303140GINFORMATION SYSTEMS SECURITY PROGRAM32,85032,850
								
								211 0303150KGLOBAL COMMAND AND CONTROL SYSTEM2,0002,000
								
								254 1105233BBRQ–7 UAV2,4502,450
								
								278A9999999999CLASSIFIED PROGRAMS135,361120,581
								
								 Classified
					 Adjustment[–14,780]
								
								
								
								TOTAL OPERATIONAL SYSTEMS DEVELOPMENT,
					 DW183,161168,381
								
								
								
								TOTAL, RDT&E DW192,361177,581
								
								
								
								TOTAL RDT&E396,758471,578
								
							
						
					
					
						
							
								TITLE
					 XLIII—OPERATION AND MAINTENANCE
								
							
						
					
					
						
							
								SEC. 4301.
					 OPERATION AND MAINTENANCE.
								
							
						
					
					
						
							
								SEC. 4301. OPERATION AND
					 MAINTENANCE(In Thousands of Dollars)
								
								LineItemFY
					 2012 RequestSenate
					 Authorized
								
							
							
								OPERATION & MAINTENANCE,
					 ARMY
								
								BA 01: OPERATING
					 FORCES
								
								010MANEUVER UNITS1,399,8041,249,071
								
								 Transfer to OCO: MRAP Vehicle
					 Sustainment.[–2,539]
								
								 Transfer to OCO: Theater Demand
					 Reduction.[–148,194]
								
								020MODULAR SUPPORT BRIGADES104,629102,347
								
								 Transfer to OCO: Theater Demand
					 Reduction.[–2,282]
								
								030ECHELONS ABOVE BRIGADE815,920815,920
								
								040THEATER LEVEL ASSETS825,587796,595
								
								 Transfer to OCO: Theater Demand
					 Reduction.[–18,692]
								
								 Transfer to OCO: UAS--Gray Eagle
					 Satellite Service.[–10,300]
								
								050LAND FORCES OPERATIONS SUPPORT1,245,2311,199,827
								
								 Transfer to OCO: MRAP Vehicle
					 Sustainment at Combat Training Centers.[–6,420]
								
								 Transfer to OCO: National Training
					 Center Tier Two Level Maintenance Contract.[–24,000]
								
								 Transfer to OCO: Theater Demand
					 Reduction.[–14,984]
								
								060AVIATION ASSETS1,199,3401,137,835
								
								 Transfer to OCO: Theater Demand
					 Reduction.[–61,505]
								
								070FORCE READINESS OPERATIONS SUPPORT2,939,4552,847,795
								
								 FOB Baseline Not Taken into Account
					 in Requested Program Growth.[–20,000]
								
								 Transfer to OCO: Body Armor
					 Sustainment.[–71,660]
								
								080LAND FORCES SYSTEMS READINESS451,228431,228
								
								 Deny Requested Growth for Civilian
					 and Contractor Positions.[–20,000]
								
								090LAND FORCES DEPOT MAINTENANCE1,179,6751,179,675
								
								100BASE OPERATIONS SUPPORT7,637,0527,329,552
								
								 Budget Justification Does Not Match
					 Summary of Price and Program Changes for Utilities.[–37,500]
								
								 Removal of FY11 Costs Budgeted for
					 Detainee Operations (Full FY12 Requirement Funded in OCO).[–70,000]
								
								 Transfer to OCO: Overseas Security
					 Guards.[–200,000]
								
								110FACILITIES SUSTAINMENT, RESTORATION, &
					 MODERNIZATION2,495,6672,495,667
								
								120MANAGEMENT AND OPERATIONAL HQ397,952397,952
								
								130COMBATANT COMMANDERS CORE OPERATIONS171,179171,179
								
								140ADDITIONAL ACTIVITIES00
								
								150COMMANDERS EMERGENCY RESPONSE PROGRAM00
								
								160RESET00
								
								170COMBATANT COMMANDERS ANCILLARY MISSIONS459,585459,585
								
								TOTAL, BA 01: OPERATING FORCES21,322,30420,614,228
								
								
								
								BA 02:
					 MOBILIZATION
								
								180STRATEGIC MOBILITY390,394390,394
								
								190ARMY PREPOSITIONING STOCKS169,535169,535
								
								200INDUSTRIAL PREPAREDNESS6,6756,675
								
								TOTAL, BA 02: MOBILIZATION566,604566,604
								
								
								
								BA 03: TRAINING AND
					 RECRUITING
								
								210OFFICER ACQUISITION113,262113,262
								
								220RECRUIT TRAINING71,01271,012
								
								230ONE STATION UNIT TRAINING49,27549,275
								
								240SENIOR RESERVE OFFICERS TRAINING CORPS417,071417,071
								
								250SPECIALIZED SKILL TRAINING1,045,9481,045,948
								
								260FLIGHT TRAINING1,083,8081,083,808
								
								270PROFESSIONAL DEVELOPMENT EDUCATION191,073191,073
								
								280TRAINING SUPPORT607,896607,896
								
								290RECRUITING AND ADVERTISING523,501523,501
								
								300EXAMINING139,159139,159
								
								310OFF-DUTY AND VOLUNTARY EDUCATION238,978238,978
								
								320CIVILIAN EDUCATION AND TRAINING221,156221,156
								
								330JUNIOR ROTC170,889170,889
								
								TOTAL, BA 03: TRAINING AND RECRUITING4,873,0284,873,028
								
								
								
								BA 04: ADMIN & SRVWIDE
					 ACTIVITIES
								
								340SECURITY PROGRAMS995,161995,161
								
								350SERVICEWIDE TRANSPORTATION524,334524,334
								
								360CENTRAL SUPPLY ACTIVITIES705,668705,668
								
								370LOGISTIC SUPPORT ACTIVITIES484,075484,075
								
								380AMMUNITION MANAGEMENT457,741387,741
								
								 Requested Growth Unjustified by
					 Metrics Provided in Performance Criteria.[–70,000]
								
								390ADMINISTRATION775,313775,313
								
								400SERVICEWIDE COMMUNICATIONS1,534,7061,504,706
								
								 Budget Justification Does Not Match
					 Summary of Price and Program Changes for DISA.[–30,000]
								
								410MANPOWER MANAGEMENT316,924316,924
								
								420OTHER PERSONNEL SUPPORT214,356214,356
								
								430OTHER SERVICE SUPPORT1,093,8771,033,877
								
								 Unjustified program growth-Joint DOD
					 Support[–5,000]
								
								 Unjustified program growth-PA
					 Strategic Communications[–5,000]
								
								 Budget Justification Does Not Match
					 Summary of Price and Program Changes for DFAS.[–50,000]
								
								440ARMY CLAIMS ACTIVITIES216,621216,621
								
								450REAL ESTATE MANAGEMENT180,717157,813
								
								 Budget Justification Does Not Match
					 Summary of Price and Program Changes for the Pentagon Reservation Maintenance
					 Revolving Fund.[–10,000]
								
								 BA–4 Adjustment for Defense
					 Efficiency—Civilian Staffing Reduction.[–12,904]
								
								460SUPPORT OF NATO OPERATIONS449,901449,901
								
								470MISC. SUPPORT OF OTHER NATIONS23,88623,886
								
								TOTAL, BA 04: ADMIN & SRVWIDE
					 ACTIVITIES6,978,1196,795,215
								
								
								
								UNDISTRIBUTED
								
								480UNDISTRIBUTED–3,942,465
								
								 Reduction in funding for contract
					 services[–121,700]
								
								 Reduction in funding for DoD business
					 systems[–46,000]
								
								 Management efficiencies in the
					 military intelligence program[–29,900]
								
								 Unobligated balances[–275,000]
								
								 Adjustment for Defense
					 Efficiency—Civilian Staffing Reduction.[–166,365]
								
								 Transfer to OCO: Readiness and Depot
					 Maintenance (BA–1 Undistributed).[–3,000,000]
								
								 Printing & Reproduction (10%
					 cut)—Efficiency.[–10,600]
								
								 Studies, Analysis & Evaluations
					 (10% cut)—Efficiency.[–1,400]
								
								 Decrease in OPTEMPO as cited by
					 Army.[–291,500]
								
								
								
								999CLASSIFIED1,600
								
								 Classified adjustment[1,600]
								
								
								
								TOTAL, OPERATION & MAINTENANCE, ARMY34,735,21629,903,371
								
								
								
								OPERATION & MAINTENANCE, ARMY
					 RES
								
								BA 01: OPERATING
					 FORCES
								
								010MANEUVER UNITS1,0911,091
								
								020MODULAR SUPPORT BRIGADES18,12918,129
								
								030ECHELONS ABOVE BRIGADE492,705492,705
								
								040THEATER LEVEL ASSETS137,304137,304
								
								050LAND FORCES OPERATIONS SUPPORT597,786597,786
								
								060AVIATION ASSETS67,36667,366
								
								070FORCE READINESS OPERATIONS SUPPORT474,966474,966
								
								080LAND FORCES SYSTEMS READINESS69,84169,841
								
								090LAND FORCES DEPOT MAINTENANCE247,010247,010
								
								100BASE OPERATIONS SUPPORT590,078583,078
								
								 Reduction in Payments to the GSA for
					 Standard Level Service Charges Not Properly Accounted for in Budget
					 Documentation.[–7,000]
								
								110FACILITIES SUSTAINMENT, RESTORATION, &
					 MODERNIZATION255,618255,618
								
								120ADDITIONAL ACTIVITIES00
								
								UNDISTRIBUTED–91,000
								
								 Decrease in OPTEMPO as cited by
					 Army.[–87,000]
								
								 Deny Increase Budgeted for FY12 Price
					 Growth for Civilian Compensation.[–4,000]
								
								TOTAL, BA 01: OPERATING FORCES2,951,8942,853,894
								
								
								
								BA 02: ADMIN & SRVWD
					 ACTIVITIES
								
								130SERVICEWIDE TRANSPORTATION14,44714,447
								
								140ADMINISTRATION76,39376,393
								
								150SERVICEWIDE COMMUNICATIONS3,8443,844
								
								160MANPOWER MANAGEMENT9,0339,033
								
								170RECRUITING AND ADVERTISING53,56553,565
								
								TOTAL, BA 02: ADMIN & SRVWD
					 ACTIVITIES157,282
								
								
								
								TOTAL, OPERATION & MAINTENANCE, ARMY
					 RES3,109,1763,011,176
								
								
								
								OPERATION & MAINTENANCE,
					 ARNG
								
								BA 01: OPERATING
					 FORCES
								
								010MANEUVER UNITS634,181634,181
								
								020MODULAR SUPPORT BRIGADES189,899189,899
								
								030ECHELONS ABOVE BRIGADE751,899751,899
								
								040THEATER LEVEL ASSETS112,971112,971
								
								050LAND FORCES OPERATIONS SUPPORT33,97233,972
								
								060AVIATION ASSETS854,048854,048
								
								070FORCE READINESS OPERATIONS SUPPORT706,299706,299
								
								080LAND FORCES SYSTEMS READINESS50,45350,453
								
								090LAND FORCES DEPOT MAINTENANCE646,608646,608
								
								100BASE OPERATIONS SUPPORT1,028,126988,626
								
								 Unjustified Growth for
					 Travel.[–25,000]
								
								 Unjustified Growth for Utilities
					 Based on Metrics Provided in Budget Documentation.[–10,000]
								
								 Unjustified Growth for Public
					 Affairs.[–4,500]
								
								110FACILITIES SUSTAINMENT, RESTORATION, &
					 MODERNIZATION618,513618,513
								
								120MANAGEMENT AND OPERATIONAL HQ792,575787,575
								
								 Army National Guard-Identified
					 Excess.[–5,000]
								
								130ADDITIONAL ACTIVITIES00
								
								
								
								TOTAL, BA 01: OPERATING FORCES6,419,5446,375,044
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								140SERVICEWIDE TRANSPORTATION11,70311,703
								
								150ADMINISTRATION178,655178,655
								
								160SERVICEWIDE COMMUNICATIONS42,07342,073
								
								170MANPOWER MANAGEMENT6,7896,789
								
								180RECRUITING AND ADVERTISING382,668382,668
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES621,888
								
								
								
								UNDISTRIBUTED
								
								190UNDISTRIBUTED–156,500
								
								 Reduction in non-dual status
					 technician limitation[–20,000]
								
								 Deny Increase Budgeted for FY12 Price
					 Growth for Civilian Compensation.[–11,000]
								
								 Decrease in OPTEMPO as cited by
					 Army.[–125,500]
								
								
								
								TOTAL, OPERATION & MAINTENANCE, ARNG7,041,4326,840,432
								
								
								
								OPERATION & MAINTENANCE,
					 NAVY
								
								BA 01: OPERATING
					 FORCES
								
								010MISSION AND OTHER FLIGHT OPERATIONS4,762,8874,762,887
								
								020FLEET AIR TRAINING1,771,6441,771,644
								
								030AVIATION TECHNICAL DATA & ENGINEERING SERVICES46,32146,321
								
								040AIR OPERATIONS AND SAFETY SUPPORT104,751104,751
								
								050AIR SYSTEMS SUPPORT431,576431,576
								
								060AIRCRAFT DEPOT MAINTENANCE1,030,3031,030,303
								
								070AIRCRAFT DEPOT OPERATIONS SUPPORT37,40337,403
								
								080AVIATION LOGISTICS238,007238,007
								
								090MISSION AND OTHER SHIP OPERATIONS3,820,1863,820,186
								
								100SHIP OPERATIONS SUPPORT & TRAINING734,866734,866
								
								110SHIP DEPOT MAINTENANCE4,972,6094,972,609
								
								120SHIP DEPOT OPERATIONS SUPPORT1,304,2711,304,271
								
								130COMBAT COMMUNICATIONS583,659583,659
								
								140ELECTRONIC WARFARE97,01197,011
								
								150SPACE SYSTEMS AND SURVEILLANCE162,303137,303
								
								 Budget Justification Does Not Match
					 Summary of Price and Program Changes.[–25,000]
								
								160WARFARE TACTICS423,187423,187
								
								170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY320,141320,141
								
								180COMBAT SUPPORT FORCES1,076,4781,076,478
								
								190EQUIPMENT MAINTENANCE187,037187,037
								
								200DEPOT OPERATIONS SUPPORT4,3524,352
								
								210COMBATANT COMMANDERS CORE OPERATIONS103,830103,830
								
								220COMBATANT COMMANDERS DIRECT MISSION SUPPORT180,800180,800
								
								230CRUISE MISSILE125,333125,333
								
								240FLEET BALLISTIC MISSILE1,209,4101,209,410
								
								250IN-SERVICE WEAPONS SYSTEMS SUPPORT99,06399,063
								
								260WEAPONS MAINTENANCE450,454450,454
								
								270OTHER WEAPON SYSTEMS SUPPORT358,002358,002
								
								280ENTERPRISE INFORMATION971,189971,189
								
								290SUSTAINMENT, RESTORATION AND MODERNIZATION1,946,7791,946,779
								
								300BASE OPERATING SUPPORT4,610,5254,590,525
								
								 Savings from In-sourcing Security
					 Contractor Positions Not Properly Accounted for in Budget
					 Documentation.[–20,000]
								
								TOTAL, BA 01: OPERATING FORCES32,164,37732,119,377
								
								
								
								BA 02:
					 MOBILIZATION
								
								310SHIP PREPOSITIONING AND SURGE493,326493,326
								
								320AIRCRAFT ACTIVATIONS/INACTIVATIONS6,2286,228
								
								330SHIP ACTIVATIONS/INACTIVATIONS205,898205,898
								
								340EXPEDITIONARY HEALTH SERVICES SYSTEMS68,63468,634
								
								350INDUSTRIAL READINESS2,6842,684
								
								360COAST GUARD SUPPORT25,19225,192
								
								TOTAL, BA 02: MOBILIZATION801,962801,962
								
								
								
								BA 03: TRAINING AND
					 RECRUITING
								
								370OFFICER ACQUISITION147,540147,540
								
								380RECRUIT TRAINING10,65510,655
								
								390RESERVE OFFICERS TRAINING CORPS151,147151,147
								
								400SPECIALIZED SKILL TRAINING594,799594,799
								
								410FLIGHT TRAINING9,0349,034
								
								420PROFESSIONAL DEVELOPMENT EDUCATION173,452173,452
								
								430TRAINING SUPPORT168,025168,025
								
								440RECRUITING AND ADVERTISING254,860254,860
								
								450OFF-DUTY AND VOLUNTARY EDUCATION140,279140,279
								
								460CIVILIAN EDUCATION AND TRAINING107,561107,561
								
								470JUNIOR ROTC52,68952,689
								
								TOTAL, BA 03: TRAINING AND RECRUITING1,810,0411,810,041
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								480ADMINISTRATION754,483754,483
								
								490EXTERNAL RELATIONS14,27514,275
								
								500CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT112,616112,616
								
								510MILITARY MANPOWER AND PERSONNEL MANAGEMENT216,483216,483
								
								520OTHER PERSONNEL SUPPORT282,295282,295
								
								530SERVICEWIDE COMMUNICATIONS534,873534,873
								
								540MEDICAL ACTIVITIES00
								
								550SERVICEWIDE TRANSPORTATION190,662190,662
								
								560ENVIRONMENTAL PROGRAMS00
								
								570PLANNING, ENGINEERING AND DESIGN303,636303,636
								
								580ACQUISITION AND PROGRAM MANAGEMENT903,885903,885
								
								590HULL, MECHANICAL AND ELECTRICAL SUPPORT54,88054,880
								
								600COMBAT/WEAPONS SYSTEMS20,68720,687
								
								610SPACE AND ELECTRONIC WARFARE SYSTEMS68,37468,374
								
								620NAVAL INVESTIGATIVE SERVICE572,928572,928
								
								630CONSOLIDATED CRYPTOLOGICAL PROGRAM00
								
								650FOREIGN COUNTERINTELLIGENCE00
								
								680INTERNATIONAL HEADQUARTERS AND AGENCIES5,5165,516
								
								690CANCELLED ACCOUNT ADJUSTMENTS00
								
								700JUDGEMENT FUND00
								
								700ACLASSIFIED PROGRAMS552,715546,715
								
								 Classified adjustment[–6,000]
								
								
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES4,588,3084,582,308
								
								
								
								UNDISTRIBUTED
								
								710UNDISTRIBUTED–1,320,600
								
								 Reduction in funding for contract
					 services[–122,800]
								
								 Reduction in funding for DoD business
					 systems[–52,900]
								
								 Management efficiencies in the
					 military intelligence program[–11,300]
								
								 Unobligated balances[–123,800]
								
								 Transfer to OCO: Readiness and Depot
					 Maintenance (BA–1 Undistributed).[–495,000]
								
								 Deny FY12 Budget Price Growth for
					 Civilian Personnel Compensation.[–5,000]
								
								 Printing & Reproduction (10%
					 cut)—Efficiency.[–7,100]
								
								 Studies, Analysis & Evaluations
					 (10% cut)—Efficiency.[–2,700]
								
								 Target area for reduction as cited by
					 Navy.[–500,000]
								
								
								
								TOTAL, OPERATION & MAINTENANCE, NAVY39,364,68837,993,088
								
								
								
								OPERATION & MAINTENANCE, MARINE
					 CORPS
								
								BA 01: OPERATING
					 FORCES
								
								010OPERATIONAL FORCES715,196715,196
								
								020FIELD LOGISTICS677,608677,608
								
								030DEPOT MAINTENANCE190,71378,713
								
								 Transfer to OCO: Depot
					 Maintenance.[–112,000]
								
								040MARITIME PREPOSITIONING101,464101,464
								
								050NORWAY PREPOSITIONING00
								
								060SUSTAINMENT, RESTORATION, & MODERNIZATION823,390823,390
								
								070BASE OPERATING SUPPORT2,208,9491,973,949
								
								 Transfer to OCO: Readiness and Depot
					 Maintenance (BA–1 Undistributed).[–235,000]
								
								TOTAL, BA 01: OPERATING FORCES4,717,3204,370,320
								
								
								
								BA 03: TRAINING AND
					 RECRUITING
								
								080RECRUIT TRAINING18,28018,280
								
								090OFFICER ACQUISITION820820
								
								100SPECIALIZED SKILL TRAINING85,81685,816
								
								110FLIGHT TRAINING00
								
								120PROFESSIONAL DEVELOPMENT EDUCATION33,14233,142
								
								130TRAINING SUPPORT324,643324,643
								
								140RECRUITING AND ADVERTISING184,432184,432
								
								150OFF-DUTY AND VOLUNTARY EDUCATION43,70843,708
								
								160JUNIOR ROTC19,67119,671
								
								TOTAL, BA03: TRAINING AND RECRUITING710,512
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								170SPECIAL SUPPORT00
								
								180SERVICEWIDE TRANSPORTATION36,02131,021
								
								 Incorrect Price Growth Rate Used for
					 Commercial Transportation.[–5,000]
								
								190ADMINISTRATION405,431405,431
								
								200ACQUISITION & PROGRAM MANAGEMENT91,15391,153
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES532,605527,605
								
								
								
								UNDISTRIBUTED
								
								210UNDISTRIBUTED–199,300
								
								 Reduction in funding for DoD business
					 systems[–5,700]
								
								 Unobligated balances[–21,600]
								
								 OMMC Request Inconsistent with
					 Information Technology Budget Justification for the Operational Support
					 Systems—Command and Control.[–20,000]
								
								 Printing & Reproduction (10%
					 cut)—Efficiency.[–6,500]
								
								 Studies, Analysis & Evaluations
					 (10% cut)—Efficiency.[–500]
								
								 Target area for reduction as cited by
					 Marine Corps.[–145,000]
								
								
								
								TOTAL, OPERATION & MAINTENANCE, MARINE
					 CORPS5,960,4375,409,137
								
								
								
								OPERATION & MAINTENANCE, NAVY
					 RES
								
								BA 01: OPERATING
					 FORCES
								
								010MISSION AND OTHER FLIGHT OPERATIONS622,868622,868
								
								020INTERMEDIATE MAINTENANCE16,04116,041
								
								030AIR OPERATIONS AND SAFETY SUPPORT1,5111,511
								
								040AIRCRAFT DEPOT MAINTENANCE123,547123,547
								
								050AIRCRAFT DEPOT OPERATIONS SUPPORT379379
								
								060MISSION AND OTHER SHIP OPERATIONS49,70149,701
								
								070SHIP OPERATIONS SUPPORT & TRAINING593593
								
								080SHIP DEPOT MAINTENANCE53,91653,916
								
								090COMBAT COMMUNICATIONS15,44515,445
								
								100COMBAT SUPPORT FORCES153,942153,942
								
								110WEAPONS MAINTENANCE7,2927,292
								
								120ENTERPRISE INFORMATION75,13175,131
								
								130SUSTAINMENT, RESTORATION AND MODERNIZATION72,08372,083
								
								140BASE OPERATING SUPPORT109,024109,024
								
								TOTAL, BA 01: OPERATING FORCES1,301,4731,301,473
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								150ADMINISTRATION1,8571,857
								
								160MILITARY MANPOWER AND PERSONNEL MANAGEMENT14,43814,438
								
								170SERVICEWIDE COMMUNICATIONS2,3942,394
								
								180ACQUISITION AND PROGRAM MANAGEMENT2,9722,972
								
								190CANCELLED ACCOUNT ADJUSTMENTS00
								
								200JUDGMENT FUND00
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES21,66121,661
								
								
								
								TOTAL, OPERATION & MAINTENANCE, NAVY
					 RES1,323,1341,323,134
								
								
								
								OPERATION & MAINTENANCE, MC
					 RESERVE
								
								BA 01: OPERATING
					 FORCES
								
								010OPERATING FORCES94,60494,604
								
								020DEPOT MAINTENANCE16,38216,382
								
								030TRAINING SUPPORT00
								
								040SUSTAINMENT, RESTORATION AND MODERNIZATION31,52031,520
								
								050BASE OPERATING SUPPORT105,809105,809
								
								TOTAL, BA 01: OPERATING FORCES248,315248,315
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								060SPECIAL SUPPORT00
								
								070SERVICEWIDE TRANSPORTATION852852
								
								080ADMINISTRATION13,25713,257
								
								090RECRUITING AND ADVERTISING9,0199,019
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES23,12823,128
								
								
								
								TOTAL, OPERATION & MAINTENANCE, MC
					 RESERVE271,443271,443
								
								
								
								OPERATION & MAINTENANCE, AIR
					 FORCE
								
								BA 01: OPERATING
					 FORCES
								
								010PRIMARY COMBAT FORCES4,224,4004,154,400
								
								 Transfer to OCO: Theater Security
					 Package.[–70,000]
								
								020COMBAT ENHANCEMENT FORCES3,417,7313,379,731
								
								 Unjustified Increase in
					 Travel.[–10,000]
								
								 Removal of One-Time FY11 Costs for
					 Administrative Support for Contractor to Civilian Conversions.[–4,000]
								
								 Removal of One-Time FY11 Costs for
					 Software Maintenance Requirements.[–24,000]
								
								030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,482,8141,482,814
								
								040MISSION SUPPORT OPERATIONS00
								
								050DEPOT MAINTENANCE2,204,1312,204,131
								
								060FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION1,652,3181,652,318
								
								070BASE SUPPORT2,507,1792,482,179
								
								 Budget Justification Does Not Match
					 Summary of Price and Program Changes for Utilities.[–25,000]
								
								080GLOBAL C3I AND EARLY WARNING1,492,4591,492,459
								
								090OTHER COMBAT OPS SPT PROGRAMS1,046,2261,032,226
								
								 Removal of One-Time FY11 Costs for
					 Administrative Support for Contractor to Civilian Conversions.[–14,000]
								
								100TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES696,188696,188
								
								110LAUNCH FACILITIES321,484321,484
								
								120SPACE CONTROL SYSTEMS633,738626,738
								
								 Removal of One-Time FY11 Costs for
					 Administrative Support for Contractor to Civilian Conversions.[–7,000]
								
								130COMBATANT COMMANDERS DIRECT MISSION SUPPORT735,488698,128
								
								 Strategic Command Program Decreases
					 Not Accounted for in Budget Documentation.[–20,000]
								
								 Transfer to OCO: CENTCOM HQ
					 C4.[–12,500]
								
								 Transfer to OCO: CENTCOM Public
					 Affairs.[–4,860]
								
								140COMBATANT COMMANDERS CORE OPERATIONS170,481170,481
								
								TOTAL, BA 01: OPERATING FORCES20,584,63720,393,277
								
								
								
								BA 02:
					 MOBILIZATION
								
								150AIRLIFT OPERATIONS2,988,2212,988,221
								
								160MOBILIZATION PREPAREDNESS150,724150,724
								
								170DEPOT MAINTENANCE373,568373,568
								
								180FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION388,103388,103
								
								190BASE SUPPORT674,230634,230
								
								 Budget Justification Does Not Match
					 Summary of Price and Program Changes for Utilities.[–25,000]
								
								 Unjustified Growth for Competitive
					 Sourcing and Privitization.[–15,000]
								
								TOTAL, BA 02: MOBILIZATION4,574,8464,534,846
								
								
								
								BA 03: TRAINING AND
					 RECRUITING
								
								200OFFICER ACQUISITION114,448114,448
								
								210RECRUIT TRAINING22,19222,192
								
								220RESERVE OFFICERS TRAINING CORPS (ROTC)90,54590,545
								
								230FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION430,090430,090
								
								240BASE SUPPORT789,654789,654
								
								250SPECIALIZED SKILL TRAINING481,357471,357
								
								 Budget Justification Does Not Match
					 Summary of Price and Program Changes for Equipment Maintenance by
					 Contract.[–10,000]
								
								260FLIGHT TRAINING957,538957,538
								
								270PROFESSIONAL DEVELOPMENT EDUCATION198,897198,897
								
								280TRAINING SUPPORT108,248108,248
								
								290DEPOT MAINTENANCE6,3866,386
								
								300RECRUITING AND ADVERTISING136,102136,102
								
								310EXAMINING3,0793,079
								
								320OFF-DUTY AND VOLUNTARY EDUCATION167,660167,660
								
								330CIVILIAN EDUCATION AND TRAINING202,767202,767
								
								340JUNIOR ROTC75,25975,259
								
								TOTAL, BA 03: TRAINING AND RECRUITING3,784,2223,774,222
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								350LOGISTICS OPERATIONS1,112,8781,112,878
								
								360TECHNICAL SUPPORT ACTIVITIES785,150785,150
								
								370DEPOT MAINTENANCE14,35614,356
								
								380FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION416,588416,588
								
								390BASE SUPPORT1,219,0431,219,043
								
								400ADMINISTRATION662,180497,180
								
								 Program decrease [–165,000]
								
								410SERVICEWIDE COMMUNICATIONS650,689650,689
								
								420OTHER SERVICEWIDE ACTIVITIES1,078,769953,769
								
								 Air Force funds for Space Shuttle
					 (for museum)[–14,000]
								
								 Program decrease [–104,000]
								
								 Budget Justification Does Not Match
					 Summary of Price and Program Changes for DFAS.[–7,000]
								
								430CIVIL AIR PATROL23,33823,338
								
								440JUDGMENT FUND REIMBURSEMENT00
								
								460INTERNATIONAL SUPPORT72,58972,589
								
								460ACLASSIFIED PROGRAMS1,215,8481,217,348
								
								
								
								 Classified adjustment[1,500]
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES7,251,4286,962,928
								
								
								
								UNDISTRIBUTED
								
								470UNDISTRIBUTED–1,204,400
								
								 Reduction in funding for contract
					 services[–144,200]
								
								 Reduction in funding for DoD business
					 systems[–26,200]
								
								 Management efficiencies in the
					 military intelligence program[–46,600]
								
								 Unobligated balances[–143,700]
								
								 Transfer to OCO: Readiness and Depot
					 Maintenance (BA–1 Undistributed).[–470,000]
								
								 Printing & Reproduction (10%
					 cut)—Efficiency.[–7,200]
								
								 Studies, Analysis & Evaluations
					 (10% cut)—Efficiency.[–2,500]
								
								 Target area for reduction as cited by
					 Air Force.[–364,000]
								
								
								
								TOTAL, OPERATION & MAINTENANCE, AIR
					 FORCE36,195,13334,460,873
								
								
								
								OPERATION & MAINTENANCE, AF
					 RESERVE
								
								BA 01: OPERATING
					 FORCES
								
								010PRIMARY COMBAT FORCES2,171,8532,171,853
								
								020MISSION SUPPORT OPERATIONS116,513116,513
								
								030DEPOT MAINTENANCE471,707471,707
								
								040FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION77,16177,161
								
								050BASE SUPPORT308,974308,974
								
								TOTAL, BA 01: OPERATING FORCES3,146,2083,146,208
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								060ADMINISTRATION84,42384,423
								
								070RECRUITING AND ADVERTISING17,07617,076
								
								080MILITARY MANPOWER AND PERS MGMT (ARPC)19,68819,688
								
								090OTHER PERS SUPPORT (DISABILITY COMP)6,1706,170
								
								100AUDIOVISUAL794794
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES128,151128,151
								
								
								
								TOTAL, OPERATION & MAINTENANCE, AF
					 RESERVE3,274,3593,274,359
								
								
								
								OPERATION & MAINTENANCE,
					 ANG
								
								BA 01: OPERATING
					 FORCES
								
								010AIRCRAFT OPERATIONS3,651,9003,651,900
								
								020MISSION SUPPORT OPERATIONS751,519751,519
								
								030DEPOT MAINTENANCE753,525753,525
								
								040FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION284,348284,348
								
								050BASE SUPPORT621,942588,442
								
								 O&M Air National Guard Request
					 Inconsistent with Information Technology Budget Justification for Base Level
					 Communication Infrastructure.[–23,500]
								
								 O&M Air National Guard Request
					 Inconsistent with MIP Budget Justification for Air Intelligence
					 Systems.[–10,000]
								
								TOTAL, BA 01: OPERATING FORCES6,063,2346,029,734
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								060ADMINISTRATION39,38739,387
								
								070RECRUITING AND ADVERTISING33,65933,659
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES73,04673,046
								
								
								
								TOTAL, OPERATION & MAINTENANCE, ANG6,136,2806,102,780
								
								
								
								OPERATION & MAINTENANCE,
					 DEFENSE-WIDE
								
								BA 01: OPERATING
					 FORCES
								
								020SPECIAL OPERATIONS COMMAND3,986,7663,893,859
								
								 Civilian pay freeze and projected
					 personnel reductions[–10,000]
								
								 Sustaining Base
					 Communications—Excessive Gowth[–8,000]
								
								 Aviation Foreign Internal
					 Defense[–17,607]
								
								 Military Information Support
					 Activities—Transfer to OCO[–57,300]
								
								010JOINT CHIEFS OF STAFF563,787558,287
								
								 Reduce Civilian Personnel FY12
					 Average Salary Growth.[–5,500]
								
								TOTAL, BA 01: OPERATING FORCES4,550,5534,452,146
								
								
								
								BA 03: TRAINING AND
					 RECRUITING
								
								030DEFENSE ACQUISITION UNIVERSITY124,075124,075
								
								040NATIONAL DEFENSE UNIVERSITY93,34893,348
								
								TOTAL, BA 03: TRAINING AND RECRUITING217,423217,423
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								070DEFENSE BUSINESS TRANSFORMATION AGENCY00
								
								050CIVIL MILITARY PROGRAMS159,692159,692
								
								080DEFENSE CONTRACT AUDIT AGENCY508,822508,822
								
								090DEFENSE CONTRACT MANAGEMENT AGENCY1,147,3661,147,366
								
								100DEFENSE FINANCE AND ACCOUNTING SERVICE12,00012,000
								
								110DEFENSE HUMAN RESOURCES ACTIVITY676,419646,419
								
								 Overstatement of FY12 Costs for
					 Civilian Personnel[–30,000]
								
								120DEFENSE INFORMATION SYSTEMS AGENCY1,360,3921,360,392
								
								150DEFENSE LOGISTICS AGENCY450,863450,863
								
								140DEFENSE LEGAL SERVICES AGENCY37,36737,367
								
								160DEFENSE MEDIA ACTIVITY256,133256,133
								
								220DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,768,6772,648,677
								
								 DoD recommended reduction to
					 MyCAA[–120,000]
								
								170DEFENSE POW/MIA OFFICE22,37222,372
								
								180DEFENSE SECURITY COOPERATION AGENCY682,831530,551
								
								 Reduction to Global Train and
					 Equip[–150,000]
								
								 Program decrease—Security Cooperation
					 Assessment Office[–2,280]
								
								190DEFENSE SECURITY SERVICE505,366505,366
								
								210DEFENSE THREAT REDUCTION AGENCY432,133432,133
								
								200DEFENSE TECHNOLOGY SECURITY ADMINISTRATION33,84833,848
								
								230MISSILE DEFENSE AGENCY202,758202,758
								
								250OFFICE OF ECONOMIC ADJUSTMENT81,75448,754
								
								 Ahead of need—Guam FSRM[–33,000]
								
								260OFFICE OF THE SECRETARY OF DEFENSE2,201,9642,181,964
								
								 Unjustified Growth for Equipment
					 Maintenance by Contract.[–10,000]
								
								 Additional Efficiences Based on
					 Disestablishment of the ASD/NII.[–10,000]
								
								270WASHINGTON HEADQUARTERS SERVICE563,184550,684
								
								 Removal of FY11 Costs Budgeted for
					 Boards, Commissions and Task Forces.[–6,000]
								
								 Removal of FY11 Costs Budgeted for
					 the Defense Agencies Initiative.[–6,500]
								
								270ACLASSIFIED PROGRAMS14,068,49213,911,653
								
								 Classified adjustment[–156,839]
								
								
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES26,172,43325,647,814
								
								
								
								UNDISTRIBUTED
								
								280UNDISTRIBUTED–874,800
								
								 Reduction in funding for contract
					 services[–694,800]
								
								 Reduction in funding for DoD business
					 systems[–27,600]
								
								 Management efficiencies in the
					 military intelligence program[–41,300]
								
								 Impact Aid[25,000]
								
								 Severe disabilities[5,000]
								
								 Unobligated balances[–119,900]
								
								 Printing & Reproduction (10%
					 cut)—Efficiency.[–4,300]
								
								 Studies, Analysis & Evaluations
					 (10% cut)—Efficiency.[–16,900]
								
								
								
								TOTAL, OPERATION & MAINTENANCE,
					 DEFENSE-WIDE30,940,40929,442,583
								
								
								
								MISCELLANEOUS
					 APPROPRIATIONS
								
								010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE13,86113,861
								
								010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID107,662107,662
								
								010FORMER SOVIET UNION (FSU) THREAT REDUCTION508,219508,219
								
								010ACQ WORKFORCE DEV FD305,501305,501
								
								030ENVIRONMENTAL RESTORATION, ARMY346,031346,031
								
								050ENVIRONMENTAL RESTORATION, NAVY308,668308,668
								
								070ENVIRONMENTAL RESTORATION, AIR FORCE525,453525,453
								
								090ENVIRONMENTAL RESTORATION, DEFENSE10,71610,716
								
								110ENVIRONMENTAL RESTORATION FORMERLY USED SITES276,495276,495
								
								130OVERSEAS CONTINGENCY OPERATIONS TRANSFER FUND5,0005,000
								
								TOTAL,
					 MISCELLANEOUS APPROPRIATIONS2,407,6062,407,606
								
								
								
								DEFERRED EXPENSES FOR FOREIGN OPERATIONS406,605
								
								 Deferred Expenses for foreign
					 operations[406,605]
								
								
								
								TOTAL, OPERATION & MAINTENANCE170,759,313160,846,587
								
							
						
					
					
						
							
								SEC. 4302.
					 OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY
					 OPERATIONS.
								
							
						
					
					
						
							
								SEC. 4302. OPERATION AND MAINTENANCE
					 FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
					 Dollars)
								
								LineItemFY
					 2012 RequestSenate
					 Authorized
								
							
							
								OPERATION & MAINTENANCE,
					 ARMY
								
								BA 01: OPERATING
					 FORCES
								
								040THEATER LEVEL ASSETS3,424,3143,453,306
								
								 Transfer from Base: Theater Demand
					 Reduction.[18,692]
								
								 Transfer from Base: UAS—Gray Eagle
					 Satellite Service.[10,300]
								
								050LAND FORCES OPERATIONS SUPPORT1,534,8861,580,290
								
								 Transfer from Base: MRAP Vehicle
					 Sustainment at Combat Training Centers.[6,420]
								
								 Transfer from Base: National Training
					 Center Tier Two Level Maintenance Contract.[24,000]
								
								 Transfer from Base: Theater Demand
					 Reduction.[14,984]
								
								060AVIATION ASSETS87,166148,671
								
								 Transfer from Base: Theater Demand
					 Reduction.[61,505]
								
								070FORCE READINESS OPERATIONS SUPPORT2,675,8212,747,481
								
								 Transfer from Base: Body Armor
					 Sustainment.[71,660]
								
								080LAND FORCES SYSTEMS READINESS579,000579,000
								
								090LAND FORCES DEPOT MAINTENANCE1,000,0001,000,000
								
								100BASE OPERATIONS SUPPORT951,3711,151,371
								
								 Transfer from Base: Overseas Security
					 Guards.[200,000]
								
								110FACILITIES SUSTAINMENT, RESTORATION, &
					 MODERNIZATION250,000250,000
								
								140ADDITIONAL ACTIVITIES22,998,44123,099,456
								
								 Transfer from Base, SAG 111: MRAP
					 Vehicle Sustainment.[2,539]
								
								 Transfer from Base, SAG 111: Theater
					 Demand Reduction.[148,194]
								
								 Transfer from Base, SAG 112: Theater
					 Demand Reduction.[2,282]
								
								 Sychronization Pre-Deployment and
					 Operational Tracker (SPOT) Fully funded in FY12 OMDW Base
					 Request.[–12,000]
								
								 ARGUS A–160 Deployment
					 Delays.[–40,000]
								
								150COMMANDERS EMERGENCY RESPONSE PROGRAM425,000400,000
								
								 Termination of CERP in
					 Iraq[–25,000]
								
								160RESET3,955,4293,955,429
								
								UNDISTRIBUTED03,000,000
								
								 Transfer from Base: Readiness and
					 Depot Maintenance (BA–1 Undistributed).[3,000,000]
								
								TOTAL, BA 01: OPERATING FORCES37,881,42841,365,004
								
								
								
								BA 04: ADMIN & SRVWIDE
					 ACTIVITIES
								
								340SECURITY PROGRAMS2,476,7662,476,766
								
								350SERVICEWIDE TRANSPORTATION3,507,1863,507,186
								
								360CENTRAL SUPPLY ACTIVITIES50,74050,740
								
								380AMMUNITION MANAGEMENT84,42784,427
								
								400SERVICEWIDE COMMUNICATIONS66,27566,275
								
								420OTHER PERSONNEL SUPPORT143,391143,391
								
								430OTHER SERVICE SUPPORT92,06792,067
								
								TOTAL, BA 04: ADMIN & SRVWIDE
					 ACTIVITIES6,420,8526,420,852
								
								
								
								TOTAL, OPERATION & MAINTENANCE, ARMY44,302,28047,785,856
								
								
								
								OPERATION & MAINTENANCE, ARMY
					 RES
								
								BA 01: OPERATING
					 FORCES
								
								030ECHELONS ABOVE BRIGADE84,20084,200
								
								050LAND FORCES OPERATIONS SUPPORT28,10028,100
								
								070FORCE READINESS OPERATIONS SUPPORT20,70010,700
								
								 Duplicate Request for Military Pay
					 Support Contract (requested both in SAG 121 and 131).[–10,000]
								
								100BASE OPERATIONS SUPPORT84,50084,500
								
								TOTAL, BA 01: OPERATING FORCES217,500207,500
								
								
								
								TOTAL, OPERATION & MAINTENANCE, ARMY
					 RES217,500207,500
								
								
								
								OPERATION & MAINTENANCE,
					 ARNG
								
								BA 01: OPERATING
					 FORCES
								
								010MANEUVER UNITS89,93089,930
								
								060AVIATION ASSETS130,848130,848
								
								070FORCE READINESS OPERATIONS SUPPORT110,011110,011
								
								100BASE OPERATIONS SUPPORT34,78834,788
								
								120MANAGEMENT AND OPERATIONAL HQ21,96721,967
								
								TOTAL, BA 01: OPERATING FORCES387,544387,544
								
								
								
								TOTAL, OPERATION & MAINTENANCE, ARNG387,544387,544
								
								
								
								AFGHANISTAN SECURITY FORCES
					 FUND
								
								BA 01: MINISTRY OF
					 DEFENSE
								
								010INFRASTRUCTURE1,304,3501,304,350
								
								020EQUIPMENT AND TRANSPORTATION1,667,9051,432,490
								
								 Revised Combined Security Transition
					 Command—Afghanistan (CSTC-A) requirement[–235,415]
								
								030TRAINING AND OPERATIONS751,073751,073
								
								040SUSTAINMENT3,331,7743,033,984
								
								 Revised Combined Security Transition
					 Command—Afghanistan (CSTC-A) requirement[–297,790]
								
								TOTAL, BA 01: MINISTRY OF DEFENSE7,055,1026,521,897
								
								
								
								BA 01: MINISTRY OF
					 INTERIOR
								
								060INFRASTRUCTURE1,128,5841,128,584
								
								070EQUIPMENT AND TRANSPORTATION1,530,420601,915
								
								 Revised Combined Security Transition
					 Command—Afghanistan (CSTC-A) requirement[–928,505]
								
								080TRAINING AND OPERATIONS1,102,4301,102,430
								
								090SUSTAINMENT1,938,7151,800,425
								
								 Revised Combined Security Transition
					 Command—Afghanistan (CSTC-A) requirement[–138,290]
								
								TOTAL, BA 01: MINISTRY OF INTERIOR5,700,1494,633,354
								
								
								
								BA 03: ASSOCIATED
					 ACTIVITIES
								
								110SUSTAINMENT21,18721,187
								
								120TRAINING AND OPERATIONS7,3447,344
								
								130INFRASTRUCTURE15,00015,000
								
								150EQUIPMENT AND TRANSPORTATION1,2181,218
								
								TOTAL,
					 BA 03: ASSOCIATED ACTIVITIES44,74944,749
								
								
								
								TOTAL, AFGHANISTAN SECURITY FORCES FUND12,800,00011,200,000
								
								
								
								AFGHANISTAN INFRASTRUCTURE
					 FUND
								
								BA 01: AFGHANISTAN INFRASTRUCTURE
					 FUND
								
								010POWER300,000300,000
								
								020TRANSPORTATION100,000100,000
								
								030WATER50,00050,000
								
								040OTHER RELATED ACTIVITIES25,00025,000
								
								TOTAL, BA 01: AFGHANISTAN INFRASTRUCTURE
					 FUND475,000400,000
								
								
								
								UNDISTRIBUTED
								
								050UNDISTRIBUTED–75,000
								
								 Undistributed Reduction[–75,000]
								
								
								
								TOTAL, AFGHANISTAN INFRASTRUCTURE FUND475,000400,000
								
								
								
								OPERATION & MAINTENANCE,
					 NAVY
								
								BA 01: OPERATING
					 FORCES
								
								010MISSION AND OTHER FLIGHT OPERATIONS1,058,1141,038,114
								
								 Unjustified Growth for
					 TAD/TDY.[–20,000]
								
								020FLEET AIR TRAINING7,7007,700
								
								030AVIATION TECHNICAL DATA & ENGINEERING SERVICES9,2009,200
								
								040AIR OPERATIONS AND SAFETY SUPPORT12,93412,934
								
								050AIR SYSTEMS SUPPORT39,56639,566
								
								060AIRCRAFT DEPOT MAINTENANCE174,052174,052
								
								070AIRCRAFT DEPOT OPERATIONS SUPPORT1,5861,586
								
								080AVIATION LOGISTICS50,85250,852
								
								090MISSION AND OTHER SHIP OPERATIONS1,132,9481,132,948
								
								100SHIP OPERATIONS SUPPORT & TRAINING26,82226,822
								
								110SHIP DEPOT MAINTENANCE998,172998,172
								
								130COMBAT COMMUNICATIONS26,53326,533
								
								160WARFARE TACTICS22,65722,657
								
								170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY28,14128,141
								
								180COMBAT SUPPORT FORCES1,932,6401,932,640
								
								190EQUIPMENT MAINTENANCE19,89119,891
								
								210COMBATANT COMMANDERS CORE OPERATIONS5,4655,465
								
								220COMBATANT COMMANDERS DIRECT MISSION SUPPORT2,0932,093
								
								250IN-SERVICE WEAPONS SYSTEMS SUPPORT125,460125,460
								
								260WEAPONS MAINTENANCE201,083201,083
								
								270OTHER WEAPON SYSTEMS SUPPORT1,4571,457
								
								280ENTERPRISE INFORMATION5,0955,095
								
								290SUSTAINMENT, RESTORATION AND MODERNIZATION26,79326,793
								
								300BASE OPERATING SUPPORT352,210344,880
								
								 Civilian Pay Overstatement Due to No
					 Requirement for FTE in this SAG.[–7,330]
								
								UNDISTRIBUTED0495,000
								
								 Transfer from Base: Readiness and
					 Depot Maintenance (BA–1 Undistributed).[495,000]
								
								TOTAL, BA 01: OPERATING FORCES6,261,4646,729,134
								
								
								
								BA 02:
					 MOBILIZATION
								
								310SHIP PREPOSITIONING AND SURGE29,01029,010
								
								340EXPEDITIONARY HEALTH SERVICES SYSTEMS34,30034,300
								
								360COAST GUARD SUPPORT258,2780
								
								 Transfer to Department of Homeland
					 Security.[–258,278]
								
								TOTAL, BA 02: MOBILIZATION321,58863,310
								
								
								
								BA 03: TRAINING AND
					 RECRUITING
								
								400SPECIALIZED SKILL TRAINING69,96169,961
								
								430TRAINING SUPPORT5,4005,400
								
								TOTAL, BA 03: TRAINING AND RECRUITING75,36175,361
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								480ADMINISTRATION2,3482,348
								
								510MILITARY MANPOWER AND PERSONNEL MANAGEMENT6,1426,142
								
								520OTHER PERSONNEL SUPPORT5,8495,849
								
								530SERVICEWIDE COMMUNICATIONS28,51128,511
								
								550SERVICEWIDE TRANSPORTATION263,593263,593
								
								580ACQUISITION AND PROGRAM MANAGEMENT17,41417,414
								
								610SPACE AND ELECTRONIC WARFARE SYSTEMS1,0751,075
								
								620NAVAL INVESTIGATIVE SERVICE6,5646,564
								
								650FOREIGN COUNTERINTELLIGENCE14,59814,598
								
								700ACLASSIFIED PROGRAMS2,0602,060
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES348,154348,154
								
								
								
								TOTAL, OPERATION & MAINTENANCE, NAVY7,006,5677,215,959
								
								
								
								OPERATION & MAINTENANCE, MARINE
					 CORPS
								
								BA 01: OPERATING
					 FORCES
								
								010OPERATIONAL FORCES2,069,4852,096,485
								
								 Family of Shelters and Shelters
					 Equipment[27,000]
								
								020FIELD LOGISTICS575,843575,843
								
								030DEPOT MAINTENANCE251,100363,100
								
								 Tranfer from Base: Depot
					 Maintenance.[112,000]
								
								070BASE OPERATING SUPPORT82,51482,514
								
								UNDISTRIBUTED0235,000
								
								 Transfer from Base: Readiness and
					 Depot Maintenance (BA–1 Undistributed).[235,000]
								
								TOTAL, BA 01: OPERATING FORCES12,455,7683,352,942
								
								
								
								BA 03: TRAINING AND
					 RECRUITING
								
								130TRAINING SUPPORT209,784209,784
								
								TOTAL, BA03: TRAINING AND RECRUITING209,784209,784
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								180SERVICEWIDE TRANSPORTATION376,495376,495
								
								190ADMINISTRATION5,9895,989
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES382,484382,484
								
								
								
								TOTAL, OPERATION & MAINTENANCE, MARINE
					 CORPS3,571,2103,945,210
								
								
								
								OPERATION & MAINTENANCE, NAVY
					 RES
								
								BA 01: OPERATING
					 FORCES
								
								010MISSION AND OTHER FLIGHT OPERATIONS38,40238,402
								
								020INTERMEDIATE MAINTENANCE400400
								
								040AIRCRAFT DEPOT MAINTENANCE11,33011,330
								
								060MISSION AND OTHER SHIP OPERATIONS10,13710,137
								
								100COMBAT SUPPORT FORCES13,82713,827
								
								140BASE OPERATING SUPPORT5252
								
								TOTAL, BA 01: OPERATING FORCES74,14874,148
								
								
								
								TOTAL, OPERATION & MAINTENANCE, NAVY
					 RES74,14874,148
								
								
								
								OPERATION & MAINTENANCE, MC
					 RESERVE
								
								BA 01: OPERATING
					 FORCES
								
								010OPERATING FORCES31,28431,284
								
								050BASE OPERATING SUPPORT4,8004,800
								
								TOTAL, BA 01: OPERATING FORCES36,08436,084
								
								
								
								TOTAL, OPERATION & MAINTENANCE, MC
					 RESERVE36,08436,084
								
								
								
								OPERATION & MAINTENANCE, AIR
					 FORCE
								
								BA 01: OPERATING
					 FORCES
								
								010PRIMARY COMBAT FORCES2,115,9012,185,901
								
								 Transfer from Base: Theater Security
					 Package.[70,000]
								
								020COMBAT ENHANCEMENT FORCES2,033,9292,033,929
								
								030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)46,84446,844
								
								050DEPOT MAINTENANCE312,361312,361
								
								060FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION334,950334,950
								
								070BASE SUPPORT641,404641,404
								
								080GLOBAL C3I AND EARLY WARNING69,33069,330
								
								090OTHER COMBAT OPS SPT PROGRAMS297,015297,015
								
								120SPACE CONTROL SYSTEMS16,83316,833
								
								130COMBATANT COMMANDERS DIRECT MISSION SUPPORT46,39063,750
								
								 Transfer from Base: CENTCOM HQ
					 C4.[12,500]
								
								 Transfer from Base: CENTCOM Public
					 Affairs.[4,860]
								
								UNDISTRIBUTED0470,000
								
								 Transfer from Base: Readiness and
					 Depot Maintenance (BA–1 Undistributed).[470,000]
								
								
								
								TOTAL, BA 01: OPERATING FORCES5,914,9576,472,317
								
								
								
								BA 02:
					 MOBILIZATION
								
								150AIRLIFT OPERATIONS3,533,3383,533,338
								
								160MOBILIZATION PREPAREDNESS85,41685,416
								
								170DEPOT MAINTENANCE161,678161,678
								
								180FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION9,4859,485
								
								190BASE SUPPORT30,03330,033
								
								TOTAL, BA 02: MOBILIZATION3,819,9503,819,950
								
								
								
								BA 03: TRAINING AND
					 RECRUITING
								
								230FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION908908
								
								240BASE SUPPORT2,2802,280
								
								250SPECIALIZED SKILL TRAINING29,59229,592
								
								260FLIGHT TRAINING154154
								
								270PROFESSIONAL DEVELOPMENT EDUCATION691691
								
								280TRAINING SUPPORT753753
								
								TOTAL, BA 03: TRAINING AND RECRUITING34,37834,378
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								350LOGISTICS OPERATIONS155,121155,121
								
								390BASE SUPPORT20,67720,677
								
								400ADMINISTRATION3,3203,320
								
								410SERVICEWIDE COMMUNICATIONS111,561111,561
								
								420OTHER SERVICEWIDE ACTIVITIES605,223605,223
								
								460ACLASSIFIED PROGRAMS54,00054,000
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES949,902949,902
								
								
								
								UNDISTRIBUTED–25,000
								
								 Unjustified Growth in Civilian
					 Personnel Costs.[–25,000]
								
								
								
								TOTAL, OPERATION & MAINTENANCE, AIR
					 FORCE10,719,18711,251,547
								
								
								
								OPERATION & MAINTENANCE, AF
					 RESERVE
								
								BA 01: OPERATING
					 FORCES
								
								010PRIMARY COMBAT FORCES4,8004,800
								
								030DEPOT MAINTENANCE131,000131,000
								
								050BASE SUPPORT6,2506,250
								
								TOTAL, BA 01: OPERATING FORCES142,050142,050
								
								
								
								TOTAL, OPERATION & MAINTENANCE, AF
					 RESERVE142,050142,050
								
								
								
								OPERATION & MAINTENANCE,
					 ANG
								
								BA 01: OPERATING
					 FORCES
								
								020MISSION SUPPORT OPERATIONS34,05034,050
								
								TOTAL, BA 01: OPERATING FORCES34,05034,050
								
								
								
								TOTAL, OPERATION & MAINTENANCE, ANG34,05034,050
								
								
								
								OPERATION & MAINTENANCE,
					 DEFENSE-WIDE
								
								BA 01: OPERATING
					 FORCES
								
								020SPECIAL OPERATIONS COMMAND3,269,9393,283,939
								
								 Trans Regional Web
					 Initiative[–11,300]
								
								 Unjustified Program Growth in
					 Operating Support for Operation New Dawn[–25,000]
								
								 Military Information Support
					 Activities—Transfer from Base[50,300]
								
								010JOINT CHIEFS OF STAFF2,0002,000
								
								TOTAL, BA 01: OPERATING FORCES3,271,9393,285,939
								
								
								
								BA 04: ADMIN & SRVWD
					 ACTIVITIES
								
								080DEFENSE CONTRACT AUDIT AGENCY23,47823,478
								
								090DEFENSE CONTRACT MANAGEMENT AGENCY87,92587,925
								
								120DEFENSE INFORMATION SYSTEMS AGENCY164,520164,520
								
								140DEFENSE LEGAL SERVICES AGENCY102,32267,322
								
								 Unjustified Program
					 Growth.[–35,000]
								
								160DEFENSE MEDIA ACTIVITY15,45715,457
								
								220DEPARTMENT OF DEFENSE EDUCATION ACTIVITY194,100194,100
								
								180DEFENSE SECURITY COOPERATION AGENCY2,200,0002,140,000
								
								 Coalition Support Funds: Excess to
					 Need for Contract Renewal[–60,000]
								
								260OFFICE OF THE SECRETARY OF DEFENSE143,870143,870
								
								270ACLASSIFIED PROGRAMS3,065,8003,065,800
								
								TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES5,997,4725,902,472
								
								
								
								TOTAL, OPERATION & MAINTENANCE,
					 DEFENSE-WIDE9,269,4119,188,411
								
								
								
								UNDISTRIBUTED–4,000,000
								
								 Reduction to reflect policy change on
					 troop strength in Afghanistan[–4,000,000]
								
								
								
								TOTAL, OPERATION & MAINTENANCE89,035,03187,868,359
								
							
						
					
					
						
							
								TITLE
					 XLIV—OTHER AUTHORIZATIONS
								
							
						
					
					
						
							
								SEC. 4401. OTHER
					 AUTHORIZATIONS.
								
							
						
					
					
						
							
								SEC. 4401. OTHER AUTHORIZATIONS
					 (In Thousands of Dollars)
								
								LineItemFY
					 2012 RequestSenate
					 Authorized
								
							
							
								WORKING CAPITAL FUND,
					 ARMY
								
								010PREPOSITIONED WAR RESERVE STOCKS101,19491,594
								
								 Reduction in funding for DoD business
					 systems[–9,600]
								
								020PREPOSITIONED WAR RESERVE STOCKS00
								
								TOTAL, WORKING CAPITAL FUND, ARMY101,19491,594
								
								
								
								WORKING CAPITAL FUND, AIR
					 FORCE
								
								010TRANSPORTATION FALLEN HEROES00
								
								020CONTAINER DECONSOLIDATION00
								
								030WAR RESERVE MATERIAL65,37255,872
								
								 Reduction in funding for DoD business
					 systems[–9,500]
								
								TOTAL, WORKING CAPITAL FUND, AIR FORCE65,37255,872
								
								
								
								WORKING CAPITAL FUND,
					 DEFENSE-WIDE
								
								010DEFENSE LOGISTICS AGENCY (DLA)31,61431,614
								
								TOTAL, WORKING CAPITAL FUND, DEFENSE-WIDE31,61431,614
								
								
								
								WORKING CAPITAL FUND,
					 DECA
								
								010WORKING CAPITAL FUND, DECA1,376,8301,376,830
								
								TOTAL, WORKING CAPITAL FUND, DECA1,376,8301,376,830
								
								
								
								NATIONAL DEFENSE SEALIFT
					 FUND
								
								010T-AKE00
								
								020MPF MLP425,865425,865
								
								030POST DELIVERY AND OUTFITTING24,16124,161
								
								040NATIONAL DEF SEALIFT VESSEL1,1381,138
								
								050LG MED SPD RO/RO MAINTENANCE92,56792,567
								
								060DOD MOBILIZATION ALTERATIONS184,109184,109
								
								070TAH MAINTENANCE40,83140,831
								
								080STRATEGIC SEALIFT SUPPORT00
								
								090RESEARCH AND DEVELOPMENT48,44348,443
								
								100READY RESERVE FORCE309,270309,270
								
								TOTAL, NATIONAL DEFENSE SEALIFT FUND1,126,3841,126,384
								
								
								
								DEFENSE HEALTH PROGRAM
					 (DHP)
								
								DHP, OPERATION &
					 MAINTENANCE
								
								010IN-HOUSE CARE8,148,8568,148,856
								
								020PRIVATE SECTOR CARE16,377,27216,047,272
								
								 TRICARE Historical
					 Underexecution[–330,000]
								
								030CONSOLIDATED HEALTH SUPPORT2,193,8212,193,821
								
								040INFORMATION MANAGEMENT1,422,6971,422,697
								
								050MANAGEMENT ACTIVITIES312,102307,102
								
								 Strategic
					 Communications[–3,000]
								
								 Contract savings from Web site
					 consolidation[–2,000]
								
								060EDUCATION AND TRAINING705,347693,647
								
								 Unjustified Growth for
					 Travel[–11,700]
								
								070BASE OPERATIONS/COMMUNICATIONS1,742,4511,742,451
								
								SUBTOTAL, DHP, OPERATION &
					 MAINTENANCE30,902,54630,555,846
								
								
								
								DHP, RDT&E
								
								1 IN-HOUSE LABORATORY INDEPENDENT RESEARCH2,9352,935
								
								3 APPLIED BIOMEDICAL TECHNOLOGY33,80533,805
								
								4 MEDICAL TECHNOLOGY3,6943,694
								
								5 MEDICAL ADVANCED TECHNOLOGY767767
								
								6 MEDICAL TECHNOLOGY DEVELOPMENT181,042181,042
								
								7 MEDICAL PRODUCTS SUPPORT AND ADVANCED CONCEPT
					 DEVELOPMENT167,481167,481
								
								8 INFORMATION TECHNOLOGY DEVELOPMENT176,345176,345
								
								9 MEDICAL
					 PRODUCTS AND SUPPORT SYSTEMS DEVELOPMENT34,55934,559
								
								11 MEDICAL PROGRAM-WIDE ACTIVITIES48,31348,313
								
								12 MEDICAL PRODUCTS AND CAPABILITIES ENHANCEMENT
					 ACTIVITIES14,76514,765
								
								SUBTOTAL, DHP, RDT&E663,706663,706
								
								
								
								DHP, PROCUREMENT
								
								090PROCUREMENT632,518632,518
								
								SUBTOTAL, DHP, PROCUREMENT632,518632,518
								
								
								
								TOTAL,
					 DEFENSE HEALTH PROGRAM (DHP)32,198,77031,852,070
								
								
								
								CHEM AGENTS & MUNITIONS
					 DESTRUCTION
								
								01OPERATION & MAINTENANCE1,147,6911,147,691
								
								02RDT&E406,731406,731
								
								TOTAL, CHEM AGENTS & MUNITIONS
					 DESTRUCTION1,554,4221,554,422
								
								
								
								DRUG INTERDICTION AND COUNTER-DRUG
					 ACTIVITIES, DEFENSE
								
								010DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE1,156,282989,282
								
								 Undistributed reduction for
					 contractor support[–30,000]
								
								 Undistributed reduction to U.S.
					 European Command's counterdrug activities[–5,000]
								
								 Office of Naval Intelligence (PC
					 3359)[–3,500]
								
								 Strategic communications/program
					 termination (PC 9220)[–500]
								
								 Undistributed Reduction—Excess to
					 Need[–128,000]
								
								TOTAL, DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES,
					 DEFENSE1,156,282989,282
								
								
								
								OFFICE OF THE INSPECTOR
					 GENERAL
								
								010OFFICE OF THE INSPECTOR GENERAL, O&M286,919327,419
								
								 Program increase—Growth
					 plan[40,500]
								
								020OFFICE OF THE INSPECTOR GENERAL, RDT&E1,6004,500
								
								 Program increase—Growth
					 plan[2,900]
								
								030OFFICE OF THE INSPECTOR GENERAL, PROCUREMENT1,0001,000
								
								TOTAL, OFFICE OF THE INSPECTOR GENERAL289,519332,919
								
								
								
								TOTAL OTHER AUTHORIZATIONS37,900,38737,410,987
								
							
						
					
					
						
							
								SEC. 4402. OTHER
					 AUTHORIZATIONS FOR 
								
								OVERSEAS CONTINGENCY OPERATIONS.
								
							
						
					
					
						
							
								SEC. 4402. OTHER AUTHORIZATIONS FOR
					 OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
					 Dollars)
								
								LineItemFY
					 2012 RequestSenate
					 Authorized
								
							
							
								WORKING CAPITAL FUND,
					 ARMY
								
								020PREPOSITIONED WAR RESERVE STOCKS54,00054,000
								
								TOTAL, WORKING CAPITAL FUND, ARMY54,00054,000
								
								
								
								WORKING CAPITAL FUND, AIR
					 FORCE
								
								010TRANSPORTATION FALLEN HEROES10,00010,000
								
								020CONTAINER DECONSOLIDATION2,0002,000
								
								TOTAL, WORKING CAPITAL FUND, AIR FORCE12,00012,000
								
								
								
								WORKING CAPITAL FUND,
					 DEFENSE-WIDE
								
								010DEFENSE LOGISTICS AGENCY (DLA)369,013316,413
								
								 Reduction in funding for DoD business
					 systems[–52,600]
								
								TOTAL, WORKING CAPITAL FUND, DEFENSE-WIDE369,013316,413
								
								
								
								DEFENSE HEALTH
					 PROGRAM
								
								OPERATION &
					 MAINTENANCE
								
								010IN-HOUSE CARE641,996641,996
								
								020PRIVATE SECTOR CARE464,869464,869
								
								030CONSOLIDATED HEALTH SUPPORT95,99495,994
								
								040INFORMATION MANAGEMENT5,5485,548
								
								050MANAGEMENT ACTIVITIES751751
								
								060EDUCATION AND TRAINING16,85916,859
								
								070BASE OPERATIONS/COMMUNICATIONS2,2712,271
								
								DEFENSE HEALTH PROGRAM1,228,2881,228,288
								
								
								
								DRUG INTERDICTION AND COUNTER-DRUG
					 ACTIVITIES, DEFENSE
								
								010DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE486,458486,458
								
								TOTAL, DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES,
					 DEFENSE486,458486,458
								
								
								
								OFFICE OF THE INSPECTOR
					 GENERAL
								
								010OFFICE OF THE INSPECTOR GENERAL11,05511,055
								
								TOTAL, OFFICE OF THE INSPECTOR GENERAL11,05511,055
								
								
								
								TOTAL OTHER AUTHORIZATIONS2,160,8142,108,214
								
							
						
					
					
						
							
								TITLE
					 XLV—MILITARY CONSTRUCTION
								
							
						
					
					
						
							
								SEC. 4501.
					 MILITARY CONSTRUCTION.
								
							
						
					
					
						
							
								SEC. 4501. MILITARY
					 CONSTRUCTION(In Thousands of Dollars)
								
								AccountState or Country and
					 InstallationProject TitleBudget
					 RequestSenate Agreement
								
							
							
								Military Construction,
					 Army
								
								Alaska
								
								ArmyFort WainwrightAviation Complex, Ph 3a114,00057,000
								
								ArmyJb Elmendorf-RichardsonPhysical Fitness
					 Facility26,00026,000
								
								ArmyJb Elmendorf-RichardsonBrigade Complex, Ph 274,00074,000
								
								ArmyJb Elmendorf-RichardsonOrganizational Parking3,6003,600
								
								Alabama
								
								ArmyFort RuckerCombat Readiness Center11,60011,600
								
								California
								
								ArmyFort IrwinQualification Training Range15,50015,500
								
								ArmyFort IrwinInfantry Squad Battle Course7,5007,500
								
								ArmyPresidio MontereyGeneral Instruction Building3,0003,000
								
								Colorado
								
								ArmyFort CarsonBrigade Headquarters14,40014,400
								
								ArmyFort CarsonBarracks67,00067,000
								
								ArmyFort CarsonBarracks46,00046,000
								
								ArmyFort CarsonControl Tower14,20014,200
								
								ArmyFort CarsonAircraft Maintenance Hangar63,00063,000
								
								ArmyFort CarsonAircraft Loading Area34,00034,000
								
								Georgia
								
								ArmyFort BenningRail Loading Facility13,60013,600
								
								ArmyFort BenningTrainee Barracks Complex, Ph 323,00023,000
								
								ArmyFort GordonHand Grenade Familiarization Range1,4501,450
								
								ArmyFort StewartDog Kennel2,6002,600
								
								ArmyFort BenningLand Acquisition5,1005,100
								
								ArmyFort BenningLand Acquisition25,00025,000
								
								Hawaii
								
								ArmyFort ShafterChild Development Center17,50017,500
								
								ArmySchofield BarracksCentralized Wash
					 Facility32,00032,000
								
								ArmySchofield BarracksCombat Aviation Brigade Complex, Ph
					 173,00073,000
								
								Kansas
								
								ArmyFort RileyPhysical Fitness Facility13,00013,000
								
								ArmyFort RileyChapel10,40010,400
								
								ArmyFort RileyUnmanned Aerial Vehicle Maintenance
					 Hangar60,00060,000
								
								ArmyForbes Air FieldDeployment Support Facility5,3005,300
								
								Kentucky
								
								ArmyFort CampbellVehicle Maintenance Facility16,00016,000
								
								ArmyFort CampbellVehicle Maintenance Facility40,00040,000
								
								ArmyFort CampbellPhysical Fitness Facility18,50018,500
								
								ArmyFort CampbellUnmanned Aerial Vehicle Maintenance
					 Hangar67,00067,000
								
								ArmyFort CampbellScout/Recce Gunnery Range18,00018,000
								
								ArmyFort CampbellBarracks Complex65,00065,000
								
								ArmyFort CampbellBarracks23,00023,000
								
								ArmyFort KnoxAutomated Infantry Platoon Battle
					 Course7,0007,000
								
								ArmyFort KnoxBattalion Complex48,00048,000
								
								Louisiana
								
								ArmyFort PolkFire Station9,2009,200
								
								ArmyFort PolkMilitary Working Dog
					 Facility2,6002,600
								
								ArmyFort PolkBrigade Complex23,00023,000
								
								ArmyFort PolkMultipurpose Machine Gun
					 Range8,3008,300
								
								ArmyFort PolkLand Acquisition27,00027,000
								
								Maryland
								
								ArmyAberdeen Proving GroundAuto Technology Evaluation Fac, Ph
					 315,50015,500
								
								ArmyAberdeen Proving GroundCommand and Control
					 Facility63,00063,000
								
								ArmyFort MeadeApplied Instruction Facility43,00043,000
								
								ArmyFort MeadeBrigade Complex36,00036,000
								
								Missouri
								
								ArmyFort Leonard WoodVehicle Maintenance Facility49,00049,000
								
								North
					 Carolina
								
								ArmyFort BraggNco Academy42,00042,000
								
								ArmyFort BraggAccess Roads, Ph 218,00018,000
								
								ArmyFort BraggUnmanned Aerial Vehicle Maintenance
					 Hangar54,00054,000
								
								ArmyFort BraggBrigade Complex Facilities49,00049,000
								
								ArmyFort BraggBattle Command Training Center23,00023,000
								
								New
					 York
								
								ArmyFort DrumAmmunition Supply Point5,7005,700
								
								ArmyFort DrumChapel7,6007,600
								
								Oklahoma
								
								ArmyFort SillPhysical Fitness
					 Facility25,00025,000
								
								ArmyFort SillChapel13,20013,200
								
								ArmyFort SillReception Station, Ph 136,00036,000
								
								ArmyFort SillRail Deployment
					 Facility3,4003,400
								
								ArmyFort SillVehicle Maintenance
					 Facility51,00051,000
								
								ArmyFort SillBattle Command Training
					 Center23,00023,000
								
								ArmyFort SillThaad Instruction
					 Facility33,00033,000
								
								ArmyMcalesterRailroad Tracks6,3006,300
								
								ArmyMcalesterAmmunition Loading Pads1,7001,700
								
								South
					 Carolina
								
								ArmyFort JacksonTrainee Barracks Complex, Ph 259,00059,000
								
								ArmyFort JacksonModified Record Fire Range4,9004,900
								
								Texas
								
								ArmyFort BlissVehicle Maintenance Facility24,0000
								
								ArmyFort BlissElectronics Maintenance Facility14,60014,600
								
								ArmyFort BlissInfrastructure14,6000
								
								ArmyFort BlissVehicle Maintenance Facility14,60014,600
								
								ArmyFort BlissBarracks Complex13,00013,000
								
								ArmyFort BlissVehicle Maintenance Facility19,00019,000
								
								ArmyFort BlissJlens Tactical Training Facility39,00039,000
								
								ArmyFort BlissWater Well, Potable2,4002,400
								
								ArmyFort BlissApplied Instruction Building8,3008,300
								
								ArmyFort HoodOperational Readiness Training
					 Complex51,00051,000
								
								ArmyFort HoodUnmanned Aerial Vehicle Maintenance
					 Hangar47,00047,000
								
								ArmyFort HoodVehicle Maintenance
					 Facility15,50015,500
								
								ArmyFort HoodVehicle Maintenance
					 Facility18,50018,500
								
								ArmyRed River Army DepotManeuver Systems Sustainment Ctr, Ph
					 344,00044,000
								
								ArmyJb San AntonioVehicle Maintenance Facility10,40010,400
								
								Utah
								
								ArmyDugway Proving GroundLife Sciences Test Facility
					 Addition32,00032,000
								
								Virginia
								
								ArmyFort BelvoirInformation Dominance Center, Ph 152,00052,000
								
								ArmyFort BelvoirRoad and Infrastucture Improvements31,0000
								
								ArmyJb Langley EustisAviation Training Facility26,00026,000
								
								Washington
								
								ArmyJb Lewis McchordBrigade Complex, Ph 256,00056,000
								
								ArmyJb Lewis McchordOperational Readiness Training Cplx, Ph
					 128,00028,000
								
								ArmyJb Lewis McchordAir Support Operations Facilities7,3007,300
								
								ArmyJb Lewis McchordBattalion Complex59,00059,000
								
								ArmyJb Lewis McchordInfrastructure, Ph 164,00064,000
								
								ArmyJb Lewis McchordAviation Unit Complex, Ph 1a34,00034,000
								
								ArmyJb Lewis McchordAviation Complex, Ph 1b48,00048,000
								
								Afghanistan
								
								ArmyBagram Air BaseEntry Control Point20,00020,000
								
								ArmyBagram Air BaseConstruct Drainage System, Ph 331,00031,000
								
								ArmyBagram Air BaseBarracks, Ph 529,00029,000
								
								Germany
								
								ArmyGermersheimInfrastructure16,5000
								
								ArmyGermersheimCentral Distribution Facility21,0000
								
								ArmyGrafenwoehrChapel15,5000
								
								ArmyGrafenwoehrConvoy Live Fire Range5,0005,000
								
								ArmyGrafenwoehrBarracks17,50017,500
								
								ArmyLandstuhlSatellite Communications
					 Center24,00024,000
								
								ArmyLandstuhlSatellite Communications
					 Center39,00039,000
								
								ArmyStuttgartAccess Control Point12,20012,200
								
								ArmyVilseckBarracks20,00020,000
								
								ArmyOberdachstettenAutomated Record Fire Range12,20012,200
								
								Honduras
								
								ArmyHonduras VariousBarracks25,0000
								
								Korea
								
								ArmyCamp CarrollBarracks41,00041,000
								
								ArmyCamp HenryBarracks Complex48,00048,000
								
								Worldwide
					 Unspecified
								
								ArmyUnspecifiedMinor Construction20,00020,000
								
								ArmyUnspecifiedHost Nation Support25,50025,500
								
								ArmyUnspecifiedPlanning & Design229,741169,741
								
								
								
								Total Military Construction,
					 Army3,235,9912,971,391
								
								
								
								Military Construction,
					 Navy
								
								Arizona
								
								NavyYumaDouble Aircraft Maintenance Hangar81,89781,897
								
								NavyYumaAircraft Maintenance Hangar39,51539,515
								
								NavyYumaJSF Auxiliary Landing Field41,37341,373
								
								California
								
								NavyBarstowDip Tank Cleaning Facility8,5908,590
								
								NavyBridgeportMulti-Purpose Building—Addition19,23816,138
								
								NavyCamp PendletonNew Potable Water Conveyance113,091113,091
								
								NavyCamp PendletonNorth Area Waste Water Conveyance78,27178,271
								
								NavyCamp PendletonArmory, 1st Marine Division12,60612,606
								
								NavyCamp PendletonInfantry Squad Defense Range29,18729,187
								
								NavyCamp PendletonIntersection Bridge and Improvements12,47612,476
								
								NavyCamp PendletonIndividual Equipment Issue Warehouse16,41116,411
								
								NavyCamp PendletonMv–22 Double Hangar Replacement48,34548,345
								
								NavyCamp PendletonMv–22 Aviation Pavement18,53018,530
								
								NavyCamp PendletonMv–22 Aviation Fuel Storage6,1636,163
								
								NavyPoint MuguE–2d Aircrew Training Facility15,37715,377
								
								NavyTwentynine PalmsMulti-Use Operational Fitness Area18,81918,819
								
								NavyTwentynine PalmsTracked Vehicle Maintenance Cover15,88215,882
								
								NavyTwentynine PalmsChild Development Center23,74323,743
								
								NavyTwentynine PalmsLand Expansion8,6658,665
								
								NavyCoronadoFitness Center North Island46,76332,063
								
								NavyCoronadoRotary Aircraft Depot Maint Fac (North
					 Is.)61,67261,672
								
								Florida
								
								NavyJacksonvilleP–8a Training Facility25,98525,985
								
								NavyJacksonvilleP–8a Hangar Upgrades6,0856,085
								
								NavyJacksonvilleBams UAS Operator Training Facility4,4824,482
								
								NavyMayportMassey Avenue Corridor Improvements14,99814,998
								
								NavyWhiting FieldApplied Instruction Facilities, EOD
					 Course20,62020,620
								
								Georgia
								
								NavyKings BayCrab Island Security
					 Enclave52,91352,913
								
								NavyKings BayWra Land/Water
					 Interface33,15033,150
								
								Hawaii
								
								NavyBarking SandsNorth Loop Electrical Replacement9,6799,679
								
								NavyKaneohe BayMCAS Operations Complex57,70457,704
								
								NavyJoint Base Pearl Harbor-HickamNavy Information Operations Command
					 Fes Fac7,4927,492
								
								Illinois
								
								NavyGreat LakesDecentralize Steam System91,04291,042
								
								Maryland
								
								NavyIndian HeadDecentralize Steam System67,77967,779
								
								NavyPatuxent RiverAircraft Prototype Facility, Ph 245,84445,844
								
								North
					 Carolina
								
								NavyCamp LejeuneBachelor Enlisted Quarters—Wallace
					 Creek27,43927,439
								
								NavyCamp LejeuneSquad Battle Course16,82116,821
								
								NavyCamp Lejeune2nd Combat Engineer Maintenance/Ops
					 Complex75,21475,214
								
								NavyCamp LejeuneBase Entry Point and Road81,00881,008
								
								NavyCherry Point Marine Corps Air
					 StationH–1 Helicopter
					 Gearbox Repair & Test Facility17,76017,760
								
								NavyNew RiverAircraft Maintenance Hangar and
					 Apron69,51169,511
								
								NavyNew RiverOrdnance Loading Area
					 Additiion9,4199,419
								
								South
					 Carolina
								
								NavyBeaufortVertical Landing Pads21,09621,096
								
								Virginia
								
								NavyNorfolkBachelor Quarters, Homeport Ashore81,30481,304
								
								NavyNorfolkDecentralize Steam System26,92426,924
								
								NavyPortsmouthControlled Industrial Facility74,86474,864
								
								NavyQuanticoWaste Water Treatment Plant—Upshur9,9699,969
								
								NavyQuanticoRealign Purvis Rd/Russell Rd
					 Intersection6,4426,442
								
								NavyQuanticoBachelor Enlisted Quarters31,37431,374
								
								NavyQuanticoEnlisted Dining Facility5,0345,034
								
								NavyQuanticothe Basic School Student Quarters, Ph
					 628,48828,488
								
								NavyQuanticoEmbassy Security Group Facilities27,07927,079
								
								NavyQuanticoAcademic Instruction Facility75,30475,304
								
								Washington
								
								NavyBremertonIntegrated Dry Dock Water Treatment
					 Fac, Ph113,34113,341
								
								NavyKitsapWaterfront Restricted Area Vehicle
					 Barriers17,89417,894
								
								NavyKitsapEhw Security Force Facility (Bangor)25,94825,948
								
								NavyKitsapExplosives Handling Wharf #2, Inc 178,00278,002
								
								Bahrain
					 Island
								
								NavySw AsiaBachelor Enlisted Quarters55,0100
								
								NavySw AsiaWaterfront Development, Ph 445,1940
								
								Diego
					 Garcia
								
								NavyDiego GarciaPotable Water Plant Modernization35,44435,444
								
								Djibouti
								
								NavyCamp LemonierBachelor Quarters43,52943,529
								
								NavyCamp LemonierAircraft Logistics Apron35,17035,170
								
								NavyCamp LemonierTaxiway Enhancement10,80010,800
								
								Guam
								
								NavyJoint Region MarianasNorth Ramp Utilities—Anderson AFB,
					 Inc 278,6540
								
								NavyJoint Region MarianasFinegayan Water
					 Utilities77,2670
								
								Worldwide
					 Unspecified
								
								NavyUnspecifiedUnspecified Minor Constr21,49521,495
								
								NavyUnspecifiedPlanning and Design84,36269,362
								
								
								
								Total Military Construction,
					 Navy2,461,5472,172,622
								
								
								
								Military Construction, Air
					 Force
								
								Alaska
								
								AFEielson AFBDormitory (168 Rm)45,00045,000
								
								AFJb Elmendorf-RichardsonBrigade Combat Team (Light) Complex,
					 (480 Rm)97,00097,000
								
								Arizona
								
								AFDavis-Monthan AFBEc–130h Simulator/Training
					 Operations20,50020,500
								
								AFDavis-Monthan AFBHC–130J Joint Use Fuel Cell12,50012,500
								
								AFLuke AFBF–35 Adal Aircraft Maintenance Unit6,0006,000
								
								AFLuke AFBF–35 Squad Ops/AMU 218,00018,000
								
								California
								
								AFTravis AFBDormitory (144 Rm)22,00022,000
								
								AFVandenberg AFBEducation Center14,20014,200
								
								Colorado
								
								AFU.S. Air Force AcademyConstruct Large Vehicle Inspection
					 Facility13,40013,400
								
								Delaware
								
								AFDover AFBC–5m Formal Training Unit
					 Facility2,8002,800
								
								Florida
								
								AFPatrick AFBAir Force Technical Applications Ctr, Inc
					 279,00079,000
								
								Kansas
								
								AFFort RileyAir Support Operations Center7,6007,600
								
								Louisiana
								
								AFBarksdale AFBMission Support Group Complex23,50023,500
								
								Missouri
								
								AFWhiteman AFBWsa Security Control Facility4,8004,800
								
								North
					 Carolina
								
								AFPope AFBC–130 Flight Simulator6,0006,000
								
								North
					 Dakota
								
								AFMinot AFBDormitory (168 Rm)22,00022,000
								
								AFMinot AFBB–52 3–Bay Conventional Munitions
					 Maintenance11,80011,800
								
								AFMinot AFBB–52 Two-Bay Phase Maintenance
					 Dock34,00034,000
								
								Nebraska
								
								AFOffutt AFBSTRATCOM Replacement Facility, Inc 1150,000120,000
								
								New
					 Mexico
								
								AFCannon AFBDormitory (96 Rm)15,00015,000
								
								AFCannon AFBAdal Wastewater Treatment Plant7,5987,598
								
								AFHolloman AFBChild Development Center11,20011,200
								
								AFHolloman AFBParallel Taxiway 07/258,0008,000
								
								AFHolloman AFBF–16 Academic Facility5,8005,800
								
								AFHolloman AFBF–16 Sead Training Facility4,2004,200
								
								AFKirtland AFBAfnwc Sustainment Center25,00025,000
								
								Nevada
								
								AFNellis AFBF–35a Age Facility21,50021,500
								
								AFNellis AFBCommunications Network Control
					 Center11,60011,600
								
								AFNellis AFBF–35 Add/Alter Engine Shop2,7502,750
								
								Texas
								
								AFJb San AntonioBmt Recruit Dormitory 4, Ph 464,00064,000
								
								AFJoint Base San AntonioAdv Indiv Training (Ait) Barracks
					 (300 Rm)46,00046,000
								
								Utah
								
								AFHill AFBF–35 Adal Hangar 45e/AMU6,8000
								
								AFHill AFBF–22 System Support Facility16,50016,500
								
								Virginia
								
								AFJb Langley EustisAit Barracks Complex, Ph 250,00050,000
								
								Washington
								
								AFFairchild AFBWing Headquarters13,60013,600
								
								AFFairchild AFBSere Force Support, Ph 214,00014,000
								
								Greenland
								
								AFThule AFBDormitory (72 Pn)28,00028,000
								
								Guam
								
								AFJoint Region MarianasPrtc Red Horse Cantonment Operations
					 Facility14,00014,000
								
								AFJoint Region MarianasPrtc Combat Communications
					 Transmission Syst5,6005,600
								
								AFJoint Region MarianasPrtc Combat Communications Combat
					 Support9,8009,800
								
								AFJoint Region MarianasGuam Strike Clear Water Rinse
					 Facility7,5000
								
								AFJoint Region MarianasGuam Strike Fuel Systems Maintenance
					 Hangar128,0000
								
								AFJoint Region MarianasGuam Strike Conventional Munitions
					 Maintenance11,7000
								
								AFJoint Region MarianasAir Freight Terminal
					 Complex35,00035,000
								
								Germany
								
								AFRamstein AbDormitory (192 Rm)34,69734,697
								
								Italy
								
								AFSigonellaUAS SATCOM Relay Pads and
					 Facility15,00015,000
								
								Korea
								
								AFOsan AbDormitory (156 Rm)23,00023,000
								
								Qatar
								
								AFAL UdeidBlatchford Preston Complex, Ph 437,0000
								
								Worldwide
					 Unspecified
								
								AFUnspecifiedUnspecified Minor Construction20,00020,000
								
								AFUnspecifiedPlanning & Design81,91367,913
								
								
								
								Total Military Construction, Air
					 Force1,364,8581,129,858
								
								
								
								Military Consruction,
					 Defense-Wide
								
								District of
					 Columbia
								
								Def-WideBolling AFBDiac Parking Garage13,58613,586
								
								Def-WideBolling AFBElectrical Upgrades1,0801,080
								
								Def-WideBolling AFBCooling Tower Expansion2,0702,070
								
								Virginia
								
								Def-WideCharlottesvilleRemote Delivery Facility10,80510,805
								
								Germany
								
								Def-WideStuttgart-Patch BarracksDISA Europe Facility Upgrades2,4342,434
								
								Alaska
								
								Def-WideEielson AFBUpgrade Rail Line14,80014,800
								
								Arizona
								
								Def-WideDavis-Monthan AFBReplace Hydrant Fuel System23,00023,000
								
								California
								
								Def-WideDefense Distribution
					 Depot-TracyReplace
					 Public Safety Center15,50015,500
								
								Def-WidePoint Loma AnnexReplace Fuel Storage Facilities, Inc
					 427,00027,000
								
								Def-WideSan ClementeReplace Fuel Storage Tanks &
					 Pipeline21,80021,800
								
								Florida
								
								Def-WideWhiting FieldTruck Load/Unload Facility3,8003,800
								
								Hawaii
								
								Def-WideJoint Base Pearl Harbor-HickamUpgrade Refueler Truck Parking
					 Area5,2005,200
								
								Def-WideJoint Base Pearl Harbor-HickamAlter Warehouse Space9,2009,200
								
								Louisiana
								
								Def-WideBarksdale AFBHydrant Fuel System6,2006,200
								
								Massachusetts
								
								Def-WideWestover ARBReplace Hydrant Fuel System23,30023,300
								
								Mississippi
								
								Def-WideColumbus AFBReplace Refueler Parking Facility2,6002,600
								
								Ohio
								
								Def-WideColumbus AFBSecurity Enhancements10,00010,000
								
								Oklahoma
								
								Def-WideAltus AFBReplace Fuel Transfer
					 Pipeline8,2008,200
								
								Pennsylvania
								
								Def-WideDef Distribution Depot New
					 CumberlandEnclose
					 Open-Sided Shed3,0000
								
								Def-WideDef Distribution Depot New
					 CumberlandReplace
					 General Purpose Warehouse25,5000
								
								Def-WideDef Distribution Depot New
					 CumberlandUpgrade
					 Access Control Points17,50017,500
								
								Def-WidePhiladelphiaUpgrade Hvac System8,0008,000
								
								South
					 Carolina
								
								Def-WideJoint Base CharlestonReplace Fuel Storage &
					 Distribution Facility24,86824,868
								
								Washington
								
								Def-WideWhidbey IslandReplace Fuel Pipeline25,00025,000
								
								Def-WideJoint Base Lewis-McchordReplace Fuel Distribution Facilities14,00014,000
								
								West
					 Virginia
								
								Def-WideCamp DawsonReplace Hydrant Fuel System2,2002,200
								
								Georgia
								
								Def-WideFort BenningReplace Mcbride Elementary School37,20537,205
								
								Kentucky
								
								Def-WideFort KnoxReplace Kingsolver-Pierce Elementary
					 Schools38,84538,845
								
								Massachusetts
								
								Def-WideHanscom AFBReplace Hanscom Middle School34,04034,040
								
								North
					 Carolina
								
								Def-WideFort BraggReplace District Superintendant's
					 Office3,1383,138
								
								Def-WideNew RiverReplace Delalio Elementary
					 School22,68722,687
								
								Virginia
								
								Def-WideDahlgrenDahlgren E/MS School Addition1,9881,988
								
								Germany
								
								Def-WideAnsbachAnsbach Middle/High School Addition11,67211,672
								
								Def-WideBaumholderReplace Wetzel-Smith Elementary
					 Schools59,4190
								
								Def-WideGrafenwoehrNetzaberg MS School Addition6,5296,529
								
								Def-WideSpangdahlem AbReplace Bitburg Elementary School41,87641,876
								
								Def-WideSpangdahlem AbReplace Bitburg Middle & High
					 School87,16787,167
								
								Italy
								
								Def-WideVicenzaReplace Vicenza High School41,86441,864
								
								Japan
								
								Def-WideYokota AbReplace Temp Classrm/Joan K. Mendel
					 Es12,23612,236
								
								Def-WideYokota AbReplace Yokota High
					 School49,60649,606
								
								United
					 Kingdom
								
								Def-WideRoyal Air Force AlconburyReplace Alconbury High
					 School35,03035,030
								
								Virginia
								
								Def-WideQuanticoDss Headquarters Addition42,72742,727
								
								Def-WideQuanticoDefense Access Road Improvements-Telegraph
					 Rd4,0004,000
								
								Alabama
								
								Def-WideRedstone ArsenalVon Braun Complex, Ph 458,80058,800
								
								Missouri
								
								Def-WideArnoldData Ctr West #1 Power & Cooling
					 Upgrade9,2539,253
								
								Virginia
								
								Def-WideFort BelviorTechnology Center Third Floor
					 Fit-Out54,6250
								
								Colorado
								
								Def-WideBuckley Air Force BaseMountainview Operations
					 Facility140,93270,432
								
								Georgia
								
								Def-WideFort GordonWhitelaw Wedge Building Addition11,34017,705
								
								Maryland
								
								Def-WideFort MeadeHigh Performance Computing Capacity, Inc
					 129,6400
								
								Utah
								
								Def-WideCamp WilliamsIc Cnci Data Center 1, Inc 3246,401123,201
								
								United
					 Kingdom
								
								Def-WideMenwith Hill StationMhs Psc Construction Generator
					 Plant68,60168,601
								
								Alaska
								
								Def-WideAnchorageSOF Cold Weather Maritime Training
					 Facility18,40018,400
								
								California
								
								Def-WideCamp PendletonSOF Range 130 Support Projects8,6418,641
								
								Def-WideCamp PendletonSOF Military Working Dog Facility3,5003,500
								
								Def-WideCoronadoSOF Support Activity Operations
					 Facility42,00042,000
								
								Florida
								
								Def-WideEglin AFBSOF Company Operations Facility
					 (Gstb)19,00019,000
								
								Def-WideEglin AFBSOF Company Operations Facility
					 (Gsb)21,00021,000
								
								Def-WideEglin Aux 9SOF Enclosed Engine Noise
					 Suppressors3,2003,200
								
								Def-WideEglin Aux 9SOF Simulator Facility6,3006,300
								
								Def-WideMacdill AFBSOF Acquisition Center, Ph 215,20015,200
								
								Kentucky
								
								Def-WideFort CampbellSOF Rotary Wing Hangar38,90038,900
								
								Def-WideFort CampbellSOF Mh47 Aviation Facility43,00043,000
								
								North
					 Carolina
								
								Def-WideCamp LejeuneSOF Armory Facility Expansion6,6706,670
								
								Def-WideFort BraggSOF Communications Training Complex10,75810,758
								
								Def-WideFort BraggSOF Squadron HQ Addition11,00011,000
								
								Def-WideFort BraggSOF Entry Control Point2,3002,300
								
								Def-WideFort BraggSOF Battalion Operations Complex23,47823,478
								
								Def-WideFort BraggSOF Brigade Headquarters19,00019,000
								
								Def-WideFort BraggSOF Group Headquarters26,00026,000
								
								Def-WideFort BraggSOF Battalion Operations Facility41,00041,000
								
								Def-WideFort BraggSOF Administrative Annex12,00012,000
								
								Def-WidePope AFBSOF Training Facility5,4005,400
								
								New
					 Mexico
								
								Def-WideCannon AFBSOF C–130 Squadron Operations
					 Facility10,94110,941
								
								Def-WideCannon AFBSOF C–130 Wash Rack Hangar10,85610,856
								
								Def-WideCannon AFBSOF Aircraft Maintenance Squadron
					 Facility15,00015,000
								
								Def-WideCannon AFBSOF Apron and Taxiway28,10028,100
								
								Def-WideCannon AFBSOF Hangar Aircraft Maintenance Unit41,20041,200
								
								Def-WideCannon AFBSOF Adal Simulator Facility9,6009,600
								
								Def-WideCannon AFBSOF Squadron Operations Facility17,30017,300
								
								Virginia
								
								Def-WideDam NeckSOF Logistic Support Facility14,40214,402
								
								Def-WideDam NeckSOF Building Renovation3,8143,814
								
								Def-WideDam NeckSOF Military Working Dog Facility4,9004,900
								
								Def-WideJoint Expeditionary Base Little
					 Creek—StorySOF Seal
					 Team Operations Facility37,00037,000
								
								Washington
								
								Def-WideJb Lewis McchordSOF Company Operations Facility21,00021,000
								
								Florida
								
								Def-WideEglin AFBMedical Clinic11,60011,600
								
								Georgia
								
								Def-WideFort StewartHospital Addition/Alteration, Ph 272,30072,300
								
								Illinois
								
								Def-WideGreat LakesHealth Clinic Demolition16,90016,900
								
								Kentucky
								
								Def-WideFort CampbellHospital Addition/Alteration56,60056,600
								
								Maryland
								
								Def-WideAberdeen Proving GroundUSAMRICD Replacement, Inc
					 422,85022,850
								
								Def-WideBethesda Naval HospitalChild Development Center
					 Addition/Alteration18,00018,000
								
								Def-WideFort DetrickUSAMRIID Stage I, Inc 6137,600137,600
								
								Def-WideJoint Base AndrewsDental Clinic
					 Replacement22,80022,800
								
								Def-WideJoint Base AndrewsAmbulatory Care Center242,900121,400
								
								Mississippi
								
								Def-WideGulfportMedical Clinic Replacement34,70034,700
								
								North
					 Carolina
								
								Def-WideFort BraggHospital Alteration57,60057,600
								
								New
					 York
								
								Def-WideFort DrumMedical Clinic15,70015,700
								
								Def-WideFort DrumDental Clinic
					 Addition/Alteration4,7004,700
								
								Texas
								
								Def-WideFort BlissHospital Replacement, Inc 3136,700109,400
								
								Def-WideJoint Base San AntonioHospital Nutrition Care Department
					 Add/Alt33,00033,000
								
								Def-WideJoint Base San AntonioAmbulatory Care Center, Ph
					 3161,30080,600
								
								Germany
								
								Def-WideRhine Ordance BarracksMedical Center Replacement, Inc
					 170,5920
								
								Virginia
								
								Def-WidePentagonHeliport Control Tower/Fire Station6,4576,457
								
								Def-WidePentagonPentagon Memorial Pedestrian Plaza2,2852,285
								
								Belgium
								
								Def-WideBrusselsNATO Headquarters Facility24,1180
								
								Worldwide
					 Unspecified
								
								Def-WideUnspecifiedEnergy Conservation Investment
					 Program135,000135,000
								
								Def-WideUnspecifiedContingency Construction10,00010,000
								
								Def-WideUnspecifiedExercise Related Construction8,4178,417
								
								Def-WideUnspecifiedUnspecified Minor Construction6,5716,571
								
								Def-WideUnspecifiedUnspecified Minor Milcon6,3650
								
								Def-WideUnspecifiedUnspecified Minor Construction8,8768,876
								
								Def-WideUnspecifiedMinor Construction6,1006,100
								
								Def-WideUnspecifiedUnspecified Minor Construction3,0003,000
								
								Def-WideUnspecifiedPlanning and Design1,9931,993
								
								Def-WideUnspecifiedPlanning and Design3,0433,043
								
								Def-WideUnspecifiedPlanning and Design6,0006,000
								
								Def-WideUnspecifiedPlanning and Design3,0003,000
								
								Def-WideUnspecifiedPlanning and Design66,97461,974
								
								Def-WideUnspecifiedPlanning and Design8,3688,368
								
								Def-WideUnspecifiedPlanning and Design52,97435,474
								
								Def-WideUnspecifiedPlanning and Design31,46828,968
								
								Def-WideUnspecifiedPlanning and Design227,498202,498
								
								Def-WideUnspecifiedPlanning and Design48,00743,007
								
								Def-WideUnspecifiedPlanning and Design5,2775,277
								
								
								
								Total Military Consruction,
					 Defense-Wide3,848,7573,103,663
								
								
								
								Military Construction, Army
					 NG
								
								Alabama
								
								Army NGFort MC ClellanReadiness Center, Ph 216,50016,500
								
								Arkansas
								
								Army NGFort ChaffeeConvoy Live Fire/Entry Control Point
					 Range3,5003,500
								
								Arizona
								
								Army NGPapago Military ReservationReadiness Center17,80017,800
								
								California
								
								Army NGCamp RobertsUtilities Replacement, Ph 132,00032,000
								
								Army NGCamp RobertsTactical Unmanned Aircraft System
					 Facility6,1606,160
								
								Army NGCamp San Luis ObispoField Maintenance Shop8,0008,000
								
								Colorado
								
								Army NGFort Carson, ColoradoBarracks Complex (Ortc)43,00043,000
								
								Army NGAuroraTactical Unmanned Aircraft System
					 Facility3,6003,600
								
								Army NGAlamosaReadiness Center6,4006,400
								
								District of
					 Columbia
								
								Army NGAnacostiaUS Property & Fiscal Office
					 Add/Alt5,3005,300
								
								Florida
								
								Army NGCamp BlandingConvoy Live Fire/Entry Control Point
					 Range2,4002,400
								
								Army NGCamp BlandingLive Fire Shoot House3,1003,100
								
								Georgia
								
								Army NGAtlantaReadiness Center11,00011,000
								
								Army NGHinesvilleManeuver Area Training & Equipment Site
					 Ph117,50017,500
								
								Army NGMaconReadiness Center, Ph 114,50014,500
								
								Hawaii
								
								Army NGKalaeloaReadiness Center, Ph 133,00033,000
								
								Illinois
								
								Army NGNormalReadiness Center10,00010,000
								
								Indiana
								
								Army NGCamp AtterburyRailhead Expansion & Container
					 Facility21,00021,000
								
								Army NGCamp AtterburyDeployment Processing Facility8,9008,900
								
								Army NGCamp AtterburyOperations Readiness Training Complex
					 125,00025,000
								
								Army NGCamp AtterburyOperations Readiness Training Complex
					 227,00027,000
								
								Army NGIndianapolisJFHQ Add/Alt25,70025,700
								
								Massachusetts
								
								Army NGNatickReadiness Center9,0009,000
								
								Maryland
								
								Army NGDundalkReadiness Center Add/Alt16,00016,000
								
								Army NGWestminsterReadiness Center Add/Alt10,40010,400
								
								Army NGLA PlataReadiness Center9,0009,000
								
								Maine
								
								Army NGBangorReadiness Center15,60015,600
								
								Army NGBrunswickArmed Forces Reserve
					 Center23,00023,000
								
								Minnesota
								
								Army NGCamp RipleyMultipurpose Machine Gun Range8,4008,400
								
								Mississippi
								
								Army NGCamp ShelbyTroop Housing (Ortc), Ph 125,00025,000
								
								Army NGCamp ShelbyDeployment Processing Facility12,60012,600
								
								Army NGCamp ShelbyOperational Readiness Training Complex,
					 Ph127,00027,000
								
								North
					 Carolina
								
								Army NGGreensboroReadiness Center Add/Alt3,7003,700
								
								Nebraska
								
								Army NGMeadReadiness Center9,1009,100
								
								Army NGGrand IslandReadiness Center22,00022,000
								
								New
					 Jersey
								
								Army NGLakehurstArmy Aviation Suport
					 Facility49,00049,000
								
								New
					 Mexico
								
								Army NGSanta FeReadiness Center Add/Alt5,2005,200
								
								Nevada
								
								Army NGLas VegasField Maintenance Shop23,00023,000
								
								Oklahoma
								
								Army NGCamp GruberUpgrade-Combined Arms Collective Training
					 Facility10,36110,361
								
								Army NGCamp GruberLive Fire Shoot House3,0003,000
								
								Oregon
								
								Army NGthe DallesReadiness Center13,80013,800
								
								South
					 Carolina
								
								Army NGAllendaleReadiness Center
					 Add/Alt4,3004,300
								
								Utah
								
								Army NGCamp WilliamsMulti Purpose Machine Gun Range6,5006,500
								
								Virginia
								
								Army NGFort PickettCombined Arms Collective Training
					 Facility11,00011,000
								
								Wisconsin
								
								Army NGCamp WilliamsTactical Unmanned Aircraft System
					 Facility7,0007,000
								
								West
					 Virginia
								
								Army NGBuckhannonReadiness Center, Ph110,00010,000
								
								Wyoming
								
								Army NGCheyenneReadiness Center8,9008,900
								
								Puerto
					 Rico
								
								Army NGFort BuchananReadiness Center57,00057,000
								
								Worldwide
					 Unspecified
								
								Army NGUnspecifiedUnspecified Minor Construction11,70011,700
								
								Army NGUnspecifiedPlanning and Design20,67120,671
								
								
								
								Total Military Construction, Army
					 NG773,592773,592
								
								
								
								Military Construction, Air
					 NG
								
								California
								
								Air NGBeale AFBWing Operations and Training
					 Facility6,1006,100
								
								Air NGMoffett FieldReplace Pararescue Training Facility26,00026,000
								
								Hawaii
								
								Air NGJoint Base Pearl Harbor-HickamTFI—F–22 Flight Simulator
					 Facility19,80019,800
								
								Air NGJoint Base Pearl Harbor-HickamTFI—F–22 Weapons Load Crew Training
					 Facilit7,0007,000
								
								Air NGJoint Base Pearl Harbor-HickamTFI—F–22 Combat Aircraft Parking
					 Apron12,72112,721
								
								Indiana
								
								Air NGFort Wayne IAPa–10 Facility Conversion—Munitions4,0004,000
								
								Massachusetts
								
								Air NGOtis ANGBTFI—CNAF Beddown—Upgrade
					 Facility7,8007,800
								
								Maryland
								
								Air NGMartin State AirportTFI—C–27 Conversion—Squadron
					 Operations4,9004,900
								
								Ohio
								
								Air NGSpringfield Beckley-MapAlter Predator Operations
					 Center6,7006,700
								
								Worldwide
					 Unspecified
								
								Air NGUnspecifiedMinor Construction9,0009,000
								
								Air NGUnspecifiedPlanning and Design12,22512,225
								
								
								
								Total Military Construction, Air
					 NG116,246116,246
								
								
								
								Military Construction, Army
					 Reserve
								
								California
								
								Army ResFort Hunter LiggettAutomated Multipurpose Machine Gun
					 (Mpmg)5,2005,200
								
								Colorado
								
								Army ResFort CollinsArmy Reserve Center13,60013,600
								
								Illinois
								
								Army ResHomewoodArmy Reserve Center16,00016,000
								
								Army ResRockfordArmy Reserve Center/Land12,80012,800
								
								Indiana
								
								Army ResFort Benjamin HarrisonArmy Reserve Center57,00057,000
								
								Kansas
								
								Army ResKansas CityArmy Reserve Center/Land13,00013,000
								
								Massachusetts
								
								Army ResAttleboroArmy Reserve
					 Center/Land22,00022,000
								
								Minnesota
								
								Army ResSaint JosephArmy Reserve Center11,80011,800
								
								Missouri
								
								Army ResSaint CharlesArmy Reserve Center19,00019,000
								
								North
					 Carolina
								
								Army ResGreensboroArmy Reserve Center/Land19,00019,000
								
								New
					 York
								
								Army ResSchenectadyArmy Reserve Center20,00020,000
								
								South
					 Carolina
								
								Army ResOrangeburgArmy Reserve Center/Land12,00012,000
								
								Wisconsin
								
								Army ResFort MccoyContainer Loading Facility5,3005,300
								
								Army ResFort MccoyModified Record Fire Known Distance
					 Range5,4005,400
								
								Army ResFort MccoyAutomated Record Fire Range4,6004,600
								
								Army ResFort MccoyNcoa Phase Iii—Billeting12,00012,000
								
								Worldwide
					 Unspecified
								
								Army ResUnspecifiedUnspecified Minor Construction2,9252,925
								
								Army ResUnspecifiedPlanning and Design28,92428,924
								
								
								
								Total Military Construction, Army Reserve280,549280,549
								
								
								
								Military Construction, Navy and MC
					 Reserve
								
								Pennsylvania
								
								N/MC ResPittsburghArmed Forces Reserve Center
					 (Pittsburgh)13,75913,759
								
								Tennessee
								
								N/MC ResMemphisReserve Training Center7,9497,949
								
								Worldwide
					 Unspecified
								
								N/MC ResUnspecifiedMcnr Unspecified Minor Construction2,0002,000
								
								N/MC ResUnspecifiedPlanning and Design2,5912,591
								
								
								
								Total Military Construction, Navy and MC
					 Reserve26,29926,299
								
								
								
								Military Construction, Air Force
					 Reserve
								
								California
								
								AF ResMarch AFBAirfield Control Tower/Base
					 Ops16,39316,393
								
								South
					 Carolina
								
								AF ResCharleston AFBTFI Red Horse Readiness & Trng
					 Center9,5939,593
								
								Worldwide
					 Unspecified
								
								AF ResUnspecifiedUnspecified Minor Construction5,4345,434
								
								AF ResUnspecifiedPlanning & Design2,2002,200
								
								
								
								Total Military Construction, Air Force
					 Reserve33,62033,620
								
								
								
								Homeowners Assistance
					 Program
								
								Worldwide
					 Unspecified
								
								HAPUnspecifiedHomeowers Assistance Program1,2841,284
								
								
								
								Total
					 Homeowners Assistance Program1,2841,284
								
								
								
								NATO Security Investment
					 Program
								
								Worldwide
					 Unspecified
								
								NATOUnspecifiedNATO Security Investment Program272,611240,611
								
								
								
								Total NATO Security Investment Program272,611240,611
								
								
								
								Housing Improvement
					 Fund
								
								Worldwide
					 Unspecified
								
								FHIFUnspecifiedFamily Housing Improvement Fund2,1842,184
								
								
								
								Total Housing Improvement
					 Fund2,1842,184
								
								
								
								Chemical Demilitarization
					 Construction, Defense
								
								Colorado
								
								Chem
					 DemilPueblo
					 DepotAmmunition
					 Demilitarization Facility, Ph Xiii15,33815,338
								
								Kentucky
								
								Chem
					 DemilBlue Grass
					 Army DepotAmmunition
					 Demilitarization Ph Xii59,97459,974
								
								
								
								Total Chemical Demilitarization Construction,
					 Defense75,31275,312
								
								
								
								Family Housing O&m,
					 Defense-Wide
								
								Worldwide
					 Unspecified
								
								FH Ops DWUnspecifiedUtilities Account280280
								
								FH Ops DWUnspecifiedUtilities Account1010
								
								FH Ops DWUnspecifiedFurnishings Account2,6992,699
								
								FH Ops DWUnspecifiedFurnishings Account1919
								
								FH Ops DWUnspecifiedServices Account3030
								
								FH Ops DWUnspecifiedManagement Account347347
								
								FH Ops DWUnspecifiedFurnishings Account7070
								
								FH Ops DWUnspecifiedLeasing36,55236,552
								
								FH Ops DWUnspecifiedLeasing10,10010,100
								
								FH Ops DWUnspecifiedMaintenance of Real Property546546
								
								FH Ops DWUnspecifiedMaintenance of Real Property7070
								
								
								
								Total Family Housing O&m,
					 Defense-Wide50,72350,723
								
								
								
								BRAC Account 1990
								
								Worldwide
					 Unspecified
								
								BRAC IVUnspecifiedBase Realignment & Closure129,351129,351
								
								BRAC IVUnspecifiedBase Realignment & Closure70,71670,716
								
								BRAC IVUnspecifiedBase Realignment & Closure123,476123,476
								
								
								
								Total BRAC Account 1990323,543323,543
								
								
								
								BRAC Account 2005
								
								Worldwide
					 Unspecified
								
								BRAC 05UnspecifiedUsa–121: Fort Gillem, GA8,9038,903
								
								BRAC 05UnspecifiedUsa–222: Fort Mcpherson, GA9,9219,921
								
								BRAC 05UnspecifiedProgram Management Various Locations32,29832,298
								
								BRAC 05UnspecifiedUsa–223: Fort Monmouth, NJ21,90821,908
								
								BRAC 05UnspecifiedUsa–36: Red River Army Depot1,2071,207
								
								BRAC 05UnspecifiedUsa–113: Fort Monroe, VA23,60123,601
								
								BRAC 05UnspecifiedUsa–242: Rc Transformation in NY259259
								
								BRAC 05UnspecifiedUsa–63: U.S. Army Garrison
					 (Selfridge)1,6091,609
								
								BRAC 05UnspecifiedUsa–167: USAR Command and Control—NE250250
								
								BRAC 05UnspecifiedUsa–166: USAR Command and Control—Nw1,0001,000
								
								BRAC 05UnspecifiedUsa–131: USAR Command and Control
					 -Se250250
								
								BRAC 05UnspecifiedUsa–168: USAR Command and Control—Sw250250
								
								BRAC 05UnspecifiedInd–112: River Bank Army Ammo Plant,
					 CA320320
								
								BRAC 05UnspecifiedInd–119: Newport Chemical Depot, in467467
								
								BRAC 05UnspecifiedInd–106: Kansas Army Ammunition Plant,
					 KS45,76945,769
								
								BRAC 05UnspecifiedInd–110: Mississippi Army Ammo Plant,
					 MS122122
								
								BRAC 05UnspecifiedInd–120: Umatilla Chemical Depot, OR9,0929,092
								
								BRAC 05UnspecifiedInd–122: Lone Star Army Ammo Plant,
					 TX19,36719,367
								
								BRAC 05UnspecifiedInd–117: Deseret Chemical Depot, UT34,01134,011
								
								BRAC 05UnspecifiedInt–4: NGA Activities1,7911,791
								
								BRAC 05UnspecifiedMed–2: Walter Reed Nmmc, Bethesda,
					 MD18,58618,586
								
								BRAC 05UnspecifiedDon–172: NWS Seal Beach, Concord, CA9,7639,763
								
								BRAC 05UnspecifiedDon–126: Nscs, Athens, GA325325
								
								BRAC 05UnspecifiedDon–158: NSA New Orleans, LA2,0562,056
								
								BRAC 05UnspecifiedDon–138: NAS Brunswick, ME421421
								
								BRAC 05UnspecifiedDon–157: Mcsa Kansas City, MO1,4421,442
								
								BRAC 05UnspecifiedDon–2: Ns Pascagoula, MS515515
								
								BRAC 05UnspecifiedDon–84: JRB Willow Grove & Cambria Reg
					 Ap196196
								
								BRAC 05UnspecifiedDon–100: Planing, Design and
					 Management6,0906,090
								
								BRAC 05UnspecifiedDon–101: Various Locations5,0215,021
								
								BRAC 05UnspecifiedProgram Management Various Locations828828
								
								BRAC 05UnspecifiedMed–57: Brooks City Base, TX205205
								
								BRAC 05UnspecifiedComm Add 3: Galena Fol, AK933933
								
								
								
								Total BRAC Account 2005258,776258,776
								
								
								
								Family Housing Construction,
					 Army
								
								Belgium
								
								FH Con
					 ArmyBrusselsLand Purchase for Gfoq (10 Units)10,0000
								
								Germany
								
								FH Con
					 ArmyGrafenwoehrFamily Housing New Construction (26
					 Units)13,00013,000
								
								FH Con
					 ArmyIllesheimFamily Housing Replacement
					 Construc(80 Units)41,00041,000
								
								FH Con
					 ArmyVilseckFamily Housing New Construction (22
					 Units)12,00012,000
								
								Worldwide
					 Unspecified
								
								FH Con
					 ArmyUnspecifiedConstruction Improvements (276
					 Units)103,000103,000
								
								FH Con
					 ArmyUnspecifiedFamily Housing P&d7,8977,897
								
								
								
								Total Family Housing Construction, Army186,897176,897
								
								
								
								Family Housing O&m,
					 Army
								
								Worldwide
					 Unspecified
								
								FH Ops
					 ArmyUnspecifiedUtilities Account73,63773,637
								
								FH Ops
					 ArmyUnspecifiedServices Account15,79715,797
								
								FH Ops
					 ArmyUnspecifiedManagement Account54,72854,728
								
								FH Ops
					 ArmyUnspecifiedMiscellaneous Account605605
								
								FH Ops
					 ArmyUnspecifiedFurnishings Account14,25614,256
								
								FH Ops
					 ArmyUnspecifiedLeasing204,426204,426
								
								FH Ops
					 ArmyUnspecifiedMaintenance of Real Property105,668105,668
								
								FH Ops
					 ArmyUnspecifiedPrivatization Support Costs25,74125,741
								
								
								
								Total Family Housing O&m, Army494,858494,858
								
								
								
								Family Housing Construction,
					 Navy
								
								Worldwide
					 Unspecified
								
								FH Con
					 NavyUnspecifiedImprovements97,77397,773
								
								FH Con
					 NavyUnspecifiedDesign3,1993,199
								
								
								
								Total Family Housing Construction, Navy100,972100,972
								
								
								
								Family Housing O&m,
					 Navy
								
								Worldwide
					 Unspecified
								
								FH Ops
					 NavyUnspecifiedUtilities Account70,19770,197
								
								FH Ops
					 NavyUnspecifiedFurnishings Account15,97915,979
								
								FH Ops
					 NavyUnspecifiedManagement Account61,09061,090
								
								FH Ops
					 NavyUnspecifiedMiscellaneous Account476476
								
								FH Ops
					 NavyUnspecifiedServices Account14,51014,510
								
								FH Ops
					 NavyUnspecifiedLeasing79,79879,798
								
								FH Ops
					 NavyUnspecifiedMaintenance of Real Property97,23197,231
								
								FH Ops
					 NavyUnspecifiedPrivatization Support Costs28,58228,582
								
								
								
								Total Family Housing O&m,
					 Navy367,863367,863
								
								
								
								Family Housing Construction, Air
					 Force
								
								Worldwide
					 Unspecified
								
								FH Con AFUnspecifiedConstruction Improvements80,54680,546
								
								FH Con AFUnspecifiedClassified Improvements5050
								
								FH Con AFUnspecifiedPlanning and Design4,2084,208
								
								
								
								Total Family Housing Construction, Air
					 Force84,80484,804
								
								
								
								Family Housing O&m, Air
					 Force
								
								Worldwide
					 Unspecified
								
								FH Ops AFUnspecifiedUtilities Account67,63967,639
								
								FH Ops AFUnspecifiedManagement Account1,9961,996
								
								FH Ops AFUnspecifiedManagement Account55,39555,395
								
								FH Ops AFUnspecifiedServices Account13,67513,675
								
								FH Ops AFUnspecifiedFurnishings Account35,29035,290
								
								FH Ops AFUnspecifiedMiscellaneous Account2,1652,165
								
								FH Ops AFUnspecifiedLeasing Account122122
								
								FH Ops AFUnspecifiedLeasing80,77580,775
								
								FH Ops AFUnspecifiedMaintenance Account2,0012,001
								
								FH Ops AFUnspecifiedMaintenance (Rpma & Rpmc)98,13298,132
								
								FH Ops AFUnspecifiedHousing Privatization47,57147,571
								
								
								
								Total Family Housing O&m, Air
					 Force404,761404,761
								
							
						
					
					
						
							
								TITLE
					 XLVI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
								
							
						
					
					
						
							
								SEC. 4601.
					 DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS.
								
							
						
					
					
						
							
								SEC. 4601. DEPARTMENT OF ENERGY
					 NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)
								
								ProgramFY
					 2012 RequestSenate
					 Authorized
								
							
							
								Discretionary
					 Summary By Appropriation
								
								Energy And Water
					 Development, And Related Agencies
								
								Appropriation
					 Summary:
								
								Energy
					 Programs
								
								Electricity delivery and energy
					 reliability6,1870
								
								
								
								Atomic Energy
					 Defense Activities
								
								National nuclear
					 security administration:
								
								Weapons activities7,629,7167,628,716
								
								Defense nuclear
					 nonproliferation2,549,4922,378,679
								
								Naval reactors 1,153,6621,153,662
								
								Office of the administrator
					 450,060405,092
								
								Total, National nuclear
					 security administration11,782,93011,566,149
								
								
								
								Environmental and
					 other defense activities:
								
								Defense environmental
					 cleanup5,406,7815,060,126
								
								Other defense
					 activities859,952859,952
								
								Total, Environmental &
					 other defense activities6,266,7335,920,078
								
								Total, Atomic Energy Defense
					 Activities18,049,66317,486,227
								
								Total, Discretionary
					 Funding18,055,85017,486,227
								
								
								
								
								
								Electricity
					 Delivery & Energy Reliability
								
								Infrastructure security &
					 energy restoration6,1870
								
								
								
								Weapons
					 Activities
								
								Directed
					 stockpile work
								
								Life extension
					 programs
								
								B61 Life extension
					 program223,562223,562
								
								W76 Life extension
					 program257,035257,035
								
								Total, Life extension
					 programs480,597480,597
								
								
								
								Stockpile
					 systems
								
								B61 Stockpile
					 systems72,39672,396
								
								W76 Stockpile
					 systems63,38363,383
								
								W78 Stockpile
					 systems109,518107,518
								
								W80 Stockpile
					 systems44,44444,444
								
								B83 Stockpile
					 systems48,21548,215
								
								W87 Stockpile
					 systems83,94383,943
								
								W88 Stockpile
					 systems75,72875,728
								
								Total, Stockpile
					 systems497,627495,627
								
								
								
								Weapons
					 dismantlement and disposition
								
								Operations and
					 maintenance56,77056,770
								
								
								
								Stockpile
					 services
								
								Production support354,502354,502
								
								Research and development
					 support30,26430,264
								
								R&D certification and
					 safety190,892190,892
								
								Management, technology, and
					 production198,700198,700
								
								Plutonium
					 sustainment154,231154,231
								
								Total, Stockpile
					 services928,589928,589
								
								Total, Directed stockpile
					 work1,963,5831,961,583
								
								
								
								Campaigns:
								
								Science
					 campaign
								
								Advanced
					 certification94,92994,929
								
								Primary assessment
					 technologies86,05586,055
								
								Dynamic materials
					 properties111,836111,836
								
								Advanced radiography27,05827,058
								
								Secondary assessment
					 technologies86,06186,061
								
								Total, Science
					 campaign405,939405,939
								
								
								
								Engineering
					 campaign
								
								Enhanced surety41,69641,696
								
								Weapon systems engineering
					 assessment technology15,66315,663
								
								Nuclear
					 survivability19,54519,545
								
								Enhanced
					 surveillance66,17466,174
								
								Total, Engineering
					 campaign143,078143,078
								
								
								
								Inertial
					 confinement fusion ignition and high yield campaign
								
								Ignition109,888109,888
								
								Diagnostics, cryogenics and
					 experimental support86,25991,259
								
								Pulsed power inertial confinement
					 fusion4,9974,997
								
								Joint program in high energy
					 density laboratory plasmas9,1009,100
								
								Facility operations and target
					 production266,030266,030
								
								Total, Inertial confinement
					 fusion and high yield campaign476,274481,274
								
								
								
								Advanced simulation and
					 computing campaign628,945628,945
								
								
								
								Readiness
					 Campaign
								
								Nonnuclear readiness65,00065,000
								
								Tritium readiness77,49170,491
								
								Total, Readiness
					 campaign142,491135,491
								
								Total,
					 Campaigns1,796,7271,794,727
								
								
								
								Readiness in
					 technical base and facilities (RTBF)
								
								Operations of
					 facilities
								
								Kansas City Plant156,217151,217
								
								Lawrence Livermore National
					 Laboratory83,99083,990
								
								Los Alamos National
					 Laboratory318,526318,526
								
								Nevada Test Site97,55997,559
								
								Pantex164,848164,848
								
								Sandia National
					 Laboratory120,708120,708
								
								Savannah River Site97,76797,767
								
								Y–12 National security
					 complex246,001246,001
								
								Institutional site
					 support199,638199,638
								
								Total, Operations of
					 facilities1,485,2541,480,254
								
								Program readiness74,18074,180
								
								Material recycle and
					 recovery85,93985,939
								
								Containers28,97928,979
								
								Storage31,27231,272
								
								Subtotal, Readiness in
					 technical base and facilities1,705,6241,700,624
								
								Construction:
								
								12–D–301 TRU waste facilities,
					 LANL9,8819,881
								
								11–D–801 TA–55 Reinvestment
					 project, LANL19,40219,402
								
								10-D–501 Nuclear facilities risk
					 reduction Y–12 National security complex, Oakridge, TN35,38735,387
								
								09–D–404 Test capabilities
					 revitalization II, Sandia National Laboratories, Albuquerque, NM25,16825,168
								
								08–D–802 High explosive pressing
					 facility Pantex Plant, Amerillo, TX66,96066,960
								
								07–D–140 Project engineering and
					 design (PED) various locations3,5183,518
								
								06–D–141 Project engineering &
					 design (PED) Y–12 National Security Complex, Oakridge, TN160,194160,194
								
								04–D–125 Chemistry and metallurgy
					 facility replacement project, Los Alamos National Laboratory, Los Alamos,
					 NM300,000300,000
								
								Total,
					 Construction620,510620,510
								
								Total, Readiness in
					 technical base and facilities2,326,1342,321,134
								
								
								
								Secure
					 transportation asset
								
								Operations and
					 equipment149,274149,274
								
								Program direction101,998101,998
								
								Total, Secure transportation
					 asset251,272251,272
								
								
								
								Nuclear counterterrorism
					 incident response222,147222,147
								
								
								
								Facilities and
					 infrastructure recapitalization program
								
								Operations and
					 maintenance96,38096,380
								
								Total, Facilities and
					 infrastructure recapitalization program96,38096,380
								
								
								
								Site
					 stewardship
								
								Operations and
					 maintenance104,002104,002
								
								Total, Site
					 stewardship104,002104,002
								
								
								
								Safeguards and
					 security
								
								Defense nuclear
					 security
								
								Operations and
					 maintenance711,105711,105
								
								Construction:
								
								08–D–701 Nuclear materials S&S
					 upgrade project Los Alamos National Laboratory11,7529,752
								
								Total,
					 Construction11,7529,752
								
								Total, Defense nuclear
					 security722,857720,857
								
								Cyber security126,614126,614
								
								Total, Safeguards and
					 security849,471847,471
								
								National security
					 applications20,00030,000
								
								Subtotal, Weapons
					 activities7,629,7167,628,716
								
								
								
								Total, Weapons
					 Activities7,629,7167,628,716
								
								
								
								Defense Nuclear
					 Nonproliferation
								
								Nonproliferation
					 and verification R&D
								
								Operations and
					 maintenance417,598426,959
								
								Total, Operations and
					 maintenance417,598426,959
								
								Total,
					 Nonproliferation and verification R&D
								
								
								
								Nonproliferation and
					 international security161,833159,833
								
								 GIPP
								
								
								
								International nuclear
					 materials protection and cooperation571,639571,639
								
								
								
								Fissile materials
					 disposition
								
								U.S. surplus
					 fissile materials disposition
								
								Operations and
					 maintenance
								
								U.S. plutonium
					 disposition274,790234,790
								
								U.S. uranium
					 disposition26,43526,435
								
								Total, Operations and
					 maintenance301,225261,225
								
								Construction:
								
								99–D–143 Mixed oxide fuel
					 fabrication facility, Savannah River, SC385,172385,172
								
								99–D–141–01 Pit disassembly and
					 conversion facility, Savannah River, SC176,00048,000
								
								99–D–141–02 Waste Solidification
					 Building, Savannah River, SC17,58217,582
								
								Total,
					 Construction578,754450,754
								
								Total, U.S. surplus fissile
					 materials disposition879,979711,979
								
								Russian surplus materials
					 disposition10,1740
								
								Total, Fissile materials
					 disposition890,153711,979
								
								
								
								Global threat reduction
					 initiative508,269508,269
								
								Total, Defense Nuclear
					 Nonproliferation2,549,4922,378,679
								
								
								
								
								
								Naval
					 Reactors
								
								Naval reactors
					 development
								
								Operation and
					 maintenance
								
								Operation and
					 maintenance1,069,2621,069,262
								
								Construction:
								
								10-D–903, Security upgrades,
					 KAPL100100
								
								10-D–904, NRF infrastructure
					 upgrades, Idaho12,00012,000
								
								 08–D–190 Expended Core Facility M–290 recovering discharge
					 station, Naval Reactor Facility, ID27,80027,800
								
								Total,
					 Construction39,90039,900
								
								Total, Naval reactors
					 development1,109,1621,109,162
								
								Program direction44,50044,500
								
								Total, Naval
					 Reactors1,153,6621,153,662
								
								
								
								
								
								Office Of The
					 Administrator
								
								Office of the
					 administrator450,060405,092
								
								Total, Office Of The
					 Administrator450,060405,092
								
								
								
								
								
								Defense
					 Environmental Cleanup
								
								Closure
					 sites:
								
								Closure sites
					 administration5,3755,375
								
								Total, Closure
					 sites5,3755,375
								
								
								
								Hanford
					 site:
								
								Nuclear facility D&D—remainder
					 of Hanford56,28856,288
								
								Nuclear facility D&D river
					 corridor closure project330,534330,534
								
								Nuclear material stabilization and
					 disposition PFP48,45848,458
								
								SNF stabilization and
					 disposition112,250112,250
								
								Soil and water
					 remediation—groundwater vadose zone222,285222,285
								
								Solid waste stabilization and
					 disposition 200 area143,897143,897
								
								Total, Hanford
					 site913,712913,712
								
								
								
								Idaho National
					 Laboratory:
								
								SNF stabilization and
					 disposition—201220,11420,114
								
								Solid waste stabilization and
					 disposition165,035165,035
								
								Radioactive liquid tank waste
					 stabilization and disposition110,169110,169
								
								Soil and water
					 remediation—201287,45187,451
								
								Total, Idaho National
					 Laboratory382,769382,769
								
								
								
								
								
								NNSA
					 sites
								
								Lawrence Livermore National
					 Laboratory873873
								
								Nuclear facility D & D
					 Separations Process Research Unit1,5001,500
								
								Nevada63,38063,380
								
								Los Alamos National
					 Laboratory357,939188,939
								
								Total, NNSA sites and Nevada
					 off-sites423,692254,692
								
								
								
								Oak Ridge
					 Reservation:
								
								Nuclear facility D & D
					 ORNL44,00044,000
								
								Nuclear facility D & D
					 Y–1230,00030,000
								
								Nuclear facility D & D, E.
					 Tennessee technology park100100
								
								Soil and water
					 remediation—offsites3,0003,000
								
								Solid waste stabilization and
					 disposition—201299,00099,000
								
								Total, Oak Ridge
					 Reservation176,100176,100
								
								
								
								Office of River
					 Protection:
								
								Waste treatment
					 and immobilization plant
								
								ORP-0060 / Major construction
					 Waste treatment plant (WTP)840,000740,000
								
								Total, Waste treatment and
					 immobilization plant840,000740,000
								
								
								
								Tank farm
					 activities
								
								Rad liquid tank waste
					 stabilization and disposition521,391467,001
								
								Total, Office of River
					 protection1,361,3911,207,001
								
								
								
								Savannah River
					 sites:
								
								Nuclear material stabilization and
					 disposition235,000245,000
								
								Radioactive liquid tank waste
					 stabilization and disposition748,896715,631
								
								05–D–405 Salt waste processing
					 facility, Savannah River170,071170,071
								
								SNF stabilization and
					 disposition40,13740,137
								
								Solid waste stabilization and
					 disposition30,04030,040
								
								Total, Savannah River
					 site1,224,1441,200,879
								
								
								
								Waste Isolation
					 Pilot Plant
								
								Waste isolation pilot
					 plant147,136147,136
								
								Central characterization
					 project23,97523,975
								
								Transportation29,04429,044
								
								Community and regulatory
					 support28,77128,771
								
								Total, Waste Isolation Pilot
					 Plant228,926228,926
								
								
								
								Program direction321,628321,628
								
								Community, regulatory and program
					 support91,27991,279
								
								
								
								Safeguards and
					 Security:
								
								Oak Ridge
					 Reservation17,30017,300
								
								Paducah9,4359,435
								
								Portsmouth16,41216,412
								
								Richland/Hanford
					 Site69,23469,234
								
								Savannah River Site130,000130,000
								
								Waste Isolation Pilot
					 Project4,8454,845
								
								West Valley1,6001,600
								
								Total, Safeguards and
					 Security248,826248,826
								
								Technology
					 development32,32032,320
								
								Subtotal, Defense
					 environmental cleanup5,410,1625,063,507
								
								Use of prior year
					 balances–3,381–3,381
								
								Total, Defense Environmental
					 Cleanup5,406,7815,060,126
								
								
								
								
								
								Other Defense
					 Activities
								
								Health, safety
					 and security
								
								Health, safety and
					 security349,445349,445
								
								Program direction107,037107,037
								
								Total, Health, safety and
					 security456,482456,482
								
								
								
								Office of Legacy
					 Management
								
								Legacy management157,514157,514
								
								Program direction12,58612,586
								
								Total, Office of Legacy
					 Management170,100170,100
								
								
								
								Defense-related
					 activities
								
								Infrastructure
								
								Idaho facilities
					 management
								
								Idaho sitewide safeguards and
					 security98,50098,500
								
								Total, Defense-related
					 activities98,50098,500
								
								
								
								Defense related administrative
					 support118,836118,836
								
								Acquisitions workforce
					 improvement11,89211,892
								
								Office of hearings and
					 appeals4,1424,142
								
								
								
								Total, Other Defense
					 Activities859,952859,952
								
							
						
					
				ESBIR and STTR
			 Reauthorization
			5001.Short titleThis division may be cited as the
			 SBIR/STTR Reauthorization Act of
			 2011.
			5002.DefinitionsIn this division—
				(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
				(2)the terms extramural budget,
			 Federal agency, Small Business Innovation Research
			 Program, SBIR, Small Business Technology Transfer
			 Program, and STTR have the meanings given such terms in
			 section 9 of the Small Business Act (15 U.S.C. 638); and
				(3)the term small business
			 concern has the meaning given that term under section 3 of the Small
			 Business Act (15 U.S.C. 632).
				5003.RepealSubtitle E of title VIII of this Act is
			 amended by striking section 885.
			LIReauthorization of the SBIR and STTR
			 programs
				5101.Extension of termination dates
					(a)SBIRSection 9(m) of the Small Business Act (15
			 U.S.C. 638(m)) is amended by striking 2011 and inserting
			 2019, except as provided in subsection (cc).
					(b)STTRSection 9(n)(1)(A) of the Small Business
			 Act (15 U.S.C. 638(n)(1)(A)) is amended by striking 2011 and
			 inserting 2019.
					(c)Technical and
			 conforming amendmentThe Continuing Appropriations Act, 2012
			 (Public Law 112–36), as amended by division D of the Consolidated and Further
			 Continuing Appropriations Act, 2012 (Public Law 112–55), is amended by striking
			 section 123.
					5102.Status of the Office of
			 TechnologySection 9(b) of the
			 Small Business Act (15 U.S.C. 638(b)) is amended—
					(1)in paragraph (7), by striking
			 and at the end;
					(2)in paragraph (8), by striking the period at
			 the end and inserting ; and;
					(3)by redesignating paragraph (8) as paragraph
			 (9); and
					(4)by adding at the end the following:
						
							(10)to maintain an Office of Technology to
				carry out the responsibilities of the Administration under this section, which
				shall be—
								(A)headed by the Assistant Administrator for
				Technology, who shall report directly to the Administrator; and
								(B)independent from the Office of Government
				Contracting of the Administration and sufficiently staffed and funded to comply
				with the oversight, reporting, and public database responsibilities assigned to
				the Office of Technology by the
				Administrator.
								.
					5103.SBIR allocation increaseSection 9(f) of the Small Business Act (15
			 U.S.C. 638(f)) is amended—
					(1)in paragraph (1)—
						(A)in the matter preceding subparagraph (A),
			 by striking Each and inserting Except as provided in
			 paragraph (2)(B), each;
						(B)in subparagraph (B), by striking
			 and at the end; and
						(C)by striking subparagraph (C) and inserting
			 the following:
							
								(C)not less than 2.5 percent of such budget in
				fiscal year 2013;
								(D)not less than 2.6 percent of such budget in
				fiscal year 2014;
								(E)not less than 2.7 percent of such budget in
				fiscal year 2015;
								(F)not less than 2.8 percent of such budget in
				fiscal year 2016;
								(G)not less than 2.9 percent of such budget in
				fiscal year 2017;
								(H)not less than 3.0 percent of such budget in
				fiscal year 2018;
								(I)not less than 3.1 percent of such budget in
				fiscal year 2019;
								(J)not less than 3.2 percent of such budget in
				fiscal year 2020;
								(K)not less than 3.3 percent of such budget in
				fiscal year 2021;
								(L)not less than 3.4 percent of such budget in
				fiscal year 2022; and
								(M)not less than 3.5 percent of such budget in
				fiscal year 2023 and each fiscal year
				thereafter,
								;
				
						(2)in paragraph (2)—
						(A)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), respectively, and adjusting the margins
			 accordingly;
						(B)by striking A Federal agency
			 and inserting the following:
							
								(A)In generalA Federal
				agency
								;
				and
						(C)by adding at the end the following:
							
								(B)Department of Defense and Department of
				EnergyFor the Department of
				Defense and the Department of Energy, to the greatest extent practicable, the
				percentage of the extramural budget in excess of 2.5 percent required to be
				expended with small business concerns under subparagraphs (D) through (M) of
				paragraph (1)—
									(i)may not be used for new Phase I or Phase II
				awards; and
									(ii)shall be used for activities that further
				the readiness levels of technologies developed under Phase II awards, including
				conducting testing and evaluation to promote the transition of such
				technologies into commercial or defense products, or systems furthering the
				mission needs of the Department of Defense or the Department of Energy, as the
				case may be.
									;
				and
						(3)by adding at the
			 end the following:
						
							(4)Rule of
				constructionNothing in this subsection may be construed to
				prohibit a Federal agency from expending with small business concerns an amount
				of the extramural budget for research or research and development of the
				Federal agency that exceeds the amount required under paragraph
				(1).
							.
					5104.STTR allocation increaseSection 9(n)(1)(B) of the Small Business Act
			 (15 U.S.C. 638(n)(1)(B)) is amended—
					(1)in clause (i), by striking
			 and at the end;
					(2)in clause (ii), by striking
			 thereafter. and inserting through fiscal year
			 2012;;
					(3)by adding at the end the following:
						
							(iii)0.4 percent for fiscal years 2013 and
				2014;
							(iv)0.5 percent for fiscal years 2015 and 2016;
				and
							(v)0.6 percent for fiscal year 2017 and each
				fiscal year thereafter.
							;
				and
					(4)by adding at the
			 end the following:
						
							(4)Rule of
				constructionNothing in this subsection may be construed to
				prohibit a Federal agency from expending with small business concerns an amount
				of the extramural budget for research or research and development of the
				Federal agency that exceeds the amount required under paragraph
				(1).
							.
					5105.SBIR and STTR award levels
					(a)SBIR adjustmentsSection 9(j)(2)(D) of the Small Business
			 Act (15 U.S.C. 638(j)(2)(D)) is amended—
						(1)by striking $100,000 and
			 inserting $150,000; and
						(2)by striking $750,000 and
			 inserting $1,000,000.
						(b)STTR adjustmentsSection 9(p)(2)(B)(ix) of the Small
			 Business Act (15 U.S.C. 638(p)(2)(B)(ix)) is amended—
						(1)by striking $100,000 and
			 inserting $150,000; and
						(2)by striking $750,000 and
			 inserting $1,000,000.
						(c)Annual adjustmentsSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended—
						(1)in subsection (j)(2)(D), by striking
			 once every 5 years to reflect economic adjustments and programmatic
			 considerations and inserting every year for inflation;
			 and
						(2)in subsection (p)(2)(B)(ix), as amended by
			 subsection (b) of this section, by inserting (each of which the
			 Administrator shall adjust for inflation annually) after
			 $1,000,000,.
						(d)Limitation on size of awardsSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended by adding at the end the following:
						
							(aa)Limitation on size of awards
								(1)LimitationNo Federal agency may issue an award under
				the SBIR program or the STTR program if the size of the award exceeds the award
				guidelines established under this section by more than 50 percent.
								(2)Maintenance of informationParticipating agencies shall maintain
				information on awards exceeding the guidelines established under this section,
				including—
									(A)the amount of each award;
									(B)a justification for exceeding the award
				amount;
									(C)the identity and location of each award
				recipient; and
									(D)whether an award recipient has received any
				venture capital investment and, if so, whether the recipient is majority-owned
				by multiple venture capital operating companies.
									(3)ReportsThe Administrator shall include the
				information described in paragraph (2) in the annual report of the
				Administrator to Congress.
								(4)Rule of constructionNothing in this subsection shall be
				construed to prevent a Federal agency from supplementing an award under the
				SBIR program or the STTR program using funds of the Federal agency that are not
				part of the SBIR program or the STTR program of the Federal
				agency.
								.
					5106.Agency and program
			 flexibilitySection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
					
						(bb)Subsequent phase II awards
							(1)Agency flexibilityA small business concern that received an
				award from a Federal agency under this section shall be eligible to receive a
				subsequent Phase II award from another Federal agency, if the head of each
				relevant Federal agency or the relevant component of the Federal agency makes a
				written determination that the topics of the relevant awards are the same and
				both agencies report the awards to the Administrator for inclusion in the
				public database under subsection (k).
							(2)SBIR and STTR program
				flexibilityA small business
				concern that received an award under this section under the SBIR program or the
				STTR program may receive a subsequent Phase II award in either the SBIR program
				or the STTR program and the participating agency or agencies shall report the
				awards to the Administrator for inclusion in the public database under
				subsection (k).
							(3)Preventing duplicative awardsBefore making an award under paragraph (1)
				or (2), the head of a Federal agency shall verify that the project to be
				performed with the award has not been funded under the SBIR program or STTR
				program of another Federal
				agency.
							.
				5107.Elimination of Phase II
			 invitations
					(a)In generalSection 9(e) of the Small Business Act (15
			 U.S.C. 638(e)) is amended—
						(1)in paragraph (4)(B), by striking to
			 further and inserting: which shall not include any invitation,
			 pre-screening, pre-selection, or down-selection process for eligibility for the
			 second phase, that will further; and
						(2)in paragraph (6)(B), by striking to
			 further develop proposed ideas to and inserting which shall not
			 include any invitation, pre-screening, pre-selection, or down-selection process
			 for eligibility for the second phase, that will further develop proposals
			 that.
						5108.Participation by firms with substantial
			 investment from multiple venture capital operating companies in a portion of
			 the SBIR program
					(a)In generalSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
						
							(cc)Participation of small business concerns
				majority-Owned by venture capital operating companies in the SBIR
				program
								(1)AuthorityUpon a written determination described in
				paragraph (2) provided to the Administrator and to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives not later than 30 days before the date on which
				an award is made—
									(A)the Director of the National Institutes of
				Health, the Secretary of Energy, and the Director of the National Science
				Foundation may award not more than 25 percent of the funds allocated for the
				SBIR program of the Federal agency to small business concerns that are owned in
				majority part by multiple venture capital operating companies through
				competitive, merit-based procedures that are open to all eligible small
				business concerns; and
									(B)the head of a Federal agency other than a
				Federal agency described in subparagraph (A) that participates in the SBIR
				program may award not more than 15 percent of the funds allocated for the SBIR
				program of the Federal agency to small business concerns that are owned in
				majority part by multiple venture capital operating companies through
				competitive, merit-based procedures that are open to all eligible small
				business concerns.
									(2)DeterminationA written determination described in this
				paragraph is a written determination by the head of a Federal agency that
				explains how the use of the authority under paragraph (1) will—
									(A)induce additional venture capital funding
				of small business innovations;
									(B)substantially contribute to the mission of
				the Federal agency;
									(C)demonstrate a need for public research;
				and
									(D)otherwise fulfill the capital needs of
				small business concerns for additional financing for the SBIR project.
									(3)RegistrationA small business concern that is
				majority-owned by multiple venture capital operating companies and qualified
				for participation in the program authorized under paragraph (1) shall—
									(A)register with the Administrator on the date
				that the small business concern submits an application for an award under the
				SBIR program; and
									(B)indicate in any SBIR proposal that the
				small business concern is registered under subparagraph (A) as majority-owned
				by multiple venture capital operating companies.
									(4)Compliance
									(A)In generalThe head of a Federal agency that makes an
				award under this subsection during a fiscal year shall collect and submit to
				the Administrator data relating to the number and dollar amount of Phase I
				awards, Phase II awards, and any other category of awards by the Federal agency
				under the SBIR program during that fiscal year.
									(B)Annual reportingThe Administrator shall include as part of
				each annual report by the Administration under subsection (b)(7) any data
				submitted under subparagraph (A) and a discussion of the compliance of each
				Federal agency that makes an award under this subsection during the fiscal year
				with the maximum percentages under paragraph (1).
									(5)EnforcementIf a Federal agency awards more than the
				percent of the funds allocated for the SBIR program of the Federal agency
				authorized under paragraph (1) for a purpose described in paragraph (1), the
				head of the Federal agency shall transfer an amount equal to the amount awarded
				in excess of the amount authorized under paragraph (1) to the funds for general
				SBIR programs from the non-SBIR and non-STTR research and development funds of
				the Federal agency not later than 180 days after the date on which the Federal
				agency made the award that caused the total awarded under paragraph (1) to be
				more than the amount authorized under paragraph (1) for a purpose described in
				paragraph (1).
								(6)Final decisions
				on applications under the SBIR program
									(A)DefinitionIn
				this paragraph, the term covered small business concern means a
				small business concern that—
										(i)was not
				majority-owned by multiple venture capital operating companies on the date on
				which the small business concern submitted an application in response to a
				solicitation under the SBIR programs; and
										(ii)on the date of
				the award under the SBIR program is majority-owned by multiple venture capital
				operating companies.
										(B)In
				generalIf a Federal agency does not make an award under a
				solicitation under the SBIR program before the date that is 9 months after the
				date on which the period for submitting applications under the solicitation
				ends—
										(i)a
				covered small business concern is eligible to receive the award, without regard
				to whether the covered small business concern meets the requirements for
				receiving an award under the SBIR program for a small business concern that is
				majority-owned by multiple venture capital operating companies, if the covered
				small business concern meets all other requirements for such an award;
				and
										(ii)the head of the
				Federal agency shall transfer an amount equal to any amount awarded to a
				covered small business concern under the solicitation to the funds for general
				SBIR programs from the non-SBIR and non-STTR research and development funds of
				the Federal agency, not later than 90 days after the date on which the Federal
				agency makes the award.
										(7)Evaluation criteriaA Federal agency may not use investment of
				venture capital as a criterion for the award of contracts under the SBIR
				program or STTR program.
								(8)TerminationThe authority under this subsection shall
				terminate on September 30,
				2016.
								.
					(b)Technical and conforming
			 amendmentSection 3 of the
			 Small Business Act (15 U.S.C. 632) is amended by adding at the end the
			 following:
						
							(aa)Venture capital operating
				companyIn this Act, the term
				venture capital operating company means an entity described in
				clause (i), (v), or (vi) of section 121.103(b)(5) of title 13, Code of Federal
				Regulations (or any successor
				thereto).
							.
					(c)Rulemaking To ensure that firms that are
			 majority-Owned by multiple venture capital operating companies are able To
			 participate in a portion of the SBIR program
						(1)Statement of congressional
			 intentIt is the stated
			 intent of Congress that the Administrator should promulgate regulations to
			 carry out the authority under section 9(cc) of the Small Business Act, as added
			 by this section, that—
							(A)permit small business concerns that are
			 majority-owned by multiple venture capital operating companies to participate
			 in the SBIR program in accordance with section 9(cc) of the Small Business
			 Act;
							(B)provide specific guidance for small
			 business concerns that are majority-owned by multiple venture capital operating
			 companies with regard to eligibility, participation, and affiliation rules;
			 and
							(C)preserve and maintain the integrity of the
			 SBIR program as a program for small business concerns in the United States,
			 prohibiting large businesses or large entities or foreign-owned businesses or
			 entities from participation in the program established under section 9 of the
			 Small Business Act.
							(2)Rulemaking required
							(A)Proposed regulationsNot later than 4 months after the date of
			 enactment of this Act, the Administrator shall issue proposed regulations to
			 amend section 121.103 (relating to determinations of affiliation applicable to
			 the SBIR program) and section 121.702 (relating to ownership and control
			 standards and size standards applicable to the SBIR program) of title 13, Code
			 of Federal Regulations, for firms that are majority-owned by multiple venture
			 capital operating companies and participating in the SBIR program solely under
			 the authority under section 9(cc) of the Small Business Act, as added by this
			 section.
							(B)Final regulationsNot later than 1 year after the date of
			 enactment of this Act, and after providing notice of and opportunity for
			 comment on the proposed regulations issued under subparagraph (A), the
			 Administrator shall issue final or interim final regulations under this
			 subsection.
							(3)Contents
							(A)In generalThe regulations issued under this
			 subsection shall permit the participation of applicants majority-owned by
			 multiple venture capital operating companies in the SBIR program in accordance
			 with section 9(cc) of the Small Business Act, as added by this section, unless
			 the Administrator determines—
								(i)in accordance with the size standards
			 established under subparagraph (B), that the applicant is—
									(I)a large business or large entity; or
									(II)majority-owned or controlled by a large
			 business or large entity; or
									(ii)in accordance with the criteria established
			 under subparagraph (C), that the applicant—
									(I)is a foreign business or a foreign entity
			 or is not a citizen of the United States or alien lawfully admitted for
			 permanent residence; or
									(II)is majority-owned or controlled by a
			 foreign business, foreign entity, or person who is not a citizen of the United
			 States or alien lawfully admitted for permanent residence.
									(B)Size
			 standardsUnder the authority
			 to establish size standards under paragraphs (2) and (3) of section 3(a) of the
			 Small Business Act (15 U.S.C. 632(a)), the Administrator shall, in accordance
			 with paragraph (1) of this subsection, establish size standards for applicants
			 seeking to participate in the SBIR program solely under the authority under
			 section 9(cc) of the Small Business Act, as added by this section.
							(C)Criteria for determining foreign
			 ownershipThe Administrator
			 shall establish criteria for determining whether an applicant meets the
			 requirements under subparagraph (A)(ii), and, in establishing the criteria,
			 shall consider whether the criteria should include—
								(i)whether the applicant is at least 51
			 percent owned or controlled by citizens of the United States or domestic
			 venture capital operating companies;
								(ii)whether the applicant is domiciled in the
			 United States; and
								(iii)whether the applicant is a direct or
			 indirect subsidiary of a foreign-owned firm, including whether the criteria
			 should include that an applicant is a direct or indirect subsidiary of a
			 foreign-owned entity if—
									(I)any venture capital operating company that
			 owns more than 20 percent of the applicant is a direct or indirect subsidiary
			 of a foreign-owned entity; or
									(II)in the aggregate, entities that are direct
			 or indirect subsidiaries of foreign-owned entities own more than 49 percent of
			 the applicant.
									(D)Criteria for determining
			 affiliationThe Administrator
			 shall establish criteria, in accordance with paragraph (1), for determining
			 whether an applicant is affiliated with a venture capital operating company or
			 any other business that the venture capital operating company has financed and,
			 in establishing the criteria, shall specify that—
								(i)if a venture capital operating company that
			 is determined to be affiliated with an applicant is a minority investor in the
			 applicant, the portfolio companies of the venture capital operating company
			 shall not be determined to be affiliated with the applicant, unless—
									(I)the venture capital operating company owns
			 a majority of the portfolio company; or
									(II)the venture capital operating company holds
			 a majority of the seats on the board of directors of the portfolio
			 company;
									(ii)subject to clause (i), the Administrator
			 retains the authority to determine whether a venture capital operating company
			 is affiliated with an applicant, including establishing other criteria;
								(iii)the Administrator may not determine that a
			 portfolio company of a venture capital operating company is affiliated with an
			 applicant based solely on one or more shared investors; and
								(iv)subject to clauses (i), (ii), and (iii),
			 the Administrator retains the authority to determine whether a portfolio
			 company of a venture capital operating company is affiliated with an applicant
			 based on factors independent of whether there is a shared investor, such as
			 whether there are contractual obligations between the portfolio company and the
			 applicant.
								(4)EnforcementIf the Administrator does not issue final
			 or interim final regulations under this subsection on or before the date that
			 is 1 year after the date of enactment of this Act, the Administrator may not
			 carry out any activities under section 4(h) of the Small Business Act (15
			 U.S.C. 633(h)) (as continued in effect pursuant to the Act entitled An
			 Act to extend temporarily certain authorities of the Small Business
			 Administration, approved October 10, 2006 (Public Law 109–316; 120
			 Stat. 1742)) during the period beginning on the date that is 1 year and 1 day
			 after the date of enactment of this Act, and ending on the date on which the
			 final or interim final regulations are issued.
						(5)DefinitionIn this subsection, the term venture
			 capital operating company has the same meaning as in section 3(aa) of
			 the Small Business Act, as added by this section.
						(d)Assistance for determining
			 affiliates
						(1)Clear explanation requiredNot later than 30 days after the date of
			 enactment of this Act, the Administrator shall post on the Web site of the
			 Administration (with a direct link displayed on the homepage of the Web site of
			 the Administration or the SBIR and STTR Web sites of the
			 Administration)—
							(A)a clear explanation of the SBIR and STTR
			 affiliation rules under part 121 of title 13, Code of Federal Regulations;
			 and
							(B)contact information for officers or
			 employees of the Administration who—
								(i)upon request, shall review an issue
			 relating to the rules described in subparagraph (A); and
								(ii)shall respond to a request under clause (i)
			 not later than 20 business days after the date on which the request is
			 received.
								(2)Inclusion of affiliation rules for certain
			 small business concernsOn
			 and after the date on which the final regulations under subsection (c) are
			 issued, the Administrator shall post on the Web site of the Administration
			 information relating to the regulations, in accordance with paragraph
			 (1).
						5109.SBIR and STTR special acquisition
			 preferenceSection 9(r) of the
			 Small Business Act (15 U.S.C. 638(r)) is amended by adding at the end the
			 following:
					
						(4)Phase III awardsTo the greatest extent practicable, Federal
				agencies and Federal prime contractors shall issue Phase III awards relating to
				technology, including sole source awards, to the SBIR and STTR award recipients
				that developed the
				technology.
						.
				5110.Collaborating with Federal laboratories and
			 research and development centersSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
					
						(dd)Collaborating with Federal laboratories and
				research and development centers
							(1)AuthorizationSubject to the limitations under this
				section, the head of each participating Federal agency may make SBIR and STTR
				awards to any eligible small business concern that—
								(A)intends to enter into an agreement with a
				Federal laboratory or federally funded research and development center for
				portions of the activities to be performed under that award; or
								(B)has entered into a cooperative research and
				development agreement (as defined in section 12(d) of the Stevenson-Wydler
				Technology Innovation Act of 1980 (15 U.S.C. 3710a(d))) with a Federal
				laboratory.
								(2)ProhibitionNo Federal agency shall—
								(A)condition an SBIR or STTR award upon
				entering into agreement with any Federal laboratory or any federally funded
				laboratory or research and development center for any portion of the activities
				to be performed under that award;
								(B)approve an agreement between a small
				business concern receiving a SBIR or STTR award and a Federal laboratory or
				federally funded laboratory or research and development center, if the small
				business concern performs a lesser portion of the activities to be performed
				under that award than required by this section and by the SBIR Policy Directive
				and the STTR Policy Directive of the Administrator; or
								(C)approve an agreement that violates any
				provision, including any data rights protections provision, of this section or
				the SBIR and the STTR Policy Directives.
								(3)ImplementationNot later than 180 days after the date of
				enactment of this subsection, the Administrator shall modify the SBIR Policy
				Directive and the STTR Policy Directive issued under this section to ensure
				that small business concerns—
								(A)have the flexibility to use the resources
				of the Federal laboratories and federally funded research and development
				centers; and
								(B)are not mandated to enter into agreement
				with any Federal laboratory or any federally funded laboratory or research and
				development center as a condition of an
				award.
								.
				5111.Notice requirement
					(a)SBIR programSection 9(g) of the Small Business Act (15
			 U.S.C. 638(g)) is amended—
						(1)in paragraph (10), by striking
			 and at the end;
						(2)in paragraph (11), by striking the period
			 at the end and inserting a semicolon; and
						(3)by adding at the end the following:
							
								(12)provide timely notice to the Administrator
				of any case or controversy before any Federal judicial or administrative
				tribunal concerning the SBIR program of the Federal agency;
				and
								.
						(b)STTR programSection 9(o) of the Small Business Act (15
			 U.S.C. 638(o)) is amended—
						(1)by striking paragraph (15);
						(2)in paragraph (16), by striking the period
			 at the end and inserting ; and;
						(3)by redesignating paragraph (16) as
			 paragraph (15); and
						(4)by adding at the end the following:
							
								(16)provide timely notice to the Administrator
				of any case or controversy before any Federal judicial or administrative
				tribunal concerning the STTR program of the Federal
				agency.
								.
						5112.Express authority for an agency to award
			 sequential Phase II awards for SBIR or STTR funded projectsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
					
						(ee)Additional Phase II SBIR and STTR
				awardsA small business
				concern that receives a Phase II SBIR award or a Phase II STTR award for a
				project remains eligible to receive an additional Phase II SBIR award or Phase
				II STTR award for that
				project.
						.
				LIIOutreach and commercialization
			 initiatives
				5201.Rural and State outreach
					(a)In generalSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended by inserting after subsection (r) the following:
						
							(s)Federal and State technology partnership
				program
								(1)DefinitionsIn this subsection, the following
				definitions apply:
									(A)ApplicantThe term applicant means an
				entity, organization, or individual that submits a proposal for an award or a
				cooperative agreement under this subsection.
									(B)FAST
				programThe term FAST
				program means the Federal and State Technology Partnership Program
				established under this subsection.
									(C)RecipientThe term recipient means a
				person that receives an award or becomes party to a cooperative agreement under
				this subsection.
									(D)StateThe term State means each of
				the several States, the District of Columbia, the Commonwealth of Puerto Rico,
				the Virgin Islands, Guam, and American Samoa.
									(E)Definitions relating to mentoring
				networksThe terms
				business advice and counseling, mentor, and
				mentoring network have the meanings given those terms in section
				34(e).
									(2)Establishment of programThe Administrator shall establish a program
				to be known as the Federal and State Technology Partnership Program, the
				purpose of which shall be to strengthen the technological competitiveness of
				small business concerns in the States.
								(3)Grants and cooperative agreements
									(A)Joint reviewIn carrying out the FAST program, the
				Administrator and the program managers for the SBIR program and STTR program at
				the National Science Foundation, the Department of Defense, and any other
				Federal agency determined appropriate by the Administrator shall jointly review
				proposals submitted by applicants and may make awards or enter into cooperative
				agreements under this subsection based on the factors for consideration set
				forth in subparagraph (B), in order to enhance or develop in a State—
										(i)technology research and development by
				small business concerns;
										(ii)technology transfer from university
				research to technology-based small business concerns;
										(iii)technology deployment and diffusion
				benefitting small business concerns;
										(iv)the technological capabilities of small
				business concerns through the establishment or operation of consortia comprised
				of entities, organizations, or individuals, including—
											(I)State and local development agencies and
				entities;
											(II)representatives of technology-based small
				business concerns;
											(III)industries and emerging companies;
											(IV)universities; and
											(V)small business development centers;
				and
											(v)outreach, financial support, and technical
				assistance to technology-based small business concerns participating in or
				interested in participating in an SBIR program or STTR program, including
				initiatives—
											(I)to make grants or loans to companies to pay
				a portion or all of the cost of developing SBIR or STTR proposals;
											(II)to establish or operate a Mentoring Network
				within the FAST program to provide business advice and counseling that will
				assist small business concerns that have been identified by FAST program
				participants, program managers of participating SBIR agencies, the
				Administration, or other entities that are knowledgeable about the SBIR and
				STTR programs as good candidates for the SBIR and STTR programs, and that would
				benefit from mentoring, in accordance with section 34;
											(III)to create or participate in a training
				program for individuals providing SBIR or STTR outreach and assistance at the
				State and local levels; and
											(IV)to encourage the commercialization of
				technology developed through funding under the SBIR program or the STTR
				program.
											(B)Selection considerationsIn making awards or entering into
				cooperative agreements under this subsection, the Administrator and the program
				managers referred to in subparagraph (A)—
										(i)may only consider proposals by applicants
				that intend to use a portion of the Federal assistance provided under this
				subsection to provide outreach, financial support, or technical assistance to
				technology-based small business concerns participating in or interested in
				participating in the SBIR program or STTR program; and
										(ii)shall consider, at a minimum—
											(I)whether the applicant has demonstrated that
				the assistance to be provided would address unmet needs of small business
				concerns in the community, and whether it is important to use Federal funding
				for the proposed activities;
											(II)whether the applicant has demonstrated that
				a need exists to increase the number or success of small high-technology
				businesses in the State or an area of the State, as measured by the number of
				Phase I and Phase II SBIR awards that have historically been received by small
				business concerns in the State or area of the State;
											(III)whether the projected costs of the proposed
				activities are reasonable;
											(IV)whether the proposal integrates and
				coordinates the proposed activities with other State and local programs
				assisting small high-technology firms in the State;
											(V)the manner in which the applicant will
				measure the results of the activities to be conducted; and
											(VI)whether the proposal addresses the needs of
				small business concerns—
												(aa)owned and controlled by women;
												(bb)that are socially and economically
				disadvantaged small business concerns (as defined in section
				8(a)(4)(A));
												(cc)that are HUBZone small business
				concerns;
												(dd)located in areas that have historically not
				participated in the SBIR and STTR programs;
												(ee)owned and controlled by service-disabled
				veterans;
												(ff)owned and controlled by Native Americans;
				and
												(gg)located in geographic areas with an
				unemployment rate that exceeds the national unemployment rate, based on the
				most recently available monthly publications of the Bureau of Labor Statistics
				of the Department of Labor.
												(C)Proposal
				limitNot more than 1
				proposal may be submitted for inclusion in the FAST program under this
				subsection to provide services in any one State in any 1 fiscal year.
									(D)ProcessProposals and applications for assistance
				under this subsection shall be in such form and subject to such procedures as
				the Administrator shall establish. The Administrator shall promulgate
				regulations establishing standards for the consideration of proposals under
				subparagraph (B), including standards regarding each of the considerations
				identified in subparagraph (B)(ii).
									(4)Cooperation and coordinationIn carrying out the FAST program, the
				Administrator shall cooperate and coordinate with—
									(A)Federal agencies required by this section
				to have an SBIR program; and
									(B)entities, organizations, and individuals
				actively engaged in enhancing or developing the technological capabilities of
				small business concerns, including—
										(i)State and local development agencies and
				entities;
										(ii)State committees established under the
				Experimental Program to Stimulate Competitive Research of the National Science
				Foundation (as established under section 113 of the National Science Foundation
				Authorization Act of 1988 (42 U.S.C. 1862g));
										(iii)State science and technology councils;
				and
										(iv)representatives of technology-based small
				business concerns.
										(5)Administrative requirements
									(A)Competitive basisAwards and cooperative agreements under
				this subsection shall be made or entered into, as applicable, on a competitive
				basis.
									(B)Matching requirements
										(i)In generalThe non-Federal share of the cost of an
				activity (other than a planning activity) carried out using an award or under a
				cooperative agreement under this subsection shall be—
											(I)except as provided in clause (iii), 35
				cents for each Federal dollar, in the case of a recipient that will serve small
				business concerns located in 1 of the 18 States receiving the fewest Phase I
				SBIR awards;
											(II)except as provided in clause (ii) or (iii),
				1 dollar for each Federal dollar, in the case of a recipient that will serve
				small business concerns located in 1 of the 16 States receiving the greatest
				number of Phase I SBIR awards; and
											(III)except as provided in clause (ii) or (iii),
				50 cents for each Federal dollar, in the case of a recipient that will serve
				small business concerns located in a State that is not described in subclause
				(I) or (II) that is receiving Phase I SBIR awards.
											(ii)Low-income areasThe non-Federal share of the cost of the
				activity carried out using an award or under a cooperative agreement under this
				subsection shall be 35 cents for each Federal dollar that will be directly
				allocated by a recipient described in clause (i) to serve small business
				concerns located in a qualified census tract, as that term is defined in
				section 42(d)(5)(B)(ii)(I) of the Internal Revenue Code of 1986. Federal
				dollars not so allocated by that recipient shall be subject to the matching
				requirements of clause (i).
										(iii)Rural areas
											(I)In generalExcept as provided in subclause (II), the
				non-Federal share of the cost of the activity carried out using an award or
				under a cooperative agreement under this subsection shall be 35 cents for each
				Federal dollar that will be directly allocated by a recipient described in
				clause (i) to serve small business concerns located in a rural area.
											(II)Enhanced rural awardsFor a recipient located in a rural area
				that is located in a State described in clause (i)(I), the non-Federal share of
				the cost of the activity carried out using an award or under a cooperative
				agreement under this subsection shall be 15 cents for each Federal dollar that
				will be directly allocated by a recipient described in clause (i) to serve
				small business concerns located in the rural area.
											(III)Definition of rural areaIn this clause, the term rural
				area has the meaning given that term in section 1393(a)(2) of the
				Internal Revenue Code of 1986.
											(iv)Types of fundingThe non-Federal share of the cost of an
				activity carried out by a recipient shall be comprised of not less than 50
				percent cash and not more than 50 percent of indirect costs and in-kind
				contributions, except that no such costs or contributions may be derived from
				funds from any other Federal program.
										(v)RankingsFor the first full fiscal year after the
				date of enactment of the SBIR/STTR
				Reauthorization Act of 2011, and each fiscal year thereafter,
				based on the statistics for the most recent full fiscal year for which the
				Administrator has compiled statistics, the Administrator shall reevaluate the
				ranking of each State for purposes of clause (i).
										(C)DurationAwards may be made or cooperative
				agreements entered into under this subsection for multiple years, not to exceed
				5 years in total.
									(6)Annual
				reportsThe Administrator
				shall submit an annual report to the Committee on Small Business of the Senate
				and the Committee on Science and the Committee on Small Business of the House
				of Representatives regarding—
									(A)the number and amount of awards provided
				and cooperative agreements entered into under the FAST program during the
				preceding year;
									(B)a list of recipients under this subsection,
				including their location and the activities being performed with the awards
				made or under the cooperative agreements entered into; and
									(C)the Mentoring Networks and the mentoring
				database, as provided for under section 34, including—
										(i)the status of the inclusion of mentoring
				information in the database required by subsection (k); and
										(ii)the status of the implementation and
				description of the usage of the Mentoring Networks.
										(7)Program levels
									(A)In generalThere is authorized to be appropriated to
				carry out the FAST program, including Mentoring Networks, under this subsection
				and section 34, $15,000,000 for each of fiscal years 2011 through 2016.
									(B)Mentoring databaseOf the total amount made available under
				subparagraph (A) for fiscal years 2011 through 2016, a reasonable amount, not
				to exceed a total of $500,000, may be used by the Administration to carry out
				section 34(d).
									(8)TerminationThe authority to carry out the FAST program
				under this subsection shall terminate on September 30,
				2016.
								.
					(b)Technical and conforming
			 amendmentsThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended—
						(1)by striking section 34 (15 U.S.C.
			 657d);
						(2)by redesignating sections 35 through 43 as
			 sections 34 through 42, respectively;
						(3)in section 9(k)(1)(D) (15 U.S.C.
			 638(k)(1)(D)), by striking section 35(d) and inserting
			 section 34(d);
						(4)in section 34 (15 U.S.C. 657e), as so
			 redesignated—
							(A)in subsection (c)(1), by striking
			 section 34(c)(1)(E)(ii) and inserting section
			 9(s)(3)(A)(v)(II);
							(B)by striking section 34 each
			 place it appears and inserting section 9(s); and
							(C)by adding at the end the following:
								
									(e)DefinitionsIn this section, the following definitions
				apply:
										(1)Business advice and
				counselingThe term
				business advice and counseling means providing advice and
				assistance on matters described in subsection (c)(2)(B) to small business
				concerns to guide them through the SBIR and STTR program process, from
				application to award and successful completion of each phase of the
				program.
										(2)FAST
				programThe term FAST
				program means the Federal and State Technology Partnership Program
				established under section 9(s).
										(3)MentorThe term mentor means an
				individual described in subsection (c)(2).
										(4)Mentoring networkThe term Mentoring Network
				means an association, organization, coalition, or other entity (including an
				individual) that meets the requirements of subsection (c).
										(5)RecipientThe term recipient means a
				person that receives an award or becomes party to a cooperative agreement under
				this section.
										(6)SBIR
				programThe term SBIR
				program has the same meaning as in section 9(e)(4).
										(7)StateThe term State means each of
				the several States, the District of Columbia, the Commonwealth of Puerto Rico,
				the Virgin Islands, Guam, and American Samoa.
										(8)STTR
				programThe term STTR
				program has the same meaning as in section
				9(e)(6).
										;
				
							(5)in section 36(d) (15 U.S.C. 657i(d)), as so
			 redesignated, by striking section 43 and inserting
			 section 42;
						(6)in section 39(d) (15 U.S.C. 657l(d)), as so
			 redesignated, by striking section 43 and inserting
			 section 42; and
						(7)in section 40(b) (15 U.S.C. 657m(b)), as so
			 redesignated, by striking section 43 and inserting
			 section 42.
						5202.Technical assistance for
			 awardeesSection 9(q) of the
			 Small Business Act (15 U.S.C. 638(q)) is amended—
					(1)in paragraph (1)—
						(A)by inserting or STTR program
			 after SBIR program; and
						(B)by striking SBIR projects
			 and inserting SBIR or STTR projects;
						(2)in paragraph (2), by striking 3
			 years and inserting 5 years; and
					(3)in paragraph (3)—
						(A)in subparagraph (A)—
							(i)by inserting or STTR after
			 SBIR; and
							(ii)by striking $4,000 and
			 inserting $5,000;
							(B)by striking subparagraph (B) and inserting
			 the following:
							
								(B)Phase IIA Federal agency described in paragraph (1)
				may—
									(i)provide to the recipient of a Phase II SBIR
				or STTR award, through a vendor selected under paragraph (2), the services
				described in paragraph (1), in an amount equal to not more than $5,000 per
				year; or
									(ii)authorize the recipient of a Phase II SBIR
				or STTR award to purchase the services described in paragraph (1), in an amount
				equal to not more than $5,000 per year, which shall be in addition to the
				amount of the recipient’s award.
									;
				and
						(C)by adding at the end the following:
							
								(C)FlexibilityIn carrying out subparagraphs (A) and (B),
				each Federal agency shall provide the allowable amounts to a recipient that
				meets the eligibility requirements under the applicable subparagraph, if the
				recipient requests to seek technical assistance from an individual or entity
				other than the vendor selected under paragraph (2) by the Federal
				agency.
								(D)LimitationA Federal agency may not—
									(i)use the amounts authorized under
				subparagraph (A) or (B) unless the vendor selected under paragraph (2) provides
				the technical assistance to the recipient; or
									(ii)enter a contract with a vendor under
				paragraph (2) under which the amount provided for technical assistance is based
				on total number of Phase I or Phase II
				awards.
									.
						5203.Commercialization Readiness Program at
			 Department of Defense
					(a)In generalSection 9(y) of the Small Business Act (15
			 U.S.C. 638(y)) is amended—
						(1)in the subsection heading, by striking
			 pilot and inserting readiness;
						(2)by striking Pilot each place
			 that term appears and inserting Readiness;
						(3)in paragraph (1)—
							(A)by inserting or Small Business
			 Technology Transfer Program after Small Business Innovation
			 Research Program; and
							(B)by adding at the end the following:
			 The authority to create and administer a Commercialization Readiness
			 Program under this subsection may not be construed to eliminate or replace any
			 other SBIR program or STTR program that enhances the insertion or transition of
			 SBIR or STTR technologies, including any such program in effect on the date of
			 enactment of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 3136).;
							(4)in paragraph (2), by inserting or
			 Small Business Technology Transfer Program after Small Business
			 Innovation Research Program;
						(5)by striking paragraphs (5) and (6);
			 and
						(6)by inserting after paragraph (4) the
			 following:
							
								(5)Insertion incentivesFor any contract with a value of not less
				than $100,000,000, the Secretary of Defense is authorized to—
									(A)establish goals for the transition of Phase
				III technologies in subcontracting plans; and
									(B)require a prime contractor on such a
				contract to report the number and dollar amount of contracts entered into by
				that prime contractor for Phase III SBIR or STTR projects.
									(6)Goal for SBIR and STTR technology
				insertionThe Secretary of
				Defense shall—
									(A)set a goal to increase the number of Phase
				II SBIR contracts and the number of Phase II STTR contracts awarded by that
				Secretary that lead to technology transition into programs of record or fielded
				systems;
									(B)use incentives in effect on the date of
				enactment of the SBIR/STTR Reauthorization
				Act of 2011, or create new incentives, to encourage agency
				program managers and prime contractors to meet the goal under subparagraph (A);
				and
									(C)include in the annual report to Congress
				the percentage of contracts described in subparagraph (A) awarded by that
				Secretary, and information on the ongoing status of projects funded through the
				Commercialization Readiness Program and efforts to transition these
				technologies into programs of record or fielded
				systems.
									.
						(b)Technical and conforming
			 amendmentSection 9(i)(1) of
			 the Small Business Act (15 U.S.C. 638(i)(1)) is amended by inserting
			 (including awards under subsection (y)) after the number
			 of awards.
					5204.Commercialization Readiness Pilot Program
			 for civilian agenciesSection
			 9 of the Small Business Act (15 U.S.C. 638), as amended by this Act, is amended
			 by adding at the end the following:
					
						(ff)Pilot program
							(1)AuthorizationThe head of each covered Federal agency may
				allocate not more than 10 percent of the funds allocated to the SBIR program
				and the STTR program of the covered Federal agency—
								(A)for awards for technology development,
				testing, and evaluation of SBIR and STTR Phase II technologies; or
								(B)to support the progress of research or
				research and development conducted under the SBIR or STTR programs to Phase
				III.
								(2)Application by Federal agency
								(A)In generalA covered Federal agency may not establish
				a pilot program unless the covered Federal agency makes a written application
				to the Administrator, not later than 90 days before to the first day of the
				fiscal year in which the pilot program is to be established, that describes a
				compelling reason that additional investment in SBIR or STTR technologies is
				necessary, including unusually high regulatory, systems integration, or other
				costs relating to development or manufacturing of identifiable, highly
				promising small business technologies or a class of such technologies expected
				to substantially advance the mission of the agency.
								(B)DeterminationThe Administrator shall—
									(i)make a determination regarding an
				application submitted under subparagraph (A) not later than 30 days before the
				first day of the fiscal year for which the application is submitted;
									(ii)publish the determination in the Federal
				Register; and
									(iii)make a copy of the determination and any
				related materials available to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives.
									(3)Maximum amount of awardThe head of a covered Federal agency may
				not make an award under a pilot program in excess of 3 times the dollar amounts
				generally established for Phase II awards under subsection (j)(2)(D) or
				(p)(2)(B)(ix).
							(4)RegistrationAny applicant that receives an award under
				a pilot program shall register with the Administrator in a registry that is
				available to the public.
							(5)ReportThe head of each covered Federal agency
				shall include in the annual report of the covered Federal agency to the
				Administrator an analysis of the various activities considered for inclusion in
				the pilot program of the covered Federal agency and a statement of the reasons
				why each activity considered was included or not included, as the case may
				be.
							(6)TerminationThe authority to establish a pilot program
				under this section expires at the end of fiscal year 2014.
							(7)DefinitionsIn this subsection—
								(A)the term covered Federal
				agency—
									(i)means a Federal agency participating in the
				SBIR program or the STTR program; and
									(ii)does not include the Department of Defense;
				and
									(B)the term pilot program means
				the program established under paragraph
				(1).
								.
				5205.Accelerating cures
					(a)In generalThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended by inserting after section 42, as redesignated by section 5201
			 of this Act, the following:
						
							43.Small Business Innovation Research
				Program
								(a)NIH cures pilot
									(1)EstablishmentAn independent advisory board shall be
				established at the National Academy of Sciences (in this section referred to as
				the advisory board) to conduct periodic evaluations of the SBIR
				program (as that term is defined in section 9) of each of the National
				Institutes of Health (referred to in this section as the NIH)
				institutes and centers for the purpose of improving the management of the SBIR
				program through data-driven assessment.
									(2)Membership
										(A)In generalThe advisory board shall consist of—
											(i)the Director of the NIH;
											(ii)the Director of the SBIR program of the
				NIH;
											(iii)senior NIH agency managers, selected by the
				Director of NIH;
											(iv)industry experts, selected by the Council
				of the National Academy of Sciences in consultation with the Associate
				Administrator for Technology of the Administration and the Director of the
				Office of Science and Technology Policy; and
											(v)owners or operators of small business
				concerns that have received an award under the SBIR program of the NIH,
				selected by the Associate Administrator for Technology of the
				Administration.
											(B)Number of membersThe total number of members selected under
				clauses (iii), (iv), and (v) of subparagraph (A) shall not exceed 10.
										(C)Equal representationThe total number of members of the advisory
				board selected under clauses (i), (ii), (iii), and (iv) of subparagraph (A)
				shall be equal to the number of members of the advisory board selected under
				subparagraph (A)(v).
										(b)Addressing data gapsIn order to enhance the evidence-base
				guiding SBIR program decisions and changes, the Director of the SBIR program of
				the NIH shall address the gaps and deficiencies in the data collection concerns
				identified in the 2007 report of the National Academy of Science entitled
				An Assessment of the Small Business Innovation Research Program at the
				NIH.
								(c)Pilot program
									(1)In generalThe Director of the SBIR program of the NIH
				may initiate a pilot program, under a formal mechanism for designing,
				implementing, and evaluating pilot programs, to spur innovation and to test new
				strategies that may enhance the development of cures and therapies.
									(2)ConsiderationsThe Director of the SBIR program of the NIH
				may consider conducting a pilot program to include individuals with successful
				SBIR program experience in study sections, hiring individuals with small
				business development experience for staff positions, separating the commercial
				and scientific review processes, and examining the impact of the trend toward
				larger awards on the overall program.
									(d)Report to CongressThe Director of the NIH shall submit an
				annual report to Congress and the advisory board on the activities of the SBIR
				program of the NIH under this section.
								(e)SBIR grants and contracts
									(1)In generalIn awarding grants and contracts under the
				SBIR program of the NIH each SBIR program manager shall emphasize applications
				that identify products, processes, technologies, and services that may enhance
				the development of cures and therapies.
									(2)Examination of commercialization and other
				metricsThe advisory board
				shall evaluate the implementation of the requirement under paragraph (1) by
				examining increased commercialization and other metrics, to be determined and
				collected by the SBIR program of the NIH.
									(3)Phase
				I and IITo the greatest
				extent practicable, the Director of the SBIR program of the NIH shall reduce
				the time period between Phase I and Phase II funding of grants and contracts
				under the SBIR program of the NIH to 90 days.
									(f)LimitNot more than a total of 1 percent of the
				extramural budget (as defined in section 9 of the Small Business Act (15 U.S.C.
				638)) of the NIH for research or research and development may be used for the
				pilot program under subsection (c) and to carry out subsection
				(e).
								.
					(b)Prospective repealEffective 5 years after the date of
			 enactment of this Act, the Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
						(1)by striking section 43, as added by
			 subsection (a); and
						(2)by redesignating sections 44 and 45 as
			 sections 43 and 44, respectively.
						5206.Federal agency engagement with SBIR and
			 STTR awardees that have been awarded multiple Phase I awards but have not been
			 awarded Phase II awardsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
					
						(gg)Requirements relating to Federal agency
				engagement with certain Phase I SBIR and STTR awardees
							(1)DefinitionIn this subsection, the term covered
				awardee means a small business concern that—
								(A)has received multiple Phase I awards over
				multiple years, as determined by the head of a Federal agency, under the SBIR
				program or the STTR program of the Federal agency; and
								(B)has not received a Phase II award—
									(i)under the SBIR program or STTR program, as
				the case may be, of the Federal agency described in subparagraph (A); or
									(ii)relating to a Phase I award described in
				subparagraph (A) under the SBIR program or the STTR program of another Federal
				agency.
									(2)Performance measuresThe head of each Federal agency that
				participates in the SBIR program or the STTR program shall develop performance
				measures for any covered awardee relating to commercializing research or
				research and development activities under the SBIR program or the STTR program
				of the Federal
				agency.
							.
				5207.Clarifying the definition of Phase
			 III
					(a)Phase III awardsSection 9(e) of the Small Business Act (15
			 U.S.C. 638(e)) is amended—
						(1)in paragraph (4)(C), in the matter
			 preceding clause (i), by inserting for work that derives from, extends,
			 or completes efforts made under prior funding agreements under the SBIR
			 program after phase;
						(2)in paragraph (6)(C), in the matter
			 preceding clause (i), by inserting for work that derives from, extends,
			 or completes efforts made under prior funding agreements under the STTR
			 program after phase;
						(3)in paragraph (8), by striking
			 and at the end;
						(4)in paragraph (9), by striking the period at
			 the end and inserting a semicolon; and
						(5)by adding at the end the following:
							
								(10)the term commercialization
				means—
									(A)the process of developing products,
				processes, technologies, or services; and
									(B)the production and delivery of products,
				processes, technologies, or services for sale (whether by the originating party
				or by others) to or use by the Federal Government or commercial
				markets;
									.
						(b)Technical and conforming
			 amendmentsThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended—
						(1)in section 9 (15 U.S.C. 638)—
							(A)in subsection (e)—
								(i)in paragraph (4)(C)(ii), by striking
			 scientific review criteria and inserting merit-based
			 selection procedures;
								(ii)in paragraph (9), by striking the
			 second or the third phase and inserting Phase II or Phase
			 III; and
								(iii)by adding at the end the following:
									
										(11)the term Phase I means—
											(A)with respect to the SBIR program, the first
				phase described in paragraph (4)(A); and
											(B)with respect to the STTR program, the first
				phase described in paragraph (6)(A);
											(12)the term Phase II
				means—
											(A)with respect to the SBIR program, the
				second phase described in paragraph (4)(B); and
											(B)with respect to the STTR program, the
				second phase described in paragraph (6)(B); and
											(13)the term Phase III
				means—
											(A)with respect to the SBIR program, the third
				phase described in paragraph (4)(C); and
											(B)with respect to the STTR program, the third
				phase described in paragraph
				(6)(C).
											;
								(B)in subsection (j)—
								(i)in paragraph (1)(B), by striking
			 phase two and inserting Phase II;
								(ii)in paragraph (2)—
									(I)in subparagraph (B)—
										(aa)by striking the third phase
			 each place it appears and inserting Phase III; and
										(bb)by striking the second phase
			 and inserting Phase II;
										(II)in subparagraph (D)—
										(aa)by striking the first phase
			 and inserting Phase I; and
										(bb)by striking the second phase
			 and inserting Phase II;
										(III)in subparagraph (F), by striking the
			 third phase and inserting Phase III;
									(IV)in subparagraph (G)—
										(aa)by striking the first phase
			 and inserting Phase I; and
										(bb)by striking the second phase
			 and inserting Phase II; and
										(V)in subparagraph (H)—
										(aa)by striking the first phase
			 and inserting Phase I;
										(bb)by striking second phase
			 each place it appears and inserting Phase II; and
										(cc)by striking third phase and
			 inserting Phase III; and
										(iii)in paragraph (3)—
									(I)in subparagraph (A)—
										(aa)by striking the first phase (as
			 described in subsection (e)(4)(A)) and inserting Phase
			 I;
										(bb)by striking the second phase (as
			 described in subsection (e)(4)(B)) and inserting Phase
			 II; and
										(cc)by striking the third phase (as
			 described in subsection (e)(4)(C)) and inserting Phase
			 III; and
										(II)in subparagraph (B), by striking
			 second phase and inserting Phase II;
									(C)in subsection (k)—
								(i)by striking first phase each
			 place it appears and inserting Phase I; and
								(ii)by striking second phase
			 each place it appears and inserting Phase II;
								(D)in subsection (l)(2)—
								(i)by striking the first phase
			 and inserting Phase I; and
								(ii)by striking the second phase
			 and inserting Phase II;
								(E)in subsection (o)(13)—
								(i)in subparagraph (B), by striking
			 second phase and inserting Phase II; and
								(ii)in subparagraph (C), by striking
			 third phase and inserting Phase III;
								(F)in subsection (p)—
								(i)in paragraph (2)(B)—
									(I)in clause (vi)—
										(aa)by striking the second phase
			 and inserting Phase II; and
										(bb)by striking the third phase
			 and inserting Phase III; and
										(II)in clause (ix)—
										(aa)by striking the first phase
			 and inserting Phase I; and
										(bb)by striking the second phase
			 and inserting Phase II; and
										(ii)in paragraph (3)—
									(I)by striking the first phase (as
			 described in subsection (e)(6)(A)) and inserting Phase
			 I;
									(II)by striking the second phase (as
			 described in subsection (e)(6)(B)) and inserting Phase
			 II; and
									(III)by striking the third phase (as
			 described in subsection (e)(6)(A)) and inserting Phase
			 III;
									(G)in subsection (q)(3)—
								(i)in subparagraph (A)—
									(I)in the subparagraph heading, by striking
			 First
			 phase and inserting Phase I; and
									(II)by striking first phase and
			 inserting Phase I; and
									(ii)in subparagraph (B)—
									(I)in the subparagraph heading, by striking
			 Second
			 phase and inserting Phase II; and
									(II)by striking second phase and
			 inserting Phase II;
									(H)in subsection (r)—
								(i)in the subsection heading, by striking
			 Third
			 Phase and inserting Phase III;
								(ii)in paragraph (1)—
									(I)in the first sentence—
										(aa)by striking for the second
			 phase and inserting for Phase II;
										(bb)by striking third phase and
			 inserting Phase III; and
										(cc)by striking second phase
			 period and inserting Phase II period; and
										(II)in the second sentence—
										(aa)by striking second phase and
			 inserting Phase II; and
										(bb)by striking third phase and
			 inserting Phase III; and
										(iii)in paragraph (2), by striking third
			 phase and inserting Phase III; and
								(I)in subsection (u)(2)(B), by striking
			 the first phase and inserting Phase I; and
							(2)in section 34(c)(2)(B)(vii) (15 U.S.C.
			 657e(c)(2)(B)(vii)), as redesignated by section 5201 of this Act, by striking
			 third phase and inserting Phase III.
						5208.Shortened period for final decisions on
			 proposals and applications
					(a)In generalSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended—
						(1)in subsection (g)(4)—
							(A)by inserting (A) after
			 (4);
							(B)by adding and after the
			 semicolon at the end; and
							(C)by adding at the end the following:
								
									(B)make a final decision on each proposal
				submitted under the SBIR program—
										(i)not later than 90 days after the date on
				which the solicitation closes; or
										(ii)if the Administrator authorizes an
				extension for a solicitation, not later than 180 days after the date on which
				the solicitation closes;
										;
				and
							(2)in subsection (o)(4)—
							(A)by inserting (A) after
			 (4);
							(B)by adding and after the
			 semicolon at the end; and
							(C)by adding at the end the following:
								
									(B)make a final decision on each proposal
				submitted under the STTR program—
										(i)not later than 90 days after the date on
				which the solicitation closes; or
										(ii)if the Administrator authorizes an
				extension for a solicitation, not later than 180 days after the date on which
				the solicitation
				closes;
										.
							(b)NIH peer review process
						(1)In generalSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
							
								(hh)NIH peer review processThe Director of the National Institutes of
				Health may make an award under the SBIR program or the STTR program of the
				National Institutes of Health if the application for the award has undergone
				technical and scientific peer review under section 492 of the Public Health
				Service Act (42 U.S.C.
				289a).
								.
						(2)Technical and conforming
			 amendmentsSection 105 of the
			 National Institutes of Health Reform Act of 2006 (42 U.S.C. 284n) is
			 amended—
							(A)in subsection (a)(3)—
								(i)by striking A grant and
			 inserting Except as provided in section 9(hh) of the Small Business Act
			 (15 U.S.C. 638(hh)), a grant; and
								(ii)by striking section 402(k)
			 and all that follows through Act) and inserting section
			 402(l) of such Act; and
								(B)in subsection (b)(5)—
								(i)by striking A grant and
			 inserting Except as provided in section 9(hh) of the Small Business Act
			 (15 U.S.C. 638(hh)), a grant; and
								(ii)by striking section 402(k)
			 and all that follows through Act) and inserting section
			 402(l) of such Act.
								LIIIOversight and evaluation
				5301.Streamlining annual evaluation
			 requirementsSection 9(b) of
			 the Small Business Act (15 U.S.C. 638(b)), as amended by section 5102 of this
			 Act, is amended—
					(1)in paragraph (7)—
						(A)by striking STTR programs, including
			 the data and inserting the following: “STTR programs, including—
							
								(A)the
				data
								;
						(B)by striking (g)(10), (o)(9), and
			 (o)(15), the number and all that follows through under each of
			 the SBIR and STTR programs, and a description and inserting the
			 following: “(g)(8) and (o)(9); and
							
								(B)the number of proposals received from, and
				the number and total amount of awards to, HUBZone small business concerns and
				firms with venture capital investment (including those majority-owned by
				multiple venture capital operating companies) under each of the SBIR and STTR
				programs;
								(C)a description of the extent to which each
				Federal agency is increasing outreach and awards to firms owned and controlled
				by women and social or economically disadvantaged individuals under each of the
				SBIR and STTR programs;
								(D)general information about the
				implementation of, and compliance with the allocation of funds required under,
				subsection (cc) for firms owned in majority part by venture capital operating
				companies and participating in the SBIR program;
								(E)a detailed description of appeals of Phase
				III awards and notices of noncompliance with the SBIR Policy Directive and the
				STTR Policy Directive filed by the Administrator with Federal agencies;
				and
								(F)a
				description
								;
				and
						(2)by inserting after paragraph (7) the
			 following:
						
							(8)to coordinate the implementation of
				electronic databases at each of the Federal agencies participating in the SBIR
				program or the STTR program, including the technical ability of the
				participating agencies to electronically share
				data;
							.
					5302.Data collection from agencies for
			 SBIRSection 9(g) of the Small
			 Business Act (15 U.S.C. 638(g)) is amended—
					(1)by striking paragraph (10);
					(2)by redesignating paragraphs (8) and (9) as
			 paragraphs (9) and (10), respectively; and
					(3)by inserting after paragraph (7) the
			 following:
						
							(8)collect annually, and maintain in a common
				format in accordance with the simplified reporting requirements under
				subsection (v), such information from awardees as is necessary to assess the
				SBIR program, including information necessary to maintain the database
				described in subsection (k), including—
								(A)whether an awardee—
									(i)has venture capital or is majority-owned by
				multiple venture capital operating companies, and, if so—
										(I)the amount of venture capital that the
				awardee has received as of the date of the award; and
										(II)the amount of additional capital that the
				awardee has invested in the SBIR technology;
										(ii)has an investor that—
										(I)is an individual who is not a citizen of
				the United States or a lawful permanent resident of the United States, and if
				so, the name of any such individual; or
										(II)is a person that is not an individual and
				is not organized under the laws of a State or the United States, and if so the
				name of any such person;
										(iii)is owned by a woman or has a woman as a
				principal investigator;
									(iv)is owned by a socially or economically
				disadvantaged individual or has a socially or economically disadvantaged
				individual as a principal investigator;
									(v)received assistance under the FAST program
				under section 34, as in effect on the day before the date of enactment of the
				SBIR/STTR Reauthorization Act of
				2011, or the outreach program under subsection (s);
									(vi)is a faculty member or a student of an
				institution of higher education, as that term is defined in section 101 of the
				Higher Education Act of 1965 (20 U.S.C. 1001); or
									(vii)is located in a State described in
				subsection (u)(3); and
									(B)a justification statement from the agency,
				if an awardee receives an award in an amount that is more than the award
				guidelines under this
				section;
								.
					5303.Data collection from agencies for
			 STTRSection 9(o) of the Small
			 Business Act (15 U.S.C. 638(o)) is amended by striking paragraph (9) and
			 inserting the following:
					
						(9)collect annually, and maintain in a common
				format in accordance with the simplified reporting requirements under
				subsection (v), such information from applicants and awardees as is necessary
				to assess the STTR program outputs and outcomes, including information
				necessary to maintain the database described in subsection (k),
				including—
							(A)whether an applicant or awardee—
								(i)has venture capital or is majority-owned by
				multiple venture capital operating companies, and, if so—
									(I)the amount of venture capital that the
				applicant or awardee has received as of the date of the application or award,
				as applicable; and
									(II)the amount of additional capital that the
				applicant or awardee has invested in the SBIR technology;
									(ii)has an investor that—
									(I)is an individual who is not a citizen of
				the United States or a lawful permanent resident of the United States, and if
				so, the name of any such individual; or
									(II)is a person that is not an individual and
				is not organized under the laws of a State or the United States, and if so the
				name of any such person;
									(iii)is owned by a woman or has a woman as a
				principal investigator;
								(iv)is owned by a socially or economically
				disadvantaged individual or has a socially or economically disadvantaged
				individual as a principal investigator;
								(v)received assistance under the FAST program
				under section 34 or the outreach program under subsection (s);
								(vi)is a faculty member or a student of an
				institution of higher education, as that term is defined in section 101 of the
				Higher Education Act of 1965 (20 U.S.C. 1001); or
								(vii)is located in a State in which the total
				value of contracts awarded to small business concerns under all STTR programs
				is less than the total value of contracts awarded to small business concerns in
				a majority of other States, as determined by the Administrator in biennial
				fiscal years, beginning with fiscal year 2008, based on the most recent
				statistics compiled by the Administrator; and
								(B)if an awardee receives an award in an
				amount that is more than the award guidelines under this section, a statement
				from the agency that justifies the award
				amount;
							.
				5304.Public databaseSection 9(k)(1) of the Small Business Act
			 (15 U.S.C. 638(k)(1)) is amended—
					(1)in subparagraph (D), by striking
			 and at the end;
					(2)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
					(3)by adding at the end the following:
						
							(F)for each small business concern that has
				received a Phase I or Phase II SBIR or STTR award from a Federal agency,
				whether the small business concern—
								(i)has venture capital and, if so, whether the
				small business concern is registered as majority-owned by multiple venture
				capital operating companies as required under subsection (cc)(4);
								(ii)is owned by a woman or has a woman as a
				principal investigator;
								(iii)is owned by a socially or economically
				disadvantaged individual or has a socially or economically disadvantaged
				individual as a principal investigator;
								(iv)received assistance under the FAST program
				under section 34, as in effect on the day before the date of enactment of the
				SBIR/STTR Reauthorization Act of
				2011, or the outreach program under subsection (s); or
								(v)is owned by a faculty member or a student
				of an institution of higher education, as that term is defined in section 101
				of the Higher Education Act of 1965 (20 U.S.C.
				1001).
								.
					5305.Government databaseSection 9(k) of the Small Business Act (15
			 U.S.C. 638(k)) is amended—
					(1)in paragraph (2)—
						(A)in the matter preceding subparagraph (A),
			 by striking Not later and all that follows through Act of
			 2000 and inserting Not later than 90 days after the date of
			 enactment of the SBIR/STTR Reauthorization
			 Act of 2011;
						(B)by striking subparagraph (C);
						(C)by redesignating subparagraphs (A) and (B)
			 as subparagraphs (B) and (C), respectively;
						(D)by inserting before subparagraph (B), as so
			 redesignated, the following:
							
								(A)contains, for each small business concern
				that applies for, submits a proposal for, or receives an award under Phase I or
				Phase II of the SBIR program or the STTR program—
									(i)the name, size, and location, and an
				identifying number assigned by the Administration of the small business
				concern;
									(ii)an abstract of the project;
									(iii)the specific aims of the project;
									(iv)the number of employees of the small
				business concern;
									(v)the names of key individuals that will
				carry out the project;
									(vi)the percentage of effort each individual
				described in clause (iv) will contribute to the project;
									(vii)whether the small business concern is
				majority-owned by multiple venture capital operating companies; and
									(viii)the Federal agency to which the application
				is made, and contact information for the person or office within the Federal
				agency that is responsible for reviewing applications and making awards under
				the SBIR program or the STTR
				program;
									;
						(E)by redesignating subparagraphs (D), and (E)
			 as subparagraphs (E) and (F), respectively;
						(F)by inserting after subparagraph (C), as so
			 redesignated, the following:
							
								(D)includes, for each awardee—
									(i)the name, size, location, and any
				identifying number assigned to the awardee by the Administrator;
									(ii)whether the awardee has venture capital,
				and, if so—
										(I)the amount of venture capital as of the
				date of the award;
										(II)the percentage of ownership of the awardee
				held by a venture capital operating company, including whether the awardee is
				majority-owned by multiple venture capital operating companies; and
										(III)the amount of additional capital that the
				awardee has invested in the SBIR technology, which information shall be
				collected on an annual basis;
										(iii)the names and locations of any affiliates
				of the awardee;
									(iv)the number of employees of the
				awardee;
									(v)the number of employees of the affiliates
				of the awardee; and
									(vi)the names of, and the percentage of
				ownership of the awardee held by—
										(I)any individual who is not a citizen of the
				United States or a lawful permanent resident of the United States; or
										(II)any person that is not an individual and is
				not organized under the laws of a State or the United
				States;
										;
						(G)in subparagraph (E), as so redesignated, by
			 striking and at the end;
						(H)in subparagraph (F), as so redesignated, by
			 striking the period at the end and inserting ; and; and
						(I)by adding at the end the following:
							
								(G)includes a timely and accurate list of any
				individual or small business concern that has participated in the SBIR program
				or STTR program that has committed fraud, waste, or abuse relating to the SBIR
				program or STTR program.
								;
				and
						(2)in paragraph (3), by adding at the end the
			 following:
						
							(C)Government databaseNot later than 60 days after the date
				established by a Federal agency for submitting applications or proposals for a
				Phase I or Phase II award under the SBIR program or STTR program, the head of
				the Federal agency shall submit to the Administrator the data required under
				paragraph (2) with respect to each small business concern that applies or
				submits a proposal for the Phase I or Phase II
				award.
							.
					5306.Accuracy in funding base
			 calculations
					(a)In generalNot later than 1 year after the date of
			 enactment of this Act, and every year thereafter until the date that is 5 years
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall—
						(1)conduct a fiscal and management audit of
			 the SBIR program and the STTR program for the applicable period to—
							(A)determine whether Federal agencies comply
			 with the expenditure amount requirements under subsections (f)(1) and (n)(1) of
			 section 9 of the Small Business Act (15 U.S.C. 638), as amended by this
			 Act;
							(B)assess the extent of compliance with the
			 requirements of section 9(i)(2) of the Small Business Act (15 U.S.C. 638(i)(2))
			 by Federal agencies participating in the SBIR program or the STTR program and
			 the Administration;
							(C)assess whether it would be more consistent
			 and effective to base the amount of the allocations under the SBIR program and
			 the STTR program on a percentage of the research and development budget of a
			 Federal agency, rather than the extramural budget of the Federal agency;
			 and
							(D)determine the portion of the extramural
			 research or research and development budget of a Federal agency that each
			 Federal agency spends for administrative purposes relating to the SBIR program
			 or STTR program, and for what specific purposes, including the portion, if any,
			 of such budget the Federal agency spends for salaries and expenses, travel to
			 visit applicants, outreach events, marketing, and technical assistance;
			 and
							(2)submit a report to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives regarding the audit conducted under paragraph
			 (1), including the assessments required under subparagraphs (B) and (C), and
			 the determination made under subparagraph (D) of paragraph (1).
						(b)Definition of applicable
			 periodIn this section, the
			 term applicable period means—
						(1)for the first report submitted under this
			 section, the period beginning on October 1, 2005, and ending on September 30 of
			 the last full fiscal year before the date of enactment of this Act for which
			 information is available; and
						(2)for the second and each subsequent report
			 submitted under this section, the period—
							(A)beginning on October 1 of the first fiscal
			 year after the end of the most recent full fiscal year relating to which a
			 report under this section was submitted; and
							(B)ending on September 30 of the last full
			 fiscal year before the date of the report.
							5307.Continued evaluation by the National
			 Academy of SciencesSection
			 108 of the Small Business Reauthorization Act of 2000 (15 U.S.C. 638 note) is
			 amended by adding at the end the following:
					
						(e)Extensions and enhancements of
				authority
							(1)In generalNot later than 6 months after the date of
				enactment of the SBIR/STTR Reauthorization
				Act of 2011, the head of each agency described in subsection (a),
				in consultation with the Small Business Administration, shall cooperatively
				enter into an agreement with the National Academy of Sciences for the National
				Research Council to, not later than 4 years after the date of enactment of the
				SBIR/STTR Reauthorization Act of
				2011, and every 4 years thereafter—
								(A)continue the most recent study under this
				section relating to—
									(i)the issues described in subparagraphs (A),
				(B), (C), and (E) of subsection (a)(1); and
									(ii)the effectiveness of the government and
				public databases described in section 9(k) of the Small Business Act (15 U.S.C.
				638(k)) in reducing vulnerabilities of the SBIR program and the STTR program to
				fraud, waste, and abuse, particularly with respect to Federal agencies funding
				duplicative proposals and business concerns falsifying information in
				proposals;
									(B)make recommendations with respect to the
				issues described in subparagraph (A)(ii) and subparagraphs (A), (D), and (E) of
				subsection (a)(2); and
								(C)estimate, to the extent practicable, the
				number of jobs created by the SBIR program or STTR program of the
				agency.
								(2)ConsultationAn agreement under paragraph (1) shall
				require the National Research Council to ensure there is participation by and
				consultation with the small business community, the Administration, and other
				interested parties as described in subsection (b).
							(3)ReportingAn agreement under paragraph (1) shall
				require that not later than 4 years after the date of enactment of the
				SBIR/STTR Reauthorization Act of
				2011, and every 4 years thereafter, the National Research Council
				shall submit to the head of the agency entering into the agreement, the
				Committee on Small Business and Entrepreneurship of the Senate, and the
				Committee on Small Business of the House of Representatives a report regarding
				the study conducted under paragraph (1) and containing the recommendations
				described in paragraph
				(1).
							.
				5308.Technology insertion reporting
			 requirementsSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
					
						(ii)Phase III reportingThe annual SBIR or STTR report to Congress
				by the Administration under subsection (b)(7) shall include, for each Phase III
				award made by the Federal agency—
							(1)the name of the agency or component of the
				agency or the non-Federal source of capital making the Phase III award;
							(2)the name of the small business concern or
				individual receiving the Phase III award; and
							(3)the dollar amount of the Phase III
				award.
							.
				5309.Intellectual property protections
					(a)In generalThe Comptroller General of the United
			 States shall conduct a study of the SBIR program to assess whether—
						(1)Federal agencies comply with the data
			 rights protections for SBIR awardees and the technologies of SBIR awardees
			 under section 9 of the Small Business Act (15 U.S.C. 638);
						(2)the laws and policy directives intended to
			 clarify the scope of data rights, including in prototypes and mentor-protégé
			 relationships and agreements with Federal laboratories, are sufficient to
			 protect SBIR awardees; and
						(3)there is an effective grievance tracking
			 process for SBIR awardees who have grievances against a Federal agency
			 regarding data rights and a process for resolving those grievances.
						(b)ReportNot later than 18 months after the date of
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report regarding the study conducted
			 under subsection (a).
					5310.Obtaining consent from SBIR and STTR
			 applicants to release contact information to economic development
			 organizationsSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
					
						(jj)Consent To release contact information to
				organizations
							(1)Enabling concern to give
				consentEach Federal agency
				required by this section to conduct an SBIR program or an STTR program shall
				enable a small business concern that is an SBIR applicant or an STTR applicant
				to indicate to the Federal agency whether the Federal agency has the consent of
				the concern to—
								(A)identify the concern to appropriate local
				and State-level economic development organizations as an SBIR applicant or an
				STTR applicant; and
								(B)release the contact information of the
				concern to such organizations.
								(2)RulesThe Administrator shall establish rules to
				implement this subsection. The rules shall include a requirement that a Federal
				agency include in the SBIR and STTR application a provision through which the
				applicant can indicate consent for purposes of paragraph
				(1).
							.
				5311.Pilot to allow funding for administrative,
			 oversight, and contract processing costs
					(a)In generalSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
						
							(kk)Assistance for administrative, oversight,
				and contract processing costs
								(1)In generalSubject to paragraph (2), for the 3 full
				fiscal years beginning after the date of enactment of this subsection, the
				Administrator shall allow each Federal agency required to conduct an SBIR
				program to use not more than 3 percent of the funds allocated to the SBIR
				program of the Federal agency for—
									(A)the administration of the SBIR program or
				the STTR program of the Federal agency;
									(B)the provision of outreach and technical
				assistance relating to the SBIR program or STTR program of the Federal agency,
				including technical assistance site visits and personnel interviews;
									(C)the implementation of commercialization and
				outreach initiatives that were not in effect on the date of enactment of this
				subsection;
									(D)carrying out the program under subsection
				(y);
									(E)activities relating to oversight and
				congressional reporting, including the waste, fraud, and abuse prevention
				activities described in section 313(a)(1)(B)(ii) of the
				SBIR/STTR Reauthorization Act of
				2011;
									(F)targeted reviews of recipients of awards
				under the SBIR program or STTR program of the Federal agency that the head of
				the Federal agency determines are at high risk for fraud, waste, or abuse, to
				ensure compliance with requirements of the SBIR program or STTR program,
				respectively;
									(G)the implementation of oversight and quality
				control measures, including verification of reports and invoices and cost
				reviews;
									(H)carrying out subsection (cc);
									(I)carrying out subsection (ff);
									(J)contract processing costs relating to the
				SBIR program or STTR program of the Federal agency; and
									(K)funding for additional personnel and
				assistance with application reviews.
									(2)Performance criteriaA Federal agency may not use funds as
				authorized under paragraph (1) until after the effective date of performance
				criteria, which the Administrator shall establish, to measure any benefits of
				using funds as authorized under paragraph (1) and to assess continuation of the
				authority under paragraph (1).
								(3)RulesNot later than 180 days after the date of
				enactment of this subsection, the Administrator shall issue rules to carry out
				this
				subsection.
								.
					(b)Technical and conforming
			 amendments
						(1)In generalSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended—
							(A)in subsection (f)(2)(A), as so designated
			 by section 5103(2) of this Act, by striking shall not and all
			 that follows through make available for the purpose and
			 inserting shall not make available for the purpose; and
							(B)in subsection (y), as amended by section
			 203—
								(i)by striking paragraph (4);
								(ii)by redesignating paragraphs (5) and (6) as
			 paragraphs (4) and (5), respectively.
								(2)Transitional ruleNotwithstanding the amendments made by
			 paragraph (1), subsection (f)(2)(A) and (y)(4) of section 9 of the Small
			 Business Act (15 U.S.C. 638), as in effect on the day before the date of
			 enactment of this Act, shall continue to apply to each Federal agency until the
			 effective date of the performance criteria established by the Administrator
			 under subsection (kk)(2) of section 9 of the Small Business Act, as added by
			 subsection (a).
						(3)Prospective
			 repealEffective on the first
			 day of the fourth full fiscal year following the date of enactment of this Act,
			 section 9 of the Small Business Act (15 U.S.C. 638), as amended by paragraph
			 (1) of this section, is amended—
							(A)in subsection (f)(2)(A), by striking
			 shall not make available for the purpose and inserting the
			 following: “shall not—
								
									(i)use any of its SBIR budget established
				pursuant to paragraph (1) for the purpose of funding administrative costs of
				the program, including costs associated with salaries and expenses; or
									(ii)make available for the
				purpose
									;
				and
							(B)in subsection
			 (y)—
								(i)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
								(ii)by inserting
			 after paragraph (3) the following:
									
										(4)Funding
											(A)In
				generalThe Secretary of Defense and each Secretary of a military
				department may use not more than an amount equal to 1 percent of the funds
				available to the Department of Defense or the military department pursuant to
				the Small Business Innovation Research Program for payment of expenses incurred
				to administer the Commercialization Pilot Program under this subsection.
											(B)LimitationsThe
				funds described in subparagraph (A)—
												(i)shall not be
				subject to the limitations on the use of funds in subsection (f)(2); and
												(ii)shall not be
				used to make Phase III
				awards.
												.
								5312.GAO study with respect to venture capital
			 operating company involvementNot later than 3 years after the date of
			 enactment of this Act, and every 3 years thereafter, the Comptroller General of
			 the United States shall—
					(1)conduct a study of the impact of
			 requirements relating to venture capital operating company involvement under
			 section 9(cc) of the Small Business Act, as added by section 5108 of this Act;
			 and
					(2)submit to Congress a report regarding the
			 study conducted under paragraph (1).
					5313.Reducing vulnerability of SBIR and STTR
			 programs to fraud, waste, and abuse
					(a)Fraud, waste, and abuse prevention
						(1)Guidelines for fraud, waste, and abuse
			 prevention
							(A)Amendments requiredNot later than 90 days after the date of
			 enactment of this Act, the Administrator shall amend the SBIR Policy Directive
			 and the STTR Policy Directive to include measures to prevent fraud, waste, and
			 abuse in the SBIR program and the STTR program.
							(B)Content of amendmentsThe amendments required under subparagraph
			 (A) shall include—
								(i)definitions or descriptions of fraud,
			 waste, and abuse;
								(ii)a requirement that the Inspectors General
			 of each Federal agency that participates in the SBIR program or the STTR
			 program cooperate to—
									(I)establish fraud detection
			 indicators;
									(II)review regulations and operating procedures
			 of the Federal agencies;
									(III)coordinate information sharing between the
			 Federal agencies; and
									(IV)improve the education and training of, and
			 outreach to—
										(aa)administrators of the SBIR program and the
			 STTR program of each Federal agency;
										(bb)applicants to the SBIR program or the STTR
			 program; and
										(cc)recipients of awards under the SBIR program
			 or the STTR program;
										(iii)guidelines for the monitoring and oversight
			 of applicants to and recipients of awards under the SBIR program or the STTR
			 program; and
								(iv)a requirement that each Federal agency that
			 participates in the SBIR program or STTR program include the telephone number
			 of the hotline established under paragraph (2)—
									(I)on the Web site of the Federal agency;
			 and
									(II)in any solicitation or notice of funding
			 opportunity issued by the Federal agency for the SBIR program or the STTR
			 program.
									(2)Fraud, waste, and abuse prevention
			 hotline
							(A)Hotline establishedThe Administrator shall establish a
			 telephone hotline that allows individuals to report fraud, waste, and abuse in
			 the SBIR program or STTR program.
							(B)PublicationThe Administrator shall include the
			 telephone number for the hotline established under subparagraph (A) on the Web
			 site of the Administration.
							(b)Study and report
						(1)StudyNot later than 1 year after the date of
			 enactment of this Act, and every 3 years thereafter, the Comptroller General of
			 the United States shall—
							(A)conduct a study that evaluates—
								(i)the implementation by each Federal agency
			 that participates in the SBIR program or the STTR program of the amendments to
			 the SBIR Policy Directive and the STTR Policy Directive made pursuant to
			 subsection (a);
								(ii)the effectiveness of the management
			 information system of each Federal agency that participates in the SBIR program
			 or STTR program in identifying duplicative SBIR and STTR projects;
								(iii)the effectiveness of the risk management
			 strategies of each Federal agency that participates in the SBIR program or STTR
			 program in identifying areas of the SBIR program or the STTR program that are
			 at high risk for fraud;
								(iv)technological tools that may be used to
			 detect patterns of behavior that may indicate fraud by applicants to the SBIR
			 program or the STTR program;
								(v)the success of each Federal agency that
			 participates in the SBIR program or STTR program in reducing fraud, waste, and
			 abuse in the SBIR program or the STTR program of the Federal agency; and
								(vi)the extent to which the Inspector General
			 of each Federal agency that participates in the SBIR program or STTR program
			 effectively conducts investigations of individuals alleged to have submitted
			 false claims or violated Federal law relating to fraud, conflicts of interest,
			 bribery, gratuity, or other misconduct; and
								(B)submit to the Committee on Small Business
			 and Entrepreneurship of the Senate, the Committee on Small Business of the
			 House of Representatives, and the head of each Federal agency that participates
			 in the SBIR program or STTR program a report on the results of the study
			 conducted under subparagraph (A).
							5314.Interagency policy committee
					(a)EstablishmentThe Director of the Office of Science and
			 Technology Policy (in this section referred to as the Director),
			 in conjunction with the Administrator, shall establish an Interagency SBIR/STTR
			 Policy Committee (in this section referred to as the Committee)
			 comprised of 1 representative from each Federal agency with an SBIR program or
			 an STTR program and 1 representative of the Office of Management and
			 Budget.
					(b)CochairpersonsThe Director and the Administrator shall
			 serve as cochairpersons of the Committee.
					(c)DutiesThe Committee shall review, and make policy
			 recommendations on ways to improve the effectiveness and efficiency of, the
			 SBIR program and the STTR program, including—
						(1)reviewing the effectiveness of the public
			 and government databases described in section 9(k) of the Small Business Act
			 (15 U.S.C. 638(k));
						(2)identifying—
							(A)best practices for commercialization
			 assistance by Federal agencies that have significant potential to be employed
			 by other Federal agencies; and
							(B)proposals by Federal agencies for
			 initiatives to address challenges for small business concerns in obtaining
			 funding after a Phase II award ends and before commercialization; and
							(3)developing and incorporating a standard
			 evaluation framework to enable systematic assessment of the SBIR program and
			 STTR program, including through improved tracking of awards and outcomes and
			 development of performance measures for the SBIR program and STTR program of
			 each Federal agency.
						(d)ReportsThe Committee shall submit to the Committee
			 on Small Business and Entrepreneurship of the Senate and the Committee on
			 Science and Technology and the Committee on Small Business of the House of
			 Representatives—
						(1)a report on the review by and
			 recommendations of the Committee under subsection (c)(1) not later than 1 year
			 after the date of enactment of this Act;
						(2)a report on the review by and
			 recommendations of the Committee under subsection (c)(2) not later than 18
			 months after the date of enactment of this Act; and
						(3)a report on the review by and
			 recommendations of the Committee under subsection (c)(3) not later than 2 years
			 after the date of enactment of this Act.
						5315.Simplified
			 paperwork requirementsSection
			 9(v) of the Small Business Act (15 U.S.C. 638(v)) is amended—
					(1)in the subsection heading, by striking
			 Simplified reporting
			 requirements and inserting Reducing paperwork and compliance
			 burden;
					(2)by striking The
			 Administrator and inserting the following:
						
							(1)Standardization
				of reporting requirementsThe
				Administrator
							;
				and
					(3)by adding at the end the following:
						
							(2)Simplification
				of application and award processNot later than one year after
				the date of enactment of this paragraph, and after a period of public comment,
				the Administrator shall issue regulations or guidelines, taking into
				consideration the unique needs of each Federal agency, to ensure that each
				Federal agency required to carry out an SBIR program or STTR program simplifies
				and standardizes the program proposal, selection, contracting, compliance, and
				audit procedures for the SBIR program or STTR program of the Federal agency
				(including procedures relating to overhead rates for applicants and
				documentation requirements) to reduce the paperwork and regulatory compliance
				burden on small business concerns applying to and participating in the SBIR
				program or STTR
				program.
							.
					LIVPolicy directives
				5401.Conforming amendments to the SBIR and the
			 STTR Policy Directives
					(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall promulgate amendments to the
			 SBIR Policy Directive and the STTR Policy Directive to conform such directives
			 to this Act and the amendments made by this Act.
					(b)Publishing SBIR Policy Directive and the
			 STTR Policy Directive in the Federal RegisterNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall publish the amended SBIR Policy
			 Directive and the amended STTR Policy Directive in the Federal Register.
					LVOther provisions
				5501.Research topics and program
			 diversification
					(a)SBIR programSection 9(g) of the Small Business Act (15
			 U.S.C. 638(g)) is amended—
						(1)in paragraph (3)—
							(A)in the matter preceding subparagraph (A),
			 by striking broad research topics and to topics that further 1 or more
			 critical technologies and inserting applications to the Federal
			 agency for support of projects relating to nanotechnology, rare diseases,
			 security, energy, transportation, or improving the security and quality of the
			 water supply of the United States, and the efficiency of water delivery systems
			 and usage patterns in the United States (including the territories of the
			 United States) through the use of technology (to the extent that the projects
			 relate to the mission of the Federal agency), broad research topics, and topics
			 that further 1 or more critical technologies or research
			 priorities;
							(B)in subparagraph (A), by striking
			 or at the end; and
							(C)by adding at the end the following:
								
									(C)the National Academy of Sciences, in the
				final report issued by the America's Energy Future: Technology
				Opportunities, Risks, and Tradeoffs project, and in any subsequent
				report by the National Academy of Sciences on sustainability, energy, or
				alternative fuels;
									(D)the National Institutes of Health, in the
				annual report on the rare diseases research activities of the National
				Institutes of Health for fiscal year 2005, and in any subsequent report by the
				National Institutes of Health on rare diseases research activities;
									(E)the National Academy of Sciences, in the
				final report issued by the Transit Research and Development: Federal
				Role in the National Program project and the report entitled
				Transportation Research, Development and Technology Strategic Plan
				(2006–2010) issued by the Research and Innovative Technology
				Administration of the Department of Transportation, and in any subsequent
				report issued by the National Academy of Sciences or the Department of
				Transportation on transportation and infrastructure; or
									(F)the national nanotechnology strategic plan
				required under section 2(c)(4) of the 21st Century Nanotechnology Research and
				Development Act (15 U.S.C. 7501(c)(4)) and in any report issued by the National
				Science and Technology Council Committee on Technology that focuses on areas of
				nanotechnology identified in such plan;
									;
				and
							(2)by adding after paragraph (12), as added by
			 section 5111(a) of this Act, the following:
							
								(13)encourage applications under the SBIR
				program (to the extent that the projects relate to the mission of the Federal
				agency)—
									(A)from small business concerns in geographic
				areas underrepresented in the SBIR program or located in rural areas (as
				defined in section 1393(a)(2) of the Internal Revenue Code of 1986);
									(B)small business concerns owned and
				controlled by women;
									(C)small business concerns owned and
				controlled by veterans;
									(D)small business concerns owned and
				controlled by Native Americans; and
									(E)small business concerns located in a
				geographic area with an unemployment rates that exceed the national
				unemployment rate, based on the most recently available monthly publications of
				the Bureau of Labor Statistics of the Department of
				Labor.
									.
						(b)STTR programSection 9(o) of the Small Business Act (15
			 U.S.C. 638(o)), as amended by section 5111(b) of this Act, is amended—
						(1)in paragraph (3)—
							(A)in the matter preceding subparagraph (A),
			 by striking broad research topics and to topics that further 1 or more
			 critical technologies and inserting applications to the Federal
			 agency for support of projects relating to nanotechnology, security, energy,
			 rare diseases, transportation, or improving the security and quality of the
			 water supply of the United States (to the extent that the projects relate to
			 the mission of the Federal agency), broad research topics, and topics that
			 further 1 or more critical technologies or research priorities;
							(B)in subparagraph (A), by striking
			 or at the end; and
							(C)by adding at the end the following:
								
									(C)the National Academy of Sciences, in the
				final report issued by the America's Energy Future: Technology
				Opportunities, Risks, and Tradeoffs project, and in any subsequent
				report by the National Academy of Sciences on sustainability, energy, or
				alternative fuels;
									(D)the National Institutes of Health, in the
				annual report on the rare diseases research activities of the National
				Institutes of Health for fiscal year 2005, and in any subsequent report by the
				National Institutes of Health on rare diseases research activities;
									(E)the National Academy of Sciences, in the
				final report issued by the Transit Research and Development: Federal
				Role in the National Program project and the report entitled
				Transportation Research, Development and Technology Strategic Plan
				(2006–2010) issued by the Research and Innovative Technology
				Administration of the Department of Transportation, and in any subsequent
				report issued by the National Academy of Sciences or the Department of
				Transportation on transportation and infrastructure; or
									(F)the national nanotechnology strategic plan
				required under section 2(c)(4) of the 21st Century Nanotechnology Research and
				Development Act (15 U.S.C. 7501(c)(4)) and in any report issued by the National
				Science and Technology Council Committee on Technology that focuses on areas of
				nanotechnology identified in such
				plan;
									;
							(2)in paragraph (15), by striking
			 and at the end;
						(3)in paragraph (16), by striking the period
			 at the end and inserting ; and; and
						(4)by adding at the end the following:
							
								(17)encourage applications under the STTR
				program (to the extent that the projects relate to the mission of the Federal
				agency)—
									(A)from small business concerns in geographic
				areas underrepresented in the STTR program or located in rural areas (as
				defined in section 1393(a)(2) of the Internal Revenue Code of 1986);
									(B)small business concerns owned and
				controlled by women;
									(C)small business concerns owned and
				controlled by veterans;
									(D)small business concerns owned and
				controlled by Native Americans; and
									(E)small business concerns located in a
				geographic area with an unemployment rates that exceed the national
				unemployment rate, based on the most recently available monthly publications of
				the Bureau of Labor Statistics of the Department of
				Labor.
									.
						(c)Research and Development
			 FocusSection 9(x) of the
			 Small Business Act (15 U.S.C. 638(x)) is amended—
						(1)by striking paragraph (2); and
						(2)by redesignating paragraph (3) as paragraph
			 (2).
						5502.Report on SBIR and STTR program
			 goalsSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is amended by adding at
			 the end the following:
					
						(ll)Annual report on SBIR and STTR program
				goals
							(1)Development of metricsThe head of each Federal agency required to
				participate in the SBIR program or the STTR program shall develop metrics to
				evaluate the effectiveness, and the benefit to the people of the United States,
				of the SBIR program and the STTR program of the Federal agency that—
								(A)are science-based and statistically
				driven;
								(B)reflect the mission of the Federal agency;
				and
								(C)include factors relating to the economic
				impact of the programs.
								(2)EvaluationThe head of each Federal agency described
				in paragraph (1) shall conduct an annual evaluation using the metrics developed
				under paragraph (1) of—
								(A)the SBIR program and the STTR program of
				the Federal agency; and
								(B)the benefits to the people of the United
				States of the SBIR program and the STTR program of the Federal agency.
								(3)Report
								(A)In generalThe head of each Federal agency described
				in paragraph (1) shall submit to the appropriate committees of Congress and the
				Administrator an annual report describing in detail the results of an
				evaluation conducted under paragraph (2).
								(B)Public availability of reportThe head of each Federal agency described
				in paragraph (1) shall make each report submitted under subparagraph (A)
				available to the public online.
								(C)DefinitionIn this paragraph, the term
				appropriate committees of Congress means—
									(i)the Committee on Small Business and
				Entrepreneurship of the Senate; and
									(ii)the Committee on Small Business and the
				Committee on Science and Technology of the House of
				Representatives.
									.
				5503.Competitive selection procedures for SBIR
			 and STTR programsSection 9 of
			 the Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
					
						(mm)Competitive selection procedures for SBIR
				and STTR programsAll funds
				awarded, appropriated, or otherwise made available in accordance with
				subsection (f) or (n) must be awarded pursuant to competitive and merit-based
				selection
				procedures.
						.
				
	
		
			Passed the Senate December 1,
			 2011.
			
			Secretary
		
	
	
	
